CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE SUCH INFORMATION (i) IS
NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
EXCLUDED INFORMATION HAS BEEN MARKED AT THE APPROPRIATE PLACES AS FOLLOWS:
[****]

Exhibit 10.6

Execution Version

FIFTH AMENDMENT TO LEASE (NON-CPLV)

THIS FIFTH AMENDMENT TO LEASE (NON-CPLV) (this “Agreement”), is made as of
July 20, 2020 (the “Effective Date”), by and among the entities listed on
Schedule A attached hereto (collectively, and together with their respective
successors and assigns, “Existing Landlord”), Harrah’s Atlantic City LLC, a
Delaware limited liability company (together with its successors and assigns,
“Harrah’s Atlantic City Landlord”), New Laughlin Owner LLC, a Delaware limited
liability company (together with its successors and assigns, “Harrah’s Laughlin
Landlord”), and Harrah’s New Orleans LLC, a Delaware limited liability company
(together with its successors and assigns, “Harrah’s New Orleans Landlord”, and
together with Harrah’s Atlantic City Landlord and Harrah’s Laughlin Landlord,
collectively, “Joining Landlord”), jointly and severally, CEOC, LLC, a Delaware
limited liability company, the entities listed on Schedule B attached hereto
(collectively, and together with their respective successors and assigns,
“Existing Tenant”), Harrah’s Atlantic City Operating Company, LLC, a New Jersey
limited liability company (together with its successors and assigns, “Harrah’s
Atlantic City Tenant”), Harrah’s Laughlin, LLC, a Nevada limited liability
company (together with its successors and assigns, “Harrah’s Laughlin Tenant”),
and Jazz Casino Company, L.L.C., a Louisiana limited liability company (together
with its successors and assigns, “Harrah’s New Orleans Tenant”, and together
with Harrah’s Atlantic City Tenant and Harrah’s Laughlin Tenant, collectively,
“Joining Tenant”), jointly and severally, and, solely for the purposes of the
penultimate paragraph of Section 1.1 of the Lease (as defined below), Propco TRS
LLC, a Delaware limited liability company (“Propco TRS”).

R  E  C  I  T  A  L  S

A.    Existing Landlord and Existing Tenant are parties to that certain LEASE
(NON-CPLV), dated as of October 6, 2017, as amended by (i) that certain First
Amendment to Lease (Non-CPLV), dated as of December 22, 2017, (ii) that certain
Second Amendment to Lease (Non-CPLV) and Ratification of SNDA, dated as of
February 16, 2018, (iii) that certain Third Amendment to Lease (Non-CPLV), dated
as of April 2, 2018, (iv) that certain Fourth Amendment to Lease (Non-CPLV),
dated as of December 26, 2018, and (v) that certain Omnibus Amendment to Leases,
dated as of June 1, 2020 (collectively, as amended, the “Lease”);

B.    The parties hereto wish to add (i) Joining Landlord as a “Landlord” under
the Lease, (ii) Joining Tenant as a “Tenant” under the Lease and (iii) solely
for the purposes of the penultimate paragraph of Section 1.1 of the Lease,
Propco TRS as a party to the Lease; and

C.    As more particularly set forth in this Agreement, Landlord and Tenant
desire to modify certain provisions of the Lease.

 



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto do hereby stipulate, covenant and
agree as follows:

1.    Terms and References. Unless otherwise stated in this Agreement (a) terms
defined in the Lease have the same meanings when used in this Agreement, and
(b) references to “Sections” are to the Lease’s sections.

2.    Joinders. On the Effective Date:

(a)    Joining Landlord hereby agrees to (i) join the Lease as a “Landlord”,
(ii) be bound by all of the covenants, agreements and acknowledgements binding
upon or given by a Landlord under the Lease, and (iii) perform all of the
obligations and duties required of a Landlord under the Lease.

(b)    Joining Tenant hereby agrees to (i) join the Lease as a “Tenant”, (ii) be
bound by all of the covenants, agreements and acknowledgements binding upon or
given by a Tenant under the Lease, and (iii) perform all of the obligations and
duties required of a Tenant under the Lease.

(c)    Propco TRS hereby agrees, solely for the purposes of the penultimate
paragraph of Section 1.1 of the Lease, to join the Lease.

(d)    Existing Landlord and Existing Tenant hereby accept the joinder of each
of Joining Landlord, Joining Tenant and Propco TRS to the Lease pursuant to this
Section 2.

3.    Amendments to the Lease. Effective as of the Effective Date, the Lease is
hereby amended in its entirety to read as set forth in Exhibit A hereto.

4.    Other Documents. Any and all agreements entered into in connection with
the Lease which make reference therein to “the Lease” shall be intended to, and
are deemed hereby, to refer to the Lease as amended by this Agreement.

5.    Miscellaneous.

a.    This Agreement shall be construed according to and governed by the laws of
the jurisdiction(s) which are specified by the Lease without regard to its
conflicts of law principles. The parties hereto hereby irrevocably submit to the
jurisdiction of any court of competent jurisdiction located in such applicable
jurisdiction in connection with any proceeding arising out of or relating to
this Agreement.

b.    If any provision of this Agreement is adjudicated to be invalid, illegal
or unenforceable, in whole or in part, it will be deemed omitted to that extent
and all other provisions of this Agreement will remain in full force and effect.

c.    Neither this Agreement nor any provision hereof may be changed, modified,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of such change, modification,
waiver, discharge or termination is sought.

d.    The paragraph headings and captions contained in this Agreement are for
convenience of reference only and in no event define, describe or limit the
scope or intent of this Agreement or any of the provisions or terms hereof.

e.    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
permitted assigns.

f.    This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.

 

2



--------------------------------------------------------------------------------

g.    Except as specifically modified in Sections 2 and 3 of this Agreement, all
of the provisions of the Lease remain unchanged and continue in full force and
effect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the Effective Date.

EXISTING LANDLORD:

HORSESHOE COUNCIL BLUFFS LLC

HARRAH’S COUNCIL BLUFFS LLC

HARRAH’S METROPOLIS LLC

HORSESHOE SOUTHERN INDIANA LLC

NEW HORSESHOE HAMMOND LLC

NEW HARRAH’S NORTH KANSAS CITY LLC

GRAND BILOXI LLC

HORSESHOE TUNICA LLC

NEW TUNICA ROADHOUSE LLC

CAESARS ATLANTIC CITY LLC

BALLY’S ATLANTIC CITY LLC

HARRAH’S LAKE TAHOE LLC

HARVEY’S LAKE TAHOE LLC

HARRAH’S RENO LLC

BLUEGRASS DOWNS PROPERTY OWNER LLC

VEGAS DEVELOPMENT LLC

VEGAS OPERATING PROPERTY LLC

MISCELLANEOUS LAND LLC

PROPCO GULFPORT LLC

PHILADELPHIA PROPCO LLC,

each, a Delaware limited liability company

 

By:  

/s/ David Kieske

  Name: David Kieske   Title: Treasurer

HORSESHOE BOSSIER CITY PROP LLC

HARRAH’S BOSSIER CITY LLC,

each, a Louisiana limited liability company

 

By:  

/s/ David Kieske

  Name: David Kieske   Title: Treasurer

[Signatures Continue on Following Pages]

[Signature page to Fifth Amendment to Regional Lease]



--------------------------------------------------------------------------------

JOINING LANDLORD:

HARRAH’S ATLANTIC CITY LLC,

NEW LAUGHLIN OWNER LLC,

HARRAH’S NEW ORLEANS LLC

each, a Delaware limited liability company

 

By:  

/s/ David Kieske

  Name: David A. Kieske   Title: Treasurer

[Signatures Continue on Following Pages]

[Signature page to Fifth Amendment to Regional Lease]

 



--------------------------------------------------------------------------------

EXISTING TENANT:

CEOC, LLC,

a Delaware limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HBR REALTY COMPANY LLC,

a Nevada limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HARVEYS IOWA MANAGEMENT COMPANY LLC,

a Nevada limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES LLC,

an Illinois limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

[Signature page to Fifth Amendment to Regional Lease]

 



--------------------------------------------------------------------------------

CAESARS RIVERBOAT CASINO, LLC,

an Indiana limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

ROMAN HOLDING COMPANY OF INDIANA LLC,

an Indiana limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HORSESHOE HAMMOND, LLC,

an Indiana limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HORSESHOE ENTERTAINMENT,

a Louisiana limited partnership

By:   New Gaming Capital Partnership,
a Nevada limited partnership,
its general partner  

By: Horseshoe GP, LLC,


       a Nevada limited liability company,

       its general partner

 

 

By:

 

/s/ Edmund L. Quatmann, Jr.

    Name: Edmund L. Quatmann, Jr.     Title: Secretary

[Signature page to Fifth Amendment to Regional Lease]

 



--------------------------------------------------------------------------------

HARRAH’S BOSSIER CITY INVESTMENT COMPANY, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HARRAH’S NORTH KANSAS CITY LLC,

a Missouri limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

GRAND CASINOS OF BILOXI, LLC,

a Minnesota limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

ROBINSON PROPERTY GROUP LLC,

a Mississippi limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

TUNICA ROADHOUSE LLC,

a Delaware limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

[Signature page to Fifth Amendment to Regional Lease]

 



--------------------------------------------------------------------------------

BOARDWALK REGENCY LLC,

a New Jersey limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

CAESARS NEW JERSEY LLC,

a New Jersey limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

BALLY’S PARK PLACE LLC,

a New Jersey limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HARVEYS TAHOE MANAGEMENT COMPANY LLC,

a Nevada limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

PLAYERS BLUEGRASS DOWNS LLC, a Kentucky limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

[Signature page to Fifth Amendment to Regional Lease]

 



--------------------------------------------------------------------------------

CASINO COMPUTER PROGRAMMING, INC.,

an Indiana corporation

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HARVEYS BR MANAGEMENT COMPANY, INC.,

a Nevada corporation

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

HOLE IN THE WALL, LLC,

a Nevada limited liability company

By:   CEOC, LLC,   its sole member   By: /s/ Edmund L. Quatmann,
Jr.                                       Name: Edmund L. Quatmann, Jr.   Title:
Secretary

CHESTER DOWNS AND MARINA, LLC,

a Pennsylvania limited liability company

By:   Harrah’s Chester Downs Investment Company, LLC,   its sole member   By:
/s/ Edmund L. Quatmann, Jr.                                       Name: Edmund
L. Quatmann, Jr.   Title: Secretary

[Signature page to Fifth Amendment to Regional Lease]

 



--------------------------------------------------------------------------------

JOINING TENANT: HARRAH’S ATLANTIC CITY OPERATING COMPANY, LLC,
a New Jersey limited liability company

By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary HARRAH’S LAUGHLIN, LLC,
a Nevada limited liability company By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary JAZZ CASINO COMPANY, L.L.C.,
a Louisiana limited liability company By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

 

[Signature page to Fifth Amendment to Regional Lease]



--------------------------------------------------------------------------------

Acknowledged and agreed, solely for the purposes of the penultimate paragraph of
Section 1.1 of the Lease:

 

PROPCO TRS LLC,
a Delaware limited liability company By:  

/s/ David Kieske

  Name: David Kieske   Title: Treasurer

 

[Signature page to Fifth Amendment to Regional Lease]



--------------------------------------------------------------------------------

Schedule A

EXISTING LANDLORD ENTITIES

Horseshoe Council Bluffs LLC

Harrah’s Council Bluffs LLC

Harrah’s Metropolis LLC

Horseshoe Southern Indiana LLC

New Horseshoe Hammond LLC

Horseshoe Bossier City Prop LLC

Harrah’s Bossier City LLC

New Harrah’s North Kansas City LLC

Grand Biloxi LLC

Horseshoe Tunica LLC

New Tunica Roadhouse LLC

Caesars Atlantic City LLC

Bally’s Atlantic City LLC

Harrah’s Lake Tahoe LLC

Harvey’s Lake Tahoe LLC

Harrah’s Reno LLC

Bluegrass Downs Property Owner LLC

Vegas Development LLC

Vegas Operating Property LLC

Miscellaneous Land LLC

Propco Gulfport LLC

Philadelphia Propco LLC

 

Schedule A



--------------------------------------------------------------------------------

Schedule B

EXISTING TENANT ENTITIES

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

HBR Realty Company LLC

Harveys Iowa Management Company LLC

Southern Illinois Riverboat/Casino Cruises LLC

Caesars Riverboat Casino LLC

Roman Holding Company of Indiana LLC

Horseshoe Hammond, LLC

Horseshoe Entertainment

Harrah’s Bossier City Investment Company, LLC

Harrah’s North Kansas City LLC

Grand Casinos of Biloxi, LLC

Robinson Property Group LLC

Tunica Roadhouse LLC

Boardwalk Regency LLC

Caesars New Jersey LLC

Bally’s Park Place LLC

Harveys Tahoe Management Company LLC

Players Bluegrass Downs LLC

Casino Computer Programming, Inc.

Harveys BR Management Company, Inc.

Hole in the Wall, LLC

Chester Downs and Marina, LLC

 

Schedule B



--------------------------------------------------------------------------------

Exhibit A

COMPOSITE LEASE

Conformed through Fifth Amendment

[To be attached]



--------------------------------------------------------------------------------

REGIONAL LEASE

Conformed through Fifth Amendment

By and Among

The Entities Listed on Schedule A

(collectively, and together with their respective permitted successors and
assigns)

as “Landlord”

and

CEOC, LLC and the Entities Listed on Schedule B

(collectively, and together with their respective permitted successors and
assigns)

as “Tenant”

dated

October 6, 2017

for

The Properties Listed on Exhibit A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEMISE; TERM      2     1.1   

Leased Property

     2     1.2   

Single, Indivisible Lease

     4     1.3   

Term

     4     1.4   

Renewal Terms

     5     1.5   

Maximum Fixed Rent Term

     5  

ARTICLE II DEFINITIONS

     5  

ARTICLE III RENT

     69     3.1   

Payment of Rent

     69     3.2   

Variable Rent Determination

     71     3.3   

Late Payment of Rent or Additional Charges

     72     3.4   

Method of Payment of Rent

     73     3.5   

Net Lease

     73  

ARTICLE IV ADDITIONAL CHARGES

     74     4.1   

Impositions

     74     4.2   

Utilities and Other Matters

     76     4.3   

Compliance Certificate

     77     4.4   

Impound Account

     77  

ARTICLE V NO TERMINATION, ABATEMENT, ETC.

     77  

ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY

     78     6.1   

Ownership of the Leased Property

     78     6.2   

Ownership of Tenant’s Property

     80  

ARTICLE VII PRESENT CONDITION & PERMITTED USE

     81     7.1   

Condition of the Leased Property

     81     7.2   

Use of the Leased Property

     82     7.3   

Ground Leases

     85     7.4   

Third Party Reports

     89     7.5   

Operating Standard

     89  

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     89  

ARTICLE IX MAINTENANCE AND REPAIR

     89     9.1   

Tenant Obligations

     89     9.2   

No Landlord Obligations

     90     9.3   

Landlord’s Estate

     90     9.4   

End of Term

     90  

ARTICLE X ALTERATIONS

     91  

 

i



--------------------------------------------------------------------------------

  10.1   

Alterations, Capital Improvements and Material Capital Improvements

     91     10.2   

Landlord Approval of Certain Alterations and Capital Improvements

     91     10.3   

Construction Requirements for Alterations and Capital Improvements

     92     10.4   

Landlord’s Right of First Offer to Fund Material Capital Improvements

     94     10.5   

Minimum Capital Expenditures

     99     10.6   

HNO License Extension Improvements

     106  

ARTICLE XI LIENS

     108  

ARTICLE XII PERMITTED CONTESTS

     110  

ARTICLE XIII INSURANCE

     111     13.1   

General Insurance Requirements

     111     13.2   

Name of Insureds

     114     13.3   

Deductibles or Self-Insured Retentions

     115     13.4   

Waivers of Subrogation

     115     13.5   

Limits of Liability and Blanket Policies

     115     13.6   

Future Changes in Insurance Requirements

     115     13.7   

Notice of Cancellation or Non-Renewal

     116     13.8   

Copies of Documents

     116     13.9   

Certificates of Insurance

     117     13.10   

Other Requirements

     117  

ARTICLE XIV CASUALTY

     118     14.1   

Property Insurance Proceeds

     118     14.2   

Tenant’s Obligations Following Casualty

     118     14.3   

No Abatement of Rent

     120     14.4   

Waiver

     120     14.5   

Insurance Proceeds and Fee Mortgagee

     120  

ARTICLE XV EMINENT DOMAIN

     120     15.1   

Condemnation

     120     15.2   

Award Distribution

     121     15.3   

Temporary Taking

     122     15.4   

Condemnation Awards and Fee Mortgagee

     122  

ARTICLE XVI DEFAULTS & REMEDIES

     122     16.1   

Tenant Events of Default

     122     16.2   

Landlord Remedies

     126     16.3   

Damages

     126     16.4   

Receiver

     128     16.5   

Waiver

     128     16.6   

Application of Funds

     128     16.7   

Landlord’s Right to Cure Tenant’s Default

     128     16.8   

Miscellaneous

     128  

ARTICLE XVII TENANT FINANCING

     129  

 

ii



--------------------------------------------------------------------------------

  17.1   

Permitted Leasehold Mortgagees

     129     17.2   

Landlord Cooperation with Permitted Leasehold Mortgage

     137  

ARTICLE XVIII TRANSFERS BY LANDLORD

     138     18.1   

Transfers Generally

     138     18.2   

Severance Leases

     139     18.3   

Permitted Property Sales

     141     18.4   

Transfers to Tenant Competitors

     141  

ARTICLE XIX HOLDING OVER

     142  

ARTICLE XX RISK OF LOSS

     143  

ARTICLE XXI INDEMNIFICATION

     143     21.1   

General Indemnification

     143     21.2   

Encroachments, Restrictions, Mineral Leases, etc

     145  

ARTICLE XXII TRANSFERS BY TENANT

     147     22.1   

Subletting and Assignment

     147     22.2   

Permitted Assignments and Transfers

     148     22.3   

Permitted Sublease Agreements

     154     22.4   

Required Subletting and Assignment Provisions

     157     22.5   

Costs

     158     22.6   

No Release of Tenant’s Obligations; Exception

     158     22.7   

Bookings

     158     22.8   

Merger of CEOC

     159     22.9   

Permitted Transferee Lease

     159     22.10   

Intentionally Omitted

     161     22.11   

Merger of CEC

     161  

ARTICLE XXIII REPORTING

     162     23.1   

Estoppel Certificates and Financial Statements

     162     23.2   

SEC Filings; Offering Information

     168     23.3   

Landlord Obligations

     169  

ARTICLE XXIV LANDLORD’S RIGHT TO INSPECT

     171  

ARTICLE XXV NO WAIVER

     171  

ARTICLE XXVI REMEDIES CUMULATIVE

     171  

ARTICLE XXVII ACCEPTANCE OF SURRENDER

     171  

ARTICLE XXVIII NO MERGER

     172  

ARTICLE XXIX

     172     29.1   

Tenant Use of Las Vegas Land Assemblage

     172     29.2   

Tenant Acquisition of Las Vegas Land Assemblage

     172  

 

iii



--------------------------------------------------------------------------------

ARTICLE XXX QUIET ENJOYMENT

     174  

ARTICLE XXXI LANDLORD FINANCING

     175     31.1   

Landlord’s Financing

     175     31.2   

Attornment

     176     31.3   

Compliance with Fee Mortgage Documents

     176  

ARTICLE XXXII ENVIRONMENTAL COMPLIANCE

     179     32.1   

Hazardous Substances

     179     32.2   

Notices

     179     32.3   

Remediation

     179     32.4   

Indemnity

     180     32.5   

Environmental Inspections

     181  

ARTICLE XXXIII MEMORANDUM OF LEASE

     182  

ARTICLE XXXIV DISPUTE RESOLUTION

     182     34.1   

Expert Valuation Process

     182     34.2   

Arbitration

     184  

ARTICLE XXXV NOTICES

     185  

ARTICLE XXXVI END OF TERM GAMING ASSETS TRANSFER

     186     36.1   

Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property

     186     36.2   

Transfer of Intellectual Property

     187     36.3   

Determination of Gaming Assets FMV

     187     36.4   

Operation Transfer

     189  

ARTICLE XXXVII ATTORNEYS’ FEES

     189  

ARTICLE XXXVIII BROKERS

     190  

ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS

     190  

ARTICLE XL LANDLORD REIT PROTECTIONS

     191  

ARTICLE XLI MISCELLANEOUS

     193     41.1   

Survival

     193     41.2   

Severability

     193     41.3   

Non-Recourse

     193     41.4   

Successors and Assigns

     194     41.5   

Governing Law

     194     41.6   

Waiver of Trial by Jury

     195     41.7   

Entire Agreement

     195     41.8   

Headings

     196     41.9   

Counterparts

     196     41.10   

Interpretation

     196  

 

iv



--------------------------------------------------------------------------------

       41.11   

Deemed Consent

     196     41.12   

Further Assurances

     197     41.13   

Gaming Regulations

     197     41.14   

Certain Provisions of Nevada Law

     198     41.15   

Certain Provisions of New Jersey Law

     198     41.16   

Savings Clause

     200     41.17   

Integration with Other Documents

     201     41.18   

Intentionally Omitted

     201     41.19   

Chester PSA

     201     41.20   

Certain Provisions of Louisiana Law

     201     41.21   

Certain Provisions of Indiana Law

     202     41.22   

Confidential Information

     202     41.23   

Time of Essence

     203     41.24   

Consents, Approvals and Notices

     203     41.25   

No Release of Guarantor

     204     41.26   

Tenant and Landlord; Joint and Several

     204     41.27   

Suretyship Waivers.

     204     41.28   

Intentionally Omitted

     205     41.29   

Notice of IP Infringement

     205     41.30   

Expiration of HNO Operating Contract

     206     41.31   

Leased Property (HNO) Change in Use

     206     41.32   

Dispute of Default Under HNO Ground Lease or HNO GL Operator Agreement

     206     41.33   

Enforcement of NOBC’s Obligations Under HNO Ground Lease

     207     41.34   

Amendments

     209  

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A    —    FACILITIES EXHIBIT B    —    LEGAL DESCRIPTION OF LAND EXHIBIT
C    —    CAPITAL EXPENDITURES REPORT EXHIBIT D    —    FORM OF SCHEDULE
CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS CONSTITUTING
LEASED PROPERTY EXHIBIT E    —    GROUND LEASED PROPERTY EXHIBIT F    —    LEGAL
DESCRIPTION OF LAS VEGAS LAND ASSEMBLAGE EXHIBIT G    —    FORM OF REIT
COMPLIANCE CERTIFICATE EXHIBIT H    —    PROPERTY-SPECIFIC IP EXHIBIT I    —   
FORM OF PACE REPORT EXHIBIT J    —    DESCRIPTION OF TITLE POLICIES EXHIBIT K   
—    SPECIFIED ADDITIONAL L1 QUALIFIED TRANSFEREES EXHIBIT L    —    L1/L2
TRANSFER AND PERMITTED FACILITY SUBLEASE ADDITIONAL INFORMATION

EXHIBIT M

EXHIBIT N

   —


—

  

BRANDS

FORM OF GUARANTY

EXHIBIT O       FORM OF FEE MORTGAGEE SNDA EXHIBIT P    —    MANAGED FACILITIES
IP TRADEMARKS SCHEDULE A    —    LANDLORD ENTITIES SCHEDULE B    —    TENANT
ENTITIES SCHEDULE 1    —    GAMING LICENSES SCHEDULE 2    —    GROUND LEASES
SCHEDULE 3    —    MAXIMUM FIXED RENT TERM SCHEDULE 4    —    SPECIFIED
SUBLEASES SCHEDULE 5    —    INTENTIONALLY OMITTED SCHEDULE 5-A    —   
PROPERTY-SPECIFIC RENT ALLOCATION SCHEDULE 6    —    LONDON CLUBS SCHEDULE 7   
—    PERMITTED PROPERTY SALES SCHEDULE 8    —    CLUSTER PARCELS SCHEDULE 9    —
   EXCLUDED FACILITIES SCHEDULE 10    —    CHESTER PROPERTY PAYMENT AGREEMENTS
SCHEDULE 11    —    2018 FACILITY EBITDAR SCHEDULE 12    —    HNO LITIGATION
SCHEDULE 13    —    HNO LICENSE EXTENSION AGREEMENTS SCHEDULE 14    —   
SPECIFIED FIFTH AMENDMENT ADDITIONAL PROPERTY CAPITAL IMPROVEMENT PROJECTS

 

vi



--------------------------------------------------------------------------------

REGIONAL LEASE

THIS REGIONAL LEASE (this “Lease”) is entered into as of October 6, 2017, by and
among the entities listed on Schedule A attached hereto (collectively, or if the
context clearly requires, individually, and together with their respective
successors and permitted assigns, “Landlord”), CEOC, LLC, a Delaware limited
liability company, and the entities listed on Schedule B attached hereto
(collectively, or if the context clearly requires, individually, and together
with their respective successors and permitted assigns, “Tenant”) and, solely
for the purposes of the penultimate paragraph of Section 1.1, Propco TRS LLC, a
Delaware limited liability company (“Propco TRS”).

RECITALS

A.    Commencing on January 15, 2015 and continuing thereafter, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and certain of
its direct and indirect subsidiaries (collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court for the Northern District of Illinois
(the “Bankruptcy Court”), jointly administered under Case No. 15-01145, and the
“Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11 of
the Bankruptcy Code” (as it may be altered, amended, modified, or supplemented
from time to time in accordance with the terms of Article X thereof, the
“Bankruptcy Plan”) has been confirmed by the Bankruptcy Court and has gone
effective.

B.    Pursuant to the Bankruptcy Plan, on October 6, 2017 the Debtors
transferred the “Leased Property” (as defined in the Original Lease (as defined
below)) (the “Original Leased Property”) to Landlord.

C.    Pursuant to the Bankruptcy Plan, Landlord and Tenant entered into that
certain Lease (Non-CPLV), dated as of October 6, 2017 (the “Original Lease”),
whereby Landlord leased the Original Leased Property to Tenant and Tenant leased
the Original Leased Property from Landlord, upon the terms set forth in the
Original Lease.

D.    Immediately following the execution of the Original Lease on the
Commencement Date (as defined below), Caesars Entertainment Operating Company,
Inc., a Delaware corporation, merged into CEOC, LLC.

E.    The Original Lease was thereafter amended by (i) that certain First
Amendment to Lease (Non-CPLV), dated as of December 22, 2017, (ii) that certain
Second Amendment to Lease (Non-CPLV) and Ratification of SNDA, dated as of
February 16, 2018, (iii) that certain Third Amendment to Lease (Non-CPLV), dated
as of April 2, 2018, (iv) that certain Fourth Amendment to Lease (Non-CPLV),
dated as of December 26, 2018 (whereby, among other things, the Chester Property
(as defined below) was added to the Lease (“Fourth Amendment to Lease”)), and
(v) the Omnibus Amendment (as defined below) (the Original Lease, as so amended,
collectively, the “Amended Original Lease”; the Leased Property under and as
defined in the Amended Original Lease, the “Amended Original Leased Property”).

F.    On or before the Fifth Amendment Date (as defined below), CEC (as defined
below), which is the indirect parent of Tenant, caused: (i) in a series of
steps, CEOC, LLC to be



--------------------------------------------------------------------------------

transferred from CEC to Caesars Resort Collection, LLC, a Delaware limited
liability company (“CRC”) and a wholly-owned indirect subsidiary of CEC; and
(ii) the Las Vegas Restructuring (as defined below) to be completed. On the
Fifth Amendment Date, contemporaneously with the execution of the Fifth
Amendment (as defined below) and as contemplated by the MTA (as defined below),
CEC merged with and into Colt Merger Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of ERI (as defined below), with CEC surviving the merger
as a wholly owned subsidiary of ERI.

G.    The Parties desire to further amend the Amended Original Lease as
contemplated by the MTA (i) to incorporate herein the Fifth Amendment Additional
Property (as defined below), and thereby join the Amended Original Leased
Property and the Fifth Amendment Additional Property into a single indivisible
lease, hereafter to be titled the “Regional Lease”, (ii) to provide for various
modifications relating to the merger described in Recital F above, and (iii) to
provide for certain other modifications as provided herein.

H.    Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEMISE; TERM

1.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):

(a)    the real property described in Exhibit B attached hereto, together with
any ownership interests in adjoining roadways, alleyways, strips, gores and the
like appurtenant thereto (collectively, the “Land”);

(b)    the Ground Leases (as defined below), together with the leasehold estates
in the Ground Leased Property (as defined below), as to which this Lease will
constitute a sublease;

(c)    all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein;

(d)    all easements, development rights and other rights appurtenant to the
Land or the Leased Improvements; and

 

2



--------------------------------------------------------------------------------

(e)    any vessel, riverboat, barge or ship used as a Gaming Facility or which
is ancillary to a Gaming Facility, including but not limited to (i) a vessel,
riverboat, barge or ship of any kind or nature, whether or not temporarily or
permanently moored or affixed to any real property (including its engines,
machinery, boats, boilers, masts, rigging, anchors, chains, cables, apparel,
tackle, outfit, spare gear, fuel, consumables or their stores, belongings and
appurtenances, whether on board or ashore, and all additions, improvements and
replacements) which has a current and valid certificate of documentation issued
by the National Vessel Documentation Center (“Certificate of Documentation”) or
a current and valid certificate of compliance issued by a Gaming Authority
(“Certificate of Compliance”) or in the past has been the subject of a
Certificate of Documentation and/or Certificate of Compliance, (ii) any property
which is a vessel within the meaning given to that term in 1 U.S.C. § 3, and
(iii) any property which would be a vessel within the meaning of that term as
defined in 1 U.S.C. § 3 but for its removal from navigation for use in gaming or
other business operations and/or any modifications made thereto to facilitate
dockside gaming or other business operations, and, in each case, all
appurtenances thereof.

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters of any nature affecting the Leased
Property or any portion thereof as of the Commencement Date (with respect to the
Original Leased Property), the Fourth Amendment Date (with respect to the
Chester Property) and the Fifth Amendment Date (with respect to the Fifth
Amendment Additional Property) and such subsequent covenants, conditions,
restrictions, easements and other matters as may thereafter and hereafter, as
applicable, arise in accordance with the terms of this Lease or as may otherwise
be agreed to in writing by Landlord and Tenant, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property or any portion thereof.

Except as more specifically provided in the following paragraph, to the extent
Landlord’s ownership of any Leased Property or any portion thereof (including
any improvement (including any Capital Improvement) or other property) that does
not constitute “real property” within the meaning of Treasury Regulation
Section 1.856-3(d), which would otherwise be owned by Landlord and leased to
Tenant pursuant to this Lease, could cause Landlord REIT to fail to qualify as a
REIT, then a portion of such property shall instead automatically be owned by
Propco TRS, which is a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Code, or any similar or successor provision thereto) of
Landlord REIT, to the extent necessary such that Landlord’s ownership of such
Leased Property does not cause Landlord REIT to fail to qualify as a REIT,
provided, there shall be no adjustment in the Rent as a result of the
foregoing. In such event, Landlord shall cause Propco TRS to make such property
available to Tenant in accordance with the terms hereof; however, Landlord shall
remain fully liable for all obligations of Landlord under this Lease and shall
retain sole decision-making authority for any matters for which Landlord’s
consent or approval is required or permitted to be given and for which
Landlord’s discretion may be exercised under this Lease. The terms and
conditions of this paragraph shall not apply with respect to the casino at the
Southern Indiana Leased Property, which shall be governed by, among other
things, the following paragraph and the final paragraph of the definition of
“Rent” set forth in Article II hereof.

Furthermore, Tenant acknowledges that, as of the Commencement Date, the casino
at the Southern Indiana Leased Property was located on a barge. In December
2019, Tenant relocated such casino to a portion of the Leased Property
consisting of vacant land adjacent to the hotel located at such

 

3



--------------------------------------------------------------------------------

Leased Property as part of the Southern Indiana Redevelopment Project. In the
event that an Accountant mutually acceptable to Landlord and Tenant determines
at any time that the relative values of the portions of the Southern Indiana
Leased Property that constitute “real property” within the meaning of Treasury
Regulation Section 1.856-3(d) on the one hand, and the portions that do not
constitute “real property” on the other hand, could reasonably be expected to
cause Landlord REIT to fail to qualify as a REIT, the minimum portion of assets
of the Southern Indiana Leased Property necessary to rectify such failure shall
automatically instead be owned by a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) that owns solely such assets (“Southern Indiana Barge TRS”) and, in
such event, Landlord shall cause the Southern Indiana Barge TRS to make such
property available to Tenant in accordance with the terms hereof; however,
Landlord shall remain fully liable for all obligations of Landlord under this
Lease and shall retain sole decision-making authority for any matters for which
Landlord’s consent or approval is required or permitted to be given and for
which Landlord’s discretion may be exercised under this Lease.

1.2    Single, Indivisible Lease. This Lease constitutes one indivisible lease
of the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C.
Section 365, or any successor or replacement thereof or any analogous state law,
this is one indivisible and non-severable lease and executory contract dealing
with one legal and economic unit and that this Lease must be assumed, rejected
or assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional components as part of the
Leased Property, and any such future addition to the Leased Property shall not
in any way change the indivisible and nonseverable nature of this Lease and all
of the foregoing provisions shall continue to apply in full force. Furthermore,
under certain circumstances as more particularly provided in this Lease below,
one or more of the Facilities hereunder may, subject to the provisions of this
Lease, be removed from this Lease and the corresponding portion of the Leased
Property will no longer be part of the Leased Property and such reduction of the
Leased Property shall not in any way change the indivisible and nonseverable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force with respect to the balance of the Leased Property. For the
avoidance of doubt, the Parties acknowledge and agree that this Section 1.2 is
not intended to and shall not be deemed to limit, vitiate or supersede anything
contained in Section 41.16 hereof.

1.3    Term. The “Term” of this Lease shall commence on the Commencement Date
and expire on the Expiration Date (i.e., the Term shall consist of the Initial
Term plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”)

 

4



--------------------------------------------------------------------------------

shall commence on October 6, 2017 (the “Commencement Date”) and expire on
July 31, 2035 (the “Initial Stated Expiration Date”). The “Stated Expiration
Date” means the Initial Stated Expiration Date or the expiration date of the
most recently exercised Renewal Term, as the case may be.

1.4    Renewal Terms. The Term of this Lease may be extended for four
(4) separate “Renewal Terms” of five (5) years each if (a) at least twelve (12),
but not more than eighteen (18), months prior to the then current Stated
Expiration Date, Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold
Mortgagee) delivers to Landlord a “Renewal Notice” stating that it is
irrevocably exercising its right to extend this Lease for one (1) Renewal Term;
and (b) no Tenant Event of Default shall have occurred and be continuing on the
date Landlord receives the Renewal Notice or on the last day of the then current
Term (other than a Tenant Event of Default that is in the process of being cured
by a Permitted Leasehold Mortgagee in compliance in all respects with
Section 17.1(d) and Section 17.1(e)). Subject to the provisions, terms and
conditions of this Lease, upon Tenant’s timely delivery to Landlord of a Renewal
Notice, the Term of this Lease shall be extended for the then applicable Renewal
Term. During any such Renewal Term, except as specifically provided for herein,
all of the provisions, terms and conditions of this Lease shall remain in full
force and effect. After the last Renewal Term, Tenant shall have no further
right to renew or extend the Term. If Tenant fails to validly and timely
exercise any right to extend this Lease, then all subsequent rights to extend
the Term shall terminate.

1.5    Maximum Fixed Rent Term. Notwithstanding anything herein to the contrary,
the Term with respect to any Excluded Renewal Property shall expire as of the
end of the Renewal Term immediately prior to the Renewal Term that would cause
the Term to extend beyond the expiration of the Maximum Fixed Rent Term (after
taking into account Maximum Fixed Rent Term extensions, if any, pursuant to
clause (c)(iv) of the definition of “Rent”), in which event, the applicable
Excluded Renewal Property shall revert to Landlord and no longer shall be
included in the Leased Property hereunder, and all Tenant’s Property pertaining
to such Excluded Renewal Property (including any Gaming Licenses relating
thereto) shall remain owned by Tenant. For the avoidance of doubt, and
notwithstanding anything otherwise to the contrary contained herein, the Parties
hereby acknowledge and agree, as more particularly provided in clause (c)(iv) of
the definition of “Rent”, that in no event shall the Term of this Lease with
respect to the Chester Property be extended past twenty-nine (29) years and
three hundred sixty-four (364) days from and after the Fifth Amendment Date.

ARTICLE II

DEFINITIONS

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any

 

5



--------------------------------------------------------------------------------

particular Article, Section or other subdivision; (vi) all Exhibits, Schedules
and other attachments annexed to the body of this Lease are hereby deemed to be
incorporated into and made an integral part of this Lease; (vii) all references
to a range of Sections, paragraphs or other similar references, or to a range of
dates or other range (e.g., indicated by “-” or “through”) shall be deemed
inclusive of the entire range so referenced; (viii) for the calculation of any
financial ratios or tests referenced in this Lease, this Lease, regardless of
its treatment under GAAP, shall be deemed to be an operating lease and the Rent
payable hereunder shall be treated as an operating expense and shall not
constitute indebtedness or interest expense; (ix) the fact that CEOC is
sometimes named herein as “CEOC” is not intended to vitiate or supersede the
fact that CEOC is included as one of the entities constituting Tenant; (x) the
words “arithmetic average” (or the term “average” when the context requires)
shall be construed in accordance with the definition of “Base Net Revenue
Amount”; and (xi) the word “or” is not exclusive unless used in conjunction with
the word “either”.

“2018 Facility EBITDAR”: (x) With respect to each Facility that is included in
this Lease as of the Fourth Amendment Date and the Joliet Facility (calculated
on an individual Facility-by-Facility basis (which Facility-by-Facility
calculation shall, for the avoidance of doubt, include the Joliet Facility)),
the EBITDAR of Tenant or Joliet Tenant, as applicable, for the 2018 Fiscal Year
that is generated by each such Facility or the Joliet Facility individually, and
(y) with respect to each Facility corresponding to the Fifth Amendment
Additional Property (calculated on an individual Facility-by-Facility basis),
the EBITDAR of Tenant for the Trailing Test Period ending immediately prior to
the Fifth Amendment Date (and, to the extent applicable, any predecessor
tenant(s) or owner(s) of such Facility during such Trailing Test Period) that is
generated by each such Facility individually (in each case under clause (x) and
clause (y), as set forth on Schedule 11 attached hereto). The aggregate amount
of 2018 Facility EBITDAR of Tenant and Joliet Tenant for all of such Facilities
and the Joliet Facility, as applicable, under clause (x) and of Tenant (and, to
the extent applicable, any predecessor tenant(s) or owner(s)) for all of such
Facilities under clause (y), collectively, is referred to in this Lease as the
“2018 EBITDAR Pool.” The aggregate amount of 2018 Facility EBITDAR of Tenant and
Joliet Tenant for all of such Facilities and the Joliet Facility, as applicable,
under clause (x) is referred to in this Lease as the “2018 EBITDAR Pool Before
Fifth Amendment”. The 2018 Facility EBITDAR of Tenant (and, to the extent
applicable, any predecessor tenant(s) or owner(s)) and Joliet Tenant for each
Facility hereunder and for the Joliet Facility is set forth on Schedule 11
annexed hereto.

“2018 EBITDAR Pool”: As defined in the definition of 2018 Facility EBITDAR.

“2018 EBITDAR Pool Before Fifth Amendment”: As defined in the definition of 2018
Facility EBITDAR.

“AAA”: As defined in the definition of Appointing Authority.

“AC Deed Notice”: As defined in Section 41.15(h).

“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).

“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant or ERI, as applicable and reasonably acceptable to Landlord, or (ii) a
“big four” accounting firm designated by Tenant.

 

6



--------------------------------------------------------------------------------

“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound accounts established pursuant to Section 4.4), all rents, profits,
income, revenues or rights to payment or reimbursement derived from Tenant’s use
of any space within the Leased Property or any portion thereof and/or from goods
sold or leased or services rendered by Tenant from the Leased Property or any
portion thereof (including, without limitation, from goods sold or leased or
services rendered from the Leased Property or any portion thereof by the
Affiliated property manager or Affiliated Subtenants) and all Tenant’s accounts
receivable derived from the use of the Leased Property or goods or services
provided from the Leased Property, in each case whether or not evidenced by a
contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.

“AC Grants Related Documents”: Collectively, (i) that certain State Economic
Redevelopment and Growth Incentive Grant Agreement dated as of September 24,
2014, between Harrah’s Atlantic City Holding, Inc., AC Conference Newco., LLC,
CEC, the New Jersey Economic Development Authority and the Treasurer of the
State of New Jersey, (ii) that certain Casino Parking Fee Agreement dated as of
February 1, 2005, between Casino Reinvestment Development Authority, Marina
Associates and the other parties thereto, (iii) that certain Harrah’s Project
Grant Agreement dated as of June 13, 2013 between the Casino Reinvestment
Development Authority, Harrah’s Atlantic City Operating Company, LLC, AC
Conference Newco., LLC and the other parties thereto, and (iv) that certain
Project Grant Agreement dated as of June 21, 2005, between the Casino
Reinvestment Development Authority, Harrah’s Atlantic City Operating Company,
LLC and Showboat Atlantic City Operating Company, LLC.

“AC Interim PILOT Agreement”: That certain Interim Payment in Lieu of Taxes
Financial Agreement dated May 17, 2019 between the City of Atlantic City and
Harrah’s Atlantic City Propco, LLC, a Delaware limited liability company, and
any successor or replacement thereto.

“Acquirer”: As defined in Article XVIII.

“Act 171”: Act 171 of the 2019 Regular Session of the Louisiana Legislature,
signed into law on June 7, 2019 by the governor of the State of Louisiana and
effective on August 1, 2019.

“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items (except (i) to the extent that such failure is due to the
wrongful acts or omissions of Landlord and (ii) where Tenant shall have
furnished Landlord with no less than ten (10) days’ Notice of any such act or
omission of which Tenant is aware), every fine, penalty, interest and cost which
may be added for non-payment or late payment of such items pursuant to the terms
hereof or under applicable law.

“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.

“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be

 

7



--------------------------------------------------------------------------------

deemed to be an Affiliate of Landlord or any of Landlord’s Affiliates as a
result of this Lease, the Other Leases, the Guaranty, the Other Guaranty and/or
as a result of any consolidation by Tenant or Landlord of the other such party
or the other such party’s Affiliates with Tenant or Landlord (as applicable) for
accounting purposes.

“Affiliated Persons”: As defined in Section 18.1.

“All Property Tests”: Collectively, the Annual Minimum Cap Ex Requirement and
the Triennial Minimum Cap Ex Requirement A.

“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.

“Alteration Threshold”: As defined in Section 10.1.

“Amended Original Lease”: As defined in the recitals.

“Amended Original Leased Property”: As defined in the recitals.

“Annual Minimum Cap Ex Amount”: An amount equal to One Hundred Twenty Million
Nine Hundred Thousand and No/100 Dollars ($120,900,000.00), provided, however,
that for purposes of calculating the Annual Minimum Cap Ex Amount, Capital
Expenditures during the applicable Fiscal Year shall not include Capital
Expenditures in respect of the London Clubs in excess of Four Million and No/100
Dollars ($4,000,000.00). The Annual Minimum Cap Ex Amount shall be decreased
from time to time (v) subject to Section 7.2(d), in the event Tenant elects to
cease Continuous Operations of a Facility that is not a Continuous Operation
Facility for at least twelve (12) consecutive months, (w) upon (1) the execution
of a Severance Lease in accordance with Section 18.2 or the execution of a
“Severance Lease” (as defined in the Las Vegas Lease) with respect to the Leased
Property (CPLV) in accordance with Section 18.2 of the Las Vegas Lease, (2) the
occurrence of an L1 Transfer in accordance with Section 22.2(vii) or an L2
Transfer in accordance with Section 22.2(viii) or (3) the occurrence of an
“L1/L2 Transfer” (as defined in the Joliet Lease); (x) in the event of any
termination or partial termination of this Lease, the Joliet Lease, or the Las
Vegas Lease (with respect to the Leased Property (CPLV)) in connection with any
Condemnation, Casualty Event or “Casualty Event” (as defined in the applicable
Other Lease), or in the event of the expiration of any applicable Maximum Fixed
Rent Term or “Maximum Fixed Rent Term” (as defined in the Joliet Lease), in any
case in accordance with the express terms of this Lease or the Other Leases (as
applicable), and in any case that results in the removal of Material Leased
Property from, or the termination of, this Lease, the Joliet Lease or the Las
Vegas Lease (with respect to the Leased Property (CPLV)) (as applicable); (y) in
connection with any disposition of all of the Other Leased Property under any
Other Lease in accordance with Article XVIII of such Other Lease and the
assignment of such Other Lease to the Acquirer (as defined in such Other Lease);
and (z) with respect to the London Clubs, upon the disposition of any Material
London Property; with such decrease, in each case of clause (v), (w), (x), (y)
or (z) above, being equal to the applicable Minimum Cap Ex Reduction Amount.
Notwithstanding the foregoing: (1) the sum of all decreases in the Annual
Minimum Cap Ex Amount under clause (z) in respect of any dispositions of any
London Clubs property shall not

 

8



--------------------------------------------------------------------------------

exceed Four Million and No/100 Dollars ($4,000,000.00); and (2) in the event of
a disposition (in one or a series of transactions) of all or substantially all
of the London Clubs, the Annual Minimum Cap Ex Amount shall be decreased by an
amount equal to Four Million and No/100 Dollars ($4,000,000.00). Notwithstanding
anything herein to the contrary but subject to the next sentence, fifty percent
(50%) of all Capital Expenditures and Other Capital Expenditures constituting
Material Capital Improvements or Other Material Capital Improvements shall be
credited toward the Annual Minimum Cap Ex Amount applicable to the Fiscal Years
during which such Capital Expenditures or Other Capital Expenditures were
incurred, and the other fifty percent (50%) of such Capital Expenditures and
Other Capital Expenditures constituting Material Capital Improvements or Other
Material Capital Improvements shall not be credited toward the Annual Minimum
Cap Ex Amount. Notwithstanding anything to the contrary contained herein, (i) in
no event shall any Capital Expenditures expended in connection with the HNO
License Extension Improvements be credited towards the Annual Minimum Cap Ex
Amount, and (ii) one hundred percent (100%) of the Capital Expenditures expended
in connection with the Southern Indiana Redevelopment Project in an aggregate
amount not to exceed Eighty-Five Million and No/100 Dollars ($85,000,000.00)
shall be credited in full toward the Annual Minimum Cap Ex Amount. Capital
Expenditures expended in connection with the Southern Indiana Redevelopment
Project were: (a) approximately Nineteen Million One Hundred Thousand and No/100
Dollars ($19,100,000.00) in the Fiscal Year that commenced on January 1, 2018;
and (b) approximately Fifty-Eight Million Seven Hundred Thousand and No/100
Dollars ($58,700,000.00) in the Fiscal Year that commenced on January 1, 2019.
As of the Fifth Amendment Date, it is anticipated that Capital Expenditures made
in connection with the Southern Indiana Redevelopment Project will be Seven
Million Two Hundred Thousand and No/100 Dollars ($7,200,000.00) in the Fiscal
Year that commenced on January 1, 2020.

“Annual Minimum Cap Ex Requirement”: As defined in Section 10.5(a)(i).

“Annual Minimum Per-Lease B&I Cap Ex Requirement”: As defined in
Section 10.5(a)(ii).

“Applicable Renewal Term VRP Regional Percentage of Aggregate Net Revenues”: As
defined in clause (c)(ii)(A) of the definition of Rent.

“Applicable Renewal Term VRP Net Revenue Amount”: As defined in
clause (c)(ii)(A) of the definition of Rent.

“Applicable Standards”: The standards generally and customarily applicable from
time to time during the Term to gaming facilities located in the applicable
gaming market in which the applicable Facility is located (or, if no such
facilities exist, facilities located in similar markets that have reasonably
similar tax rates, competition, population and demographics to the market where
such Facility is located), which facilities (a) are reasonably similar to such
Facility in size and quality, (b) have reasonably similar related facilities as
such Facility (e.g., resort, hotel, restaurants, nightclubs and/or other types
of offerings) and (c) are of an age comparable to the age and quality of such
Facility, in each case, at the time this standard is being applied.

“Applicable Triennial Cap Ex Period”: As defined in Section 10.5(a)(iii).

 

9



--------------------------------------------------------------------------------

“Applicable Triennial Cap Ex Period Multiplier” : As defined in
Section 10.5(a)(iii).

“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty
(60) days after receiving such written request.

“Appraisal Date”: As defined in Section 29.2(b).

“Appraisal Price”: As defined in Section 29.2(b).

“Arbitration Notice”: As defined in Section 34.2(a).

“Arbitration Panel”: As defined in Section 34.2(a).

“Arbitration Provision”: Each of the following: certain items as provided in
Sections 13.6(a) and 13.6(b); the calculation of the Annual Minimum Cap Ex
Amount; the determination of whether a Capital Improvement constitutes a
Material Capital Improvement; the determination of whether all or a portion of
the Leased Property or Other Leased Property constitutes Material Leased
Property; the determination of whether all or a portion of the London Clubs
constitutes Material London Property; the determination of whether the Minimum
Facilities Threshold is satisfied; the calculation of Net Revenue; the
calculation of Rent (without limitation of the procedures set forth in
Section 3.2); the calculation of the Triennial Allocated Minimum Cap Ex Amount B
Floor; the calculation of the Triennial Minimum Cap Ex Amount A; the calculation
of the Triennial Minimum Cap Ex Amount B; without limitation of the EBITDAR
Calculation Procedures, any EBITDAR calculation made pursuant to this Lease or
any determination or calculation made pursuant to this Lease for which EBITDAR
is a necessary component of such determination or calculation and the
calculation of any amounts under Sections 10.1, 10.3, 10.5(a) and 10.5(b).

“Architect”: As defined in Section 10.2(b).

“Average EBITDAR”: As of any date of determination, the aggregate EBITDAR of
Tenant for the applicable Triennial Test Period divided by three (3).

“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.

 

10



--------------------------------------------------------------------------------

“Bankruptcy Court”: As defined in the recitals.

“Bankruptcy Plan”: As defined in the recitals.

“Base Net Revenue Amount”: An amount equal to the arithmetic average of the
following: (i) Three Billion Six Hundred Fifty-Seven Million Ninety-One Thousand
Eight Hundred Sixty-Nine and No/100 Dollars ($3,657,091,869.00), which amount
Landlord and Tenant agree represents Net Revenue for the Fiscal Period
immediately preceding the first (1st) Lease Year (i.e., the Fiscal Period ending
September 30, 2017), (ii) Three Billion Six Hundred Sixty-Four Million
Ninety-Nine Thousand Four Hundred Sixty-One and No/100 Dollars
($3,664,099,461.00), which amount Landlord and Tenant agree represents the Net
Revenue for the Fiscal Period immediately preceding the end of the first (1st)
Lease Year (i.e., the Fiscal Period ending September 30, 2018) and (iii) Three
Billion Five Hundred Eight Million Eight Hundred Nine Thousand Nine Hundred
Twenty-Three and No/100 Dollars ($3,508,809,923.00), which amount Landlord and
Tenant agree represents the Net Revenue for the Fiscal Period immediately
preceding the end of the second (2nd) Lease Year (i.e., the Fiscal Period ending
September 30, 2019). For the avoidance of doubt, the term “arithmetic average”
as used in this definition refers to the quotient obtained by dividing (x) the
sum of the amounts set forth in clauses (i), (ii) and (iii) by (y) three (3).

“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of Rent.

“Beginning CPI”: As defined in the definition of CPI Increase.

“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.

“Brands”: The Trademarks listed on Exhibit M attached hereto and reputation
symbolized thereby.

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday that (i) is
not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close, and (ii) is not any other day that is not a “Business Day” as defined
under an Other Lease.

“Caesars Palace” shall mean Caesars Palace LLC, a Delaware limited liability
company.

“Caesars Rewards Program”: The Caesars Rewards® customer loyalty program as
implemented from time to time.

“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).

“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).

 

11



--------------------------------------------------------------------------------

“Capital Expenditures”: All expenditures incurred and accrued in accordance with
GAAP by or on behalf of Tenant, on a consolidated basis, to the extent
capitalized in accordance with GAAP and in a manner consistent with Tenant’s
annual Financial Statements, provided that the foregoing shall exclude
(i) capitalized interest and (ii) any expenditures incurred by Services Co and
allocated to Tenant.

“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.

“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP (as
in effect on the Commencement Date) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the Commencement Date).

“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.

“CEC”: Caesars Entertainment Corporation, a Delaware corporation, together with
its successors and permitted assigns so long as CEC remains a Controlled
Subsidiary of ERI. Contemporaneously with the Fifth Amendment Date, CEC was
renamed Caesars Holdings, Inc.

“CEOC”: CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.

“Certificate of Compliance”: As defined in Section 1.1(e).

“Certificate of Documentation”: As defined in Section 1.1(e).

“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of

 

12



--------------------------------------------------------------------------------

the Exchange Act or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of more than fifty percent (50%) of the
Voting Stock of such party or other Voting Stock into which such party’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of securities or other ownership interests; (c) the
occurrence of a “change of control”, “change in control” (or similar definition)
as defined in any indenture, credit agreement or similar debt instrument under
which such party is an issuer, a borrower or other obligor, in each case
representing outstanding indebtedness in excess of One Hundred Million and
No/100 Dollars ($100,000,000.00); or (d) such party consolidates with, or merges
or amalgamates with or into, any other Person (or any other Person consolidates
with, or merges or amalgamates with or into, such party), in any such event
pursuant to a transaction in which any of such party’s outstanding Voting Stock
or any of the Voting Stock of such other Person is converted into or exchanged
for Cash, securities or other property, other than any such transaction where
such party’s Voting Stock outstanding immediately prior to such transaction
constitutes, or is converted into or exchanged for, a majority of the
outstanding Voting Stock of the surviving Person or any direct or indirect
Parent Entity of the surviving Person immediately after giving effect to such
transaction measured by voting power rather than number of securities or other
ownership interests. For purposes of the foregoing definition: (x) a party shall
include any Parent Entity of such party; and (y) “Voting Stock” shall mean the
securities or other ownership interests of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors, managers or trustees (or other similar governing body) of a
Person. Notwithstanding the foregoing: (A) the transfer of assets between or
among a party’s wholly owned subsidiaries and such party shall not itself
constitute a Change of Control; (B) the term “Change of Control” shall not
include a merger, consolidation or amalgamation of such party with, or the sale,
assignment, conveyance, transfer or other disposition of all or substantially
all of such party’s assets to, an Affiliate of such party (1) incorporated or
organized solely for the purpose of reincorporating such party in another
jurisdiction, and (2) the owners of which and the number and type of securities
or other ownership interests in such party, measured by voting power and number
of securities or other ownership interests, owned by each of them immediately
before and immediately following such transaction, are materially unchanged;
(C) a “person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock or asset purchase agreement, merger agreement or
similar agreement (or voting or option or similar agreement related thereto)
prior to the consummation of the transactions contemplated by such agreement;
(D) [intentionally omitted]; (E) a transaction will not be deemed to involve a
Change of Control in respect of a party if (1) such party becomes a direct or
indirect wholly owned subsidiary of a holding company, and (2) the direct or
indirect owners of such holding company immediately following that transaction
are the same as the owners of such party immediately prior to that transaction
and the number and type of securities or other ownership interests owned by each
such direct and indirect holder immediately following such transaction are
materially unchanged from the number and type of securities or other ownership
interests owned by such direct and indirect holder in such party immediately
prior to that transaction; and (F) a transaction will not be deemed to involve a
Change of Control in respect of a party (the “Subject Entity”) if (1) the
Subject Entity becomes a direct or indirect wholly owned subsidiary of an entity
(an “Intervening Entity”) (which Intervening Entity may own other assets in
addition to its equity interests in the Subject Entity), and (2) all of the
direct and indirect owners of the Subject Entity immediately following that
transaction (the “Subject Transaction”) are the same as all of the direct and
indirect owners of the Subject Entity

 

13



--------------------------------------------------------------------------------

immediately prior to the Subject Transaction and the number and type of
securities or other ownership interests owned by each such direct and indirect
owner of the Subject Entity immediately following such transaction are
materially unchanged from the number and type of securities or other direct and
indirect ownership interests in the Subject Entity owned by such direct and
indirect owners of the Subject Entity immediately prior to that transaction
(except, in the case of each direct and indirect owner of the Intervening Entity
immediately following such transaction, by virtue of being held through the
Intervening Entity; it being understood that, immediately following the Subject
Transaction, each direct and indirect owner of the Intervening Entity shall
indirectly own the same proportion and percentage of the ownership interests in
the Subject Entity as such direct or indirect owner owned immediately prior to
the Subject Transaction). Notwithstanding anything to the contrary contained
herein, in no event shall ERI be a Subject Entity under clause (F) hereof.

“Chester Property”: All of the Leased Property pertaining to the casino and race
track facility commonly known as Harrah’s Philadelphia Casino and Racetrack,
having an address of 777 Harrah’s Boulevard, Chester, Pennsylvania; the real
property with respect thereto is more particularly described in Exhibit B.

“Chester Property Payment Agreements”: Those certain Property Documents set
forth and listed on Schedule 10 hereto, as each, any or all of the same may be
amended, modified or supplemented from time to time in accordance with
Section 7.2(c).

“Chester Property Payment Agreement Obligations”: Collectively, all rent,
payments, charges, taxes, assessments, ground rents, additional purchase price,
and any other amounts of every character or nature, however characterized or
denominated, and all interest, penalties and fees thereon, due or payable prior
to the Chester Property Payment Agreement Obligation End Date under or pursuant
to the Chester Property Payment Agreements, including, but not limited to, any
lien, judgment or encumbrance on or against the Chester Property arising under
one or more Chester Property Payment Agreements resulting from any failure in
payment by Tenant, which at any time prior to the Chester Property Payment
Agreement Obligation End Date may be assessed or imposed on, or in respect of,
or be a lien, judgment or encumbrance upon (i) Landlord or Landlord’s interest
in the Chester Property or any portion thereof, (ii) the Chester Property or any
portion thereof or any rent therefrom or any estate, right, title or interest
therein, or (iii) any occupancy, operation, use or possession of, or sales from
or activity conducted on, or in connection with, the Chester Property or any
portion thereof, or the leasing or use of the Chester Property or any portion
thereof.

“Chester Property Payment Agreement Obligation End Date”: As between Landlord
and Tenant, the earliest of (a) the end of the Term with respect to the Chester
Property, (b) the date on which the Chester Property is transferred pursuant to
an L1/L2 Transfer in accordance herewith and (c) the date on which the Chester
Property is transferred pursuant to Article XXXVI to a Successor Tenant.

“Chester Property Payment Indemnification Start Date”: The date that is forty
(40) years after the Fourth Amendment Date.

“Cluster Closing Date”: As defined in Section 29.2(a)(v).

 

14



--------------------------------------------------------------------------------

“Cluster Parcel Notice”: As defined in Section 29.2(a).

“Cluster Parcels”: As defined in Section 29.2.

“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

“Commencement Date”: As defined in Section 1.3.

“Commission”: As defined in Section 41.15.

“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.

“Conditional Limitation”: A provision of the HNO Ground Lease or the HNO GL
Operator Agreement that automatically terminates the HNO Ground Lease or the HNO
GL Operator Agreement, as the case may be, if a specified event occurs.

“Confidential Information”: In addition to information described in
Section 41.22, any information or compilation of information relating to a
business, procedures, techniques, methods, concepts, ideas, affairs, products,
processes or services, including source code, information relating to
distribution, marketing, merchandising, selling, research, development,
manufacturing, purchasing, accounting, engineering, financing, costs, pricing
and pricing strategies and methods, customers, suppliers, creditors, employees,
contractors, agents, consultants, plans, billing, needs of customers and
products and services used by customers, all lists of suppliers, distributors
and customers and their addresses, prospects, sales calls, products, services,
prices and the like, as well as any specifications, formulas, plans, drawings,
accounts or sales records, sales brochures, catalogs, code books, manuals, trade
secrets, knowledge, know-how, operating costs, sales margins, methods of
operations, invoices or statements and the like.

“Continuous Operation Facilities”: Collectively, the Facilities known as
Horseshoe Southern Indiana, Horseshoe Hammond, Horseshoe Council Bluffs,
Harrah’s Atlantic City and Harrah’s New Orleans.

“Continuously Operated” or “Continuous Operations”: With respect to any
Facility, such Facility is continuously used and operated for its Primary
Intended Use and open for business to the public during all business hours usual
and customary for such use for comparable properties in the State where such
Facility is located.

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.

“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or,

 

15



--------------------------------------------------------------------------------

if that index is not available at the time in question, then the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.

“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal (to such number of decimal places utilized by the CPI, to the extent the
CPI is expressed as a decimal, or, otherwise, to such number of decimal places
as is reasonably agreed to by Landlord and Tenant), determined as of the first
(1st) day of each Lease Year, (x) the numerator of which shall be the difference
between (i) the average CPI for the three (3) most recent calendar months (the
“Prior Months”) ending prior to such first (1st) day (for which the CPI has been
published as of such first (1st) day) and (ii) the average CPI for the three
(3) corresponding calendar months occurring one (1) year prior to the Prior
Months (such average CPI, the “Beginning CPI”), and (y) the denominator of which
shall be the Beginning CPI.

“CPLV Facility”: As defined in the Las Vegas Lease.

“CPLV Landlord”: As defined in the Las Vegas Lease.

“CPLV Sportsbook Operating Agreement”: That certain form of Operating Agreement
by and between Desert Palace LLC, doing business as Caesars Palace Las Vegas, a
Nevada limited liability company, and William Hill Nevada I, doing business as
William Hill Race & Sports Book, a Nevada corporation, provided by Tenant’s
counsel to Landlord’s counsel at 10:52 pm New York City time on July 19, 2020,
together with modifications to such agreement to cause it to comply with the
provisions of Section 22.4 hereof and the modifications to Section 16.14 thereof
agreed to by email between Tenant’s counsel and Landlord’s counsel at 2:34 am
New York City time on July 20, 2020.

“CPLV Tenant”: As defined in the Las Vegas Lease.

“CPR Institute”: As defined in the definition of Appointing Authority.

“CRC”: As defined in the recitals.

“Debtors”: As defined in the recitals.

“Division”: As defined in Section 41.15.

“Dollars” and “$”: The lawful money of the United States.

“Domestic Subsidiaries”: As defined in the definition of Qualified Replacement
Guarantor.

“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof (it being understood that to the
extent any Gaming Lease Rent is accounted for as interest expense in accordance
with GAAP, such interest expense will be accounted for as rent and thus included
in clause (xi) of the definition of EBITDAR).

 

16



--------------------------------------------------------------------------------

“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense shall be excluded; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded. In
connection with any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation, (i) promptly following
request therefor, Tenant shall provide Landlord with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by Landlord, (ii) such calculation shall be as reasonably agreed upon
by Landlord and Tenant, and (iii) if Landlord and Tenant do not agree within
twenty (20) days of either Party seeking to commence discussions, the same may
be determined by an Expert in accordance with and pursuant to the process set
forth in Section 34.2 hereof (clauses (i) through (iii), collectively, the
“EBITDAR Calculation Procedures”).

“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.

“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having, in either case,
a combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt

 

17



--------------------------------------------------------------------------------

obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in clause (a) hereof.

“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.

“End of Term Gaming Assets Transfer Notice”: As defined in Section 36.1.

“Enterprise Services”: All of the corporate and other centralized services
provided by Services Co or any of its Subsidiaries to, or on behalf of, Tenant,
CEC, CEOC, CRC and their respective Subsidiaries and Affiliates, including,
without limitation, the services described in Section 8 of the Omnibus Agreement
(as defined in the Amended Original Lease).

“Environmental Costs”: As defined in Section 32.4.

“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.

“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.

“ERI”: Eldorado Resorts, Inc., a Nevada corporation, together with its
successors and permitted assigns. Contemporaneously with the Fifth Amendment
Date, ERI was renamed Caesars Entertainment, Inc. and converted to a Delaware
corporation.

“Escalator”: (a) Commencing on the Escalator Adjustment Date in respect of the
second (2nd) Lease Year and continuing through the end of the fifth (5th) Lease
Year, one (1.0) plus fifteen one-thousandths (0.015) and (b) commencing on the
Escalator Adjustment Date in respect of the sixth (6th) Lease Year and
continuing through the end of the Term, one (1.0) plus the greater of (I) two
one-hundredths (0.02) and (II) the CPI Increase.

 

18



--------------------------------------------------------------------------------

“Escalator Adjustment Date”: The first (1st) day of each Lease Year, excluding
the first (1st) Lease Year of the Initial Term and the first (1st) Lease Year of
each Renewal Term.

“Estoppel Certificate”: As defined in Section 23.1(a).

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

“Excluded Facility”: (i) Each Facility listed on Schedule 9 and (ii) at all
times prior to (but not after) the third (3rd) anniversary of the Fourth
Amendment Date, the Facility located on the Chester Property.

“Excluded Renewal Property”: As defined in the definition of Rent.

“Existing Original Fee Financing”: Those certain 8.00% Second Priority Senior
Secured Notes due 2023 issued pursuant to the Second Lien Indenture, dated as of
the Commencement Date, among PropCo 1 and VICI FC Inc., as issuers, the
subsidiary guarantors party thereto from time to time and UMB Bank, National
Association, as trustee.

“Existing Fee Mortgage”: Collectively, the Fee Mortgages entered into in
connection with (i) the Existing Original Fee Financing, and (ii) that certain
loan made pursuant to that certain Credit Agreement, dated as of December 22,
2017, among Propco 1, as borrower, the other parties thereto, the Lenders (as
defined therein) from time to time party thereto, and Goldman Sachs Bank USA, as
Administrative Agent, as amended by Amendment No. 1 dated September 24, 2018,
and Amendment No. 2, dated May 15, 2019, and as amended and restated pursuant to
Amendment No. 3 dated May 15, 2019, as in effect as of the Fifth Amendment Date.

“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.

“Expert Valuation Notice”: As defined in Section 34.1.

“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.

“Facility” or “Facilities”: Collectively, (a) the assets comprising (i) a part
of an individual Leased Property as listed on Exhibit A attached hereto,
including the respective Leased Improvements, easements, development rights, and
other tangible rights (if any) forming a part of such individual Leased Property
or appurtenant thereto, including any and all Capital Improvements (including
any Tenant Material Capital Improvements) with respect thereto, and (ii) all of
Tenant’s Property primarily related to or used in connection with the operation
of the business conducted on or about such individual Leased Property or any
portion thereof, and (b) the business operated by Tenant on or about such
individual Leased Property or such Tenant’s Property or any portion thereof or
in connection therewith. The items described in the foregoing clauses (a) and
(b), for each such individual Leased Property listed on said Exhibit A, a
“Facility”, and for all the Leased Property hereunder, collectively, the
“Facilities”.

 

19



--------------------------------------------------------------------------------

“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.

“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of (except as provided in the last sentence of this definition) the estimated
transfer date, in its then-condition, that a willing purchaser would pay to a
willing seller for Cash on arm’s-length terms (assuming (1) neither such
purchaser nor seller is under any compulsion to sell or purchase and that both
have reasonable knowledge of all relevant facts, are acting prudently and
knowledgeably in a competitive and open market, and assuming price is not
affected by undue stimulus and (2) neither party is paying any broker a
commission in connection with the transaction), taking into account the
provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and (except as provided in clause (A)(X) of the definition of “Fair
Market Rental Value” in connection with a determination of the Fair Market
Ownership Value of a Cluster Parcel pursuant to Article XXIX), subject to the
further factors, as applicable, that are set forth in the definition of “Fair
Market Rental Value” herein below as applicable, either (i) as agreed in writing
by Landlord and Tenant, or (ii) as determined in accordance with the procedure
specified in Section 34.1 of this Lease. For purposes of determining the Fair
Market Ownership Value in connection with a Cluster Parcel pursuant to
Section 29.2, the applicable determination shall be made as of the First
Appraisal Date or any subsequent Appraisal Date, as applicable.

“Fair Market Property Value”: The fair market purchase price of the applicable
personal property, as the context requires, as of the estimated transfer date,
in its then-condition, that a willing purchaser would pay to a willing seller
for Cash on arm’s-length terms (assuming (1) neither such purchaser nor seller
is under any compulsion to sell or purchase and that both have reasonable
knowledge of all relevant facts, are acting prudently and knowledgeably in a
competitive and open market, and assuming price is not affected by undue
stimulus and (2) neither party is paying any broker a commission in connection
with the transaction), and otherwise taking all then-relevant factors into
account (whether favorable to one, both or neither Party), either (i) as agreed
in writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.

“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the first (1st) day of the
period for which the Fair Market Rental Value is being determined, in its
then-condition, that a willing tenant would pay to a willing landlord on arm’s
length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of

 

20



--------------------------------------------------------------------------------

this Lease, other than with respect to the length of term and payment of Rent,
(3) neither party is paying any broker a commission in connection with the
transaction, and (4) that the tenant thereunder will pay such Fair Market Rental
Value for the entire term of such demise (i.e., no early termination)), taking
into account the provisions of Section 34.1(g), and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party), either (i) as agreed in writing by Landlord and Tenant, or (ii) as
determined in accordance with the procedure specified in Section 34.1 of this
Lease. In all cases, for purposes of determining the Fair Market Ownership Value
or the Fair Market Rental Value, as the case may be, (A) the Leased Property or
any applicable part thereof (or Facility, as applicable) to be valued pursuant
hereto (as improved by all then existing Leased Improvements, and all Capital
Improvements thereto, but excluding any Tenant Material Capital Improvements),
shall be valued (X) as (or as part of) (except in connection with a
determination of Fair Market Ownership Value of a Cluster Parcel pursuant to
Article XXIX) a fully-permitted Facility operated in accordance with the
provisions of this Lease for the Primary Intended Use and (Y) free and clear of
any lien or encumbrance evidencing a debt (including any Permitted Leasehold
Indebtedness) or judgment (including any mortgage, security interest, tax lien,
or judgment lien) (provided, however, for purposes of determining Fair Market
Ownership Value of any applicable Tenant Material Capital Improvements pursuant
to Section 10.4(e), the same shall be valued on the basis of the then-applicable
status of any applicable permits, free and clear of only such liens and
encumbrances that will be removed if and when conveyed to Landlord pursuant to
said Section 10.4(e)), (B) in determining the Fair Market Ownership Value or
Fair Market Rental Value with respect to damaged or destroyed Leased Property,
such value shall be determined as if such Leased Property had not been so
damaged or destroyed (unless otherwise expressly provided herein), except that
such value with respect to damaged or destroyed Tenant Material Capital
Improvements shall only be determined as if such Tenant Material Capital
Improvements had been restored if and to the extent Tenant is required to
repair, restore or replace such Tenant Material Capital Improvements under this
Lease (provided, however, for purposes of determining Fair Market Ownership
Value pursuant to Section 10.4(e), the same shall be valued taking into account
any then-existing damage), and (C) the price shall represent the normal
consideration for the property sold (or leased) unaffected by sales (or leasing)
concessions granted by anyone associated with the transaction. In addition, the
following specific matters shall be factored in or out, as appropriate, in
determining Fair Market Ownership Value or Fair Market Rental Value as the case
may be: (i) the negative value of (x) any deferred maintenance or other items of
repair or replacement of the Leased Property to the extent arising from breach
or failure of Tenant to perform or observe its obligations hereunder, (y) any
then current or prior Gaming or other licensure violations by Tenant, Guarantor
or any of their Affiliates, and (z) any breach or failure of Tenant to perform
or observe its obligations hereunder (in each case with respect to the foregoing
clauses (x), (y) and (z), without giving effect to any applicable cure periods
hereunder), shall, in each case, when determining Fair Market Ownership Value or
Fair Market Rental Value, as the case may be, not be taken into account; rather,
the Leased Property and every part thereof shall be deemed to be in the
condition required by this Lease and Tenant shall at all times be deemed to have
operated the Facilities in compliance with and to have performed all obligations
of Tenant under this Lease (provided, however, for purposes of determining Fair
Market Ownership Value under Section 10.4(e), the negative value of the items
described in clauses (x), (y) and (z) shall be taken into account); and (ii) in
the case of a determination of Fair Market Rental Value, such determination
shall be without reference to any savings Landlord may realize as a result of
any extension of the Term of this Lease, such as savings

 

21



--------------------------------------------------------------------------------

in free rent and tenant concessions, and without reference to any “start-up”
costs a new tenant would incur were it to replace the existing Tenant for any
Renewal Term or otherwise. The determination of Fair Market Rental Value shall
be of Base Rent and Variable Rent (but not Additional Charges), and shall assume
and take into account that Additional Charges shall continue to be paid
hereunder during any period in which such Fair Market Rental Value shall be
paid. For the avoidance of doubt, the annual Fair Market Rental Value shall be
calculated and evaluated as a whole for the entire term in question, and may
reflect increases in one or more years during the applicable term in question
(i.e., the annual Fair Market Rental Value need not be identical for each year
of the term in question).

“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.

“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).

“Fifth Amendment”: The amendment to this Lease effected as of the Fifth
Amendment Date.

“Fifth Amendment Additional Property”: Collectively or individually as the
context may require, the Leased Property (HAC), the Leased Property (HL) and/or
the Leased Property (HNO).

“Fifth Amendment Date”: July 20, 2020.

“Fifth Amendment Date Rent Increase”: As defined in the definition of Rent.

“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding

 

22



--------------------------------------------------------------------------------

figures for the corresponding period in the preceding Fiscal Year or Fiscal
Quarter, as the case may be, and prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes).

“First Appraisal Date”: As defined in Section 29.2(b).

“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of Rent.

“First VRP Regional Percentage of Aggregate Net Revenues”: As defined in
clause (b)(ii)(A) of the definition of Rent.

“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of Rent.

“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.

“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and ERI, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.

“Fiscal Year”: The annual period commencing January 1 and terminating
December 31 of each year.

“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.

“Foreclosure Purchaser”: As defined in Section 31.1.

“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(i)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“Fourth Amendment Date”: December 26, 2018.

“Fourth Amendment to Lease”: As defined in the recitals.

“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.

“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering).

 

23



--------------------------------------------------------------------------------

“Gaming Assets”: As defined in Section 36.1.

“Gaming Assets FMV”: As defined in Section 36.1.

“Gaming Authorities”: Any gaming regulatory body or any agency or governmental
authority which has, or may at any time after the Commencement Date (with
respect to the Original Leased Property), the Fourth Amendment Date (with
respect to the Chester Property) or the Fifth Amendment Date (with respect to
the Fifth Amendment Additional Property), as applicable, have, jurisdiction over
the gaming activities at an applicable Leased Property or any successor to such
authority.

“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.

“Gaming Lease Rent”: To the extent applicable in connection with any EBITDA
calculation under this Lease, (x) Rent, plus (y) Rent (as defined in the Other
Leases), plus (z) actual rent (excluding additional rent such as pass-through
expenses) payable under all Gaming Leases (other than this Lease and the Other
Leases) by the applicable Person for whom its EBITDA is being calculated and its
Subsidiaries on a consolidated basis, in each case, during the applicable period
of time for which such EBITDA calculation is being made.

“Gaming Leases”: A lease entered into by any applicable Person or any of its
Subsidiaries to occupy and use real property, vessels or similar assets for, or
primarily in connection with, the operation of the Gaming Facilities thereat.

“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Fifth Amendment Date.

“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, and all other rules, regulations, orders, ordinances
and legal requirements of any Gaming Authority.

 

24



--------------------------------------------------------------------------------

“Gaming Revenues”: As defined in the definition of Net Revenue.

“Government List”: (1) Any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.

“Ground Leased Property”: The real property leased pursuant to the Ground
Leases. The Ground Leased Property in respect of the Ground Leases in existence
as of the Fifth Amendment Date is described in Exhibit E attached hereto.

“Ground Leases”: Collectively, those certain leases with respect to real
property that is a portion of the Leased Property, pursuant to which Landlord is
a tenant and which leases are (i) in existence as of (x) the Commencement Date
(with respect to the Original Leased Property) or (y) the Fifth Amendment Date
(with respect to the Fifth Amendment Additional Property) and, in each case,
listed on Schedule 2 hereto, or (ii) subject to Section 7.3, subsequently added
to the Leased Property in accordance with the provisions of this Lease. Each of
the Ground Leases is referred to individually herein as a “Ground Lease.”

“Ground Lessor”: As defined in Section 7.3.

“Guarantor”: ERI, together with its successors and permitted assigns, in its
capacity as guarantor under the Guaranty.

“Guaranty”: That certain Guaranty of Lease, dated as of the Fifth Amendment
Date, made by Guarantor and Landlord, in the form of Exhibit N attached hereto.

“Guest Data”: Any and all information and data identifying, describing,
concerning or generated by prospective, actual or past guests, family members,
website visitors and customers of casinos, hotels, retail locations,
restaurants, bars, spas, entertainment venues, or other facilities or services,
including without limitation any and all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Tenant, Services Co
or any of their respective Affiliates, regardless of the source or location
thereof, and including without limitation such information obtained or derived
by Tenant, Services Co or any of their respective Affiliates from: (i) guests or
customers of the Facilities (for the avoidance of doubt, including Property
Specific Guest Data); (ii) guests or customers of any Other Facility (including
any condominium or interval ownership properties) owned, leased, operated,
licensed or franchised by Tenant or any of its Affiliates, or any facility
associated with any such Other Facility (including restaurants, golf

 

25



--------------------------------------------------------------------------------

courses and spas); or (iii) any other sources and databases, including websites,
central reservations databases, operational data base (ODS) and any player
loyalty programs (e.g., the Caesars Rewards Program).

“Handling”: As defined in Section 32.4.

“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.

“HLV/CC Capital Expenditures”: The “Capital Expenditures,” as defined in the Las
Vegas Lease, to the extent incurred in respect of the Leased Property (HLV) and,
if the “Convention Center Property” (as defined in the Las Vegas Lease) is added
to the “Leased Property” under the Las Vegas Lease, to the extent incurred in
respect of the Convention Center Property.

“HLV Tenant”: As defined in the Las Vegas Lease.

“HNO Enforcement Action”: As defined in Section 41.33(a).

“HNO GL Operator Agreement”: That certain Casino Subtenant Agreement dated as of
the Fifth Amendment Date, by and among NOBC, as landlord, JCC, as casino
subtenant, and the City of New Orleans, Louisiana, as intervenor, as it may be
amended, modified or supplemented from time to time.

“HNO Ground Lease”: That certain Second Amended and Restated Lease Agreement
dated as of April 3, 2020, by and among NOBC, as landlord, Landlord (as the
assignee of all of JCC’s right, title and interest therein, pursuant to that
certain HNO Ground Lease Assignment and Assumption Agreement dated as of the
Fifth Amendment Date, by and between JCC and Landlord), as tenant, and the City
of New Orleans, Louisiana, as intervenor, as affected by that certain letter
agreement dated as of April 3, 2020, and as it may be otherwise amended,
modified or supplemented from time to time.

“HNO License Extension Agreements”: As defined in Section 10.6.

“HNO License Extension Authorities”: As defined in Section 10.6.

“HNO License Extension Improvements”: The buildings, structures, fixtures,
alterations, restorations, renovations, additions and improvements made in
connection with the capital investment required pursuant to Act 171, in an
amount equal to no less than Three Hundred Twenty-Five Million and No/100
Dollars ($325,000,000.00), which shall include (i) the construction of a hotel
tower with approximately three hundred (300) rooms on a portion of the Leased
Property (HNO), (ii) the renovation of the Fulton Street pedestrian area on the
Leased Property (HNO), (iii) the addition of various food and beverage and/or
entertainment options in relation to the Leased Property (HNO), and
(iv) upgrades and renovations to the technology, lighting and sound facilities
located in the buildings on the Ground Leased Property that is part of the
Leased Property (HNO).

 

26



--------------------------------------------------------------------------------

“HNO Operating Contract”: That certain Amended and Restated Casino Operating
Contract dated as of April 1, 2020, by and between the State of Louisiana, by
and through the Louisiana Gaming Control Board, and JCC, as amended by that
certain First Amendment to the Amended and Restated Casino Operating Contract
dated as of April 1, 2020, made and entered into as of April 9, 2020, and made
effective as of April 1, 2020, and as it may be otherwise amended, modified or
supplemented from time to time.

“HNO Permitted Exceptions”: (v) any applicable Permitted Exception Documents,
(w) all Fee Mortgage Documents that may encumber the Leased Property (HNO), (x)
any of the following, so long as they are (A) not caused by the acts or
omissions of Tenant or anyone holding through or under Tenant (or anyone acting
for or on behalf of Tenant or anyone holding through or under Tenant) or
consented to by Tenant, or (B) not otherwise required to be removed, cured or
discharged by Tenant under this Lease: liens or encumbrances encumbering the
Leased Property (HNO) that result from (i) the acts of Landlord, except if such
acts are the result of Tenant’s failure to act (which failure to act is a
violation of this Lease), or (ii) the omissions of Landlord where Landlord is
required to act pursuant to this Lease or the applicable document or Legal
Requirement giving rise to such lien or encumbrance, and Tenant is not required
to act pursuant to this Lease, (y) those matters permitted under clause (i) of
Article XI hereof or clauses (iii) through (xi) of Article XI hereof and
(z) those matters permitted under clause (ii) of Article XI hereof, other than,
in the case of clauses (y) and (z), those matters that are not permitted under
the HNO Ground Lease or the HNO GL Operator Agreement, and, in the case of
clause (z), liens for mechanics, laborers, materialmen, suppliers or vendors.

“Impositions”: Collectively, all taxes, including capital stock, franchise,
margin and other similar taxes of Landlord, ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date with respect to the Original Leased Property,
in effect as of the Fifth Amendment Date with respect to the Fifth Amendment
Additional Property or otherwise entered into in accordance with this Lease);
all sums due under any Property Documents (in effect as of the Commencement Date
with respect to the Original Leased Property, in effect as of the Fourth
Amendment Date with respect to the Chester Property, in effect as of the Fifth
Amendment Date with respect to the Fifth Amendment Additional Property or
otherwise entered into in accordance with this Lease or as may otherwise be
entered into or agreed to in writing by Tenant); all Chester Property Payment
Agreement Obligations (in effect as of the Fourth Amendment Date or otherwise
entered into in accordance with this Lease or as may otherwise be entered into
or agreed to in writing by Tenant); all payments due under the AC Interim PILOT
Agreement; water, sewer and other utility levies and charges; use and occupancy
taxes; excise tax levies; license, permit, inspection, authorization and similar
fees; bonds and all other governmental charges (including, for the avoidance of
doubt, subject to Section 4.1(g), taxes imposed pursuant to Chapter 5 of
Subtitle II of Title 47 of the Louisiana Revised Statutes (or any successor
statute thereto that does not change the nature of the applicable taxes
thereunder) or Chapter 13 of Title 27 of the Mississippi Code (or any successor
statute thereto that does not change the nature of the applicable taxes
thereunder)), in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character to the extent in
respect of (or in the case of franchise taxes, capital stock or other similar
taxes, arising from, based on, or relating, attributable or

 

27



--------------------------------------------------------------------------------

allocable to) the Leased Property or any portion thereof, the Rent and
Additional Charges (or in the case of franchise taxes, capital stock or other
similar taxes, any direct or indirect interest therein or any investment of
capital deployed therein or allocable thereto) (but not, for the avoidance of
doubt, in respect of Landlord’s income (as specified in clause (a) below))
and/or the litigation set forth on Schedule 12 hereto, and all interest and
penalties thereon attributable to any failure in payment by Tenant, which at any
time prior to or during the Term may be assessed or imposed on (or in the case
of franchise taxes, capital stock or other similar taxes, calculated or
otherwise based on, or allocable to) or in respect of or be a lien upon
(i) Landlord or Landlord’s interest in the Leased Property or any portion
thereof, (ii) the Leased Property or any portion thereof or any rent therefrom
or any estate, right, title or interest therein (or in the case of franchise
taxes, capital stock or other similar taxes, the investment of capital deployed
therein or allocable thereto) or (iii) any occupancy, operation, use or
possession of, or sales from or activity conducted on or in connection with the
Leased Property or any portion thereof or the leasing or use of the Leased
Property or any portion thereof; provided, however, that nothing contained in
this Lease shall be construed to require Tenant to pay (a) any tax, fee or other
charge based on net income (whether denominated as a franchise or capital stock,
margin or other tax, fee or charge) imposed on Landlord or any other Person
(except Tenant and its successors and Affiliates), (b) any transfer, or net
revenue tax of Landlord or any other Person (except Tenant and its successors
and Affiliates), (c) any tax imposed with respect to the sale, exchange or other
disposition by Landlord of the Leased Property or any portion thereof or the
proceeds thereof, (d) any principal or interest on or other amount in respect of
any indebtedness on or secured by the Leased Property or any portion thereof for
which Landlord (or any of its Affiliates) is the obligor, or (e) any principal
or interest on or other amount in respect of any indebtedness of Landlord or its
Affiliates that is not otherwise included as “Impositions” hereunder; provided,
further, however, that Impositions shall include (and Tenant shall be required
to pay in accordance with the provisions of this Lease) (x) any tax, assessment,
tax levy or charge set forth in clause (a) or clause (b) of the preceding
proviso that is levied, assessed, imposed or charged in lieu of, or as a
substitute for, any Imposition (and, without limitation, if at any time during
the Term the method of taxation prevailing at the Commencement Date shall be
altered so that any new, non-income-based tax, assessment, levy (including, but
not limited to, any city, state or federal levy), imposition or charge, or any
part thereof, shall be measured by or be based in whole or in part upon the
Leased Property, or any part thereof, and shall be imposed upon Landlord, then
all such new taxes, assessments, levies, impositions or charges, or the part
thereof to the extent that they are so measured or based, shall be deemed to be
included within the term “Impositions” for the purposes hereof, to the extent
that such Impositions would be payable if the Leased Property were the only
property of Landlord subject to such Impositions, and Tenant shall pay and
discharge the same as herein provided in respect of the payment of Impositions),
(y) any transfer taxes or other levy or assessment imposed by reason of any
assignment of this Lease or any interest therein subsequent to the execution and
delivery hereof, or any transfer or Sublease or termination thereof (other than
assignment of this Lease or the sale, transfer or conveyance of the Leased
Property or any interest therein made by Landlord) and (z) any mortgage tax or
mortgage recording tax imposed by reason of any Permitted Leasehold Mortgage or
any other instrument creating or evidencing a lien in respect of indebtedness of
Tenant or its Affiliates (but not any mortgage tax or mortgage recording tax
imposed by reason of a Fee Mortgage or any other instrument creating or
evidencing a lien in respect of indebtedness of Landlord or its Affiliates). For
purposes of this definition, taxes of Landlord shall include any taxes of
Landlord REIT or any of its Subsidiaries which are imposed on a combined,
consolidated or unitary basis solely to the extent such taxes relate to
Landlord.

 

28



--------------------------------------------------------------------------------

“Incremental Chester Rent”: As defined in Section 3.1(b).

“Incurable Default”: Collectively or individually, as the context may require,
the defaults referred to in Sections 16.1(c), 16.1(d), 16.1(e), 16.1(h) (as to
judgments against Guarantor only), 16.1(i), 16.1(n) and 16.1(r) and any other
defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof.

“Initial Stated Expiration Date”: As defined in Section 1.3.

“Initial Term”: As defined in Section 1.3.

“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.

“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof,
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, business information, Confidential Information, Software,
formulas, drawings, research and development, business and marketing plans and
proposals, tangible and intangible proprietary information, and all
documentation relating to any of the foregoing, (iii) all copyrights, works of
authorship, copyrightable works, copyright registrations and applications
therefor, and all other rights corresponding thereto, (iv) all industrial
designs and any registrations and applications therefor, (v) all trademarks,
service marks, trade dress, logos, trade names, Brands, assumed names and
corporate names, Internet domain names and other numbers, together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith (“Trademarks”), (vi) all databases and data
collections (including all Guest Data) and all rights therein, (vii) all moral
and economic rights of authors and inventors, however denominated, (viii) all
Internet addresses, sites and domain names, numbers, and social media user names
and accounts, (ix) any other similar intellectual property and proprietary
rights of any kind, nature or description; and (x) any copies of tangible
embodiments thereof (in whatever form or medium).

“Intercreditor Agreement”: That certain Intercreditor Agreement, dated as of the
Commencement Date, by and among Landlord, Credit Suisse AG, Cayman Islands
Branch, as Credit Agreement Collateral Agent (as defined therein), Tenant and
Wilmington Trust, National Association, as collateral agent for the First Lien
Secured Parties, Wilmington Trust, as Authorized Representative for the Credit
Agreement Secured Parties and UMB Bank, National Association, as Authorized
Representative for the Initial Other First Lien Secured Parties and Wilmington
Trust, National Association as Credit Agreement Agent, UMB Bank, National
Association as

 

29



--------------------------------------------------------------------------------

Initial Other First Priority Lien Obligations Agent and UMB Bank, National
Association, as trustee under the Second Priority Senior Secured Notes Indenture
and as collateral agent under the Collateral Agreement (Second Lien) dated as of
the Commencement Date, among the Issuers, certain other Grantors and the Trustee
in respect of the Second Priority Senior Secured Notes Indenture, each as lender
under the Landlord Financing Agreement (as defined therein). For the avoidance
of doubt, the Intercreditor Agreement was terminated prior to the Fifth
Amendment Date.

“Intervening Entity”: As defined in the definition of Change of Control.

“Investment Fund”: A bona fide private equity fund or bona fide investment
vehicle arranged by and managed by or controlled by, or under common control
with, a private equity fund (excluding any private equity fund investment
vehicle the primary assets of which are Tenant and its Subsidiaries, Joliet
Tenant and its Subsidiaries, this Lease and assets related thereto and/or the
Joliet Lease and assets related thereto) that is engaged in making, purchasing,
funding or otherwise or investing in a diversified portfolio of businesses and
companies and is organized primarily for the purpose of making equity
investments in companies.

“JCC”: Jazz Casino Company, L.L.C., a Louisiana limited liability company.

“Joliet Base Net Revenue Amount”: The “Base Net Revenue Amount” as defined in
the Joliet Lease.

“Joliet Capital Expenditures”: The “Capital Expenditures” as defined in the
Joliet Lease, collectively or individually, as the context may require.

“Joliet Facility”: A “Facility” as defined in the Joliet Lease, collectively or
individually, as the context may require.

“Joliet Landlord”: The “Landlord” as defined in the Joliet Lease.

“Joliet Lease”: As defined in the definition of Other Leases.

“Joliet Leased Property”: The “Leased Property” as defined in the Joliet Lease,
collectively or individually, as the context may require.

“Joliet Net Revenue”: The “Net Revenue” as defined in the Joliet Lease and
calculated in accordance with the Joliet Lease for purposes of determining
“Variable Rent” (as defined therein) thereunder.

“Joliet Partner”: Des Plaines Development Holdings, LLC.

“Joliet Rent”: The “Rent” as defined in the Joliet Lease.

“Joliet Tenant”: The “Tenant” as defined in the Joliet Lease.

“L1/L2 EBITDAR to Rent Ratio”: As of the date of the proposed L1/L2 Transfer:

 

30



--------------------------------------------------------------------------------

(i)    with respect to all of the Facilities, collectively, the ratio of (a) the
sum of (x) the EBITDAR of Tenant from the Facilities for the immediately
preceding Fiscal Period (and, to the extent applicable, any predecessor
tenant(s) or owner(s) of the Facilities with respect to each Fifth Amendment
Additional Property during any portion of such immediately preceding Fiscal
Period occurring prior to the Fifth Amendment Date), and (y) the EBITDAR (as
defined in the Joliet Lease) of Joliet Tenant from the Joliet Facility for such
immediately preceding Fiscal Period to (b) the sum of (x) the Rent for such
immediately preceding Fiscal Period (provided, however, in the event an L1/L2
Transfer occurs following the Fifth Amendment Date and prior to a full Fiscal
Period having elapsed after the Fifth Amendment Date, then, for purposes of the
foregoing calculation, the incremental portion of Rent attributable to the Fifth
Amendment Additional Property as in effect on the Fifth Amendment Date shall be
given pro forma effect so as to be deemed to have also been payable during the
portion of such immediately preceding Fiscal Period occurring prior to the Fifth
Amendment Date), and (y) the Joliet Rent for such immediately preceding Fiscal
Period, in the case of each of clause (a) and clause (b), after giving pro forma
effect to the proposed L1/L2 Transfer; and

(ii)    with respect to the Facility(ies) being transferred pursuant to the
proposed L1/L2 Transfer, the ratio of EBITDAR of Tenant from such Facility/ies
for the immediately preceding Fiscal Period to the applicable L1/L2 Rent
Reduction Amount.

For the avoidance of doubt, it is understood and agreed that the L1/L2 EBITDAR
to Rent Ratio shall be determined without giving effect to the deemed prepayment
of Rent pursuant to the last sentence of the definition of Rent.

If (a) any Facility is removed from this Lease by way of a Severance Lease with
a third party or pursuant to a L1/L2 Transfer or (b) the Joliet Facility is the
subject of a “L1/L2 Transfer” (as defined in the Joliet Lease) or is transferred
by the Joliet Landlord to a third party pursuant to Article XVIII of the Joliet
Lease, then, for purposes of subsequent calculations of the L1/L2 EBITDAR to
Rent Ratio hereunder, (x) the EBITDAR of Tenant or the “EBITDAR” (as defined in
the Joliet Lease) of Joliet Tenant, as applicable, and (y) the Rent or the
Joliet Rent, as applicable, in each case in respect of such Facility or the
Joliet Facility, as applicable, shall be disregarded. If any Facility is removed
from this Lease pursuant to Section 22.2(ix) hereof, then, for purposes of
subsequent calculations of the L1/L2 EBITDAR to Rent Ratio hereunder, the
EBITDAR of Tenant in respect of such Facility shall be disregarded.

“L1/L2 Rent Reduction Amount”: In connection with any L1/L2 Transfer, the amount
which refers to both (a) the per annum rent initially payable under the
applicable L1/L2 Severance Lease with respect to such L1/L2 Transfer and (b) the
corresponding rent reduction under this Lease (effective as of the applicable
L1/L2 Transfer Date) as a result of such L1/L2 Transfer, determined as follows.
The L1/L2 Rent Reduction Amount shall be equal to an amount determined by Tenant
that satisfies Section 22.9(c) of this Lease and the following conditions:

(i)    the L1/L2 EBITDAR to Rent Ratio with respect to all of the Facilities as
of the applicable L1/L2 Transfer Date (for the avoidance of doubt, after giving
pro forma effect to the applicable proposed L1/L2 Transfer) shall be either
(x) not less than 1.2:1.0 or (y) if the foregoing clause (x) is not satisfied,
not less than the L1/L2 EBITDAR to Rent Ratio with respect to all of the
Facilities before giving effect to the applicable L1/L2 Transfer; and

 

31



--------------------------------------------------------------------------------

(ii)    the L1/L2 EBITDAR to Rent Ratio with respect to the Facility/ies being
transferred (upon giving effect to the proposed L1/L2 Transfer) shall not be
less than, nor five tenths (0.5) higher than, the L1/L2 EBITDAR to Rent Ratio
with respect to all of the Facilities as of the applicable L1/L2 Transfer Date
(but without giving pro forma effect to the proposed L1/L2 Transfer) (e.g., if
the L1/L2 EBITDAR to Rent Ratio with respect to all of the Facilities as of the
applicable L1/L2 Transfer Date (but without giving pro forma effect to the
proposed L1/L2 Transfer) was 1.4:1.0 then the per annum rent initially payable
under such L1/L2 Severance Lease shall result in an L1/L2 EBITDAR to Rent Ratio
with respect to such Facility/ies being transferred and subject to such L1/L2
Severance Lease that is no more than 1.9:1.0 and no less than 1.4:1.0). If an
L1/L2 Transfer occurs during a Variable Rent Payment Period, the L1/L2 Rent
Reduction Amount shall be applied proportionately to the Base Rent and Variable
Rent based on the amount thereof then payable hereunder. Following the closing
of such L1/L2 Transfer in accordance herewith (and the corresponding application
of the L1/L2 Rent Reduction Amount to the Rent hereunder), for purposes of
calculating any applicable adjustments to Variable Rent based on increases or
decreases in Net Revenue, such calculations of Net Revenue shall exclude Net
Revenue attributable to the portion of the Leased Property subject to the L1/L2
Transfer (even if such portion of the Leased Property had not yet been subject
to the L1/L2 Transfer as of the applicable Lease Year for which Net Revenue is
being measured).

“L1/L2 Severance Lease”: With respect to a Facility subject to an L1/L2
Transfer, a separate lease on terms and conditions reasonably acceptable to
Landlord and Tenant, provided, for any terms and conditions of such lease as to
which the Parties cannot reasonably agree, such terms and conditions shall be
substantially the same as the terms and conditions in the then-current market
precedent leases for similar single asset gaming-REIT lease transactions with
tenants having similar management experience and creditworthiness as the
proposed transferee and shall comply with the requirements of Section 22.9. If
the Parties cannot agree on which leases shall serve as the “market precedents,”
then the precedent lease shall be the Penn Master Lease, subject to (i) such
revisions that are reasonably and mutually agreed by the Parties to reflect a
single-asset transaction (as opposed to a master lease transaction) and
(ii) such other revisions that are reasonably and mutually agreed by the
Parties.

“L1/L2 Severance Lease Term”: With respect to any L1/L2 Severance Lease, an
initial term (commencing on the applicable L1/L2 Transfer Date) of fifteen
(15) years, subject to four (4) five-year renewal terms, provided, that, such
term (inclusive of any such renewal terms) shall not exceed eighty percent (80%)
of the remaining useful life of the applicable Leased Improvements (as of the
applicable L1/L2 Transfer Date) that are subject to the applicable L1/L2
Severance Lease (as shall be determined by a valuation expert or such other
appropriate reputable consultant mutually reasonably agreed by the Parties).

“L1/L2 Transfer”: As defined in Section 22.9.

“L1/L2 Transfer Date”: As defined in Section 22.9(a).

 

32



--------------------------------------------------------------------------------

“L1/L2 Transferee Lease Rent”: As defined in Section 22.9(c).

“L1 Qualified Transferee”: A transferee that meets all of the following
requirements: (a) such transferee, together with its Affiliates, owns or manages
Gaming Facilities that, together with the related assets of such transferee and
its Affiliates that are operated at the same locations as such Gaming Facilities
(such as hotel and other entertainment facilities), shall have generated EBITDA
for the most recently ended Fiscal Year for which financial statements are
available (which financial statements shall have been prepared by a certified
public accounting firm of national standing (it being understood that such firms
of national standing shall not be limited to the “big four” accounting firms))
of at least One Hundred Million and No/100 Dollars ($100,000,000.00) (such
amount increasing annually as of the first (1st) day of each Lease Year
following the Fourth Amendment Date in proportion to the amount of any
applicable CPI Increase), (b) such transferee, together with its Affiliates, has
(1) at least five (5) years of experience operating or managing Gaming
Facilities that, together with the related assets operated by such transferee
and its Affiliates that are operated at the same locations as such Gaming
Facilities (such as hotel and other entertainment facilities), have aggregate
revenues in the immediately preceding fiscal year of at least Five Hundred
Million and No/100 Dollars ($500,000,000.00) (such amount increasing annually as
of the first (1st) day of each Lease Year following the Fourth Amendment Date in
proportion to the amount of any applicable CPI Increase) (or retains a manager
with such qualifications, which manager shall not be replaced unless such
transferee is able to satisfy the requirements of this definition without such
manager), or (2) agreement(s) in place in a form reasonably satisfactory to
Landlord to retain for a period of eighteen (18) months (or more) after the
effective time of the transfer at least (I) eighty percent (80%) of Tenant’s and
its Subsidiaries’ personnel employed at the applicable Facility, and (II) eighty
percent (80%) of the ten most highly compensated employees of Tenant and/or its
Affiliates as of the date of the relevant agreement to transfer who are full
time dedicated employees at the applicable Facility, and are responsible for
direct managerial and/or operational aspects of the applicable Facility
(including Gaming activities); (c) such transferee and all of its applicable
officers, directors and Affiliates (including the officers and directors of its
Affiliates), to the extent required under applicable Gaming Regulations or other
Legal Requirements, are licensed and certified by applicable Gaming Authorities
and hold all required Gaming Licenses to operate the Facility(ies) in accordance
with the applicable L1/L2 Severance Lease and are otherwise found suitable to
lease the Leased Property in accordance with the applicable L1/L2 Severance
Lease; (d) such transferee is Solvent (defined herein below), and, if such
transferee has a Parent Company, the Parent Company of such transferee is
Solvent; (e)(i) such transferee has sufficient assets so that, after giving
effect to such transferee’s assumption of Tenant’s obligations hereunder or the
applicable assignment, its L1 Total Net Leverage Ratio for the Trailing Test
Period is less than 6:1 on a pro forma basis based on projected earnings and
after giving effect to the proposed transaction, or, if such transferee has a
Parent Company, such Parent Company of such transferee has such sufficient
assets or (ii) such transferee has an investment grade credit rating from a
nationally recognized rating agency with respect to such entity’s long term,
unsecured debt, or, if such transferee has a Parent Company, such Parent Company
of such transferee has such a credit rating; (f) such transferee has not been
the subject of a material governmental or regulatory investigation which
resulted in a conviction for criminal activity involving moral turpitude and has
not been found liable pursuant to a non-appealable judgment in a civil
proceeding for attempting to hinder, delay or defraud creditors; (g) such
transferee has never been convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List; (h) such transferee has
not

 

33



--------------------------------------------------------------------------------

been the subject of a voluntary or involuntary (to the extent the same has not
been discharged) bankruptcy proceeding during the prior five (5) years from the
applicable date of determination; (i) such transferee is not, and is not
Controlled by, an Embargoed Person or a Person that has been found “unsuitable”
for any reason or has had any application for a Gaming License withdrawn “with
prejudice” by any applicable Gaming Authority; (j) such transferee shall not be
a Landlord Prohibited Person; and (k) such transferee is not associated with a
Person who has been found “unsuitable”, denied a Gaming License or otherwise
precluded from participation in the Gaming Industry by any Gaming Authority
where such association would reasonably be expected to adversely affect any of
Landlord’s or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’
then-current standing with any Gaming Authority. For purposes hereof, a Person
shall be “Solvent” if such Person shall (I) not be “insolvent” as such term is
defined in Section 101 of title 11 of the United States Code, (II) be generally
paying its debts (other than those that are in bona fide dispute) when they
become due, and (III) be able to pay its debts as they become due.
Notwithstanding anything to the contrary contained herein, those certain Persons
identified in Exhibit K hereto, or any wholly owned subsidiary thereof, shall be
deemed to satisfy clauses (a), (b) and (e) of this definition, provided, that,
the arithmetic average of the annual gross revenues of any such Person
identified in Exhibit K for the most recently ended three (3) Fiscal Years prior
to the applicable L1/L2 Transfer Date for which financial statements are
available (which financial statements shall have been prepared by a certified
public accounting firm of national standing (it being understood that such firms
of national standing shall not be limited to the “big four” accounting firms)),
shall be equal to no less than the amount of the arithmetic average of the
annual gross revenues for such Person for the three (3) calendar years 2015,
2016 and 2017 (such amount increasing annually as of the first (1st) day of each
Lease Year following the Fourth Amendment Date in proportion to the amount of
any applicable CPI Increase).

“L1 Successor Tenant”: Any transferee that consummates an L1 Transfer pursuant
to Section 22.2(vii).

“L1 Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries
on a consolidated basis, on any date, the ratio of (i) (a) the aggregate
principal amount of (without duplication) all indebtedness consisting of
indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit (but excluding contingent obligations under outstanding
letters of credit) and other purchase money indebtedness and guarantees of any
of the foregoing obligations of such Person and its Subsidiaries determined on a
consolidated basis on such date in accordance with GAAP, less (b) the aggregate
amount of all Cash of such Person and its Subsidiaries that would not appear as
“restricted” on a consolidated balance sheet of such Person and its Subsidiaries
to (ii) EBITDA of such Person. Notwithstanding the foregoing, for purposes of
calculating any L1 Total Net Leverage Ratio, all leases of real property
(including this Lease, the Other Leases and any Gaming Leases) shall be treated
as operating leases (and not capital leases) and therefore shall not be
accounted as indebtedness, regardless of how they are treated under GAAP.

“L1 Transfer”: As defined in Section 22.2(vii).

“L1 Transfer Cap Amount”: An amount equal to twenty-five percent (25%) of the
2018 EBITDAR Pool.

 

34



--------------------------------------------------------------------------------

“L2 Qualified Transferee”: “L2 Qualified Transferee” shall have the same meaning
as “L1 Qualified Transferee” without taking into account clauses (a), (b) and
(e) of such definition.

“L2 Successor Tenant”: Any transferee that consummates an L2 Transfer pursuant
to Section 22.2(viii).

“L2 Transfer”: As defined in Section 22.2(viii).

“L2 Transfer Cap Amount”: An amount equal to two percent (2%) of the 2018
EBITDAR Pool.

“Land”: As defined in clause (a) of the first sentence of Section 1.1.

“Landlord”: As defined in the preamble.

“Landlord Indemnified Parties”: As defined in Section 21.1(i).

“Landlord MCI Financing”: As defined in Section 10.4(b).

“Landlord Party”: As defined in the definition of Licensing Event.

“Landlord Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Landlord’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).

“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.

“Landlord Specific Ground Lease Requirements”: As defined in Section 7.3(a).

“Landlord Tax Returns”: As defined in Section 4.1(b).

“Landlord Work”: As defined in Section 10.5(e).

“Landlord’s Enforcement Condition”: Either (i) there are no Permitted Leasehold
Mortgagees or (ii) Landlord has delivered to each Permitted Leasehold Mortgagee
for which notice to Landlord has been properly provided pursuant to
Section 17.1(b)(i) hereof, a copy of the applicable notice of default pursuant
to Section 17.1(c) hereof and the Right to Terminate Notice pursuant to
Section 17.1(d) hereof, and (solely for purposes of this clause (ii)) either of
the following occurred:

(a)    Either (1) no Permitted Leasehold Mortgagee has satisfied the
requirements in Section 17.1(d) within the thirty (30) or ninety (90) day
periods, as applicable, described therein, or (2) a Permitted Leasehold
Mortgagee satisfied the requirements in Section 17.1(d) prior to the expiration
of the applicable period, but did not cure a default that is required to be so
cured by such Permitted Leasehold Mortgagee and such Permitted Leasehold
Mortgagee discontinued efforts to cure the applicable default(s) thereby failing
to satisfy the conditions for extending the termination date as provided in
Section 17.1(e) or otherwise failed at any time to satisfy the conditions for
extending the termination date as provided in Section 17.1(e)(i); or

 

35



--------------------------------------------------------------------------------

(b)    Both (1) this Lease is rejected in any bankruptcy, insolvency or
dissolution proceeding or is terminated by Landlord following a Tenant Event of
Default, and (2) no Permitted Leasehold Mortgagee has acted in accordance with
Section 17.1(f) hereof to obtain a New Lease prior to the expiration of the
period described therein.

“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).

“Las Vegas Land Assemblage”: As defined in Section 29.1.

“Las Vegas Lease”: As defined in the definition of Other Leases.

“Las Vegas Restructuring”: CEC causing CRC to cause, in a series of steps, the
transfer (including via a series of contributions) of (i) the equity interests
in HLV Tenant from CRC to Caesars Palace and (ii) the equity interests in the
following entities from CRC to Caesars Nevada Newco, LLC, which is a
wholly-owned direct subsidiary of Caesars Palace: (a) Flamingo Las Vegas
Operating Company LLC, (b) Rio Properties LLC, (c) Paris Las Vegas Operating
Company LLC, (d) Caesars Growth PH Fee LLC, (e) Laundry NewCo LLC, (f) Caesars
Growth PH LLC, (g) Caesars Growth Cromwell LLC, (h) Caesars Growth Quad LLC,
(i) Caesars Growth Bally’s LV LLC and (j) Harrah’s Laughlin LLC.

“Lease”: As defined in the preamble. References to “Lease” hereunder shall mean
this Lease as amended as of the Fifth Amendment Date.

“Lease Assumption Agreement”: As defined in Section 22.2(i).

“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to
Section 22.2(i)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“Lease Related Agreements”: Collectively, this Lease, the Other Leases, the
Guaranty and the Other Guaranty.

“Lease Year”: The first (1st) Lease Year of the Initial Term shall be the period
commencing on the Commencement Date and ending on the last day of the calendar
month in which the first (1st) anniversary of the Commencement Date occurs and
each subsequent Lease Year during the Initial Term shall be each period of
twelve (12) full calendar months after the last day of the prior Lease Year,
except that the final Lease Year of the Initial Term shall end on the Initial
Stated Expiration Date or such earlier date as this Lease is terminated pursuant
to its terms. The first (1st) Lease Year of the first (1st) Renewal Term shall
commence on August 1, 2035 and end on July 31, 2036, and each subsequent Lease
Year during a Renewal Term shall be each period of twelve (12) full calendar
months after the last day of the prior Lease Year, except that the final Lease
Year of the Term shall end on the Expiration Date.

 

36



--------------------------------------------------------------------------------

“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.

“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as and to the extent
expressly set forth herein. Notwithstanding the foregoing, provisions of this
Lease that provide for certain benefits or rights to Tenant with respect to
Tenant Material Capital Improvements, such as, by way of example only and not by
way of limitation, the payment of the applicable insurance proceeds to Tenant
due to a loss or damage of such Tenant Material Capital Improvements pursuant to
Section 14.1, shall remain in effect notwithstanding the preceding sentence.

“Leased Property (CPLV)”: As defined in the Las Vegas Lease.

“Leased Property (HAC)”: All of the Leased Property pertaining to the casino,
hotel, conference and entertainment resort facility commonly known as Harrah’s
Resort Atlantic City and Harrah’s Atlantic City Waterfront Conference Center,
having an address of 777 Harrah’s Boulevard, Atlantic City, New Jersey 08401;
the real property with respect thereto is more particularly described in Exhibit
B.

“Leased Property (HL)”: All of the Leased Property pertaining to the casino,
hotel and entertainment resort facility commonly known as Harrah’s Laughlin
Hotel and Casino, having an address of 2900 South Casino Drive, Laughlin, Nevada
89029; the real property with respect thereto is more particularly described in
Exhibit B.

“Leased Property (HLV)”: As defined in the Las Vegas Lease.

“Leased Property (HNO)”: All of the Leased Property pertaining to the casino,
hotel and entertainment resort facility commonly known as Harrah’s New Orleans,
having addresses of 8 Canal Street, 228 Poydras Street, 507 Convention Center
Blvd. and 601 Convention Center Blvd., New Orleans, Louisiana 70130; the real
property with respect thereto is more particularly described in Exhibit B.

“Leased Property Tests”: Collectively, the Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B.

“Leasehold Estate”: As defined in Section 17.1(a).

“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to any Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require

 

37



--------------------------------------------------------------------------------

repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and upon which letter of credit
Landlord or Fee Mortgagee (as applicable) shall have the right to draw in full:
(a) if Landlord or Fee Mortgagee (as applicable) has not received at least
thirty (30) days prior to the date on which the then outstanding letter of
credit is scheduled to expire, a notice from the issuing financial institution
that it has renewed the applicable letter of credit; (b) thirty (30) days prior
to the date of termination following receipt of notice from the issuing
financial institution that the applicable letter of credit will be terminated;
and (c) thirty (30) days after Landlord or Fee Mortgagee (as applicable) has
given notice to Tenant that the financial institution issuing the applicable
letter of credit ceases to either be an Eligible Institution or meet the rating
requirement set forth above.

“Liabilities”: As defined in Section 21.1(iii).

“Licensing Event”:

(a)    With respect to Tenant, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to Tenant or any of its Affiliates (each, a
“Tenant Party”) or to a Landlord Party (as defined below) or other action by any
Gaming Authority that indicates that such Gaming Authority would reasonably be
expected to find that the association of a Tenant Party with Landlord is likely
to (A) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any Gaming License or any other rights or
entitlements held or required to be held by Landlord or any of its Affiliates
(each, a “Landlord Party”) under any Gaming Regulations or (B) violate any
Gaming Regulations to which a Landlord Party is subject; or (ii) a Tenant Party
is required to be licensed, registered, qualified or found suitable under any
Gaming Regulations, and such Tenant Party does not become so licensed,
registered, qualified or found suitable or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so, and, solely for
purposes of determining whether a Tenant Event of Default has occurred under
Section 16.1(l), the same causes cessation of Gaming activity at a Continuous
Operation Facility and would reasonably be expected to have a material adverse
effect on the Facilities taken as a whole with the Joliet Facility; and

(b)    With respect to Landlord, (i) a communication (whether oral or in
writing) by or from any Gaming Authority to a Landlord Party or to a Tenant
Party or other action by any Gaming Authority that indicates that such Gaming
Authority would reasonably be expected to find that the

 

38



--------------------------------------------------------------------------------

association of a Landlord Party with Tenant is likely to (A) result in a
disciplinary action relating to, or the loss of, inability to reinstate or
failure to obtain, any Gaming License or any other rights or entitlements held
or required to be held by a Tenant Party under any Gaming Regulations or
(B) violate any Gaming Regulations to which a Tenant Party is subject; or (ii) a
Landlord Party is required to be licensed, registered, qualified or found
suitable under any Gaming Regulations, and such Landlord Party does not become
so licensed, registered, qualified or found suitable or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so, and,
solely for purposes of determining whether a default has occurred under
Section 41.13 hereunder, the same causes cessation of Gaming activity at a
Continuous Operation Facility and would reasonably be expected to have a
material adverse effect on the Facilities taken as a whole with the Joliet
Facility.

“Liquor Authority”: As defined in Section 41.13.

“Liquor Laws”: As defined in Section 41.13.

“London Clubs”: Those certain assets described on Schedule 6 attached hereto.

“Losses”: As defined in Section 23.2(b).

“Managed Facilities IP”: All Intellectual Property owned by or licensed to
Services Co, Tenant or its Subsidiaries that is necessary for the operation or
management of the Facilities, including, without limitation, any Property
Specific Guest Data and Guest Data, the Brands, the Trademarks included in
Exhibit P attached hereto, and the Property Specific IP.

“Market Capitalization”: With respect to any Person, an amount equal to (i) the
total number of issued and outstanding shares of Equity Interests of such Person
on the date of determination multiplied by (ii) the arithmetic average of the
closing sale price per share of such Equity Interests as reported in composite
transactions for the principal securities exchange on which such Equity
Interests are traded for the thirty (30) consecutive trading days (excluding any
such trading day in which a material suspension or limitation was imposed on
trading on such securities exchange) immediately preceding the date of
determination. If such Equity Interests are not so traded, are not so reported
or such Person’s Market Capitalization is otherwise not readily observable, such
Person’s “Market Capitalization” for purposes of this Lease shall be its equity
value based on a valuation by a valuation firm that is acceptable to both
Landlord and Tenant and that is not an Affiliate of either Landlord or Tenant.
For the purposes of this definition, the number of issued and outstanding shares
of Equity Interests of a Person shall not include shares held (a) by a
Subsidiary of such Person or (b) by such Person as treasury stock or otherwise.

“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter a Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand a Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.

“Material Leased Property”: Leased Property or Other Leased Property, or any
portion thereof, having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).

 

39



--------------------------------------------------------------------------------

“Material London Property”: All or any portion of the London Clubs having a
value greater than Fifty Million and No/100 Dollars ($50,000,000.00).

“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at a
Facility) under which (i) the monthly rent and/or fees and other payments
payable by the Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars
($50,000.00) (which amount shall be increased by the Escalator on the first
(1st) day of each Lease Year (commencing on the first (1st) day of the second
(2nd) Lease Year)) per month or (ii) such tenant Subleases an entire Facility to
the extent permitted pursuant to Section 22.3(v).

“Maximum Fixed Rent Term”: With respect to each Leased Property, the Maximum
Fixed Rent Term as set forth on Schedule 3 attached hereto, as it may be
extended in accordance with clause (c) of the definition of Rent.

“Minimum Cap Ex Amount”: Collectively or individually as the context may
require, the Annual Minimum Cap Ex Amount, the Triennial Minimum Cap Ex Amount A
and/or the Triennial Minimum Cap Ex Amount B.

“Minimum Cap Ex Reduction Amount”: In each instance in which (a) any Material
Leased Property is removed from this Lease, the Joliet Lease or the Las Vegas
Lease (with respect to the Leased Property (CPLV)) (as applicable) or this
Lease, the Joliet Lease or the Las Vegas Lease (with respect to the Leased
Property (CPLV)) is terminated or partially terminated with respect to Material
Leased Property, (b) Landlord disposes of a Facility and a third party Severance
Lease is executed or “Landlord” (as defined in the Las Vegas Lease) disposes of
the CPLV Facility and a third party “Severance Lease” (as defined in the Las
Vegas Lease) is executed, (c) an L1 Transfer, L2 Transfer or “L1/L2 Transfer”
(as defined in the Joliet Lease) occurs, (d) Landlord disposes of all of the
Leased Property and this Lease is assigned to a third party Acquirer, (e) an
Other Lease (and all the Other Leased Property thereunder) is assigned to a
third party “Acquirer” (as defined in such Other Lease), (f) Material London
Property is disposed of or (g) subject to Section 7.2(d), Tenant elects to cease
Continuous Operations of a Facility that is not a Continuous Operation Facility
for more than twelve (12) consecutive months, all as described in the
definitions of Annual Minimum Cap Ex Amount, Triennial Minimum Cap Ex Amount A
and Triennial Minimum Cap Ex Amount B (as applicable), the product of (i) the
applicable Minimum Cap Ex Amount or Triennial Allocated Minimum Cap Ex Amount B
Floor in effect immediately prior thereto (each determined, for the avoidance of
doubt, without giving effect to any adjustments thereto pursuant to the provisos
in Sections 10.5(a)(i), 10.5(a)(iii) and 10.5(a)(iv)), multiplied by (ii) a
fraction, the numerator of which shall be equal to the portion of the Net
Revenue of Tenant and “Net Revenue” (as defined in the applicable Other Lease)
of Joliet Tenant and/or CPLV Tenant (as applicable) for the Triennial Test
Period attributable to the applicable Facility, Leased Property, Other Leased
Property or London Clubs (or portion of any thereof) (as applicable) being so
rendered inoperative, removed or disposed of (as applicable), and the
denominator of which shall be equal to the aggregate Net Revenue of Tenant and
“Net Revenue” (as defined in the applicable Other Lease) of Joliet Tenant and/or
CPLV Tenant, as applicable, for the Triennial Test Period attributable to all
assets then included in the calculation of Capital Expenditures for purposes of
the All Property Tests (with respect to the Annual Minimum Cap Ex Amount and the
Triennial Minimum Cap Ex Amount A) or the Leased Property Tests (with respect to
the Triennial Minimum

 

40



--------------------------------------------------------------------------------

Cap Ex Amount B and the Triennial Allocated Minimum Cap Ex Amount B Floor)
(including, for this purpose, the applicable Facility, Leased Property, Other
Leased Property or London Clubs (or portion of any thereof) (as applicable)
being so rendered inoperative, removed or disposed of (as applicable)).

“Minimum Cap Ex Requirements”: Collectively or individually as the context may
require, the Annual Minimum Cap Ex Requirement, the Annual Minimum Per-Lease B&I
Cap Ex Requirement, the Triennial Minimum Cap Ex Requirement A and the Triennial
Minimum Cap Ex Requirement B.

“Minimum Facilities Threshold”: (i) Not less than two thousand five hundred
(2,500) rooms, one hundred thousand (100,000) square feet of casino floor
containing no less than one thousand three hundred (1,300) slot machines and one
hundred (100) gaming tables, (ii) revenue of no less than Seventy-Five Million
and No/100 Dollars ($75,000,000.00) per year is derived from high limit VVIP and
international gaming customers, (iii) extensive operated food and beverage
outlets, and (iv) at least one (1) large entertainment venue; provided, however,
that the foregoing clause (ii) may be satisfied if the Qualified Replacement
Manager has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.

“MTA”: That certain Master Transaction Agreement by and between PropCo and ERI,
dated June 24, 2019, together with all exhibits and schedules thereto, including
Exhibit A thereto.

“MTSA”: That certain Master Transaction & Stockholders Agreement by and among WH
US Holdco, William Hill Holdings Limited, a private limited company registered
in England and Wales, William Hill PLC, a public limited company incorporated in
England and Wales and ERI, dated September 4, 2018, as amended by that certain
First Amendment to Master Transaction & Stockholder Agreement dated November 25,
2018, and as the same may be hereafter amended or modified.

“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries and, to the extent provided in the following provisions of this
definition of “Net Revenue”, its Subtenants) from patrons at the Facilities for
gaming, less, (A) to the extent otherwise included in the calculation of Net
Revenue, refunds and free promotional play provided pursuant to a rewards,
marketing, and/or frequent users program (including rewards granted by
Affiliates of Tenant (or any such Subtenant, as applicable)) and (B) amounts
returned to patrons through winnings at the Facilities (the net amount described
in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts of Tenant
(and its Subsidiaries and, to the extent provided in the following provisions of
this definition of “Net Revenue”, its Subtenants) for all goods and merchandise
sold, room revenues derived from hotel operations, food and beverages sold, the
charges for all services performed, or any other revenues generated by or
otherwise payable to Tenant (and its Subsidiaries and, to the extent provided in
the following provisions of this definition of “Net Revenue”, its Subtenants)
(including, without limitation, use fees, retail and commercial rent, revenue
from rooms, accommodations, food and beverage, and the proceeds of business
interruption insurance) in, at or from the Facilities for Cash, credit or
otherwise (without reserve or deduction for

 

41



--------------------------------------------------------------------------------

uncollected amounts), but excluding pass-through revenues collected by Tenant
(or any such Subtenant, as applicable) to the extent such amounts are remitted
to the applicable third party entitled thereto (the net amounts described in
this clause (ii), “Retail Sales”); less (iii) to the extent otherwise included
in the calculation of Net Revenue, the retail value of accommodations,
merchandise, food and beverage and other services furnished to guests of Tenant
(or any such Subtenant, as applicable) at the Facilities without charge or at a
reduced charge (and, with respect to a reduced charge, such reduction in Net
Revenue shall be equal to the amount of the reduction of such charge otherwise
included in Net Revenue) (the amounts described in this clause (iii),
“Promotional Allowances”). Notwithstanding anything herein to the contrary, the
following provisions shall apply with respect to the calculation of Net Revenue:

(a)    For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply, as applicable:

(1)    The Net Revenue of the Chester Property and the Net Revenue of the Fifth
Amendment Additional Property shall each be included in the calculation of Net
Revenue for the three (3) consecutive Fiscal Periods ending immediately prior to
the end of the second (2nd) Lease Year (i.e., the three (3) consecutive Fiscal
Periods ending September 30, 2019), and shall be calculated as if Tenant was the
owner or tenant of the Chester Property and the Fifth Amendment Additional
Property during such time, notwithstanding that (x) the Chester Property was
included in the Leased Property for only a portion of such period, and (y) the
Fifth Amendment Additional Property was not included in the Leased Property for
any part of such period (it being understood that the definition of “Base Net
Revenue Amount” contained in this Article II and the sums of Net Revenue
pertaining to such three (3) consecutive Fiscal Periods that are set forth in
such definition include the Net Revenue of the Chester Property and the Net
Revenue of the Fifth Amendment Additional Property for such three
(3) consecutive Fiscal Periods).

(2)    In the event of expiration, cancellation or termination of any Ground
Lease for any reason whatsoever whether voluntary or involuntary (by operation
of law or otherwise) prior to the expiration date of this Lease, including
extensions and renewals granted thereunder, then, thereafter, the Net Revenue
attributable to the portion of the applicable Leased Property subject to such
Ground Lease shall not be included in the calculation of Net Revenue for the
applicable base year, provided, that, if Landlord (or any Fee Mortgagee) enters
into a replacement lease with respect to substantially the same Ground Leased
Property (or if the formerly Ground Leased Property is acquired by Landlord and
leased directly to Tenant pursuant to this Lease), then the Net Revenue
attributable to such expired, cancelled or terminated Ground Lease shall once
again be included in the calculation of Net Revenue for the applicable base
year.

(3)    If Tenant enters into a Sublease (other than a Permitted Sportsbook
Sublease) with a Subtenant that is not directly or indirectly wholly-owned by
Guarantor (such that, after entering into such Sublease, rather than the Gaming
Revenues, Retail Sales and Promotional Allowances generated by the space covered
by such Sublease being included in the calculation of Tenant’s Net Revenue,
instead the revenue from such Sublease would be governed by clause (b)(1) or
(b)(2) below), then, thereafter, any Gaming Revenues, Retail Sales and
Promotional Allowances that would otherwise be included in the calculation of
Net Revenue for the applicable base year with respect to the applicable
subleased (or managed) space shall be excluded from the calculation of Net
Revenue for the applicable base year, and the rent and/or fees and other
consideration to be received by Tenant pursuant to such Sublease shall be
substituted therefor.

 

42



--------------------------------------------------------------------------------

(4)    If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease (other than a Permitted Sportsbook Sublease) with a
Subtenant that was not directly or indirectly wholly-owned by Guarantor, or if
all of the direct or indirect ownership interests in a Person that was a
Subtenant in the applicable base year are acquired by Guarantor (in either case,
such that after such assumption or such acquisition, revenue that would
otherwise be included in Net Revenue for the applicable base year pursuant to
clause (b)(1) or (b)(2) below is converted to revenue with respect to which
Gaming Revenues, Retail Sales and Promotional Allowances are included in Net
Revenue for the applicable base year), then, thereafter, the rent and/or fees
and other consideration received by Tenant pursuant to such Sublease that would
otherwise be included in the calculation of Net Revenue for the applicable base
year shall be excluded from the calculation of Net Revenue for the applicable
base year, and the Gaming Revenues, Retail Sales and Promotional Allowances to
be received by Tenant pursuant to its operation of such space shall be
substituted therefor.

(5)    Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(3) and (a)(4) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.

(6)    In the event of an L1 Transfer or an L2 Transfer, the Net Revenue of the
applicable Facility shall be excluded for all purposes in all subsequent
calculations of Variable Rent.

(b)    Amounts received pursuant to Subleases shall be included in Net Revenue
as follows:

(1)    With respect to any Sublease (other than a Permitted Sportsbook Sublease)
from Tenant to a Subtenant in which Guarantor directly or indirectly owns less
than fifty percent (50%) of the ownership interests, Net Revenue shall not
include Gaming Revenues, Retail Sales or Promotional Allowances received by such
Subtenant but shall include the rent and/or fees and all other consideration
received by Tenant pursuant to such Sublease.

(2)    With respect to any Sublease (other than a Permitted Sportsbook Sublease)
from Tenant to a Subtenant in which Guarantor directly or indirectly owns fifty
percent (50%) or more of the ownership interests, but less than all of the
ownership interests, Net Revenue shall not include Gaming Revenues, Retail Sales
or Promotional Allowances received by such Subtenant but shall include an amount
equal to the greater of (x) the rent and/or fees and all other consideration
actually received by Tenant for such Sublease from such Affiliate and (y) the
rent and/or fees and other consideration that would be payable under such
Sublease if at arms-length, market rates.

 

43



--------------------------------------------------------------------------------

(3)    With respect to any Sublease (other than a Permitted Sportsbook Sublease)
from Tenant to a Subtenant that is directly or indirectly wholly-owned by
Guarantor, Net Revenue shall not include the rent and/or fees or any other
consideration received by Tenant pursuant to such Sublease but shall include
Gaming Revenues, Retail Sales and Promotional Allowances received by such
Subtenant.

(4)    With respect to any Permitted Sportsbook Sublease, Net Revenue shall not
include the rent and/or fees or any other consideration received by Tenant
pursuant to such Sublease but shall include Gaming Revenues, Retail Sales and
Promotional Allowances received by the Subtenant under such Permitted Sportsbook
Sublease.

(c)    For the avoidance of doubt, (i) gaming taxes, casino operating expenses
(such as salaries, income taxes, employment taxes, supplies, equipment, cost of
goods and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) and any expenses incurred to negotiate and enter
into a Permitted Sportsbook Sublease will not be deducted in arriving at Net
Revenue and (ii) amounts paid by Tenant to the Subtenant under a Permitted
Sportsbook Sublease or amounts retained by the Subtenant under a Permitted
Sportsbook Sublease (including pursuant to a profit or revenue sharing
arrangement) will not be deducted in arriving at Net Revenue.

(d)    Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP. For the absence of doubt, (x) if Gaming
Revenues, Retail Sales or Promotional Allowances of a Subsidiary or Subtenant,
as applicable, are taken into account for purposes of calculating Net Revenue,
any rent received by Tenant from such Subsidiary or Subtenant, as applicable,
pursuant to any Sublease of Leased Property with such Subsidiary or Subtenant,
as applicable, shall not also be taken into account for purposes of calculating
Net Revenue, (y) if Gaming Revenues, Retail Sales or Promotional Allowances of a
Subsidiary or Subtenant, as applicable, are not taken into account for purposes
of calculating Net Revenue, any rent received by Tenant from such Subsidiary or
Subtenant, as applicable, pursuant to any Sublease of Leased Property with such
Subsidiary or Subtenant, as applicable, shall be taken into account for purposes
of calculating Net Revenue and (z) if Gaming Revenues, Retail Sales or
Promotional Allowances with respect to any Permitted Sportsbook Sublease are
required to be taken into account for purposes of calculating Net Revenue,
amounts received by Tenant or its Affiliates from the applicable Subtenant
pursuant to such Permitted Sportsbook Sublease shall under no circumstances be
taken into account for purposes of calculating Net Revenue.

“New Jersey Act”: As defined in Section 41.15.

“New Jersey Facilities”: The Facilities identified on Exhibit A attached hereto
that are located in the State of New Jersey. Individually, each of the New
Jersey Facilities shall be referred to herein as a “New Jersey Facility”.

“New Jersey Fair Market Value”: As defined in Section 41.15.

“New Jersey Purchase Notice”: As defined in Section 41.15.

“New Lease”: As defined in Section 17.1(f).

 

44



--------------------------------------------------------------------------------

“NOBC”: New Orleans Building Corporation, a Louisiana public benefit
corporation, and its successors and assigns under the HNO Ground Lease.

“NOBC Obligation”: As defined in Section 41.33.

“Non-Core Tenant Competitor”: A Person that is engaged, or is an Affiliate of a
Person that is engaged, in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty
(30) miles of a Gaming Facility directly or indirectly owned or operated by ERI.
For purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business.

“Notice”: A notice given in accordance with Article XXXV.

“Notice of Termination”: As defined in Section 17.1(f).

“NRS”: As defined in Section 41.14.

“OFAC”: As defined in Article XXXIX.

“Omnibus Amendment”: That certain Omnibus Amendment to Leases by and among
Landlord, CPLV Landlord, Joliet Landlord, Tenant, CPLV Tenant and Joliet Tenant,
dated as of June 1, 2020, as it may be otherwise amended, restated, modified or
supplemented from time to time. For the avoidance of doubt, the Omnibus
Amendment shall remain in full force and effect following the Fifth Amendment
Date subject to, and in accordance with, the terms thereof.

“Original Lease”: As defined in the recitals.

“Original Leased Property”: As defined in the recitals.

“Other Capital Expenditures”: The “Capital Expenditures” as defined in each of
the Other Leases, collectively or individually, as the context may require.

“Other Facility”: A “Facility” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Other Guaranty”: Collectively or individually as the context may require,
(i) that certain Guaranty of Lease, dated as of the Fifth Amendment Date, made
by Guarantor and “Landlord” as defined in the Las Vegas Lease, and (ii) that
certain Guaranty of Lease, dated as of the Fifth Amendment Date, made by
Guarantor and “Landlord” as defined in the Joliet Lease.

“Other Leases”: Collectively or individually, as the context may require,
(i) that certain Lease (CPLV), dated as of the Commencement Date, by and between
an Affiliate of Landlord, as “Landlord,” and various Affiliates of Tenant, as
“Tenant,” as amended by that certain

 

45



--------------------------------------------------------------------------------

First Amendment to Lease (CPLV), dated as of the Fourth Amendment Date, the
Omnibus Amendment and that certain Second Amendment to Lease (CPLV), dated as of
the Fifth Amendment Date (which lease was renamed, effective as of the Fifth
Amendment Date, the “Las Vegas Lease”) and as further amended, restated or
otherwise modified from time to time (collectively, the “Las Vegas Lease”), and
(ii) that certain Lease (Joliet), dated as of the Commencement Date, by and
between Harrah’s Joliet Landco LLC, as “Landlord,” and Des Plaines Development
Limited Partnership, as “Tenant,” as amended by that certain First Amendment to
Lease (Joliet), dated as of the Fourth Amendment Date, the Omnibus Amendment and
that certain Second Amendment to Lease (Joliet), dated as of the Fifth Amendment
Date, and as further amended, restated or otherwise modified from time to time
(collectively, the “Joliet Lease”).

“Other Leased Property”: At any time, the “Leased Property” as defined in each
of the Other Leases at such time, collectively or individually, as the context
may require. For the avoidance of doubt, and without limiting the generality of
the foregoing, any sale or transfer of Other Leased Property that causes such
Other Leased Property to cease to be “Leased Property” under the applicable
Other Lease, will cause such Other Leased Property to cease being Other Leased
Property hereunder.

“Other Material Capital Improvements”: The “Material Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require (except that, in the case of the Las Vegas Lease, the term
“Other Material Capital Improvements” as used in this Lease refers solely to
“Material Capital Improvements” with respect to the Leased Property (CPLV)).

“Other Tenants”: The “Tenant” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.

“Parent Company”: With respect to any L1 Qualified Transferee or L2 Qualified
Transferee, any Person (other than an Investment Fund) (x) as to which such L1
Qualified Transferee or L2 Qualified Transferee is a Subsidiary; and (y) which
is not a Subsidiary of any other Person (other than an Investment Fund).

“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.

“Partial Taking”: As defined in Section 15.1(b).

 

46



--------------------------------------------------------------------------------

“Party” and “Parties”: Landlord and/or Tenant, as the context requires.

“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.

“Penn Master Lease”: That certain Master Lease, dated as of November 1, 2013, by
and among GLP Capital, L.P., Penn Tenant, LLC and the other parties thereto.

“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title policies described on Exhibit J attached hereto, or (y) that (a)
Landlord entered into, as a party thereto, after the Commencement Date (with
respect to the Original Leased Property) or after the Fourth Amendment Date
(with respect to the Chester Property) or after the Fifth Amendment Date (with
respect to the Fifth Amendment Additional Property) and (b) Tenant is required
hereunder to comply with and (ii) the Specified Subleases (in each case of
clauses (i)(x) and (ii), together with any renewals or modifications thereof
made in accordance with the express terms thereof), but excluding Specified
Subleases as to which the applicable Subtenant is any of the entities comprising
Tenant, ERI or any of their respective Affiliates. For the avoidance of doubt,
the Permitted Exception Documents do not include any Ground Leases.

“Permitted Facility Sublease”: As defined in Section 22.3(v).

“Permitted Facility Sublease Cap Amount”: An amount equal to ten percent (10%)
of the 2018 EBITDAR Pool.

“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in all of the Leased Property, subject to exclusions with respect to
items that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or all the direct or indirect interest therein at any tier of
ownership, including without limitation, a lien on direct or indirect Equity
Interests in Tenant), granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the indebtedness of Tenant or its Affiliates.

“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not

 

47



--------------------------------------------------------------------------------

necessarily the lenders, noteholders or other investors which it represents) is
a banking or other institution that in the ordinary course acts as a lender,
agent or trustee or similar representative (in each case, on behalf of a group
of lenders or noteholders) in respect of financings of such type; and provided,
further, that, in all events, (i) no agent, trustee or similar representative
shall be Tenant, CEOC, ERI, Guarantor or any of their Affiliates, respectively
(each, a “Prohibited Leasehold Agent”), and (ii) no (A) Prohibited Leasehold
Agent, (excluding any Person that is a Prohibited Leasehold Agent as a result of
its ownership of publicly-traded shares in any Person), or (B) entity that owns,
directly or indirectly (but excluding any ownership of publicly-traded shares in
ERI or any of its Affiliates), higher than the lesser of (1) ten percent (10%)
of the Equity Interests in Tenant or (2) a Controlling legal or beneficial
interest in Tenant, may collectively hold an amount of the indebtedness secured
by a Permitted Leasehold Mortgage higher than the lesser of (x) twenty-five
percent (25%) thereof and (y) the principal amount thereof required to satisfy
the threshold for requisite consenting lenders to amend the terms of such
indebtedness that affect all lenders thereunder.

“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.

“Permitted Operation Interruption”: Any of the following: (i) A material
Casualty Event or Condemnation and reasonable periods of restoration of the
Leased Property following the same, or (ii) periods of an Unavoidable Delay.

“Permitted Sportsbook Sublease”: Any operating agreement hereafter entered into
pursuant to the MTSA by and between any one of the entities comprising Tenant
under this Lease, on the one hand, and WH US Holdco, or any subsidiary thereof,
on the other hand, relating to the operation of a sportsbook or similar wagering
activities at any of the Facilities under this Lease, which operating agreement
(including all provisions thereof) is identical in both form and substance to
the CPLV Sportsbook Operating Agreement (including all provisions thereof,
including the definitional and other provisions of the MTSA in effect as of the
date hereof that are incorporated into the CPLV Sportsbook Operating Agreement)
(other than solely (i) in respect of the real property to which such operating
agreement relates, (ii) such changes that are necessary or advisable (based on
the determination of outside legal counsel) to allow the provisions that are
heretofore contained in the CPLV Sportsbook Operating Agreement (as embodied in
the CPLV Sportsbook Operating Agreement or such other operating agreement
entered into in accordance with this Lease) to comply with applicable law
(including Gaming Regulations) and (iii) such other changes as do not adversely
affect Landlord in any material respect).

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

“Preceding Lease Year”: As defined in clause (c)(i) of the definition of Rent.

“Preliminary Studies”: As defined in Section 10.4(a).

 

48



--------------------------------------------------------------------------------

“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses (including convention center and related uses), but in all events
consistent with the current use of the Leased Property or any portion thereof as
of the Commencement Date with respect to the Original Leased Property (or as of
the Fourth Amendment Date with respect to the Chester Property or as of the
Fifth Amendment Date with respect to the respective Fifth Amendment Additional
Property) or with then-prevailing hotel, resort and gaming industry use, and/or
(vi) such other use as shall be approved by Landlord from time to time in its
reasonable discretion.

“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.

“Prior Months”: As defined in the definition of CPI Increase.

“Proceeding”: As defined in Section 23.1(b).

“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.

“Prohibited Persons”: As defined in Article XXXIX.

“Promotional Allowances”: As defined in the definition of Net Revenue.

“PropCo”: VICI Properties L.P., a Delaware limited partnership.

“PropCo 1”: VICI Properties 1 LLC, a Delaware limited liability company.

“Propco TRS”: As defined in the preamble.

“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.

“Property Specific Guest Data”: Any and all Guest Data, to the extent in or
under the possession or control of Tenant, Services Co or their respective
Affiliates, identifying, describing, concerning or generated by prospective,
actual or past guests, website visitors and/or customers of the Facilities,
including retail locations, restaurants, bars, casino and Gaming Facilities,
spas and entertainment venues therein, but excluding, in all cases, (i) Guest
Data that has been integrated into analytics, reports, or other similar forms in
connection with the Caesars Rewards Program or any other customer loyalty
program of Services Co and its Affiliates (it being understood that this
exception shall not apply to such Guest Data itself, i.e., in its original form

 

49



--------------------------------------------------------------------------------

prior to integration into such analytics, reports, or other similar forms in
connection with the Caesars Rewards Program or other customer loyalty program),
(ii) Guest Data that concerns facilities that are owned or operated by ERI or
its Affiliates, other than the Facilities and that does not concern the
Facilities, and (iii) Guest Data that concerns Services Co Proprietary
Information and Systems and is not specific to any Facility.

“Property Specific IP”: All Intellectual Property that is both (i) specific to
the respective Facilities and (ii) currently or hereafter owned by CRC or its
successors or any of their Subsidiaries, including the Intellectual Property set
forth on Exhibit H, attached hereto.

“Qualified Replacement Guarantor”: A Person that satisfies the following
requirements: (a) such Person shall Control or be under common Control with the
Qualified Transferee; (b) such Person shall have total EBITDA for the most
recently ended period of four (4) consecutive fiscal quarters for which
financial statements are available (which shall have been prepared by a
certified public accounting firm of national standing (it being understood that
such firms of national standing shall not be limited to the “big four”
accounting firms) and shall cover a period beginning no earlier than eighteen
(18) months prior to the date of determination) (including such financial
statements that are not publicly available) of at least Nine Hundred Million and
No/100 Dollars ($900,000,000.00) immediately before giving effect to the subject
transfer; (c) such Person shall be solvent and have a Market Capitalization of
not less than Four Billion and No/100 Dollars ($4,000,000,000.00); (d) such
Person (i) in the case of a Person with a Market Capitalization of less than
Eight Billion and No/100 Dollars ($8,000,000,000.00), has a Total Leverage Ratio
of less than or equal to 6.25:1.00 and a Total Net Leverage Ratio of less than
or equal to 5.25:1.00, in each case, immediately before giving effect to the
subject transfer or (ii) in the case of a Person with a Market Capitalization
greater than or equal to Eight Billion and No/100 Dollars ($8,000,000,000.00),
has a Total Leverage Ratio of less than or equal to 7.25:1.00 and a Total Net
Leverage Ratio of less than or equal to 6.25:1.00, in each case, immediately
before giving effect to the subject transfer; and (e) in the aggregate, (x) such
Person’s assets located in the United States, (y) such Person’s Controlled
Subsidiaries incorporated in, or organized under the laws of, the United States
or any state or territory thereof or the District of Columbia (“Domestic
Subsidiaries”) that are owned directly by such Person or by other Controlled
Domestic Subsidiaries of such Person (provided, that, to the extent such
Subsidiaries are not wholly owned by such Person, then unless such Subsidiaries
executed joinders to the Replacement Guaranty, for purposes of clause (i) below
(but not, for the avoidance of doubt, clause (ii) below), the EBITDA generated
by such Subsidiary shall be limited to such Person’s pro rata ownership
interests in such Subsidiary), and (z) assets located in the United States owned
directly or indirectly by such Person’s Subsidiaries that are not Domestic
Subsidiaries so long as such non-Domestic Subsidiaries have executed joinders to
the Replacement Guaranty, shall (i) generate EBITDA for the most recently ended
period of four (4) consecutive fiscal quarters for which financial statements
are available (which shall have been prepared by a certified public accounting
firm of national standing (it being understood that such firms of national
standing shall not be limited to the “big four” accounting firms) and shall
cover a period beginning no earlier than eighteen (18) months prior to the date
of determination) of at least Five Hundred Million and No/100 Dollars
($500,000,000.00) and (ii) have a Total Leverage Ratio of less than or equal to
6.75:1.00 and a Total Net Leverage Ratio of less than or equal to 5.75:1.00, in
each case in this clause (e), immediately before giving effect to the subject
transfer. Any Qualified Replacement Guarantor that is not organized in the
United States (and any Affiliates thereof that executed joinders to the

 

50



--------------------------------------------------------------------------------

guaranty) shall consent to jurisdiction of, and venue in, New York courts with
respect to any action or proceeding with respect to this Lease, any Other Lease,
the Guaranty, any Other Guaranty and any Replacement Guaranty. For purposes of
hereof, a Person shall be “solvent” if such Person shall (i) not be “insolvent”
as such term is defined in Section 101 of title 11 of the United States Code,
(ii) be generally paying its debts (other than those that are in bona fide
dispute) when they become due, and (iii) be able to pay its debts as they become
due.

“Qualified Replacement Manager”: A Person that manages (or is under the Control
of or common Control with an Affiliate that manages) a casino resort property
(other than the Leased Property) that (i) satisfies the Minimum Facilities
Threshold, (ii) has gross revenues of not less than Seven Hundred Fifty Million
and No/100 Dollars ($750,000,000.00) per year for each of the preceding three
(3) years as of the date of determination, and (iii) on the date of
determination, is at least of comparable standard of quality as the Leased
Property. By way of example only, and without limitation, as of the Commencement
Date, each of the following casino resort properties satisfies the requirements
of clause (iii) of the foregoing sentence: Bellagio, Aria, Venetian (Las Vegas),
Palazzo, Wynn (Las Vegas), Encore, City of Dreams (Macau), Galaxy Macau, Sands
Cotai, Venetian Macau, MGM Grand Macau, Wynn Macau, and Marina Bay Sands
(Singapore). At the time of appointment, such Person (a) shall not be subject to
a bankruptcy, insolvency or similar proceeding, (b) shall have never been
convicted of, or pled guilty or no contest to, a Patriot Act Offense and shall
not be on any Government List, (c) shall not be, and shall not be controlled by,
an Embargoed Person or a person that has been found “unsuitable,” for any
reason, by any applicable Gaming Authority, (d) shall have not been the subject
of a material governmental or regulatory investigation which resulted in a
conviction for criminal activity involving moral turpitude, (e) shall have not
been found liable pursuant to a non-appealable judgment in a civil proceeding
for attempting to hinder, delay or defraud creditors, (f) shall have all
required licenses and approvals required under applicable law (including Gaming
Regulations), including all required Gaming Licenses for itself, its officers,
directors, and Affiliates (including officers and directors of its Affiliates)
to manage the Facility, and (g) shall not be a Landlord Prohibited Person.

“Qualified Successor Tenant”: As defined in Section 36.3.

“Qualified Transferee”: A transferee that satisfies all of the following
requirements: (a) such transferee (1) has, collectively with the Qualified
Replacement Guarantor, a Market Capitalization (exclusive of the Leased
Property) of no less than Four Billion and No/100 Dollars ($4,000,000,000.00),
(2) has or is Controlled by a Person that has demonstrated expertise in owning
or operating real estate or gaming properties, (3) unless such transferee is a
replacement Tenant hereunder, shall Control the replacement Tenant, and
(4) shall Control, be Controlled by or be under common Control with Qualified
Replacement Guarantor; (b) such transferee and all of its applicable officers,
directors and Affiliates (including the officers and directors of its
Affiliates), to the extent required under applicable Gaming Regulations or other
Legal Requirements, (i) are licensed and certified by applicable Gaming
Authorities and hold all required Gaming Licenses to operate the Facility in
accordance herewith and (ii) are otherwise found suitable to lease the Leased
Property in accordance herewith; (c) such transferee has not been the subject of
a material governmental or regulatory investigation which resulted in a
conviction for criminal activity involving moral turpitude and has not been
found liable pursuant to a non-appealable judgment in a civil proceeding for
attempting to hinder, delay or defraud creditors; (d) such transferee has never
been convicted of, or pled guilty or no contest to, a Patriot Act Offense

 

51



--------------------------------------------------------------------------------

and is not on any Government List; (e) such transferee has not been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding during the prior five (5) years from the applicable date
of determination; (f) such transferee is not, and is not Controlled by, an
Embargoed Person or a person that has been found “unsuitable” for any reason or
has had any application for a Gaming License withdrawn “with prejudice” by any
applicable Gaming Authority; (g) such transferee shall not be a Landlord
Prohibited Person; and (h) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association would reasonably be expected to adversely affect any of Landlord’s
or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’ then-current
standing with any Gaming Authority.

“REIT”: A “real estate investment trust” within the meaning of Section 856(a) of
the Code or any similar or successor provision thereto.

“Released Cluster Parcel”: A Cluster Parcel that has been acquired by Tenant
pursuant to Article XXIX.

“Released Cluster Parcel Development”: Any development of any Released Cluster
Parcels (or any portion(s) of any Released Cluster Parcels), whether
individually, or as part of the development of any other land that does not
comprise a Released Cluster Parcel (or portion thereof).

“Renewal Notice”: As defined in Section 1.4.

“Renewal Term”: As defined in Section 1.4.

“Renewal Term Decrease”: As defined in clause (c)(ii)(B) of the definition of
Rent.

“Renewal Term Increase”: As defined in clause (c)(ii)(A) of the definition of
Rent.

“Renewal Term Variable Rent Period”: As defined in clause (c)(ii) of the
definition of Rent.

“Rent”: An annual amount payable as provided in Article III, calculated as
follows:

(a)    (i) For the first (1st) Lease Year, Rent shall be equal to Four Hundred
Thirty-Three Million Three Hundred Thousand and No/100 Dollars
($433,300,000.00), (ii) for the second (2nd) Lease Year, Rent shall be equal to
Four Hundred Sixty Million Seven Hundred Ninety-Nine Thousand Five Hundred and
No/100 Dollars ($460,799,500.00) (provided, that for the second (2nd) Lease Year
only, an incremental portion of the annual Rent due for such Lease Year equal to
Twenty-One Million and No/100 Dollars ($21,000,000.00) relating to the Chester
Property (which Twenty-One Million and No/100 Dollars ($21,000,000.00) is
included in the Four Hundred Sixty Million Seven Hundred Ninety-Nine Thousand
Five Hundred and No/100 Dollars ($460,799,500.00) amount in this clause (ii))
shall be prorated and payable only with respect to the period from and after the
Fourth Amendment Date such that Tenant shall not be required to pay any portion
of such incremental portion of the annual Rent relating to the Chester Property
with respect to the portion of the second (2nd) Lease Year occurring prior to
the Fourth Amendment

 

52



--------------------------------------------------------------------------------

Date); (iii) for the third (3rd) Lease Year, Rent shall be equal to Six Hundred
Twenty-One Million Seven Hundred Eleven Thousand Four Hundred Ninety-Two and
52/100 Dollars ($621,711,492.52)(provided, that, for the third (3rd) Lease Year
only, an incremental portion of the annual Rent due for such Lease Year in an
amount equal to One Hundred Fifty-Four Million and No/100 Dollars
($154,000,000.00) relating to the Fifth Amendment Additional Property (the
“Fifth Amendment Date Rent Increase”) (which Fifth Amendment Date Rent Increase
amount is included in the Six Hundred Twenty-One Million Seven Hundred Eleven
Thousand Four Hundred Ninety-Two and 52/100 Dollars ($621,711,492.52) amount in
this clause (iii)) shall be prorated and payable only with respect to the period
from and after the Fifth Amendment Date such that Tenant shall not be required
to pay any portion of the Fifth Amendment Date Rent Increase with respect to the
portion of the third (3rd) Lease Year occurring prior to the Fifth Amendment
Date), and (iv) for the fourth (4th) through and including the seventh (7th)
Lease Years, the Rent payable for each such Lease Year shall be adjusted as
provided in the next succeeding sentence. On each Escalator Adjustment Date
during the fourth (4th) through and including the seventh (7th) Lease Years, the
Rent payable for each such Lease Year shall be adjusted to be equal to the Rent
payable for the immediately preceding Lease Year (as in effect on the last day
of such preceding Lease Year, assuming, for the avoidance of doubt, for purposes
of the calculation under this sentence, that the incremental portion of the
annual Rent comprising the Fifth Amendment Date Rent Increase was paid (without
proration) for the period from the first (1st) day of the third (3rd) Lease Year
through the Fifth Amendment Date), multiplied by the Escalator. For purposes of
clarification, there shall be no Variable Rent (defined below) payable during
the first seven (7) Lease Years.

(b)    From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of both a base
rent component (“Base Rent”) and a variable rent component (“Variable Rent”),
each such component of Rent calculated as provided below:

(i)    Base Rent shall equal (w) for the eighth (8th) Lease Year, the product of
seventy percent (70%) of Rent in effect as of the last day of the seventh (7th)
Lease Year, multiplied by the Escalator, (x) for the ninth (9th) and tenth
(10th) Lease Years, the Base Rent payable for the immediately preceding Lease
Year, as applicable (as in effect on the last day of such preceding Lease Year),
multiplied by the Escalator in each case, (y) for the eleventh (11th) Lease
Year, the product of eighty percent (80%) of Rent in effect as of the last day
of the tenth (10th) Lease Year, multiplied by the Escalator, and (z) for each
Lease Year from and after the commencement of the twelfth (12th) Lease Year
until the Initial Stated Expiration Date, the Base Rent payable for the
immediately preceding Lease Year, as applicable (as in effect on the last day of
such preceding Lease Year), multiplied by the Escalator in each case.

(ii)    Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.

(A)    For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease Year (the “First
Variable Rent Period”), Variable Rent shall be a fixed annual amount equal to
thirty percent (30%) of the Rent for the seventh (7th) Lease Year (such amount,
the “Variable Rent Base Amount”), adjusted as follows (such resulting annual
amount being referred to herein as “Year 8-10 Variable Rent”):

 

53



--------------------------------------------------------------------------------

(x) in the event that the sum of (1) average annual Net Revenue and (2) the
average annual Joliet Net Revenue, in each case for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the seventh (7th) Lease
Year (such sum, the “First VRP Net Revenue Amount”; and the quotient (expressed
as a percentage) of (I) the average annual Net Revenue for such three
(3) consecutive Fiscal Periods divided by (II) the First VRP Net Revenue Amount,
the “First VRP Regional Percentage of Aggregate Net Revenues”), exceeds the sum
of (1) the Base Net Revenue Amount and (2) the Joliet Base Net Revenue Amount
(any such excess, the “Year 8 Increase”), the Year 8-10 Variable Rent shall
equal the Variable Rent Base Amount increased by an amount equal to (a) four
percent (4%) multiplied by (b)(i) the Year 8 Increase multiplied by (ii) the
First VRP Regional Percentage of Aggregate Net Revenues; or

(y) in the event that the First VRP Net Revenue Amount is less than the sum of
(1) the Base Net Revenue Amount and (2) the Joliet Base Net Revenue Amount (any
such difference, the “Year 8 Decrease”), the Year 8-10 Variable Rent shall equal
the Variable Rent Base Amount decreased by an amount equal to (a) four percent
(4%) multiplied by (b)(i) the Year 8 Decrease multiplied by (ii) the First VRP
Regional Percentage of Aggregate Net Revenues.

(B)    For each Lease Year from and after the commencement of the eleventh
(11th) Lease Year through and including the end of the fifteenth (15th) Lease
Year (the “Second Variable Rent Period”), Variable Rent shall be equal to a
fixed annual amount equal to twenty percent (20%) of the Rent for the
tenth (10th) Lease Year (such amount, the “Second Variable Rent Base Amount”),
adjusted as follows (such resulting annual amount being referred to herein as
the “Year 11-15 Variable Rent”):

(x) in the event that the sum of (1) the average annual Net Revenue and (2) the
average annual Joliet Net Revenue, in each case for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the tenth (10th) Lease
Year (such sum, the “Second VRP Net Revenue Amount”; and the quotient (expressed
as a percentage) of (I) the average annual Net Revenue for such three
(3) consecutive Fiscal Periods divided by (II) the Second VRP Net Revenue
Amount, the “Second VRP Regional Percentage of Aggregate Net Revenues”), exceeds
the First VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the
Year 11-15 Variable Rent shall equal the Second Variable Rent Base Amount
increased by an amount equal to (a) four percent (4%) multiplied by (b)(i) the
Year 11 Increase multiplied by (ii) the Second VRP Regional Percentage of
Aggregate Net Revenues; or

 

54



--------------------------------------------------------------------------------

(y) in the event that the Second VRP Net Revenue Amount, is less than the First
VRP Net Revenue Amount (any such difference, the “Year 11 Decrease”), the Year
11-15 Variable Rent shall equal the Second Variable Rent Base Amount decreased
by an amount equal to (a) four percent (4%) multiplied by (b)(i) the Year 11
Decrease multiplied by (ii) the Second VRP Regional Percentage of Aggregate Net
Revenues.

(C) For each Lease Year from and after the commencement of the sixteenth (16th)
Lease Year through and including the Initial Stated Expiration Date (the “Third
Variable Rent Period”), Variable Rent shall be equal to a fixed annual amount
equal to the Year 11-15 Variable Rent (such amount, the “Third Variable Rent
Base Amount”), adjusted as follows (such resulting annual amount being referred
to herein as the “Year 16-IED Variable Rent”):

(x) in the event that the sum of (1) the average annual Net Revenue and (2) the
average annual Joliet Net Revenue, in each case for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the fifteenth (15th) Lease
Year (such sum, the “Third VRP Net Revenue Amount”; and the quotient (expressed
as a percentage) of (I) the average annual Net Revenue for such three
(3) consecutive Fiscal Periods divided by (II) the Third VRP Net Revenue Amount,
the “Third VRP Regional Percentage of Aggregate Net Revenues”), exceeds the
Second VRP Net Revenue Amount (any such excess, the “Year 16 Increase”), the
Year 16-IED Variable Rent shall equal the Third Variable Rent Base Amount
increased by an amount equal to (a) four percent (4%) multiplied by (b)(i) the
Year 16 Increase multiplied by (ii) the Third VRP Regional Percentage of
Aggregate Net Revenues; or

(y) in the event that the Third VRP Net Revenue Amount, is less than the Second
VRP Net Revenue Amount (any such difference, the “Year 16 Decrease”), the Year
16-IED Variable Rent shall equal the Third Variable Rent Base Amount decreased
by an amount equal to (a) four percent (4%) multiplied by (b)(i) the Year 16
Decrease multiplied by (ii) the Third VRP Regional Percentage of Aggregate Net
Revenues.

(c)    For each Renewal Term, annual Rent shall be comprised of both Base Rent
and Variable Rent, each such component of Rent calculated as provided below:

(i)    Subject to clause (c)(iii) below, Base Rent for the first (1st) Lease
Year of such Renewal Term shall be adjusted to be equal to the applicable annual
Fair Market Base Rental Value; provided that (A) in no event will the Base Rent
be less than the Base Rent in effect as of the last day of the Lease Year
immediately preceding the commencement of such Renewal Term (such immediately
preceding year, the respective “Preceding Lease Year”), (B) no such adjustment
shall cause Base Rent to be increased by more than ten percent (10%) of the Base
Rent in effect as of the last day of the Preceding Lease Year and (C) such Fair
Market Base Rental Value shall be determined as provided in Section 34.1. On
each Escalator Adjustment Date during such Renewal Term, the Base

 

55



--------------------------------------------------------------------------------

Rent payable for such Lease Year shall be equal to the Base Rent payable for the
immediately preceding Lease Year (as in effect on the last day of such preceding
Lease Year), multiplied by the Escalator.

(ii)    Subject to clause (c)(iii) below, Variable Rent for each Lease Year
during such Renewal Term (for each Renewal Term, the “Renewal Term Variable Rent
Period”) shall be equal to the Variable Rent in effect as of the last day of the
Preceding Lease Year, adjusted as follows:

(A)    in the event that the sum of (1) the average annual Net Revenue and
(2) the average annual Joliet Net Revenue, in each case for the three
(3) consecutive Fiscal Periods ending immediately prior to the end of the
Preceding Lease Year (such sum, the respective “Applicable Renewal Term VRP Net
Revenue Amount”; and the quotient (expressed as a percentage) of (I) the average
annual Net Revenue for such three (3) consecutive Fiscal Periods divided by
(II) such Applicable Renewal Term VRP Net Revenue Amount, the respective
“Applicable Renewal Term VRP Regional Percentage of Aggregate Net Revenues”),
exceeds the sum of (1) the average annual Net Revenue and (2) the average annual
Joliet Net Revenue, in each case for the three (3) consecutive Fiscal Periods
ending immediately prior to the end of the Lease Year five (5) years prior to
the Preceding Lease Year (except, with respect to the first (1st) Renewal Term,
instead of the Lease Year five (5) years prior to the Preceding Lease Year, it
shall be the fifteenth (15th) Lease Year) (i.e., (x) in respect of the first
(1st) Renewal Term, the three (3) consecutive Fiscal Periods ending immediately
prior to the end of the fifteenth (15th) Lease Year, and (y) in respect of each
subsequent Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such excess,
the respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to (a) four percent (4%) multiplied by
(b)(i) such Renewal Term Increase multiplied by (ii) such Applicable Renewal
Term VRP Regional Percentage of Aggregate Net Revenues; or

(B)    in the event that such Applicable Renewal Term VRP Net Revenue Amount is
less than the sum of (1) the average annual Net Revenue and (2) the average
annual Joliet Net Revenue, in each case for the three (3) consecutive Fiscal
Periods ending immediately prior to the end of the Lease Year five (5) years
prior to the Preceding Lease Year (except, with respect to the first (1st)
Renewal Term, instead of the Lease Year five (5) years prior to the Preceding
Lease Year, it shall be the fifteenth (15th) Lease Year) (i.e., (x) in respect
of the first (1st) Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of fifteenth (15th) Lease Year and (y) in respect
of each subsequent Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such
difference, the respective “Renewal Term Decrease”), the Variable Rent for such
Renewal Term shall equal the Variable Rent

 

56



--------------------------------------------------------------------------------

in effect as of the last day of the Preceding Lease Year decreased by an amount
equal to (a) four percent (4%) multiplied by (b)(i) such Renewal Term Decrease
multiplied by (ii) such Applicable Renewal Term VRP Regional Percentage of
Aggregate Net Revenues.

(iii)    Notwithstanding anything to the contrary set forth in clauses (c)(i) or
(c)(ii) above, with respect to any Renewal Term that would cause the Term to
extend beyond the expiration of the Maximum Fixed Rent Term (after taking into
account Maximum Fixed Rent Term extensions, if any, pursuant to clause (c)(iv)
below) for any Leased Property (each, an “Excluded Renewal Property”), Rent for
such Renewal Term shall be equal to the sum of: (x) the Base Rent as calculated
in accordance with clause (c)(i) above (including, to the extent applicable, the
adjustments provided in clauses (c)(i)(A) and (c)(i)(B) above), plus (y) the
Variable Rent as calculated in accordance with clause (c)(ii) above; minus
(z) an amount equal to the sum of the Rent Reduction Amounts with respect to
each Excluded Renewal Property.

(iv)    Prior to delivery of any Renewal Notice for any Renewal Term that would
cause the Term through such Renewal Term to exceed the Maximum Fixed Rent Term
for any Leased Property, if Tenant obtains an appraisal reasonably satisfactory
to Landlord, prepared by an appraiser reasonably satisfactory to Landlord, which
appraisal concludes that, based on the condition of the Leased Property at the
time of such appraisal, the expected useful life of such Leased Property
(measured from the Commencement Date) exceeds one hundred twenty-five percent
(125%) of the Term through such Renewal Term, the Maximum Fixed Rent Term for
such Leased Property shall be extended through the end of such Renewal Term and
thereafter for the longest fixed rent term that would be supported by such
appraisal. Notwithstanding the preceding sentence or anything otherwise to the
contrary contained herein (including Section 1.4 and Article XXXVI hereof), the
Parties hereby acknowledge and agree that the foregoing adjustments in this
clause (iv) to the Term of certain Leased Property shall not apply to the
Chester Property, and in no event shall the Term of this Lease with respect to
the Chester Property be extended past twenty-nine (29) years and three hundred
sixty-four (364) days from and after the Fifth Amendment Date.

The Parties hereby acknowledge and agree that in the event that either an L1/L2
Transfer (as defined in the Joliet Lease) is consummated in accordance with the
terms and conditions thereof or the Joliet Lease is assigned by the Joliet
Landlord to a third party Acquirer (as defined in the Joliet Lease) in
accordance with the terms and conditions thereof, then the Joliet Net Revenue
and Joliet Base Net Revenue Amount shall be disregarded for all purposes of
calculating Variable Rent hereunder.

Notwithstanding anything herein to the contrary, (i) but subject to clause
(c)(iii) above and any reduction in Rent by the Rent Reduction Amount or the
L1/L2 Rent Reduction Amount pursuant to and in accordance with the terms of this
Lease, in no event shall annual Base Rent during any Lease Year after the
seventh (7th) Lease Year be less than seventy percent (70%) of the Rent in the
seventh (7th) Lease Year, and (ii) in no event shall the Variable Rent be less
than Zero Dollars ($0.00).

 

57



--------------------------------------------------------------------------------

If any Leased Property or component thereof is transferred or deemed to be
transferred to the Southern Indiana Barge TRS pursuant to Section 1.1, the Rent
shall be appropriately increased so that the amount of such Rent, reduced by the
amount of all U.S. federal income taxes payable by the Southern Indiana Barge
TRS with respect to the receipt of Rent (including any U.S. federal income taxes
payable in respect of the adjustment to Rent described in this sentence) shall
equal the amount of Rent which Landlord would otherwise be entitled to receive
in respect of the Leased Property or component thereof transferred or deemed to
be transferred to the Southern Indiana Barge TRS; provided, however, that
Landlord and Southern Indiana Barge TRS shall use commercially reasonable
efforts, at no material cost or expense to Landlord, Southern Indiana Barge TRS
or their respective Affiliates, to take appropriate measures to mitigate the
amount of U.S. federal income taxes payable by the Southern Indiana Barge TRS
with respect to the receipt of Rent and otherwise.

The Parties hereby acknowledge that on the Fourth Amendment Date a prepayment of
Rent in kind in the amount of Twenty-Seven Million and No/100 Dollars
($27,000,000.00) was deemed to have been made by Tenant and received by
Landlord, which amount is in addition to all other amounts otherwise required to
be payable as Rent hereunder.

“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of Tenant from the Leased Property for the Trailing
Test Period versus (2) the EBITDAR of Tenant from the Leased Property for the
Trailing Test Period calculated to remove the EBITDAR attributable to the
portion of the Leased Property affected by the Partial Taking or that is being
removed from this Lease (as applicable) and (ii) with respect to Variable Rent,
a proportionate reduction of Variable Rent calculated in the same manner as set
forth with respect to Base Rent above. Following the application of the Rent
Reduction Amount to the Rent hereunder, for purposes of calculating any
applicable adjustments to Variable Rent based on increases or decreases in Net
Revenue, such calculations of Net Revenue shall exclude Net Revenue attributable
to the portion of the Leased Property affected by the Partial Taking or that was
removed from this Lease (even if such portion of the Leased Property had not yet
been affected by the Partial Taking nor removed from this Lease as of the
applicable Lease Year for which Net Revenue is being measured).

“Replacement Guaranty”: A guaranty made by a Qualified Replacement Guarantor
which shall contain provisions, terms and conditions similar in form and
substance to the provisions, terms and conditions of the Guaranty.

“Replacement Guaranty (L1 Transfer)” or “Replacement Guaranty (L2 Transfer)”: A
guaranty of all obligations of an L1 Successor Tenant or L2 Successor Tenant, as
the case may be, under an L1/L2 Severance Lease, which shall contain provisions,
terms and conditions similar in substance to the form of guaranty used in
connection with the Penn Master Lease.

“Replacement Management Agreement”: A management agreement with respect to the
management of the Facilities, between a Qualified Replacement Manager and a
Qualified Transferee, that provides for the management of the Leased Property on
terms and conditions not materially less favorable to Tenant (and the Leased
Property), (i) with respect to a Qualified Replacement Manager that is an
Affiliate of the Qualified Transferee, than as provided in the

 

58



--------------------------------------------------------------------------------

MLSA (as defined in the Amended Original Lease), or (ii) with respect to a
Qualified Replacement Manager that is not an Affiliate of the Qualified
Transferee, than would be obtained in an arm’s-length management agreement with
a third party, and, in all events the provisions, terms and conditions thereof
shall not be intended to or designed to frustrate, vitiate or reduce the payment
of Variable Rent or the other provisions of this Lease.

“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.

“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be incurred or issued by such Person or such Person’s Affiliates (including any
Additional Fee Mortgagee), to the extent that any of the foregoing actually
receives non-public information hereunder. In addition, and without limitation
of the foregoing, the term “Representatives” shall include, (a) in the case of
Landlord, PropCo 1, PropCo, Landlord REIT and any Affiliate thereof, and (b) in
the case of Tenant, CEOC, ERI and any Affiliate thereof.

“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.

“Required Removal Exceptions”: As defined in Section 29.2(a)(vi).

“Retail Sales”: As defined in the definition of Net Revenue.

“Right to Terminate Notice”: As defined in Section 17.1(d).

“ROFR Agreement”: That certain Second Amended and Restated Right of First
Refusal Agreement, dated as of the Fourth Amendment Date, by and between CEC and
PropCo, as amended, modified or supplemented from time to time, as the same is
being terminated on the date hereof.

“SEC”: The United States Securities and Exchange Commission.

“Second Lien Indenture”: That certain Second-Priority Senior Secured Notes due
2023 Indenture dated as of the Commencement Date, among PropCo 1, VICI FC Inc.,
a Delaware corporation, the Subsidiary Guarantors (as defined therein) party
thereto from time to time, and UMB Bank, National Association, as trustee.

“Second Variable Rent Base Amount”: As defined in clause (b)(ii)(B) of the
definition of Rent.

“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of Rent.

“Second VRP Net Revenue Amount”: As defined in clause (b)(ii)(B)(x) of the
definition of Rent.

 

59



--------------------------------------------------------------------------------

“Second VRP Regional Percentage of Aggregate Net Revenues”: As defined in
clause (b)(ii)(B)(x) of the definition of Rent.

“Section 34.2 Dispute”: As defined in Section 34.2.

“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Services Co”: Caesars Enterprise Services LLC or any additional, replacement or
successor services company engaged in performing services on behalf of Tenant
and related entities similar, in whole or in part, to those performed by, or
contemplated to be performed by, Caesars Enterprise Services LLC on the
Commencement Date.

“Services Co Proprietary Information and Systems”: All of the following
Intellectual Property owned by or licensed to Services Co or its Subsidiaries:
(i) proprietary information, techniques and methods of operating gaming, hotel
and related businesses; (ii) proprietary information, techniques and methods of
designing games used in gaming and related businesses; (iii) proprietary
information, techniques and methods of training employees in the gaming, hotel
and related business; and (iv) proprietary business plans, projections and
marketing, advertising and promotion plans, strategies, and systems.

“Severance Guaranty”: A separate guaranty amongst Guarantor and the transferee
landlord under the Severance Lease, which Severance Guaranty shall be in form
and substance similar to the Guaranty but shall reflect that such Severance
Guaranty shall only apply to the Facility (or Facilities) leased pursuant to the
applicable Severance Lease. After the creation of a Severance Guaranty with an
Affiliate of Landlord, such Severance Guaranty shall be considered an Other
Guaranty hereunder.

“Severance Lease”: A separate lease with respect to a Facility, created when
Landlord transfers a specific Facility (or Facilities), which lease shall comply
with the requirements set forth in Article XVIII hereof. After the creation of a
Severance Lease with an Affiliate of Landlord, such Severance Lease shall be
considered an Other Lease hereunder.

“Short Term Projects”: As defined in Section 29.1.

“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.

“Southern Indiana Barge TRS”: As defined in Section 1.1.

“Southern Indiana Redevelopment Project”: The relocation of the casino at the
Southern Indiana Leased Property from a barge to a portion of the Leased
Property that, prior to such relocation, consisted of vacant land adjacent to
the hotel located at such Leased Property, which shall be constructed in
accordance with this Lease.

 

60



--------------------------------------------------------------------------------

“SPE Tenant”: Collectively or individually, as the context may require, each
Tenant other than CEOC.

“Specified Sublease”: Any Sublease (a) (i) affecting any portion of the Original
Leased Property, and (ii) in effect on the Commencement Date, (b) (i) affecting
any portion of the Chester Property and (ii) in effect on the Fourth Amendment
Date, and (c) (i) affecting any portion of the Fifth Amendment Additional
Property and (ii) in effect on the Fifth Amendment Date. A list of all Specified
Subleases as of the Fifth Amendment Date is annexed as Schedule 4 hereto.

“Specified Tenant Indemnified Parties”: As defined in Section 21.1(iii).

“Stated Expiration Date”: As defined in Section 1.3.

“Stub Period”: As defined in Section 10.5(a)(v).

“Stub Period Multiplier”: As defined in Section 10.5(a)(v).

“Subject Entity”: As defined in the definition of Change of Control.

“Subject Facility”: As defined in Section 13.10(a).

“Subject Transaction”: As defined in the definition of Change of Control.

“Sublease”: (i) Any sublease, sub-sublease, license, management agreement to
operate (but not occupy as a tenant) a particular space at a Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings and (ii) without limitation of clause (i), any
Permitted Sportsbook Sublease.

“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.

“Subsequent Appraisal Date”: As defined in Section 29.2(b).

“Subtenant”: The tenant or, as the context may require, the manager or similar
counterparty, under any Sublease.

“Successor Tenant”: As defined in Section 36.1.

“Successor Tenant Rent”: As defined in Section 36.3.

 

61



--------------------------------------------------------------------------------

“System-wide IP”: All of the Intellectual Property (in each case, excluding
Property Specific IP and Property Specific Guest Data) that (i) Services Co or
any of its Subsidiaries currently license, contemplate to license or otherwise
provide to facilitate the provision of services by or on behalf of Services Co
or any of its Subsidiaries to any properties owned by CEOC or its Affiliates,
(ii) Services Co or any of its Subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
property management agreement applicable to a property owned by CEOC or an
Affiliate of CEOC, (iii) is necessary for the provision of Enterprise Services
by Services Co or any of its Subsidiaries, (iv) is generally used by CEOC, its
Affiliates and their respective Subsidiaries for their respective properties,
including any and all Intellectual Property comprising and/or related to the
Caesars Rewards Program, or (v) is developed, created or acquired by or on
behalf of Services Co or any of its Subsidiaries and is not a derivative work of
any Intellectual Property licensed to Services Co.

“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.

“Tenant”: As defined in the preamble.

“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.

“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor,
(iii) solely for purposes of Section 18.4(c), a Person with an investment
representing an equity ownership of twenty-five percent (25%) or less in a
Non-Core Tenant Competitor shall be deemed to not have Control over such Tenant
Competitor, (iv) Landlord shall not be deemed to become a Tenant Competitor by
virtue of it or its Affiliate’s acquiring ownership of, or engaging in the
ownership or operation of, a Gaming business, if Landlord or any of its
Affiliates first offered (prior to the Fifth Amendment Date) CEC (or its
Subsidiary, as applicable) the opportunity to lease and manage such Gaming
business pursuant to the ROFR Agreement and CEC (or its Subsidiary, as
applicable) did not accept such offer, and (v) neither Landlord nor any of its
Affiliates shall be a Tenant Competitor by reason of Landlord or its Affiliate’s
ownership of an interest in CR Baltimore Holdings, LLC, CBAC Gaming, LLC or any
of their respective subsidiaries.

“Tenant Event of Default”: As defined in Section 16.1.

“Tenant Indemnified Party”: As defined in Section 21.1.

 

62



--------------------------------------------------------------------------------

“Tenant Material Capital Improvement”: As defined in Section 10.4(e).

“Tenant Party”: As defined in the definition of Licensing Event.

“Tenant Prohibited Person”: Any Person that is (or is owned or Controlled by a
Person that is) generally recognized in the community as being a Person of ill
repute or who has or is reasonably believed to have an adverse reputation or
character, in either case, which is more likely than not to jeopardize Tenant’s
or any of its Affiliates’ ability to hold a Gaming License or to be associated
with a Gaming licensee under any applicable Gaming Regulations (other than any
Gaming Authority established by any Native American tribe).

“Tenant Transferee Requirement”: As defined in Section 22.2(i).

“Tenant’s Initial Financing”: The financing provided under that certain Credit
Agreement, dated as of December 22, 2017, among CRC, as borrower, the other
borrowers party thereto from time to time, the Lenders (as defined therein)
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders and collateral agent for the Secured
Parties (as defined therein), as amended by that certain First Amendment to
Credit Agreement, dated as of June 15, 2020, as modified by that certain
Incremental Assumption Agreement No. 1, dated on or about the Fifth Amendment
Date and that certain Incremental Assumption Agreement No. 2, dated on or about
the Fifth Amendment Date.

“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).

“Tenant’s Property”: All assets of Tenant and its Subsidiaries (other than the
Leased Property and, for purposes of Article XXXVI only, any Intellectual
Property that will not be transferred to a Successor Tenant under Article XXXVI)
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property or any portion thereof, together with
all replacements, modifications, additions, alterations and substitutes therefor
and including all goodwill and going concern value associated with Tenant’s
Property.

“Term”: As defined in Section 1.3.

“Third-Party MCI Financing”: As defined in Section 10.4(c).

“Third Variable Rent Base Amount”: As defined in clause (b)(ii)(C) of the
definition of Rent.

“Third Variable Rent Period”: As defined in clause (b)(ii)(C) of the definition
of Rent.

“Third VRP Net Revenue Amount”: As defined in clause (b)(ii)(C)(x) of the
definition of Rent.

“Third VRP Regional Percentage of Aggregate Net Revenues”: As defined in clause
(b)(ii)(C)(x) of the definition of Rent.

“Title Violation”: As defined in Section 21.2.

 

63



--------------------------------------------------------------------------------

“Total Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) the aggregate principal amount
of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP (it being understood that neither this Lease nor the Other Leases nor any
other Gaming Lease shall be treated as indebtedness, regardless of how they are
treated under GAAP) to (ii) EBITDA.

“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP (it being understood that neither this Lease nor the Other Leases nor any
other Gaming Lease shall be treated as indebtedness, regardless of how they are
treated under GAAP) less (b) the aggregate amount of all Cash of such Person and
its Subsidiaries (provided, that, in the case of Cash held by Domestic
Subsidiaries of a Person that is not incorporated in, or organized under the
laws of, the United States or any state or territory thereof or the District of
Columbia, such Cash must be held at a bank or other financial institution
located in the United States or any territory thereof or the District of
Columbia) that would not appear as “restricted” on a consolidated balance sheet
of such Person and its Subsidiaries to (ii) EBITDA.

“Trademarks”: As defined in the definition of Intellectual Property.

“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.

“Triennial Allocated Minimum Cap Ex Amount B Ceiling”: The difference of (a) the
Triennial Minimum Cap Ex Amount B, minus (b) the “Triennial Allocated Minimum
Cap Ex Amount B Floor” (as defined in the Las Vegas Lease). Notwithstanding
anything herein to the contrary but subject to the next sentence, fifty percent
(50%) of all Capital Expenditures constituting Material Capital Improvements
shall be credited toward the Triennial Allocated Minimum Cap Ex Amount B Ceiling
applicable to the Triennial Period during which such Capital Expenditures were
incurred and the other fifty percent (50%) of such Capital Expenditures
constituting Material Capital Improvements shall not be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling. Notwithstanding the
foregoing, (i) in no event shall any Capital Expenditures expended in connection
with the HNO License Extension Improvements be credited towards the Triennial
Allocated Minimum Cap Ex Amount B Ceiling, and (ii) one hundred percent (100%)
of all Capital Expenditures expended in connection with the Southern Indiana
Redevelopment Project in an aggregate amount not to exceed Eighty-Five Million
and No/100 Dollars ($85,000,000.00) shall be credited in full toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling. Capital Expenditures
expended in connection with the Southern

 

64



--------------------------------------------------------------------------------

Indiana Redevelopment Project were: (a) approximately Nineteen Million One
Hundred Thousand and No/100 Dollars ($19,100,000.00) in the Fiscal Year that
commenced on January 1, 2018; and (b) approximately Fifty-Eight Million Seven
Hundred Thousand and No/100 Dollars ($58,700,000.00) in the Fiscal Year that
commenced on January 1, 2019. As of the Fifth Amendment Date, it is anticipated
that Capital Expenditures made in connection with the Southern Indiana
Redevelopment Project will be Seven Million Two Hundred Thousand and No/100
Dollars ($7,200,000.00) in the Fiscal Year that commenced on January 1, 2020.

“Triennial Allocated Minimum Cap Ex Amount B Floor”: An amount equal to Three
Hundred Thirty-Three Million Six Hundred Thousand and No/100 Dollars
($333,600,000.00), as reduced from time to time by the applicable Minimum Cap Ex
Reduction Amount in the event that the Triennial Minimum Cap Ex Amount B is
reduced by the applicable Minimum Cap Ex Reduction Amount. Notwithstanding
anything herein to the contrary but subject to the next sentence, fifty percent
(50%) of all Capital Expenditures constituting Material Capital Improvements
shall be credited toward the Triennial Allocated Minimum Cap Ex Amount B Floor
applicable to the Triennial Period during which such Capital Expenditures were
incurred and the other fifty percent (50%) of such Capital Expenditures
constituting Material Capital Improvements shall not be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Floor. Notwithstanding the
foregoing, (i) in no event shall any Capital Expenditures expended in connection
with the HNO License Extension Improvements be credited towards the Triennial
Allocated Minimum Cap Ex Amount B Floor, and (ii) one hundred percent (100%) of
all Capital Expenditures expended in connection with the Southern Indiana
Redevelopment Project in an aggregate amount not to exceed Eighty-Five Million
and No/100 Dollars ($85,000,000.00) shall be credited in full toward the
Triennial Allocated Minimum Cap Ex Amount B Floor. Capital Expenditures expended
in connection with the Southern Indiana Redevelopment Project were:
(a) approximately Nineteen Million One Hundred Thousand and No/100 Dollars
($19,100,000.00) in the Fiscal Year that commenced on January 1, 2018; and
(b) approximately Fifty-Eight Million Seven Hundred Thousand and No/100 Dollars
($58,700,000.00) in the Fiscal Year that commenced on January 1, 2019. As of the
Fifth Amendment Date, it is anticipated that Capital Expenditures made in
connection with the Southern Indiana Redevelopment Project will be Seven Million
Two Hundred Thousand and No/100 Dollars ($7,200,000.00) in the Fiscal Year that
commenced on January 1, 2020.

“Triennial Minimum Cap Ex Amount A”: An amount equal to Five Hundred
Ninety-Eight Million Four Hundred Thousand and No/100 Dollars ($598,400,000.00),
provided, however, that for purposes of calculating the Triennial Minimum Cap Ex
Amount A, Capital Expenditures during the applicable Triennial Period shall not
include Capital Expenditures in respect of the London Clubs in excess of Twelve
Million and No/100 Dollars ($12,000,000.00). The Triennial Minimum Cap Ex Amount
A shall be decreased from time to time (u) in the event Tenant elects to cease
Continuous Operations of a Facility that is not a Continuous Operation Facility
for at least twelve (12) consecutive months, (v) upon the execution of a
Severance Lease in accordance with Section 18.2 or the execution of a “Severance
Lease” (as defined in the Las Vegas Lease) with respect to the Leased Property
(CPLV) in accordance with Section 18.2 of the Las Vegas Lease, (w) upon the
occurrence of an L1 Transfer, an L2 Transfer or an “L1/L2 Transfer” (as defined
in the Joliet Lease), (x) in the event of any termination or partial termination
of this Lease, the Joliet Lease or the Las Vegas Lease (with respect to the
Leased Property (CPLV)) in connection with any Condemnation, Casualty Event or
“Casualty Event” (as defined in the

 

65



--------------------------------------------------------------------------------

applicable Other Lease), or in the event of the expiration of any applicable
Maximum Fixed Rent Term or “Maximum Fixed Rent Term” (as defined in the Joliet
Lease), in any case in accordance with the express terms of this Lease or the
Other Leases (as applicable), and in any case that results in the removal of
Material Leased Property from, or the termination of, this Lease, the Joliet
Lease or the Las Vegas Lease (with respect to the Leased Property (CPLV)) (as
applicable), (y) in connection with any disposition of all of the Other Leased
Property under any Other Lease in accordance with Article XVIII of such Other
Lease and the assignment of such Other Lease to a third party Acquirer (as
defined in such Other Lease), and (z) with respect to the London Clubs, upon the
disposition of any Material London Property; with such decrease, in each case of
clause (u), (v), (w), (x), (y) or (z) above, being equal to the applicable
Minimum Cap Ex Reduction Amount. Notwithstanding the foregoing: (1) the sum of
all decreases in the Triennial Minimum Cap Ex Amount A under clause (z) in
respect of any dispositions of London Clubs property shall not exceed Twelve
Million and No/100 Dollars ($12,000,000.00); and (2) in the event of a
disposition (in one or a series of transactions) of all or substantially all of
the London Clubs, the Triennial Minimum Cap Ex Amount A shall be decreased by an
amount equal to Twelve Million and No/100 Dollars ($12,000,000.00).
Notwithstanding anything herein to the contrary but subject to the next
sentence, fifty percent (50%) of all Capital Expenditures and Other Capital
Expenditures constituting Material Capital Improvements or Other Material
Capital Improvements shall be credited toward the Triennial Minimum Cap Ex
Amount A applicable to the Triennial Period during which such Capital
Expenditures or Other Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount A.
Notwithstanding the foregoing, (i) in no event shall any Capital Expenditures
expended in connection with the HNO License Extension Improvements be credited
towards the Triennial Minimum Cap Ex Amount A and (ii) one hundred percent
(100%) of all Capital Expenditures expended in connection with the Southern
Indiana Redevelopment Project in an aggregate amount not to exceed Eighty-Five
Million and No/100 Dollars ($85,000,000.00) shall be credited in full toward the
Triennial Minimum Cap Ex Amount A. Capital Expenditures expended in connection
with the Southern Indiana Redevelopment Project were: (a) approximately Nineteen
Million One Hundred Thousand and No/100 Dollars ($19,100,000.00) in the Fiscal
Year that commenced on January 1, 2018; and (b) approximately Fifty-Eight
Million Seven Hundred Thousand and No/100 Dollars ($58,700,000.00) in the Fiscal
Year that commenced on January 1, 2019. As of the Fifth Amendment Date, it is
anticipated that Capital Expenditures made in connection with the Southern
Indiana Redevelopment Project will be Seven Million Two Hundred Thousand and
No/100 Dollars ($7,200,000.00) in the Fiscal Year that commenced on January 1,
2020.

“Triennial Minimum Cap Ex Amount B”: An amount equal to Four Hundred
Twenty-Seven Million Seven Hundred Thousand and No/100 Dollars
($427,700,000.00); provided, however, that for purposes of calculating the
Triennial Minimum Cap Ex Amount B, Capital Expenditures during the applicable
Triennial Period shall not include any of the following (without duplication):
(a) Capital Expenditures by any subsidiaries of Tenant that are non-U.S.
subsidiaries or are “unrestricted subsidiaries” as defined under Tenant’s debt
documentation, (b) any Capital Expenditures of Tenant related to gaming
equipment, (c) any Capital Expenditures of Tenant related to corporate shared
services, nor (d) any Capital Expenditures with respect to properties that are
not included in the Leased Property or Other Leased Property. The Triennial
Minimum Cap Ex Amount B shall be decreased from time to time (u) in the event
Tenant elects

 

66



--------------------------------------------------------------------------------

to cease Continuous Operations of a Facility that is not a Continuous Operation
Facility for at least twelve (12) consecutive months, (v) upon the execution of
a Severance Lease in accordance with Section 18.2 or the execution of a
“Severance Lease” (as defined in the Las Vegas Lease) with respect to the Leased
Property (CPLV) in accordance with Section 18.2 of the Las Vegas Lease, (w) upon
an L1 Transfer, an L2 Transfer or an “L1/L2 Transfer” (as defined in the Joliet
Lease), (x) in the event of any termination or partial termination of this
Lease, the Joliet Lease or the Las Vegas Lease (with respect to the Leased
Property (CPLV)) in connection with any Condemnation, Casualty Event or
“Casualty Event” (as defined in the applicable Other Lease), or in the event of
the expiration of any applicable Maximum Fixed Rent Term or “Maximum Fixed Rent
Term” (as defined in an Other Lease), in any case in accordance with the express
terms of this Lease or the Other Leases (as applicable), and in any case that
results in the removal of Material Leased Property from, or the termination of,
this Lease, the Joliet Lease or the Las Vegas Lease (with respect to the Leased
Property (CPLV)) (as applicable), and (y) in connection with any disposition of
all of the Other Leased Property under any Other Lease in accordance with
Article XVIII of such Other Lease and the assignment of such Other Lease to a
third party Acquirer (as defined in such Other Lease); with such decrease, in
each case of clause (u), (v), (w), (x) or (y) above, being equal to the
applicable Minimum Cap Ex Reduction Amount. Notwithstanding anything herein to
the contrary but subject to the next sentence, fifty percent (50%) of all
Capital Expenditures and Other Capital Expenditures constituting Material
Capital Improvements or Other Material Capital Improvements shall be credited
toward the Triennial Minimum Cap Ex Amount B applicable to the Triennial Period
during which such Capital Expenditures or Other Capital Expenditures were
incurred and the other fifty percent (50%) of such Capital Expenditures and
Other Capital Expenditures constituting Material Capital Improvements or Other
Material Capital Improvements shall not be credited toward the Triennial Minimum
Cap Ex Amount B. Without limitation of anything set forth in the foregoing, it
is acknowledged and agreed that any Capital Expenditures with respect to any one
or more of the London Clubs shall not be included in the calculation of the
Triennial Minimum Cap Ex Amount B. Notwithstanding the foregoing, (i) in no
event shall any Capital Expenditures expended in connection with the HNO License
Extension Improvements be credited towards the Triennial Minimum Cap Ex Amount
B, and (ii) one hundred percent (100%) of all Capital Expenditures expended in
connection with the Southern Indiana Redevelopment Project in an aggregate
amount not to exceed Eighty-Five Million and No/100 Dollars ($85,000,000.00)
shall be credited in full toward the Triennial Minimum Cap Ex Amount B. Capital
Expenditures expended in connection with the Southern Indiana Redevelopment
Project were: (a) approximately Nineteen Million One Hundred Thousand and No/100
Dollars ($19,100,000.00) in the Fiscal Year that commenced on January 1, 2018;
and (b) approximately Fifty-Eight Million Seven Hundred Thousand and No/100
Dollars ($58,700,000.00) in the Fiscal Year that commenced on January 1, 2019.
As of the Fifth Amendment Date, it is anticipated that Capital Expenditures made
in connection with the Southern Indiana Redevelopment Project will be Seven
Million Two Hundred Thousand and No/100 Dollars ($7,200,000.00) in the Fiscal
Year that commenced on January 1, 2020.

“Triennial Minimum Cap Ex Requirement A”: As defined in Section 10.5(a)(iii).

“Triennial Minimum Cap Ex Requirement B”: A defined in Section 10.5(a)(iv).

“Triennial Period”: Each period of three (3) full Fiscal Years during the Term.

 

67



--------------------------------------------------------------------------------

“Triennial Test Period”: With respect to any Person, for any date of
determination, the period of the twelve (12) most recently ended consecutive
Fiscal Quarters of such Person for which Financial Statements are available.

“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that, lack of funds, in and of itself, shall not be deemed
a cause beyond the reasonable control of a Party.

“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.

“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of Rent.

“Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the definition
of Rent.

“Variable Rent Determination Period”: Each of (i) the three (3) consecutive
Fiscal Periods that ended immediately prior to the end of the second (2nd) Lease
Year (i.e., the three (3) consecutive Fiscal Periods ending September 30, 2019),
and (ii) the three (3) consecutive Fiscal Periods in each case that end
immediately prior to the end of the seventh (7th) Lease Year (i.e., the three
(3) consecutive Fiscal Periods ending September 30, 2024), the tenth (10th)
Lease Year (i.e., the three (3) consecutive Fiscal Periods ending September 30,
2027), the fifteenth (15th) Lease Year (i.e., the three (3) consecutive Fiscal
Periods ending September 30, 2032), the last Lease Year of the Initial Term
(i.e., the three (3) consecutive Fiscal Periods ending June 30, 2035) and the
last Lease Year of each Renewal Term (other than the final Renewal Term) (i.e.,
the three (3) consecutive Fiscal Periods ending June 30, 2040, June 30, 2045 and
June 30, 2050, respectively).

“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period, the Third Variable Rent
Period and each of the Renewal Term Variable Rent Periods.

“Variable Rent Statement”: As defined in Section 3.2(a).

“WH Net Revenue”: As defined in Section 23.1(b)(xx).

“WH US Holdco”: William Hill U.S. Holdco, Inc., a Delaware corporation.

“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.

 

68



--------------------------------------------------------------------------------

“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of Rent.

“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of Rent.

“Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
Rent.

“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of Rent.

“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of Rent.

“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
Rent.

“Year 16 Decrease”: As defined in clause (b)(ii)(C) of the definition of Rent.

“Year 16 Increase”: As defined in clause (b)(ii)(C) of the definition of Rent.

“Year 16-IED Variable Rent”: As defined in clause (b)(ii)(C) of the definition
of Rent.

ARTICLE III

RENT

3.1    Payment of Rent.

(a)    Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.

(b)    Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, a prorated portion of the first monthly installment of Rent shall be paid
by Tenant for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately preceding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year. Notwithstanding anything to the
contrary in the foregoing sentence, (i) the incremental portion of the annual
Rent due for the second (2nd) Lease Year equal to Twenty-One Million and No/100
Dollars ($21,000,000.00) relating to the Chester Property (such incremental
portion of annual Rent, the “Incremental Chester Rent”) shall not be payable
with respect to the period prior to the Fourth Amendment Date, but instead shall
be prorated and payable with respect to the period commencing on the Fourth
Amendment Date in accordance with the following clause (ii), (ii) on the Fourth
Amendment Date, a prorated portion of the amount of the monthly installment of
the Incremental Chester Rent for the month in which the Fourth Amendment Date
occurs shall be paid by Tenant for the period from the Fourth Amendment Date
until the last day

 

69



--------------------------------------------------------------------------------

of such calendar month, based on the number of days during such period, (iii) on
the Fourth Amendment Date, the amount of each remaining monthly installment of
Rent in the Lease Year in which the Fourth Amendment Date occurs (i.e., each
installment of Rent payable in such Lease Year after the Fourth Amendment Date)
shall be recalculated to give effect to the changes to Rent effectuated by the
amendments to this Lease on the Fourth Amendment Date, (iv) on the Fourth
Amendment Date, if the Fourth Amendment Date occurs after the first (1st) day of
the second (2nd) Lease Year, a “catch-up” Rent payment in the amount of the
product of (1) Six Million Four Hundred Ninety-Nine Thousand Five Hundred and
No/100 Dollars ($6,499,500.00) multiplied by (2) a fraction, (I) the numerator
of which is the number of calendar days that have commenced from and after the
beginning of the second (2nd) Lease Year and (II) the denominator of which is
three hundred sixty-five (365), shall be paid by Tenant, which “catch-up”
payment represents incremental Rent (excluding Incremental Chester Rent) that
would have been due had the changes to the definition of Rent effectuated by the
amendments to this Lease on the Fourth Amendment Date been effective on the
first (1st) day of the second (2nd) Lease Year, (v) on the Fifth Amendment Date,
a prorated portion of the amount of the monthly installment of the Fifth
Amendment Date Rent Increase for the month in which the Fifth Amendment Date
occurs shall be paid by Tenant for the period from the Fifth Amendment Date
until the last day of such calendar month, based on the number of days during
such period, and (vi) on the Fifth Amendment Date, the amount of each remaining
monthly installment of Rent in the Lease Year in which the Fifth Amendment Date
occurs (i.e., each installment of Rent payable in such Lease Year after the
Fifth Amendment Date) shall be recalculated to give effect to the changes to
Rent effectuated by the amendments to this Lease on the Fifth Amendment Date.

(c)    Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, the sixteenth (16th) Lease Year and (if
applicable) the first (1st) Lease Year of each Renewal Term), the amount of the
Variable Rent payable monthly in advance shall remain the same as in the
immediately preceding month, and provided, further, that Tenant shall make a
payment to Landlord (or be entitled to set off against its Rent payment due, as
applicable) on the first (1st) day of the calendar month (or the immediately
preceding Business Day if the first (1st) day of the month is not a Business
Day) following the completion of such calculation in the amount necessary to
“true-up” any underpayments or overpayments of Variable Rent for such interim
period. Tenant shall complete such calculation of Net Revenue as provided in
Section 3.2 of this Lease.

(d)    Proration for Partial Lease Year. Unless otherwise agreed by the Parties
in writing, Rent and applicable Additional Charges shall be prorated on a per
diem basis as to any Lease Year containing less than twelve (12) calendar
months, and with respect to any installment thereof due for any partial months
at the beginning and end of the Term.

 

70



--------------------------------------------------------------------------------

(e)    Rent Allocation.

(i)    From and after the Fifth Amendment Date, Rent shall be recognized for
federal income tax purposes according to Section 467 of the Code without a
specific allocation of fixed rent within the meaning of Treasury Regulation §
1.467-1(c)(2)(ii)(A). As prior versions of the Lease (including the Lease, as in
effect immediately prior to giving effect to the Fifth Amendment) incorporated a
specific rent allocation, for avoidance of doubt, Landlord and Tenant hereby
agree to terminate the prior rent allocation effective as of the Fifth Amendment
Date.

(ii)    Initial Base Rent shall be allocated among the Leased Property
identified on Schedule 5-A as set forth on Schedule 5-A. On each Escalator
Adjustment Date, the Escalator shall be applied to each allocated Base Rent
amount, and the aggregate of such allocated amounts, each as increased by the
Escalator, shall constitute Base Rent for the applicable Lease Year. Adjustments
of Base Rent occurring at the commencement of the eighth (8th) Lease Year, the
eleventh (11th) Lease Year and the sixteenth (16th) Lease Year shall be
determined on an individual Leased Property basis, by calculating seventy
percent (70%) or eighty percent (80%), as applicable, of total Rent for the
applicable prior Lease Year with respect to each such Leased Property, and then
aggregating such resulting amounts to determine total adjusted Base Rent.
Similarly, Variable Rent shall be determined on an individual Leased Property
basis, by applying the formula for Variable Rent (as set forth in the definition
of “Rent” above) to each individual Leased Property and the Net Revenue
attributable thereto, and then aggregating such resulting amounts to determine
total adjusted Variable Rent. Notwithstanding the foregoing, in determining Base
Rent and Variable Rent as described in this Section 3.1(e)(ii), no cap or floor
shall apply to the calculations on an individual Leased Property basis, and,
instead, once the individual allocated amounts are aggregated, if the resulting
amount is required to be adjusted to comport with an applicable cap or floor,
then the resulting decrease or increase (to comply with the cap or floor) shall
be allocated pro rata among the Leased Property.

3.2    Variable Rent Determination.

(a)    Variable Rent Statement. Tenant shall, no later than ninety (90) days
after the end of each Variable Rent Determination Period during the Term,
furnish to Landlord a statement (the “Variable Rent Statement”), which Variable
Rent Statement shall (i) set forth the sum of the Net Revenue realized with
respect to the Facilities and the Joliet Facility (so long as the Joliet
Facility is being leased to Joliet Tenant by Joliet Landlord pursuant to the
Joliet Lease) during each of (x) such just-ended Variable Rent Determination
Period and (y) except with respect to the first (1st) Variable Rent Statement,
the Variable Rent Determination Period immediately preceding such just-ended
Variable Rent Determination Period, (ii) except with respect to the first (1st)
Variable Rent Statement, set forth Tenant’s calculation of the per annum
Variable Rent payable hereunder during the next Variable Rent Payment Period,
(iii) be accompanied by reasonably appropriate supporting data and information,
and (iv) be certified by a senior financial officer of Tenant and expressly
state that such officer has examined the reports of Net Revenue therein and the
supporting data and information accompanying the same, that such examination
included such tests of Tenant’s books and records as reasonably necessary to
make such determination, and that such statement accurately presents in all
material respects the Net Revenue for the applicable periods covered thereby, so
that Tenant shall commence paying the applicable Variable Rent payable during
each Variable Rent Payment Period hereunder (in accordance with

 

71



--------------------------------------------------------------------------------

the calculation set forth in each such Variable Rent Statement) no later than
the first (1st) day of the fourth (4th) calendar month during such Variable Rent
Payment Period (or the immediately preceding Business Day if the first (1st) day
of such month is not a Business Day).

(b)    Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facilities and the Joliet Facility (so long as the
Joliet Facility is being leased to Joliet Tenant by Joliet Landlord pursuant to
the Joliet Lease) during each Lease Year, together with all such records that
would normally be examined by an independent auditor pursuant to GAAP in
performing an audit of Tenant’s Variable Rent Statements. The provisions and
covenants of this Section 3.2(b) shall survive the expiration of the Term or
sooner termination of this Lease.

(c)    Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.

3.3    Late Payment of Rent or Additional Charges. Tenant hereby acknowledges
that the late payment by Tenant to Landlord of any Rent or Additional Charges
will cause Landlord to incur costs not contemplated hereunder, the exact amount
of which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall

 

72



--------------------------------------------------------------------------------

pay to Landlord on demand a late charge equal to the lesser of (a) five percent
(5%) of the amount of such installment or Additional Charges and (b) the maximum
amount permitted by law. The Parties agree that this late charge represents a
fair and reasonable estimate of the costs that Landlord will incur by reason of
the late payment by Tenant. The Parties further agree that any such late charge
constitutes Rent, and not interest, and such assessment does not constitute a
lender or borrower/creditor relationship between Landlord and Tenant. If any
installment of Rent (or Additional Charges payable directly to Landlord) shall
not be paid within nine (9) days after its due date, the amount unpaid,
including any late charges previously accrued and unpaid, shall bear interest at
the Overdue Rate (from such ninth (9th) day after the due date of such
installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.

3.4    Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the preceding
Business Day. Landlord shall provide Tenant with appropriate wire transfer, ACH
and direct deposit information in a Notice from Landlord to Tenant. If Landlord
directs Tenant to pay any Rent or any Additional Charges to any party other than
Landlord, Tenant shall send to Landlord, simultaneously with such payment, a
copy of the transmittal letter or invoice and a check whereby such payment is
made or such other evidence of payment as Landlord may reasonably require.

3.5    Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease
is and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges shall
be paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full amount or
benefit of the installments of Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges
throughout the Term, all as more fully set forth in Article V and except and
solely to the extent expressly provided in Article XIV (in connection with a
Casualty Event), in Article XV (in

 

73



--------------------------------------------------------------------------------

connection with a Condemnation), in Section 3.1 (in connection with the
“true-up”, if any, applicable to the onset of a Variable Rent Payment Period),
in Section 18.2, in Section 22.9(c) (in connection with an L1 Transfer or L2
Transfer) and in Section 41.16. If Landlord commences any proceedings for
non-payment of Rent, Tenant will not interpose any defense, offset, claim,
counterclaim or cross complaint or similar pleading of any nature or description
in such proceedings unless Tenant would lose or waive such claim by the failure
to assert it. This shall not, however, be construed as a waiver of Tenant’s
right to assert such claims in a separate action brought by Tenant. The
covenants to pay Rent and Additional Charges hereunder are independent
covenants, and Tenant shall have no right to hold back, deduct, defer, reduce,
offset or fail to pay any such amounts for default by Landlord or for any other
reason whatsoever, except solely as and to the extent provided in Section 3.1
and this Section 3.5.

ARTICLE IV

ADDITIONAL CHARGES

4.1    Impositions.

(a)    Subject to Article XII relating to permitted contests, Tenant shall pay,
or cause to be paid, all Impositions before they become delinquent (other than
any payments with respect to (x) Ground Leases required to be made by Tenant
pursuant to Section 7.3(a), (y) Property Documents or Chester Property Payment
Agreements required to be made by Tenant pursuant to Section 7.2(f), or (z) the
AC Interim PILOT Agreement required to be made by Tenant pursuant to
Section 7.2(g), which Tenant shall pay or cause to be paid when such payments
are due and payable, as required under the applicable Ground Lease, Property
Document, Chester Property Payment Agreement or AC Interim PILOT Agreement)
during the Term to the applicable taxing authority or other party imposing the
same before any fine, penalty, premium or interest may be added for non-payment
(provided, (i) such covenant shall not be construed to require early or advance
payments that would reduce or discount the amount otherwise owed and (ii) Tenant
shall not be required to pay any Impositions that under the terms of any
applicable Ground Lease, Property Document or Chester Property Payment Agreement
are required to be paid by the Ground Lessor or counterparty thereunder). Tenant
shall make such payments directly to the taxing authorities where feasible, and
on a monthly basis furnish to Landlord a summary of such payments, together,
upon the request of Landlord, with copies of official receipts or other
reasonably satisfactory proof evidencing such payments. If Tenant is not
permitted to, or it is otherwise not feasible for Tenant to, make such payments
directly to the taxing authorities or other applicable party, then Tenant shall
make such payments to Landlord at least ten (10) Business Days prior to such
payments becoming delinquent (except in the case of any such payments with
respect to (x) Ground Leases required to be made by Tenant pursuant to
Section 7.3(a), (y) Property Documents or Chester Property Payment Agreements
required to be made by Tenant pursuant to Section 7.2(f) or (z) the AC Interim
PILOT Agreement required to be made by Tenant pursuant to Section 7.2(g), which
Tenant shall pay or cause to be paid to Landlord at least ten (10) Business Days
prior to such payments becoming due and payable under the applicable Ground
Lease, Property Document, Chester Property Payment Agreement or AC Interim PILOT
Agreement), and Landlord shall make such payments to the taxing authorities or
other applicable party prior to delinquency (or, in the case of any such
payments with respect to (x) Ground Leases required to be made by Tenant
pursuant to Section 7.3(a), (y) Property Documents or Chester Property

 

74



--------------------------------------------------------------------------------

Payment Agreements required to be made by Tenant pursuant to Section 7.2(f), or
(z) the AC Interim PILOT Agreement required to be made by Tenant pursuant to
Section 7.2(g), the date that such payments are due and payable under the
applicable Ground Lease, Property Document, Chester Property Payment Agreement
or AC Interim PILOT Agreement). Landlord shall deliver to Tenant any bills
received by Landlord for Impositions, promptly following Landlord’s receipt
thereof. Tenant’s obligation to pay Impositions shall be absolutely fixed upon
the date such Impositions become a lien upon the Leased Property or any part
thereof to the extent payable during the Term, subject to Article XII.
Notwithstanding anything in the first sentence of this Section 4.1 to the
contrary, if any Imposition may, at the option of the taxpayer, lawfully be paid
in installments, whether or not interest shall accrue on the unpaid balance of
such Imposition, Tenant may pay the same, and any accrued interest on the unpaid
balance of such Imposition, in installments before the same respectively become
delinquent and before any fine, penalty, premium or further interest may be
added thereto.

(b)    Landlord, Landlord REIT or their Affiliate shall prepare and file all tax
returns and reports as may be required by Legal Requirements with respect to
Landlord’s net income, gross receipts, franchise taxes and taxes on its capital
stock and any other returns required to be filed by or in the name of Landlord
(the “Landlord Tax Returns”) (irrespective of whether the same comprise
Impositions payable by Tenant hereunder or otherwise payable by Landlord,
Landlord REIT or any of their Affiliates), and Tenant or Tenant’s applicable
direct or indirect parent shall prepare and file all other tax returns and
reports as may be required by Legal Requirements with respect to or relating to
the Leased Property (including all Capital Improvements) and Tenant’s Property.
If any property covered by this Lease is classified as personal property for tax
purposes, Tenant shall file all required personal property tax returns in such
jurisdictions where it is required to file pursuant to applicable Legal
Requirements and provide copies to Landlord upon request.

(c)    Any refund due from any taxing authority in respect of any Imposition
paid by or on behalf of Tenant shall be paid over to or retained by Tenant, and
any refund due from any taxing authority in respect of any Imposition paid by or
on behalf of Landlord, if any, shall be paid over to or retained by Landlord.

(d)    Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.

(e)    Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1 (subject to Article XII), shall be accompanied by copies of any
applicable Landlord Tax Returns (together with copies of all underlying
supporting documentation for any such Landlord Tax Returns), a bill therefor and
payments thereof, which shall identify in reasonable detail the personal
property or real property or other tax obligations of Landlord with respect to
which such payments are made.

 

75



--------------------------------------------------------------------------------

(f)    Impositions imposed or assessed in respect of the tax-fiscal period
during which the Expiration Date occurs shall be adjusted and prorated between
Landlord and Tenant; provided, that, Tenant’s obligation to pay its prorated
share of Impositions imposed or assessed before the Expiration Date in respect
of a tax-fiscal period during the Term shall survive the Expiration Date (and
its right to contest the same pursuant to Article XII shall survive the Stated
Expiration Date). Landlord will not enter into agreements that will result in,
or consent to the imposition of, additional Impositions without Tenant’s
consent, which shall not be unreasonably withheld, conditioned or delayed;
provided, (i) in each case, Tenant is given reasonable opportunity to
participate in the process leading to such agreement and (ii) (subject to clause
(g) below) this sentence shall not restrict entry into agreements with Persons
other than governmental or similar authorities or bodies on the basis that such
agreements may have the effect of increasing franchise, capital stock or similar
taxes that are required to be paid by Tenant hereunder. Impositions imposed or
assessed in respect of any tax-fiscal period occurring (in whole or in part)
prior to the Commencement Date (or Fourth Amendment Date with respect to the
Chester Property or Fifth Amendment Date with respect to the Fifth Amendment
Additional Property), if any, shall be Tenant’s obligation to pay or cause to be
paid.

(g)    Notwithstanding anything to the contrary herein, (i) with respect to the
Facilities located in the State of Louisiana and/or the State of Mississippi
that were subject to this Lease prior to the Fifth Amendment Date, any
franchise, capital stock and similar taxes imposed pursuant to Chapter 5 of
Subtitle II of Title 47 of the Louisiana Revised Statutes (or any successor
statute thereto) or other Louisiana law or Chapter 13 of Title 27 of the
Mississippi Code (or any successor statute thereto) or other Mississippi law
that are payable by Tenant as Impositions hereunder (both before and after the
Fifth Amendment Date), shall be capped at One Million Five Hundred Thousand and
No/100 Dollars ($1,500,000.00) in the aggregate for all such Facilities on an
annual basis and (ii) with respect to the HNO Property, any franchise, capital
stock and similar taxes imposed pursuant to Chapter 5 of Subtitle II of Title 47
of the Louisiana Revised Statutes (or any successor statute thereto) or other
Louisiana law that are payable by Tenant as Impositions hereunder, shall be
capped, on an annual basis, at such amount that is actually incurred in respect
of the HNO Property based on the operation of the HNO Property during the first
full calendar year following the Fifth Amendment Date (and payable during the
immediately succeeding calendar year) (and, in the case of this clause (ii), any
such franchise, capital stock or similar taxes payable as Impositions hereunder
in respect of the first full calendar year following the Fifth Amendment Date or
the partial calendar year in which the Fifth Amendment Date occurs shall be paid
as and when due hereunder, subject to a “true-up” by the Parties following such
time that the amount of the applicable cap shall have been determined).

4.2    Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).

 

76



--------------------------------------------------------------------------------

4.3    Compliance Certificate. Landlord shall deliver to Tenant, promptly
following Landlord’s receipt thereof, any bills received by Landlord for items
required to be paid by Tenant hereunder, including, without limitation,
Impositions, utilities and insurance. Promptly upon request of Landlord (but, so
long as no Tenant Event of Default is continuing, no more frequently than one
(1) time per Fiscal Quarter), Tenant shall furnish to Landlord a certification
stating that all or a specified portion of Impositions, utilities, insurance
premiums or, to the extent specified by Landlord, any other amounts payable by
Tenant hereunder that have, in each case, come due prior to the date of such
certification have been paid (or that such payments are being contested in good
faith by Tenant in accordance herewith) and specifying the portion of the Leased
Property to which such payments relate.

4.4    Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), Tenant shall be required to
deposit, at the time of any payment of Rent, an amount equal to one-twelfth
(1/12th) of the sum of (i) Tenant’s estimated annual real and personal property
taxes required pursuant to Section 4.1 hereof (as reasonably determined by
Landlord), and (ii) Tenant’s estimated annual insurance premium costs pursuant
to Article XIII hereof (as reasonably determined by Landlord). Such amounts
shall be applied to the payment of the obligations in respect of which said
amounts were deposited, on or before the respective dates on which the same or
any of them would become due. The reasonable cost of administering such impound
account shall be paid by Tenant. Nothing in this Section 4.4 shall be deemed to
affect any other right or remedy of Landlord hereunder.

ARTICLE V

NO TERMINATION, ABATEMENT, ETC.

Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of a Tenant
Event of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment,

 

77



--------------------------------------------------------------------------------

liquidation, dissolution, winding up or other proceedings affecting Landlord or
any assignee or transferee of Landlord; or (v) for any other cause, whether
similar or dissimilar to any of the foregoing. Tenant hereby specifically waives
all rights arising from any occurrence whatsoever which may now or hereafter be
conferred upon it by law (a) to modify, surrender or terminate this Lease or
quit or surrender the Leased Property or any portion thereof, or (b) which may
entitle Tenant to any abatement, deduction, reduction, suspension or deferment
of or defense, counterclaim, claim or set-off against the Rent or other sums
payable by Tenant hereunder, except in each case as may be otherwise
specifically provided in this Lease. Notwithstanding the foregoing, nothing in
this Article V shall preclude Tenant from bringing a separate action against
Landlord for any matter described in the foregoing clauses (ii), (iii) or
(v) and Tenant is not waiving other rights and remedies not expressly waived
herein. Tenant’s agreement that, except as may be otherwise specifically
provided in this Lease, any eviction by paramount title as described in clause
(ii) above shall not affect Tenant’s obligations under this Lease, shall not in
any way discharge or diminish any obligation of any insurer under any policy of
title or other insurance, and, to the extent the recovery thereof is not
necessary to compensate Landlord for any damages incurred by any such eviction,
Tenant shall be entitled to a credit for any sums recovered by Landlord under
any such policy of title or other insurance in respect of any such eviction up
to the maximum amount paid by Tenant to Landlord under this Article V and
Article XIV hereof in respect of any such eviction or the duration thereof, and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant provided such assignment does not adversely affect Landlord’s
rights under any such policy and provided further, that Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such assignment except to the extent such liability, cost or expense arises from
the gross negligence or willful misconduct of Landlord.

ARTICLE VI

OWNERSHIP OF REAL AND PERSONAL PROPERTY

6.1    Ownership of the Leased Property.

(a)    Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.

(b)    Each of the Parties covenants and agrees, subject to Section 6.1(d), not
to (i) file any income tax return or other associated documents, (ii) file any
other document with or

 

78



--------------------------------------------------------------------------------

submit any document to any governmental body or authority, or (iii) enter into
any written contractual arrangement with any Person, in each case that takes a
position other than that this Lease is a “true lease” with Landlord as owner of
the Leased Property (except as expressly set forth below) and Tenant as the
tenant of the Leased Property. For U.S. federal, state and local income tax
purposes, Landlord and Tenant agree that (w) Landlord shall be treated as the
owner of the Leased Property eligible to claim depreciation deductions under
Sections 167 or 168 of the Code with respect to all Leased Property excluding
the Leased Property described in clauses (x), (y) and (z) below, (x) Tenant
shall be treated as owner of, and eligible to claim depreciation deductions
under Sections 167 or 168 of the Code with respect to, all Tenant Capital
Improvements (including, for the avoidance of doubt and for purposes of this
sentence, Tenant Material Capital Improvements), all HNO License Extension
Improvements and all Material Capital Improvements funded by Landlord pursuant
to a Landlord MCI Financing that is treated as a loan for such income tax
purposes, (y) with respect to the Fifth Amendment Additional Property, Tenant
shall be treated as owner of, and eligible to claim depreciation deductions
under Sections 167 and 168 of the Code with respect to, any Leased Improvements
related to the capital improvement projects listed on Schedule 14 attached
hereto, regardless of the date such capital improvement projects are (or were)
completed (the completion of such capital improvement projects being an
obligation of Tenant at no cost or expense to Landlord), and (z) with respect to
the Original Leased Property, Tenant shall be treated as owner of, and eligible
to claim depreciation deductions under Sections 167 and 168 of the Code with
respect to, any Leased Improvements related to any capital improvement projects
ongoing as of the Commencement Date for which fifty percent (50%) or less of the
costs of such projects have been paid or accrued as of the Commencement Date
(the completion of such capital improvement projects being an obligation of
Tenant at no cost or expense to Landlord). For the avoidance of doubt, Landlord
shall be treated as having received from the Debtors on the Commencement Date,
as a capital contribution together with the transfer of the Original Leased
Property to Landlord pursuant to the Bankruptcy Plan, an obligation of Tenant
(at no cost or expense to Landlord) to complete any Leased Improvements related
to any capital improvement projects ongoing as of the Commencement Date for
which more than fifty percent (50%) of the costs of such projects have been paid
or accrued as of the Commencement Date.

(c)    If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title and interest
in or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or to more fully perfect or renew the rights of Landlord, and to
subordinate to Landlord the lien of any Permitted Leasehold Mortgagee, with
respect to the Leased Property (it being understood that nothing in this
Section 6.1(c) shall affect the rights of a Permitted Leasehold Mortgagee under
Article XVII hereof). At any time and from time to time upon the request of
Landlord, and at the expense of Tenant, Tenant shall promptly execute,
acknowledge

 

79



--------------------------------------------------------------------------------

and deliver such further documents and do such other acts as Landlord may
reasonably request in order to effect fully this Section 6.1(c) or to more fully
perfect or renew the rights of Landlord with respect to the Leased Property as
described in this Section 6.1(c). If Tenant should reasonably conclude that, as
a result of a change in law or GAAP accounting standards, or a change in agency
interpretation thereof, GAAP or the SEC require treatment different from that
set forth in Section 6.1(b) for applicable non-tax purposes, then (x) Tenant
shall promptly give prior Notice to Landlord, accompanied by a written statement
that references the applicable pronouncement that controls such treatment and
contains a brief description and/or analysis that sets forth in reasonable
detail the basis upon which Tenant reached such conclusion, and
(y) notwithstanding Section 6.1(b) and this Section 6.1(c), Tenant may comply
with such requirements.

(d)    Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.

(e)    Landlord and Tenant acknowledge and agree that the Rent is the fair
market rent for the use of the Leased Property and was agreed to by Landlord and
Tenant on that basis, and the execution and delivery of, and the performance by
Tenant of its obligations under, this Lease does not constitute a transfer of
all or any part of the Leased Property, but rather the creation of the Leasehold
Estate subject to the terms and conditions of this Lease.

(f)    Tenant waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.

6.2    Ownership of Tenant’s Property. Tenant shall, during the entire Term,
(a) own (or lease) and maintain (or cause its Subsidiaries, if any, to own (or
lease) and maintain) on the Leased Property adequate and sufficient Tenant’s
Property and (b) maintain (or cause its Subsidiaries, if any, to maintain) all
of such Tenant’s Property in good order, condition and repair, in all cases as
shall be necessary and appropriate in order to operate the Leased Property for
the Primary Intended Use in material compliance with all applicable licensure
and certification requirements and in material compliance with all applicable
Legal Requirements, Insurance Requirements and Gaming Regulations. If any of
Tenant’s Property requires replacement in order to comply with the foregoing,
Tenant shall replace (or cause a Subsidiary to replace) it with similar property
of the same or better quality at Tenant’s (or such Subsidiary’s) sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease, Tenant and its Subsidiaries, if any, may sell, transfer, convey or
otherwise dispose of Tenant’s Property in their discretion in the ordinary
course of their business and Landlord shall thereafter have no rights to such
sold, transferred, conveyed or otherwise disposed of Tenant’s Property. In the
case of any such Tenant’s Property that is leased (rather than owned) by Tenant
(or its Subsidiaries, if any), Tenant shall use commercially reasonable efforts
to ensure that any agreements entered into after

 

80



--------------------------------------------------------------------------------

the Commencement Date (or with respect to the Chester Property, the Fourth
Amendment Date or with respect to the Fifth Amendment Additional Property, the
Fifth Amendment Date) pursuant to which Tenant (or its Subsidiaries, if any)
leases such Tenant’s Property are assignable to third parties in connection with
any transfer by Tenant (or its Subsidiaries, if any) to a replacement lessee or
operator at the end of the Term. To the extent not transferred to a Successor
Tenant pursuant to Article XXXVI hereof (and subject to the rights of any
Permitted Leasehold Mortgagee under Article XVII), Tenant shall remove all of
Tenant’s Property from the Leased Property at the end of the Term. Any Tenant’s
Property left on the Leased Property at the end of the Term whose ownership was
not transferred to a Permitted Leasehold Mortgagee or its designee or assignee
that entered into or succeeded to a New Lease pursuant to the terms hereof or to
a Successor Tenant pursuant to Article XXXVI hereof shall be deemed abandoned by
Tenant and shall become the property of Landlord. Notwithstanding anything to
the contrary contained herein, but without limitation of Tenant’s express rights
to effect replacements, make dispositions or grant liens with respect to
Tenant’s Property under this Section 6.2, Tenant shall own, hold and/or lease,
as applicable, all of the material Tenant’s Property relating to the Leased
Property.

ARTICLE VII

PRESENT CONDITION & PERMITTED USE

7.1    Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to and as of the execution and delivery of this Lease and has found the
same to be satisfactory for its purposes hereunder, it being understood and
acknowledged by Tenant that, immediately prior to Landlord’s acquisition of the
Leased Property and contemporaneous entry into the Original Lease (with respect
to the Original Leased Property), the Fourth Amendment to Lease (with respect to
the Chester Property) and the Fifth Amendment (with respect to the Fifth
Amendment Additional Property), Tenant (or its Affiliates) was the owner of all
of Landlord’s interest in and to the respective Leased Property and,
accordingly, Tenant is charged with, and deemed to have, full and complete
knowledge of all aspects of the condition and state of the Original Leased
Property as of the Commencement Date, the Chester Property as of the Fourth
Amendment Date and the Fifth Amendment Additional Property as of the Fifth
Amendment Date. Without limitation of the foregoing and regardless of any
examination or inspection made by Tenant, and whether or not any patent or
latent defect or condition was revealed or discovered thereby, Tenant is leasing
the Leased Property “as is” in its present condition. Without limitation of the
foregoing, Tenant waives any claim or action against Landlord in respect of the
condition of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date (with
respect to the Original Leased Property), as of the Fourth Amendment Date (with
respect to the Chester Property) and as of the Fifth Amendment Date (with
respect to the Fifth Amendment Additional Property). LANDLORD MAKES NO WARRANTY
OR REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, INCLUDING AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE STATUS OF TITLE TO THE
LEASED PROPERTY OR THE PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR THE
ZONING OR OTHER LAWS, ORDINANCES, BUILDING

 

81



--------------------------------------------------------------------------------

CODES, REGULATIONS, RULES AND ORDERS APPLICABLE THERETO OR TO ANY CAPITAL
IMPROVEMENTS WHICH MAY BE NOW OR HEREAFTER CONTEMPLATED, THE IMPOSITIONS LEVIED
IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, OR THE USE THAT MAY BE
MADE OF THE LEASED PROPERTY OR ANY PART THEREOF, THE INCOME TO BE DERIVED FROM
THE FACILITY OR THE EXPENSE OF OPERATING THE SAME, OR THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE
TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS. This
Section 7.1 shall not be construed to limit Landlord’s express indemnities made
hereunder.

7.2    Use of the Leased Property.

(a)    Tenant shall not use (or cause or permit to be used) any Facility,
including the Leased Property, or any portion thereof, including any Capital
Improvement, for any use other than the Primary Intended Use without the prior
written consent of Landlord, which consent Landlord may withhold in its sole
discretion. Landlord acknowledges that operation of the Leased Property for its
Primary Intended Use generally may require a Gaming License under applicable
Gaming Regulations and that without such a license, if applicable, neither
Landlord nor Landlord REIT may operate, control or participate in the conduct of
the gaming operations at a Facility. Tenant acknowledges that operation of a
Facility for its Primary Intended Use generally may require a Gaming License
under applicable Gaming Regulations and that without such a license, if
applicable, Tenant may not operate, control or participate in the conduct of the
gaming operations at such Facility. It is understood that prior to the Chester
Property Payment Agreement Obligation End Date, Tenant, and not Landlord, shall
be responsible for all Chester Property Payment Agreement Obligations.

(b)    Tenant shall not commit or suffer to be committed any waste with respect
to a Facility, including on or to the Leased Property (and, without limitation,
to the Capital Improvements) or cause or permit any nuisance thereon or, except
as required by law, knowingly take or suffer any action or condition that will
diminish in any material respect, the ability of the Leased Property to be used
as a Gaming Facility (or otherwise for the Primary Intended Use) after the
Expiration Date.

(c)    Tenant shall not, without the prior written consent of Landlord, which
shall not be unreasonably withheld, conditioned or delayed, (i) initiate or
support any limiting change in the permitted uses of the Leased Property (or to
the extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) knowingly
permit or suffer the Leased Property or any portion thereof to be used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or

 

82



--------------------------------------------------------------------------------

easement (provided that the proscription in this clause (iv) is not intended to
and shall not restrict Tenant in any way from complying with any obligation it
may have under applicable Legal Requirements, including, without limitation,
Gaming Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restrictive covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
restrictive covenant, easement or other encumbrance, and (2) other than any
liens or other encumbrances granted to a Fee Mortgagee, Landlord will not enter
into, amend or otherwise modify agreements that encumber the Leased Property
(including any Property Documents (including the Chester Property Payment
Agreements)) without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed, provided, that, Tenant is given reasonable opportunity
to participate in the process leading to such agreement, amendment or other
modification. Landlord agrees it will not withhold consent to utility easements
and other similar encumbrances made in the ordinary course of Tenant’s business
conducted on the Leased Property in accordance with the Primary Intended Use,
provided the same does not adversely affect in any material respect the use or
utility of the Leased Property for the Primary Intended Use. Nothing in the
foregoing is intended to vitiate or supersede Tenant’s right to enter into
Permitted Leasehold Mortgages or Landlord’s right to enter into Fee Mortgages in
each case as and to the extent provided herein. Notwithstanding anything to the
contrary contained herein, Tenant will not amend or otherwise modify or
supplement the Chester Property Payment Agreements without Landlord’s consent,
which shall not be unreasonably withheld, conditioned or delayed, provided,
that, Landlord is given reasonable opportunity to participate in the process
leading to such amendment or other modification or supplement.

(d)    Except to the extent resulting from a Permitted Operation Interruption,
Tenant shall cause each of the Continuous Operation Facilities to be
Continuously Operated during the Term. With respect to any Facility that is not
a Continuous Operation Facility, (i) during any time period that such Facility
ceases to be Continuously Operated, solely for purposes of calculating Variable
Rent in accordance herewith, the Net Revenue associated with such Facility shall
be subject to a floor equal to the Net Revenue for such Facility for the
calendar year immediately preceding such period that such Facility is not
Continuously Operated, prorated for the applicable time period that such
Facility is not Continuously Operated and (ii) if a Facility that is not a
Continuous Operation Facility ceases to be Continuously Operated for a period of
one (1) year, then the Annual Minimum Cap Ex Requirement, the Triennial Minimum
Cap Ex Requirement A, the Triennial Minimum Cap Ex Requirement B and the
Triennial Allocated Minimum Cap Ex Amount B Floor shall be decreased by the
Minimum Cap Ex Reduction Amount (provided, however, that, if at any time
thereafter, operations at such Facility resume, such Minimum Cap Ex Requirements
and Triennial Allocated Minimum Cap Ex Amount B Floor shall be increased by the
amount of such decrease). Further, if any Facility that is not a Continuous
Operation Facility ceases to be Continuously Operated for a period of one
(1) year, then Landlord shall have the right, in its sole discretion, to
terminate this Lease solely as to such Facility, in which event the Rent shall
be adjusted in accordance with the Rent Reduction Amount.

 

83



--------------------------------------------------------------------------------

(e)    Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting each Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (and Capital Improvements then
being made) and Tenant’s Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant’s Property. In an
emergency involving an imminent threat to human health and safety or damage to
property, or in the event of a breach by Tenant of its obligations under this
Section 7.2 which is not cured within any applicable cure period set forth
herein, Landlord or its representatives (and any Fee Mortgagee) may, but shall
not be obligated to, enter upon the Leased Property (and, without limitation,
all Capital Improvements) (upon reasonable prior written notice to Tenant,
except in the case of emergency, and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.

(f)    Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (including any Chester Property Payment
Agreements) (i) that are listed on the title policies described on Exhibit J
attached hereto, (ii) that are listed on Schedule 10 hereto or (iii) (w) with
respect to the Original Leased Property, made after the Commencement Date in
accordance with the terms of this Lease, (x) with respect to the Chester
Property, made after the Fourth Amendment Date in accordance with the terms of
this Lease, (y) with respect to the Fifth Amendment Additional Property, made
after the Fifth Amendment Date in accordance with the terms of this Lease, or
(z) as may otherwise be entered into or agreed to in writing by Tenant.

(g)    

(i)    Without limitation of any of the other provisions of this Lease, Tenant
shall keep in full force and effect, comply with and satisfy all the obligations
of Landlord (as property owner) and/or Tenant (as operator) under the AC Interim
PILOT Agreement, including, but not limited to, paying all fees, charges, taxes,
payments in lieu of taxes and other charges as and when due thereunder or in
connection therewith whenever due, and submitting all required reports,
certifications and information required thereunder no later than the last date
that such reports, certifications and information are due in order to be in
compliance with the AC Interim PILOT Agreement. Notwithstanding Section 4.1(f)
hereof, Landlord will enter into an annual AC Interim PILOT Agreement in
accordance with N.J.S.A. 52:27BBBB-20 and provide Tenant a copy thereof in
sufficient time for Tenant to pay or cause to be paid the payment in lieu of
taxes due thereunder each year during the Term when such payment is due and
payable; provided, however, in the

 

84



--------------------------------------------------------------------------------

event the obligations under any annual AC Interim PILOT Agreement that Landlord
intends to enter into after the Fifth Amendment Date are materially greater than
the obligations in the then existing AC Interim PILOT Agreement, such AC Interim
PILOT Agreement shall be subject to Tenant’s prior written consent (with respect
solely to the materially greater obligations), which shall not be unreasonably
withheld, conditioned or delayed (it being understood that it shall not be
reasonable for Tenant to withhold its consent to such AC Interim PILOT Agreement
based on an increase of the amount of the payment in lieu of taxes due
thereunder that is required by N.J.S.A. 52:27BBBB-20). Any refund due Landlord
under the then applicable AC Interim PILOT Agreement, so long as Tenant shall
have made the required payment in lieu of taxes payment due thereunder, shall be
delivered to Tenant upon receipt thereof by Landlord. If, as a result of any of
Tenant’s actions or omissions in violation of this Lease or the AC Interim PILOT
Agreement, Landlord or the Leased Property lose the benefits of the AC Interim
PILOT Agreement, Tenant shall pay to Landlord an amount equal to the value of
such loss to the extent Landlord would have been entitled to receive and retain
such benefits under this Lease or the amount of any additional costs paid by
Landlord as a result of such loss.

(ii)    Tenant shall be entitled to all monetary and other benefits under the AC
Grants Related Documents and neither Landlord nor its Affiliates shall have any
rights to the monetary or other benefits under the AC Grants Related Documents
or the grant funds pertaining thereto. All monetary and other obligations under,
arising in connection with or otherwise with respect to the AC Grants Related
Documents shall be the sole obligations of Tenant and neither Landlord nor its
Affiliates shall have any obligations whatsoever under, arising in connection
with or otherwise with respect to the AC Grants Related Documents, including
with respect to the grant funds pertaining thereto.

(h)    Tenant shall operate each Facility under one or more Brands, provided,
that, (i) Tenant shall have the right, subject to receipt of any required
approval from any governmental authority, body or agency, to change the Brand
under which any Facility is operated to any other Brand, with the costs of such
rebranding borne by Tenant, (ii) Tenant shall give Landlord prior notice of any
change to the top-level Brand of any Facility, and (iii) such Facility shall in
all events continue to be operated under all other System-wide IP. If any Brand
is replaced by another Brand pursuant to the preceding sentence, Landlord and
Tenant shall cooperate with one another to make such changes to this Lease as
are necessary to give effect to such new Brand.

(i)    Tenant hereby acknowledges and agrees that Tenant (a) shall comply with
all provisions, terms and conditions of the HNO Operating Contract, except to
the extent that such failure to comply does not result in the loss of,
suspension of, inability to reinstate or failure to obtain and maintain any
Gaming License or any other material rights or entitlements held or required to
be held by a Tenant Party under any Gaming Regulations or under the HNO
Operating Contract in order to engage in Gaming activities at the Leased
Property (HNO) and (b) shall not amend or otherwise modify or supplement the HNO
Operating Contract without Landlord’s consent, which shall not be unreasonably
withheld, conditioned or delayed, provided, that, Landlord is given reasonable
opportunity to participate in the process leading to such amendment or other
modification or supplement.

 

85



--------------------------------------------------------------------------------

7.3    Ground Leases.

(a)    This Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground Leases and to all liens, rights and encumbrances to
which the Ground Leases are subject or subordinate. Tenant hereby acknowledges
that Tenant has reviewed and agreed to all of the terms and conditions of the
Ground Leases in effect as of (i) the Commencement Date (with respect to the
Original Leased Property) or (ii) the Fifth Amendment Date (with respect to the
Fifth Amendment Additional Property) as listed on Schedule 2 attached hereto.
Tenant hereby agrees that (x) Tenant shall comply with all provisions, terms and
conditions of the Ground Leases in effect as of (i) the Commencement Date (with
respect to the Original Leased Property) or (ii) the Fifth Amendment Date (with
respect to the Fifth Amendment Additional Property) as listed on Schedule 2 and,
subject to Section 7.3(g) and Section 7.3(h), any amendments or modifications
thereto and any new Ground Leases, in each case except to the extent such
provisions, terms and conditions (1) apply solely to Landlord, (2) are not
susceptible of being performed (or if breached, are not capable of being cured)
by Tenant, and (3) in the case of the Ground Leases in effect as of (i) the
Commencement Date (with respect to the Original Leased Property) or (ii) the
Fifth Amendment Date (with respect to the Fifth Amendment Additional Property),
are expressly set forth in the copies of such Ground Leases that were furnished
to Landlord by Tenant on or prior to (i) the Commencement Date (with respect to
the Original Leased Property) or (ii) the Fifth Amendment Date (with respect to
the Fifth Amendment Additional Property) (provisions, terms and conditions
satisfying clauses (1) through (3), “Landlord Specific Ground Lease
Requirements”), and (y) Tenant shall not do, or (except with respect to Landlord
Specific Ground Lease Requirements) fail to do, anything that would cause any
violation of the Ground Leases. Without limiting the foregoing, (i) Tenant
acknowledges that it shall be obligated to (and shall) pay, as part of Tenant’s
obligations under this Lease, all monetary obligations imposed upon Landlord as
the lessee under any and all of the Ground Leases as and when due thereunder,
including, without limitation, any rent and additional rent payable thereunder
and shall, upon request, provide satisfactory proof evidencing such payments to
Landlord, (ii) to the extent Landlord is required to obtain the written consent
of the lessor under any applicable Ground Lease (in each case, the “Ground
Lessor”) to alterations of or the subleasing of all or any portion of the Ground
Leased Property pursuant to any Ground Lease, Tenant shall likewise obtain the
applicable Ground Lessor’s written consent to alterations of or the
sub-subleasing of all or any portion of the Ground Leased Property (in each
case, to the extent the same is permitted hereunder), and (iii) (without
limitation of the Insurance Requirements hereunder) Tenant shall carry and
maintain general liability, automobile liability, property and casualty,
worker’s compensation, employer’s liability insurance and such other insurance,
if any, in amounts and with policy provisions, coverages and certificates as
required of Landlord as tenant under any applicable Ground Lease. The foregoing
is not intended to vitiate or supersede Landlord’s rights as lessee under any
Ground Lease, and, without limitation of the preceding portion of this sentence
or of any other rights or remedies of Landlord hereunder, in the event Tenant
fails to comply with its obligations with respect to Ground Leases (or the HNO
GL Operator Agreement, as applicable) as described herein (without giving effect
to any notice or cure periods thereunder), Landlord shall have the right (but
without any obligation to Tenant or any liability for failure to exercise such
right), following written notice to Tenant and the passage of a reasonable
period of time (except to the extent the failure is of a nature such that it is
not practicable for Landlord to provide such prior written notice, in which
event Landlord shall provide written notice as soon as practicable) to cure such
failure, in which event Tenant shall reimburse Landlord for Landlord’s
reasonable costs and expenses

 

86



--------------------------------------------------------------------------------

incurred in connection with curing such failure. The parties acknowledge that
the Ground Leases on the one hand, and this Lease on the other hand, constitute
separate contractual arrangements among separate parties and nothing in this
Lease shall vitiate or otherwise affect the obligations of the parties to the
Ground Leases, and nothing in the Ground Leases shall vitiate or otherwise
affect the obligations of the parties hereto pursuant to this Lease (except as
specifically set forth in this Section 7.3).

(b)    Subject to Section 7.3(c) below, in the event of cancellation or
termination of any Ground Lease for any reason whatsoever whether voluntary or
involuntary (by operation of law or otherwise) prior to the expiration date of
this Lease, including extensions and renewals granted hereunder (other than the
cancellation or termination of a Ground Lease entered into in connection with a
sale-leaseback transaction by Landlord (other than if such cancellation or
termination resulted from Tenant’s default under this Lease), which cancellation
or termination results in the Leased Property leased under such Ground Lease no
longer being subject to this Lease), then, this Lease and Tenant’s obligation to
pay the Rent and Additional Charges hereunder and all other obligations of
Tenant hereunder (other than such obligations of Tenant hereunder that concern
solely the applicable Ground Leased Property demised under the affected Ground
Lease) shall continue unabated; provided, that, if Landlord (or any Fee
Mortgagee) enters into a replacement lease with respect to the applicable Ground
Leased Property on substantially similar terms to those of such cancelled or
terminated Ground Lease, then such replacement lease shall automatically become
a Ground Lease hereunder and such Ground Leased Property shall remain part of
the Leased Property hereunder. Nothing contained in this Lease shall create, or
be construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

(c)    With respect to any Ground Leased Property, the Ground Lease for which
has an expiration date (taking into account any renewal options exercised
thereunder or hereafter exercised) prior to the expiration of the Term (taking
into account any exercised renewal options hereunder), this Lease shall expire
solely with respect to such Ground Leased Property concurrently with such Ground
Lease expiration date (taking into account the terms of the following sentences
of this Section 7.3(c)). There shall be no reduction in Rent nor Required
Capital Expenditures by reason of such expiration with respect to, and the
corresponding removal from this Lease of, any such Ground Leased Property.
Landlord (as ground lessee) shall exercise all renewal options contained in each
Ground Lease so as to extend the term thereof (provided, that, Tenant shall
furnish to Landlord written notice of the outside date by which any such renewal
option must be exercised in order to validly extend the term of any such Ground
Lease; such notice shall be delivered no earlier than one hundred twenty
(120) days prior to the earliest date any such option may be validly exercised
and no later than forty-five (45) days prior to the outside date by which such
option must be validly exercised, which notice shall be followed by a second
notice from Tenant to Landlord of such outside date, such notice to be furnished
to Landlord no later than fifteen (15) days prior to the outside date), and
Landlord shall provide Tenant with a copy of Landlord’s exercise of such renewal
option. With respect to any Ground Lease that otherwise would expire during the
Term, Tenant, on Landlord’s behalf, shall have the right to negotiate for a
renewal or replacement of such Ground Lease with the third party ground lessor,
on terms satisfactory to Tenant (subject, (i) to Landlord’s reasonable consent
with respect to the provisions, terms and conditions thereof which would
reasonably be expected to materially and adversely affect Landlord, and (ii) in
the case of any such renewal or replacement that would extend the term of such
Ground Lease beyond the Term, to Landlord’s sole right to approve any such
provisions, terms and conditions that would be applicable beyond the Term).

 

87



--------------------------------------------------------------------------------

(d)    Nothing contained in this Lease amends, or shall be construed to amend,
any provision of the Ground Leases.

(e)    Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties, the Ground Lessor, any master lessor to Ground Lessor and any other
party entitled to be indemnified by Landlord pursuant to the terms of any Ground
Lease from and against any and all claims arising from or in connection with the
applicable Facility and/or this Lease with respect to which such party is
entitled to indemnification by Landlord pursuant to the terms of any Ground
Lease, and from and against all costs, attorneys’ fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon to the extent provided in the applicable Ground Lease; and in case any
such action or proceeding be brought against any of the Landlord Indemnified
Parties, any Ground Lessor or any master lessor to Ground Lessor or any such
party by reason of any such claim, Tenant, upon notice from Landlord or any of
its Affiliates or such other Landlord Indemnified Party, such Ground Lessor or
such master lessor to Ground Lessor or any such party, shall defend the same at
Tenant’s expense by counsel reasonably satisfactory to the party or parties
indemnified pursuant to this paragraph or the Ground Lease. Notwithstanding the
foregoing, in no event shall Tenant be required to indemnify, defend or hold
harmless the Landlord Indemnified Parties, the Ground Lessor, any master lessor
to Ground Lessor or any other party from or against any claims to the extent
resulting from (i) the gross negligence or willful misconduct of Landlord, or
(ii) the actions of Landlord except if such actions are (x) the result of
Tenant’s failure, in violation of this Lease, to act or (y) taken at the request
or direction of Tenant in accordance with Section 41.31, Section 41.32 or
Section 41.33 hereof.

(f)    To the extent required under the applicable Ground Lease, Tenant hereby
waives any and all rights of recovery (including subrogation rights of its
insurers) from the applicable Ground Lessor, its agents, principals, employees
and representatives for any loss or damage, including consequential loss or
damage, covered by any insurance policy maintained by Tenant, whether or not
such policy is required under the terms of the Ground Lease.

(g)    Landlord shall not enter into any new ground leases with respect to the
Leased Property or any portion thereof (except as provided by Section 7.3(h)),
or amend, modify or terminate any existing Ground Leases (except as provided by
Section 7.3(b) or Section 7.3(c)), in each case without Tenant’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed,
provided, that, Landlord may amend or modify Ground Leases in a manner that will
not adversely affect Tenant (e.g., an amendment relating to a period following
the end of the Term), and Landlord may acquire the fee interest in the property
leased pursuant to any Ground Lease, so long as Tenant’s rights and obligations
hereunder are not adversely affected thereby.

(h)    Landlord may enter into new Ground Leases with respect to the Leased
Property or any portion thereof (including pursuant to a sale-leaseback
transaction) or amend or modify any such Ground Leases, provided that,
notwithstanding anything herein to the contrary (other than replacement Ground
Lease(s) made pursuant to Section 7.3(b) or Ground Lease(s) made pursuant to the
final sentence of Section 7.3(c)), Tenant shall not be obligated to comply with
any additional or more onerous obligations under such new ground lease or
amendment or

 

88



--------------------------------------------------------------------------------

modification thereof with which Tenant is not otherwise obligated to comply
under this Lease (and, without limiting the generality of the foregoing, Tenant
shall not be required to incur any additional monetary obligations (whether for
payment of rents under such new Ground Lease or otherwise) in connection with
such new Ground Lease) (except to a de minimis extent), unless Tenant approves
such additional obligations in its sole and absolute discretion.

(i)    Tenant shall not amend, modify or terminate the HNO GL Operator Agreement
without Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed.

7.4    Third Party Reports. Upon Landlord’s reasonable request from time to
time, Tenant shall provide Landlord with copies of any third party reports
obtained by Tenant with respect to the Leased Property, including, without
limitation, copies of surveys, environmental reports and property condition
reports.

7.5    Operating Standard. Tenant shall, throughout the Term, cause each
Facility to be operated, managed, used, maintained and repaired in all material
respects in accordance with the Applicable Standards, as applicable to such
Facility, in each case except to the extent the failure to do so does not result
in, and would not reasonably be expected to have, a material adverse effect on
Landlord (taken as a whole with “Landlord” as defined in the Joliet Lease) or
all of the Facilities (taken as a whole with the Joliet Facility).

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other that as of the Commencement
Date, as of the Fourth Amendment Date and as of the Fifth Amendment Date:
(i) this Lease (as in effect on such date) and all other documents executed, or
to be executed, by it in connection herewith (as each such document is in effect
on such date) have been duly authorized and shall be binding upon it; (ii) it is
duly organized, validly existing and in good standing under the laws of the
state of its formation and, as applicable, is duly authorized and qualified to
perform this Lease within each State in which any Leased Property is located;
and (iii) neither this Lease nor any other document executed or to be executed
in connection herewith violates the terms of any other agreement of such Party.

ARTICLE IX

MAINTENANCE AND REPAIR

9.1    Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air conditioning,
electrical, lighting, sprinkler and other utility systems thereof, all fixtures
and all appurtenances to the Leased Property including any and all private
roadways, sidewalks and curbs appurtenant to the Leased Property,

 

89



--------------------------------------------------------------------------------

and Tenant’s Property, in each case in good order and repair whether or not the
need for such repairs occurs as a result of Tenant’s use, any prior use, the
elements or the age of the Leased Property, and, with reasonable promptness,
make all reasonably necessary and appropriate repairs thereto of every kind and
nature, including those necessary to ensure continuing compliance with all Legal
Requirements (including, without limitation, all Gaming Regulations and
Environmental Laws) (to the extent required hereunder), Insurance Requirements,
the Ground Leases and the Property Documents whether now or hereafter in effect
(other than any Ground Leases or Property Documents (or modifications to Ground
Leases or Property Documents) entered into after (i) the Commencement Date (with
respect to the Original Leased Property), (ii) the Fourth Amendment Date (with
respect to the Chester Property) or (iii) the Fifth Amendment Date (with respect
to the Fifth Amendment Additional Property), as applicable, that impose
obligations on Tenant (other than de minimis obligations) to the extent (x) in
the case of Property Documents, entered into by Landlord without Tenant’s
consent pursuant to Section 7.2(c) or (y) in the case of Ground Leases, Tenant
is not required to comply therewith pursuant to Section 7.3(b), Section 7.3(g)
or Section 7.3(h)) and, with respect to any Fee Mortgages, the applicable
provisions of such Fee Mortgage Documents as and to the extent Tenant is
required to comply therewith pursuant to Article XXXI hereof, in each case
except to the extent otherwise provided in Article XIV or Article XV of this
Lease, whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to or first arising after the (i) the Commencement Date (with
respect to the Original Leased Property), (ii) the Fourth Amendment Date (with
respect to the Chester Property) or (iii) the Fifth Amendment Date (with respect
to the Fifth Amendment Additional Property).

9.2    No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.

9.3    Landlord’s Estate. Nothing contained in this Lease and no action or
inaction by Landlord shall be construed as (i) constituting the consent or
request of Landlord, expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for the performance of any labor or
services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to the Leased
Property, or any part thereof, or any Capital Improvement; or (ii) giving Tenant
any right, power or permission to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Landlord in respect
thereof or to make any agreement that may create, or in any way be the basis
for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Landlord in the Leased Property, or any portion thereof or upon the
estate of Landlord in any Capital Improvement.

 

90



--------------------------------------------------------------------------------

9.4    End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital Improvements to the extent provided in
Section 10.4), when such Capital Improvements were originally introduced to the
applicable Facility, except as repaired, rebuilt, restored, altered or added to
as permitted or required by the provisions of this Lease and except for ordinary
wear and tear and subject to any Casualty Event or Condemnation as provided in
Articles XIV and XV.

ARTICLE X

ALTERATIONS

10.1    Alterations, Capital Improvements and Material Capital Improvements.
Tenant shall not be required to obtain Landlord’s consent or approval to make
any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property; provided, however, that all such
Alterations and Capital Improvements (i) shall be of equal quality to or better
quality than the applicable portions of the existing Facility, as applicable,
except to the extent Alterations or Capital Improvements of lesser quality would
not, in the reasonable opinion of Tenant, result in any diminution of value of
the Leased Property (or applicable portion thereof), (ii) shall not have an
adverse effect on the structural integrity of any portion of the Leased
Property, and (iii) shall not otherwise result in a diminution of value to the
Leased Property (except to a de minimis extent). If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, except as set forth in Section 10.6, if any
Alteration or Capital Improvement (or the aggregate amount of all related
Alterations or Capital Improvements) has a total budgeted cost (as reasonably
evidenced to Landlord) in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00) (the “Alteration Threshold”), then such Alteration or Capital
Improvement (or series of related Alterations or Capital Improvements) shall be
subject to the approval of Landlord and, if applicable, subject to Section 31.3,
any Fee Mortgagee, in each case which written approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right (in addition to
any construction consultant engaged by Tenant, at Tenant’s sole cost and
expense, to satisfy any applicable Additional Fee Mortgagee Requirement) to also
select and engage, at Landlord’s cost and expense, construction consultants to
conduct inspections of the Leased Property during the construction of any
Material Capital Improvements, provided that (x) such inspections shall be
conducted in a manner as to not unreasonably interfere with such construction or
the operation of the Facility, (y) prior to entering the Leased Property, such
consultants shall deliver to Tenant evidence of insurance reasonably
satisfactory to Tenant and (z) (irrespective of whether the consultant was
engaged by Landlord, Tenant or otherwise) Landlord and Tenant shall be entitled
to receive copies of such consultants’ work product and shall have direct access
to and communication with such consultants.

10.2    Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a

 

91



--------------------------------------------------------------------------------

general description of the proposal, the projected cost of the applicable Work
and such plans and specifications, permits, licenses, contracts and other
information concerning the proposal as Landlord may reasonably request. Such
description shall indicate the use or uses to which such Alteration or Capital
Improvement will be put and the impact, if any, on current and forecasted gross
revenues and operating income attributable thereto. Landlord may condition any
approval of any Alteration or Capital Improvement (including any Material
Capital Improvement), to the extent required pursuant to Section 10.1 above,
upon any or all of the following terms and conditions, to the extent reasonable
under the circumstances:

(a)    the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;

(b)    the Work shall be conducted under the supervision of a licensed architect
or engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;

(c)    other than with respect to the HNO License Extension Improvements,
Landlord’s receipt from the general contractor and, if reasonably requested by
Landlord, any major subcontractor(s) of a performance and payment bond for the
full value of such Work, which such bond shall name Landlord as an additional
obligee and otherwise be in form and substance and issued by a Person reasonably
satisfactory to Landlord;

(d)    other than with respect to the HNO License Extension Improvements,
Landlord’s receipt of reasonable evidence of Tenant’s financial ability to
complete the Work without materially and adversely affecting its cash flow
position or financial viability;

(e)    such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes; and

(f)    solely with respect to the HNO License Extension Improvements, Tenant
shall cause Landlord to be named as an additional obligee under the performance
and payment bonds which are to be obtained in connection with the construction
of the HNO License Extension Improvements under the terms of the HNO Ground
Lease to the extent it may be done at a nominal cost.

10.3    Construction Requirements for Alterations and Capital Improvements. For
any Alteration or Capital Improvement having a budgeted cost in excess of
Fifteen Million and No/100 Dollars ($15,000,000.00) (and as otherwise expressly
required under subsection (g) below), Tenant shall satisfy the following:

(a)    If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property or such Work in Tenant’s possession or control,
including, without limitation, surveys, property condition reports and
environmental reports, as Landlord may reasonably request from time to time;

 

92



--------------------------------------------------------------------------------

(b)    No Work shall be commenced until Tenant shall have procured and paid for
all municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;

(c)    Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such Architect is of the opinion
that construction will not, impair the structural strength of any component of
the applicable Facility or overburden the electrical, water, plumbing, HVAC or
other building systems of any such component or otherwise violate applicable
building codes or prudent industry practices;

(d)    If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that such Architect is of the opinion that the plans
and specifications conform to, and comply with, in all material respects, all
applicable building, subdivision and zoning codes, laws, ordinances and
regulations imposed by all governmental authorities having jurisdiction over the
applicable Leased Property;

(e)    During (except with respect to the HNO License Extension Improvements)
and following completion of such Work, the parking and other amenities which are
located on or at the Leased Property shall remain adequate for the operation of
the applicable Facility for its Primary Intended Use and not be less than that
which is required by law (including any variances with respect thereto) and any
applicable Property Documents; provided, however, with Landlord’s prior consent,
which consent shall not be unreasonably withheld, conditioned or delayed, and at
no additional expense to Landlord, (i) to the extent sufficient additional
parking is not already a part of an Alteration or Capital Improvement, Tenant
may construct additional parking on or at the Leased Property; or (ii) Tenant
may acquire off-site parking to serve the Leased Property as long as such
parking shall be reasonably proximate to, and dedicated to, or otherwise made
available to serve, the Leased Property;

(f)    All Work done in connection with such construction shall be done promptly
and using materials and resulting in Work that is at least as good product and
condition as the remaining areas of the applicable Leased Property and in
conformity with all Legal Requirements, including, without limitation, any
applicable minority or women owned business requirement; and

(g)    If applicable in accordance with customary and prudent industry
standards, promptly following the completion of such Work, Tenant shall deliver
to Landlord “as built” plans and specifications with respect thereto, certified
as accurate by the Architect supervising such Work, and copies of any new or
revised certificates of occupancy or other licenses, permits and authorizations
required in connection therewith. In addition, with respect to any Alteration or

 

93



--------------------------------------------------------------------------------

Capital Improvement having a budgeted cost equal to or less than Fifteen Million
and No/100 Dollars ($15,000,000.00), Tenant shall endeavor in good faith to (and
upon Landlord’s request will) deliver to Landlord any “as-built” plans and
specifications actually obtained by Tenant in connection with such Alteration or
Capital Improvement.

Notwithstanding anything to the contrary contained herein, at any time during
the Term that Tenant is not a Controlled Subsidiary of ERI, this Section 10.3
shall be deemed modified by replacing all references therein to “Fifteen Million
and No/100 Dollars ($15,000,000.00)” to “Five Million and No/100 Dollars
($5,000,000.00)”.

10.4    Landlord’s Right of First Offer to Fund Material Capital Improvements.

(a)    Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance
of commencing any Work in connection with (x) any Material Capital Improvement
(other than the HNO License Extension Improvements) or (y) any Released Cluster
Parcel Development (provided, for purposes of clarification, that preliminary
planning, designing, budgeting, evaluating (including environmental and
integrity testing and the like) (collectively, “Preliminary Studies”),
permitting and demolishing in preparation for such Material Capital Improvement
or such Released Cluster Parcel Development shall not be considered “commencing”
for purposes hereof), Tenant shall provide written notice (“Tenant’s MCI Intent
Notice”) of Tenant’s intent to do so. Upon Landlord’s request, such notice shall
be followed by (i) a reasonably detailed description of the proposed Material
Capital Improvement or development of such Released Cluster Parcels, as
applicable, (ii) the then-projected cost of construction of the proposed
Material Capital Improvement or Released Cluster Parcel Development, as
applicable, (iii) copies of the plans and specifications, permits, licenses,
contracts and Preliminary Studies concerning the proposed Material Capital
Improvement or Released Cluster Parcel Development, as applicable, to the extent
then-available, (iv) reasonable evidence that such proposed Material Capital
Improvement or Released Cluster Parcel Development, as applicable, will, upon
completion, comply with all applicable Legal Requirements, and (v) reasonably
detailed information regarding the terms upon which Tenant is considering
seeking financing therefor, if any. To the extent in Tenant’s possession or
control, Tenant shall provide to Landlord any additional information about such
proposed Material Capital Improvements or Released Cluster Parcel Development,
as applicable, which Landlord may reasonably request. Landlord (or, with respect
to financing structured as a loan rather than as ownership of the real property
by Landlord with a lease back to Tenant, Landlord’s Affiliate) may, but shall be
under no obligation to, provide all (but not less than all) of the financing
necessary to fund the applicable Material Capital Improvement or Released
Cluster Parcel Development, as applicable, (along with related fees and
expenses, such as title fees, costs of permits, legal fees and other similar
transaction costs) by complying with the option exercise requirements set forth
below. Within thirty (30) days of receipt of Tenant’s MCI Intent Notice,
Landlord shall notify Tenant in writing as to whether Landlord (or, if
applicable, its Affiliate) is willing to provide financing for such proposed
Material Capital Improvement or Released Cluster Parcel Development, as
applicable, and, if so, the terms and conditions upon which Landlord (or, if
applicable, its Affiliate) is willing to do so in reasonable detail, in the form
of a proposed term sheet (such terms and conditions, “Landlord’s MCI Financing
Proposal”). Upon receipt, Tenant shall have ten (10) days to accept, reject or
commence negotiating Landlord’s MCI Financing Proposal.

 

94



--------------------------------------------------------------------------------

(b)    If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, with respect to the applicable
Material Capital Improvements, as and when constructed, such Material Capital
Improvement shall be deemed part of the Leased Property for all purposes except
as specifically provided in Section 6.1(b) hereof (and, without limitation, such
Material Capital Improvements shall be surrendered to (and all rights therein
shall be relinquished in favor of) Landlord upon the Expiration Date).

(c)    If Landlord Declines to Make Landlord’s MCI Financing Proposal. If
Landlord declines or fails to timely submit Landlord’s MCI Financing Proposal,
Tenant shall be permitted to either (1) use then-existing available financing
or, subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third party financing source (a
“Third-Party MCI Financing”) for such Material Capital Improvement or Released
Cluster Parcel Development, as applicable, or (2) use Cash to pay for such
Material Capital Improvement or Released Cluster Parcel Development, as
applicable, provided, that, if Tenant has not used then-existing, or entered
into a new, Third-Party MCI Financing (or commenced such Material Capital
Improvement or Released Cluster Parcel Development, as applicable, utilizing
Cash) by the date that is nine (9) months following delivery of Tenant’s MCI
Intent Notice, then, prior to entering into any such Third-Party MCI Financing
and/or commencing such Material Capital Improvement or Released Cluster Parcel
Development, as applicable, Tenant shall again be required to send Tenant’s MCI
Intent Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4).

(d)    If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
ten (10)-day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII (in the case of a Material
Capital Improvement), enter into a new, Third-Party MCI Financing for such
Material Capital Improvement or Released Cluster Parcel Development, as
applicable, (subject to the following proviso) or (2) use Cash to pay for such
Material Capital Improvement or Released Cluster Parcel Development, as
applicable, provided, that, Tenant may not use then-existing, or enter into a
new, Third-Party MCI Financing for such Material Capital Improvement or Released
Chester Parcel Development, as applicable, except in each case on terms that
are, taken as a whole, economically more advantageous to Tenant than those
offered under Landlord’s MCI Financing Proposal. In determining if financing is
economically more advantageous, consideration may be given to, among other
items, (x) pricing, amortization, length of term and duration of commitment
period of such financing; (y) the cost, availability and terms of any financing
sufficient to fund such Material Capital Improvement or Released Cluster Parcel
Development, as applicable, and other expenditures which are material in
relation to the cost of such Material Capital Improvement or Released Cluster
Parcel Development, as applicable, (if any) which are intended to be funded in
connection with the construction of such Material Capital Improvement or
Released Cluster Parcel Development, as applicable, and which are related to the
use and operation of such Material Capital Improvement or Released Cluster
Parcel Development, as applicable, and (z) other customary

 

95



--------------------------------------------------------------------------------

considerations. Tenant shall provide Landlord with reasonable evidence of the
terms of any such financing. If Tenant has not used then-existing, or entered
into a new, Third-Party MCI Financing (or commenced such Material Capital
Improvement or Released Cluster Parcel Development, as applicable, utilizing
Cash) by the date that is nine (9) months following receipt of Landlord’s MCI
Financing Proposal, then, prior to entering into any such Third-Party MCI
Financing and/or commencing such Material Capital Improvement or Released
Cluster Parcel Development, as applicable, after such nine (9) month period,
Tenant shall again be required to send Tenant’s MCI Intent Notice seeking
financing from Landlord (on the terms contemplated by this Section 10.4). For
purposes of clarification, Tenant may use Cash to finance any applicable
Material Capital Improvement or Released Cluster Parcel Development, as
applicable, (subject to the express terms and conditions hereof, including,
without limitation, Tenant’s obligation to provide Tenant’s MCI Intent Notice).

(e)    Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement (other than any HNO License
Extension Improvements) utilizing Third-Party MCI Financing or Cash in
accordance with Sections 10.4(c) or (d) (such Material Capital Improvement being
sometimes referred to in this Lease as a “Tenant Material Capital Improvement”),
then, (A) as and when constructed, such Tenant Material Capital Improvement
shall be deemed part of the Leased Property for all purposes except as
specifically provided in Section 6.1(b) hereof, (B) upon any termination of this
Lease prior to the Stated Expiration Date as a result of a Tenant Event of
Default (except in the event a Permitted Leasehold Mortgagee has exercised its
right to obtain a New Lease and complies in all respects with Section 17.1(f)
and any other applicable provisions of this Lease), such Tenant Material Capital
Improvements shall be owned by Landlord without any reimbursement by Landlord to
Tenant, and (C) upon the Stated Expiration Date, such Tenant Material Capital
Improvements shall be transferred to Tenant; provided, however, upon written
notice to Tenant at least one hundred eighty (180) days prior to the Stated
Expiration Date, Landlord shall have the option to reimburse Tenant for such
Tenant Material Capital Improvements in an amount equal to the Fair Market
Ownership Value thereof, and, if Landlord elects to reimburse Tenant for such
Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid by Landlord to Tenant on the Stated Expiration Date.
If Landlord fails to deliver such written notice electing to reimburse Tenant
for such Tenant Material Capital Improvements at least one hundred eighty
(180) days prior to the Stated Expiration Date, or otherwise does not consummate
such reimbursement at least sixty (60) days prior to the Stated Expiration Date
(other than as a result of Tenant’s acts or omissions in violation of this
Lease), then Landlord shall be deemed to have elected not to reimburse Tenant
for such Tenant Material Capital Improvements. If Landlord elects or is deemed
to have elected not to reimburse Tenant for such Tenant Material Capital
Improvements in accordance with the foregoing sentence, Tenant shall have the
option to either (1) prior to the Stated Expiration Date, remove such Tenant
Material Capital Improvements and restore the affected Leased Property to the
same or better condition existing prior to such Tenant Material Capital
Improvement being constructed, at Tenant’s sole cost and expense, in which event
such removed Tenant Material Capital Improvements shall be owned by Tenant, or
(2) leave the applicable Tenant Material Capital Improvements at the Leased
Property on the Stated Expiration Date, at no cost to Landlord, in which event
such Tenant Material Capital Improvements shall be owned by Landlord. For the
avoidance of doubt, Tenant Material Capital Improvements not funded by Landlord
pursuant to

 

96



--------------------------------------------------------------------------------

Section 10.4 and not removed by Tenant in accordance herewith shall be included
in the “Leased Property” under any lease entered into with a Successor Tenant
pursuant to Article XXXVI, and shall be taken into account in determining
Successor Tenant Rent.

(f)    Landlord MCI Financing. In the event of an Accepted MCI Financing
Proposal, Tenant shall provide Landlord with the following prior to any advance
of funds under such Landlord MCI Financing:

(i)    any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the applicable Material Capital Improvements or Released
Cluster Parcel Development, as applicable, upon completion thereof in accordance
with the Primary Intended Use, including all required federal, state or local
government licenses and approvals;

(ii)    an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements or Released Cluster Parcel Development, as applicable;

(iii)    except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;

(iv)    solely with respect to (x) Material Capital Improvements, except to the
extent covered by the construction loan and/or funding agreement referenced in
clause (iii) above or (y) Released Cluster Parcel Developments that Landlord and
Tenant agree will be financed by including them in this Lease, an amendment to
this Lease, in a form reasonably agreed to by Landlord and Tenant, which may
include, among other things, an increase in the Rent (in amounts as agreed upon
by the Parties pursuant to the Accepted MCI Financing Proposal), and other
provisions as may be necessary or appropriate;

(v)    solely with respect to (x) Material Capital Improvements or (y) Released
Cluster Parcel Developments that Landlord and Tenant agree will be financed by
including them in this Lease, a deed conveying title to Landlord to any
additional Land acquired for the purpose of constructing the applicable Material
Capital Improvement or Released Cluster Parcel Development, free and clear of
any liens or encumbrances except those approved by Landlord, and accompanied by
(x) an owner’s policy of title insurance insuring the Fair Market Ownership
Value of fee simple or leasehold (as applicable) title to such Land and any
improvements thereon, free of any exceptions other than liens and encumbrances
that do not materially interfere with the intended use of the Leased Property or
are otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;

 

97



--------------------------------------------------------------------------------

(vi)    if Landlord obtains a lender’s policy of title insurance in connection
with such Landlord MCI Financing, for each advance, endorsements to any such
policy of title insurance reasonably satisfactory in form and substance to
Landlord (i) updating the same without any additional exception except those
that do not materially affect the value of such land and do not interfere with
the intended use of the Leased Property or Released Cluster Parcels, as
applicable, or as may otherwise be permitted under this Lease, or as may be
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, and (ii) increasing the coverage thereof by an amount
equal to the then-advanced cost of the applicable Material Capital Improvement
or cost of the portion of the Released Cluster Parcel Development, as
applicable; and

(vii)    such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.

In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this
Section 10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII (in the case of Material Capital Improvements),
enter into a new, Third-Party MCI Financing for such Material Capital
Improvement or such Released Cluster Parcel Development, as applicable, or use
Cash to pay for such Material Capital Improvement or Released Cluster Parcel
Development, as applicable, without any requirement to send a further Tenant’s
MCI Intent Notice to Landlord, provided, that, with respect to such Material
Capital Improvement, such Material Capital Improvement shall be treated
hereunder as a Tenant Material Capital Improvement, unless the circumstances
described in clause (1) shall have occurred.

(g)    HNO License Extension Improvements. For the avoidance of doubt, the HNO
License Extension Improvements shall not be subject to the provisions of this
Section 10.4. Without limitation of the foregoing sentence, and notwithstanding
anything otherwise contained in this Lease, the Parties agree that for all
purposes under this Lease (except as provided in Section 6.1(b)(x)) the HNO
License Extension Improvements shall not be treated as (and shall be deemed to
not be) Tenant Material Capital Improvements or Tenant Capital Improvements, it
being understood that (except as provided in Section 6.1(b)(x)) the HNO License
Extension Improvements shall be Leased Property owned by Landlord for all
purposes hereunder.

 

98



--------------------------------------------------------------------------------

10.5

Minimum Capital Expenditures.

 

  (a)    Minimum

Capital Expenditures.

(i)    Annual Minimum Cap Ex Requirement. During each full Fiscal Year during
the Term, commencing upon the first (1st) full Fiscal Year during the Term,
measured as of the last day of each such Fiscal Year, on a collective basis for
Tenant, Other Tenants and their respective subsidiaries (excluding HLV Tenant),
Tenant and Other Tenants (excluding HLV Tenant) shall expend Capital
Expenditures and Other Capital Expenditures in an aggregate amount equal to no
less than the Annual Minimum Cap Ex Amount (the “Annual Minimum Cap Ex
Requirement”); provided, however, with respect to the 2020 Fiscal Year, the
Annual Minimum Cap Ex Amount shall be equal to (x) the Annual Minimum Cap Ex
Amount determined without giving effect to this proviso, minus (y) the product
of (I) Twenty Million Nine Hundred Thousand and No/100 Dollars ($20,900,000.00)
and (II) a fraction, expressed as a percentage, the numerator of which is the
number of days occurring from and including January 1, 2020 until and excluding
the Fifth Amendment Date, and the denominator of which is three hundred
sixty-five (365).

(ii)    Annual Minimum Per-Lease B&I Cap Ex Requirement. During each full Fiscal
Year during the Term, commencing upon the first (1st) full Fiscal Year during
the Term, measured as of the last day of each such Fiscal Year, Tenant shall
expend Capital Expenditures with respect to the Leased Property in an aggregate
amount that, when combined with the amount of Joliet Capital Expenditures
expended with respect to the Joliet Leased Property, is equal to at least one
percent (1%) of the sum of (a) the Net Revenue from the Facilities for the prior
Fiscal Year plus (b) the Net Revenue (as defined in the Joliet Lease) from the
Joliet Facility for the prior Fiscal Year, on Capital Expenditures and Joliet
Capital Expenditures that, in each case, constitute installation or restoration
and repair or other improvements of items with respect to (x) the Leased
Property under this Lease and (y) the Joliet Leased Property under the Joliet
Lease (the “Annual Minimum Per-Lease B&I Cap Ex Requirement”). In the event of
expiration, cancellation or termination of any Ground Lease for any reason
whatsoever whether voluntary or involuntary (by operation of law or otherwise),
except for a cancellation or termination due to Landlord’s failure to extend the
term thereof where Landlord was required to do so hereunder, prior to the
expiration date of this Lease, including extensions and renewals granted
thereunder, then, for purposes of calculating the amount of Net Revenue from the
Facility for determining the Annual Minimum Per-Lease B&I Cap Ex Requirement,
the Net Revenue attributable to the portion of the Leased Property subject to
such Ground Lease for the Lease Year immediately prior to such expiration,
cancellation or termination of such Ground Lease thereafter shall continue to be
included in the calculation of Net Revenue (except to the extent such Ground
Lease is replaced by a replacement Ground Lease for all or substantially all of
such portion of the Leased Property). For purposes of calculating the amount of
Net Revenue from the Fifth Amendment Additional Property for determining the
Annual Minimum Per-Lease B&I Cap Ex Requirement with respect to the Fiscal Year
in which the Fifth Amendment Date occurs, the Net Revenue attributable to the
Fifth Amendment Additional Property from and after the Fifth Amendment Date
until the end of such Fiscal Year shall be used as such amount of Net Revenue.

 

99



--------------------------------------------------------------------------------

(iii)    Triennial Minimum Cap Ex Requirement A. During each full Triennial
Period during the Term, commencing upon the first (1st) full Triennial Period
during the Term, measured as of the last day of each such Triennial Period, on a
collective basis for Tenant, Other Tenants and their respective subsidiaries
(excluding HLV Tenant), Tenant and Other Tenants (other than HLV Tenant) shall
expend Capital Expenditures and Other Capital Expenditures (other than HLV/CC
Capital Expenditures) in an aggregate amount equal to no less than the Triennial
Minimum Cap Ex Amount A (the “Triennial Minimum Cap Ex Requirement A”);
provided, however, with respect to the Triennial Periods ending December 31,
2020, December 31, 2021 and December 31, 2022, respectively (each, an
“Applicable Triennial Cap Ex Period”) (it being understood that the duration of
the Applicable Triennial Cap Ex Period ending December 31, 2020 shall be
adjusted pursuant to Section 10.5(a)(v)), the Triennial Minimum Cap Ex Amount A
shall be equal to (x) the Triennial Minimum Cap Ex Amount A for such Applicable
Triennial Cap Ex Period determined without giving effect to this proviso, minus
(y) the product of (I) One Hundred Three Million Four Hundred Thousand and
No/100 Dollars ($103,400,000.00) (which amount set forth in this clause (I), for
purposes of determining the Triennial Minimum Cap Ex Amount A for the Applicable
Triennial Cap Ex Period ending December 31, 2020, shall be increased by the same
percentage as the Triennial Minimum Cap Ex Amount A was increased pursuant to
Section 10.5(a)(v)) and (II) a fraction, expressed as a percentage, the
numerator of which is the number of days occurring from and including the first
day of the Applicable Triennial Cap Ex Period until and excluding the Fifth
Amendment Date, and the denominator of which is the number of days in the
Applicable Triennial Cap Ex Period (such percentage, with respect to any
Applicable Triennial Cap Ex Period, the “Applicable Triennial Cap Ex Period
Multiplier”).

(iv)    Triennial Minimum Cap Ex Requirement B. During each full Triennial
Period during the Term, commencing upon the first (1st) full Triennial Period
during the Term, measured as of the last day of each such Triennial Period,
Tenant shall expend Capital Expenditures in an aggregate amount that, when
combined with the amount of Joliet Capital Expenditures expended by Joliet
Tenant under the Joliet Lease, is equal to no less than the greater of (a) the
amount which, (x) when added to the amount of Other Capital Expenditures (other
than Joliet Capital Expenditures and, for the avoidance of doubt, HLV/CC Capital
Expenditures) expended by Other Tenants (other than Joliet Tenant under the
Joliet Lease and, for the avoidance of doubt, HLV Tenant) toward the Triennial
Minimum Cap Ex Requirement B (as defined in the Other Leases) during the same
time period, equals the Triennial Minimum Cap Ex Amount B, but (y) is in no
event more than the Triennial Allocated Minimum Cap Ex Amount B Ceiling, and
(b) the Triennial Allocated Minimum Cap Ex Amount B Floor (the “Triennial
Minimum Cap Ex Requirement B”); provided, however, with respect to each
Applicable Triennial Cap Ex Period, (x) the Triennial Minimum Cap Ex Amount B
shall be equal to (I) the Triennial Minimum Cap Ex Amount B for such Applicable
Triennial Cap Ex Period determined without giving effect to this proviso, minus
(II) the product of (1) Seventy-Seven Million Seven Hundred Thousand and No/100
Dollars ($77,700,000.00) (which amount set forth in this clause (1), for
purposes of determining the Triennial Minimum Cap Ex Amount B for the Applicable
Triennial Cap Ex Period ending December 31, 2020, shall be increased by the same
percentage as the Triennial Minimum Cap Ex Amount B was increased pursuant to
Section 10.5(a)(v)) and (2) the Applicable Triennial Cap Ex Period Multiplier

 

100



--------------------------------------------------------------------------------

with respect to such Applicable Triennial Cap Ex Period and (y) the Triennial
Allocated Minimum Cap Ex Amount B Floor shall be equal to (I) the Triennial
Allocated Minimum Cap Ex Amount B Floor for such Applicable Triennial Cap Ex
Period determined without giving effect to this proviso, minus (II) the product
of (1) Seventy-Eight Million Six Hundred Thousand and No/100 Dollars
($78,600,000.00) and (2) the Applicable Triennial Cap Ex Period Multiplier with
respect to such Applicable Triennial Cap Ex Period.

(v)    Partial Periods. Subject to further adjustment as set forth in the
provisos in Sections 10.5(a)(iii) and 10.5(a)(iv) with respect to the applicable
Minimum Cap Ex Requirements for the Triennial Period ending December 31, 2020,
if the initial or final portion of the Term of this Lease is a partial calendar
year (i.e., the Commencement Date of this Lease is other than January 1 or the
Expiration Date is other than December 31, as applicable; any such partial
calendar year, a “Stub Period”), then the Triennial Minimum Cap Ex Amount A and
Triennial Minimum Cap Ex Amount B shall be adjusted as follows: (a) the initial
(or final, as applicable) Triennial Period under this Lease shall be expanded so
that it covers both the Stub Period and the first (1st) (or final, as
applicable) full period of three (3) calendar years during the Term, (b) the
Triennial Minimum Cap Ex Amount A for such expanded initial (or final, as
applicable) Triennial Period shall be equal to (x) Five Hundred Ninety-Eight
Million Four Hundred Thousand and No/100 Dollars ($598,400,000.00), plus (y) the
product of the Stub Period Multiplier (as defined below) multiplied by One
Hundred Ninety-Nine Million Four Hundred Sixty-Six Thousand Six Hundred
Sixty-Six and 67/100 Dollars ($199,466,666.67) (and the Capital Expenditures in
respect of the London Clubs during such expanded initial (or final, as
applicable) Triennial Period shall not exceed (x) Twelve Million and No/100
Dollars ($12,000,000.00) plus (y) the product of the Stub Period Multiplier
multiplied by Four Million and No/100 Dollars ($4,000,000.00)), (c) the
Triennial Minimum Cap Ex Amount B for such expanded initial (or final, as
applicable) Triennial Cap Ex Calculation Period shall be equal to (x) Four
Hundred Twenty-Seven Million Seven Hundred Thousand and No/100 Dollars
($427,700,000.00), plus (y) the product of the Stub Period Multiplier multiplied
by One Hundred Forty-Two Million Five Hundred Sixty-Six Thousand Six Hundred
Sixty-Six and 67/100 Dollars ($142,566,666.67), and (d) the Triennial Allocated
Minimum Cap Ex Amount B Floor for such expanded initial (or final, as
applicable) Triennial Period shall remain unchanged from the amounts then in
effect. Notwithstanding the foregoing, in the event that (1) the Triennial
Minimum Cap Ex Amount A is reduced in accordance with the definition thereof,
then (A) the Five Hundred Ninety-Eight Million Four Hundred Thousand and No/100
Dollars ($598,400,000.00) in the foregoing clause (b)(x) shall be modified to
reflect the Triennial Minimum Cap Ex Amount A then in effect at the time of
determination and (B) the One Hundred Ninety-Nine Million Four Hundred Sixty-Six
Thousand Six Hundred Sixty-Six and 67/100 Dollars ($199,466,666.67) in the
foregoing clause (b)(y) shall be modified to reflect the Triennial Minimum Cap
Ex Amount A then in effect divided by three (3), and (2) the Triennial Minimum
Cap Ex Amount B is reduced in accordance with the definition thereof, then
(A) the Four Hundred Twenty-Seven Million Seven Hundred Thousand and No/100
Dollars ($427,700,000.00) in the foregoing clause (c)(x) shall be modified to
reflect the Triennial Minimum Cap Ex Amount B then in effect at the time of
determination and (B) the One Hundred Forty-Two Million Five Hundred Sixty-Six
Thousand Six Hundred Sixty-Six and 67/100 Dollars ($142,566,666.67) in the
foregoing clause (c)(y) shall be modified to reflect the Triennial

 

101



--------------------------------------------------------------------------------

Minimum Cap Ex Amount B then in effect divided by three (3). The term “Stub
Period Multiplier” means a fraction, expressed as a percentage, the numerator of
which is the number of days occurring in a Stub Period, and the denominator of
which is three hundred sixty-five (365). For the avoidance of doubt, if the
Expiration Date of this Lease is other than the last day of a Fiscal Year, then
Tenant’s compliance with each of the Minimum Cap Ex Requirements during the
applicable periods preceding such Expiration Date that would otherwise end after
such Expiration Date shall be measured as of such Expiration Date and be subject
to the prorations set forth above.

(vi)    Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) (other than the
Chester Property, the “Leased Property (Octavius)” (as defined in the Las Vegas
Lease) or the Leased Property (HLV)) is acquired by Landlord or its Affiliate
and included in this Lease or an Other Lease as part of the Leased Property or
Other Leased Property (as applicable) after the Fifth Amendment Date, then the
applicable Minimum Cap Ex Requirements shall be adjusted as may be agreed upon
by Landlord and Tenant in connection with such acquisition and the inclusion of
such property as Leased Property or Other Leased Property hereunder or
thereunder.

(vii)    Dispositions of Material Property. In the event of a partial
termination of this Lease or termination or partial termination of the Joliet
Lease or the Las Vegas Lease (with respect to the Leased Property (CPLV) only)
or the disposition of any Material Leased Property (except with respect to the
Leased Property (HLV)) or Material London Property, in each case for which the
Minimum Cap Ex Amounts are to be decreased in accordance herewith, and such
termination or disposition occurs on any day other than the first (1st) day of a
Fiscal Year, then, for purposes of determining Required Capital Expenditures and
adjusting the Minimum Cap Ex Requirements, as applicable, such termination or
disposition and the associated reduction in the Minimum Cap Ex Requirements each
shall be deemed to have occurred on the first (1st) day of the then-current
Fiscal Year, such that Capital Expenditures with respect to the applicable
terminated or disposed property shall not be counted toward the calculation of
Required Capital Expenditures for such entire Fiscal Year, and the Minimum Cap
Ex Requirements shall be adjusted (as applicable) to reflect such termination or
disposition as applicable and the associated reduction in the Minimum Cap Ex
Requirements for such entire Fiscal Year.

(viii)    Application of Capital Expenditures. For the avoidance of doubt:
(A) Required Capital Expenditures counted toward satisfying one of the Minimum
Cap Ex Requirements also shall count (to the extent applicable) toward
satisfying the other Minimum Cap Ex Requirements except to the extent otherwise
provided herein; (B) expenditures with respect to any property that is not
included as Leased Property or Other Leased Property under this Lease or an
Other Lease (as applicable) shall not constitute “Capital Expenditures” nor
count toward the Minimum Cap Ex Requirements for purposes of the Leased Property
Tests; (C) expenditures with respect to any property acquired by Tenant, any
Other Tenants or their respective subsidiaries after the Commencement Date which
is not included as Leased Property or Other Leased Property under this Lease or
an Other Lease (as applicable) shall not constitute “Capital Expenditures” nor
count toward the Minimum Cap Ex Requirements for purposes of the Leased Property
Tests or the All

 

102



--------------------------------------------------------------------------------

Property Tests; (D) expenditures with respect to any property (other than the
London Clubs) which is not included as Leased Property or Other Leased Property
under this Lease or an Other Lease (as applicable) shall not constitute “Capital
Expenditures” or count towards the Minimum Cap Ex Requirements for purposes of
the All Property Tests; and (E) expenditures with respect to any property that
is included as Leased Property (as defined in the Las Vegas Lease) under the Las
Vegas Lease, other than the Leased Property (CPLV), shall not constitute
“Capital Expenditures” nor count toward the Minimum Cap Ex Requirements for
purposes of the Leased Property Tests or the All Property Tests.

(ix)    Unavoidable Delays. In the event an Unavoidable Delay occurs during any
full Fiscal Year or full Triennial Period during the Term that delays Tenant’s
ability to perform Capital Expenditures prior to the expiration of such period,
the applicable period for satisfying the Minimum Cap Ex Requirements applicable
to such Fiscal Year or Triennial Period (as applicable) during which such
Unavoidable Delay occurred shall be extended, on a day-for-day basis, for the
same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform the Capital Expenditures, up to a maximum extension in each instance of
one (1) Fiscal Year (for the Annual Minimum Cap Ex Requirement and the Annual
Minimum Per-Lease B&I Cap Ex Requirement) or one (1) Triennial Period (for the
Triennial Minimum Cap Ex Requirement A and the Triennial Minimum Cap Ex
Requirement B). For the avoidance of doubt, Tenant’s obligation to satisfy the
Minimum Cap Ex Requirements during any period during which an Unavoidable Delay
did not occur shall not be extended as a result of the occurrence of an
Unavoidable Delay during a prior period.

(x)    Certain Remedies. The Parties acknowledge that Tenant’s agreement to
satisfy the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease and, accordingly, if
Tenant fails to expend Capital Expenditures (or deposit funds into the Cap Ex
Reserve) as and when required by this Lease and then, further, fails to cure
such failure within sixty (60) days of receipt of written notice of such failure
from Landlord, then the same shall be a Tenant Event of Default hereunder, and
without limitation of any of Landlord’s other rights and remedies, Landlord
shall have the right to seek the remedy of specific performance to require
Tenant to expend the Required Capital Expenditures (or deposit funds into the
Cap Ex Reserve). Furthermore, for the avoidance of doubt, and without limitation
of Guarantor’s obligations under the Guaranty (and as more particularly provided
therein), Tenant acknowledges and agrees that the obligation of Tenant to expend
the Required Capital Expenditures (or deposit funds into the Cap Ex Reserve) as
provided in this Lease in each case constitutes a part of the monetary
obligations of Tenant that are guaranteed by Guarantor under the Guaranty and,
with respect to Required Capital Expenditures required to be spent during the
Term, shall survive termination of this Lease.

 

  (b)    Cap

Ex Reserve.

(i)    Deposits in Lieu of Expenditures. Notwithstanding anything to the
contrary set forth in this Lease, if Tenant and Other Tenants (other than HLV
Tenant) do not expend Capital Expenditures and Other Capital Expenditures (other
than HLV/CC Capital Expenditures) sufficient to satisfy the Minimum Cap Ex
Requirements, then,

 

103



--------------------------------------------------------------------------------

(subject to the last sentence of this Section 10.5(b)(i)), so long as, as of the
last date when such Minimum Cap Ex Requirements may be satisfied hereunder,
there are Cap Ex Reserve Funds (as defined below) and Cap Ex Reserve Funds (as
defined in each Other Lease) on deposit in the Cap Ex Reserve (as defined below)
or in the Cap Ex Reserve (as defined in each Other Lease) in an aggregate amount
at least equal to such deficiency, then Tenant shall not be deemed to be in
breach or default of its obligations hereunder to satisfy the Minimum Cap Ex
Requirements, provided that Tenant (or Other Tenants, as applicable), shall
spend such amounts so deposited in the Cap Ex Reserve (as defined herein or in
an Other Lease, as applicable) within six (6) months after the last date when
the Minimum Cap Ex Requirements to which such amounts relate may be satisfied
hereunder (subject to extension in the event of an Unavoidable Delay during such
six (6) month period, on a day-for-day basis, for the same amount of time that
such Unavoidable Delay affects Tenant’s ability to perform the Capital
Expenditures). For the avoidance of doubt, any funds disbursed from the Cap Ex
Reserve and spent on Capital Expenditures as described in this Section shall be
applied to the Minimum Cap Ex Requirements for the period for which such funds
were deposited (and shall be deemed to be the funds that have been in the
Cap Ex Reserve for the longest period of time) and shall not be applied to the
Minimum Cap Ex Requirements for the subsequent period in which they are actually
spent. Notwithstanding anything to the contrary contained herein, in no event
shall any “Cap Ex Reserve Funds” (as defined in the Las Vegas Lease) deposited
in respect of the “Minimum Cap Ex Requirements (HLV)” (as defined in the Las
Vegas Lease) (or, if the “Convention Center Facility” (as defined in the Las
Vegas Lease) is incorporated as a part of the “HLV Facility” (as defined in the
Las Vegas Lease) under the Las Vegas Lease, in respect of any “Capital
Expenditure” (as defined in the Las Vegas Lease) requirements pertaining to the
“Convention Center Property” (as defined in the Las Vegas Lease)) (x) be taken
into consideration to satisfy any requirement under, and/or otherwise be
disbursed or spent as set forth in, this clause (i), or (y) be restricted hereby
or be retained or applied by Landlord or any Fee Mortgagee hereunder or be
subject to any security interest granted herein.

(ii)    Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee or Landlord,
Landlord and Tenant shall enter into a customary and reasonable control
agreement for the benefit of Fee Mortgagee and Landlord with respect to the Cap
Ex Reserve. Tenant shall not commingle Cap Ex Reserve Funds with other monies
held by Tenant or any other party. All interest on Cap Ex Reserve Funds shall be
for the benefit of Tenant and added to and become a part of the Cap Ex Reserve
and shall be disbursed in the same manner as other monies deposited in the Cap
Ex Reserve. Tenant shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest earned on the Cap Ex
Reserve Funds credited or paid to Tenant.

(iii)    Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap
Ex Reserve Funds solely for the purpose of paying for (or reimbursing Tenant
for) the cost of Capital Expenditures. Subject to compliance by Tenant with the
provisions of the Fee Mortgage Documents to the extent Tenant is required to
comply therewith pursuant to Article XXXI hereof, Landlord shall permit
disbursements to Tenant of Cap Ex Reserve Funds from the Cap Ex Reserve to pay
for Capital Expenditures or to reimburse Tenant for

 

104



--------------------------------------------------------------------------------

Capital Expenditures, within ten (10) days following written request from
Tenant, which request shall specify the amount of the requested disbursement and
a general description of the type of Capital Expenditures to be paid or
reimbursed using such Cap Ex Reserve Funds. Tenant shall not make a request for
disbursement from the Cap Ex Reserve (x) more frequently than once in any
calendar month nor (y) in amounts less than Fifty Thousand and No/100 Dollars
($50,000.00). Any Cap Ex Reserve Funds remaining in the Cap Ex Reserve on
satisfaction of the Minimum Cap Ex Requirements for which such Cap Ex Reserve
Funds were deposited or on the Expiration Date shall be returned by Landlord to
Tenant, provided that Landlord shall have the right to apply Cap Ex Reserve
Funds remaining on the Expiration Date against any amounts owed by Tenant to
Landlord as of the Expiration Date and/or the sum of any remaining Required
Capital Expenditures required to have been incurred prior to the Expiration
Date.

(iv)    Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of both (x) the
Landlord’s Enforcement Condition and (y) the termination of this Lease by
Landlord pursuant to Section 16.2(x) hereof, (ii) any time during which a Tenant
Event of Default is continuing, Fee Mortgagee may apply Cap Ex Reserve Funds
toward the payment of Capital Expenditures incurred by Tenant and (iii) Landlord
shall have the right to use Cap Ex Reserve Funds as provided in Section 10.5(e)
(in which event, such expenditures of Cap Ex Reserve Funds shall be deemed
Capital Expenditures of Tenant for purposes of the Required Capital
Expenditures). Landlord acknowledges that a Permitted Leasehold Mortgagee may
have a Lien on the Cap Ex Reserve; provided no such Lien in favor of a Permitted
Leasehold Mortgagee shall be granted unless such Lien is subject and subordinate
to the first priority lien thereon in favor of Landlord on terms substantially
similar to the Intercreditor Agreement.

(c)    Capital Expenditures Report. Within thirty (30) days after the end of
each calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, Facility-by-Facility basis, (A) revenues
for the Leased Property and the Other Leased Property, (B) Capital Expenditures
with respect to the Leased Property and (C) Other Capital Expenditures with
respect to the Other Leased Property. Landlord shall keep each such report
confidential in accordance with Section 41.22 of this Lease.

(d)    Annual Capital Budget. Tenant shall furnish to Landlord, for
informational purposes only, a copy of the annual capital budget for each
Facility for each Fiscal Year, in each case (x) contemporaneously with Other
Tenant’s delivery to the applicable landlord of the applicable annual capital
budget for such Fiscal Year pursuant to the Other Lease, and (y) not later than
fifty-five (55) days following the commencement of the Fiscal Year to which such
annual capital budget relates. For the avoidance of doubt, without limitation of
Tenant’s Capital

 

105



--------------------------------------------------------------------------------

Expenditure requirements pursuant to Section 10.5(a), Tenant shall not be
required to comply with such annual capital budget and it shall not be a breach
or default by Tenant hereunder in the event Tenant deviates from such annual
capital budget.

(e)    Self Help. In order to facilitate Landlord’s completion of any work,
repairs or restoration of any nature that are required to be performed by Tenant
in accordance with any provisions hereof, upon the occurrence of the earlier of
(i) a Tenant Event of Default by Tenant hereunder, and (ii) any default by
Tenant in the performance of such work under this Lease or as required by any
applicable Additional Fee Mortgagee Requirement, then, so long as (x) Landlord
has provided Tenant thirty (30) days’ prior written notice thereof and Tenant
has not cured such default within such thirty day period) and (y) an “Event of
Default” has occurred under the Fee Mortgage Documents, Landlord shall have the
right, from and after the occurrence of a default beyond applicable notice and
cure periods under any applicable Fee Mortgage Documents, to enter onto the
Leased Property and perform any and all such work and labor necessary as
reasonably determined by Landlord to complete any work required by Tenant
hereunder or expend any sums therefor and/or employ watchmen to protect the
Leased Property from damage (collectively, the “Landlord Work”). In connection
with the foregoing, Landlord shall have the right: (i) to use any funds in the
Cap Ex Reserve for the purpose of making or completing such Landlord Work;
(ii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iii) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Leased Property, or as may be necessary or desirable for the completion of
such Landlord Work, or for clearance of title; (iv) to execute all applications
and certificates in the name of Tenant which may be required by any of the
contract documents; (v) to prosecute and defend all actions or proceedings in
connection with the Leased Property or the rehabilitation and repair of the
Leased Property; and (vi) to do any and every act which Tenant might do on its
own behalf to complete the Landlord Work. Nothing in this Lease shall: (1) make
Landlord responsible for making or completing any Landlord Work; (2) require
Landlord to expend funds in addition to the Cap Ex Reserve to make or complete
any Landlord Work; (3) obligate Landlord to proceed with any Landlord Work; or
(4) obligate Landlord to demand from Tenant additional sums to make or complete
any Landlord Work.

 

  10.6    HNO

License Extension Improvements.

(a)    Notwithstanding anything herein to the contrary, Tenant shall not be
required to obtain the consent of Landlord for the HNO License Extension
Improvements, provided that Tenant satisfies the applicable conditions and
complies with the applicable requirements pertaining to the HNO License
Extension Improvements as set forth in this Section 10.6.

(b)    Without limitation of the preceding Section 10.6(a) or Section 7.3
hereof, Tenant shall proceed, at Tenant’s sole cost and expense, with the
development and construction of the HNO License Extension Improvements and shall
timely perform, construct and complete the same free and clear of all liens and
encumbrances arising as a result of the development and construction of the
same, other than HNO Permitted Exceptions, on or prior to the date required
under Act 171, in accordance in all material respects with all applicable
provisions, terms and conditions of the HNO Ground Lease, the HNO GL Operator
Agreement and the HNO Operating Contract and in compliance in all material
respects with all applicable provisions, terms and

 

106



--------------------------------------------------------------------------------

conditions of this Lease and all applicable Legal Requirements, including the
requirements of Act 171 and the requirements and conditions of any Gaming
Authorities, the City of New Orleans, the State of Louisiana and any
governmental body or agency having jurisdiction over the Leased Property (HNO),
the HNO License Extension Improvements or otherwise in relation thereto
(collectively, the “HNO License Extension Authorities”), including as may be set
forth in such other agreements, instruments or supplements between Tenant and/or
its Affiliates and any HNO License Extension Authorities (collectively, the “HNO
License Extension Agreements”); provided, however, notwithstanding anything to
the contrary contained herein, Landlord hereby acknowledges and agrees that in
no event shall Tenant’s failure to perform any obligation set forth in the
preceding provisions of this Section 10.6(b) be a Tenant Event of Default
hereunder prior to the occurrence of a Tenant Event of Default under
Section 16.1(t) hereof. Tenant represents that Schedule 13 attached hereto sets
forth a true and complete schedule of all of the HNO License Extension
Agreements in effect as of the Fifth Amendment Date. For the avoidance of doubt,
Tenant acknowledges and agrees that neither Landlord nor any Affiliate of
Landlord shall be responsible to perform, construct or complete the HNO License
Extension Improvements or any Work in relation thereto, or for any costs or
expenses related to the HNO License Extension Improvements, HNO Ground Lease,
HNO GL Operator Agreement or HNO Operating Contract (including the extension of
the term of the HNO Operating Contract) (whether incurred before or after the
Fifth Amendment Date) or any additional payments required to be made to the City
of New Orleans, the State of Louisiana or any other governmental body or agency
in connection with any of the foregoing (including the City Payments and
Legislative Payments (as such terms are defined in the HNO Ground Lease))
(except, solely, the fees and disbursements of such attorneys and consultants
which may have been engaged by Landlord or its Affiliates in connection with the
negotiation of the HNO Ground Lease and HNO Operating Contract). For the
avoidance of doubt, Tenant’s obligations under this Section 10.6(b) constitute a
part of the Obligations (as defined in the Guaranty) that are guaranteed by
Guarantor under the Guaranty and shall survive the termination of this Lease.

(c)    Prior to performing any Work in respect of the HNO License Extension
Improvements, Tenant shall submit to Landlord (and, to the extent that Tenant
commenced such Work or any portion thereof prior to the Fifth Amendment Date,
Tenant (or its Affiliate) has heretofore submitted to Landlord or Landlord’s
Affiliate) in reasonable detail a general description of the proposed Work, the
projected cost of the applicable Work and such plans and specifications,
budgets, permits, licenses, contracts and other information concerning the Work
as Landlord (or Landlord’s Affiliate, as applicable) may reasonably request.
Such description shall also include information concerning current and
forecasted gross revenues and operating income that will be generated by the
proposed improvements. In addition to the foregoing, Tenant shall submit to
Landlord, promptly following Tenant’s receipt of a written request therefor,
true and complete copies of (x) any development agreement, construction
contract, construction management agreement, design build contract, subcontract
or similar agreement with a developer, general contractor, construction manager,
architect, engineer or similar Person that, in each case, pertains to the HNO
License Extension Improvements and provides for the performance of work or
services that have a cost equal to or greater than Two Million and No/100
Dollars ($2,000,000.00), (y) updates showing any material changes to plans and
specifications concerning the Work which were previously furnished to Landlord
in accordance with this Section 10.6(c) and (z) such other agreements, contracts
or materials delivered by Tenant to the Ground Lessor under the HNO Ground Lease
in accordance with Sections 10.2(b), (d) and (f), the last paragraph of Section

 

107



--------------------------------------------------------------------------------

10.2(g) and the last sentence of Section 10.2(i), of the HNO Ground Lease. Upon
Landlord’s reasonable request from time to time, Tenant shall provide Landlord
with periodic updates of the status of the HNO License Extension Improvements.

(d)    For the avoidance of doubt, in connection with the HNO License Extension
Improvements, Tenant shall satisfy the terms and conditions of clauses (a), (b),
(e) and (f) of Section 10.2 and Section 10.3 hereof.

(e)    In the event that Tenant (in its capacity as Constructing Party under the
HNO Ground Lease) exercises the right pursuant to Section 10.2(k) of the HNO
Ground Lease to construct the HNO License Extension Improvements on the
Manning’s Land (as such term is defined in the HNO Ground Lease), Tenant agrees
that the HNO License Extension Improvements shall not be constructed in any
portion of the Manning’s Land such that such improvements or any portion thereof
would have a material and adverse effect on the existing hotel building located
on the Leased Property (HNO) immediately to the north of the Manning’s Land as
of the Fifth Amendment Date or the land thereunder.

ARTICLE XI

LIENS

Subject to the provisions of Article XII relating to permitted contests, Tenant
will not directly or indirectly create or allow to remain and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any portion thereof or any
attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that existed as of the Commencement
Date with respect to the Original Leased Property or any portion thereof, the
matters that existed as of the Fourth Amendment Date with respect to the Chester
Property or any portion thereof and the matters that existed as of the Fifth
Amendment Date with respect to the Fifth Amendment Additional Property or any
portion thereof (it being understood that nothing in this clause (ii) shall be
deemed to vitiate or supersede Tenant’s obligations under Sections 4.2, 7.2(f),
7.2(g), 9.1 and 10.3(e) with respect to the Property Documents to the extent
provided herein or Tenant’s obligations with respect to the Chester Property
Payment Agreements under Sections 4.1 and 7.2 or Tenant’s obligations under
Section 10.6); (iii) restrictions, liens and other encumbrances which are
consented to in writing by Landlord (such consent not to be unreasonably
withheld, conditioned or delayed); (iv) liens for Impositions which Tenant is
not required to pay hereunder (if any); (v) Subleases permitted by Article XXII
and any other lien or encumbrance expressly permitted under the provisions of
this Lease; (vi) liens for Impositions not yet delinquent or being contested in
accordance with Article XII, provided, that, Tenant has provided appropriate
reserves to the extent required under GAAP and any foreclosure or similar
remedies with respect to such Impositions have not been instituted and no notice
as to the institution or commencement thereof has been issued except to the
extent such institution or commencement is stayed no later than twenty (20) days
after such notice is issued; (vii) liens of mechanics, laborers, materialmen,
suppliers or vendors for sums either disputed or not yet due, provided, that,
(1) the payment of such sums shall not be postponed under any related contract
for more than sixty (60) days after the completion of the action giving rise to
such lien unless being contested in accordance with Article XII and such reserve
or other appropriate provisions as shall be required by law or GAAP shall have
been made

 

108



--------------------------------------------------------------------------------

therefor and no foreclosure or similar remedies with respect to such liens has
been instituted and no notice as to the institution or commencement thereof have
been issued except to the extent such institution or commencement is stayed no
later than twenty (20) days after such notice is issued; (2) any such liens are
in the process of being contested as permitted by Article XII; or (3) in the
event any foreclosure action is commenced under any such lien, Tenant shall
immediately remove, discharge or bond over such lien; (viii) any liens created
by Landlord; (ix) liens related to equipment leases or equipment financing for
Tenant’s Property which are used or useful in Tenant’s business on the Leased
Property or any portion thereof, provided, that, the payment of any sums due
under such equipment leases or equipment financing shall either (1) be paid as
and when due in accordance with the terms thereof, or (2) be in the process of
being contested as permitted by Article XII (and provided that a lienholder’s
removal of any such Tenant’s Property from the Leased Property shall be subject
to all applicable provisions of this Lease, and, without limitation, Tenant or
such lienholder shall restore the Leased Property from any damage effected by
such removal); (x) (1) liens granted as security for the obligations of Tenant
and its Affiliates under a Permitted Leasehold Mortgage (and the documents
relating thereto) or (2) liens granted as security for the obligations of
Subtenant under a financing arrangement that would be a Permitted Leasehold
Mortgage (disregarding for this purpose, however, the requirement that the liens
created by a Permitted Leasehold Mortgage encumber the entirety of Tenant’s
Leasehold Estate, so long as the applicable subleasehold mortgage covers all of
the applicable Subtenant’s subleasehold estate (other than items that are not
capable of being mortgaged and that, in the aggregate, are de minimis)) if
entered into by Tenant (and the documents relating thereto); provided, however,
in no event shall the foregoing be deemed or construed to permit Tenant to
encumber the Leasehold Estate (or a Subtenant to encumber its subleasehold
interest) in the Leased Property or any portion thereof (other than, in the case
of Tenant, to a Permitted Leasehold Mortgagee, or in the case of Subtenant, to a
lender or other provider of financing under a financing arrangement that would
be a Permitted Leasehold Mortgage (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) if entered into by Tenant (provided that no such
lien granted by a Subtenant to a lender or other provider of financing shall
encumber Landlord’s fee interest in the Leased Property, including by operation
of law or otherwise), or otherwise to the extent expressly permitted hereunder),
without the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion; and provided further that upon request
Tenant shall be required to provide Landlord with fully executed copies of any
and all Permitted Leasehold Mortgages; (xi) except as otherwise expressly
provided in this Lease, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to the Leased
Property or any portion thereof, in each case whether now or hereafter in
existence, not individually or in the aggregate materially interfering with the
conduct of the business on the Leased Property for the Primary Intended Use,
taken as a whole; and (xii) any HNO Permitted Exceptions arising as a result of
the development and construction of the HNO License Extension Improvements. For
the avoidance of doubt, the Parties acknowledge and agree that Tenant has not
granted any liens in favor of Landlord as security for its obligations hereunder
except as otherwise expressly provided under this Lease, and nothing contained
herein shall be deemed or construed to prohibit the issuance of a lien on the
Equity Interests in Tenant (it being agreed that any

 

109



--------------------------------------------------------------------------------

foreclosure by a lien holder on such interests in Tenant shall be subject to the
restrictions on transfers of interests in Tenant and Change of Control set forth
in Article XXII) or to prohibit Tenant from pledging (A) its Accounts and other
Tenant’s Property as collateral (1) in connection with financings of equipment
and other purchase money indebtedness or (2) to secure Permitted Leasehold
Mortgages, or (B) its Accounts and other property of Tenant (other than Tenant’s
Property); provided, that, Tenant shall in no event pledge to any Person that is
not granted a Permitted Leasehold Mortgage hereunder any of Tenant’s Property to
the extent that such Tenant’s Property cannot be removed from the Leased
Property without (I) damaging or impairing the Leased Property (other than in a
de minimis manner), (II) impairing in any material respect the operation of any
Facility for its Primary Intended Use, or (III) impairing in any material
respect Landlord’s or any Successor Tenant’s ability to acquire the Gaming
Assets at the expiration or termination of the Term in accordance with
Section 36.1 (after giving effect to the repayment of any indebtedness
encumbering the Gaming Assets and release of any liens thereon as required by
such Section 36.1).

ARTICLE XII

PERMITTED CONTESTS

Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord pursuant to this Article XII with
respect to matters not exceeding Five Million and No/100 Dollars
($5,000,000.00)), on its own or in Landlord’s name, at Tenant’s expense, may
contest, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount, validity or application, in whole or in part, of any
licensure or certification decision (including pursuant to any Gaming
Regulation), imposition of any disciplinary action, including both monetary and
nonmonetary, pursuant to any Gaming Regulation, Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim;
provided, that, (i) in the case of an unpaid Imposition, lien, attachment, levy,
encumbrance, charge or claim, the commencement and continuation of such
proceedings shall suspend the collection thereof from Landlord and from the
Leased Property; (ii) neither the Leased Property or any portion thereof, the
Rent therefrom nor any part or interest in either thereof would be in any danger
of being sold, forfeited, attached or lost pending the outcome of such
proceedings; (iii) in the case of a Legal Requirement, neither Landlord nor
Tenant would be in any imminent danger of criminal or material civil liability
for failure to comply therewith pending the outcome of such proceedings; (iv) in
the case of a Legal Requirement, Imposition, lien, encumbrance or charge, Tenant
shall deliver to Landlord security in the form of cash, cash equivalents or a
Letter of Credit, if and as may be reasonably required by Landlord to insure
ultimate payment of the same and to prevent any sale or forfeiture of the Leased
Property or any portion thereof or the Rent by reason of such non-payment or
noncompliance; (v) in the case of an Insurance Requirement, the coverage
required by Article XIII shall be maintained; (vi) upon Landlord’s request,
Tenant shall keep Landlord reasonably informed as to the status of the
proceedings; and (vii) if such contest be finally resolved against Landlord or
Tenant, Tenant shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Landlord so desires, Landlord shall join as a party therein. The
provisions of this Article XII shall not be construed to permit Tenant to
contest

 

110



--------------------------------------------------------------------------------

the payment of Rent or any other amount (other than Impositions or Additional
Charges contested in accordance herewith) payable by Tenant to Landlord
hereunder. Tenant shall indemnify, defend, protect and save Landlord harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Landlord in connection with any such contest and any loss resulting
therefrom, except to the extent resulting from actions independently taken by
Landlord (other than actions taken by Landlord at Tenant’s direction or with
Tenant’s consent).

ARTICLE XIII

INSURANCE

13.1    General Insurance Requirements. During the Term, Tenant shall, at its
own cost and expense, maintain the minimum kinds and amounts of insurance
described below. Such insurance shall apply to the ownership, maintenance, use
and operations related to the Leased Property and all property located in or on
the Leased Property (including Capital Improvements and Tenant’s Property).
Except for policies insured by Tenant’s captive insurers, all policies shall be
written with insurers authorized to do business in all states where Tenant
operates and shall maintain A.M. Best ratings of not less than “A-” “VII” or
better in the most recent version of Best’s Key Rating Guide. In the event that
any of the insurance companies’ ratings fall below the requirements set forth
above, Tenant shall have one hundred eighty (180) days within which to replace
such insurance company with an insurance company that qualifies under the
requirements set forth above. It is understood that Tenant may utilize so called
Surplus lines companies and will adhere to the standard above.

 

  (a)    Property

Insurance.

(i)    Property insurance shall be maintained on the Leased Property (including
barges and vessels used for gaming), Capital Improvements and Tenant’s Property
against loss or damage under a policy with coverage not less than that found on
Insurance Services Office (ISO) “Causes of Loss – Special Form” and ISO
“Building and Personal Property Form” or their equivalent forms (e.g., an “all
risk” policy), in a manner consistent with the commercially reasonable practices
of similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations. Such property insurance shall be in
an amount not less than the greater of (a) Two Billion and No/100 Dollars
($2,000,000,000.00) and (b) the full replacement cost of the Facility having the
highest Fair Market Ownership Value at any given time; provided, that Tenant
shall have the right (i) to limit maximum insurance coverage for loss or damage
by earthquake (including earth movement) to a minimum amount of the projected
ground up loss with a 500-year return period (as determined annually by an
independent firm using RMS, AIR or equivalent catastrophe modeling software, and
taking into account all locations insured under Tenant’s property insurance,
including other locations owned, leased or managed by Tenant), less the
applicable deductible, (ii) to limit maximum insurance coverage for loss or
damage by named windstorms per occurrence to a minimum amount of the projected
ground up loss (including storm surge) with a 500-year return period (as
determined annually by an independent firm using RMS, AIR or equivalent
catastrophe modeling software, and taking into account all locations insured
under Tenant’s property insurance, including other locations owned, leased or
managed by Tenant), less the applicable

 

111



--------------------------------------------------------------------------------

deductible, and (iii) to limit maximum insurance coverage for loss or damage by
flood to a minimum amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00), to the extent commercially available; provided, further, that
in the event the premium cost of any earthquake, flood, named windstorm or
terrorism peril (as required by Section 13.1(b)) coverages are available only
for a premium that is more than two and one-half (2.5) times the premium paid by
Tenant for the third (3rd) year preceding the date of determination for the
insurance policy contemplated by this Section 13.1(a), then Tenant shall be
entitled and required to purchase the maximum amount of insurance coverage it
reasonably deems most efficient and prudent to purchase for such peril and
Tenant shall not be required to spend additional funds to purchase additional
coverages insuring against such risks; and provided, further, that certain
property coverages other than earthquake, flood and named windstorm may be
sub-limited as long as each sub-limit is commercially reasonable and prudent as
determined by Tenant and to the extent that the amount of such sub-limit is less
than the amount of such sub-limit in effect as of the Fifth Amendment Date, such
sub-limit is approved by Landlord, such approval not to be unreasonably
withheld.

(ii)    Such property insurance policy shall include, subject to
Section 13.1(a)(i) above: (i) agreed amount coverage and/or a waiver of any
co-insurance; (ii) building ordinance coverage (ordinance or law) including loss
of the undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to wind (e.g. named storms), earthquake and flood are subject to the
approval of Landlord and Fee Mortgagee. Except as otherwise set forth herein,
any property insurance loss adjustment settlement associated with the Leased
Property shall require the written consent of Landlord, Tenant, and each Fee
Mortgagee (to the extent required under the applicable Fee Mortgage Documents)
unless the amount of the loss net of the applicable deductible is less than One
Hundred Million and No/100 Dollars ($100,000,000.00) in which event no consent
shall be required.

(b)    Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism certified by the Terrorism Risk Insurance Program
Reauthorization Act of 2015 (“TRIPRA”) and acts of terrorism and sabotage not
certified by TRIPRA, with limits no less than (i) One Billion Five Hundred
Million and No/100 Dollars ($1,500,000,000.00) per occurrence for acts of
terrorism certified by TRIPRA and (ii) Two Hundred Twenty-Five Million and
No/100 Dollars ($225,000,000.00) for acts of terrorism and sabotage not
certified by TRIPRA. Both coverages shall apply to property damage and business
interruption. For the avoidance of doubt, Tenant may maintain an insurance
policy with a single limit of coverage for both acts of terrorism certified by
TRIPRA and acts of terrorism and sabotage not certified by TRIPRA and, if Tenant
maintains such an insurance policy, the full amount of the single limit
thereunder shall be applied toward each of the limits required under clauses
(i) and (ii) of this Section 13.1(b). If Tenant uses one or more of its captive
insurers to provide this insurance coverage, the captive(s) must secure

 

112



--------------------------------------------------------------------------------

and maintain reinsurance from one or more reinsurers for those amounts which are
not insured by the Federal Government, and which are in excess of a commercially
reasonable policy deductible. Such reinsurers are subject to the same minimum
financial ratings set forth in Section 13.1. In the event TRIPRA is not extended
or renewed, Landlord and Tenant shall mutually agree (in accordance with the
procedures set forth in Section 13.6) upon replacement insurance requirements
applicable to terrorism related risks.

(c)    Flood Insurance. With respect to any portion of the Leased Property that
is security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program to
the extent such insurance is required by the terms of the applicable Fee
Mortgage Documents. Such flood insurance may be provided as part of
Section 13.1(a) Property Insurance above.

(d)    Workers Compensation and Employers Liability Insurance. Workers
compensation insurance as required by applicable state statutes and Employers
Liability. This insurance shall include endorsements applicable to (i) Longshore
and Harbor Workers Compensation Act; and (ii) Maritime Coverage (including
transportation, wages, maintenance and cure, if not otherwise covered by
Section 13.1(g) Marine Liability Insurance).

(e)    Commercial General Liability Insurance. For bodily injury, personal
injury, advertising injury and property damage on an occurrence form with
coverage no less than ISO Form CG 0001 or equivalent. This policy shall include
the following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) Non-owned Watercraft Liability, to
the extent commercially available to operators of properties similar to the
subject Leased Property; (iv) Terrorism Liability; and (v) a Separation of
Insureds clause.

(f)    Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).

(g)    Marine Liability Insurance. For bodily injury and property damage
(Protection and Indemnity) on an occurrence form. If not covered by the other
insurance policies required by this Article XIII, this policy shall include the
following coverages: (i) Liquor Liability; (ii) Pollution Liability; and
(iii) injuries to captains and crew. To the extent commercially available at a
reasonable price, this policy shall contain a Separation of Insureds clause.
This coverage may be met through the combination of primary marine liability and
excess liability coverage.

(h)    Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability, Business
Auto Liability and Marine Liability policies in an amount not less than Three
Hundred Fifty Million and No/100 Dollars ($350,000,000.00) per occurrence and in
the aggregate annually (where applicable). The annual aggregate limit applicable
to Commercial General Liability shall apply per location. Tenant will use
commercially reasonable efforts to obtain coverage as broad as the underlying
insurance, including Terrorism Liability coverage, so long as such coverage is
available at a commercially reasonable price.

 

113



--------------------------------------------------------------------------------

(i)    Pollution Liability Insurance. For claims arising from the discharge,
dispersal, release or escape of any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.

(j)    Employment Practices Liability. Employment Practices Liability insurance
in an amount not less than Ten Million and No/100 Dollars ($10,000,000.00).

(k)    Crime. Crime insurance coverage in an amount not less than Eight Million
and No/100 Dollars ($8,000,000.00).

13.2    Name of Insureds. Except for the insurance required pursuant to
Section 13.1(d), Section 13.1(j) and Section 13.1(k), all insurance provided by
Tenant as required by this Article XIII shall include Landlord (including
specified Landlord related entities as directed by Landlord) and, to the extent
required by the applicable Fee Mortgage Documents, each applicable Fee Mortgagee
(i) with respect to the insurance required pursuant to Section 13.1(a),
Section 13.1(b) and Section 13.1(c), as a loss payee and as additional named
insured or additional insured without restrictions beyond the restrictions that
apply to Tenant and (ii) with respect to the other insurance maintained by
Tenant, as an additional named insured or additional insured without
restrictions beyond the restrictions that apply to Tenant; provided, however,
the insurance required pursuant to Section 13.1(i) and Section 13.1(g) shall be
permitted to include Landlord (including specified Landlord related entities as
directed by Landlord) and, to the extent required by the applicable Fee Mortgage
Documents, each applicable Fee Mortgagee as an additional insured without the
requirement that such policy expressly include language that such coverage is
without restrictions beyond the restrictions that apply to Tenant. In addition,
the insurance required pursuant to Section 13.1(a) and Section 13.1(b) shall
include a New York standard mortgagee clause (or its equivalent) in favor of
each applicable Fee Mortgagee. All insurance provided by Tenant as required by
this Article XIII may include any Permitted Leasehold Mortgagee as an additional
insured, and may include a New York standard mortgagee clause (or its
equivalent) in favor of any Permitted Leasehold Mortgagee. The coverage provided
to the additional insureds by Tenant’s insurance policies must be at least as
broad as that provided to the first named insured on each respective policy. For
the avoidance of doubt, Landlord looks exclusively to Tenant’s insurance
policies to protect itself from claims arising from the Leased Property and
Capital Improvements. The required insurance policies shall protect Landlord
against Landlord’s acts with respect to the Leased Property in the same manner
that they protect Tenant against its acts with respect to the Leased Property.
Except for the insurance required pursuant to Section 13.1(d), Section 13.1(j)
and Section 13.1(k), the required insurance policies shall include others as
additional insureds consistent with clause (ii) of this Section 13.2, as
required by Landlord and/or the Fee Mortgage Documents. The insurance protection
afforded to all insureds (whether named insureds or additional insureds) shall
be primary and shall not contribute with any insurance or self-insurance
programs maintained by such insureds (including deductibles and self-insured
retentions).

 

114



--------------------------------------------------------------------------------

13.3    Deductibles or Self-Insured Retentions. Tenant may self-insure such
risks that are customarily self-insured by companies of established reputation
engaged in the same general line of business in the same general area. All
increases in deductibles and self-insured retentions (collectively referred to
as “Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonably withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Fifth Amendment Date satisfy the
requirements of this Section as of the Fifth Amendment Date.

13.4    Waivers of Subrogation. Landlord shall not be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Article XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.

13.5    Limits of Liability and Blanket Policies. The insured limits of
liability maintained by Tenant shall be selected by Tenant in a manner
consistent with the commercially reasonable practices of similarly situated
tenants engaged in the same or similar businesses operating in the same or
similar locations as the applicable Leased Property. The limits of liability
Tenant has in effect as of the Fifth Amendment Date satisfy the requirements of
this Section as of the Fifth Amendment Date. The insurance required by this
Article XIII may be effected by a policy or policies of blanket insurance and/or
by a combination of primary and excess insurance policies (all of which may
insure additional properties owned, operated or managed by Tenant or its
Affiliates), provided each policy shall be satisfactory to Landlord, acting
reasonably, including, the form of the policy, provided such policies comply
with the provisions of this Article XIII.

13.6    Future Changes in Insurance Requirements.

(a)    In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this
Section 13.6(a). For example, for construction projects, different forms of
insurance may be required, such as builders risk, and Landlord and Tenant shall
mutually agree upon insurance requirements applicable to the construction
contractors. Tenant and Landlord shall work together in good faith to exchange
information (including proposed construction agreements) and ascertain
appropriate insurance requirements prior to Tenant being required to amend its
insurance under this Section 13.6(a); provided, however, that any revision to
insurance shall only be required if the revised insurance would be customarily
maintained by similarly situated tenants engaged in the same or similar
businesses operating in the same or similar locations as the applicable Leased
Property. If Tenant and Landlord are unable to reach a resolution within thirty
(30) days of the original notice of requested revision, the arbitration
provisions set forth in Section 34.2 shall control.

 

115



--------------------------------------------------------------------------------

(b)    In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Fifth Amendment Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with a financing or refinancing of a Fee
Mortgage), Landlord reasonably determines that the insurance carried by Tenant
is not, for any reason (whether by reason of the type, coverage, deductibles,
insured limits, the reasonable requirements of Fee Mortgagees, or otherwise)
commensurate with insurance customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations, the party seeking the change will advise the other party in writing
of the requested insurance revision. Tenant and Landlord shall work together in
good faith to determine whether the requested insurance revision shall be made;
provided, however, that any revision to insurance shall only be made if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations as the applicable Leased Property. If Tenant and Landlord are unable
to reach a resolution within thirty (30) days of the original notice of
requested revision, the arbitration provisions set forth in Section 34.2 shall
control. Solely with respect to the insurance required by Section 13.1(h) above,
in no event shall the outcome of an insurance revision pursuant to this
Section 13.6 require Tenant to carry insurance in an amount which exceeds the
sum of (i) the amounts set forth in Section 13.1(h) hereof plus (ii) the product
of (x) the amounts set forth in Section 13.1(h) hereof, and (y) the CPI
Increase.

13.7    Notice of Cancellation or Non-Renewal. Each required insurance policy
shall contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.

13.8    Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (a) statements of property value
by location, (b) risk modeling reports (e.g., named storms and earthquake), (c)
actuarial reports, (d) loss/claims reports and (e) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers, the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents (I) to its insurance consultants, attorneys,
accountants and other agents in connection with the administration and/or
enforcement of this Lease, (II) to any Fee Mortgagees, Permitted Leasehold
Mortgagees and potential lenders and their respective representatives, and
(III) as may be required

 

116



--------------------------------------------------------------------------------

by applicable laws. Landlord shall utilize commercially reasonable efforts to
cause each such person or entity to enter into a written agreement to maintain
the confidentiality thereof for the benefit of Landlord and Tenant.

13.9    Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.

13.10    Other Requirements. Tenant shall comply with the following additional
provisions:

(a)    In the event of a catastrophic loss or multiple losses at multiple
properties owned or leased directly or indirectly by ERI and that are insured by
ERI, then in the case (x) that at least one such property affected by the
catastrophic loss(es) or multiple losses is a Facility or an Other Facility (in
either case, a “Subject Facility”) and (y) at least one other such property
affected by the catastrophic loss(es) or multiple losses is not a Subject
Facility, (A) if such catastrophic loss or multiple losses exhaust any per
occurrence or aggregate insurance limits under the property or terrorism
insurance policies required by this Article XIII and any such property that is
not a Subject Facility is (w) directly or indirectly managed but not directly or
indirectly owned by ERI, (x) not wholly owned, directly or indirectly, by ERI,
(y) subject to a ground lease with a landlord party that is neither Landlord nor
its affiliates, or (z) is financed on a stand-alone basis, then the insurance
proceeds received in connection with such catastrophic loss or multiple losses
shall be allocated pro-rata based on the insured values of the impacted
properties, with no property receiving an allocation exceeding the loss suffered
by such property, and (B) if such catastrophic loss or multiple losses exhaust
any per occurrence or aggregate insurance limits under the property or terrorism
insurance policies required by this Article XIII and no property that is not a
Subject Facility is a property described in clauses (w) through (z) above, the
property(ies) that is a Subject Facility shall have first priority to insurance
proceeds from the property policy or terrorism policy in connection with such
catastrophic loss or multiple losses up to the reasonably anticipated amount of
loss with respect to the Subject Facility. Any property or terrorism insurance
proceeds allocable to a Subject Facility pursuant to clause (B) above shall be
paid to Landlord (or the landlord under the Other Lease, as applicable) and
applied in accordance with the terms of this Lease (or the Other Lease, as
applicable).

(b)    In the event Tenant shall at any time fail, neglect or refuse to insure
the Leased Property (including barges and vessels used for gaming) and Capital
Improvements, or is not in full compliance with its obligations under this
Article XIII, Landlord may, at its election, procure replacement insurance. In
such event, Landlord shall disclose to Tenant the terms of the replacement
insurance. Tenant shall reimburse Landlord for the cost of such replacement
insurance within thirty (30) days after Landlord pays for the replacement
insurance. The cost of such replacement insurance shall be reasonable
considering the then-current market.

 

117



--------------------------------------------------------------------------------

ARTICLE XIV

CASUALTY

14.1    Property Insurance Proceeds. Except (in the case of the Leased Property
(HNO)) as otherwise expressly provided in the HNO Ground Lease (it being
understood that Tenant shall remain obligated to comply with this Section 14.1
to the extent that it is able to do so without violating the terms of the HNO
Ground Lease), all proceeds (except business interruption not allocated to rent
expenses, if any) payable by reason of any property loss or damage to the Leased
Property, or any portion thereof, under any property policy of insurance
required to be carried hereunder shall be paid to Fee Mortgagee or to an escrow
account held by a third party depositary reasonably acceptable to Landlord,
Tenant and, if applicable, the Fee Mortgagee (in each case pursuant to an escrow
agreement reasonably acceptable to the Parties and the Fee Mortgagee and
intended to implement the terms hereof), and made available to Tenant upon
request for the reasonable costs of preservation, stabilization, restoration,
reconstruction and repair, as the case may be, of any damage to or destruction
of the Leased Property, or any portion thereof; provided, however, that the
portion of any such proceeds that are attributable to Tenant’s obligation to pay
Rent shall be applied against Rent due by Tenant hereunder; and provided,
further, that if the total amount of proceeds payable net of the applicable
deductibles is Twenty Million and No/100 Dollars ($20,000,000.00) or less per
Facility, and, if no Tenant Event of Default has occurred and is continuing, the
proceeds shall be paid to Tenant and, subject to the limitations set forth in
this Article XIV used for the repair of any damage to or restoration or
reconstruction of the Leased Property in accordance with Section 14.2. For the
avoidance of doubt, any insurance proceeds payable by reason of (i) loss or
damage to Tenant’s Property and/or Tenant Material Capital Improvements, or
(ii) business interruption shall be paid directly to and belong to Tenant. Any
excess proceeds of insurance remaining after the completion of the restoration
or reconstruction of the Leased Property in accordance herewith shall be
provided to Tenant. So long as no Tenant Event of Default is continuing, Tenant
shall have the right to prosecute and settle insurance claims, provided that, in
connection with insurance claims exceeding Twenty Million and No/100 Dollars
($20,000,000.00) per Facility, Tenant shall consult with and involve Landlord in
the process of adjusting any insurance claims under this Article XIV and any
final settlement with the insurance company for claims exceeding Twenty Million
and No/100 Dollars ($20,000,000.00) per Facility shall be subject to Landlord’s
consent, such consent not to be unreasonably withheld, conditioned or delayed.
The Parties hereby acknowledge and agree that solely for purposes of this
Article XIV and Article XV, notwithstanding anything to the contrary contained
herein, all Tenant Material Capital Improvements relating to the Southern
Indiana Redevelopment Project shall be deemed to be Material Capital
Improvements financed by Landlord pursuant to Section 10.4 hereof. Furthermore,
for the avoidance of doubt and without limitation of Section 10.4(g), for
purposes of Article XIV and Article XV, all Material Capital Improvements
comprising any part of the HNO License Extension Improvements shall be treated
as Material Capital Improvements financed by Landlord pursuant to Section 10.4
hereof.

14.2    Tenant’s Obligations Following Casualty.

(a)    In the event of a Casualty Event with respect to the Leased Property or
any portion thereof (to the extent the proceeds of insurance in respect thereof
are made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall

 

118



--------------------------------------------------------------------------------

restore such Leased Property (or any applicable portion thereof, excluding, at
Tenant’s election, any Tenant Material Capital Improvement, unless such Tenant
Material Capital Improvement is integrated into the Facility such that the
Facility could not practically or safely be operated without restoring such
Tenant Material Capital Improvement, provided that with respect to such Tenant
Material Capital Improvement that Tenant is not required to rebuild or restore,
Tenant shall repair and thereafter maintain the portions of the Leased Property
affected by the loss or damage of such Tenant Material Capital Improvement in a
condition commensurate with the quality, appearance and use of the balance of
the Facility and satisfying the Facility’s parking requirements) to
substantially the same condition as existed immediately before such damage or
otherwise in a manner reasonably satisfactory to Landlord (except, however, with
respect to the Facility known as Caesars Atlantic City, Tenant shall be required
to restore such Facility (or applicable portion thereof) only to the extent
necessary to generate at least the amount of EBITDA from such Facility following
such restoration as was generated from such Facility prior to such Casualty
Event), and (ii) the damage caused by the applicable Casualty Event shall not
terminate this Lease; provided, however, that if the applicable Casualty Event
shall occur not more than two (2) years prior to the then-Stated Expiration Date
and the cost to restore the Leased Property (excluding, for the avoidance of
doubt, any affected Tenant Material Capital Improvements that Tenant is not
required to restore) to the condition immediately preceding the Casualty Event,
as determined by a mutually approved contractor or architect, would equal or
exceed twenty-five percent (25%) of the Fair Market Ownership Value of such
Facility immediately prior to the time of such damage or destruction, then each
of Landlord and Tenant shall have the option, exercisable in such Party’s sole
and absolute discretion, to terminate this Lease solely with respect to the
applicable Facility, upon written notice to the other Party hereto delivered to
such other Party within thirty (30) days of the determination of the amount of
damage and the Fair Market Ownership Value of the applicable Facility and, if
such option is exercised by either Landlord or Tenant, this Lease shall
terminate solely with respect to the applicable Facility (and, commencing upon
the date of such termination, Rent hereunder shall be reduced by the Rent
Reduction Amount), Tenant shall not be required to restore the applicable
Facility and any insurance proceeds payable as a result of the damage or
destruction shall be payable in accordance with Section 14.2(c). Notwithstanding
anything to the contrary contained herein, if a Casualty Event occurs (and/or if
the determination of the amount of damage and/or the thirty (30) day period
referred to in the preceding sentence is continuing) at a time when Tenant could
send a Renewal Notice (provided, for this purpose, Tenant shall be permitted to
send a Renewal Notice under Section 1.4 not more than twenty-four (24) months
(rather than not more than eighteen (18) months) prior to the then current
Stated Expiration Date), if Tenant has elected or elects to exercise the same at
any time following Tenant’s receipt of such notice of termination from Landlord,
neither Landlord nor Tenant may terminate this Lease under this Section 14.2(a).

(b)    If the cost to restore the affected Leased Property exceeds the amount of
proceeds received from the insurance required to be carried hereunder, then
(i) Tenant’s restoration obligations, to the extent required hereunder, shall
continue unimpaired, and (ii) Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has (or is reasonably expected to
have) available to it any excess amounts needed to restore the Leased Property
to the condition required hereunder. Such excess amounts shall be paid by
Tenant.

(c)    In the event neither Landlord nor Tenant is required or elects to repair
and restore the Leased Property, all insurance proceeds (except business
interruption), other than

 

119



--------------------------------------------------------------------------------

proceeds reasonably attributed to any Tenant Material Capital Improvements (or
other property owned by Tenant), which proceeds shall be and remain the property
of Tenant, shall be paid to and retained by Landlord (after reimbursement to
Tenant for any reasonably-incurred expenses in connection with the subject
Casualty Event) free and clear of any claim by or through Tenant except as
otherwise specifically provided below in this Article XIV.

(d)    If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay delays Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.

(e)    If, and solely to the extent that, the damage resulting from any
applicable Casualty Event is not an insured event under the insurance policies
required to be maintained by Tenant under this Lease, then Tenant shall not be
obligated to restore the Leased Property in respect of the damage from such
Casualty Event.

14.3    No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.

14.4    Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Lease.

14.5    Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
insurance proceeds in accordance with the terms and provisions of this Lease).

ARTICLE XV

EMINENT DOMAIN

15.1    Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.

 

120



--------------------------------------------------------------------------------

(a)    Total Taking. If all of the Leased Property with respect to a Facility is
subject to a total and permanent Taking, this Lease shall automatically
terminate with respect to such Facility as of the day before the date of such
Taking or Condemnation. In such event, commencing upon the date of such
termination, Rent hereunder shall be reduced by the Rent Reduction Amount.

(b)    Partial Taking. If a portion (but not all) of the Leased Property with
respect to a Facility (and, without limitation, any Capital Improvements with
respect thereto) is subject to a permanent Taking (“Partial Taking”), this Lease
shall remain in effect so long as the applicable Facility is not thereby
rendered Unsuitable for its Primary Intended Use, and Rent shall be adjusted in
accordance with the Rent Reduction Amount with respect to the subject portion of
the applicable Facility; provided, however, that if the remaining portion of the
applicable Facility is rendered Unsuitable for Its Primary Intended Use, this
Lease shall terminate with respect to the entirety of such Facility as of the
day before the date of such Taking or Condemnation and, in such event,
commencing upon the date of such termination, Rent hereunder shall be reduced by
the Rent Reduction Amount with respect to the entirety of the subject Facility.

(c)    Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Leased Property with respect to the
affected Facility in accordance with this Lease and, to the extent required
hereby, any affected Tenant Material Capital Improvements, and thereafter as
provided in Section 15.2. In such event, subject to receiving such Award, Tenant
shall accomplish all necessary restoration in accordance with the following
sentence (whether or not the amount of the Award received by Tenant is
sufficient) and the Rent shall be adjusted in accordance with the Rent Reduction
Amount. Tenant shall restore the Leased Property (excluding any Tenant Material
Capital Improvement, unless such Tenant Material Capital Improvement is
integrated into the subject Facility such that such Facility could not
practically or safely be operated without restoring such Tenant Material Capital
Improvement) as nearly as reasonably possible under the circumstances to a
complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking; except, however, with
respect to the Facility known as Caesars Atlantic City, Tenant shall be required
to restore such Facility (or applicable portion thereof) only to the extent
necessary to generate at least the amount of EBITDA from such Facility following
such restoration as was generated from such Facility prior to such Casualty
Event.

15.2    Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and any Tenant Material Capital
Improvements subject to the Taking (but for the avoidance of doubt, not
including any amount for any unexpired portion of the Term), and (iii) third,
any remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord. The Parties hereby acknowledge and agree that solely for purposes
of Article XIV and this Article XV, notwithstanding anything

 

121



--------------------------------------------------------------------------------

to the contrary contained herein, all Tenant Material Capital Improvements
relating to the Southern Indiana Redevelopment Project shall be deemed to be
Material Capital Improvements financed by Landlord pursuant to Section 10.4
hereof. Furthermore, for the avoidance of doubt and without limitation of
Section 10.4(g), for purposes of Article XIV and Article XV, all Material
Capital Improvements comprising any part of the HNO License Extension
Improvements shall be treated as Material Capital Improvements financed by
Landlord pursuant to Section 10.4 hereof.

15.3    Temporary Taking. The taking of the Leased Property, or any part
thereof, shall constitute a Taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than one hundred
eighty (180) consecutive days. During any shorter period, which shall be a
temporary taking, all the provisions of this Lease shall remain in full force
and effect and the Award allocable to the Term shall be paid to Tenant.

15.4    Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
Award in accordance with the terms and provisions of this Lease).

ARTICLE XVI

DEFAULTS & REMEDIES

16.1    Tenant Events of Default. Any one or more of the following shall
constitute a “Tenant Event of Default”:

(a)    Tenant shall fail to pay any installment of Rent when due and such
failure is not cured within ten (10) days after written notice from Landlord of
Tenant’s failure to pay such installment of Rent when due (and such notice of
failure from Landlord may be given any time after such installment of Rent is
one (1) day late);

(b)    Tenant shall fail to pay any Additional Charge (excluding, for the
avoidance of doubt the Minimum Cap Ex Amount) within ten (10) days after written
notice from Landlord of Tenant’s failure to pay such Additional Charge when due
(and such notice of failure from Landlord may be given any time after such
payment of any Additional Charge is one (1) day late);

(c)    Tenant or Guarantor shall:

(i)    file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;

(ii)    make an assignment for the benefit of its creditors; or

(iii)    consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;

 

122



--------------------------------------------------------------------------------

(d)    (i)     Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof; or

(i)    Guarantor shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Guarantor, a receiver of Guarantor or of all or substantially all of Guarantor’s
property, or approving a petition filed against Guarantor seeking reorganization
or arrangement of Guarantor under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law, and such judgment,
order or decree shall not be vacated or set aside or stayed within sixty
(60) days from the date of the entry thereof;

(e)    entry of an order or decree liquidating or dissolving Tenant or
Guarantor, provided that the same shall not constitute a Tenant Event of Default
if such order or decree shall be vacated, set aside or stayed within ninety
(90) days from the date of the entry thereof;

(f)    Tenant shall fail to comply with Section 7.5, which failure is not cured
within thirty (30) days following notice thereof from Landlord to Tenant;
provided that, if: (i) such failure is not susceptible of cure within such
thirty (30) day period; and (ii) such failure would not expose Landlord to an
imminent and material risk of criminal liability or of material damage to its
business reputation, such thirty (30) day cure period shall be extended for such
time as is necessary (but in no event longer than ninety (90) days) to cure such
failure so long as Tenant commences to cure such failure or other breach within
such thirty (30) day period and thereafter proceeds with reasonable diligence to
complete such cure);

(g)    the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;

(h)    if Tenant or Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the amount of Seventy-Five Million and No/100 Dollars ($75,000,000.00), which
judgments are not discharged or effectively waived or stayed for a period of
forty-five (45) consecutive days;

(i)    Guarantor (A) shall fail to satisfy any of the Obligations (as defined in
the Guaranty) of a monetary nature or (B) shall otherwise fail to satisfy any
other Obligations or shall otherwise fail to perform or comply with any other
term, covenant or condition under the Guaranty, and, in any case under this
clause (B), such failure is not cured within ten (10) days following notice of
such failure from Landlord to Guarantor;

 

123



--------------------------------------------------------------------------------

(j)    except as a result of a Permitted Operation Interruption, Tenant fails to
cause the Continuous Operation Facilities to be Continuously Operated during the
Term;

(k)    any applicable Gaming License or other license material to any Continuous
Operation Facility’s operation for its Primary Intended Use is at any time
terminated or revoked or suspended or placed under a trusteeship (and in each
case such termination, revocation, suspension or trusteeship causes cessation of
Gaming activity at the Continuous Operation Facility) for more than thirty
(30) days and such termination, revocation, suspension or trusteeship is not
stayed pending appeal and would reasonably be expected to have a material
adverse effect on Tenant taken as a whole with the “Tenant” as defined under the
Joliet Lease, or on the Facilities taken as a whole with the Joliet Facility;

(l)    if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;

(m)    Tenant fails to comply with any Additional Fee Mortgagee Requirements,
which default is not cured within the applicable cure period set forth in the
Fee Mortgage Documents, if the effect of such default is to cause, or to permit
the holder or holders of the applicable Fee Mortgage (or a trustee or agent on
behalf of such holder or holders) to cause, such Fee Mortgage to become or be
declared due and payable (or redeemable) prior to its stated maturity;

(n)    a transfer of Tenant’s interest in this Lease (including pursuant to a
Change of Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below;

(o)    if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured within thirty (30) days
after written notice thereof from Landlord, provided, however, if such failure
cannot reasonably be cured within such thirty (30) day period and Tenant shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day period
shall be extended for such time as is reasonably necessary for Tenant in the
exercise of due diligence to cure such failure, provided that, with respect to
any failure to perform (i) that is still continuing on or after the first (1st)
day of the sixth (6th) Lease Year such cure period shall not extend beyond the
later of such first (1st) day of the sixth (6th) Lease Year or one hundred and
eighty (180) days in the aggregate, and (ii) that is first arising on or after
the first (1st) day of the sixth (6th) Lease Year, such cure period shall not
exceed one hundred and eighty (180) days in the aggregate, provided, further
however, that no Tenant Event of Default under this clause (o) or under clause
(q) below shall be deemed to exist under this Lease during any time the curing
thereof is prevented by an Unavoidable Delay, provided that upon the cessation
of the Unavoidable Delay, Tenant remedies the default within the time periods
otherwise required hereunder;

(p)    (i) A “Tenant Event of Default” (as defined in the Joliet Lease) shall
occur under the Joliet Lease or (ii) so long as the Existing Original Fee
Financing has not been replaced with replacement financing, a “Tenant Event of
Default” (as defined in the Las Vegas Lease) shall occur under the Las Vegas
Lease;

 

124



--------------------------------------------------------------------------------

(q)    the occurrence of a Tenant Event of Default pursuant to
Section 10.5(a)(x);

(r)    if Guarantor shall, in any judicial or quasi-judicial case, action or
proceeding, contest (or collude with or otherwise affirmatively assist any other
Person, or solicit or cause to be solicited any other Person to contest) the
validity or enforceability of Guarantor’s obligations under the Guaranty (or any
Qualified Replacement Guarantor’s obligations under a Replacement Guaranty);

(s)    if Tenant shall fail to comply with any of the provisions, terms or
conditions of any Ground Lease in effect as of the Commencement Date (with
respect to the Original Leased Property), or any renewals thereof, or the Fifth
Amendment Date (with respect to the Fifth Amendment Additional Property), or any
renewals thereof, with respect to any of the Continuous Operation Facilities as
required under Section 7.3 hereof, which failure is not cured within the
applicable time period set forth in the applicable Ground Lease and the effect
of such failure is to permit the applicable Ground Lessor to terminate such
Ground Lease or to result in the Ground Lease being terminated pursuant to the
terms thereof; and

(t)    if (i) Tenant shall fail to (x) comply with any of the provisions, terms
or conditions of the HNO Ground Lease as required under Section 7.3 hereof or
the HNO GL Operator Agreement or (y) satisfy any requirement (including any
Conditional Limitation) which is applicable to Tenant under the HNO Ground Lease
or the HNO GL Operator Agreement, (ii) the effect of any such failure, if
neither cured nor waived as of the date of expiration of all applicable cure,
grace or standstill periods with respect to such failure set forth in the HNO
Ground Lease or HNO GL Operator Agreement (as applicable) (including, for the
purpose of this clause (ii), any additional cure, grace or standstill periods
available to Landlord under Section 21.5 of the HNO Ground Lease with respect to
such failure), is to permit the applicable Ground Lessor under the HNO Ground
Lease to terminate the HNO Ground Lease or to result in the HNO Ground Lease
being terminated pursuant to the terms thereof and (iii) such failure is not
cured or waived by NOBC prior to the date of expiration of all applicable cure,
grace or standstill periods (after giving effect to Section 21.1(g) of the HNO
Ground Lease) available to Tenant with respect to such failure, but, for the
purpose of this clause (iii), without giving effect to any additional cure,
grace or standstill periods available to Landlord under Section 21.5 of the HNO
Ground Lease with respect to such failure.

Notwithstanding anything contained herein to the contrary, (x) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (y) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Event of
Default hereunder).

Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, ERI, CEOC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party’s rights thereunder so long as Tenant

 

125



--------------------------------------------------------------------------------

undertakes commercially reasonable efforts to cause such party to comply or
otherwise minimize such breach, and (ii) in the event that Tenant is required,
under the express terms of any Permitted Exception Document(s), to take or
refrain from taking any action, and taking or refraining from taking such action
would result in a default under this Lease, then Tenant shall advise Landlord of
the same, and Tenant and Landlord shall reasonably cooperate in order to address
the same in a mutually acceptable manner, and so as to minimize any harm or
liability to Landlord and to Tenant. For the avoidance of doubt, in no event
shall a Permitted Exception Document excuse Tenant from its obligation to pay
Rent or Additional Charges.

16.2    Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX,
Article XXXVI and Section 17.1(f) hereof, at any time upon or following the
Expiration Date, Tenant shall, if required by Landlord to do so, immediately
surrender to Landlord possession of the Leased Property and quit the same and
Landlord may enter upon and repossess such Leased Property by reasonable force,
summary proceedings, ejectment or otherwise, and may remove Tenant and all other
Persons and any of Tenant’s Property therefrom.

(a)    None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.

(b)    If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.

 

126



--------------------------------------------------------------------------------

16.3    Damages.

(a)    If Landlord elects to terminate this Lease in writing upon a Tenant Event
of Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent
due and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).

(b)    Notwithstanding anything otherwise set forth herein, if Landlord chooses
not to terminate Tenant’s right to possession of the Leased Property (whether or
not Landlord terminates this Lease) and has not been paid damages in accordance
with Section 16.3(a), then each installment of Rent and all other sums payable
by Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under
Section 16.3(a) or this Section 16.3(b)).

(c)    If, as of the date of any termination of this Lease pursuant to
Section 16.2(x), the Leased Property shall not be in the condition in which
Tenant has agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.

 

127



--------------------------------------------------------------------------------

16.4    Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

16.5    Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.

16.6    Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.

16.7    Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due, including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant fails to comply with
any Additional Fee Mortgagee Requirements, in all cases, after the expiration of
any cure period provided for herein, Landlord, without waiving or releasing any
obligation or default, may, but shall be under no obligation to, make such
payment or perform such act for the account and at the expense of Tenant, and
may, to the extent permitted by law, enter upon the Leased Property for such
purpose and take all such action thereon as, in Landlord’s reasonable opinion,
may be necessary or appropriate therefor. All sums so paid by Landlord and all
costs and expenses, including reasonable attorneys’ fees and expenses, so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.

16.8    Miscellaneous.

(a)    Suit or suits for the recovery of damages, or for any other sums payable
by Tenant to Landlord pursuant to this Lease, may be brought by Landlord from
time to time at Landlord’s election, and nothing herein contained shall be
deemed to require Landlord to await the date whereon this Lease and the Term
would have expired by limitation had there been no Tenant Event of Default,
reentry or termination.

 

128



--------------------------------------------------------------------------------

(b)    No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.

(c)    Except to the extent otherwise expressly provided in this Lease, each
right and remedy of a Party provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease.

(d)    Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.

ARTICLE XVII

TENANT FINANCING

17.1    Permitted Leasehold Mortgagees.

(a)    Tenant May Mortgage the Leasehold Estate. On one or more occasions,
without Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s
estate in and to the Leased Property (the “Leasehold Estate”) (or encumber the
direct or indirect Equity Interests in Tenant) to one or more Permitted
Leasehold Mortgagees under one or more Permitted Leasehold Mortgages and pledge
its right, title and interest under this Lease as security for such Permitted
Leasehold Mortgages or any related agreement secured thereby, provided, however,
that, (i) in order for a Permitted Leasehold Mortgagee to be entitled to the
rights and benefits pertaining to Permitted Leasehold Mortgagees pursuant to
this Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from
a Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or one hundred percent (100%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) no Person shall be deemed
to be a Permitted Leasehold Mortgagee hereunder unless and until (a) such Person
delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License

 

129



--------------------------------------------------------------------------------

relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease, and (c) in the case
of any subleasehold mortgage granted by a Subtenant after the Fourth Amendment
Date with respect to the Amended Original Leased Property, or after the Fifth
Amendment Date with respect to the Fifth Amendment Additional Property, that is
to be treated as a Permitted Leasehold Mortgage hereunder, such subleasehold
mortgage shall include an express acknowledgement that any exercise of remedies
thereunder that would affect the Leasehold Estate shall be subject and
subordinate to Landlord’s interest and estate in the applicable Leased Property,
as well as the interest of any Fee Mortgagee whose Fee Mortgage is senior to
this Lease, whether now or hereafter existing, in the applicable Leased
Property. Furthermore, as a condition to being deemed a Permitted Leasehold
Mortgagee hereunder, each Permitted Leasehold Mortgagee is deemed to acknowledge
and agree (and hereby does acknowledge and agree) that any foreclosure or
realization by any Permitted Leasehold Mortgagee pursuant to a Permitted
Leasehold Mortgage or upon Tenant’s interest under this Lease or that would
result in a transfer of all or any portion of Tenant’s interest in the Leased
Property or this Lease shall in any case be subject to the applicable
provisions, terms and conditions of Article XXII hereof.

(b)    Notice to Landlord.

(i)    If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.

(ii)    Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by written notice receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify Tenant and the

 

130



--------------------------------------------------------------------------------

Permitted Leasehold Mortgagee of the rejection of such communication and any
such items as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.

(iii)    After Landlord has received the notice provided for by subsection
(b)(i) above, Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligations secured by such Permitted Leasehold Mortgage and any other documents
pertinent to the applicable Permitted Leasehold Mortgage reasonably requested by
Landlord. With respect to any Permitted Leasehold Mortgage documents not
publicly filed or upon Landlord’s request, Tenant shall, with reasonable
promptness, provide Landlord from time to time with a copy of each material
amendment or other modification or supplement to such documents. All recorded
documents shall be accompanied by the appropriate recording stamp or other
certification of the custodian of the relevant recording office as to their
authenticity as true and correct copies of official records and all nonrecorded
documents shall be accompanied by a certification by Tenant that such documents
are true and correct copies of the originals. From time to time upon being
requested to do so by Landlord, Tenant shall also notify Landlord of the date
and place of recording and other pertinent recording data with respect to such
instruments as have been recorded.

(iv)    Notwithstanding the requirements of this Section 17.1(b), it is agreed
and acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the
Commencement Date, as of the Fourth Amendment Date and as of the Fifth Amendment
Date shall be deemed a Permitted Leasehold Mortgage (with respect to which
notice has been properly provided to Landlord pursuant to Section 17.1(b)(i))
without the requirement that Tenant or Landlord comply with the initial
requirements set forth in clauses (i) through (iii) above, (but, for the
avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a) or the last
sentence of Section 17.1(b)(i)). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with Section 17.1(b)(iii) with respect to Tenant’s Initial Financing or any
other financing with a Permitted Leasehold Mortgagee. The Parties further
confirm that, as of the Fifth Amendment Date, the name and address of the
Permitted Leasehold Mortgagee with respect to Tenant’s Initial Financing is:
Credit Suisse AG, Cayman Islands Branch, as Collateral Agent, Eleven Madison
Avenue, 9th Floor, New York, NY 10010, Attention: Loan Operations – Agency
Manager.

(c)    Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is

 

131



--------------------------------------------------------------------------------

given Tenant after the giving of such notice to Tenant, plus in each instance,
the additional periods of time specified in subsections (d) and (e) of this
Section 17.1 to remedy or cause to be remedied the defaults or acts or omissions
which are the subject matter of such notice specified in any such notice.
Landlord shall accept such performance by or at the instigation of such
Permitted Leasehold Mortgagee as if the same had been done by Tenant. Tenant
authorizes each such Permitted Leasehold Mortgagee (to the extent such action is
authorized under the applicable loan documents to which it acts as a lender,
noteholder, investor, agent, trustee or representative) to take any such action
at such Permitted Leasehold Mortgagee’s option and does hereby authorize entry
upon the Leased Property by the Permitted Leasehold Mortgagee for such purpose.

(d)    Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of Default is capable of being cured by the payment of money, or (y) the
ninety (90) day period following Landlord’s delivery of the Right to Terminate
Notice, if such Tenant Event of Default is not capable of being cured by the
payment of money, any Permitted Leasehold Mortgagee shall:

(i)    notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;

(ii)    pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due);

(iii)    comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and

(iv)    during such thirty (30) or ninety (90) day period, the Permitted
Leasehold Mortgagee shall respond, with reasonable diligence, to requests for
information from Landlord as to the Permitted Leasehold Mortgagee’s (and related
lender’s) intent to pay such Rent and other charges and comply with this Lease.

 

132



--------------------------------------------------------------------------------

If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) with respect to a specific Tenant Event of Default for which the
Permitted Leasehold Mortgagee was provided notice prior to the deadlines set
forth herein, such Permitted Leasehold Mortgagee shall have no further rights
under this Section 17.1(d) or Section 17.1(e) with respect to such Tenant Event
of Default.

(e)    Procedure on Default.

(i)    If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to
Section 17.1(d) above shall continue to be extended so long as during such
continuance:

(1)    such Permitted Leasehold Mortgagee shall pay or cause to be paid the
Rent, Additional Charges and other monetary obligations of Tenant under this
Lease as the same become due, and continue its good faith efforts to perform or
cause to be performed all of Tenant’s other obligations under this Lease,
excepting (A) obligations of Tenant to satisfy or otherwise discharge any lien,
charge or encumbrance against Tenant’s interest in this Lease or the Leased
Property or any of Tenant’s other assets that is/are (x) junior in priority to
the lien of the mortgage or other security documents held by such Permitted
Leasehold Mortgagee and (y) would be extinguished by the foreclosure of the
Permitted Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee
and (B) past non-monetary obligations then in default and not reasonably
susceptible of being cured by such Permitted Leasehold Mortgagee; and

(2)    subject to and in accordance with Section 22.2(i), if not enjoined or
stayed pursuant to a bankruptcy or insolvency proceeding or other judicial
order, such Permitted Leasehold Mortgagee shall diligently continue to pursue
acquiring or selling Tenant’s interest in this Lease and the Leased Property
(or, to the extent applicable, the direct or indirect interests in Tenant) by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.

(ii)    Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).

 

133



--------------------------------------------------------------------------------

(iii)    If a Permitted Leasehold Mortgagee is complying with subsection (e)(i)
of this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to
the extent applicable, the direct or indirect interests in Tenant) herein by
such Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or
an assignee thereof permitted by Section 22.2(i) hereof, this Lease shall
continue in full force and effect as if Tenant had not defaulted under this
Lease provided that such successor cures all outstanding defaults that can be
cured through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).

(iv)    No Permitted Leasehold Mortgagee shall be deemed to be an assignee or
transferee of this Lease or of the Leasehold Estate hereby created by virtue of
the Permitted Leasehold Mortgage so as to require such Permitted Leasehold
Mortgagee, as such, to assume the performance of any of the terms, covenants or
conditions on the part of Tenant to be performed hereunder; but the purchaser at
any sale of this Lease (or, to the extent applicable, the purchaser of the
direct or indirect interests in Tenant) (including a Permitted Leasehold
Mortgagee if it is the purchaser at foreclosure) and of the Leasehold Estate
hereby created in any proceedings for the foreclosure of any Permitted Leasehold
Mortgage, or the assignee or transferee of this Lease and of the Leasehold
Estate hereby created (or, to the extent applicable, the assignee or transferee
of the direct or indirect interests in Tenant) under any instrument of
assignment or transfer in lieu of the foreclosure of any Permitted Leasehold
Mortgage, shall be subject to all of the provisions, terms and conditions of
this Lease including, without limitation, Section 22.2(i) hereof.

(v)    Notwithstanding any other provisions of this Lease, any Permitted
Leasehold Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of
the Leasehold Estate of Tenant (or, to the extent applicable, the direct or
indirect interests in Tenant) in accordance with the requirements of
Section 22.2(i) of this Lease pursuant to foreclosure, assignment in lieu of
foreclosure or other similar proceedings of this Lease may, upon acquiring
Tenant’s Leasehold Estate (or, to the extent applicable, the direct or indirect
interests in Tenant), without further consent of Landlord, (x) sell and assign
interests in the Leasehold Estate (or, to the extent applicable, the direct or
indirect interests in Tenant) as and to the extent provided in this Lease, and
(y) enter into Permitted Leasehold Mortgages in the same manner as the original
Tenant, as and to the extent provided in this Lease, in each case under clause
(x) or (y), subject to the terms of this Lease, including Article XVII and
Section 22.2(i) hereof.

(vi)    Notwithstanding any other provisions of this Lease, any sale of this
Lease and of the Leasehold Estate hereby created (or, to the extent applicable,
the direct or indirect interests in Tenant) in any proceedings for the
foreclosure of any Permitted Leasehold Mortgage, or the assignment or transfer
of this Lease and of the Leasehold Estate hereby created (or, to the extent
applicable, the direct or indirect interests in Tenant) in lieu of the
foreclosure of any Permitted Leasehold Mortgage, shall, solely if and to the
extent such sale, assignment or transfer complies with the requirements of
Section 22.2(i) hereof, be deemed to be a permitted sale, transfer or assignment
of this Lease; provided, that, the foreclosing Permitted Leasehold Mortgagee or
purchaser at foreclosure sale or successor purchaser must satisfy the
requirements set forth in Section 22.2(i)(1) through (4).

 

134



--------------------------------------------------------------------------------

(f)    New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in
Section 17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold
Mortgagee instead shall have the rights described in this Section 17.1(f)).
Following any such rejection or termination, Landlord agrees to enter into a new
lease (“New Lease”) of the Leased Property with such Permitted Leasehold
Mortgagee or its Permitted Leasehold Mortgagee Designee for the remainder of the
term of this Lease, effective as of the date of termination, at the rent and
additional rent, and upon the terms, covenants and conditions (including all
then-remaining options to renew but excluding requirements which have already
been fulfilled) of this Lease, provided:

(i)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the applicable terms of Section 22.2;

(ii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);

(iii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for the avoidance of doubt, any amounts
that become due prior to and remain unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and

(iv)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

(g)    New Lease Priorities. If more than one Permitted Leasehold Mortgagee
shall request a New Lease pursuant to subsection (f)(i) of this Section 17.1,
Landlord shall enter into such New Lease with the Permitted Leasehold Mortgagee
whose mortgage is senior in lien, or with its Permitted Leasehold Mortgagee
Designee acting for the benefit of such Permitted

 

135



--------------------------------------------------------------------------------

Leasehold Mortgagee prior in lien foreclosing on Tenant’s interest in this
Lease. Landlord, without liability to Tenant or any Permitted Leasehold
Mortgagee with an adverse claim, may rely upon (i) with respect to any Permitted
Leasehold Mortgage evidenced by a recorded security instrument, a title
insurance policy (or, if elected by Landlord in its sole discretion, a title
insurance commitment, certificate of title or other similar instrument) issued
by a reputable title insurance company as the basis for determining the
appropriate Permitted Leasehold Mortgagee who is entitled to such New Lease or
(ii) with respect to any Permitted Leasehold Mortgage not evidenced by a
recorded security instrument, the statement with respect to relative priority of
Permitted Leasehold Mortgages contained in the applicable notice delivered
pursuant to Section 17.1(b)(i), provided that any such statement that provides
that any such Permitted Leasehold Mortgage described in this clause (ii) is
senior or prior to any Permitted Leasehold Mortgage evidenced by a recorded
security instrument shall only be effective to the extent it is consented to in
writing by the Permitted Leasehold Mortgagee in respect of such Permitted
Leasehold Mortgage evidenced by a recorded security instrument.

(h)    Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through the
effective date of such foreclosure or New Lease as to any such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, as the new
tenant hereunder or under the New Lease, as applicable (it being understood that
the provisions of this sentence shall not be deemed to relieve such new tenant
of its obligations to comply with this Lease or such New Lease from and after
the effective date of such foreclosure or New Lease).

(i)    Casualty Loss. A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be carried by Tenant hereunder on condition that (and, in
all events, Tenant agrees that) the insurance proceeds are to be applied in the
manner specified in this Lease and the Permitted Leasehold Mortgage shall so
provide; except that the Permitted Leasehold Mortgage may provide a manner for
the disposition of such proceeds, if any, otherwise payable directly to Tenant
(but not such proceeds, if any, payable jointly to Landlord and Tenant or to
Landlord, to the Fee Mortgagee or to a third party escrowee) pursuant to the
provisions of this Lease.

(j)    Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Base Rental Value)
or legal proceedings between Landlord and Tenant involving obligations under
this Lease.

(k)    Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee

 

136



--------------------------------------------------------------------------------

to Landlord shall be mailed to the address designated pursuant to the provisions
of Article XXXV hereof. Such notices, demands and requests shall be given in the
manner described in this Section 17.1 and in Article XXXV and shall in all
respects be governed by the provisions of those sections.

(l)    Limitation of Liability. Notwithstanding any other provision hereof to
the contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s
liability to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder
howsoever arising shall be limited to and enforceable only against such
Permitted Leasehold Mortgagee’s interest in the Leasehold Estate and the other
collateral granted to such Permitted Leasehold Mortgagee to secure the
obligations under the loan secured by the applicable Permitted Leasehold
Mortgage, and (ii) each Permitted Leasehold Mortgagee agrees that Landlord’s
liability to such Permitted Leasehold Mortgagee hereunder howsoever arising
shall be limited to and enforceable only against Landlord’s interest in the
Leased Property, and no recourse against Landlord shall be had against any other
assets of Landlord whatsoever.

(m)    Sale Procedure. If this Lease has been terminated, the Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof with the most senior lien on the Leasehold
Estate shall have the right to make the determinations and agreements on behalf
of Tenant under Article XXXVI, in each case, in accordance with and subject to
the terms and provisions of Article XXXVI.

(n)    Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long
as such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is
an intended third party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.

(o)    The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.

17.2    Landlord Cooperation with Permitted Leasehold Mortgage. If, in
connection with granting any Permitted Leasehold Mortgage or entering into an
agreement relating thereto, Tenant shall request in writing (i) reasonable
cooperation from Landlord or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by
Permitted Leasehold Mortgagee, Landlord shall reasonably cooperate with such
request, so long as (a) no Tenant Event of Default is continuing, (b) all
reasonable documented out-of-pocket costs and expenses incurred by Landlord,
including, but not limited to, its reasonable documented attorneys’ fees, shall
be paid by Tenant, and (c) any requested action, including any amendments or
modification of this Lease, shall not (i) increase Landlord’s monetary
obligations under this Lease by more than a de minimis extent, or increase
Landlord’s non-monetary obligations under this Lease in any material respect or
decrease Tenant’s obligations in any material respect, (ii) diminish Landlord’s
rights under this Lease in any material respect, (iii) adversely impact the
value of the Leased Property by more than a de minimis extent or otherwise have
a more than de minimis adverse effect on the Leased Property, Tenant or
Landlord, (iv) adversely impact Landlord’s (or any Affiliate of Landlord’s) tax
treatment or position, (v) result in this Lease not constituting a “true lease”,
or (vi) result in a default under the Fee Mortgage Documents.

 

137



--------------------------------------------------------------------------------

ARTICLE XVIII

TRANSFERS BY LANDLORD

18.1    Transfers Generally. Landlord may sell, assign, transfer or convey,
without Tenant’s consent, the entire Leased Property with respect to all of the
Facilities hereunder or the entire Leased Property with respect to any
individual Facility, in each case, in whole (subject to exclusions for assets
that may not be transferred and that, in the aggregate, are de minimis) but not
in part (unless in part due to a transaction in which multiple Affiliates of a
single Person (collectively, “Affiliated Persons”) will own the applicable
Leased Property as tenants in common, but only if all such Affiliated Persons
execute a joinder to either this Lease or the applicable Severance Lease, as
applicable, as “Landlord”, on a joint and several basis, the form and substance
of which joinder shall be reasonably satisfactory to Tenant and Landlord) to a
single transferee (or multiple Affiliated Persons, as applicable) (such
transferee, such tenants in common or any other permitted transferee of this
Lease, in each case, an “Acquirer”) and, in connection with such transaction,
(a) if the subject transaction involves a sale, assignment, transfer or
conveyance of the entire Leased Property, this Lease shall be assigned to the
applicable Acquirer such that the Acquirer shall become successor Landlord as if
an original party to this Lease, and (b) if the subject transaction involves a
sale, assignment, transfer or conveyance of the Leased Property with respect to
an individual Facility (or several Facilities but not all Facilities) (except as
provided in the third (3rd) sentence of this Section 18.1), (A) this Lease shall
remain in full force and effect with respect to the Facilities not transferred
to the Acquirer, and (B) a Severance Lease (and a Severance Guaranty), with the
applicable Acquirer, shall be entered into with respect to the transferred
Facility(ies) as described in Section 18.2 below. If Landlord (including any
permitted successor Landlord) shall convey the entire Leased Property or the
Leased Property with respect to an individual Facility (or Facilities, as
applicable) (subject, in each case, to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) in accordance with the
terms of this Lease, other than as security for a debt, and the applicable
Acquirer expressly assumes all obligations of Landlord arising after the date of
the conveyance, Landlord shall thereupon be released from all future liabilities
and obligations of Landlord under this Lease with respect to the transferred
portion of the Leased Property arising or accruing from and after the date of
such conveyance or other transfer and all such future liabilities and
obligations relating to such transferred Leased Property shall thereupon be
binding upon such applicable Acquirer. Without limitation of the preceding
provisions of this Section 18.1, any or all of the following shall be freely
permitted to occur (and, for the avoidance of doubt, except in the case of
subclause (b) of the following clause (i), neither a Severance Lease nor a
Severance Guaranty shall be required to be entered into with respect thereto):
(i) any transfer of (a) the entire Leased Property or (b) the entire Leased
Property with respect to an individual Facility to a Fee Mortgagee (in each
case, subject to exclusions for assets that may not be transferred and that, in
the aggregate, are de minimis) in accordance with the terms of this Lease
(including any transfer of the direct or indirect equity interests in Landlord),
which transfer may include, without limitation, a transfer by foreclosure
brought by the Fee Mortgagee or a transfer by a deed in lieu of foreclosure,
assignment in lieu of foreclosure or other transaction in lieu of foreclosure;
(ii) a merger transaction or other similar disposition affecting Landlord REIT
or a sale by Landlord REIT directly or indirectly involving the Leased Property
(so long as (x) upon consummation of such transaction, all of the Leased
Property (subject to exclusions for assets that may not be transferred and that,
in the aggregate, are de minimis) is owned by a single Person (or multiple
Affiliated Persons as tenants

 

138



--------------------------------------------------------------------------------

in common) and (y) such surviving Person(s) execute(s) an assumption of this
Lease and all Lease Related Agreements to which Landlord is a party, assuming
all obligations of Landlord hereunder and thereunder (if any) (in the case of
multiple Affiliated Persons, on a joint and several basis), the form and
substance of which assumption shall be reasonably satisfactory to Tenant and
Landlord); (iii) a sale/leaseback transaction by Landlord with respect to all of
the Leased Property pertaining to any Facility or Facilities (subject to
exclusions for assets that may not be transferred and that, in the aggregate,
are de minimis) (provided (x) the overlandlord under the resulting overlease
agrees that, in the event of a termination of such overlease, this Lease shall
continue in effect as a direct lease between such overlandlord and Tenant and
(y) the overlease shall not impose any new, additional or more onerous
obligations on Tenant without Tenant’s prior written consent in Tenant’s sole
discretion (and without limiting the generality of the foregoing, the overlease
shall not impose any additional monetary obligations (whether for payment of
rents under such overlease or otherwise) on Tenant), subject to and in
accordance with all of the provisions, terms and conditions of this Lease;
(iv) any sale of any indirect interest in the Leased Property in respect of any
Facility or Facilities that does not change the identity of Landlord hereunder,
including without limitation a participating interest in Landlord’s interest (or
the interest of any of the fee owning entities comprising Landlord) under this
Lease or a sale of Landlord’s (or any such fee owning entity’s or entities’)
reversionary interest in the Leased Property (or the applicable Leased Property
pertaining to any individual Facility) so long as Landlord remains the only
party with authority to bind Landlord under this Lease, or (v) a sale or
transfer to an Affiliate of Landlord or a joint venture entity in which any
Affiliate of Landlord is the managing member or partner, so long as (x) upon
consummation of such transaction, all of the Leased Property or all of the
Leased Property pertaining to an individual Facility (subject, in each case, to
exclusions for assets that may not be transferred and that, in the aggregate,
are de minimis) is owned by a single Person or multiple Affiliated Persons as
tenants in common and (y) such Person(s) execute(s) an assumption of this Lease
and all Lease Related Agreements to which Landlord is a party, assuming all
obligations of Landlord hereunder and thereunder (if any) (in the case of
multiple Affiliated Persons, on a joint and several basis), the form and
substance of which assumption shall be reasonably satisfactory to Tenant and
Landlord. Notwithstanding anything to the contrary herein, Landlord shall not
sell, assign, transfer or convey any Leased Property, or assign this Lease, to
(I) a Tenant Prohibited Person or (II) any Person that is associated with a
Person who has been found “unsuitable”, denied a Gaming License or otherwise
precluded from participation in the Gaming Industry by any Gaming Authority
where such association would reasonably be expected to adversely affect, any of
Tenant’s or its Affiliates’ Gaming Licenses or Tenant’s or its Affiliates’
then-current standing with any Gaming Authority. Any transfer by Landlord under
this Article XVIII shall be subject to all applicable Legal Requirements,
including any Gaming Regulations, and no such transfer shall be effective until
any applicable approvals with respect to Gaming Regulations, if applicable, are
obtained. Tenant shall attorn to and recognize any successor Landlord in
connection with any transfer(s) permitted under this Article XVIII as Tenant’s
“landlord” with respect to the applicable Facility(ies).

18.2    Severance Leases. In the event Landlord (or the applicable fee owning
Landlord entity with respect to any individual Facility) desires to sell or
otherwise transfer the Leased Property with respect to a Facility (in whole, but
not in part, and subject to exclusions for assets not capable of being
transferred which in the aggregate are de minimis) to a third party or to an
Affiliate(s) of Landlord (or in connection with a sale, assignment, transfer or
conveyance of the Leased Property with respect to an individual Facility as
described in Section 18.1(i)(b) above),

 

139



--------------------------------------------------------------------------------

the applicable operating Tenant entity(ies) with respect to such Facility and
the new owner of such Facility shall (subject to Section 18.1) enter into a
Severance Lease with respect to such Facility, in accordance with the following
provisions:

(a)    Landlord shall give Tenant not less than fifteen (15) days’ advance
written notice of a Severance Lease, and the applicable operating Tenant
entity(ies) with respect to the applicable Leased Property (as set forth on
Exhibit A) shall thereafter, within said fifteen (15)-day period (or such longer
period of time as Landlord may require; it being understood that Landlord may
delay or cancel the entry into the Severance Lease in the event that the
underlying sale or transfer of a Facility is delayed or cancelled for any
reason), execute, acknowledge and deliver a Severance Lease to the new owner of
the applicable Facility for the remaining Term and on substantially the same
terms and conditions as this Lease (except for appropriate adjustments
(including to Exhibits and Schedules), including such adjustments as are
described in this Article XVIII), and in any case no less favorable to Tenant
than the terms and conditions of this Lease.

(b)    Rent payable under the Severance Lease at the time of the commencement of
such Severance Lease shall be equal to the amount of the Rent Reduction Amount
for the applicable Leased Property to be subject to such Severance Lease.
Correspondingly, Rent payable hereunder shall be reduced by such Rent Reduction
Amount.

(c)    Upon the execution and delivery by such fee owning Landlord entity and
such operating Tenant entity of a Severance Lease in accordance with this
Section 18.2, (i) if, after giving effect to clause (iii) below, such operating
Tenant entity is no longer an operating Tenant entity with respect to (and is no
longer the “Operating Entity” identified in Exhibit A attached hereto with
respect to any Facility leased hereunder) any Leased Property hereunder, then
such operating Tenant entity shall be released from any and all liability and
obligations with respect to this Lease accruing from and after such execution of
such Severance Lease, (ii) if, after giving effect to clause (iii) below, such
fee owning Landlord entity no longer leases (as landlord) any Leased Property
hereunder, then such fee owning Landlord entity shall be released from any and
all liability and obligations with respect to this Lease accruing from and after
execution of such Severance Lease, and (iii) this Lease shall be terminated with
respect to the applicable Leased Property, such Leased Property shall cease to
constitute Leased Property hereunder, and neither Landlord nor Tenant shall have
any further obligations from and after the effective date of the applicable
Severance Lease in respect of the applicable Facility and applicable Leased
Property.

(d)    Any Severance Lease shall contain minimum capital expenditure
requirements regarding the applicable Facility leased pursuant to such Severance
Lease that, in the aggregate (taken together with the Minimum Cap Ex
Requirements under this Lease and the applicable Minimum Cap Ex Requirements
under (and as defined in) the Other Leases, after taking into consideration
applicable reductions of the Minimum Cap Ex Requirements under this Lease in the
amount of the Minimum Cap Ex Reduction Amount), are no greater than the Minimum
Cap Ex Requirements under this Lease and the applicable Minimum Cap Ex
Requirements under (and as defined in) the Other Leases immediately prior to
execution of the applicable Severance Lease.

(e)    Tenant shall take such actions and execute and deliver such documents,
including, without limitation, amended Memorandum(s) of Lease and, if requested
by Landlord, an amendment to this Lease, as are reasonably necessary and
appropriate to effectuate fully the provisions and intent of this Article XVIII,
and as Landlord may reasonably request to evidence such removal of a Facility
(or Facilities).

 

140



--------------------------------------------------------------------------------

(f)    Upon the execution of a Severance Lease, (i) the applicable parties shall
execute and deliver the corresponding Severance Guaranty, (ii) upon Landlord’s
receipt of the Severance Guaranty (which shall have become effective pursuant to
its terms), the Guaranty shall automatically, and without further action by any
party, cease to apply with respect to any Obligations (as defined in the
Guaranty) with respect to such Facility (and the Leased Property relating
thereto) to the extent arising from and after the effective date of such
Severance Guaranty (it being understood that any such Obligations arising prior
to the effective date of such Severance Guaranty shall not be terminated,
limited or affected by or upon entry into any such Severance Lease and Severance
Guaranty) and (iii) Landlord shall execute such documentation reasonably
requested by Tenant to confirm such cessation.

(g)    All reasonable, documented out-of-pocket costs and expenses relating to a
Severance Lease (including reasonable attorneys’ fees and other reasonable,
documented out-of-pocket costs incurred by Tenant or Guarantor for outside
counsel, if any) shall be borne by Landlord and not Tenant.

(h)    Landlord and Tenant shall cooperate with all applicable gaming
authorities in all reasonable respects to facilitate all necessary regulatory
reviews, approvals and/or authorizations with respect to the Severance Lease, in
accordance with applicable Gaming Regulations. The execution and implementation
of any Severance Lease shall be subject to obtaining all applicable approvals
from the applicable Gaming Authorities.

18.3    Permitted Property Sales. Notwithstanding anything contained to the
contrary herein, upon Landlord providing to Tenant not less than ten (10) days’
advance written notice, Landlord may sell or otherwise convey to a third party,
without Tenant’s consent in each instance, any or all of the property identified
on Schedule 7 attached hereto. Upon such sale or conveyance, the applicable
property shall no longer be considered Leased Property hereunder, but no
reduction in Rent or the Minimum Cap Ex Requirements shall be applicable and no
Severance Lease or corresponding Severance Guaranty shall be applicable.

18.4    Transfers to Tenant Competitors. In the event that, and so long as,
Landlord with respect to any Leased Property is a Tenant Competitor, then,
notwithstanding anything herein to the contrary, the following shall apply:

(a)    Without limitation of Section 23.1(c) of this Lease, Tenant shall not be
required (1) to deliver the information required to be delivered to such
Landlord pursuant to Section 23.1(b) hereof to the extent the same would give
such Landlord a “competitive” advantage with respect to markets in which such
Landlord and Tenant or ERI might be competing at any time (it being understood
that such Landlord shall retain audit rights with respect to such information to
the extent required to confirm Tenant’s compliance with the terms of this Lease
(and such Landlord shall be permitted to comply with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory requirements
with regard to such information) and provided that appropriate measures are in
place to ensure that only such Landlord’s auditors (which for this purpose shall
be a “big four” firm designated by such Landlord) and attorneys (as reasonably

 

141



--------------------------------------------------------------------------------

approved by Tenant) (and not Landlord or any Affiliates of such Landlord or any
direct or indirect parent company of such Landlord or any Affiliate of such
Landlord) are provided access to such information) or (2) to provide information
that is subject to the quality assurance immunity or is subject to
attorney-client privilege or the attorney work product doctrine.

(b)    Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:

(i)    Clause (vi) of the definition of Primary Intended Use shall be deleted,
and clause (v) of the definition of Primary Intended Use shall be modified to
read as follows: “(v) such other ancillary uses (including convention center and
related uses), but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date with respect to the
Original Leased Property (or as of the Fourth Amendment Date with respect to the
Chester Property or as of the Fifth Amendment Date with respect to the
respective Fifth Amendment Additional Property) or with then-prevailing or
innovative or state-of-the-art hotel, resort and gaming industry use, and/or”.

(ii)    Without limitation of the other provisions of Section 10.1, the approval
of Landlord shall not be required under (1) Section 10.1 for Alterations and
Capital Improvements in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00), and (2) Section 10.2(b) for approval of the Architect
thereunder.

(c)    With respect to all consent, approval and decision-making rights granted
to such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall establish an
independent committee to evaluate, negotiate and approve such matters,
independent from and without interference from such Landlord’s management or
Board of Directors. Any dispute over whether a particular decision should be
determined by such independent committee shall be submitted for resolution by an
Expert pursuant to Section 34.2 hereof.

Tenant acknowledges and agrees that (x) as of the Commencement Date, Joliet
Partner is a minority interest holder in the landlord under the Joliet Lease and
does not Control such landlord; and (y) for so long as the circumstances in
clause (x) continue and the Joliet Partner continues to own no more than twenty
percent (20%) of the interest in such landlord, neither Landlord nor any of its
Affiliates shall be deemed to be a Tenant Competitor solely as a result of the
circumstances in clause (x).

ARTICLE XIX

HOLDING OVER

If Tenant shall for any reason remain in possession of all or any portion of the
Leased Property after the Expiration Date without the consent, or other than at
the request, of Landlord, such possession shall be as a month-to-month tenant
during which time Tenant shall pay as Rent

 

142



--------------------------------------------------------------------------------

each month an amount equal to (a) the sum of (x) two hundred percent (200%) of
the monthly installment of Rent allocable to the individual Leased Property in
which Tenant remains in possession as of the Expiration Date, plus (y) one
hundred twenty-five percent (125%) of the monthly installment of Rent allocable
to the balance of the Leased Property (in which Tenant does not remain in
possession) applicable as of the Expiration Date, and (b) all Additional Charges
and all other sums payable by Tenant pursuant to this Lease. During such period
of month-to-month tenancy, Tenant shall be obligated to perform and observe all
of the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies, to continue its occupancy and use of such portion of the Leased
Property associated therewith. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
Expiration Date. This Article XIX is subject to Tenant’s rights and obligations
under Article XXXVI below, and it is understood and agreed that any possession
of the Leased Property after the Expiration Date pursuant to such Article XXXVI
shall not constitute a hold over subject to this Article XIX.

ARTICLE XX

RISK OF LOSS

The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.

ARTICLE XXI

INDEMNIFICATION

21.1    General Indemnification.

(i)    In addition to the other indemnities contained herein, and
notwithstanding the existence of any insurance carried by or for the benefit of
Landlord or Tenant, and without regard to the policy limits of any such
insurance, Tenant shall protect, indemnify, save harmless and defend Landlord
and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Landlord
Indemnified Parties”; each individually, a “Landlord Indemnified Party”), from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses, including reasonable documented attorneys’,
consultants’ and experts’ fees and expenses, imposed upon or incurred by or
asserted against the Landlord Indemnified Parties (excluding any indirect,
special, punitive or consequential damages as provided in Section 41.3) by
reason of any of the following (in each case, other than to the extent resulting
from Landlord’s gross negligence or willful misconduct or default hereunder or
the violation by Landlord of any Legal Requirement imposed against Landlord
(including any Gaming Regulations, but excluding any Legal Requirement which
Tenant is required to satisfy pursuant to the terms hereof or otherwise)):
(i) any accident,

 

143



--------------------------------------------------------------------------------

injury to or death of Persons or loss of or damage to property occurring on or
about any Facility (or any part thereof) or adjoining sidewalks under the
control of Tenant or any Subtenant; (ii) any use, misuse, non-use, condition,
maintenance or repair by Tenant of any Facility (or any part thereof); (iii) any
failure on the part of Tenant to perform or comply with any of the terms of this
Lease; (iv) any claim for malpractice, negligence or misconduct committed by
Tenant or any Person on or from any Facility (or any part thereof); (v) the
violation by Tenant of any Legal Requirement (including any Gaming Regulations)
or Insurance Requirements; (vi) the non-performance of any contractual
obligation, express or implied, assumed or undertaken by Tenant with respect to
any Facility (or any part thereof) or any business or other activity carried on
in relation to any Facility (or any part thereof) by Tenant; (vii) any lien or
claim that may be asserted against any Facility (or any part thereof) arising
from any failure by Tenant to perform its obligations hereunder or under any
instrument or agreement affecting any Facility (or any part thereof); (viii) any
third party claim asserted against Landlord as a result of Landlord having been
a party to the MLSA (as defined in the Amended Original Lease), so long as such
claim does not result from Landlord’s actions; (ix) any third party claim for
damages, including, but not limited to, a claim for refund of the grant funds
pertaining thereto, as a result of any act or omission of Tenant under, arising
in connection with or otherwise with respect to the AC Grants Related Documents;
and (x) any matter arising out of Tenant’s (or any Subtenant’s) management,
operation, use or possession of any Facility (or any part thereof) or any
business or other activity carried on, at, from or in relation to any Facility
(or any part thereof) (including any litigation, suit, proceeding or claim
asserted against Landlord). Any amounts which become payable by Tenant under
this Article XXI shall be paid within ten (10) days after liability therefor is
determined by a final non appealable judgment or settlement or other agreement
of the Parties, and if not timely paid shall bear interest at the Overdue Rate
from the date of such determination to the date of payment. Tenant, with its
counsel and at its sole cost and expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against the Landlord
Indemnified Parties. For purposes of this Article XXI, any acts or omissions of
Tenant or any Subtenant or any Subsidiary, as applicable, or by employees,
agents, assignees, contractors, subcontractors or others acting for or on behalf
of Tenant or any Subtenant or any Subsidiary, as applicable (whether or not they
are negligent, intentional, willful or unlawful), shall be strictly attributable
to Tenant.

(ii)    Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against the
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming

 

144



--------------------------------------------------------------------------------

Regulations, but excluding any Legal Requirement which Tenant is required to
satisfy pursuant to the terms hereof or otherwise). Any amounts which become
payable by Landlord under this Section 21.1(ii) shall be paid within ten
(10) days after liability therefor is determined by a final non appealable
judgment or settlement or other agreement of the Parties, and if not timely paid
shall bear interest at the Overdue Rate from the date of such determination to
the date of payment. Landlord, with its counsel and at its sole cost and
expense, shall contest, resist and defend any such claim, action or proceeding
asserted or instituted against the Tenant Indemnified Parties. For purposes of
this Article XXI, any acts or omissions of Landlord, or by employees, agents,
contractors, subcontractors or others acting for or on behalf of Landlord
(whether or not they are negligent, intentional, willful or unlawful), shall be
strictly attributable to Landlord.

(iii)    Subject to the last sentence of Section 41.1, Landlord shall protect,
indemnify, save harmless and defend Chester Downs and Marina, LLC and its
principals, partners, officers, members, Affiliates, directors, shareholders,
employees, managers, agents and servants (collectively, the “Specified Tenant
Indemnified Parties”; each individually, a “Specified Tenant Indemnified Party”)
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses, including reasonable documented
attorneys’, consultants’ and experts’ fees and expenses (collectively,
“Liabilities”), imposed upon or incurred by or asserted against the Specified
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3, and excluding any liabilities
excluded by operation of the penultimate sentence of this Section 21.1(iii)) and
arising by reason of non-payment or non-performance (to the extent such
obligations are capable of being performed by an owner, tenant, operator or
manager of the Chester Property) by any of Landlord or any tenant, subtenant,
operator or manager of the Chester Property, of obligations under the documents,
agreements and instruments set forth and listed on Schedule 10 hereto (as the
same may be amended, modified or supplemented from time to time, to the extent
that such amendments, modifications or supplements have been, if effectuated
prior to the Chester Property Payment Indemnification Start Date, entered into
or consented to by Landlord or any successor, as applicable) required to be paid
or performed during the period from and after the Chester Property Payment
Indemnification Start Date. Any amounts which become payable by Landlord under
this Section 21.1(iii) shall be paid within ten (10) days after liability
therefor is determined by a final non appealable judgment or settlement or other
agreement of the Parties, and if not timely paid shall bear interest at the
Overdue Rate from the date of such determination to the date of payment.
Landlord, with its counsel and at its sole cost and expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against the Tenant Indemnified Parties. Notwithstanding anything to the contrary
contained herein, Landlord shall have no Liabilities under this
Section 21.1(iii) for any payment or performance of any obligations under the
documents, agreements and instruments set forth and listed on Schedule 10 hereto
to the extent arising from any business or other activities of any of the
Specified Tenant Indemnified Parties during the period from and after the
Chester Property Payment Indemnification Start Date. Landlord’s indemnity
hereunder shall survive the expiration or termination of this Lease.

21.2    Encroachments, Restrictions, Mineral Leases, etc. For purposes of this
Section 21.2, the term “Commencement Date” as used in this Section 21.2 shall be
deemed to mean in

 

145



--------------------------------------------------------------------------------

relation to the Original Leased Property, the Commencement Date hereunder, in
relation to the Chester Property, the Fourth Amendment Date and, in relation to
the Fifth Amendment Additional Property, the Fifth Amendment Date. If any of the
Leased Improvements shall encroach upon any property, street or right-of-way, or
shall violate any restrictive covenant or other similar agreement affecting the
Leased Property, or any part thereof, or shall impair the rights of others under
any easement or right-of-way to which the Leased Property is subject, or the use
of the Leased Property or any portion thereof is impaired, limited or interfered
with by reason of the exercise of the right of surface entry or any other
provision of a lease or reservation of any oil, gas, water or other minerals,
then, promptly upon the request of Landlord or any Person affected by any such
encroachment, violation or impairment (collectively, a “Title Violation”),
Tenant, subject to its right to contest the existence of any such encroachment,
violation or impairment to the extent provided in this Lease, and without
limitation of any of Tenant’s obligations otherwise set forth in this Lease (to
the extent applicable), shall (i) in the case of any third party claims
(excluding, for the avoidance of doubt, those made by Affiliates of Landlord)
based on or resulting from such Title Violation, protect, indemnify, save
harmless and defend the Landlord Indemnified Parties from and against, with
respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of, any and all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses) based on or arising by reason of any such third party claim based on
or resulting from such Title Violation; provided, however, that Tenant shall be
required to so protect, indemnify, save harmless and defend the Landlord
Indemnified Parties only to the extent that the proceeds from Landlord’s title
insurance policies are not sufficient to cover such losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(it being understood that if Tenant pays any such amounts that are contemplated
hereunder to be covered by Landlord’s title insurance policies, then Tenant
shall be subrogated to all or fifty percent (50%) of (as applicable) the rights
of Landlord against its title insurance carriers and shall be entitled to, with
respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of, the proceeds (net of Landlord’s
out-of-pocket costs incurred in obtaining such proceeds) from such title
insurance policy related to such Title Violation; except, however, Tenant shall
not be entitled to receive proceeds from any such title insurance policies in
excess of amounts actually paid by Tenant in connection therewith) and (ii) to
the extent that no third party makes a claim with respect to such Title
Violation, Landlord shall not require Tenant to cure any of the foregoing
matters unless it would have a material adverse effect on the Leased Property
following expiration or termination of this Lease, and in the event Tenant so
cures any such matters, (A) Tenant shall bear with respect to matters first
arising from and after the Commencement Date, one hundred percent (100%) of, and
with respect to matters existing as of the Commencement Date, fifty percent
(50%) of, the cost of such cure (after giving effect to such title insurance
proceeds), and (B) Tenant shall be subrogated to all or fifty percent (50%) of
(as applicable) the rights of Landlord against its title insurance carriers and
shall be entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith.

 

146



--------------------------------------------------------------------------------

In the event of an adverse final determination with respect to any such
encroachment, violation or impairment, (a) either of Tenant or Landlord shall
obtain valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, or
(b) Tenant shall make such changes in the Leased Improvements, and take such
other actions, in each case reasonably acceptable to Landlord, as Tenant in the
good faith exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
applicable portion of the Leased Property for the Primary Intended Use
substantially in the manner and to the extent the applicable portion of the
Leased Property was operated prior to the assertion of such encroachment,
violation or impairment; provided that, (i) unless required under an adverse
final determination of a claim brought by a third party other than Landlord or
any Affiliate of Landlord, Tenant shall not be required to obtain any such
waivers or settlements, make any such changes or take any such other actions
unless such encroachment, violation or impairment otherwise would have a
material adverse effect on the Leased Property following expiration or
termination of this Lease, and (ii) Tenant shall bear with respect to matters
first arising from and after the Commencement Date, one hundred percent (100%)
of, and with respect to matters existing as of the Commencement Date, fifty
percent (50%) of, the cost of obtaining such waivers or settlements, making any
such changes or taking any such other actions. Tenant’s obligations under this
Section 21.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance and,
to the extent of any recovery under any title insurance policy, Tenant shall be
entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of any sums recovered
by Landlord under any such policy of title or other insurance (net of Landlord’s
out-of-pocket costs incurred in seeking such recovery) up to the maximum amount
paid by Tenant in accordance with this Section 21.2 and Landlord, upon request
by Tenant, shall pay over to Tenant the applicable portion of such sum paid to
Landlord in recovery on such claim. Landlord agrees to use reasonable efforts to
seek recovery under any policy of title or other insurance under which Landlord
is an insured party for all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable documented
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment as set forth in this
Section 21.2; provided, however, that in no event shall Landlord be obligated to
institute any litigation, arbitration or other legal proceedings in connection
therewith unless Landlord is reasonably satisfied that Tenant has the financial
resources needed to fund all or fifty percent (50%) (as applicable) of the
expenses of such litigation and Tenant and Landlord have agreed upon the terms
and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.

ARTICLE XXII

TRANSFERS BY TENANT

22.1    Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and

 

147



--------------------------------------------------------------------------------

absolute discretion), (x) voluntarily, by operation of law or otherwise assign
(which term includes any transfer, sale, encumbering, pledge or other transfer
or hypothecation), in whole or in part, this Lease or Tenant’s Leasehold Estate,
(y) let or sublet (or sub-sublet, as applicable) all or any part of any
Facility, or (z) engage the services of any Person (other than a wholly owned
Subsidiary of ERI) for the management of any Facility, nor shall Tenant cause,
suffer or permit any of the foregoing to occur. Tenant acknowledges that
Landlord is relying upon the expertise of Tenant in the operation of the
Facilities hereunder and that Landlord entered into this Lease with the
expectation that Tenant would remain in and operate the Facilities during the
entire Term. Any Change of Control (including any Change of Control of
Guarantor) (or, subject to Section 22.2 below, any transfer of direct or
indirect interests in Tenant that results in a Change of Control, including any
Change of Control of Guarantor) shall constitute an assignment of Tenant’s
interest in this Lease within the meaning of this Article XXII and the
provisions requiring consent contained herein shall apply thereto.
Notwithstanding anything set forth herein, except as expressly provided in
Section 22.2(i) or Section 14 of the Guaranty, no assignment or direct or
indirect transfer (nor any Change of Control) of any nature (whether or not
permitted hereunder) shall result in the termination, release, reduction or
limitation of any of Guarantor’s obligations or liabilities under the Guaranty,
it being understood that, except as expressly provided in Section 14 of the
Guaranty, all of Guarantor’s obligations and liabilities in respect of the
Guaranty shall continue unabated and in full force and effect in accordance with
the terms of the Guaranty, notwithstanding any such transfer, and shall not
terminate or be released or reduced in any respect.

22.2    Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant, without the
consent of Landlord, may:

(i)    (a) subject to and in accordance with Section 17.1, assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant), in
whole, but not in part, to a Permitted Leasehold Mortgagee for collateral
purposes pursuant to a Permitted Leasehold Mortgage, (b) assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant) to such
Permitted Leasehold Mortgagee, its Permitted Leasehold Mortgagee Designee or any
other purchaser following any foreclosure or transaction in lieu of foreclosure
of the Permitted Leasehold Mortgage, and (c) assign this Lease (and/or direct or
indirect interests in Tenant) to any subsequent purchaser thereafter (provided
such subsequent purchaser is not ERI, any Affiliate of ERI or any other
Prohibited Leasehold Agent), in each case, solely in connection with or
following a foreclosure of, or transaction in lieu of foreclosure of, a
Permitted Leasehold Mortgage; provided, however, that immediately upon giving
effect to any Lease Foreclosure Transaction, (1) subject to the last sentence of
this Section 22.2, the following conditions (x), (y) and (z) shall be satisfied
(the “Tenant Transferee Requirement”): (x) a Qualified Transferee will be the
replacement Tenant hereunder or will Control, and own not less than fifty-one
percent (51%) of all of the direct and indirect economic and beneficial
interests in, Tenant or such replacement Tenant, (y) a replacement lease
guarantor that is a Qualified Replacement Guarantor will have provided a
Replacement Guaranty of the Lease, and (z) the Leased Property shall be managed
pursuant to a Replacement Management Agreement by a Qualified Replacement
Manager or a manager that is expressly approved in writing by Landlord; (2) the
transferee and any of its applicable Affiliates shall have obtained all
necessary Gaming Licenses as required under applicable Legal Requirements
(including

 

148



--------------------------------------------------------------------------------

Gaming Regulations) and all other licenses, approvals, and permits required for
such transferee to be Tenant under this Lease; (3) a single Person or multiple
Affiliated Persons as tenants in common (each of which satisfy the Tenant
Transferee Requirement) (provided such Affiliated Persons have executed a
joinder to this Lease as the “Tenant” on a joint and several basis, the form and
substance of which joinder shall be reasonably satisfactory to Landlord) shall
own, directly, all of Tenant’s Leasehold Estate and be Tenant under this Lease;
and (4) the Foreclosure Successor Tenant shall (i) provide written notice to
Landlord (x) at least thirty (30) days prior to the closing of the applicable
Lease Foreclosure Transaction, specifying in reasonable detail the nature of
such Lease Foreclosure Transaction and such additional information as Landlord
may reasonably request in order to determine that the requirements of this
Section 22.2(i) are satisfied, which notice shall be accompanied by proposed
forms of the Lease Assumption Agreement and the amendment to this Lease
contemplated by the third (3rd) paragraph prior to the end of this Section 22.2,
and the forms of proposed Replacement Guaranty and Replacement Management
Agreement, (y) at the time of execution of any definitive agreement with respect
to such Lease Foreclosure Transaction, and (z) at the time of consummation of
such Lease Foreclosure Transaction, (ii) assume (or, in the case of a
foreclosure on or transfer of direct or indirect interests in Tenant, cause
Tenant to reaffirm) in writing (in a form reasonably acceptable to Landlord) the
obligations of Tenant under this Lease (a “Lease Assumption Agreement”), (iii)
provide Landlord with a copy of any such Lease Assumption Agreement and all
other documents required under this Section 22.2(i), as executed at such closing
promptly following such closing, and (iv) provide Landlord with a customary
opinion of counsel reasonably satisfactory to Landlord with respect to the
execution, authorization, and enforceability and other customary matters;

(ii)    Subject to providing Landlord (i) written notice at least thirty
(30) days prior to the closing of the applicable assignment, specifying in
reasonable detail the nature of such transaction and such additional information
as Landlord may reasonably request in order to determine that the requirements
of this Section 22.2(ii) are satisfied in connection with such assignment, which
notice shall be accompanied by the proposed form of the assumption agreement
whereby such assignee assumes the obligations of Tenant under this Lease (the
form and substance of which is to be reasonably approved by Landlord prior to
the effectuation thereof), (ii) written notice at the time of execution of any
definitive agreement with respect to such assignment, and (iii) with a copy of
such assumption agreement and all other documents effecting such assignment, as
executed at such closing within two (2) days following the closing of such
assignment, assign this Lease in its entirety to an Affiliate of Tenant, to ERI
or to an Affiliate of ERI, provided, that, the assignee, following the
effectuation of such assignment, shall directly or indirectly own or have at
least the same rights to all Tenant’s Property and other assets and properties
(including, without limitation, rights under licenses and with respect to
Intellectual Property) required to lease and operate the Facilities as held by
Tenant immediately prior to such assignment (other than Tenant’s Property and
other assets and properties which in the aggregate are de minimis) (it being
understood, for the avoidance of doubt, that none of the foregoing shall result
in Tenant being released from this Lease or any of the other Lease Related
Agreements);

 

149



--------------------------------------------------------------------------------

(iii)    transfer direct or indirect interests in Tenant or its direct or
indirect parent(s) on a nationally-recognized exchange; provided, however, that,
in the event of a Change of Control of ERI, then the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of the Facilities (taken as a whole with the Joliet Facility) must in
each case be generally consistent with or superior to that which existed prior
to such Change of Control (it being agreed that Tenant shall give written notice
to Landlord (x) no less than thirty (30) days’ prior to any transaction or
series of related transactions which would result in a Change of Control of ERI
and Tenant shall furnish Landlord with such information and materials relating
to the proposed transaction as Landlord may reasonably request in connection
with making its determination under this clause (iii) (to the extent in Tenant’s
possession or reasonable control, and subject to customary and reasonable
confidentiality restrictions in connection therewith), and if Landlord
determines that the quality of the management and operation of the Leased
Property will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply), and (y) at the time of execution of any definitive agreement
with respect to such Change of Control);

(iv)    transfer any direct or indirect interests in Tenant so long as a Change
of Control does not result, provided Landlord shall be given prior written
notice of any transfer of ten percent (10%) or more (in the aggregate) direct or
indirect ownership interest in Tenant of which transfer Tenant or ERI has actual
knowledge other than any such transfer on a nationally recognized exchange;

(v)    transfer direct or indirect interests in ERI or cause, suffer or permit a
Change of Control with respect to ERI; provided, however, that in the event of a
Change of Control of ERI, the qualifications, quality and experience of the
management of Tenant and Guarantor, and the quality of the management and
operation of the Facilities (taken as a whole with the Joliet Facility) must in
each case be generally consistent with or superior to that which existed prior
to such Change of Control (it being agreed that Tenant shall (x) give no less
than thirty (30) days’ prior notice to Landlord of any transaction or series of
related transactions which would result in a Change of Control of ERI and Tenant
shall furnish Landlord with such information and materials relating to the
proposed transaction as Landlord may reasonably request in connection with
making its determination under this clause (v) (to the extent in Tenant’s
possession or reasonable control, subject to customary and reasonable
confidentiality restrictions in connection therewith), and if Landlord
determines that the quality of the management and operation of the Leased
Property will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply) and, for the avoidance of doubt, (1) in the case of a Change of
Control of ERI, ERI shall remain Guarantor, and (2) in all events, all of
Guarantor’s obligations and liabilities in respect of the Guaranty shall
continue unabated and in full force and effect in accordance with the terms
thereof and shall not terminate or be released or reduced in any respect, except
solely as and to the extent provided in Section 14 of the Guaranty, and (y) give
notice to Landlord of the applicable transaction or series of transactions at
the time of execution of any definitive agreement with respect to such Change of
Control);

 

150



--------------------------------------------------------------------------------

(vi)    transfer direct or indirect interests in Tenant or its direct or
indirect parent(s) in connection with a transfer of all of the assets (other
than assets which in the aggregate are de minimis) of ERI; provided, however,
that ERI shall not be released from its obligations under the Guaranty and the
applicable transferee shall assume, jointly and severally with ERI (in a form
reasonably satisfactory to Landlord), all of ERI’s obligations under the
Guaranty; and provided, further, that all of the following requirements shall
have been complied with in all respects:

(A) the Board of Directors of Guarantor shall have determined that the
qualifications, quality and experience of the management of Guarantor and the
quality of the management and operation of each of the Facilities (taken as a
whole with the Joliet Facility) will, in each case, be generally consistent with
or superior to that which existed prior to the applicable transaction(s) giving
rise to such transfer (it being agreed that Guarantor shall give notice to
Landlord of such proposed transfer in accordance with clause (C) below, and if
Landlord determines that requirements in this clause (A) will not be satisfied,
then such determination shall be resolved pursuant to Section 34.2 hereof;
provided that, for purposes of this clause (A), the fifteen (15) day good faith
negotiating period contemplated by Section 34.2 hereof shall not apply);

(B) the Board of Directors of Guarantor shall have determined that, following
the occurrence of such transfer, the successor Guarantor shall be sufficiently
creditworthy, and shall have sufficient wherewithal and ability, so as to be
able to assume and satisfy all obligations of Guarantor in respect of the
Guaranty;

(C) Guarantor shall provide written notice to Landlord at least thirty (30) days
prior to the proposed transfer, specifying in reasonable detail the nature of
such transfer; and

(D) (i) the assignee or transferee shall be the owner, directly or indirectly,
of all of the direct and indirect assets of ERI (other than assets that are, in
the aggregate, de minimis) and (ii) the assignee or transferee shall assume the
obligations of Guarantor under the Guaranty and shall agree in an agreement in
form reasonably acceptable to Landlord to be bound by the Guaranty from and
after the date of the transfer (which agreement shall be furnished to Landlord
for review and approval no less than thirty (30) days prior to the proposed
effectuation thereof), and Guarantor shall provide Landlord with a copy of such
agreement, together with copies of all other documents effecting such assignment
or transfer, within ten (10) days following the date of such assignment or
transfer;

(vii)    transfer and sell the entire Leasehold Estate with respect to any
individual Facility that is not an Excluded Facility (inclusive of Tenant’s
rights in any related Tenant Material Capital Improvements) (any transfer in
compliance with this Section 22.2(vii), an “L1 Transfer”); provided, however,
that immediately upon giving

 

151



--------------------------------------------------------------------------------

effect to any L1 Transfer, the following conditions shall be satisfied,
(1) subject to the last paragraph of this Section 22.2, (x) an L1 Qualified
Transferee shall be the L1 Successor Tenant with respect to such Facility and
(y) if such L1 Successor Tenant has a Parent Company, then the Parent Company of
such L1 Successor Tenant shall have provided a Replacement Guaranty (L1
Transfer) with respect to the applicable L1/L2 Severance Lease; (2) such L1
Successor Tenant and the applicable Landlord fee owning entity for such Facility
shall have entered into a L1/L2 Severance Lease in accordance with Section 22.9;
(3) Tenant shall (i) have provided written notice to Landlord at least thirty
(30) days prior to the closing of the applicable L1 Transfer, specifying in
reasonable detail the nature of such L1 Transfer, which notice shall be
accompanied by proposed forms of the L1/L2 Severance Lease and Replacement
Guaranty (L1 Transfer) (if applicable), (ii) have furnished Landlord with the
applicable information listed on Exhibit L hereto with respect to such L1
Transfer, (iii) have furnished Landlord with such additional information as
Landlord may reasonably request in order to determine that the requirements of
this Section 22.2(vii) are satisfied, and (iv) provide Landlord with a copy of
all documents required under this Section 22.2(vii) as executed or delivered in
connection with such closing promptly following such closing; (4) the transferee
and any of its applicable Affiliates shall have obtained all necessary Gaming
Licenses as required under applicable Legal Requirements (including Gaming
Regulations) and all other licenses, approvals, and permits required for such
transferee to be the tenant under the applicable L1/L2 Severance Lease; (5) such
L1 Successor Tenant shall not be an Affiliate of Tenant; and (6) the applicable
2018 Facility EBITDAR of Tenant for such Facility, when taken together with
(A) the applicable 2018 Facility EBITDAR of Tenant for each other Facility
transferred by Tenant in accordance with this Section 22.2(vii) and (B) if the
Joliet Facility has been transferred pursuant to Section 22.2(vii) of the Joliet
Lease, the “2018 Facility EBITDAR” (as defined in the Joliet Lease) of Joliet
Tenant for the Joliet Facility, shall not exceed the L1 Transfer Cap Amount;

(viii)    transfer and sell the entire Leasehold Estate with respect to any
individual Facility that is not an Excluded Facility (inclusive of Tenant’s
rights in any related Tenant Material Capital Improvements) (any transfer in
compliance with this Section 22.2(viii), an “L2 Transfer”); provided, however,
that immediately upon giving effect to any L2 Transfer, the following conditions
shall be satisfied, (1) subject to the last paragraph of Section 22.2, (x) an L2
Qualified Transferee shall be the L2 Successor Tenant with respect to such
Facility and (y) if such L2 Successor Tenant has a Parent Company, then the
Parent Company of such L2 Successor Tenant shall have provided a Replacement
Guaranty (L2 Transfer) or other credit support reasonably acceptable to Landlord
with respect to the applicable L1/L2 Severance Lease; (2) the applicable
L2 Successor Tenant and the applicable Landlord fee owning entity for such
Facility shall have entered into a L1/L2 Severance Lease in accordance with
Section 22.9; (3) Tenant shall (i) have provided written notice to Landlord at
least thirty (30) days prior to the closing of the applicable L2 Transfer,
specifying in reasonable detail the nature of such L2 Transfer, which notice
shall be accompanied by proposed forms of the L1/L2 Severance Lease, (ii) have
furnished Landlord with the applicable information listed on Exhibit L hereto
with respect to such L2 Transfer, (iii) have furnished Landlord with such
additional information as Landlord may reasonably request in order to determine
that the requirements of this Section 22.2(viii) are satisfied, and (iv) provide
Landlord with a copy of all documents required

 

152



--------------------------------------------------------------------------------

under this Section 22.2(viii) as executed or delivered in connection with such
closing promptly following such closing; (4) the transferee and any of its
applicable Affiliates shall have obtained all necessary Gaming Licenses as
required under applicable Legal Requirements (including Gaming Regulations) and
all other licenses, approvals, and permits required for such transferee to be
the tenant under the applicable L1/L2 Severance Lease; (5) such L2 Successor
Tenant shall not be an Affiliate of Tenant; and (6) the applicable 2018 Facility
EBITDAR of Tenant for such Facility, when taken together with (A) the applicable
2018 Facility EBITDAR of Tenant for each other Facility transferred by Tenant in
accordance with this Section 22.2(viii) and (B) if the Joliet Facility has been
transferred pursuant to Section 22.2(viii) of the Joliet Lease, the “2018
Facility EBITDAR” (as defined in the Joliet Lease) of Joliet Tenant for the
Joliet Facility, shall not exceed the L2 Transfer Cap Amount; and/or

(ix)    cause the transfer and sale of the entire Leased Property with respect
to one (1) or more Facilities which represent, in the aggregate, five percent
(5%) or less of the 2018 EBITDAR Pool Before Fifth Amendment (such sale to
include (x) the sale by Tenant of Tenant’s operations (including the applicable
Tenant’s Property) with respect to the applicable Facilities and (y) the sale by
Landlord of all of Landlord’s interest in the Leased Property with respect to
the applicable Facilities) to a third party; provided that (1) Landlord and
Tenant mutually agree to the split of the proceeds from any such sale prior to
the closing of such sale, (2) such sale does not result in any
impairment(s)/asset write down(s) by Landlord, (3) the Rent under this Lease
shall remain unchanged in all respects following any such sale, and (4) such
sale does not result in Landlord or Landlord REIT recognizing gain pursuant to
Treasury Regulation Section 1.337(d)-7, unless Landlord (in its sole discretion)
provides written consent to such sale. Landlord hereby agrees that in the event
clauses (1) through (4) of this Section 22.2(ix) are satisfied, Landlord shall
reasonably cooperate with Tenant (at Tenant’s sole cost and expense) to effect
the sale of such Facility (or Facilities) in accordance herewith.

In connection with any transaction permitted pursuant to Section 22.2(i), the
applicable Foreclosure Successor Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party as needed to give effect to such transaction and such technical amendments
as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and ERI to reflect the
changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s monetary obligations under this Lease by more than a de
minimis extent or any Party’s non-monetary obligations under this Lease in any
material respect or diminish any Party’s rights under this Lease in any material
respect; provided, further, it is understood that delivery by any applicable
Qualified Replacement Guarantor or parent of a replacement Tenant of Financial
Statements and other reporting consistent with the requirements of Article XXIII
hereof shall not be deemed to increase Tenant’s obligations or decrease Tenant’s
rights under this Lease). After giving effect to any such transaction, unless
the context otherwise requires, references to Tenant shall be deemed to refer to
the Foreclosure Successor Tenant permitted under this Section 22.2.

 

153



--------------------------------------------------------------------------------

Notwithstanding anything otherwise contained in this Lease, Landlord and Tenant
acknowledge that Landlord entered into this Lease with the expectation that,
subject to Section 7.2(h), the Leased Property would be operated under the
Brands and other Property Specific IP. Accordingly, absent Landlord’s express
written consent, no assignment or other transfer shall be permitted under
Section 22.2(i) (unless, upon giving effect to such assignment or other
transfer, the Leased Property continues to be operated under the Brands (subject
to Section 7.2(h)) and other Property Specific IP).

Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
by Tenant and/or the Qualified Transferee, the L1 Qualified Transferee or the L2
Qualified Transferee, as applicable (and their applicable Affiliates), and shall
not result in the loss or violation of any Gaming License for the Leased
Property.

22.3    Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes consistent with the Primary Intended Use, and is not
designed with the intent to avoid payment of Variable Rent or otherwise avoid
any of the requirements or provisions of this Lease, (iii) such transaction is
not designed with the intent to frustrate Landlord’s ability to enter into a new
Lease of the Leased Property with a third party following the Expiration Date,
(iv) such transaction shall not result in a violation of any Legal Requirements
(including Gaming Regulations) relating to the operation of any Facility,
including any Gaming Facilities, (v) any Sublease of all or substantially all of
the Leased Property in respect of any individual Facility shall be subject to
the consent of Landlord and the applicable Fee Mortgagee unless, with respect to
the Leased Property in respect of any individual Facility that is not an
Excluded Facility, subject to the further requirements set forth in the final
paragraph of this Section 22.3, the 2018 Facility EBITDAR of Tenant generated by
such Facility when taken together with (1) the 2018 Facility EBITDAR of Tenant
for all other Facilities as to which all or substantially all of the Leased
Property pertaining thereto is then subleased by Tenant pursuant to this clause
(v) at the time of entry into such Sublease and (2) if all or substantially all
of the Leased Property (as defined in the Joliet Lease) pertaining to the Joliet
Facility is then subleased by Joliet Tenant pursuant to Section 22.3(v) of the
Joliet Lease, the 2018 Facility EBITDAR (as defined in the Joliet Lease) of
Joliet Tenant for the Joliet Facility, in the aggregate, does not exceed the
Permitted Facility Sublease Cap Amount (a Sublease permitted under this
Section 22.3(v) without Landlord’s consent is referred to as a “Permitted
Facility Sublease”), and (vi) the Subtenant and any of its applicable Affiliates
shall have obtained all necessary Gaming Licenses as required under applicable
Legal Requirements (including Gaming Regulations) in connection with such
Sublease; provided, further, that, notwithstanding anything otherwise set forth
herein, the following are expressly permitted without such consent: (A) the
Specified Subleases and any renewals or extensions in accordance with their
terms, respectively, or non-material modifications thereto and (B) any Subleases
to Affiliates of Tenant that are necessary or appropriate for the operation of
the applicable Facility, including any Gaming Facilities, in connection with
licensing requirements

 

154



--------------------------------------------------------------------------------

(e.g., gaming, liquor, etc.) (provided the same are expressly subject and
subordinate to this Lease); provided, further, however, that, notwithstanding
anything otherwise set forth herein, the portion(s) of the Leased Property
subject to any Subleases (other than the Specified Subleases, Subleases to
Affiliates of ERI, a Permitted Facility Sublease and any Permitted Sportsbook
Sublease) shall not be used for Gaming purposes or other core functions or
spaces at any Facility (e.g., hotel room areas) (and any such Subleases to
persons that are not Affiliates of ERI in respect of Leased Property used or to
be used in whole or in part for Gaming purposes or other core functions or
spaces (e.g., hotel room areas), other than Permitted Facility Subleases and
Permitted Sportsbook Subleases, shall be subject to Landlord’s prior written
consent not to be unreasonably withheld). If reasonably requested by Tenant in
respect of a Subtenant (including any sub-sublessee, as applicable) permitted
hereunder that is neither a Subsidiary nor an Affiliate of Tenant or Guarantor,
with respect to a Material Sublease, Landlord and any such Subtenant (or
sub-sublessee, as applicable) shall enter into a subordination, non-disturbance
and attornment agreement with respect to such Material Sublease in a form
reasonably satisfactory to Landlord, Tenant and the applicable Subtenant (or
sub-sublessee, as applicable), which subordination, non-disturbance and
attornment agreement shall, upon the request of Tenant, provide that, following
a termination of the Lease, any lender or provider of financing to such
Subtenant (or sub-sublessee, as applicable) that would be a Permitted Leasehold
Mortgagee (disregarding for this purpose, however, the requirement that the
liens created by a Permitted Leasehold Mortgage encumber the entirety of
Tenant’s Leasehold Estate, so long as the applicable subleasehold mortgage
covers all of the applicable Subtenant’s subleasehold estate (other than items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis)) if such financing was incurred by Tenant shall be entitled to
substantially similar rights and benefits (and be subject to substantially
similar obligations) with respect to such Material Sublease as a Permitted
Leasehold Mortgagee (disregarding for this purpose, however, the requirement
that the liens created by a Permitted Leasehold Mortgage encumber the entirety
of Tenant’s Leasehold Estate, so long as the applicable subleasehold mortgage
covers all of the applicable Subtenant’s subleasehold estate (other than items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis)) is entitled (and subject) with respect to this Lease under Article
XVII (and if a Fee Mortgage is then in effect, Landlord shall use reasonable
efforts to seek to cause the Fee Mortgagee to enter into a subordination,
non-disturbance and attornment agreement substantially in the form customarily
entered into by such Fee Mortgagee at the time of request with similar
subtenants (subject to adjustments and modifications arising out of the specific
nature and terms of this Lease and/or the applicable Sublease, including the
provisions described above relating to any lender or provider of financing to
such Subtenant (or sub-sublessee, as applicable))). After a Tenant Event of
Default has occurred and while it is continuing, Landlord may collect rents from
any Subtenant and apply the net amount collected to the Rent, but no such
collection shall be deemed (A) a waiver by Landlord of any of the provisions of
this Lease, (B) the acceptance by Landlord of such Subtenant as a tenant or
(C) a release of Tenant from the future performance of its obligations
hereunder. Notwithstanding anything otherwise set forth herein, Landlord shall
have no obligation to enter into a subordination, non-disturbance and attornment
agreement (or seek to cause a Fee Mortgagee to enter into a subordination,
non-disturbance and attornment agreement) with any Subtenant with respect to a
Sublease (1) the term of which extends beyond the then Stated Expiration Date of
this Lease, unless the applicable Sublease is on commercially reasonable terms
at the time in question taking into consideration, among other things, the
identity of the Subtenant, the extent of the Subtenant’s investment into the
subleased space, the term of such Sublease and Landlord’s interest

 

155



--------------------------------------------------------------------------------

in such space (including the resulting impact on Landlord’s ability to lease any
Facility on commercially reasonable terms after the Term of this Lease), (2)
that constitutes a management agreement or similar arrangement to operate but
not occupy as a tenant any particular space (it being understood that a
Permitted Facility Sublease shall not constitute such a management arrangement)
or (3) that constitutes a Permitted Sportsbook Sublease. Tenant shall furnish
Landlord with a copy of each Material Sublease that Tenant enters into promptly
following the making thereof (irrespective of whether Landlord’s prior approval
was required therefor). In addition, promptly following Landlord’s request
therefor, Tenant shall furnish to Landlord (to the extent in Tenant’s possession
or under Tenant’s reasonable control) copies of all other Subleases with respect
to any Facility specified by Landlord. Without limitation of the foregoing,
Tenant acknowledges it has furnished to Landlord a subordination agreement dated
as of (x) the Commencement Date with respect to the Original Leased Property,
(y) the Fourth Amendment Date with respect to the Chester Property and (z) the
Fifth Amendment Date with respect to the Fifth Amendment Additional Property
that is binding on all Subtenants that are Subsidiaries or Affiliates of Tenant
or Guarantor, pursuant to which subordination agreement, among other things, all
such Subtenants have subordinated their respective Subleases to this Lease and
all of the provisions, terms and conditions hereof. Further, Tenant hereby
represents and warrants to Landlord that as of the Commencement Date with
respect to the Original Leased Property, as of the Fourth Amendment Date with
respect to the Chester Property and as of the Fifth Amendment Date with respect
to the Fifth Amendment Additional Property, there exists no Subleases (with
respect to the applicable Leased Property) other than the Specified Subleases.

Tenant shall give Landlord at least six (6) Business Days prior written notice
before entering into, amending or supplementing any Permitted Sportsbook
Sublease, which notice shall be accompanied by the proposed form of such
Permitted Sportsbook Sublease or amendment or supplement to any Permitted
Sportsbook Sublease, as applicable. In addition, Tenant shall furnish Landlord
reasonably promptly with such other materials as Landlord may reasonably request
in order to determine that the requirements of this Lease with respect to such
Permitted Sportsbook Sublease are satisfied. Reasonably promptly following entry
into any such Permitted Sportsbook Sublease, Tenant shall provide Landlord with
a copy of the executed Permitted Sportsbook Sublease. Additionally, Tenant shall
furnish Landlord with copies of any amendments of, or supplements to, any
Permitted Sportsbook Sublease with reasonable promptness after the execution
thereof (it being understood that no such amendment or supplement shall be
permitted unless, after giving effect thereto, the applicable Permitted
Sportsbook Sublease continues to comply with all applicable provisions, terms
and conditions of this Lease).

Tenant shall give Landlord at least thirty (30) days prior written notice before
entering into any Permitted Facility Sublease, which notice shall be accompanied
by the proposed form of such Permitted Facility Sublease. In addition, Tenant
shall furnish Landlord reasonably promptly with (x) the applicable information
listed on Exhibit L hereto with respect to such Permitted Facility Sublease
transaction and (y) such other materials as Landlord may reasonably request in
order to determine that the requirements of this Section 22.3 with respect to
such Permitted Facility Sublease are satisfied. Reasonably promptly following
entry into any such Permitted Facility Sublease, Tenant shall provide Landlord
with a copy of the executed Sublease. Additionally, to the extent not publicly
filed, Tenant shall furnish Landlord with copies of any amendments of, or
supplements to, any Permitted Facility Sublease with reasonable promptness after
the execution thereof. Neither the Sublessee under any Permitted Facility
Sublease nor any successor or assignee

 

156



--------------------------------------------------------------------------------

or sublessee of such Sublessee shall be an Affiliate of Tenant, no Permitted
Facility Sublease shall constitute a management agreement or similar arrangement
to operate but not occupy as a tenant any particular space, and any Permitted
Facility Sublease shall demise all of the Leased Property pertaining to the
applicable Facility (other than de minimis portions thereof that are not capable
of being subleased).

22.4    Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into (x) after the Commencement Date with respect to the
Original Leased Property, (y) after the Fourth Amendment Date with respect to
the Chester Property or (z) on or after the Fifth Amendment Date with respect to
the Fifth Amendment Additional Property must provide that:

(i)    the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;

(ii)    in the event of cancellation or termination of this Lease for any reason
whatsoever or of the surrender of this Lease (whether voluntary, involuntary or
by operation of law) prior to the expiration date of such Sublease, including
extensions and renewals granted thereunder without replacement of this Lease by
a New Lease pursuant to Section 17.1(f), then, subject to Article XXXVI and
without affecting the provisions of any subordination, non-disturbance and
attornment agreement entered into between Landlord and such Subtenant, (a) upon
the request of Landlord (in Landlord’s discretion), the Subtenant shall make
full and complete attornment to Landlord for the balance of the term of the
Sublease, which attornment shall be evidenced by an agreement in form and
substance reasonably satisfactory to Landlord and which the Subtenant shall
execute and deliver within five (5) days after request by Landlord and the
Subtenant shall waive the provisions of any law now or hereafter in effect which
may give the Subtenant any right of election to terminate the Sublease or to
surrender possession in the event any proceeding is brought by Landlord to
terminate this Lease and (b) to the extent such Subtenant (and each subsequent
subtenant separately permitted hereunder) is required to attorn to Landlord
pursuant to subclause (a) above, the aforementioned attornment agreement shall
recognize the right of the subtenant (and such subsequent subtenant) under the
applicable Sublease and contain commercially reasonable, customary
non-disturbance provisions for the benefit of such subtenant, so long as such
Subtenant is not in default thereunder;

(iii)    in the event the Subtenant receives a written notice from Landlord
stating that this Lease has been cancelled, surrendered or terminated and not
replaced by a New Lease pursuant to Section 17.1(f) or by a replacement lease
pursuant to Article XXXVI, then the Subtenant shall thereafter be obligated to
pay all rentals accruing under said Sublease directly to Landlord (or as
Landlord shall so direct); all rentals received from the Subtenant by Landlord
shall be credited against the amounts owing by Tenant under this Lease;

(iv)    such Sublease (other than the Specified Subleases) shall be subject and
subordinate to all of the terms and conditions of this Lease (subject to the
terms of any applicable subordination, non-disturbance agreement made pursuant
to Section 22.3);

 

157



--------------------------------------------------------------------------------

(v)    no Subtenant shall be permitted to further sublet all or any part of the
applicable Leased Property or assign its Sublease except insofar as the same
would be permitted if it were a Sublease by Tenant under this Lease (it being
understood that any Subtenant under Section 22.3 may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to its lenders
or noteholders); and

(vi)    the Subtenant thereunder will, upon request, furnish to Landlord and
each Fee Mortgagee an estoppel certificate of the same type and kind as is
required of Tenant pursuant to Section 23.1(a) hereof (as if such Sublease was
this Lease).

Any assignment of the Leased Property permitted hereunder and entered into after
the Commencement Date (it being understood that a Sublease shall not constitute
an assignment) other than any L1 Transfer or L2 Transfer must provide that all
of Tenant’s rights in, to and under Property Specific IP and Property Specific
Guest Data and, in the case of any assignment where the Leased Property
continues to be operated by any other Affiliate of ERI, System-wide IP shall
also be assigned to the applicable assignee, in each case, to the fullest extent
applicable.

Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.

22.5    Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.

22.6    No Release of Tenant’s Obligations; Exception. No assignment, subletting
or management agreement shall relieve Tenant of its obligation to pay the Rent
and to perform all of the other obligations to be performed by Tenant hereunder.
The liability of Tenant and any immediate and remote successor in interest of
Tenant (by assignment or otherwise), and the due performance of the obligations
of this Lease on Tenant’s part to be performed or observed, shall not in any way
be discharged, released or impaired by any (i) stipulation which extends the
time within which an obligation under this Lease is to be performed, (ii) waiver
of the performance of an obligation required under this Lease that is not
entered into by Landlord in a writing executed by Landlord and expressly stated
to be for the benefit of Tenant or such successor, or (iii) failure to enforce
any of the obligations set forth in this Lease provided that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Lease by Landlord and any assignee of
Tenant that is not an Affiliate of Tenant.

22.7    Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) such
transaction is in each case made for bona fide business purposes in the normal
course of the Primary Intended Use; (ii) such transaction shall not result in a
violation

 

158



--------------------------------------------------------------------------------

of any Legal Requirements (including Gaming Regulations) relating to the
operation of any Facility, including any Gaming Facilities, (iii) such Bookings
are on commercially reasonable terms at the time entered into; and (iv) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new lease of the Leased Property or any portion thereof with a
third party following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of (x) the Commencement Date with respect to the Original Leased Property,
(y) the Fourth Amendment Date with respect to the Chester Property or (z) the
Fifth Amendment Date with respect to the Fifth Amendment Additional Property are
expressly permitted without such consent. Landlord hereby agrees that in the
event of a termination or expiration of this Lease, Landlord hereby recognizes
and shall keep in effect such Booking on the terms agreed to by Tenant with such
Person and shall not disturb such Person’s rights to occupy such portion of the
Leased Property in accordance with the terms of such Booking.

22.8    Merger of CEOC. The Parties acknowledge that, immediately following the
execution of this Lease on the Commencement Date, Caesars Entertainment
Operating Company, Inc., a Delaware corporation, merged into CEOC, LLC.
Notwithstanding anything herein to the contrary, Landlord consents to such
merger.

22.9    Permitted Transferee Lease. In the event Tenant desires to effectuate an
L1 Transfer or an L2 Transfer (individually or collectively, an “L1/L2
Transfer”), Tenant shall cause the applicable L1 Successor Tenant or L2
Successor Tenant, as applicable, to enter into an L1/L2 Severance Lease with the
applicable Landlord fee owning entity for such Facility (and cause to be
delivered a Replacement Guaranty (L1 Transfer) or Replacement Guaranty (L2
Transfer), if applicable), in accordance with the following:

(a)    At the closing of the applicable L1/L2 Transfer, the applicable Landlord
entity with respect to the applicable Leased Property (as set forth on Exhibit
A) shall enter into such L1/L2 Severance Lease, as applicable, with the
applicable L1 Successor Tenant or L2 Successor Tenant within the later of
(x) thirty (30) days of being presented with the applicable L1/L2 Severance
Lease and (y) five (5) days after Landlord and Tenant shall have agreed on the
applicable terms and conditions of the applicable L1/L2 Severance Lease as
provided in the definition thereof and the provisions of this Section 22.9. (The
date of such closing and entry into such Permitted Transferee Lease in
accordance with this Section 22.9, the “L1/L2 Transfer Date”.)

(b)    The term of each L1/L2 Severance Lease shall be the applicable L1/L2
Severance Lease Term determined in accordance with the definition thereof. Such
L1/L2 Severance Lease shall contain (i) restrictions on transfer determined in
accordance with the provisions of the definition of L1/L2 Severance Lease,
provided, that, in all events, such restrictions shall contain the ability to
make further assignments on terms consistent with the provisions of
Section 22.2(vii) and Section 22.2(viii), as applicable, hereof,
(ii) restrictions on the tenant under the applicable L1/L2 Severance Lease
becoming an Affiliate of Tenant or Guarantor, (iii) reporting requirements
consistent with the reporting requirements in this Lease and (iv) if such L1/L2
Severance Lease is in respect of the Chester Property, provisions requiring the
tenant thereunder to pay and perform under the Chester Property Payment
Agreements on the same terms as set forth herein with respect to Tenant.

 

159



--------------------------------------------------------------------------------

(c)    The rent initially payable under the applicable L1/L2 Severance Lease
(the “L1/L2 Transferee Lease Rent”) as of the L1/L2 Transfer Date will be equal
to the applicable L1/L2 Rent Reduction Amount, and shall thereafter be subject
to escalation, bifurcation into fixed and variable components and adjustment
consistent with the provisions of this Lease (as if this Lease shall have
commenced on the applicable L1/L2 Transfer Date), modified to reflect that the
rent payable under the applicable L1/L2 Severance Lease will be calculated on a
stand-alone basis with respect to the transferred Facility(ies) only, without
reference to the financial performance of, or rent payable with respect to, any
other facility (i.e., upon the first (1st) day of the second (2nd) year of the
applicable L1/L2 Severance Lease Term, the rent under the applicable L1/L2
Severance Lease shall commence to escalate annually in accordance with an
escalator consistent with the Escalator hereunder, such rent shall be split into
a fixed component and a variable component commencing on the first (1st) day of
the eighth (8th) year of the applicable L1/L2 Severance Lease Term, and such
fixed and variable components shall thereafter continue to escalate and be
adjusted, all in a manner consistent with the escalations and adjustments as
provided hereunder, modified to reflect that the rent payable under the
applicable L1/L2 Severance Lease will be calculated on a stand-alone basis with
respect to the transferred Facility(ies) only, without reference to the
financial performance of, or rent payable with respect to, any other facility)
(as shall be more particularly provided in such applicable L1/L2 Severance
Lease). Upon the entry into such L1/L2 Severance Lease on the L1/L2 Transfer
Date, the Rent under this Lease shall be reduced by the applicable L1/L2 Rent
Reduction Amount, which reduction shall be applied as set forth in the
definition of “L1/L2 Rent Reduction Amount”.

(d)    If the applicable Landlord fee owning entity or operating Tenant entity
with respect to such Leased Property to be subject to such L1/L2 Severance Lease
is not listed on Exhibit A as a Landlord or Tenant, as applicable, with respect
to any Leased Property remaining subject to this Lease, then, upon the execution
of such L1/L2 Severance Lease by such parties (it being understood that such
L1/L2 Severance Lease shall, in the case of an L1/L2 Severance Lease in respect
of the Chester Property, satisfy the requirements of Section 22.9(b)(iv) above),
such Landlord fee owning entity or such operating Tenant entity, as applicable,
shall be released from any and all liability and obligations with respect to
this Lease accruing from and after such execution of such L1/L2 Severance Lease.

(e)    Each L1/L2 Severance Lease shall contain minimum Capital Expenditure
requirements consistent with the Minimum Cap Ex Requirements of this Lease,
modified to reflect that such minimum Capital Expenditure requirements will
apply to such L1/L2 Severance Lease on a stand-alone basis, and as further
modified as set forth in this Section 22.9(e). Each Minimum Cap Ex Requirement
and the Triennial Allocated Minimum Cap Ex Amount B Floor payable under the
applicable L1/L2 Severance Lease at the time of the commencement of such L1/L2
Severance Lease shall be equal to the amount of the applicable Minimum Cap Ex
Reduction Amount for the applicable Facility to be subject to such L1/L2
Severance Lease. Correspondingly, each Minimum Cap Ex Requirement and the
Triennial Allocated Minimum Cap Ex Amount B Floor under this Lease shall be
reduced by such applicable Minimum Cap Ex Reduction Amount.

(f)    Each Party shall take such actions and execute and deliver such
documents, including, without limitation, amended Memorandum(s) of Lease and, if
reasonably requested by either Party, an amendment to this Lease, as are
reasonably necessary and appropriate to effectuate

 

160



--------------------------------------------------------------------------------

fully the provisions and intent of this Section 22.9, including to evidence such
removal from this Lease of the applicable Facility.

(g)    Upon the execution and delivery of an L1/L2 Severance Lease in accordance
with this Section 22.9, and satisfaction of the requirements of
Section 22.2(vii) or Section 22.2(viii), as applicable, this Lease shall be
terminated with respect to the applicable Facility, such Facility shall cease to
constitute Leased Property hereunder, Tenant and Landlord shall have no further
obligations under this Lease from and after the effective date of the applicable
L1/L2 Severance Lease in respect of the applicable Facility and applicable
Leased Property, and the Guaranty shall automatically, and without further
action by any party, cease to apply with respect to any Obligations (as defined
in the Guaranty) with respect to such Facility (and the Leased Property relating
thereto) to the extent arising from and after the effective date of the
applicable L1/L2 Severance Lease (provided that any such Obligations arising
prior to such effective date shall not be terminated, limited or affected by or
upon entry into any such L1/L2 Severance Lease).

(h)    All reasonable, documented out-of-pocket costs and expenses relating to
an L1/L2 Severance Lease and/or otherwise in connection with any transfer or
proposed transfer pursuant to Section 22.2(vii) or Section 22.2(viii) (including
reasonable, documented attorneys’ fees and other reasonable, documented
out-of-pocket costs incurred by Landlord for outside counsel, if any) shall be
borne by Tenant and not Landlord.

(i)    Landlord and Tenant shall cooperate with all applicable Gaming
Authorities in all reasonable respects to facilitate and obtain all necessary
regulatory reviews, Gaming Licenses and/or authorizations with respect to the
applicable L1/L2 Severance Lease, in accordance with applicable Gaming
Regulations. The execution and implementation of any L1/L2 Severance Lease shall
be subject to obtaining all applicable Gaming Licenses from the applicable
Gaming Authorities by Tenant, the L1 Successor Tenant and/or the L2 Successor
Tenant (and each of their respective applicable Affiliates) in accordance with
applicable Gaming Regulations.

(j)    Unless otherwise agreed to in writing by Landlord, an L1/L2 Severance
Lease shall not include a rent allocation pursuant to Section 467 of the Code
and the Treasury Regulations promulgated thereunder.

22.10    Intentionally Omitted.

22.11    Merger of CEC. The Parties acknowledge that: (i) on or before the Fifth
Amendment Date, CEC caused (a) in a series of steps, CEOC to be transferred from
CEC to CRC, a wholly owned indirect subsidiary of ERI, and (b) the Las Vegas
Restructuring to be completed; and (ii) contemporaneously with the Fifth
Amendment Date, (a) Colt Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of ERI, merged with and into CEC, with CEC surviving the merger
as a wholly owned subsidiary of ERI, (b) ERI was renamed Caesars Entertainment,
Inc. and converted to a Delaware corporation and (c) CEC was renamed Caesars
Holdings, Inc.. Notwithstanding anything herein to the contrary, Landlord
consents to, and waives all notice requirements with respect to, such transfer,
restructuring, renaming, conversion and merger.

 

161



--------------------------------------------------------------------------------

ARTICLE XXIII

REPORTING

23.1    Estoppel Certificates and Financial Statements.

(a)    Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; (vi) such matters as may be reasonably and customarily
requested by a reputable title insurer in connection with insuring fee title to
the Leased Property or any existing or prospective Fee Mortgagee; and (vii) such
other responses to questions of fact or such other statements of fact as such
other Party may reasonably request. Any such Estoppel Certificate may be relied
upon by the receiving Party and any current or prospective Fee Mortgagee (and
their successors and assigns), Permitted Leasehold Mortgagee, or purchaser of
the Leased Property, as applicable.

(b)    Statements. Tenant shall furnish or cause to be furnished the following
to Landlord:

(i)    On or before twenty-five (25) days after the end of each calendar month
the following items as they pertain to each SPE Tenant: (A) an occupancy report
for the subject month, including an average daily rate and revenue per available
room for the subject month; (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income, and other information reasonably necessary and
sufficient to fairly represent the financial position and results of operations
of each SPE Tenant during such calendar month, and containing a comparison of
budgeted income and expenses and the actual income and expenses, and (C) PACE
reports (but only for the SPE Tenants associated with the current Harrah’s Lake
Tahoe, Harvey’s Lake Tahoe, Caesars Atlantic City and Bally’s Atlantic City and
Schiff Parcel property locations as set forth in Exhibit A), in the form
attached hereto as Exhibit I.

(ii)    As to CEOC:

(a)    annual financial statements audited by CEOC’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for CEOC, together

 

162



--------------------------------------------------------------------------------

with (1) a report thereon by such Accountant which report shall be unqualified
as to scope of audit of CEOC and its Subsidiaries and shall provide in substance
that (A) such Financial Statements present fairly the consolidated financial
position of CEOC and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of CEOC certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017) but if Guarantor is not a reporting company under
the Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-K filing deadline;

(b)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEOC, together
with a certificate, executed by the chief financial officer or treasurer of CEOC
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(B) certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEOC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three
(3) Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter
ending March 31, 2018) but if Guarantor is not a reporting company under the
Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-Q filing deadline; and

(c)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a REIT) and (iii) any other
federal, state or local regulatory agency with jurisdiction over Landlord,
PropCo 1, PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii),
subject to Section 23.1(c) below.

 

163



--------------------------------------------------------------------------------

(iii)    As to ERI:

(a)    annual financial statements audited by ERI’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for ERI, including the report
thereon by such Accountant which shall be unqualified as to scope of audit of
ERI and its Subsidiaries and shall provide in substance that (a) such
consolidated financial statements present fairly the consolidated financial
position of ERI and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (b) that the audit by ERI’s Accountant in connection with such
Financial Statements has been made in accordance with GAAP, which shall be
provided within ninety (90) days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2017) but if Guarantor is not a
reporting company under the Exchange Act, in no event later than five
(5) Business Days before Landlord REIT’s applicable Form 10-K filing deadline;

(b)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for ERI, together
with a certificate, executed by the chief financial officer or treasurer of ERI
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of ERI and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) which shall be provided
within sixty (60) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
September 30, 2017) but if Guarantor is not a reporting company under the
Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-Q filing deadline; and

(c)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a REIT) and (iii) any other
federal, state or local regulatory agency with jurisdiction over Landlord,
PropCo 1, PropCo or Landlord REIT subject to Section 23.1(c) below;

(iv)    As soon as it is prepared and in no event later than sixty (60) days
after the end of each Fiscal Year, a statement of Net Revenue with respect to
each Facility with respect to such Fiscal Year (subject to the additional
requirements as provided in Section 3.2 hereof in respect of the periodic
determination of the Variable Rent hereunder);

 

164



--------------------------------------------------------------------------------

(v)    Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of any Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant from (or
to) any Gaming Authorities);

(vi)    Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;

(vii)    Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of any Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);

(viii)    Such additional customary and reasonable financial information related
to any Facility, Tenant, CEOC, ERI and their Affiliates which shall be limited
to balance sheets and income statements (and, without limitation, all
information concerning Tenant, CEOC, ERI and any of their Affiliates,
respectively, or any Facility or the business of Tenant conducted thereat
required pursuant to the Fee Mortgage Documents, within the applicable
timeframes required thereunder) , in each case as may be required by any Fee
Mortgagee as an Additional Fee Mortgagee Requirement hereunder to the extent
required by Section 31.3;

(ix)    The compliance certificates, as and when required pursuant to
Section 4.3;

(x)    The Annual Capital Budget as and when required in Section 10.5;

 

165



--------------------------------------------------------------------------------

(xi)    The monthly revenue and Capital Expenditure reporting required pursuant
to Section 10.5(b);

(xii)    Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at each Facility;

(xiii)    Operating budget for each SPE Tenant for each Fiscal Year, which shall
be delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;

(xiv)    Within five (5) Business Days after request (or as soon thereafter as
may be reasonably possible), such further detailed information reasonably
available to Tenant with respect to each SPE Tenant as may be reasonably
requested by Landlord;

(xv)    The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;

(xvi)    The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;

(xvii)    Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease;

(xviii)    The monthly reporting required pursuant to Section 4.1 hereof;

(xix)    Semi-annual property-level betting & gaming revenue information
received pursuant to Section 10.2 of the MTSA by Tenant, ERI or any direct or
indirect subsidiary of ERI to the extent relevant to the calculation of Net
Revenues hereunder, in each case within fifteen (15) days of the receipt
thereof; and

(xx)    On an annual basis, a detailed reconciliation of the financial
information being provided to Landlord pursuant to clause (xix) above (the “WH
Net Revenue”) and the Net Revenue statements that Tenant is providing to
Landlord pursuant to clause (iv) above, which reconciliation shows how the Net
Revenue contained in the WH Net Revenue is being reflected in the Net Revenue
statements delivered pursuant to clause (iv) above.

The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).

 

166



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, Tenant shall not be obligated (1) to
provide information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or ERI might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.

(d)    For purposes of this Section 23.1, the terms “ERI”, “CEOC”, “PropCo 1”,
“PropCo” and “Landlord REIT” shall mean, in each instance, each of such parties
and their respective successors and permitted assigns.

(e)    Tenant shall provide Landlord copies of the monthly accounting and yearly
summations that are sent by Tenant to the Mayor of the City of Chester and
County of Delaware pursuant to Section 2 of that certain (i) Amended and
Restated Additional Consideration Payment Method Agreement dated October 1, 2011
among the City of Chester, the Redevelopment Authority of the County of Delaware
and Harrah’s Chester Downs Investment Company, LLC f/k/a Chester Downs and
Marina, LLC, Harrah’s Chester Downs Investment Company, LLC, Harrah’s Chester
Downs Management Company, LLC and Harrah’s Operating Company, Inc. and
(ii) Amended and Restated Additional Consideration Payment Method Agreement
dated October 1, 2011 among the County of Delaware, the Redevelopment Authority
of the County of Delaware and Harrah’s Chester Downs Investment Company, LLC
f/k/a Chester Downs and Marina, LLC, Harrah’s Chester Downs Investment Company,
LLC, Harrah’s Chester Downs Management Company, LLC and Harrah’s Operating
Company, Inc., reasonably promptly after Tenant provides the same to the Mayor
of the City of Chester and the County of Delaware, as the case may be.

(f)    Tenant shall provide Landlord with copies of any and all material
communications provided or received by Tenant or its Affiliates under or
pursuant to the HNO Ground Lease, the HNO GL Operator Agreement or the HNO
Operating Contract which relate to (i) an alleged breach or default with respect
to the terms of the HNO Ground Lease, the HNO GL Operator Agreement or the HNO
Operating Contract, (ii) the purported loss of, inability to reinstate or
failure to obtain any Gaming License or any other rights or entitlements held or
required to be held by a Tenant Party under any Gaming Regulations applicable to
the Leased Property (HNO) or (iii) any other event or circumstance which may
have a material adverse effect on the Leased Property (HNO). In addition, Tenant
shall provide Landlord with: (1) copies of the reports, statements or other
deliverables delivered to NOBC pursuant to Sections 4.2(b), 4.7(d), 14.2(a),
14.2(b)(i), 14.2(b)(ii), 14.2(b)(iv) and 14.2(b)(v) of the HNO Ground Lease; and
(2) from time to time upon request from Landlord (but, for so long as no Tenant
Event of Default is continuing, no more often than one (1) time during any
Fiscal Quarter) evidence of payment of any sums required to be paid pursuant to
Article IV of the HNO Ground Lease.

 

167



--------------------------------------------------------------------------------

(g)    Tenant shall, or shall cause ERI or any direct or indirect subsidiary of
ERI to, exercise its inspection and audit rights under and pursuant to
Section 10.2 of the MTSA upon Landlord’s request. In connection therewith, an
independent auditor shall promptly deliver to Tenant and Landlord its detailed
calculation of property-level betting & gaming revenues for each applicable
property under this Lease. Landlord shall be responsible for all expenses
associated with any such exercise of audit rights and preparation of any such
calculations. Tenant agrees on behalf of itself and ERI not to permit the MTSA
to be amended or modified in a way that adversely affects Landlord’s rights
under this clause (g) and clauses (b)(xix) and (b)(xx) above in any material
respect as determined in good faith by Landlord.

23.2    SEC Filings; Offering Information.

(a)    Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord
REIT may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of Landlord’s, PropCo 1’s,
PropCo’s or Landlord REIT’s securities or loans. Unless otherwise agreed by
Tenant, neither Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23
or this Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s
Form 10-Q or Form 10-K (or amendment or supplemental report filed in connection
therewith) shall not disclose the operational results of the Leased Property
prior to ERI’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
ERI, Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure. Without
vitiating any other provision of this Lease, the preceding sentence is not
intended to restrict Landlord from disclosing such information to any Fee
Mortgagee pursuant to the express terms of the Fee Mortgage Documents or in
connection with other ordinary course reporting under the Fee Mortgage
Documents.

 

168



--------------------------------------------------------------------------------

(b)    Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings, which financings may involve
the participation of placement agents, underwriters, initial purchasers or other
persons deemed underwriters under applicable securities law. In connection with
any such financings, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to furnish to Landlord, to the extent reasonably
requested or required in connection with any such financings, the information
referred to in Section 23.1(b), as applicable (subject to Section 23.1(c) as and
to the extent applicable) (it being understood that the disclosure of any such
information to any such Persons by Landlord shall be subject to Section 41.22
hereof as if such Persons were Representatives hereunder) and in each case
including for any prior annual or quarterly periods as required by any Legal
Requirements, as promptly as reasonably practicable after the request therefor
(taking into account, among other things, the timing of any such request and any
Legal Requirements applicable to Tenant, CEOC or ERI at such time). In addition,
Tenant shall, upon the request of Landlord, use commercially reasonable efforts
to provide Landlord and its Representatives with such management representation
letters, comfort letters and consents of applicable certified independent
auditors to the inclusion of their reports in applicable financing disclosure
documents as may be reasonably requested or required in connection with the sale
or registration of securities by Landlord, PropCo 1, PropCo or Landlord REIT.
Landlord shall reimburse Tenant, CEOC and ERI, their respective Subsidiaries and
their respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.2(b) (and,
unless any non-compliance with this Lease to more than a de minimis extent is
revealed, any exercise by Landlord of audit rights pursuant to Section 23.1(c))
(including, without limitation, reasonable and documented fees and expenses of
accountants and attorneys, but excluding, for the avoidance of doubt, any such
fees and expenses incurred in the preparation of the Financial Statements). In
addition, Landlord shall indemnify and hold harmless Tenant, CEOC and ERI, their
respective Subsidiaries and their respective Representatives from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them (collectively,
“Losses”) in connection with any cooperation provided pursuant to this
Section 23.2(b), except to the extent (i) such Losses were suffered or incurred
as a result of the bad faith, gross negligence or willful misconduct of any such
indemnified person or (ii) such Losses were caused by any untrue statement or
alleged untrue statement of a material fact contained in any Financial
Statements delivered by Tenant to Landlord hereunder, or caused by any omission
or alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading.

23.3    Landlord Obligations

(a)    Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.

(b)    Landlord further understands and agrees that, from time to time, Tenant,
CEOC, ERI or their respective Affiliates may conduct one or more financings,
which financings may involve the participation of placement agents,
underwriters, initial purchasers or other persons

 

169



--------------------------------------------------------------------------------

deemed underwriters under applicable securities law. In connection with any such
financings, Landlord shall, upon the request of Tenant, use commercially
reasonable efforts to furnish to Tenant, to the extent reasonably requested or
required in connection with any such financings, the Financial Statements (and
for any prior annual or quarterly periods as required by any Legal
Requirements), other financial information and cooperation as promptly as
reasonably practicable after the request therefor (taking into account, among
other things, the timing of any such request and any Legal Requirements
applicable to Landlord, PropCo 1, PropCo or Landlord REIT at such time) (it
being understood that the disclosure of any such information to any such Persons
by Tenant shall be subject to Section 41.22 hereof as if said Persons were
Representatives of Tenant hereunder). In addition, Landlord shall, upon the
request of Tenant, use commercially reasonable efforts to provide Tenant and its
Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Tenant, CEOC, ERI or any of their respective Affiliates. Tenant shall
reimburse Landlord, PropCo 1, PropCo, Landlord REIT, their respective
Subsidiaries and their respective Representatives as promptly as reasonably
practicable after the request therefor, for any reasonable and actual,
documented expenses incurred in connection with any cooperation provided
pursuant to this Section 23.3(b) (including, in each case, without limitation,
reasonable and documented fees and expenses of accountants and attorneys and
allocated costs of internal employees but excluding, for the avoidance of doubt,
any such fees, expenses and allocated costs incurred in the preparation of the
Financial Statements). In addition, Tenant shall indemnify and hold harmless
Landlord, PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and
their respective Representatives from and against any and all Losses in
connection with any cooperation provided pursuant to this Section 23.3(b),
except to the extent (i) such Losses were suffered or incurred as a result of
the bad faith, gross negligence or willful misconduct of any such indemnified
person or (ii) such Losses were caused by any untrue statement or alleged untrue
statement of a material fact contained in any Financial Statements delivered by
Landlord to Tenant hereunder, or caused by any omission or alleged omission to
state therein a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading.

(c)    The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant,
CEOC or ERI or their respective Affiliates to (x) file such Financial Statements
with the SEC if and to the extent that Tenant, CEOC or ERI is required to file
such Financial Statements with the SEC pursuant to Legal Requirements or
(y) include such Financial Statements in an offering document if and to the
extent that Tenant, CEOC or ERI or their respective affiliates is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.3(b).

 

170



--------------------------------------------------------------------------------

ARTICLE XXIV

LANDLORD’S RIGHT TO INSPECT

Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.

ARTICLE XXV

NO WAIVER

No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVI

REMEDIES CUMULATIVE

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

ARTICLE XXVII

ACCEPTANCE OF SURRENDER

No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

 

171



--------------------------------------------------------------------------------

ARTICLE XXVIII

NO MERGER

There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.

ARTICLE XXIX

29.1    Tenant Use of Las Vegas Land Assemblage. Notwithstanding anything herein
to the contrary, Tenant shall be required to obtain the written consent of
Landlord prior to commencing any Work in connection with any material
development of the portion of the Leased Property known as the “Las Vegas land
assemblage” and more particularly described on Exhibit F attached hereto (the
“Las Vegas Land Assemblage”), provided, however, that the following shall not
require Landlord’s consent: (x) Preliminary Studies and permitting (provided
that such permitting does not change the zoning with respect to such Leased
Property or otherwise have a permanent or adverse impact on such Leased
Property) in preparation for such Work, (y) improvements to address drainage
issues with respect to such Leased Property as and to the extent requested by
governmental authorities, and (z) any use of such Leased Property or any portion
thereof (i) that is for a duration of less than six (6) months, (ii) that does
not involve construction of permanent improvements or any Work of a permanent
nature or otherwise have a permanent adverse impact on such Leased Property, and
(iii) provided, that, promptly following completion of such use, Tenant restores
such Leased Property to substantially its state prior to such use (“Short Term
Projects”). Upon Landlord’s request, Tenant shall furnish Landlord with such
information as Landlord may reasonably request with respect to any Short Term
Projects.

29.2    Tenant Acquisition of Las Vegas Land Assemblage

(a)    During the Term, Tenant shall have the option to elect, in its sole
discretion, to purchase from Landlord any one or more of the six (6) parcels
comprising the Las Vegas Land Assemblage (such parcels, the “Cluster Parcels”
and each, a “Cluster Parcel”; the Cluster Parcels are more particularly
described on Schedule 8 annexed hereto) at a price equal to the Appraisal Price,
in accordance with the following:

(i)    If Tenant desires to elect such option, then Tenant shall provide written
notice of such election to Landlord (the “Cluster Parcel Notice”), which Cluster
Parcel Notice shall set forth the Cluster Parcel(s) that Tenant wishes to
acquire and the then current Appraisal Price applicable thereto;

(ii)    the applicable Cluster Parcel(s) shall be sold in its(their)
then-current, as-is, with all faults conditions and without any representation
or warranty, express or implied, whatsoever, except that the conveyance shall be
by a grant, bargain and sale

 

172



--------------------------------------------------------------------------------

deed (subject to clause (vi) below, and, provided, that at either Party’s
election, the applicable fee owning Landlord entity may, within the two (2)-day
period prior to closing, convey the fee interest in such Cluster Parcel(s) to a
newly created subsidiary of such fee owning Landlord entity, and convey the
interest in such entity to Tenant (or its designee), in which event the
applicable fee owning Landlord entity shall provide reasonable and customary
representations with respect to title to such subsidiary);

(iii)    to the extent that a Casualty Event has occurred that affects the
applicable Cluster Parcel(s) that are the subject of the Cluster Parcel Notice,
Tenant shall from and after the applicable Cluster Closing Date be entitled to
all property insurance proceeds (including any such proceeds received before the
applicable Cluster Closing Date with respect to such Casualty Event that have
not yet been applied) (if any) with respect to such Cluster Parcel(s) arising
from such Casualty Event;

(iv)    the condition of title of such Cluster Parcel(s) shall be the same as
shown on the owner’s policy of title insurance as of the Commencement Date, with
such additional covenants, conditions, restrictions, easements and other matters
that have been approved, or have been created by or through, Tenant (or anyone
acting for or on behalf of Tenant or anyone acting for or on behalf of anyone
holding through or under Tenant) or that otherwise arise in accordance with the
terms of, or are permitted by, this Lease or as may otherwise be agreed to in
writing by Landlord and Tenant;

(v)    the closing of the sale of such Cluster Parcel(s) (the “Cluster Closing
Date”) shall occur upon or prior to the date that is ninety (90) days following
the date Tenant delivers such Cluster Parcel Notice (subject to extension as
reasonably required to effectuate removal or discharge of any Required Removal
Exceptions); and

(vi)    Landlord shall be required to remove, at or prior to closing of the
purchase of such Cluster Parcel(s), the following (“Required Removal
Exceptions”): (x) all Fee Mortgage Documents that encumber such Cluster
Parcel(s), including mortgages, deeds of trust, deeds to secure debt or other
security documents that encumber such Cluster Parcel(s) or any portion thereof
and related UCC filings and assignment of leases and rents and other evidence of
indebtedness of Landlord or its Affiliates that encumber the same; and (y) the
following, so long as they are (A) not caused by the acts or omissions of Tenant
or anyone holding through or under Tenant (or anyone acting for or on behalf of
Tenant or anyone holding through or under Tenant) or consented to by Tenant or
(B) not required to be removed, cured or discharged by Tenant under this Lease:
liens or encumbrances encumbering such Cluster Parcels that result from (i) the
acts of Landlord, except if such actions are the result of Tenant’s failure to
act (which failure to act is a violation of this Lease) or (ii) the omissions of
Landlord where Landlord is required to act pursuant to this Lease or the
applicable document or Legal Requirement giving rise to such lien or
encumbrance, and Tenant is not required to act pursuant to this Lease.

(b)    Within thirty (30) days following the Fourth Amendment Date, Landlord and
Tenant agree to conduct an Expert Valuation Process pursuant to Section 34.1
hereof (except, however, for purposes of this Section 29.2(b), the fifteen
(15) day good faith negotiating period contemplated by Section 34.1 hereof shall
not apply), by which to determine the Fair Market

 

173



--------------------------------------------------------------------------------

Ownership Value of each of the Cluster Parcels, valued as of such thirtieth
(30th) date (the “First Appraisal Date”; each succeeding three (3) year
anniversary of the First Appraisal Date, a “Subsequent Appraisal Date”; the
First Appraisal Date and each Subsequent Appraisal Date, collectively and
individually as the context may require, an “Appraisal Date”). The Fair Market
Ownership Value for each of the Cluster Parcels derived through such process is
(subject to the next succeeding portion of this Section 29.2(b)) referred to
herein as the “Appraisal Price”. Within three (3) years after the First
Appraisal Date (and within three (3) years after each Appraisal Date thereafter,
and in any event, prior to the Cluster Closing Date with respect to any Cluster
Parcel(s) if such Cluster Closing Date occurs more than three (3) years after
the then most recent Appraisal Date for which an Expert Valuation Process was
conducted) the Parties shall again conduct an Expert Valuation Process for all
then-remaining, unsold Cluster Parcels (if any) by which to determine an updated
Fair Market Ownership Value for all such then-remaining, unsold Cluster
Parcels(s). Either Party may commence any such Expert Appraisal Process by
written notice to the other Party within the period of three (3) months prior to
each applicable Appraisal Date. The Fair Market Ownership Value for each such
then-remaining, unsold Cluster Parcel derived through such process shall, upon
completion of such process (and until completion of each successive subsequent
process performed under this Section 29.2(b)), be deemed to be the “Appraisal
Price” hereunder.

(c)    Upon the closing of the acquisition of any Cluster Parcel(s) in
accordance with this Section 29.2 (subject to Section 10.4), this Lease shall be
terminated with respect to such Cluster Parcel(s) and such Cluster Parcel(s)
shall cease to constitute Leased Property for all purposes hereof (and the
Guaranty shall automatically, and without further action by any party, cease to
apply with respect to any Obligations (as defined in the Guaranty) with respect
to such Cluster Parcel(s) to the extent arising from and after the effective
date of such closing (it being understood that any such Obligations arising
prior to the effective date of such closing shall not be terminated, limited or
affected by or upon such closing)), and without limiting the foregoing,
Section 29.1 shall cease to apply to such Cluster Parcel(s), such that Tenant or
its Affiliates (and their successors and assigns) may improve or otherwise
develop each such Cluster Parcel as Tenant or such Affiliate (or their
successors and assigns) desire in their sole and absolute discretion and without
any restriction hereunder (subject to Section 10.4 so long as Tenant or its
Affiliates own such Cluster Parcel(s)).

ARTICLE XXX

QUIET ENJOYMENT

So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date (or with respect to the Chester Property, as of the Fourth
Amendment Date or with respect to the Fifth Amendment Additional Property, as of
the Fifth Amendment Date), or thereafter as provided for in this Lease or
consented to by Tenant. No failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Lease or abate,
reduce or make a deduction from or offset against the Rent or any other sum
payable under this Lease, or to fail to perform any other obligation of Tenant
hereunder. Notwithstanding

 

174



--------------------------------------------------------------------------------

the foregoing, Tenant shall have the right, by separate and independent action
to pursue any claim it may have against Landlord as a result of a breach by
Landlord of the covenant of quiet enjoyment contained in this Article XXX.

ARTICLE XXXI

LANDLORD FINANCING

31.1    Landlord’s Financing.

(a)    Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon (i) all of the Leased Property
(other than de minimis portions thereof that are not capable of being assigned
or transferred) or (ii) all of the Leased Property in respect of any individual
Facility (or Facilities) (other than de minimis portions thereof that are not
capable of being assigned or transferred) (or upon interests in Landlord (or the
applicable fee owning Landlord entity with respect to an individual Facility)
which are pledged pursuant to a mezzanine loan or similar financing
arrangement). This Lease is and at all times shall be subordinate to any
Existing Fee Mortgage and any other Fee Mortgage which may hereafter affect the
Leased Property or any portion thereof or interest therein and in each case to
all renewals, modifications, consolidations, replacements, restatements and
extensions thereof or any parts or portions thereof; provided, however, that the
subordination of this Lease and Tenant’s leasehold interest hereunder to any new
Fee Mortgage hereafter made, shall be conditioned upon the execution and
delivery to Tenant by the respective Fee Mortgagee of a commercially reasonable
subordination, nondisturbance and attornment agreement, which will bind Tenant
and such Fee Mortgagee and its successors and assigns as well as any Person who
acquires any portion of the Leased Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure or a successor owner
of the Leased Property (each, a “Foreclosure Purchaser”) and which shall
provide, among other things, that so long as there is no outstanding and
continuing Tenant Event of Default under this Lease (or, if there is a
continuing Tenant Event of Default, subject to the rights granted to a Permitted
Leasehold Mortgagee as expressly set forth in this Lease), the holder of such
Fee Mortgage, and any Foreclosure Purchaser shall not disturb Tenant’s leasehold
interest or possession of the Leased Property, subject to and in accordance with
the terms hereof, and shall give effect to this Lease, including, but not
limited to, the provisions of Article XVII which benefit any Permitted Leasehold
Mortgagee (as if such Fee Mortgagee or Foreclosure Purchaser were the landlord
under this Lease (it being understood that if a Tenant Event of Default has
occurred and is continuing at such time, such parties shall be subject to the
terms and provisions hereof concerning the exercise of rights and remedies upon
such Tenant Event of Default including the provisions of Articles XVI, XVII and
XXVI)). In connection with the foregoing and at the request of Landlord, Tenant
shall promptly execute a subordination, nondisturbance and attornment agreement
that contains commercially reasonable provisions, terms and conditions, in all
events complying with this Section 31.1 (it being understood that a
subordination, non-disturbance and attornment agreement substantially in the
form executed by JCC, Harrah’s New Orleans LLC and the Fee Mortgagee under the
Existing Fee Mortgage with respect to the Leased Property (HNO) as of the Fifth
Amendment Date (a copy of which is attached as Exhibit O hereto) shall be deemed
to satisfy this Section).

 

175



--------------------------------------------------------------------------------

(b)    If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as
(I) no default in any material respect by Landlord beyond applicable cure
periods is continuing, (II) all reasonable documented out-of-pocket costs and
expenses incurred by Tenant in connection with such cooperation, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Landlord and (III) any requested action, including any amendments or
modification of this Lease, shall not (a) increase Tenant’s monetary obligations
under this Lease by more than a de minimis extent, or increase Tenant’s
non-monetary obligations under this Lease in any material respect or decrease
Landlord’s obligations in any material respect, (b) diminish Tenant’s rights
under this Lease in any material respect, (c) adversely impact the value of the
Leased Property by more than a de minimis extent or otherwise have a more than
de minimis adverse effect on the Leased Property, Tenant or Landlord, (d) result
in this Lease not constituting a “true lease”, or (e) result in a default under
any Permitted Leasehold Mortgage. The foregoing is not intended to vitiate or
supersede the provisions, terms and conditions of Section 31.1 hereof.

(c)    To secure Landlord’s obligations under any Fee Mortgage, including the
Existing Fee Mortgage, Landlord shall have the right to collaterally assign to
Fee Mortgagee, all rights title and interest of Landlord in and under this
Lease.

31.2    Attornment. If either (a) Landlord’s interest in the Leased Property or
any portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under, and on the terms and conditions set forth in, this Lease.

31.3    Compliance with Fee Mortgage Documents.

(a)    Tenant acknowledges that any Fee Mortgage Documents executed by Landlord
or any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property;
(ii) maintenance and submission of financial records and accounts of the
operation of the Leased Property and financial and other information regarding
the operator and/or lessee of the Leased Property and the Leased Property itself
and other portions of the Facilities; (iii) the procurement of insurance
policies with respect to the Leased Property; (iv) removal of liens and
encumbrances; (v) subleasing, management and related activities; and
(vi) without limiting the foregoing, compliance with all applicable Legal
Requirements (including Gaming Regulations) relating to the Leased Property and
the operation of the business thereon or therein. From and after the date any
Fee Mortgage encumbers the Leased Property (or any portion thereof or interest
therein) and Landlord has provided Tenant with true and complete copies thereof
and, if Landlord elects, of

 

176



--------------------------------------------------------------------------------

any applicable Fee Mortgage Documents (for informational purposes only, but not
for Tenant’s approval), accompanied by a written request for Tenant to comply
with the Additional Fee Mortgagee Requirements (hereinafter defined) (which
request shall expressly reference this Section 31.3 and expressly identify the
Fee Mortgage Documents and sections thereof containing the Additional Fee
Mortgagee Requirements), and continuing until the first to occur of (1) such Fee
Mortgage Documents ceasing to remain in full force and effect by reason of
satisfaction in full of the indebtedness thereunder or foreclosure or similar
exercise of remedies or otherwise, (2) the Expiration Date, (3) such time as
Tenant’s compliance with the Additional Fee Mortgagee Requirements would
constitute or give rise to a breach or violation of (x) this Lease, not waived
by Landlord, (y) Legal Requirements (including Gaming Regulations and Liquor
Laws), or (z) any Permitted Leasehold Mortgage (not waived by the applicable
Permitted Leasehold Mortgagee), provided, however, with respect to this clause
(z), (I) Tenant shall not be relieved of its obligation to comply with (A) the
terms of the Additional Fee Mortgagee Requirements in effect as of the
Commencement Date (whether embodied in the Existing Fee Mortgage or related Fee
Mortgage Documents or in any future Fee Mortgage or related Fee Mortgage
Documents containing the applicable corresponding terms), nor (B) unless the
applicable terms of the Permitted Leasehold Mortgage were customary at the time
entered into, any Additional Fee Mortgagee Requirements (other than any
Additional Fee Mortgagee Requirements covered under the preceding clause (A)) in
effect as of the time when the Permitted Leasehold Mortgage was obtained, and
(II) such Permitted Leasehold Mortgage shall have been entered into by Tenant
without any intent to vitiate or supersede the terms of any applicable
Additional Fee Mortgagee Requirements, and (4) Tenant receives written direction
from Landlord, any Fee Mortgagee or any governmental authority requesting or
instructing Tenant to cease complying with the Additional Fee Mortgagee
Requirements, (provided, prior to ceasing compliance with any Additional Fee
Mortgagee Requirements under the preceding clauses (3) and (4), Tenant shall
first provide Landlord with prior written notice together with, (x) if acting
pursuant to clause (3), reasonably detailed materials evidencing that such
compliance constitutes such a breach, and (y) if acting pursuant to clause (4),
a copy of the applicable communication(s) from such Fee Mortgagee or
governmental authority, as applicable, and Tenant shall in such event only cease
compliance with the specific Additional Fee Mortgagee Requirements in question
under clause (3) or that are covered by the written direction under clause (4),
as applicable), Tenant covenants and agrees, at its sole cost and expense and
for the express benefit of Landlord (and not, for the avoidance of doubt, any
Fee Mortgagee, which shall not be construed to be a third party beneficiary of
this Lease, provided, however, this parenthetical provision is not intended to
vitiate Tenant’s obligation to perform any or all of the Additional Fee
Mortgagee Requirements directly for the benefit of any Fee Mortgagee as and to
the extent agreed to by Tenant in an agreement entered into directly between
Tenant and such Fee Mortgagee), to operate the Leased Property (or cause the
Leased Property to be operated) in compliance with the Additional Fee Mortgagee
Requirements of which it has received written notice. For the avoidance of
doubt, notwithstanding anything to the contrary herein, Tenant shall not be
required to comply with and shall not have any other obligations with respect to
any terms or conditions of, or amendments or modifications to, any Fee Mortgage
or other Fee Mortgage Documents that do not constitute Additional Fee Mortgagee
Requirements; provided, however, that the foregoing shall not be deemed to
release Tenant from its obligations under this Lease that do not derive from the
Fee Mortgage Documents, whether or not such obligations are duplicative of those
set forth in the Fee Mortgage Documents.

 

177



--------------------------------------------------------------------------------

(b)    As used herein, “Additional Fee Mortgagee Requirements” means those
customary requirements as to the operation of the Leased Property and the
business thereon or therein which the Fee Mortgage Documents impose (x) directly
upon, or require Landlord (or Landlord’s Affiliate borrower thereunder) to
impose upon, the tenant(s) and/or operator(s) of the Leased Property or
(y) directly upon Landlord, but which, by reason of the nature of the
obligation(s) imposed and the nature of Tenant’s occupancy and operation of the
Leased Property and the business conducted thereupon, are not reasonably
susceptible of being performed by Landlord and are reasonably susceptible of
being performed by Tenant (excluding, for the avoidance of doubt, payment of any
indebtedness or other obligations evidenced or secured thereby) and, except with
respect to the Existing Fee Mortgage (of which Tenant is deemed to have received
written notice (without giving effect to any amendments, modifications or
supplements after the Fifth Amendment Date)) of which Tenant has received
written notice; provided, however, that, notwithstanding the foregoing,
Additional Fee Mortgagee Requirements shall not include or impose on Tenant (and
Tenant will not be subject to) obligations which (i) are not customary for the
type of financing provided under the applicable Fee Mortgage Documents,
(ii) increase Tenant’s monetary obligations under this Lease to more than a de
minimis extent (it being agreed that making payments otherwise payable to
Landlord into a “lockbox” account designated by a Fee Mortgagee shall not be
deemed to increase Tenant’s monetary obligations under the Lease), (iii)
increase Tenant’s non-monetary obligations under this Lease in any material
respect (it being agreed that making payments otherwise payable to Landlord into
a “lockbox” account designated by a Fee Mortgagee shall not be deemed to
increase Tenant’s non-monetary obligations under the Lease), (iv) diminish
Tenant’s rights under this Lease in any material respect or (v) restrict
Tenant’s ability to assign, sell, sublet, sub-sublet or transfer this Lease,
Tenant’s Leasehold Estate, any Facility or Tenant’s Property, in each case, as
otherwise expressly permitted under this Lease, to more than a de minimis
extent, or restrict Tenant’s ability to effectuate an L1/L2 Transfer and/or a
Permitted Facility Sublease as otherwise expressly permitted under this Lease.

(c)    Any proposed implementation of any additional financial covenants (i.e.,
a requirement that Tenant must meet certain specified performance tests of a
financial nature, e.g., meeting a threshold EBITDAR, Net Revenue, financial
ratio or similar test) that are imposed on Tenant shall not constitute
Additional Fee Mortgagee Requirements (it being understood that Landlord may
agree to such financial covenants being imposed in any Fee Mortgage Documents so
long as such financial covenants will not impose additional obligations on
Tenant to comply therewith). For the avoidance of doubt, Additional Fee
Mortgagee Requirements may include (to the extent consistent with the foregoing
definition of Additional Fee Mortgagee Requirements) requirements of Tenant to:

(i)    make Rent payments into “lockbox accounts” maintained for the benefit of
Fee Mortgagee; and/or

(ii)    subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3.

(d)    In the event Tenant breaches its obligations to comply with Additional
Fee Mortgagee Requirements as described herein (without regard to any notice or
cure period under the Fee Mortgage Documents and without regard to whether a
default or event of default has occurred as a result thereof under the Fee
Mortgage Documents), Landlord shall have the right,

 

178



--------------------------------------------------------------------------------

following the failure of Tenant to cure such breach within twenty (20) days from
receipt of written notice to Tenant from Landlord of such breach (except to the
extent the breach is of a nature such that it is not practicable for Landlord to
provide such prior written notice, in which event Landlord shall provide written
notice as soon as practicable), to cure such breach, in which event Tenant shall
reimburse Landlord for Landlord’s reasonable costs and expenses incurred in
connection with curing such breach.

(e)    To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.

ARTICLE XXXII

ENVIRONMENTAL COMPLIANCE

32.1    Hazardous Substances. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or any portion thereof or
incorporated into any Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).

32.2    Notices. Tenant or Landlord, as applicable, shall provide to the other
party, as soon as reasonably practicable but in no event later than fifteen
(15) days after Tenant’s or Landlord’s, as applicable, receipt thereof, a copy
of any notice, notification or request for information with respect to, (i) any
violation of a Legal Requirement (other than Gaming Regulations) relating to, or
Release of, Hazardous Substances located in, on, or under the Leased Property or
any portion thereof or any adjacent property; (ii) any enforcement, cleanup,
removal, or other governmental or regulatory action instituted, completed or
threatened in writing with respect to the Leased Property or any portion
thereof; (iii) any material claim made or threatened in writing by any Person
against Tenant, Landlord or the Leased Property or any portion thereof relating
to damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from any Hazardous Substance; and (iv) any reports
made to any federal, state or local environmental agency arising out of or in
connection with any Hazardous Substance in, on, under or removed from the Leased
Property or any portion thereof, including any written complaints, notices,
warnings or assertions of violations in connection therewith.

32.3    Remediation. If either Landlord or Tenant becomes aware of a violation
of any Legal Requirement (other than Gaming Regulations) relating to any
Hazardous Substance in, on, under or about the Leased Property or any portion
thereof or any adjacent property, or if Tenant, Landlord or the Leased Property
or any portion thereof becomes subject to any order of any federal,

 

179



--------------------------------------------------------------------------------

state or local agency to repair, close, detoxify, decontaminate or otherwise
remediate the Leased Property, Landlord or Tenant, as applicable, shall promptly
notify the other party of such event and, at Tenant’s sole cost and expense,
Tenant shall cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to diligently pursue,
implement and complete any such cure, repair, closure, detoxification,
decontamination or other remediation, which failure continues after notice and
expiration of applicable cure periods, Landlord shall have the right, but not
the obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

32.4    Indemnity. Each of the Persons comprising Tenant shall jointly and
severally indemnify, defend, protect, save, hold harmless, and reimburse
Landlord or any Affiliate of Landlord for, from and against any and all actual
out-of-pocket costs, losses (including, losses of use or economic benefit or
diminution in value), liabilities, damages, assessments, lawsuits, deficiencies,
demands, claims and expenses (collectively, “Environmental Costs”) (whether or
not arising out of third party claims and regardless of whether liability
without fault is imposed, or sought to be imposed, on Landlord) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, in each case before or during (but not if first occurring after) the
Term (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, Release or other handling or disposition of any Hazardous
Substances from, in, on or under the Leased Property or any portion thereof
(collectively, “Handling”), including the effects of such Handling of any
Hazardous Substances on any Person or property within or outside the boundaries
of the Leased Property, (ii) the presence of any Hazardous Substances in, on or
under the Leased Property and (iii) the violation of any Environmental Law.
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual and consequential damages) for personal
injuries and for injury to, destruction of or loss of property or natural
resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, reasonable expert fees, reasonable
consultation fees, and court costs, and all amounts paid in investigating,
defending or settling any of the foregoing, as applicable. Tenant’s indemnity
hereunder shall survive the termination of this Lease, but in no event shall
Tenant’s indemnity apply to Environmental Costs incurred in connection with,
arising out of, resulting from or incident to matters first occurring after the
later of (x) the end of the Term and (y) the date upon which Tenant shall have
vacated the Leased Property and surrendered the same to Landlord, in each case
to the extent such matters are not or were not caused by the acts or omissions
of Tenant in breach of this Lease.

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1 through 32.3 that is not cured within any applicable cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to (directly or indirectly, before or during (but not if first
occurring after) the Term) the following:

(a)    investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from or under the Leased Property or any portion
thereof;

 

180



--------------------------------------------------------------------------------

(b)    bringing the Leased Property into compliance with all Legal Requirements,
and

(c)    removing, treating, storing, transporting, cleaning-up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

32.5    Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4, Landlord shall have the right, from time to time, during normal
business hours and upon not less than five (5) Business Days written notice to
Tenant (except in the case of an emergency that constitutes an imminent threat
to human health or safety or damage to property, in which event Landlord shall
undertake reasonable efforts to notify a representative of Tenant as soon as
practicable under the circumstances), to conduct an inspection of the Leased
Property or any portion thereof (and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) to determine
the existence or presence of Hazardous Substances on or about the Leased
Property or any portion thereof. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right to enter and inspect the Leased Property or
any portion thereof, conduct any testing, sampling and analyses it reasonably
deems necessary and shall have the right to inspect materials brought into the
Leased Property or any portion thereof. Landlord may, in its discretion, retain
experts to conduct the inspection, perform the tests referred to herein, and to
prepare a written report in connection therewith if Landlord has a reasonable
basis to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4. All costs and expenses incurred by Landlord under this
Section 32.6 shall be the responsibility of Landlord, except solely to the
extent Tenant has breached its obligations under Sections 32.1 through 32.5, in
which event such reasonable costs and expenses shall be paid by Tenant to
Landlord as provided in Section 32.4. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion constitute a release of any liability for environmental
conditions subsequently determined to be associated with or to have occurred
during Tenant’s tenancy. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Lease. The
obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this Lease but in no event shall Article XXXII apply to
matters first occurring after the later of (x) the end of the Term and (y) the
date upon which Tenant shall have vacated the Leased Property and surrendered
the same to Landlord, in each case to the extent such matters are not or were
not caused by the acts or omissions of Tenant in breach of this Lease.

 

181



--------------------------------------------------------------------------------

ARTICLE XXXIII

MEMORANDUM OF LEASE

Landlord and Tenant shall, promptly upon the request of either Party, enter into
one or more short form memoranda of this Lease, in form suitable for recording
in each county or other applicable location in which the Leased Property is
located. Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.

ARTICLE XXXIV

DISPUTE RESOLUTION

34.1    Expert Valuation Process. Whenever a determination of Fair Market
Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair
Market Property Value is required pursuant to any provision of this Lease, and
where Landlord and Tenant have not been able to reach agreement on such Fair
Market Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value
or Fair Market Property Value either (i) with respect to Fair Market Base Rental
Value applicable to a Renewal Term, within three hundred seventy (370) days
prior to the commencement date of a Renewal Term or (ii) for all other purposes,
after at least fifteen (15) days of good faith negotiations, then either Party
shall each have the right to seek, upon written notice to the other Party (the
“Expert Valuation Notice”), which notice clearly identifies that such Party
seeks, to have such Fair Market Ownership Value, Fair Market Base Rental Value,
Fair Market Rental Value or Fair Market Property Value determined in accordance
with the following Expert Valuation Process:

(a)    Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).

(b)    As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value, Fair Market Base Rental Value,
Fair Market Rental Value or Fair Market Property Value (as the case may be) as
of the relevant date of valuation, and deliver the same to its respective
client. Representatives of the Parties shall then meet and simultaneously
exchange copies of such appraisals. Following such exchange, the appraisers
shall promptly meet and endeavor to agree upon Fair Market Ownership Value, Fair
Market Base Rental Value, Fair Market Rental Value or Fair Market Property Value
(as the case may be) based on a written appraisal made by each of them (and
given to Landlord by Tenant). If such two (2) appraisers shall agree upon a Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Property
Value, as applicable, such agreed amount shall be binding and conclusive upon
Landlord and Tenant.

 

182



--------------------------------------------------------------------------------

(c)    If such two (2) appraisers are unable to agree upon a Fair Market
Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair
Market Property Value (as the case may be) within five (5) Business Days after
the exchange of appraisals as aforesaid, then such appraisers shall advise
Landlord and Tenant of the same and, within twenty (20) days of the exchange of
appraisals, select a third (3rd) appraiser (which third (3rd) appraiser, however
selected, must be an independent qualified MAI appraiser) to make the
determination of Fair Market Ownership Value, Fair Market Base Rental Value,
Fair Market Rental Value or Fair Market Property Value. The selection of the
third (3rd) appraiser shall be binding and conclusive upon Landlord and Tenant.

(d)    If such two (2) appraisers shall be unable to agree upon the designation
of a third (3rd) appraiser within the twenty (20) day period referred to in
clause (c) above, or if such third (3rd) appraiser does not make a determination
of Fair Market Ownership Value, Fair Market Base Rental Value, Fair Market
Rental Value or Fair Market Property Value (as the case may be) within thirty
(30) days after his or her selection, then such third (3rd) appraiser (or a
substituted third (3rd) appraiser, as applicable) shall, at the request of
either Party, be appointed by the Appointing Authority and such appointment
shall be final and binding on Landlord and Tenant. The determination of Fair
Market Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value
or Fair Market Property Value (as the case may be) made by the third (3rd)
appraiser appointed pursuant hereto shall be made within twenty (20) days after
such appointment.

(e)    If a third (3rd) appraiser is selected, Fair Market Ownership Value, Fair
Market Base Rental Value, Fair Market Rental Value or Fair Market Property Value
(as the case may be) shall be the average of (x) the determination of Fair
Market Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value
or Fair Market Property Value (as the case may be) made by the third (3rd)
appraiser and (y) the determination of Fair Market Ownership Value, Fair Market
Base Rental Value, Fair Market Rental Value or Fair Market Property Value (as
the case may be) made by the appraiser (selected pursuant to Section 34.1(b))
whose determination of Fair Market Ownership Value, Fair Market Base Rental
Value, Fair Market Rental Value or Fair Market Property Value (as the case may
be) is nearest to that of the third (3rd) appraiser. Such average shall be
binding and conclusive upon Landlord and Tenant as being the Fair Market
Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair
Market Property Value (as the case may be).

(f)    In determining Fair Market Ownership Value of the Leased Property as a
whole or any Facility, the appraisers shall (in addition to taking into account
the criteria set forth in the definition of “Fair Market Ownership Value”),
except in connection with such determination pursuant to Article XXIX, add
(i) the present value of the Rent for the remaining Term, assuming the Term has
been extended for all Renewal Terms provided herein (with assumed increases in
the CPI to be determined by the appraisers) using a discount rate (which may be
determined by an investment banker retained by each appraiser) based on the
credit worthiness of Tenant and any guarantor of Tenant’s obligations hereunder
and (ii) the present value of the Leased Property or Facility as of the end of
such Term (assuming the Term has been extended for all Renewal Terms provided
herein). The appraisers shall further assume that no default then exists under
the Lease, that Tenant has complied (and will comply) with all provisions of the
Lease, and that no default exists under any guaranty of Tenant’s obligations
hereunder.

 

183



--------------------------------------------------------------------------------

(g)    In determining Fair Market Base Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof and of Fair Market
Rental Value) take into account: (i) the age, quality and condition (as required
by the Lease) of the Improvements; (ii) that the Leased Property or Facility
will be leased as a whole or substantially as a whole to a single user;
(iii) when determining the Fair Market Base Rental Value for any Renewal Term, a
lease term of five (5) years together with such options to renew as then remains
hereunder; (iv) an absolute triple net lease; and (v) such other items that
professional real estate appraisers customarily consider.

(h)    For the avoidance of doubt, Fair Market Ownership Value of any Cluster
Parcel pursuant to Section 29.2 shall be determined as if the applicable Cluster
Parcel is vacant, unimproved and free and clear of all encumbrances (including
this Lease, but excluding any Required Removal Exceptions) on the basis of the
then highest and best use.

(i)    If, by virtue of any delay, Fair Market Base Rental Value is not
determined by the first (1st) day of the applicable Renewal Term, then until
Fair Market Base Rental Value is determined, Tenant shall continue to pay Rent
during the succeeding Renewal Term in the same amount which Tenant was obligated
to pay prior to the commencement of the Renewal Term. Upon determination of Fair
Market Base Rental Value, Rent shall be calculated retroactive to the
commencement of the Renewal Term and Tenant shall either receive a refund from
Landlord (in the case of an overpayment) or shall pay any deficiency to Landlord
(in the case of an underpayment) within thirty (30) days of the date on which
the determination of Fair Market Base Rental Value becomes binding.

(j)    The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that, if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.

34.2    Arbitration. In the event of a dispute with respect to this Lease
pursuant to an Arbitration Provision, or in any case when this Lease expressly
provides for the settlement or determination of a dispute or question by an
Expert pursuant to this Section 34.2 (in any such case, a “Section 34.2
Dispute”) such dispute shall be determined in accordance with an arbitration
proceeding as set forth in this Section 34.2.

(a)    Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.

The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the

 

184



--------------------------------------------------------------------------------

Party receiving such Arbitration Notice shall respond in writing identifying one
member of the Arbitration Panel who meets the criteria of the above paragraph.
Such notices shall include the name, address and other pertinent contact
information, and qualifications of its member of the Arbitration Panel. If a
Party fails to timely select its respective panel member, the other Party may
notify such Party in writing of such failure, and if such Party fails to select
its respective panel member within three (3) Business Days after receipt of such
notice, then such other Party may select and identify to such Party such panel
member on such Party’s behalf. The third member of the Arbitration Panel will be
selected by the two (2) members of the Arbitration Panel who were selected by
Landlord and Tenant; provided, that, if, within five (5) Business Days after
they are identified, they fail to select a third member, or if they are unable
to agree on such selection, Landlord and Tenant shall cause the third member of
the Arbitration Panel to be appointed by the managing officer of the American
Arbitration Association.

(b)    Within ten (10) Business Days after the selection of the Arbitration
Panel, Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.

(c)    The decision by the Arbitration Panel shall be final, binding and
conclusive and shall be non-appealable and enforceable in any court having
jurisdiction. All hearings and proceedings held by the Arbitration Panel shall
take place in New York, New York unless otherwise mutually agreed by the Parties
and the Arbitration Panel.

(d)    The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.

(e)    Landlord and Tenant shall bear equally the fees, costs and expenses of
the Arbitration Panel in conducting any arbitration described in this
Section 34.2.

ARTICLE XXXV

NOTICES

Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:

 

185



--------------------------------------------------------------------------------

To Tenant:

 

c/o Caesars Entertainment, Inc.

100 West Liberty Street, Suite 1150

Reno, NV 89501

Attention: General Counsel

Email: equatmann@eldoradoresorts.com

  

To Landlord:

 

c/o VICI Properties Inc.
535 Madison Avenue, 20th Floor

New York, NY 10022
Attention: General Counsel
Email: corplaw@viciproperties.com

or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.

ARTICLE XXXVI

END OF TERM GAMING ASSETS TRANSFER

36.1    Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property. Upon the written request (an “End of Term Gaming Assets Transfer
Notice”) of Landlord either immediately prior to or in connection with the
expiration or earlier termination of the Term, or of Tenant in connection with
the expiration or earlier termination of this Lease that occurs (i) either on
the last date of the Initial Term or the last date of any Renewal Term, or
(ii) in the event Landlord exercises its right to terminate this Lease or
repossess the Leased Property in accordance with the terms of this Lease and,
provided in each of the foregoing clauses (i) or (ii) that Tenant complies with
the provisions of Section 36.4, Tenant shall transfer (or cause to be
transferred) upon the expiration or termination of the Term, or as soon
thereafter as Landlord shall request, the business operations (including, for
the avoidance of doubt, all Tenant’s Property relating to each of the
Facilities) (such assets, collectively, the “Gaming Assets”) to a successor
lessee or operator (or lessees or operators) of the Facilities (collectively,
the “Successor Tenant”) designated by Landlord or, if applicable, pursuant to
Section 36.3, for consideration to be received by Tenant from the Successor
Tenant in an amount negotiated and agreed to by Tenant and the Successor Tenant
or, if applicable, determined pursuant to Section 36.3 (the “Gaming Assets
FMV”); provided, however, that in the event an End of Term Gaming Assets
Transfer Notice is delivered hereunder, then notwithstanding the expiration or
earlier termination of the Term, until such time that Tenant transfers the
Gaming Assets to a Successor Tenant, Tenant shall (or shall cause its
Subsidiaries to) continue to (and Landlord shall permit Tenant to maintain
possession of the Leased Property to the extent necessary to) possess and
operate the Facilities (provided that Tenant shall not maintain possession of,
or operate, the Chester Property hereunder past the date that is twenty-nine
(29) years and three hundred sixty-four (364) days after the Fifth Amendment
Date) in accordance with the applicable terms of this Lease and the course and
manner in which Tenant (or its Subsidiaries) has operated the Facilities prior
to the end of the Term (including, but not limited to, the payment of Rent
hereunder, which shall be calculated as provided in this Lease, except, that for
any period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Fifth Amendment Date occurs, the Rent
shall be a per annum amount equal to the sum of (A) the amount of the Base Rent
hereunder during the Lease Year in which the Expiration Date occurs, multiplied
by the Escalator, and increased on each anniversary of the

 

186



--------------------------------------------------------------------------------

Expiration Date to be equal to the Base Rent payable for the immediately
preceding year, multiplied by the Escalator, plus (B) the amount of the Variable
Rent hereunder during the Lease Year in which the Expiration Date occurs). If
Tenant, Landlord and/or a Successor Tenant designated by Landlord cannot agree
on the Gaming Assets FMV within a reasonable time not to exceed thirty (30) days
after receipt of an End of Term Gaming Assets Transfer Notice hereunder, then
such Gaming Assets FMV shall be determined, and Tenant’s transfer of the Gaming
Assets to a Successor Tenant in consideration for a payment in such amount shall
be determined and transferred, in accordance with the provisions of
Section 36.3.

36.2    Transfer of Intellectual Property. The Gaming Assets shall include a two
(2) year transition license for Property Specific IP used, or held for use, at
or in connection with the Facilities. Without limiting the foregoing, Tenant
shall, within thirty (30) days after the delivery of an End of Term Gaming
Assets Transfer Notice, deliver to Landlord a copy of all Property Specific
Guest Data; provided, however, that Tenant shall have the right to retain and
use copies of such data as required by Legal Requirements, including applicable
Gaming Regulations.

36.3    Determination of Gaming Assets FMV.

If not effected pursuant to Section 36.1, then the determination of the Gaming
Assets FMV and the transfer of the Gaming Assets to a Successor Tenant in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.3(a) the rent that Landlord would be
entitled to receive from Successor Tenant assuming a lease term of the greater
of (I) the remaining term of this Lease (assuming that this Lease will not have
terminated prior to its natural expiration at the end of the final Renewal Term)
and (II) the lesser of (x) ten (10) years and (y) eighty percent (80%) of the
then remaining useful life of the Leased Property for the highest and best use
of the Leased Property (provided, however, with respect to the Chester Property,
in no event shall such lease term extend past the date that is twenty-nine
(29) years and three hundred sixty-four (364) days from the Fifth Amendment
Date) (the “Successor Tenant Rent”) pursuant to a lease agreement containing
substantially the same terms and conditions of this Lease (other than, in the
case of a new lease at the end of the final Renewal Term, the terms of this
Article XXXVI, which will not be included in such new lease), (ii) second,
identifying and designating in accordance with the terms of Section 36.3(b), a
pool of qualified potential Successor Tenants (each, a “Qualified Successor
Tenant”) prepared to lease the Facilities at the Successor Tenant Rent and to
bid for the Gaming Assets, and (iii) third, in accordance with the terms of
Section 36.3(c), determining the highest price a Qualified Successor Tenant
would agree to pay for the Gaming Assets, and setting such highest price as the
Gaming Assets FMV in exchange for which Tenant shall be required to transfer the
Gaming Assets and Landlord will enter into a lease with such Qualified Successor
Tenant on substantially the same terms and conditions of this Lease (other than,
in the case of a new lease at the end of the final Renewal Term, the terms of
this Article XXXVI, which will not be included in such new lease) through
(I) the remaining term of this Lease (assuming that this Lease will not have
terminated prior to its natural expiration at the end of the final Renewal Term)
or (II) the lesser of (x) ten (10) years and (y) eighty percent (80%) of the
then remaining useful life of the Leased Property, whichever of (I) or (II) is
greater (provided, however, with respect to the Chester Property, in no event
shall such lease term extend past the date that is twenty-nine (29) years and
three hundred sixty-four (364) days from the Fifth Amendment Date), for a rent
calculated pursuant to Section 36.3(a) hereof. Notwithstanding anything in the
contrary in this Article XXXVI, the transfer of the Gaming Assets will be

 

187



--------------------------------------------------------------------------------

conditioned upon the approval of the applicable regulatory agencies of the
transfer of the Gaming Licenses and any other gaming assets to the Successor
Tenant and/or the issuance of new gaming licenses as required by applicable
Gaming Regulations and the relevant regulatory agencies both with respect to
operating and suitability criterion, as the case may be.

(a)    Determining Successor Tenant Rent. Landlord and Tenant shall first
attempt to agree on the amount of Successor Tenant Rent that it will be assumed
Landlord will be entitled to receive for a term of the greater of (I) the
remaining term of this Lease (assuming that this Lease will not have terminated
prior to its natural expiration at the end of the final Renewal Term) and
(II) the lesser of (x) ten (10) years and (y) eighty percent (80%) of the then
remaining useful life of the Leased Property (provided, however, with respect to
the Chester Property, in no event shall such lease term extend past the date
that is twenty-nine (29) years and three hundred sixty-four (364) days from the
Fifth Amendment Date), and pursuant to a lease containing substantially the same
terms and conditions of this Lease (other than, in the case of a new lease at
the end of the final Renewal Term, the terms of this Article XXXVI, which will
not be included in such new lease). If Landlord and Tenant cannot agree on the
Successor Tenant Rent amount within a reasonable time not to exceed sixty
(60) days after receipt of an End of Term Gaming Assets Transfer Notice
hereunder, then the Successor Tenant Rent shall be set as follows:

(i)    for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Fifth Amendment Date occurs, then the
annual Successor Tenant Rent shall be an amount equal to the annual Rent that
would have accrued under the terms of this Lease for such period (assuming the
Lease will have not been terminated prior to its natural expiration); and

(ii)    for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Fifth Amendment Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Lease, provided that if Tenant or an Affiliate of Tenant
shall be the Successor Tenant, the Rent shall not be less than the Fair Market
Rental Value.

(b)    Designating Potential Successor Tenants. Landlord will select one and
Tenant will select three (3) (for a total of up to four (4)) potential Qualified
Successor Tenants prepared to lease the Facilities for the Successor Tenant
Rent, each of whom must meet the criteria established for a L1 Qualified
Transferee (as if the lease of the Facilities to the Qualified Successor Tenant
was an L1 Transfer) (and none of whom may be Tenant or an Affiliate of Tenant
(it being understood and agreed that there shall be no restriction on Landlord
or any Affiliate of Landlord from being a potential Qualified Successor Tenant),
except in the case of expiration of the Lease on the last day of the calendar
month in which the thirty-fifth (35th) anniversary of the Fifth Amendment Date
occurs). Landlord and Tenant must designate their proposed Qualified Successor
Tenants within ninety (90) days after receipt of an End of Term Gaming Assets
Transfer Notice hereunder. In the event that Landlord or Tenant fails to
designate such Party’s allotted number of potential Qualified Successor Tenants,
the other Party may designate additional potential Qualified Successor Tenants
such that the total number of potential Qualified Successor Tenants does not
exceed four; provided that, in the event the total number of potential Qualified
Successor Tenants is less than four (4), the transfer process will still proceed
as set forth in Section 36.3(c) below.

 

188



--------------------------------------------------------------------------------

(c)    Determining Gaming Assets FMV. Tenant will have a three (3) month period
to negotiate an acceptable sales price for the Gaming Assets, with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.3(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for the Gaming Assets among the four
potential successor lessees, and Tenant will be required to transfer the Gaming
Assets to the highest bidder.

36.4    Operation Transfer. Upon designation of a Successor Tenant by Landlord
(pursuant to this Article XXXVI), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of the Gaming Assets and
operational control of the Facilities to Successor Tenant in an orderly manner
so as to minimize to the maximum extent feasible any disruption to the continued
orderly operation of the Facilities for their respective Primary Intended Use.
Concurrently with the transfer of the Gaming Assets to Successor Tenant,
(i) Tenant shall assign to Successor Tenant (and Successor Tenant shall assume)
any then-effective Subleases or other agreements (to the extent such other
agreements are assignable) relating to the Leased Property (provided, that,
Tenant shall not assign, and neither Landlord nor any Successor Tenant shall
have any obligation to assume, any Permitted Sportsbook Sublease unless it
elects, in its sole and absolute discretion, to permit Tenant to assign any
Permitted Sportsbook Sublease to it), and (ii) Tenant shall vacate and surrender
the Leased Property to Landlord and/or Successor Tenant in the condition
required under this Lease. Notwithstanding the expiration or earlier termination
of the Term and anything to the contrary herein, to the extent that this Article
XXXVI applies, unless Landlord consents to the contrary, until such time that
Tenant transfers the Gaming Assets and operational control of the Facilities to
a Successor Tenant in accordance with the provisions of this Article XXXVI,
Tenant shall (or shall cause its Subsidiaries to) continue to (and Landlord
shall permit Tenant to maintain possession of the Leased Property to the extent
necessary to) operate the Facilities in accordance with the applicable terms of
this Lease and the course and manner in which Tenant (or its Subsidiaries) has
operated the Facilities prior to the end of the Term (including, but not limited
to, the payment of Rent hereunder at the rate provided in Section 36.1 (and not
subject to Article XIX)); provided, however, that Tenant shall have no
obligation (unless specifically agreed to by Tenant) to operate the Facilities
(or pay any such Rent) under such arrangement for more than two (2) years after
the Expiration Date; and provided further, however, that in no event shall
Tenant maintain possession of or operate the Chester Property hereunder past the
date that is twenty-nine (29) years and three hundred sixty-four (364) days from
and after the Fifth Amendment Date. The period of time following the Expiration
Date during which Tenant continues to operate the Facilities as described in the
preceding sentence is referred to in the Guaranty as a “Transition Period.”

ARTICLE XXXVII

ATTORNEYS’ FEES

If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs

 

189



--------------------------------------------------------------------------------

and reasonable documented outside attorneys’ fees incurred therein. In addition
to the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.

ARTICLE XXXVIII

BROKERS

Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord shall indemnify, protect,
hold harmless and defend Tenant from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Landlord.

ARTICLE XXXIX

ANTI-TERRORISM REPRESENTATIONS

Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.

 

190



--------------------------------------------------------------------------------

ARTICLE XL

LANDLORD REIT PROTECTIONS

(a)    The Parties intend that Rent and other amounts paid by Tenant hereunder
will qualify as “rents from real property” within the meaning of Section 856(d)
of the Code, or any similar or successor provision thereto and this Lease shall
be interpreted consistent with this intent. If any Rent hereunder fails to
qualify as “rent from real property” within the meaning of Section 856(d) of the
Code, the Parties will cooperate in good faith to amend this Lease such that no
Rent fails to so qualify, provided that (i) such amendment shall not
(w) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent, (x) increase Tenant’s non-monetary obligations under this Lease
in any material respect, (y) decrease Landlord’s obligations under this Lease in
any material respect or (z) diminish Tenant’s rights under this Lease in any
material respect and (ii) Landlord shall reimburse Tenant for all reasonable and
actual documented out-of-pocket costs and expenses (including, without
limitation, reasonable and actual documented out-of-pocket legal costs and
expenses) incurred by Tenant in connection with such amendment.

(b)    Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that
rent or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord could reasonably be expected to cause any portion of the amounts to
fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto;
(ii) furnish or render any services to the subtenant, assignee or manager or
manage or operate the Leased Property so subleased, assigned or managed;
(iii) sublet, assign or enter into a management arrangement for the Leased
Property to any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or (iv) sublet, assign or enter into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to this Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto; provided that the parties agree that by entering
into this Lease, Landlord consents to a Permitted Sportsbook Sublease if and
only if (I) both (A) neither WH US Holdco nor any subsidiary of WH US Holdco
(including any partnership (within the meaning of the Code) in which any one of
the forgoing or Tenant, directly or indirectly, is a partner described in
Section 856(d)(5)(B) of the Code) owns (or in the aggregate own) any interest in
Landlord REIT’s stock taking into account both actual direct or indirect
ownership and constructive ownership determined by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code, or any similar or
successor provision thereto (other than up to one percent (1%) constructive
ownership of Landlord REIT’s common stock), and (B) no amounts paid by Tenant
hereunder are excluded from “rents from real property” by reason of
Section 856(d)(2)(B), taking into account for purposes of

 

191



--------------------------------------------------------------------------------

this clause (B) stock ownership solely attributable to the application of the
constructive ownership rules set forth in Section 856(d)(5) of the Code (or any
similar or successor provision thereto) and by not taking into account any stock
ownership that Landlord REIT or any of its subsidiaries actually owns (without
taking into account the constructive ownership rules of Section 856(d)(5) of the
Code, or any similar or successor provision thereto) or that Landlord REIT
constructively owns (taking into account the application of the constructive
ownership rules set forth in Section 856(d)(5) of the Code, or any similar or
successor provision thereto) solely as a result of granting after the Fifth
Amendment Date an exemption to its “ownership limits” as contemplated by Article
7 of the Articles of Amendment and Restatement of Landlord REIT dated October 6,
2017 (as may be amended, restated or amended and restated from time to time)
(such exemption, an “Excepted Holder Limit”), and (II) if any Permitted
Sportsbook Sublease is not identical to the CPLV Sportsbook Operating Agreement,
such Permitted Sportsbook Sublease does not violate the requirement of clause
(iv) (ignoring for this purpose the consent otherwise granted by this proviso).
Landlord REIT and Tenant will cooperate in good faith to permit Landlord REIT to
notify each Excepted Holder that has an Excepted Holder Limit on the Fifth
Amendment Date of this transaction and request that such Excepted Holder provide
information regarding its ownership, if any, of WH US Holdco or any subsidiary
of WH US Holdco, taking into account the constructive ownership rules set forth
in Section 856(d)(5) of the Code (or any similar or successor provision
thereto). As of the end of each Fiscal Quarter during the Term, Tenant shall
deliver to Landlord a certification, in the form attached hereto as Exhibit G,
stating that Tenant has reviewed its transactions during such Fiscal Quarter and
certifying that Tenant is in compliance with the provisions of this Article XL.
The requirements of this Article XL shall likewise apply to any further
sublease, assignment or management arrangement by any subtenant, assignee or
manager.

(c)    Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a direct or indirect subsidiary of Landlord REIT that, itself, is a
REIT, or a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a REIT; provided, however, that Landlord shall be
required to (i) comply with any applicable Legal Requirements related to such
transfer and (ii) give Tenant notice of any such assignment; and provided
further, that any such assignment shall be subject to all of the rights of
Tenant hereunder.

(d)    Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s REIT compliance requirements. Anything contained in this Lease to the
contrary notwithstanding, Tenant shall take such action as may be requested by
Landlord from time to time in order to ensure compliance with the Internal
Revenue Service requirement that Rent allocable for purposes of Section 856 of
the Code to personal property, if any, at the beginning and end of a calendar
year does not exceed fifteen percent (15%) of the total Rent due hereunder as
long as such compliance does not (i) increase Tenant’s monetary obligations
under this Lease by more than a de minimis extent or (ii) materially increase
Tenant’s nonmonetary obligations under this Lease or (iii) materially diminish
Tenant’s rights under this Lease.

 

192



--------------------------------------------------------------------------------

ARTICLE XLI

MISCELLANEOUS

41.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, (a) all claims against, and liabilities, obligations and
indemnities of Tenant or Landlord arising or in respect of any period prior to
the Expiration Date shall survive the Expiration Date and (b) all claims
against, and liabilities, obligations and indemnities of Landlord under
Section 21.1(iii) arising from and after the Chester Property Payment
Indemnification Start Date shall survive the Expiration Date. Notwithstanding
the foregoing or anything otherwise contained herein to the contrary, if
Landlord (or any successor, if applicable) shall sell, transfer, convey or
otherwise dispose of its interest in the Chester Property (whether prior to or
after the Chester Property Payment Indemnification Start Date) to another
Person, and such Person assumes (in writing) all claims against, liabilities,
obligations and indemnities of Landlord (or of such successor, as applicable)
under Section 21.1(iii) arising or accruing after the date of such sale,
transfer, conveyance or other disposition, then Landlord (or such successor, as
applicable) shall thereupon be released from all claims against, and
liabilities, obligations and indemnities of Landlord (or of such successor, as
applicable) under Section 21.1(iii) arising or accruing from and after the date
of such sale, transfer, conveyance or other disposition and all such claims,
liabilities, obligations and indemnities under Section 21.1(iii) shall thereupon
be binding upon such Person.

41.2    Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.

41.3    Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or Additional Charges as provided under
Section 16.3(a) hereof, (ii) if Landlord has not terminated this Lease, any
damages with respect to Rent or Additional Charges as provided for herein,
(iii) any amount of any Required Capital Expenditures not made pursuant to
Section 10.5(a)(x) hereof, (iv) damages as provided under Section 16.3(c)
hereof, (v) a claim (including an indemnity claim) for recovery of any such
forms of damages that the claiming party is required by a court of competent
jurisdiction or the expert to pay to a third party (other than any damages under
or relating to any Fee Mortgage or Fee Mortgage Documents (excluding claims
under Section 32.4)) other than to the extent resulting from the claiming
party’s gross negligence, willful misconduct or default hereunder, and (vi) to
the extent expressly provided under Section 32.4), and the Parties acknowledge
and agree that the rights and remedies in this Lease, and all other rights and
remedies at law and in equity, will be adequate in all circumstances for any
claims the parties might have with respect to damages. For the avoidance of
doubt, (I) any damages of Landlord under or relating to any Fee Mortgage or Fee
Mortgage Documents shall be deemed to

 

193



--------------------------------------------------------------------------------

be consequential damages hereunder, provided, however that, notwithstanding the
foregoing clause (I), it is expressly agreed that the following shall constitute
direct damages hereunder: (x) amounts payable by Tenant pursuant to Section 16.7
resulting from the breach by Tenant of any Additional Fee Mortgagee Requirements
and (y) out of pocket costs and expenses (including reasonable legal fees)
incurred by a Landlord Indemnified Party (or, to the extent required to be
reimbursed by a Landlord Indemnified Party under a Fee Mortgage Document,
incurred by or on behalf of any other Person) to defend (but not settle or pay
any judgment resulting from) any investigative, administrative or judicial
proceeding commenced or threatened as a result of a breach by Tenant of any
Additional Fee Mortgagee Requirement; provided that, notwithstanding the
foregoing, in no event shall Tenant be required to pay any amounts to repay (or
that are applied to reduce) the principal amount of any loan or debt secured by
or relating to a Fee Mortgage or any interest or fees on any such loan or debt,
and (II) any damages of Tenant under or relating to any Permitted Leasehold
Mortgage and any related agreements or instruments shall be deemed to be
consequential damages hereunder. It is specifically agreed that no constituent
member, partner, owner, director, officer or employee of a Party shall ever be
personally liable for any judgment (in respect of obligations under or in
connection with this Lease) against, or for the payment of any monetary
obligation under or in respect of this Lease, such Party, to the other Party
(provided, this sentence shall not limit the obligations of Guarantor expressly
set forth in the Guaranty).

41.4    Successors and Assigns. This Lease shall be binding upon Landlord and
its permitted successors and assigns and, subject to the provisions of Article
XXII, upon Tenant and its successors and assigns.

41.5    Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF THE STATE IN WHICH THE APPLICABLE FACILITY IS LOCATED.

(a)    EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE
REFERRED TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION
PURSUANT TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF
RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES
SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED
PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION), ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES
OF

 

194



--------------------------------------------------------------------------------

ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR
RELATED TO, THIS LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT
OR OTHERWISE SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL
JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY
(COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT
SERVICE OF PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED
NOT BE PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE
SERVED WITH THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE
STATE OF NEW YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED
RECIPIENT (WITH COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS
PROVISION SHALL SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO
LONGER IN EFFECT.

41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK
AND THE OTHER STATES IN WHICH THE FACILITIES ARE LOCATED. EACH OF LANDLORD AND
TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED
PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH
OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND
THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

41.7    Entire Agreement. This Lease (including the Exhibits and Schedules
hereto), together with the other Lease Related Agreements, collectively
constitute the entire and final agreement of the Parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the Parties. In addition to the foregoing, it is agreed to
by the Parties that no modification to this Lease shall be effective without the
written consent of (i) any applicable Fee Mortgagee, to the extent that such a
modification would adversely affect such Fee Mortgagee and (ii) any applicable
Permitted Leasehold Mortgagee, to the extent that such a modification would
adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the leasing of the Leased Property (other than the
other Lease Related Agreements) are merged into and revoked by this Lease
(together with the Lease Related Agreements referenced above).

 

195



--------------------------------------------------------------------------------

41.8    Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.

41.9    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.

41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

41.11    Deemed Consent. Each request for consent or approval under Sections
9.1, 10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of
this Lease shall be made in writing to either Tenant or Landlord, as applicable,
and shall include all information necessary for Tenant or Landlord, as
applicable, to make an informed decision, and shall include the following in
capital, bold and block letters: “FIRST NOTICE – THIS IS A REQUEST FOR CONSENT
UNDER THAT CERTAIN REGIONAL LEASE. THE FOLLOWING REQUEST REQUIRES A RESPONSE
WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a
request is sent does not approve or reject the proposed matter within fifteen
(15) Business Days of receipt of such notice and all necessary information, the
requesting party may request a consent again by delivery of a notice including
the following in capital, bold and block letters: “SECOND NOTICE – THIS IS A
SECOND REQUEST FOR CONSENT UNDER THAT CERTAIN REGIONAL LEASE. THE FOLLOWING
REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.” If the
party to whom such a request is sent does not approve or reject the proposed
matter within five (5) Business Days of receipt of such notice and all necessary
information, the requesting party may request a consent again by delivery of a
notice including the following in capital, bold and block letters: “FINAL NOTICE
- THIS IS A THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN REGIONAL LEASE. THE
FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.
FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE DEEMED AN
APPROVAL OF THE REQUEST.” If the party to whom such a request is sent still does
not approve or reject the proposed matter within five (5) Business Days of
receipt of such final notice, such party shall be deemed to have approved the
proposed matter.

41.12    Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor

 

196



--------------------------------------------------------------------------------

Authorities in connection with the administration of their regulatory
jurisdiction over Tenant, Tenant’s direct and indirect parent(s) and their
respective Subsidiaries, if any, including the provision of such documents and
other information as may be requested by such Gaming Authorities or Liquor
Authorities relating to Tenant, Tenant’s direct and indirect parent(s) or any of
their respective Subsidiaries, if any, or to this Lease and which are within
Landlord’s reasonable control to obtain and provide.

41.13    Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.

Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If necessary to comply with Gaming Regulations with respect to a specific
Facility (or Facilities), the Parties agree to create a Severance Lease with
respect to such Facility (or Facilities) which, for the avoidance of doubt,
shall be cross-defaulted with this Lease.

If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.

 

197



--------------------------------------------------------------------------------

41.14    Certain Provisions of Nevada Law. Landlord shall, pursuant to
Section 108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written
notice of waiver of Landlord’s rights set forth in NRS 108.234 with the office
of the recorder of Clark County, Nevada, before the commencement of construction
of each work of improvement with respect to the Leased Property by Tenant or
caused by Tenant. Pursuant to NRS 108.2405(2), Landlord shall serve such notice
by certified mail, return receipt requested, upon the prime contractor of such
work of improvement and all other lien claimants who may give the owner a notice
of right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.

41.15    Certain Provisions of New Jersey Law.

(a)    This Lease and the parties hereto, in each case as it relates to the New
Jersey Facilities only, are subject to compliance with the requirements of the
New Jersey Casino Control Act, N.J.S.A. 5:12-1 et seq., (the “New Jersey Act”),
and the regulations promulgated thereunder. In accordance with N.J.S.A.
5:12-82c, this Lease or any further amendments thereto relating to New Jersey
Facilities must be filed with the New Jersey Casino Control Commission (the
“Commission”) and the New Jersey Division of Gaming Enforcement (the “Division”)
and, to the extent that this Lease or any further amendment thereto relates to
the New Jersey Facilities, the same shall only be effective as to the New Jersey
Facilities once if approved by the Commission.

(b)    The parties acknowledge and agree that the Lease and any transfers or
assignments under the Lease, in each case to the extent the same relate to the
New Jersey Facilities, are subject to the applicable provisions of N.J.S.A.
5:12-82 et. seq. To the extent required by N.J.S.A. 5:12-82c(10), with respect
to the New Jersey Facilities only, each party to the Lease is jointly and
severally liable for all acts, omissions and violations of the New Jersey Act by
any party, regardless of actual knowledge of such act, omission or violation.
Notwithstanding the foregoing, the party violating the New Jersey Act shall
indemnify the non-violating party for any liability incurred by the
non-violating party as a result of any such violation in a manner consistent
with Article XXI of this Lease; provided, however, that neither party shall be
required to indemnify the other party for any liabilities relating to, arising
out of or resulting from any required sale of a New Jersey Facility pursuant to
subsections (d) to (g) of this Section 41.15 below (including, without
limitation, the payment of the New Jersey Facility Fair Market Value, as finally
determined in accordance with this Section 41.15, or any closing costs
associated therewith).

(c)    Pursuant to the provisions of N.J.S.A. 5:12-104b, this Lease, as it
relates to the New Jersey Facilities only, may be terminated by the Division or
Commission without liability on the part of Tenant or Landlord, if the Division
or Commission disapproves of its terms, including the terms of compensation, or
of the qualifications of Landlord or Tenant, their respective owners, officers,
directors or employees based on the standards contained in N.J.S.A. 5:12-86.

(d)    In accordance with the requirements of N.J.S.A. 5:12-82c(5), if at any
time during the Term (so long as a New Jersey Facility remains a Facility under
this Lease), Landlord

 

198



--------------------------------------------------------------------------------

or any person associated with Landlord (other than Tenant or any subtenant
thereof), is found by the Director of the Division to be unsuitable to be
associated with a casino enterprise in New Jersey, and is not removed from such
association in a manner acceptable to the Division, then upon written notice
delivered by Tenant to Landlord (the “New Jersey Purchase Notice”), following
such final unstayed decision of the Division which provides that a purchase of
Landlord’s interest in a New Jersey Facility is required, Tenant may elect
either (a) to require Landlord to sell all (but not less than all) of Landlord’s
interest in such New Jersey Facility (but no other Facility under the Lease) to
a third party pursuant to a Severance Lease; provided, that the Division does
not object, or (b) to purchase all (but not less than all) of Landlord’s
interest in an applicable New Jersey Facility (but no other Facility under the
Lease) for an amount equal to one hundred percent (100%) of the New Jersey Fair
Market Value (as finally determined in accordance with subsection (e) of this
Section 14.15 below), which amount shall be payable in cash.

(e)    The “New Jersey Fair Market Value” shall be an amount equal to the fair
market value of an applicable New Jersey Facility based on the amount that would
be paid by a willing purchaser to a willing seller if neither were under any
compulsion to buy or sell. If the parties are unable to mutually agree upon the
New Jersey Fair Market Value within thirty (30) days after delivery of the New
Jersey Purchase Notice, the New Jersey Fair Market Value will be determined by
Experts appointed in accordance with Section 34.1 in which case Landlord and
Tenant shall each submit to the Experts their respective determinations of the
New Jersey Fair Market Value. The Experts may only select either the New Jersey
Fair Market Value set forth by Landlord or by Tenant and may not select any
other amount or make any other determination (and the Experts shall be so
instructed). The Experts shall notify the parties in writing within thirty
(30) days of the submission of the matter to the Experts of their selection of
either Tenant’s or Landlord’s determination of the New Jersey Fair Market Value
as the conclusive determination of the New Jersey Fair Market Value.

(f)    In the event that Tenant has elected to purchase a New Jersey Facility,
the closing of the purchase and sale of such New Jersey Facility shall occur not
later than ninety (90) days after determination of the New Jersey Fair Market
Value, or such other time as may be directed by the New Jersey Gaming
Authorities. At such closing, Landlord shall deliver to Tenant all fee and
leasehold title to the applicable New Jersey Facility, free and clear of any
liens, claims or other encumbrances other than (A) any liens and encumbrances
created or in place as of (i) the Commencement Date with respect to the Original
Leased Property and (ii) the Fifth Amendment Date with respect to the Fifth
Amendment Additional Property, and (B) any liens and encumbrances caused by
Tenant or as permitted by the Lease. Landlord shall use all its commercially
reasonable efforts to deliver title to the applicable New Jersey Facility in the
condition required in this Section 41.15(f). All closing costs and expenses,
including any applicable real property transfer taxes or fees, of conveying a
New Jersey Facility to Tenant shall be allocated between Landlord and Tenant in
the manner the same are customarily allocated between a seller and buyer of
similar real property located in the State of New Jersey. Upon such closing the
Lease, as it relates to the applicable New Jersey Facility only, shall
automatically terminate and be of no further force and effect, and Rent under
the Lease from and after the date of such closing shall be reduced in accordance
with the Rent Reduction Amount. Nothing in this Section 41.15 shall be deemed to
supersede any provision of the Lease which expressly survives the termination of
the Lease, and nothing contained in this Section 41.15 shall be deemed to
release either party from any obligation or liability relating to any Facility
other than an applicable New Jersey Facility or any obligation or liability
relating to such applicable New Jersey Facility which shall have arisen under
the Lease prior to the effective date of the sale to Tenant of the applicable
New Jersey Facility.

 

199



--------------------------------------------------------------------------------

(g)    In the event that Tenant has elected to require Landlord to sell a New
Jersey Facility to a third party, in connection with the closing of the purchase
and sale of such New Jersey Facility from Landlord to such third party, Tenant
and such third party shall enter into a Severance Lease and the Lease shall be
amended to reflect the removal of the applicable New Jersey Facility from the
Lease.

(h)    The rights of Tenant hereunder, and the terms and conditions hereof, with
respect to the Leased Property (HAC) are subject to the restrictions, terms and
conditions contained in that certain Deed Notice dated December 15, 2016,
executed by Harrah’s Atlantic City Propco, LLC, d/b/a Harrah’s Resort Atlantic
City, and AC Conference Newco, LLC, and recorded in the Atlantic County, New
Jersey Clerk’s Office on January 3, 2017 as Instrument Number 2017000199 (the
“AC Deed Notice”). Each Party shall (x) comply with the restrictions, terms and
conditions of the AC Deed Notice to the extent such restrictions, terms and
conditions are applicable to such Party and (y) to the extent of such Party’s
rights with respect to the Leased Property (HAC), provide the New Jersey
Department of Environmental Protection, including its agents and
representatives, with access to the Leased Property (HAC) and allow it to
conduct additional remediation if necessary in accordance with, and subject to
the terms and conditions of, Section 9 of the AC Deed Notice.

41.16    Savings Clause. If for any reason this Lease is determined by a court
of competent jurisdiction to be invalid as to any space that would otherwise be
a part of the Leased Property and that is subject to a pre-existing lease as of
(x) with respect to the Original Leased Property, the Commencement Date (between
Tenant’s predecessor in interest prior to the Commencement Date, as landlord,
and a third party as tenant), (y) with respect to the Chester Property, the
Fourth Amendment Date (between Chester Downs and Marina LLC’s predecessor in
interest prior to the Fourth Amendment Date, as landlord, and a third party as
tenant) and (z) with respect to the Fifth Amendment Additional Property, the
Fifth Amendment Date (between the applicable SPE Tenant’s predecessor in
interest prior to the Fifth Amendment Date, in each case, as landlord, and a
third party, in each case, as tenant) then Landlord shall be deemed to be the
landlord under such pre-existing lease, and the Parties agree that Tenant shall
be deemed to be the collection agent for Landlord for purposes of collecting
rent and other amounts payable by the tenant under such pre-existing lease and
shall remit the applicable collected amounts to Landlord. In such event, the
Rent payable hereunder shall be deemed to be reduced by any amounts so collected
by Tenant and remitted to Landlord with respect to any such pre-existing lease.

41.17    Integration with Other Documents. Each of Tenant and Landlord
acknowledge and agree that certain operating efficiencies and value will be
achieved as a result of Tenant’s and Other Tenants’ lease of the Leased Property
and the Other Leased Property, respectively. Each of Tenant and Landlord
acknowledge and agree that the Parties would not enter into this Lease absent
the understanding and agreement of the Parties that the entire ownership,
operation, management, lease and lease guaranty relationship with respect to the
Leased Property, including (without limitation) the lease of the Leased Property
pursuant to this Lease, the use of Managed Facilities IP and the use of the
Caesars Rewards Program, together with the other related intellectual property

 

200



--------------------------------------------------------------------------------

arrangements contemplated herein and the other covenants, obligations and
agreements of the Parties hereunder, form part of a single integrated
transaction. Accordingly, it is the express intention and agreement of each of
Tenant and Landlord that the Parties would not be entering into this Lease
without entering into the Other Leases and in the event of any bankruptcy,
insolvency or dissolution proceedings in respect of any Party, no Party will
reject, move to reject, or join or support any other Party in attempting to
reject any one of this Lease or the Other Leases without rejecting the other
agreements as if each of this Lease and the Other Leases were one integrated
agreement and not separable.

41.18    Intentionally Omitted.

41.19    Chester PSA. The Parties hereby acknowledge and agree that the
surviving provisions of Section 8.8 of that certain Purchase and Sale Agreement
by and among Chester Downs and Marina LLC, a Pennsylvania limited liability
company, a Tenant, Chester Facility Holding Company, LLC, a Delaware limited
liability company, an Affiliate of Tenant, and Philadelphia Propco LLC, a
Delaware limited liability company, a Landlord, dated July 11, 2018, are no
longer applicable and are terminated and of no force or effect.

41.20    Certain Provisions of Louisiana Law. Without limiting the choice of law
provision set forth in Section 41.5, the following provisions shall apply to the
extent that the laws of the State of Louisiana govern the interpretation or
enforcement of this Lease with respect to any Leased Property located in the
State of Louisiana:

(a)    Upon termination of Tenant’s right of occupancy under the terms of this
Lease, Landlord or its agent may immediately institute eviction proceedings in
accordance with Chapter 1 and Chapter 2 of Title XI of the Louisiana Code of
Civil Procedure. Tenant specifically waives all notices to vacate, including but
not limited to the notice to vacate specified in Louisiana Civil Code of
Procedure Article 4701, or any successor provision of law.

(b)    Except as expressly set forth in Section 10.4 hereof, Tenant waives any
and all claims for payment or other compensation, whether during the Term or at
the termination of this Lease, for loss of ownership to Landlord of any property
located in or on the Land, including without limitation (i) any buildings,
improvements or other constructions, or (ii) any things incorporated in or
attached so as to become a component part of the immovable property.

(c)    Tenant hereby acknowledges and agrees that it has inspected the Leased
Property and accepts the Leased Property in its “AS-IS,” “WHERE IS” condition.
In accordance with La. R.S. 9:3221, Tenant hereby assumes full responsibility
for the condition of the Leased Property, all buildings and improvements now or
hereafter located thereon and all component parts thereof. Accordingly, except
as expressly and specifically set forth herein, Landlord shall have no liability
for injury caused by any defect therein to Tenant or anyone on the Leased
Property who derives his or her right to be thereon from Tenant. Except as
otherwise set forth in this Lease, Tenant hereby expressly waives and disclaims
any and all warranties or rights of recourse or action it may have against
Landlord with respect to the condition of the Leased Property by operation of
law, including without limitation, such warranties and rights Tenant may assert
under Louisiana Civil Code articles 2682, 2684, 2691, and 2696-2700.

 

201



--------------------------------------------------------------------------------

(d)    TENANT ACKNOWLEDGES THAT THE WAIVERS OF WARRANTY IN THIS LEASE HAVE BEEN
BROUGHT TO THE ATTENTION OF TENANT AND ARE GRANTED KNOWINGLY AND VOLUNTARILY.

(e)    Tenant shall have no authority or power, express or implied, to create or
cause any mechanic’s or materialmen’s lien, charge or encumbrance of any kind
against the Leased Property or any portion thereof. Neither Landlord’s consent
(nor contribution, if any) to the performance, scope or cost of any work to be
performed by or on behalf of Tenant shall make Landlord liable for or subject
Landlord’s interest in the Leased Property to any claims or privileges granted
by the provisions of La. R.S. § 9:4801 et seq. (as the same may be amended,
revised, recodified, replaced or supplemented from time to time). Landlord
expressly disclaims any such liability or claims, and does not agree to the
price or work of any contract entered into by Tenant for which any claim or
privilege under the provisions of La. R.S. § 9:4801, et. seq. may arise.

41.21    Certain Provisions of Indiana Law. Tenant’s obligation to pay rent is
without relief from valuation and appraisement laws.

41.22    Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public information
received pursuant to this Lease; provided that nothing herein shall prevent any
Party from disclosing any such non-public information (a) in the case of
Landlord, to PropCo 1, PropCo and Landlord REIT and any Affiliate thereof,
(b) in the case of Tenant, to CEOC, ERI and any Affiliate thereof, (c) in any
legal, judicial or administrative proceeding or other compulsory process or
otherwise as required by applicable Legal Requirements (in which case the
disclosing Party shall promptly notify the other Parties, in advance, to the
extent permitted by law), (d) upon the request or demand of any regulatory
authority having jurisdiction over a Party or its affiliates (in which case the
disclosing Party shall, other than with respect to routine, periodic inspections
by such regulatory authority, promptly notify the other Parties, in advance, to
the extent permitted by law), (e) to its Representatives who are informed of the
confidential nature of such information and have agreed to keep such information
confidential (and the disclosing Party shall be responsible for such
Representatives’ compliance therewith), (f) to the extent any such information
becomes publicly available other than by reason of disclosure by the disclosing
Party or any of its respective Representatives in breach of this Section 41.22,
(g) to the extent that such information is received by such Party from a third
party that is not, to such Party’s knowledge, subject to confidentiality
obligations owing to the other Parties or any of their respective affiliates or
related parties, (h) to the extent that such information is independently
developed by such Party or (i) as permitted under the first sentence of
Section 23.2(a). Each of the Parties acknowledges that it and its
Representatives may receive material non-public information with respect to the
other Party and its Affiliates and that each such Party is aware (and will so
advise its Representatives) that federal and state securities laws and other
applicable laws may impose restrictions on purchasing, selling, engaging in
transactions or otherwise trading in securities of the other Party and its
Affiliates with respect to which such Party or its Representatives has received
material non-public information so long as such information remains material
non-public information.

41.23    Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

 

202



--------------------------------------------------------------------------------

41.24    Consents, Approvals and Notices.

(a)    All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.

(b)    Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantee success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
party by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.

(c)    Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.

41.25    No Release of Guarantor. Notwithstanding anything to the contrary set
forth in this Lease, Guarantor shall not be released from its obligations under
the Guaranty, except as and to the extent expressly provided in the Guaranty.

41.26    Tenant and Landlord; Joint and Several. Each applicable fee owning
entity that comprises Landlord leases its applicable portion of the Leased
Property (as set forth on Exhibit A attached hereto) to the corresponding
applicable operating entity(ies) that comprise(s) Tenant (as set forth on
Exhibit A attached hereto), and, accordingly, each such operating entity or
entities shall have exclusive rights to act as Tenant with respect to the
applicable portion of the Leased Property leased to such operating entity(ies)
(as set forth on Exhibit A attached hereto). However,

 

203



--------------------------------------------------------------------------------

all entities comprising Tenant under this Lease shall be jointly and severally
liable for all of the obligations of all entities comprising Tenant under this
Lease. In addition, all entities comprising Landlord under this Lease shall be
jointly and severally liable for all of the obligations of all entities
comprising Landlord under this Lease.

41.27    Suretyship Waivers.

(a)    Each applicable entity comprising Tenant that is a party hereto hereby
irrevocably waives and agrees not to assert or take advantage of any of the
following defenses to any obligation under this Lease or under any other
document executed, or to be executed, by it in connection herewith: (i) any
defense that may arise by reason of the incapacity, lack of authority, death or
disability of any Person, or revocation or repudiation hereof by any Person, or
the failure of any entity comprising Landlord or Tenant to file or enforce a
claim or cause of action against any other Person or the estate (either in
administration, bankruptcy, or any other proceeding) of any other Person;
(ii) diligence, presentment, notice of acceptance, notice of dishonor, notice of
presentment, or demand for payment of or performance of the obligations under
this Lease or under any other document executed, or to be executed, in
connection herewith and all other suretyship defenses generally; (iii) any
defense that may arise by reason of any action required by any statute to be
taken against any other entity comprising Tenant; (iv) any defense that may
arise by reason of the dissolution or termination of the existence of any other
entity comprising Tenant; (v) any defense that may arise by reason of the
voluntary or involuntary liquidation, sale, or other disposition of all or
substantially all of the assets of any other entity comprising Tenant; (vi) any
defense that may arise by reason of the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any similar proceeding
affecting, any other entity comprising Tenant, or any of the assets of any other
entity comprising Tenant; (vii) any right of subrogation, indemnity or
reimbursement against any other entity comprising Tenant at any time during
which a Tenant Event of Default has occurred and is continuing or until all
obligations to Landlord have been irrevocably paid and satisfied in full;
(viii) any and all rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies might impair or destroy any
right, if any, of any other entity comprising tenant of subrogation, indemnity
or reimbursement; (ix) any defense based upon Landlord’s failure to disclose to
any entity comprising Tenant any information concerning any other entity
comprising Tenant’s financial condition or any other circumstances bearing on
Tenant’s ability to pay all sums payable under or in respect of this Lease or
any other document executed, or to be executed, by it in connection herewith;
and (x) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal. Additionally, to the extent
permitted by Legal Requirements, each entity comprising Tenant waives all
rights, legal and equitable, it may now or hereafter have to require marshaling
of assets or to require foreclosure sales of assets in a particular order,
including any rights provided by NRS 100.040 and 100.050, as such sections may
be amended or recodified from time to time. Each successor and assign of each
entity comprising Tenant agrees that it shall be bound by the above waiver, as
if it had given the waiver itself.

(b)    Each applicable entity comprising Landlord that is a party hereto hereby
irrevocably waives and agrees not to assert or take advantage of any of the
following defenses to any obligation under this Lease or under any other
document executed, or to be executed, by it in

 

204



--------------------------------------------------------------------------------

connection herewith: (i) any defense that may arise by reason of the incapacity,
lack of authority, death or disability of any Person, or revocation or
repudiation hereof by any Person, or the failure of any entity comprising
Landlord or Tenant to file or enforce a claim or cause of action against any
other Person or the estate (either in administration, bankruptcy, or any other
proceeding) of any other Person; (ii) diligence, presentment, notice of
acceptance, notice of dishonor, notice of presentment, or demand for payment of
or performance of the obligations under this Lease or under any other document
executed, or to be executed, in connection herewith and all other suretyship
defenses generally; (iii) any defense that may arise by reason of any action
required by any statute to be taken against any other entity comprising
Landlord; (iv) any defense that may arise by reason of the dissolution or
termination of the existence of any other entity comprising Landlord; (v) any
defense that may arise by reason of the voluntary or involuntary liquidation,
sale, or other disposition of all or substantially all of the assets of any
other entity comprising Landlord; (vi) any defense that may arise by reason of
the voluntary or involuntary receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, assignment, composition, or
readjustment of, or any similar proceeding affecting, any other entity
comprising Landlord, or any of the assets of any other entity comprising
Landlord; (vii) any right of subrogation, indemnity or reimbursement against any
other entity comprising Landlord at any time during which a default hereunder by
Landlord has occurred and is continuing or until all obligations to Tenant have
been irrevocably paid and satisfied in full; (viii) any and all rights and
defenses arising out of an election of remedies by Tenant, even though that
election of remedies might impair or destroy any right, if any, of any other
entity comprising tenant of subrogation, indemnity or reimbursement; (ix) any
defense based upon Tenant’s failure to disclose to any entity comprising
Landlord any information concerning any other entity comprising Landlord’s
financial condition or any other circumstances bearing on Landlord’s ability to
pay all sums payable under or in respect of this Lease or any other document
executed, or to be executed, by it in connection herewith; and (x) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal. Each successor and assign of each entity
comprising Landlord agrees that it shall be bound by the above waiver, as if it
had given the waiver itself.

41.28    Intentionally Omitted.

41.29    Notice of IP Infringement. Tenant shall promptly notify Landlord in
writing of any action filed with any governmental authority against Services Co
or Tenant alleging infringement, misappropriation, or other violation of any
alleged material Intellectual Property right of any third party relating to or
arising out of the use or registration of any material Managed Facilities IP
over which Landlord or any of its Affiliates have been granted a lien pursuant
to this Lease or otherwise.

41.30    Expiration of HNO Operating Contract. If (x) the HNO Operating Contract
expires on its scheduled expiration date at the end of the Second Extended Term
(as defined in the HNO Operating Contract) (i.e., July 14, 2054) or otherwise
terminates prior to the expiration of the HNO Ground Lease (provided that such
termination is not directly or indirectly the result of a breach or default of
the Casino Operator under the HNO Operating Contract) and (y) a Tenant Event of
Default shall not have occurred and be continuing, Landlord shall not exercise
its right to terminate the HNO Ground Lease under Section 32.13 of the HNO
Ground Lease without Tenant’s prior written consent, which consent may be
withheld by Tenant in its sole and absolute discretion.

 

205



--------------------------------------------------------------------------------

41.31    Leased Property (HNO) Change in Use. For so long as the Leased Property
(HNO) is subject to this Lease and no Tenant Event of Default shall have
occurred and be continuing, Tenant shall have the right to (and shall, upon
Landlord’s written request) (i) exercise the rights of the “Tenant” (as such
term is defined in the HNO Ground Lease) under Section 4.18 of the HNO Ground
Lease at Tenant’s sole cost and expense or (ii) if required under the HNO Ground
Lease, direct Landlord’s exercise of such rights (at Tenant’s sole cost and
expense), which, in either case, shall include the right of Tenant, subject to
the further provisions of this Section 41.31, to make procedural and strategic
decisions with respect to the exercise of such rights and the right to
reasonably approve the resolution or amendment to the HNO Ground Lease
(including, the right to negotiate and agree upon the “Change in Use” and
“Adjustment” (as such terms are defined in the HNO Ground Lease) with NOBC and,
if necessary, participate in the process of selecting the “Qualified Appraiser”
(as such term is defined in the HNO Ground Lease)); provided, however, that no
such decision, resolution or amendment (including any agreement upon the “Change
in Use” and “Adjustment”) shall be permitted without Landlord’s prior written
consent (which consent shall not be unreasonably withheld so long as Landlord is
not adversely affected thereby in any material respect); provided, further,
however, that if, at any time Tenant is acting under this Section 41.31, (x)
less than five (5) years remain until the then Scheduled Expiration Date,
Landlord’s consent to any such decision, resolution or amendment may be withheld
in Landlord’s sole discretion or (y) less than three (3) years remain until the
then Scheduled Expiration Date, Landlord shall solely exercise the rights of the
Tenant under Section 4.18 of the HNO Ground Lease (it being agreed that Tenant,
solely in connection with acting under this Section 41.31, shall have the right
to extend the Term for the next occurring Renewal Term prior to the date that is
eighteen (18) months prior to the then current Stated Expiration Date, but
otherwise in accordance with Section 1.4 hereof). Tenant shall provide Landlord
with written notice of the commencement of any negotiations under Section 4.18
of the HNO Ground Lease and complete copies of all material documents and
correspondence related to such negotiations, and shall consult with Landlord in
connection therewith and provide Landlord the opportunity to participate in all
material negotiations, meetings and discussions with Ground Lessor under the HNO
Ground Lease, the City of New Orleans and their respective representatives with
respect to the foregoing.

41.32    Dispute of Default Under HNO Ground Lease or HNO GL Operator Agreement.
For so long as the Leased Property (HNO) is subject to this Lease, if Tenant has
a good faith and reasonable basis to dispute NOBC’s determination that a default
under the HNO Ground Lease or the HNO GL Operator Agreement exists, and provided
that Tenant complies with this Section 41.32, then: (A) Landlord shall, in the
case of an asserted default under the HNO Ground Lease, at Tenant’s request and
at Tenant’s sole cost and expense, reasonably promptly (and, in any event,
during the time period allowed under Section 21.1(g) of the HNO Ground Lease)
exercise the right to contest such determination, and thereafter, in reasonable
cooperation with Tenant, diligently prosecute appropriate legal proceedings in a
court of competent jurisdiction seeking a judicial determination as to whether
NOBC’s asserted default exists, in accordance with Section 21.1(g) of the HNO
Ground Lease; and (B) Tenant may, in the case of an asserted default under the
HNO GL Operator Agreement, at Tenant’s sole cost and expense, exercise the right
(if any) to contest such determination in accordance with the HNO GL Operator
Agreement. In order to exercise either of the foregoing rights, Tenant shall be
required to provide notice to Landlord at least ten (10) Business Days prior to
the expiration of the applicable cure period under the HNO Ground Lease and/or
HNO GL Operator Agreement (as applicable) and, in the case of Tenant’s

 

206



--------------------------------------------------------------------------------

exercise of the rights under clause (A) above, such written notice shall request
that Landlord act in accordance with clause (A). Any such notice shall also
include: (i) a proposed notice to be sent to NOBC that outlines the basis for
the good faith dispute of NOBC’s determination that a default under the HNO
Ground Lease exists; and (ii) in the case of clause (A), such documents,
materials, information and data reasonably necessary for Landlord to institute
such legal proceedings. Tenant shall, (i) in either case under clause (A) or
clause (B), promptly provide copies to Landlord of notices and other material
correspondence given or received by Tenant or its Affiliates relating to the
asserted default and/or applicable proceedings and copies of any and all
material notices, pleadings, agreements, motions and briefs served upon,
delivered to or with any party to any such proceedings, (ii) provide Landlord
with such documents, materials, information and data in the possession or
control of Tenant which, in the case of clause (A), Landlord deems reasonably
necessary or appropriate in connection with Landlord’s prosecution of such
proceedings and, in the case of clause (A) or clause (B), are reasonably
requested by Landlord, and (iii) in the case of clause (B), periodic updates of
the status of the dispute. Tenant shall have the right to direct any legal
proceedings instituted under clause (A) or clause (B) above, which shall include
the right to make procedural and strategic decisions with respect to such legal
proceedings and the right to reasonably approve the resolution and/or settlement
of such legal proceedings, provided that no such decision, resolution or
settlement shall be permitted without Landlord’s prior written consent (which
consent shall not be unreasonably withheld so long as Landlord is not adversely
affected thereby in any material respect). In the event that Landlord is
required to deposit any “Disputed Funds” into the “Disputed Fund Escrow Account”
(as such terms are defined in the HNO Ground Lease) under Section 21.1(g) of the
HNO Ground Lease, Tenant shall promptly deposit the required funds into the
“Disputed Fund Escrow Account” following Tenant’s receipt of written notice of
such requirement from Landlord. The provisions of this Section 41.32 shall not
be deemed to vitiate the rights of Landlord (in its capacity as tenant under the
HNO Ground Lease) from independently asserting its rights under Section 21.1(g)
of the HNO Ground Lease (it being understood, for the avoidance of doubt, that
Landlord shall have no obligation to do so); provided, however, that Landlord
shall neither resolve nor settle any legal proceedings under Section 21.1(g) of
the HNO Ground Lease without Tenant’s prior written consent (which consent shall
not be unreasonably withheld so long as Tenant is not adversely affected thereby
in any material respect).

41.33    Enforcement of NOBC’s Obligations Under HNO Ground Lease.

(a)    For so long as the Leased Property (HNO) is subject to this Lease, and
provided that Tenant complies with this Section 41.33, if NOBC fails to comply
with any of its obligations under the HNO Ground Lease (any such obligation
being referred to as an “NOBC Obligation”) and (j) as a result of such failure,
Tenant (in its capacity as Casino Subtenant under the HNO Ground Lease) is
unable to perform any of the Subtenant Obligations (as such term is defined in
the HNO Ground Lease) as and when required under the HNO Ground Lease or
(k) such failure is otherwise adverse to Tenant (in its capacity as Casino
Subtenant under the HNO Ground Lease) in any material respect, then Landlord, in
its capacity as the tenant under the HNO Ground Lease, shall, upon request from
Tenant and at Tenant’s sole cost and expense, take such reasonable actions to
enforce such NOBC Obligation as may be requested by Tenant (any such action
being referred to as an “HNO Enforcement Action”); provided, however, that
Landlord shall have no obligation to take an HNO Enforcement Action if such HNO
Enforcement Action: (i) would be reasonably expected to have a material adverse
effect on Landlord or the Leased Property (HNO); or (ii) involves a legal
proceeding or the threat of a legal proceeding against NOBC, the

 

207



--------------------------------------------------------------------------------

City of New Orleans, Louisiana or any other third party. Notwithstanding
anything to the contrary set forth herein, under no circumstances shall Landlord
have any liability to Tenant for: (x) acts taken by Landlord at the direction of
Tenant in connection with the taking of an HNO Enforcement Action; and/or
(y) Landlord’s failure to take or complete an HNO Enforcement Action, unless
such failure is the result of Landlord’s willful misconduct.

(b)    In order to exercise the foregoing right, Tenant shall be required to
provide written notice to Landlord describing in reasonable detail the HNO
Enforcement Action and the obligation of NOBC under the HNO Ground Lease to
which it relates, which notice must be given at least ten (10) Business Days
prior to such time Tenant desires Landlord to take such HNO Enforcement Action.
Any such notice shall also include: (i) such documents, materials, information
and data reasonably necessary for Landlord to take such HNO Enforcement Action;
and (ii) if the HNO Enforcement Action involves the giving of a notice to NOBC,
the proposed notice to be sent to NOBC. Tenant shall provide Landlord with such
documents, materials, information and data which are requested by Landlord for
the purpose of taking an HNO Enforcement Action, provided that such requested
documents, materials, information and data are (x) in the possession or control
of Tenant and (y) reasonably necessary or appropriate for the purpose of taking
such HNO Enforcement Action.

(c)    Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties from and against any and all claims arising from or in connection with
any HNO Enforcement Action, and from and against all costs, expenses (including
reasonable documented attorneys’ fees and expenses) and liabilities incurred in
the defense of any such claim or any action or proceeding brought as a result
thereof by NOBC, the City of New Orleans, Louisiana or any other third party, in
each case, other than to the extent resulting from Landlord’s gross negligence
or willful misconduct. The provisions of this Section 41.33(c) shall survive the
expiration of earlier termination of this Lease.

(d)    The provisions of this Section 41.33 shall not be deemed to vitiate the
rights of: (i) Landlord (in its capacity as the tenant under the HNO Ground
Lease) to independently assert its rights under the HNO Ground Lease (it being
understood, for the avoidance of doubt, that Landlord shall have no obligation
to do so); (ii) Tenant to independently assert its rights (if any) under the HNO
GL Operator Agreement (it being understood, for the avoidance of doubt, that
Tenant shall have no obligation to do so); or (iii) Landlord or Tenant set forth
in Section 41.32 hereof.

41.34    Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.

 

208



--------------------------------------------------------------------------------

EXHIBIT A

FACILITIES

 

No.

  

Property

  

State

  

Fee Owner

  

Operating Entity

1.

   Horseshoe Council Bluffs    Iowa    Horseshoe Council Bluffs LLC   

HBR Realty Company LLC

 

Harveys BR Management Company, Inc.

2.

   Harrah’s Council Bluffs    Iowa    Harrah’s Council Bluffs LLC   

Harveys Iowa Management Company LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

3.

   Harrah’s Metropolis    Illinois    Harrah’s Metropolis LLC    Southern
Illinois Riverboat/Casino Cruises LLC

4.

   Horseshoe Southern Indiana    Indiana    Horseshoe Southern Indiana LLC   

Caesars Riverboat Casino, LLC


 

Roman Holding Company of Indiana LLC

5.

   Horseshoe Hammond    Indiana    New Horseshoe Hammond LLC    Horseshoe
Hammond, LLC

6.

   Horseshoe Bossier City    Louisiana    Horseshoe Bossier City Prop LLC   
Horseshoe Entertainment

7.

   Harrah’s Bossier City (Louisiana Downs)    Louisiana    Harrah’s Bossier City
LLC    Harrah’s Bossier City Investment Company, L.L.C.

8.

   Harrah’s North Kansas City    Missouri    New Harrah’s North Kansas City LLC
  

Harrah’s North Kansas City LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

 

Exhibit A - 231



--------------------------------------------------------------------------------

No.

  

Property

  

State

  

Fee Owner

  

Operating Entity

9.

   Harrah’s Gulf Coast (formerly known as Grand Biloxi Casino Hotel) and Biloxi
Land    Mississippi    Grand Biloxi LLC   

Grand Casinos of Biloxi, LLC

 

Casino Computer Programming, Inc.

10.

   Horseshoe Tunica    Mississippi and Arkansas    Horseshoe Tunica LLC   
Robinson Property Group LLC

11.

   Tunica Roadhouse    Mississippi    New Tunica Roadhouse LLC    Tunica
Roadhouse LLC

12.

   Caesars Atlantic City    New Jersey    Caesars Atlantic City LLC   

Boardwalk Regency LLC

 

Caesars New Jersey LLC

13.

   Bally’s Atlantic City and Schiff Parcel    New Jersey    Bally’s Atlantic
City LLC    Bally’s Park Place LLC

14.

   Harrah’s Lake Tahoe    Nevada    Harrah’s Lake Tahoe LLC   

Harveys Tahoe Management Company LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

15.

   Harvey’s Lake Tahoe    Nevada and California    Harvey’s Lake Tahoe LLC   
Harveys Tahoe Management Company LLC

16.

   Harrah’s Reno    Nevada    Harrah’s Reno LLC    CEOC, LLC, successor in
interest by merger to Caesars Entertainment Operating Company, Inc.

17.

   Bluegrass Downs    Kentucky    Bluegrass Downs Property Owner LLC    Players
Bluegrass Downs LLC

18.

   Las Vegas Land Assemblage Properties    Nevada    Vegas Development LLC   

Hole in the Wall, LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

 

Exhibit A - 232



--------------------------------------------------------------------------------

No.

  

Property

  

State

  

Fee Owner

  

Operating Entity

19.

   Harrah’s Airplane Hangar    Nevada    Vegas Operating Property LLC    CEOC,
LLC, successor in interest by merger to Caesars Entertainment Operating Company,
Inc.

20.

   Vacant Land in Missouri    Missouri    Miscellaneous Land LLC    CEOC, LLC,
successor in interest by merger to Caesars Entertainment Operating Company, Inc.

21.

   Land Leftover from Harrah’s Gulfport    Mississippi    Propco Gulfport LLC   
CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

22.

   Vacant Land in Splendora, TX    Texas    Miscellaneous Land LLC    CEOC, LLC,
successor in interest by merger to Caesars Entertainment Operating Company, Inc.

23.

   Vacant Land at Turfway Park    Kentucky    Miscellaneous Land LLC    CEOC,
LLC, successor in interest by merger to Caesars Entertainment Operating Company,
Inc.

24.

   Harrah’s Philadelphia    Pennsylvania    Philadelphia Propco LLC    Chester
Downs and Marina, LLC

25.

   Harrah’s Atlantic City    New Jersey    Harrah’s Atlantic City LLC   
Harrah’s Atlantic City Operating Company, LLC

26.

   Harrah’s Laughlin    Nevada    New Laughlin Owner LLC    Harrah’s Laughlin,
LLC

27.

   Harrah’s New Orleans    Louisiana    Harrah’s New Orleans LLC    Jazz Casino
Company, L.L.C.

 

Exhibit A - 233



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

Horseshoe Council Bluffs (HBR Realty)

Lots 1 and 2, Horseshoe Subdivision, an Official Plat, now included in and
forming a part of the City of Council Bluffs, Pottawattamie County, Iowa,
recorded April 9, 2008 in Book 2008, Page 5151.

Together with the Hotel Access Easement created by that certain Reciprocal
Easement and Covenant Agreement dated as of February 28, 2008, recorded
March 31, 2008 in Book 2008, Page 4506.

Harrah’s Council Bluffs (Harveys Iowa Management Sublease)

PARCEL C

Part of accretions to Government Lots 1, 2, 3 and 4, together with riparian
rights in Section 33, part of said accretions are located in part of the
protraction of Section 32, (according to the Plat of the Original Government
Survey, said Section 32 did not exist), Township 75 North, Range 44 West of the
5th Principal Meridian, Pottawattamie County, Council Bluffs, Iowa, more
particularly described as follows:

Commencing at the Southwest corner of the Northwest Quarter of the Northwest
Quarter of said Section 33; thence North 0 degrees 24 minutes 40 seconds West
along the West line of said Northwest Quarter of the Northwest Quarter, a
distance of 291.10 feet to a point 240.00 feet normally distant Southerly from
the centerline of the Aksarben Bridge as formerly established; thence South 79
degrees 56 minutes 00 seconds West and parallel with the centerline of said
Aksarben Bridge as formerly established, a distance of 64.21 feet to a point on
the Westerly right-of-way line of the Council Bluffs Missouri River levee and
Point of Beginning; thence Southerly along the Westerly right-of-way line of
said Council Bluffs Missouri River levee with the following courses: South 18
degrees 02 minutes 16 seconds West, 249.43 feet; thence South 17 degrees 23
minutes 41 seconds West, 236.29 feet; thence South 11 degrees 50 minutes 08
seconds East, 296.56 feet; thence South 23 degrees 33 minutes 45 seconds East,
585.38 feet; thence South 27 degrees 10 minutes 18 seconds East, 1068.68 feet;
thence South 17 degrees 04 minutes 16 seconds East, 289.85 feet; thence South 16
degrees 39 minutes 05 seconds East, 523.36 feet; thence South 36 degrees 23
minutes 31 seconds East, 32.65 feet to a point on the Northerly right-of-way
line of the Union Pacific Railroad Company, said point being 150.00 feet distant
North from the centerline of said Union Pacific Railroad Company measured at
right angles thereto; thence leaving the Westerly right-of-way line of said
Council Bluffs Missouri River levee South 88 degrees 50 minutes 40 seconds West
along the Northerly right-of-way line of said Union Pacific Railroad Company and
parallel with said centerline, a distance of 377.39 feet to the top of bank of
the Missouri River; thence Northerly along said top of bank with the following
courses: North 20 degrees 33 minutes 51 seconds West, 209.65 feet; thence North
1 degree 53 minutes 51 seconds West, 141.85 feet; thence North 21 degrees 26
minutes 59 seconds West, 70.05 feet; thence North 48 degrees 45 minutes 58
seconds West, 53.20 feet; thence North 22 degrees 07 minutes 51 seconds West,
200.15 feet; thence North 27 degrees 37 minutes 58 seconds West, 119.29 feet;
thence North 34 degrees 14 minutes 25 seconds West, 70.52 feet; thence North 15
degrees 29 minutes 39 seconds West, 110.90 feet; thence North 25 degrees 39
minutes 20 seconds West, 334.98 feet; thence North 5 degrees 52 minutes 48
seconds West, 93.47 feet; thence North 7 degrees 30 minutes 55 seconds East,
62.78 feet; thence North 8 degrees 06 minutes 51 seconds West, 87.65 feet;
thence North 34 degrees 10 minutes 59 seconds West, 100.89 feet; thence North 16
degrees 18 minutes 02 seconds West, 275.25 feet; thence North 32 degrees 43
minutes 12 seconds West, 154.20 feet; thence North 18 degrees 33 minutes 34
seconds West, 220.22 feet; thence North 8 degrees 07 minutes 54 seconds East,
76.37 feet; thence North 11 degrees 46 minutes 28 seconds West, 55.22 feet;
thence North 22 degrees 29 minutes 02 seconds West, 90.48 feet; thence North

 

Exhibit B - 234



--------------------------------------------------------------------------------

13 degrees 57 minutes 21 seconds West, 78.61 feet; thence North 21 degrees 55
minutes 58 seconds West, 510.98 feet; thence North 2 degrees 16 minutes 52
seconds East, 72.13 feet to a point 240.00 feet normally distant Southerly from
the centerline of said Aksarben Bridge as formerly established; thence leaving
said top of bank North 79 degrees 56 minutes 00 seconds East and parallel with
the centerline of Aksarben Bridge as formerly established, a distance of 528.21
feet to the Point of Beginning. The Westerly line of said parcel, being the top
of bank of the Missouri River, is subject to change due to natural causes and
may not represent the actual location of the limit of title, pursuant to
Management Agreement dated August 8, 1994, recorded September 9, 1994 in Book
95, Page 6368 and Sublease Agreement dated March 1, 1995, recorded March 10,
1995 in Book 95, Page 21438;

EXCEPT river front roadway as described in Quit Claim Deed at Book 2011, Page
5606 and as shown in Acquisition Plat recorded in Book 2011, Page 5607 and
described as follows: A parcel of land being a portion of accretions to
Government Lots 1, 2, and 3 in Section 33, Township 75 North, Range 44 West of
the 5th Principle Meridian, Council Bluffs, Pottawattamie County, Iowa, being
more fully described as follows: Commencing at the Northwest corner of said
Section 33; thence along the West line of said Section 33, South 01 degrees 35
minutes 39 seconds West, 1034.31 feet; thence South 81 degrees 54 minutes 47
seconds West, 347.63 feet to the true point of beginning, said point being on a
non-tangent curve, concave Easterly, to which point a radial line bears South 86
degrees 32 minutes 43 seconds West, 456.50 feet; thence Southerly along said
curve, through a central angle of 25 degrees 46 minutes 30 seconds, 205.36 feet
to the beginning of a reverse curve concave Westerly, having a radius of 543.50
feet; thence Southerly along said reverse curve, through a central angle of 22
degrees 45 minutes 28 seconds, 215.88 feet to a point on the Westerly
right-of-way line of the Council Bluffs Missouri River Levee; thence along said
Westerly right-of-way line the following five (5) courses: 1) South 19 degrees
22 minutes 23 seconds West, 18.95 feet; 2) South 09 degrees 51 minutes 26
seconds East, 296.56 feet; 3) South 21 degrees 35 minutes 03 seconds East,
585.38 feet; 4) South 25 degrees 11 minutes 36 seconds East, 1068.68 feet; 5)
South 15 degrees 05 minutes 34 seconds East, 44.04 feet to a point on a
non-tangent curve, concave Northeasterly, to which point a radial line bears
South 29 degrees 29 minutes 49 seconds West, 183.00 feet; thence Northwesterly
along said curve, through a central angle of 35 degrees 24 minutes 31 seconds,
113.09 feet; thence North 25 degrees 05 minutes 40 seconds West, 1560.17 feet to
the beginning of a curve, concave Easterly, having a radius of 482.50 feet;
thence Northerly along said curve, through a central angle of 19 degrees 09
minutes 21 seconds, 161.32 feet; hence North 05 degrees 56 minutes 19 seconds
West, 202.85 feet to the beginning of a curve, concave Westerly, having a radius
of 467.50 feet; thence Northerly along said curve, through a central angle of 23
degrees 17 minutes 28 seconds, 190.04 feet to the beginning of a reverse curve
concave Easterly, having a radius of 532.50 feet; thence Northerly along said
curve, through a central angle of 25 degrees 06 minutes 46 seconds, 233.39 feet;
thence North 81 degrees 54 minutes 49 seconds East, 76.21 feet to the true point
of beginning. Said parcel contains an area of 134,229 square feet (3.081 acres),
more or less.

Harrah’s Council Bluffs (Harveys Iowa Management)

Fee as to Parcel A - Tract 1; Parcels B, D, E and F;

Easement as to Easement Estate Parcels 1, 2 and 3

PARCEL A - TRACT I

Part of accretions to Government Lots 3 and 4 in Section 33, Township 75 North,
Range 44 West of the 5th Principal Meridian, Pottawattamie County, Council
Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point

 

Exhibit B - 235



--------------------------------------------------------------------------------

being 150.00 feet distant North from the centerline of the Union Pacific
Railroad Company measured at right angles thereto; thence South 88 degrees 50
minutes 40 seconds West along the Northerly right-of-way line of said Union
Pacific Railroad Company and parallel with said centerline, a distance of
2708.13 feet to the Point of Beginning; thence continuing South 88 degrees 50
minutes 40 seconds West along the Northerly right-of-way line of said Union
Pacific Railroad Company and parallel with said centerline, a distance of 599.36
feet to a point on the Easterly right-of-way line of the Council Bluffs Missouri
River levee; thence continuing South 88 degrees 50 minutes 40 seconds West along
the Northerly right-of-way of said Union Pacific Railroad Company and parallel
with said centerline, a distance of 165.28 feet to a point on the Westerly
right-of-way line of the Council Bluffs Missouri River levee; thence Northerly
along the Westerly right-of-way line of said Council Bluffs Missouri River levee
with the following courses: North 36 degrees 23 minutes 31 seconds West, 32.65
feet; thence North 16 degrees 39 minutes 05 seconds West, 523.36 feet; thence
North 17 degrees 04 minutes 16 seconds West, 242.30 feet; thence leaving the
Westerly right-of-way line of said Council Bluffs Missouri River levee North 76
degrees 00 minutes 00 seconds East, a distance of 139.09 feet to a point on the
Easterly right-of-way line of said Council Bluffs Missouri River levee; thence
South 62 degrees 03 minutes 14 seconds East, a distance of 198.33 feet; thence
South 88 degrees 59 minutes 24 seconds East, a distance of 261.25 feet; thence
North 88 degrees 45 minutes 22 seconds East, a distance of 1169.59 feet to a
point on the Northwesterly right-of-way line of the Union Pacific Railroad
Company; thence South 43 degrees 50 minutes 40 seconds West along the
Northwesterly right-of-way line of said Union Pacific Railroad Company, a
distance of 218.38 feet; thence North 46 degrees 09 minutes 20 seconds West
along the Northwesterly right-of-way line of said Union Pacific Railroad
Company, a distance of 42.00 feet; thence South 43 degrees 50 minutes 40 seconds
West along the Northwesterly right-of-way line of said Union Pacific Railroad
Company, a distance of 800.00 feet to the Point of Beginning, pursuant to City
Deed dated February 28, 1995, recorded March 3, 1995 in Book 95, Page 21143;

EXCEPT THAT PART DESCRIBED AS FOLLOWS:

Part of accretions to Government Lots 3 and 4 in Section 33, Township 75 North,
Range 44 West of the 5th Principal Meridian, Pottawattamie County, Council
Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distant North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance of 2,708.13 feet to the Point of Beginning of
the parent parcel; thence North 43 degrees 50 minutes 40 seconds East 563.70
feet to the Point of Beginning of this description; thence continuing North 43
degrees 50 minutes 40 seconds East 236.29 feet; thence South 46 degrees 09
minutes 20 seconds East 42.00 feet; thence North 43 degrees 50 minutes 40
seconds East 53.74 feet; thence Northwesterly 29.90 feet along a curve concave
Southwesterly with a radius of 37.15 feet having a long chord bearing North 32
degrees 09 minutes 58 seconds West 29.10 feet; thence Northwesterly 112.71 feet
along a curve concave Southwesterly with a radius of 179.50 feet having a long
chord bearing North 73 degrees 12 minutes 48 seconds West 110.87 feet; thence
South 88 degrees 47 minutes 52 seconds West 886.30 feet; thence Northwesterly
49.07 feet along a curve concave Northeasterly with a radius of 520.50 feet
having a long chord bearing North 88 degrees 30 minutes 07 seconds West 49.05
feet; thence South 13 degrees 41 minutes 23 seconds West 142.71 feet; thence
Southeasterly 126.99 feet along a 98.00 foot radius curve concave Southwesterly
with a long chord bearing South 46 degrees 00 minutes 12 seconds East 118.29
feet; thence North 88 degrees 47 minutes 52 seconds East 673.30 feet; thence
South 82 degrees 49 minutes 30 seconds East 101.91 feet to the Point of
Beginning, pursuant to Special Warranty Deed dated March 27, 2002, recorded
April 3, 2002 in Book 102, Page 79659.

 

Exhibit B - 236



--------------------------------------------------------------------------------

PARCEL B:

Part of Government Lots 3 and 4 and accretions thereto in Section 33, Township
75 North, Range 44 West of the 5th Principal Meridian, Pottawattamie County,
Council Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distance North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance 1357.86 feet to a point on the Westerly
right-of-way line of Interstate No. 29, said point being 160.00 feet normally
distant Westerly from the centerline of said Interstate No. 29, and Point of
Beginning; thence continuing South 88 degrees 50 minutes 40 seconds West along
the Northerly right-of-way line of said Union Pacific Railroad Company and
parallel with the centerline of said Union Pacific Railroad Company, a distance
of 1138.14 feet; thence North 43 degrees 50 minutes 40 seconds East along the
Southeasterly right-of-way line of said Union Pacific Railroad Company, a
distance of 650.00 feet; thence North 46 degrees 09 minutes 20 seconds West
along the Southeasterly right-of-way line of said Union Pacific Railroad
Company, a distance of 42.00 feet; thence North 43 degrees 50 minutes 40 seconds
East along the Southeasterly right-of-way line of said Union Pacific Railroad
Company, a distance of 951.96 feet to a point on the Westerly right-of-way line
of said Interstate No. 29, said point being 205.00 feet, normally distance
Westerly from the centerline of said Interstate No. 29; thence South 6 degrees
44 minutes 11 seconds East along the Westerly right-of-way line of said
Interstate No. 29, a distance of 236.43 feet to a point 180.00 feet normally
distance Westerly from centerline Station 213+00 of said Interstate No. 29;
thence South 11 degrees 58 minutes 36 seconds East along the Westerly
right-of-way line of said Interstate No. 29, a distance of 203.96 feet to a
point 140.00 feet normally distant Westerly from centerline Station 215+00 of
said Interstate No. 29; thence South 0 degrees 40 minutes 00 seconds East along
the Westerly right-of-way line of said Interstate No. 29, a distance of 600.00
feet to a point 140.00 feet normally distant Westerly from centerline Station
221+00 of said Interstate No.29; thence South 10 degrees 38 minutes 36 seconds
West along the Westerly right-of-way line of said Interstate No. 29, a distance
of 101.98 feet to a point 160.00 feet normally distant Westerly from centerline
Station 222+00 of said Interstate No. 29; thence South 0 degrees 40 minutes 00
seconds East along the Westerly right-of-way line of said Interstate No. 29, a
distance of 27.01 feet to the Point of Beginning, pursuant to City Deed dated
February 28, 1995, recorded March 3, 1995 in Book 95, Page 21143.

PARCEL D:

Part of Government Lot 3 and accretions thereto, and part of accretions to
Government Lot 4, all in Section 33, Township 75 North, Range 44 West of the 5th
Principal Meridian, Pottawattamie County, Council Bluffs, Iowa, more
particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of Section 33, said point being 150.00 feet distant North from
the centerline of the Union Pacific Railroad Company measured at right angles
thereto; thence South 88 degrees 50 minutes 40 seconds West along the Northerly
right-of-way line of said Union Pacific Railroad Company and parallel with said
centerline, a distance of 2496.00 feet to the Point of Beginning; thence North
43 degrees 50 minutes 40 seconds East along the Southeasterly right-of-way line
of said Union Pacific Railroad Company, a distance of 650.00 feet; thence North
46 degrees 09 minutes 20 seconds West along the Southeasterly right-of-way line
of said Union Pacific Railroad Company, a distance of 42.00 feet; thence North
43 degrees 50 minutes 40 seconds East along the Southeasterly right-of-way line
of said Union Pacific Railroad Company, a distance of 962.62 feet; thence

 

Exhibit B - 237



--------------------------------------------------------------------------------

North 46 degrees 09 minutes 20 seconds West, a distance of 66.00 feet to a point
on the Northwesterly right-of-way line of said Union Pacific Railroad Company;
thence South 43 degrees 50 minutes 40 seconds West along the Northwesterly
right-of-way line of said Union Pacific Railroad Company, a distance of 962.62
feet; thence North 46 degrees 09 minutes 20 seconds West along the Northwesterly
right-of-way line of said Union Pacific Railroad Company, a distance of 42.00
feet; thence South 43 degrees 50 minutes 40 seconds West along the Northwesterly
right-of-way line of said Union Pacific Railroad Company, a distance of 800.00
feet to a point on the Northerly right-of-way of said Union Pacific Railroad
Company; thence North 88 degrees 50 minutes 40 seconds East along the Northerly
right-of-way line of said Union Pacific Railroad Company, a distance of 212.13
feet to the Point of Beginning, pursuant to Quitclaim Deed dated April 11, 1995,
recorded April 13, 1995 in Book 95, Page 24344.

PARCEL E:

Part of accretions to Government Lot 4 in Section 33, Township 75 North, Range
44 West of the 5th Principal Meridian, Pottawattamie County, Council Bluffs,
Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distant North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance of 3131.29 feet to the Point of Beginning;
thence continuing South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way of said Union Pacific Railroad Company and parallel with
said centerline a distance of 173.74 feet to a point on the Easterly
right-of-way line of Council Bluffs Missouri River levee; thence South 35
degrees 22 minutes 20 seconds East along the Easterly right-of-way line of said
Council Bluffs Missouri River levee, a distance of 63.28 feet; thence North 88
degrees 50 minutes 40 seconds East and parallel with the Northerly right-of-way
line of said Union Pacific Railroad Company, a distance of 52.82 feet; thence
North 1 degree 09 minutes 20 seconds West, a distance of 32.00 feet; thence
North 88 degrees 50 minutes 40 seconds East and parallel with the Northerly
right-of-way line of said Union Pacific Railroad Company, a distance of 65.00
feet; thence North 43 degrees 50 minutes 40 seconds East distance of 28.75 feet
to the Point of Beginning, pursuant to Quitclaim Deed dated April 11, 1995,
recorded April 13, 1995 in Book 95, Page 24344.

PARCEL F:

A tract of land located in part of Government Lot 1 in part of Government Lot 2
in the North half of Section 4, Township 74 North, Range 44 West, and in part of
Government Lot 4 in the South half of Section 33, Township 75 North, Range 44
West of the 5th Principal Meridian, Pottawattamie County, Council Bluffs, Iowa,
more particularly described as follows:

Commencing at the center of said Section 4; thence North 71 degrees 18 minutes
33 seconds East, 424.69 feet to the intersection of the Northeasterly
right-of-way line of River Road with the Northwesterly right-of-way line of
Nebraska Avenue; thence along said Northwesterly right-of-way line of Nebraska
Avenue, North 53 degrees 16 minutes 34 seconds East, 149.99 feet to the Westerly
right-of-way line of Interstate No. 29; thence along said Westerly right-of-way
line of Interstate No. 29 the following three courses and distances: 1) North 36
degrees 43 minutes 26 seconds West, 361.75 feet to the beginning of a curve
concave Northeasterly having a radius of 421.40 feet; 2) Northerly along said
curve through a central angle of 41 degrees 17 minutes 33 seconds, an arc length
of 303.70 feet with a chord bearing and distance of North 18 degrees 09 minutes
58 seconds West, 297.17 feet; 3) North 2 degrees 36 minutes 17 seconds East,
28.61 feet to the Southwesterly right-of-way line of the Council Bluffs Missouri
River levee easement and to the Point of Beginning; thence continuing along the
Westerly right-of-way line of said Interstate No.

 

Exhibit B - 238



--------------------------------------------------------------------------------

29 the following four courses and distances: 1) North 2 degrees 36 minutes 17
seconds East, 519.53 feet; 2) North 6 degrees 35 minutes 23 seconds East, 501.22
feet; 3) North 0 degrees 43 minutes 56 seconds West, 361.64 feet; and 4) North 0
degrees 14 minutes 35 seconds West, 959.50 feet to the Southerly right-of-way
line of the Union Pacific Railroad Company; thence along said Southerly
right-of-way line of the Union Pacific Railroad Company the following three
courses and distances: 1) South 89 degrees 15 minutes 00 seconds West, 598.26
feet; 2) North 0 degrees 45 minutes 00 seconds West, 50.00 feet; 3) South 89
degrees 15 minutes 00 seconds West, 1351.73 feet to the Southwesterly
right-of-way line of the Council Bluffs Missouri River levee easement and the
Northeasterly right-of-way line of River Road being on a curve concave
Northeasterly having a radius of 562.47 feet; thence along said Southwesterly
right-of-way line of Council Bluffs Missouri River levee and said Northeasterly
right-of-way line of River Road the following two courses and distances: 1)
Southeasterly along said curve through a central angle of 17 degrees 08 minutes
48 seconds an arc distance of 168.33 feet with a chord bearing and distance of
South 30 degrees 23 minutes 02 seconds East, 167.70 feet; 2) South 38 degrees 57
minutes 26 seconds East, 2852.08 feet to the Point of Beginning, pursuant to
Warranty Deed dated June 23, 1995, recorded June 27, 1995 in Book 95, Page
31951;

The above described real estate is also known and described as follows:

All that part of Government Lot 4 and accretions, South half of the Southwest
Quarter and Southwest Quarter of the Southeast Quarter of Section 33, Township
75 North, Range 44 located in the City of Council Bluffs, Pottawattamie County,
Iowa and lying East of Sieck Levee right-of-way, South of Union Pacific Railroad
Company right-of-way and West of Interstate No. 29 right-of-way. Also, part of
accretions to Government Lot 1 and 2, North half of the Northwest Quarter,
Southeast Quarter of the Northwest Quarter, and West half of the Northeast
Quarter lying West of Interstate No. 29 right-of-way and East of Levee
right-of-way, all in Section 4, Township 74, Range 44, in the City of Council
Bluffs, Pottawattamie County, Iowa;

EXCEPT that part deeded to the State of Iowa by Quit Claim Deed dated October 7,
2010, recorded October 27, 2010 as Document No. 2010-14805 and described as
follows: A parcel of land located in Government Lot 1 and Accretions of
Section 4, T74N, R44W of the 5th P.M., Pottawattamie County, Iowa, more
particularly described as follows: Commencing at the N1/4 corner of said
Section 4; thence S2°06“47” West 219.23 feet; thence S87°53’13” East 273.96 feet
to a point on the present Westerly right-of-way line of Interstate Route No. 29,
the Point of Beginning; thence S0°55’25” West 192.16 feet along said present
Westerly right-of-way line; thence S8°09’57” West 412.96 feet along said present
Westerly right-of-way line; thence N5°52’03” East 604.08 feet to the Point of
Beginning.

EXCEPTING FROM SUCH PARCELS A-TRACT I, B, D, E AND F THE PORTIONS OF THE
FOLLOWING TWO (2) PARCELS OF LAND THAT ARE LOCATED THEREIN, IF ANY:

1)    A parcel of land located in Parcel “B” of Government Lot 3 and 4 and
accretions thereto in Section 33, T75N, R44W of the 5th P.M., City of Council
Bluffs, Pottawattamie County, Iowa, as said parcel is more particularly
described as follows:

Beginning at the SE Corner of Parcel “B” of Government Lot 3 and 4 and
accretions thereto in Section 33, T75N, R44W, said point also being the
intersection of the north right of way line of Union Pacific Railroad and the
present westerly right of way line of Interstate Route No. 29, thence
N89°11’41”W 15.00 feet along said north right of way line; thence Nl°17’42”E
284.71 feet; thence N5°21’34“W 302.03 feet; thence N1°17’42”E 350.00 feet;
thence N6°19’46”E 150.58 feet to a point on the present westerly right of way
line of Interstate Route No. 29; thence southerly along said westerly right of
way line for the following (5) courses S4°45’52”E 158.55 feet, S10°01’11”E
203.96 feet, Sl°17’31”W 599.97 feet, S12°35’13”W 102.01 feet, Sl°20’56”W 26.92
feet to the Point of Beginning, said parcel contains 46,532 sq. ft. or 1.07
acres.

 

Exhibit B - 239



--------------------------------------------------------------------------------

2)    A parcel of land located in Parcel “B” of Government Lot 3 and 4 and
accretions thereto in Section 33, T75N, R44W of the 5th P.M., City of Council
Bluffs, Pottawattamie County, Iowa, as said parcel is more particularly
described as follows:

Beginning at the North most Corner of Parcel “B” of Government Lot 3 and 4 and
accretions thereto in Section 33, T75N, R44W, thence S4°45’51”E 18.01 feet along
the present westerly right of way line of Interstate Route No. 29 said line also
being the east line of said Parcel “B”; thence S77°53’37”W 26.18 feet to a point
on the northwesterly line of said Parcel “B”; thence N45°47’55”E 33.61 feet
along said northwesterly line to the Point of Beginning, said parcel contains
234 sq. ft.

EASEMENT ESTATE PARCEL 1:

Rights granted to Harveys Iowa Management Company, Inc. contained in Quitclaim
Deed from Union Pacific Railroad Company dated April 11, 1995, recorded in Book
95, Page 24352.

EASEMENT ESTATE PARCEL 2:

Rights granted to Harveys Iowa Management Company contained in Easement Deed
from Union Pacific Railroad Company dated February 6, 1996, recorded in Book 96,
Page 22981.

EASEMENT ESTATE PARCEL 3:

Rights granted to Harveys Iowa Management, Inc. contained in License to Occupy
and Utility Easement dated April 1, 1996, recorded in Book 96, Page 28049.

Harrah’s Council Bluffs (CEOC)

PARCEL A - TRACT II

Part of accretions to Government Lots 3 and 4 in Section 33, Township 75 North,
Range 44 West of the 5th Principal Meridian, Pottawattamie County, Council
Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distant North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance of 2,708.13 feet to the Point of Beginning of
the parent parcel; thence North 43 degrees 50 minutes 40 seconds East 563.70
feet to the Point of Beginning of this description; thence continuing North 43
degrees 50 minutes 40 seconds East 236.29 feet; thence South 46 degrees 09
minutes 20 seconds East 42.00 feet; thence North 43 degrees 50 minutes 40
seconds East 53.74 feet; thence Northwesterly 29.90 feet along a curve concave
Southwesterly with a radius of 37.15 feet having a long chord bearing North 32
degrees 09 minutes 58 seconds West 29.10 feet; thence Northwesterly 112.71 feet
along a curve concave Southwesterly with a radius of 179.50 feet having a long
chord bearing North 73 degrees 12 minutes 48 seconds West 110.87 feet; thence
South 88 degrees 47 minutes 52 seconds West 886.30 feet; thence Northwesterly
49.07 feet along a curve concave Northeasterly with a radius of 520.50 feet
having a long chord bearing North 88 degrees 30 minutes 07 seconds West 49.05
feet; thence South 13 degrees 41 minutes 23 seconds West 142.71 feet; thence
Southeasterly 126.99 feet along a 98.00 foot radius curve concave Southwesterly
with a long chord bearing South 46 degrees 00 minutes 12 seconds East 118.29
feet; thence North 88 degrees 47 minutes 52 seconds East 673.30 feet; thence
South 82 degrees 49 minutes 30 seconds East 101.91 feet to the Point of
Beginning, pursuant to Special Warranty Deed dated March 27, 2002, recorded
April 3, 2002 in Book 102, Page 79659.

 

Exhibit B - 240



--------------------------------------------------------------------------------

Harrah’s Gulf Coast (formerly known as Grand Biloxi Casino Hotel)

Parcel 1 (Tax Parcel No. 1410I-02-001.000)

That certain lot or parcel of land situated in the City of Biloxi, Second
Judicial District, Harrison County, Mississippi, and described more in
particular as follows: That certain lot or parcel of land fronting 100 feet on
the South side of East Howard Avenue and running back South a distance of 100
feet; being bounded on the North by East Howard Avenue; on the East by Maple
Street; on the South by property of J.C. Marine; on the West by property of J.C.
Marine. Said parcel being the East 100 feet of Lot 9; the East 100 feet of the
North 20 feet of Lot 8 Block 10, Summerville Addition and of record on Plat Book
2, page 3 in the office of the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi. Said parcel contains 10,000 sq. ft. or 0.23 acre
more or less.

Physical address: 271 Howard Ave., Biloxi, MS

Parcel 2 (Tax Parcel No. 1410I-02-001.001)

That certain lot or parcel of land situated in the City of Biloxi, Second
Judicial District of Harrison County, Mississippi, and described more in
particular as follows, to-wit:

That certain lot or parcel of land fronting 75 feet on Maple Street and running
back West a distance of 100 feet, being bounded on the North by Oaks, on the
East by Maple Street, on the South by property now or formerly of Ackridge; on
the West by J. C. Marine. Said parcel being the East 100 feet of the South 60
feet of Lot 8 and the East 100 feet of the North 15 feet of Lot 7, Block 10,
Summerville Addition, according to the official map or plat thereof on file and
of record in Plat Book 2, page 3, in the office of the Chancery Clerk of the
Second Judicial District of Harrison County, Mississippi.

Physical address: 139 Maple Street, Biloxi, MS

Parcel 4 (Tax Parcel No. 1410I-02-003.000)

That certain lot or parcel of land measuring from East and West 200 feet, and
from North to South 58 feet; being bound East by Maple Street, North by property
formerly of DeJean and Smolcich, West by property now or formerly of Hennig, and
other, and South by property now or formerly of Williams. Being a part of Lot 7,
Block 10, Summerville Addition to the City of Biloxi, as per map or plat thereof
on file and of record in the office of the Chancery Clerk, in Plat Book 171,
page 188.

Physical address: 137 Maple Street, Biloxi, MS

Parcel 5 (Tax Parcel No. 1410I-02-004.000)

That certain lot or parcel of land situated in the City of Biloxi, Harrison
County, Mississippi, and particularly described as follows, to-wit: That certain
lot or parcel of land situated in Summerville Addition to the City of Biloxi,
measuring from East to West on the South side 240 feet, more or less, on the
North side 200 feet, more or less, and from North to South 56 feet, more or
less; being bounded on the North by property now or lately of Mrs. L.C. Holley,
on the West by property now or lately of Jack Stanovich, Sr., at one time of
Peter and Amalia Yurgensen, on the South by property now or lately of
Mrs. Sophie Ross, formerly of J. A. and Mary E. Skinner, and on the East by
Maple Street, at one time called Magnolia Street

 

Exhibit B - 241



--------------------------------------------------------------------------------

in the Plat of said Summerville Addition. Being a part of lots 6 and 7, in Block
10, of said Summerville Addition to the City of Biloxi, Mississippi, according
to the official Map or Plat of said addition on file and of record in the Office
of the Chancery Clerk of said County and State. Also being described as North
52’ of Lot 6 and the South 7’ of Lot 7, Block 10, Summerville Addition to the
City of Biloxi as shown on survey of Brown & Mitchell, Inc. dated August 25,
2006.

Physical address: 133 Maple Street, Biloxi, MS

Parcel 6 (Tax Parcel No. 1410I-02-005.000)

The North 30 feet of Lot Five (5) and the South 28 feet of Lot Six (6), less the
West Fifty (50) feet, all in Block Ten (10) of Summerville Addition to the City
of Biloxi, Harrison County, Mississippi, according to the official map or plat
thereof on file and of record in the office of the Chancery Clerk of Harrison
County, Mississippi, said property being further described as being bounded on
the North by property now or formerly of Holley, on the South by property now or
formerly of Thornton, on the East by Maple Street and on the West by property
now or formerly of Eilzey; having a frontage of 68 feet, more or less, on the
West side of Maple Street and running back between parallel lines a distance of
190 feet, more or less. Being a portion of the same property conveyed to
Mrs. Sophi Rose by Warranty Deed from J.A. Skinner, et al. dated February 28,
1919, recorded in Book 130, pages 283-284 of the Land Deed Records of Harrison
County, Mississippi.

Physical address: 131 Maple Street, Biloxi, MS 39530

Parcel 7 (Tax Parcel No. 1410I-02-006.000)

The South Fifty (50) feet of Lot 5, Block 10, of Summerville Addition to the
City of Biloxi, Second Judicial District of Harrison County, Mississippi as per
plat of the said Addition recorded in Plat Book 2 at Page 3 of the said record
of plats of Harrison County, Mississippi, said property being further described
as bounded South by the property of Frank Covacevich, East by Maple Street,
North by the property of Amos Ross, West by the property of Jack W. Covacevich,
having a front on Maple Street of Fifty (50) feet, and running back West between
parallel lines Two Hundred Forty (240) feet to the property of said Jack W.
Covacevich.

Physical address: 129 Maple Street, Biloxi, MS 39530

Parcel 8 (Tax Parcel No. 1410I-02-007.000)

Beginning at the Northeast corner of Lot 4, Block 10, Summerville Subdivision;
thence West 203.6 feet; thence South 42.9 feet; thence East 201.1 feet to the
west margin of Maple Street; thence North along the West margin of Maple Street
42.9 feet to the point of beginning. Also being described as the North 42.9 feet
of Lot, Block 10 Summerville, as per survey of Brown & Mitchell, Inc. dated
August 5, 2006 and recorded in with Warranty Deed in Book 2006-3094-D-J2.

Physical address: 127 Maple Street, Biloxi, MS 39530

Parcel 10 (Tax Parcel No. 1410I-02-009.000)

One lot or parcel of land described as beginning on the South East corner of
Mrs. Clifford Champagne’s property on Maple Street, thence running eight
(8) feet North on the West side of Maple Street, thence West eighty (80) feet,
on the south boundary line of the property now or formerly of Marion, thence
north thirty (30) feet on the west boundary lines of the property now or
formerly of Marion, thence West nineteen (19) feet on the South boundary of the
property now or formerly of Covacevich, thence South thirty-eight (38)

 

Exhibit B - 242



--------------------------------------------------------------------------------

feet on the East boundary line of the property now or formerly of DeJean, thence
ninety-nine (99) feet to the Point of Beginning, on the North boundary of the
property now or formerly of Champagne property. Being the same property conveyed
by Eddie E. and Mrs. Eunice Stafford to Mrs. Frances Marion by warranty Deed
dated January 20th, 1938, and recorded in Deed Book 218 at Page 551, AKA: Part
of Lot 3, Block 10, Summerville Subdivision, Harrison County, Second Judicial
District, Mississippi.

Also, one lot of land described as being bounded on the North by property of the
property now or formerly of Frank Covacevich, on the East by Maple Street, on
the south by the property of the property now or formerly of Stafford and on the
West by the property of the property now or formerly of Stafford, having a front
on said Maple Street of 30 feet and running back between parallel lines 80 feet.
Being the same property acquired by Mrs. Frances Stafford Marion from Marion
Stafford by Warranty Deed dated December 8th, 1924, and recorded in deed Book
144, Page 349-350.

Physical address: 123 Maple Street, Biloxi, MS 39530

Parcel 11 (Tax Parcel No. 1410I-02-010.000)

A parcel of land situated in Part of Lots 2 and 3, Block 10 Summerville Addition
to the City of Biloxi, Second Judicial District, Harrison County, Mississippi,
better described as follows:

Commencing at the Southeast corner of Lot 2, Block 10, Summerville, also being
the intersection of the North margin of First Street and the West margin of
Maple Street, thence North 00º43’18” West 51.02 feet along said West margin of
Maple Street to the Point of Beginning, thence North 00º43’18” West 64.83 feet
along Maple Street; thence South 88º32’35” West 101.11 feet; thence South
00º10’23” West 64.97 feet; THENCE North 88º29’05” East 102.12 feet to the Point
of Beginning.

Physical address: 121 Maple Street, Biloxi, MS 39530

Parcel 15 (Tax Parcel No. 1410I-02-016.000)

The East Thirty-four (34) feet of the West One Hundred Twenty-Five (125) feet of
Lot Eighteen (18), Block Ten (10) of the Plan Summerville, a subdivision in the
City of Biloxi, Mississippi, having a frontage on the North side of East First
Street of Thirty-Four (34) feet, more or less, and running back in a Northerly
direction between parallel lines a distance of Eighty (80) feet.

Physical address: 290 First Street, Biloxi, Mississippi.

Parcel 16 (Tax Parcel No. 1410I-02-017.000)

The West ninety-one (91) feet of Lot Eighteen (18), Block Ten (10) of
Summerville Addition to the City of Biloxi, as per map or plat thereof on file
and of record in the office of the Chancery Clerk Harrison County, Mississippi,
together with all of the improvements thereon, situated in the City of Biloxi,
Harrison County, Mississippi.

Physical address: 118 Oak Street, Biloxi, MS 39530

Parcel 17 (Tax Parcel No. 1410I-02-018.000)

The South half of Lot 17 of Block 10 of the Plan of Summerville Addition as
shown by Plat or Map thereof, recorded in Page 3 of the Plat Book #2 in the
office of the Chancery Clerk of Harrison County, Mississippi; the Lot herein
conveyed having a frontage on the East side of Oak Street of 40 feet and
extending back East between parallel lines a distance of 200 feet.

 

Exhibit B - 243



--------------------------------------------------------------------------------

Physical address: 122 Oak Street, Biloxi, MS 39530

Parcel 18 (Tax Parcel No. 1410I-02-019.000)

The North one-half of Lot Seventeen (17), in Block Ten (10) of Summerville
according to the map or plat thereof recorded in the office of the Chancery
Clerk of Harrison County, Mississippi, the Lot hereby conveyed having a frontage
of Forty (40) feet on the East margin of Oak Street between East Howard and
First Street and extending back between parallel lines for a distance of Two
Hundred (200) feet.

Physical address: 124 Oak Street, Biloxi, MS 39530

Parcel 21 (Tax Parcel No. 1410I-02-022.000)

Beginning at the intersection of the property herein conveyed, and the property
formerly of Jake Stanovich now Donald Covacevich, on the East side of Oak
Street, running thence South along the East side or line of Oak Street, Sixty
(60) feet to the property formerly of Jack Covacevich, now Frank Covacevich,
thence East along the North Line of the property of Jack Covacevich, now Frank
Covacevich, two hundred (200) feet, to a fence, thence North along said fence a
distance of Sixty (60) feet, to the property of Donald Covacevich, thence West
along the South line of the property of Donald Covacevich two hundred
(200) feet, to the place of beginning, said property having a frontage on Oak
Street of sixty (60) feet and a depth East and West of two hundred (200) feet,
and being a part of Lots 15 and 16 of Block 10 of Summerville Subdivision as per
plat on file in the office of the Chancery Clerk of Harrison County,
Mississippi.

Physical address: 130 Oak Street, Biloxi, MS

Parcel 22 (Tax Parcel No. 1410I-02-023.000)

That certain lot measuring 50 feet by 180 feet, more or less, and being a part
of Lots 14 and 15, Block 10, Summerville Addition to the City of Biloxi,
according to the official map or plat thereof and further known as 132 Oak
Street, Biloxi, Mississippi.

Physical address: 132 Oak Street, Biloxi, MS

Parcel 23 (Tax Parcel No. 1410I-02-024.000)

That certain lot or parcel of land commencing at a point on the East line of Oak
Street, which is the Northwest corner of Lot 14, Block 10 of the Summerville
Addition to the City of Biloxi, thence running East along the North line of said
Lot 180 feet; thence South 70 feet to an iron pipe; thence West along a line
parallel with the North line of said Lot 14, 180 feet to the East line of Oak
Street; thence North along the East line of Oak Street 70 feet to the point of
beginning; said property being bounded North by property of Foster, East by
property of Toche, South by property of Hoover (formerly Covacevich) and West by
Oak Street.

 

Exhibit B - 244



--------------------------------------------------------------------------------

Physical address: 134 Oak Street, Biloxi, MS

Parcel 24 (Tax Parcel No. 1410I-02-024.001)

That certain lot or parcel of land being described as the East 60 feet of Lot
14, Block 10 and the East 60 feet of the North 40 feet of Lot 15, Block 10, of
the Summerville Addition to the City of Biloxi, and the whole of said parcel of
land being bounded on the North by property of Foster, East by property of
Thorton, Usey and others, South by property of Picard and West by property of
Toche and Hoover.

Physical address: 134 Oak Street, Biloxi, MS

There is also hereby conveyed as an easement appurtenant to the above described
property a right-of-way or use over, through, and across that certain strip of
land described as 10 feet wide and commencing at a point on the East line of Oak
Street, 10 feet North of the Northwest corner of Lot 15, Block 10 of the
Summerville Addition to the City of Biloxi; thence running East and parallel
with the North line of said Lot 15 a distance of 180 feet to the property above
described, thence North 10 feet thence West and parallel with the North line of
Lot 15 a distance of 180 feet to the East line of Oak Street; thence South 10
feet to the point of beginning. It being the intentions of the grantors herein
to convey unto the grantees herein an easement over, through, and across said
strip of land for the purposes of ingress and egress to and from Oak Street and
as an easement appurtenant to the parcel of land first described herein.

The West 50 feet of the North 30 feet of Lot Five (5) and the West 50 feet of
the South 28 feet of Lot Six (6) all in Block Ten (10) of Summerville Addition
to the City of Biloxi, Harrison County, Mississippi according to the official
map or plat thereof on file and of record in the office of the Chancery Clerk of
Harrison County, Mississippi; said property being further described as being
bounded on the North by property now or formerly of Holley, on the South by
property now or formerly of Thornton, on the East by property now or formerly of
Marinovich and on the West by property of Grantors, formerly of Ellzey, having
dimensions of 58 feet more or less north and south and 50 feet more or less east
and west.

Parcel 25 (Tax Parcel No. 1410I-02-025.000)

The South 60 feet of Lots 10 and 13 in Square 10 of Summerville Addition to the
City of Biloxi, being further described as bounded on the South by now or
formerly Stanovich, West by Oak Street, North by now or formerly Austin, and
East by now or formerly Holley, having a frontage on Oak Street of 60 feet,
running back East between parallel lines a distance of 280 feet, more or less;
being the same property conveyed to E. S. Flint and wife, Mrs. E. S. Flint by
Florence Arguelles, et al., by Warranty Deed dated January 26, 1942, and
recorded in Book 246, Pages 458-459, Deed Records of Harrison County,
Mississippi, being known as Municipal No. 236 Oak Street, Biloxi, Mississippi,
and being conveyed together with all improvements rights and appurtenances
thereunto belonging, and together with all furniture in garage apartments.

Physical address: 136 Oak Street, Biloxi, MS

Parcel 28 (Tax Parcel No. 1410I-02-030.000)

East 36 feet of North 60 feet of Lot 11 Block 10, Summerville South by Thornton,
East by Skrmetta, North by Howard Ave., West Barhonovich, Part of Lot 11 Block
10 Summerville as shown by the official map or plat of said Summerville on file
and record in Record of Plats on file in the office of the Chancery Clerk
Harrison County, Mississippi in Plat Book 2 page 3.

 

Exhibit B - 245



--------------------------------------------------------------------------------

Physical address: 287 Howard Avenue, Biloxi, MS

Parcel 31 (Tax Parcel No. 1410I-02-034.000)

All of Lot 1 and the West 60.0 feet of Lot 2, Block 1, MAP OF SUMMERVILLE (Copy
Plat Book 11, page 11), City of Biloxi, Second Judicial District of Harrison
County, Mississippi, lying North of Front Street/Beach Boulevard/U.S. Highway 90
and as more particularly described on that certain Survey of J. Michael Cassady,
P.L.S., dated October 22, 1993. Said property being the same property described
as Lot 1 and the West 60.0 feet of Lot 2, Square 1, Summerville Addition, as per
map recorded in Book 2 at page 3 of the Plat Records of Harrison County,
Mississippi in the Office of the Chancery Clerk thereof and as further described
in that certain Quitclaim Deed from Wayne O. Richmond to J.B. Richmond, Sr.
dated January 2, 1985 and filed for record on January 2, 1985 and filed for
record on January 4, 1985 and recorded in Deed Book 153 at page 626 of the
aforesaid records.

AND

Commencing at an iron pipe marking the Northwest corner of Square 1, Plan of
Summerville, as per Copy Plat Book 1 at page 11, in the Office of the Chancery
Clerk, Second Judicial District, Harrison County, Mississippi and run North
89°45’ East along the South margin of First Street a distance of 140.05 feet to
an iron rod and the point-of-beginning of the hereon described parcel. From said
point-of-beginning continue North 89°45’ East a distance of 10.0 feet to an iron
rod, thence South 00°06’ East a distance of 127.7 feet to an iron rod, thence
run North 89°49’ East a distance of 51.0 feet to an iron rod, thence run South
00°05’ East a distance of 71.9 feet to an iron rod, thence run South 89°50’ West
a distance of 61.0 feet to an iron rod, thence run North 00°06’ West a distance
of 199.6 feet to the point-of-beginning. Said parcel being part of Lots 10 and
11, Square 1, Plan of Summerville and Deed book 104 at page 514.

AND

Commencing at an iron pipe marking the Northwest corner of Square 1, Plan of
Summerville as per Copy Plat book 1 at page 11, in the Office of the Chancery
Clerk, Second Judicial District of Harrison County, Mississippi and run North
89°45’ East along the South margin of First Street a distance of 200.07 feet to
an iron rod and the point of beginning. From said point-of-beginning continue
North 89°45’ East along the South margin of First Street a distance of 9.0 feet
to an iron rod, thence run South 00°05’ East a distance of 134.8 feet to an iron
rod, thence run North 89°49’ East a distance of 50.0 feet to an iron rod, thence
run South 00°04’ East a distance of 64.9 feet to a iron rod, thence run South
89°50’ West a distance of 59.0 feet to an iron rod, thence run North 00°05’ West
a distance of 199.7 feet to the point-of-beginning. Said parcel being a part of
Lots 9 and 10, Square 1, Plan of Summerville and Deed Book 104 at page 505. This
conveyance is subject to any and all recorded rights-of-ways restrictions,
reservations, covenants and easements.

AND

That certain real property being situated in Block 1 of the Summerville
Addition, City of Biloxi, Second Judicial District, Harrison County, Mississippi
and being described more in particular as follows, to-wit: Commencing at an iron
pipe at the Southeast corner of the intersection of Oak Street and 1st Street,
run North 89°45’15” East along the South margin of 1st Street a distance of
110.04 feet to an iron pin and Point of Beginning of the herein described
parcel. From said Point of Beginning, continue North 89°45’15” East along said
South margin a distance of 30.01 feet to an iron pin; thence run South 0°05’53”
East a distance of 199.61 feet to an iron pipe; thence run South 89°10’52” West
a distance of 29.51 feet to a post; thence run North 0°14’ 31” West a distance
of 199.90 feet to the Point of Beginning. Said parcel being the same property
described in the Warranty Deed listed in Deed Book 173 at page 455, on file in
the Records of Deeds of Harrison County, Second Judicial District, Mississippi
and being a part of Lot 11, Block 1 of the Summerville Addition to the City of
Biloxi and also the same property conveyed by Charles DeJean to Anthnie P.
Lecamu by Warranty Deed dated January 25, 1944, recorded in Book 281, page 315,
Deed records of Harrison County, First Judicial District, and being the same
property described in the Final

 

Exhibit B - 16



--------------------------------------------------------------------------------

Decree in the Estate of Sidney A. Forman, which Final Decree is of record at
Deed Book 166, page 608 at seq., Records of Deeds for Harrison County, Second
Judicial District, Mississippi. Said parcel contains 5,944.7 square feet, more
or less.

AND

That certain lot or parcel of land in the City of Biloxi, Harrison County,
Mississippi, described as the South one-half (S 1/2) of Lot 12 in Block 1,
SUMMERVILLE ADDITION TO THE CITY OF BILOXI, Harrison County, Mississippi, said
land having a width of 101 feet on Oak Street and a depth of 80 feet between
parallel lines; together with all improvements. Being the same property
purchased by Henry Dutil from C. J. Darby, Chancery Clerk and Special
Commissioner, by Deed dated December 23, 1943, and recorded in Book 260, at page
411 of the Record, of Deeds on Land in the Office of the Chancery Clerk of
Harrison County, Mississippi.

AND

That certain lot or parcel of land, situated in the City of Biloxi, said county
and state, bounded on the North by First Street; on the East by the property now
or formerly of Mrs. Weems; on the South by the property now or formerly of
Mrs. Jennie Johnson; and on the West by Oak Street, having a frontage on Oak
Street of 100 feet, and running back East and West a distance of 80 feet, more
or less; known as the North one-half of Lot 12, Square 1, SUMMERVILLE ADDITION
to the City of Biloxi, Harrison County, Mississippi, being the same property
purchased from the International Shipbuilding Company by Deed dated February 14,
1921, and recorded in Records of Deeds Book 130 at pages 428-429 of Harrison
County, Mississippi.

AND

That certain real property being situated in Block 1 of the Summerville
Addition, City of Biloxi, Second Judicial District, Harrison County, Mississippi
and being described more in particular as follows, to-wit:

Commencing at an iron pipe at the Southeast corner of the intersection of Oak
Street and 1st Street, run North 89°45’ 15” East along the South margin of 1st
Street a distance of 80.03 feet to an iron pin and Point of Beginning of the
herein described parcel. From said Point of Beginning, continue North 89°45’15”
East along said South margin a distance of 30.01 feet to an iron pin; thence run
South 0°14’31” East a distance of 199.90 feet to a post; thence run South
89°10’52” West a distance of 29.51 feet to a masonry nail set in a concrete post
base; thence run North 0°23’05” West a distance of 200.20 feet to the Point of
Beginning. Said parcel being the same property described in the Final Decree
listed in Deed Book 73 at pages 302-303 on file in the Records of Deeds for
Harrison County, Second Judicial District, Mississippi and being also a part of
Lot 11 Block 1 of the Summerville Addition to the City of Biloxi. Said parcel
contains 5,953.5 square feet, more or less.

AND

A parcel of land situated and being located in a part of Lot 10 and Lot 11,
Block 1, Map of SUMMERVILLE, (Copy Plat Book 1, page 11), City of Biloxi, Second
Judicial District of Harrison County, Mississippi and being more particularly
described as follows, to-wit:

Commencing at the Northwest corner of Block 1, Map of Summerville; thence run
South 89°54’42” East 150.00 feet along the South margin of First Street to the
Point of Beginning; thence run from said Point of Beginning, North 89°50’23”
East 50.04 feet along the South margin of First Street; thence run South
00°00’24” East 127.70 feet; thence run South 89°54’18” West 50.08 feet; thence
run North 00°00’41” East 127.64 feet to the Point of Beginning. Being the same
parcel as described in Deed Book 148 at Page 549 and Deed Book 260 at page 387
together with all rights, improvements and appurtenances thereunto belonging.

 

Exhibit B - 17



--------------------------------------------------------------------------------

AND

A parcel of land situated and being located in a part of Lot 9 and Lot 10, Block
1, MAP OF SUMMERVILLE (Copy Plat Book 1, page 11), City of Biloxi, Second
Judicial District of Harrison County, Mississippi and being more particularly
described as follows, to-wit:

Commencing at the Northwest corner of Block 1, MAP OF SUMMERVILLE; thence run
South 89°54’42” East 150.00 feet along the South margin of First Street; thence
run North 89°50’23” East 50.04 feet along the South margin of First Street;
thence run North 89°47’05” East 10.11 feet along the South margin of First
Street to the Point of Beginning; thence run from said Point of Beginning, North
89°47’44” East 50.28 feet along the South margin of First Street; thence run
South 00°07’52” West 134.94 feet; thence run North 89°59’23” West 50.04 feet;
thence run North 00°01’44” East 134.76 feet to the Point of Beginning. Being the
same parcel as described in Deed Book 108 at page 319 together with all rights,
improvements and appurtenances thereunto belonging. Tax Parcel No.
1410I-02-034.000

Physical address: 280 Beach Blvd., Biloxi, MS

Parcel 35 (Tax Parcel No. 1410I-03-006.000)

That certain parcel bounded on the South by the Gulf of Mexico or Mississippi
Sound, on the East by property of Maybury, on the North by a street 50 feet wide
left open for the opening of and continuation of Water Street, and on the West
by property of Hoxie. Having a frontage on the Gulf of Mexico of 52 feet and
running back between parallel lines a distance of approximately 500 feet to said
Water Street, less and except that portion of land conveyed to the Mississippi
Highway Department for U.S. Highway 90.

Physical address: Highway 90, Biloxi, MS

Parcel 36 (Tax Parcel No. 1410I-03-007.000)

Situated in the City of Biloxi, Second Judicial District of Harrison County,
State of Mississippi, to- wit: that certain lot or parcel of land in Section 34,
Township 7 South, Range 9 West, in the Second Judicial District of Harrison
County, Mississippi, more particularly described as follows:

A lot or parcel of land fronting 82 feet on the Mississippi sound or Gulf of
Mexico and running in a Northerly direction from the shores thereof between
parallel lines a distance of 900 feet, more or less, said property being bounded
on the South by the Mississippi Sound or Gulf of Mexico on the East by property
now or formerly of McConnell, on the North by property of Halat and on the West
by property of Tullis, et al, and being designated as 969 east beach, (also
known as U.S. Highway 90), Biloxi, Mississippi, together with all riparian and
littoral rights less and except any part or all of the above described property
that is or may be alleged to be or is hereafter determined to be tidelands or
tidally-influenced.

Physical address: Beach Blvd, Biloxi, MS

Parcel 37 (Tax Parcel No. 1410I-04-003.000)

That certain tract or parcel of land described as beginning at a point on the
West margin of Oak Street, which point is 196 feet, more or less, South of the
South line of Howard Avenue; from said Point of Beginning run thence South along
the West margin of Oak Street a distance of 50 feet to a point, run thence

 

Exhibit B - 18



--------------------------------------------------------------------------------

West 96 feet to a point, run thence North 50 feet to a point, run thence East 96
feet to the Point of Beginning; said parcel being bounded East by Oak Street,
North by property formerly of Covacevich, West by property formerly of Johnson,
and South by property conveyed by Mrs. Alma Meaut et al., to Eva Wentzell
September 11, 1917 by Deed recorded in Book 120, page 143 of the Deed Records of
Harrison County, Mississippi.

Physical address: 135 Oak Street, Biloxi, MS

Parcel 38 (Tax Parcel No. 1410I-04-004.000)

That certain lot or parcel of land having a frontage of 50 feet on the West side
of Oak Street and running back West between parallel lines a distance of 96
feet, bounded on the South by property now or formerly of Carl Holley, on the
East by Oak Street, on the West by property now or formerly of Langlinais,
formerly of Johnson Heirs, and on the North by property now or formerly of
Mrs. Eva Wentzell Schmelling.

Physical address: 133 Oak Street, Biloxi, MS

Parcel 39 (Tax Parcel No. 1410I-04-005.000)

The North One-Half (N1/2) of that certain lot or parcel of land being bounded on
the South by the property of Henry and Gertrude Girouard; on the East by Oak
Street; on the North by the property of Olar and Alma McNut and on the West by
property now or formerly owned by Langlinais; having a frontage of thirty-five
(35) feet on the West side of Oak Street, and running back West between parallel
lines a distance of ninety-six (96) feet, more or less, together with all
improvements thereon.

AND ALSO:

The North seventy-three (73) feet, running North and South and fifty-eight
(58) feet East and West of that certain lot or parcel of land known as being
that lot or parcel of land described as the North one hundred and eight
(108) feet of that certain property purchased by Langlinais from R. Braun by
warranty deed recorded in Book 228, page 295, and running North and South a
distance of one hundred and eight (108) feet East and West, more or less,
bounded on the North by property now or formerly of Broussard in an alley; and
on the South by property now or formerly of Langlinais; and on the East by
property of Wentzell, Girouard and Broussard, and on the West by property of
Covacovich, together with all improvements thereon.

Physical address: 131 Oak Street

Parcel 40 (Tax Parcel No. 1410I-04-006.000)

The South one-half (S1/2) of that certain lot or parcel of land described as
being bounded South by property of Gruich, formerly Langlinais, on the East by
Oak Street, on the North by property of Meaut, and West by property of Girouard,
formerly Langlinais; and having a frontage of 70 feet of the West side Oak
Street (Measured 68.77 feet); and running back West between parallel lines a
distance of 96 feet, more or less. The South line of said parcel being 366 feet,
more or less, South of the South line of Howard Avenue. Being the South half of
the property conveyed by Broussard to Girouard by Deed recorded in Book 336,
Page 495 of the Deed Records of Harrison County, Mississippi.

 

Exhibit B - 19



--------------------------------------------------------------------------------

Physical address: 129 Oak Street

Parcel 41 (Tax Parcel No. 1410I-04-008.000)

That certain lot or parcel of land in the City of Biloxi fronting on the West
side of Oak Street between Beach Boulevard and Howard Avenue, described as
commencing at a fence corner marking the Northeast corner of the property
conveyed by Langlinais to Gruich March 1, 1948 by Deed Recorded in Book 308,
Page 116 of the Deed Records of Harrison County, Mississippi, which point is 365
feet, more or less, South of the South line of Howard Avenue; run thence South
along the West line of Oak Street 45 feet to the Point of Beginning; from said
Point of Beginning run thence Westerly parallel to the North line of said Gruich
property a distance of 174 feet, more or less, to the East line of the property
formerly of Covacevich; run thence Southerly a distance of 49 feet, more or
less, to a point, run thence in an Easterly direction along a fence a distance
of 78 feet, more or less, to a fence corner on the West line of the property
formerly of Maybury, now or formerly of Hebert; run thence Northerly 14 feet,
more or less, to a fence corner; run thence Easterly along a fence on the North
line of the property now or formerly of Hebert a distance of 96 feet, more or
less, to the West line of Oak Street; run thence Northerly along the West line
of Oak Street 35 feet, more or less to the Point of Beginning. Being the same
property conveyed to Grace B. Gruich by Deeds recorded in Book 405, Pages 142
and 146 of the Deed Records, Second Judicial District, Harrison County,
Mississippi.

Physical address: 125 Oak Street, Biloxi, MS

Parcel 42 (Tax Parcel No. 1410I-04-009.000)

Known as 211 Oak Street, Biloxi, Mississippi, being bounded on the South by
property now or formerly of Johnson, on the East by Oak Street; on the North by
property now or formally of Langlinias and on the West by property now or
formerly of Johnson; and having a frontage on Oak Street of 75 feet, more or
less, and running back West between parallel lines a distance of 96 feet, more
or less; together with all improvements thereon and all rights, privileges and
appurtenances thereunto belonging or in anywise appertaining.

Physical address: 123 Oak Street, Biloxi, MS

Parcel 43 (Tax Parcel No. 1410I-04-009.001)

A parcel of property located and being situated in the City of Biloxi, county of
Harrison, Mississippi, to-wit: beginning at a point 530 feet North of the South
line of East Beach, running North 75 feet, thence West to the East property line
of Covacevich, thence South 75 feet, thence East to the point of beginning.

Physical address: 211 Oak Street, Biloxi, MS

Parcel 44 (Tax Parcel No. 1410I-04-010.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

Commencing at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 0°17’22” West 292.69 feet along said West margin
of Oak Street, thence continue along said West margin North 0°17’16” West 59.54
feet, thence North 0°25’02” West 119.06 feet to the point of beginning, thence
South 89°34’58” West 96.00 feet, thence South 0°25’02” East 12.00 feet, thence
North 88°35’15” West 60.53 feet, thence North 0°46’21” East 80.96 feet, thence
North 87°24’43” East 55.32 feet, thence North 6°12’41” East 6.98 feet, thence
North 89°53’09” East 98.73 feet to the West margin of Oak Street, thence South
0°25’02” East along said West margin 79.38 feet to the point of beginning.

 

Exhibit B - 20



--------------------------------------------------------------------------------

Note: The above description is the same property (i) which was conveyed to David
A. Pennell and wife, Kelly S. Pennell by David A. Pennell and Kelly S. Pennell
by instrument dated December 15, 1989 and recorded in Deed Book 216 at Page 132
in the Office of the Chancery Clerk of the Second Judicial District of Harrison
County, Mississippi and being therein described as:

That certain lot or parcel of land bounded on the North by the property of Louis
and Stella Hebert, formerly of Maybury, on the East by Oak Street, on the South
by property of Glavin, and on the West by the property formerly of Johnson and
now Lamar Life Insurance Company or Braun and others, said property having a
frontage on Oak Street of Eighty (80) feet and running back West a distance of
Ninety Six (96) feet;

And (ii) which was conveyed to David A. Pennell and Kelly Stewart Pennell by
instrument dated September 9, 1993 and recorded in Deed Book 260 at Page 269 in
the Office of the Chancery Clerk of the Second Judicial District of Harrison
County, Mississippi and being therein described as:

Beginning at a point 450 feet North of the (sic) South line of East Beach ,
running North 80 feet, thence West to the East property line of Covacevich,
thence South 80 feet, thence to the point of beginning.

Physical address: 121 Oak Street, Biloxi, MS

Parcel 45 (Tax Parcel No. 1410I-04-012.000)

That certain lot or parcel of land lying on the West side of Oak Street between
Beach Boulevard and East Howard Avenue having a frontage of 50 feet on the West
line of Oak Street running back West between parallel lines a distance of 98
feet more or less, being bounded North by the property of Eckstein, East by Oak
Street, South by Glavan, West by now or formerly Johnson, known as Municipal
No. 201 Oak Street, being conveyed together with all improvements, rights and
appurtenances thereunto belonging.

Physical address: 117 Oak Street, Biloxi, MS

Parcel 46 (Tax Parcel No. 1410I-04-013.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

Commencing at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 00°17’22” West 292.69 feet along said West margin
of Oak Street, thence continue along said West margin North 00°17’16” West 59.54
feet to the point of beginning, thence South 89°42’44” West 96.00 feet, thence
North 00°25’02” West 69.23 feet, thence North 89°34’58” East 96.00 feet to the
West margin of Oak Street, thence South 00°25’02” East 69.45 feet along said
West margin to the point of beginning.

The above description is the same property which was conveyed to Sylvia Glavan
by Thomas J. Wiltz, Executor of the Estate of Marco Glavan by Final Decree dated
March 30, 1959, and recorded in Deed Book 447 at Pages 217-219 in the Records of
Deeds of the Office of the Chancery Clerk of Harrison County, Mississippi,
Second Judicial District.

 

Exhibit B - 21



--------------------------------------------------------------------------------

Physical address: 115 Oak Street, Biloxi, MS

Parcel 47 (Tax Parcel No. 1410I-04-014.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

A certain lot or parcel of land having a frontage of sixty (60) feet on the West
side of Oak Street and running back West between parallel lines Eighty
(80) feet, more or less, said property being bounded on the North by the
property of Glavin, on the East by Oak Street, on the South by property of
Maybury, and on the West by Mente Company.

Physical address: 113 Oak Street, Biloxi, MS

Parcel 48 (Tax Parcel Nos. 1410I-04-015.000 and 1410I-04-016.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

Beginning at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 83°21’10” West along said margin of U.S. Highway
90 78.60 feet, thence North 0°41’56” West 120.15 feet, thence North 0°16’43”
West 163.07 feet, thence North 89°43’17” East 78.86 feet to the West martin of
Oak Street, thence South 0°17’22” East 292.69 feet along said West margin to the
point of beginning. Said parcel contains 0.520 acres.

The above description is the same property (i) which was conveyed to West
Freezing, Incorporated by James West by Warranty Deed dated May 12, 1982 and
recorded in Deed Book 120 at Page 249-250 in the Records of Deeds of the Office
of the Chancery Clerk of Harrison County, Mississippi, Second Judicial District;
and (ii) which was conveyed to West Freezing, Incorporated by West Seafood, Inc.
by Warranty Deed dated May 12, 1982 and recorded in Deed Book 120 at Page
247-248, in the Records of Deeds of the Office of the Chancery Clerk of Harrison
County, Mississippi, Second Judicial District.

Physical address: 109 Oak Street, Biloxi, MS

Parcel 49 (Tax Parcel No. 1410I-04-017.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

Commencing at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 83°21’ 10” West 78.60 feet along said North margin
of U.S. Highway 90, to the Point of Beginning, thence continue North 83°21’ 10”
West 78.60 feet, thence North 0°22’41” West 441.89 feet, thence South 88°35’15”
East 60.53 feet, thence South 0°25’02” East 106.84 feet, thence North 89°42’44”
East 16.00 feet, thence South 1°23’13” East 59.54 feet, thence South 0°16’43”
East 163.07 feet, thence South 0°41’56” East 120.15 feet to the North margin of
U.S. Highway 90 and the Point of Beginning.

This being the same property which was conveyed by Decree of this court dated
May 27, 1985 and recorded in Deed Book 159 at Page 6 et seq. in the Office of
the Chancery Clerk of the Second Judicial District of Harrison County,
Mississippi and being more particularly described as follows:

Commencing at a point on the North line of East Beach Boulevard, that is 73.4
feet West of the West line of Oak Street, thence running North 0°19’ West 215
feet along an old fence, and thence continuing along said old fence running
North 0°27’ West 335 feet to a point 12 feet South of a corner of an old fence,
which

 

Exhibit B - 22



--------------------------------------------------------------------------------

point is approximately 80.4 feet West of the West line of Oak Street, thence
running West or Westwardly parallel with the North line of East Beach Boulevard
a distance of 78 feet, more or less, to the property deeded by Willie N. Johnson
and Emma E. Johnson to L.O. Johnson and Louise Johnson Dorries, on April 15,
1912 and thence running South 0°18’ East approximately 247 feet, thence running
South 0°40’ West 203.4 feet to the North line of East Beach Boulevard, said
point being 79.5 feet West of the point of beginning, thence running South
82°39’ East along the North line of East Beach Boulevard 80.1 feet to the point
of beginning. Said property being bounded on the North by property formerly of
Reaux, and formerly of Lamar Life Insurance Company, on the East formerly of
Maybury and now West and others, on the South by East Beach Boulevard and on the
West by the property formerly Marko Skrmetta and Emma Johnson.

Physical address: 316 Beach Blvd., Biloxi, MS

Parcel 50 (Tax Parcel No. 1410I-04-018.000)

That certain lot or parcel of land situated in the City of Biloxi, more
particularly described as commencing at the intersection of the West margin of
Oak Street with the North margin of East Beach Boulevard, and run thence North
82 degrees 28’ West along the North margin of said Beach Boulevard a distance of
158.9 feet to the point of beginning; from said point of beginning thence run
North 522.85 feet to a point, thence run West 44.1 feet to a point, thence run
South 517.02 feet to the North margin of Beach Boulevard, thence run South 82
degrees 28’ East along the North margin of said Beach Boulevard a distance of
44.48 feet to the point of beginning. Being the same property conveyed by Ewing
to Ladner by Deed recorded in Book 484, page 457 of the Deed Records of Harrison
County, Mississippi.

Physical address: 1023 East Beach Blvd., Biloxi, MS

Parcel 51 (Tax Parcel No. 1410I-04-019.000)

That certain lot or parcel of land lying and being situated in Claim Section 34,
Township 7 South, Range 9 West, 2nd Judicial District of Harrison County,
Mississippi, and being more particularly described as follows, to-wit:

A Lot Forty-five (45) feet on Beach Boulevard, in the City of Biloxi,
Mississippi; being bounded on the South by Beach Blvd; on the East by property
now or formerly of Johnson and Skrmetta; on the North by property now or
formerly of Endris; and on the West by property now or formerly of Phillip D.
Ward; all in Sectional Index Book 51, Claim Section 34, Township 7 South, Range
9 West, 2nd Judicial District of Harrison County, Mississippi; and being part of
the same property conveyed to N.W. Ladner by John Ewing and Theresa Croncich
Ewing on May 28, 1956, said deed appearing of record in Copy Book 146 at Pages
40-41 of the Land Deed Records of the 2nd Judicial District of Harrison County,
Mississippi, subject to matters shown on survey of Brown & Mitchell, Inc. dated
May 15, 1998.

Also described as: Commencing at an iron rod located at the Northwest corner of
the intersection of Oak Street and U.S. Highway 90, also known as Beach Blvd.,
said point having the following State Plane Coordinates, Northing 263909.5745
Easting 489157.6274, thence N 83°16’03” West along the North margin of U.S.
Highway 90 for a distance of 160.48, thence North 83°36’ 15” West 45. 14 feet to
the point of Beginning, thence continue along said North margin North 83°02’16”
West 45.41 feet, thence North 00°09’23” West 538.18 feet, thence South 89°50’25”
East 45.00 feet, thence South 00°09’44” East 26.54 feet, thence continue South
00°09’44” East 517.02 feet to the North margin of U.S. Highway 90 and the Point
of Beginning. Said parcel contains 0.559 acres, more or less, and recorded on
Quitclaim Deed in Book 325 at Page 401.

 

Exhibit B - 23



--------------------------------------------------------------------------------

Physical address: 1019 East Beach Blvd., Biloxi, MS

Parcel 54 (Tax Parcel No. 1410I-04-022.000)

That certain lot beginning on the South line of East Howard Avenue at a point
Ninety-Six (96) feet West of the intersection of the South line of East Howard
Avenue and the West line of Oak Street; thence running West along the South line
of East Howard Avenue a distance of Sixty-Four (64) feet more or less; thence
running South a distance of Two Hundred and Fifty (250) feet; thence running
East Sixty-Four (64) feet, more or less, to a point Two Hundred Fifty (250) feet
South of the South line of East Howard Avenue; thence running North to the South
line of East Howard Avenue approximately Two Hundred Fifty (250) feet. Bounded
on the North by Howard Avenue; on the East by the property of F. Covacevich; on
the South by the property of Braun; and on the West by the property of
Broussard, formerly Covacevich; together with all improvements thereon and
thereunto belonging. This property is located in Municipal Section Block 51,
City of Biloxi, Mississippi.

Physical address: 307 Howard Avenue, Biloxi, MS

Parcel 55 (Tax Parcel No. 1410I-04-023.000)

A parcel of land located in the City of Biloxi, Harrison County, Mississippi,
more particularly described as having a frontage of 45 feet on the South margin
of East Howard Avenue between Hood Lane and Oak Street, and running back South
between Parallel lines at 150 feet, and being bounded on the North by East
Howard Avenue, on the East by property now or formerly of Kulgis, on the South
by property now or formerly of Hood, and on the West by property now or formerly
of McLain. The above described property being Lot 62, Block 51, City of Biloxi,
Harrison County, Mississippi.

Physical address: 309 Howard Avenue, Biloxi, MS

Parcel 56 (Tax Parcel No. 1410I-04-024.000)

That certain lot or parcel of land having a frontage on the South margin of East
Howard Avenue of forty-five (45) feet, more or less, and running back in a
Southerly direction between parallel lines a distance of one hundred fifty
(150) feet and being bounded on the North by East Howard Avenue, on the East by
property now or formerly of Emma Johnson, on the West by property now or
formerly of Viator, and on the South by property now or formerly of First
National Bank. Being the same property conveyed by Joseph J. Hebert and
Mrs. Caroline Strain Hebert to Gloria D. Hebert by a Warranty Deed dated
March 19, 1958, recorded in Deed Book 432 at page 254 (Copy Book 154 at page
174) in the office of the Chancery Clerk of Harrison County, Mississippi, Second
Judicial District. And being situated in Section Block 51 in the City of Biloxi,
Mississippi.

Physical address: 313 Howard Avenue, Biloxi, MS

Parcel 61 (Tax Parcel No. 1410I-04-082.000)

A parcel of land situated in Section 34, Township 7 South, Range 9 West, City of
Biloxi, Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows:

Commencing at an iron rod located at the Northwest corner of intersection of Oak
Street and U.S. Highway 90, also known as Beach Boulevard, said point having the
following State Plane Coordinates, Northing 263909.5745, Easting 489157.6274,
thence North 83°16’03” West along the North margin of U.S. Highway 90 for a
distance of 160.48 feet, thence North 83°36’15” West 45.14 feet, thence North
83°02’16” West

 

Exhibit B - 24



--------------------------------------------------------------------------------

45.41 feet, thence North 82°33’47” West 225.08 feet to the POINT OF BEGINNING,
thence continue North 83°49’11” West along said North margin 52.50 feet, thence
North 00°36’31” West 549.54 feet, thence North 88°15’35” East 52.04 feet, thence
South 02°35’27” East 54.27 feet, thence South 00°24’34” East 502.54 feet to the
North margin of U.S. Highway 90 and the Point of Beginning. Said parcel contains
0.673 acres, more or less.

Physical address: 334 Beach Blvd., Biloxi, MS

Parcel 63 (Tax Parcel No. 1410P-01-002.000)

A parcel of land situated in Section 34, Township 7 South, Range 9 West, City of
Biloxi, Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows:

Commencing at an iron rod located at the Northwest corner of the intersection of
Oak Street and U.S. Highway 90, also known as Beach Boulevard, said point having
the following State Plane Coordinates, Northing 263909.5745, Easting
489157.6274, thence South 00°01’10” East 130.00 feet to an iron rod located at
the Southwest corner of the intersection of Oak Street and U.S. Highway 90, said
point being the Point of Beginning, thence South 00°25’08” East along an
extension of the West margin of Oak Street 283.55 feet, thence South 89°34’52”
West 72.82 feet, thence North 44°17’04” West 10.10 feet, thence North 00°26’40”
West 287.45 feet, to the South margin of U.S. Highway 90, thence South 82°27’
14” East along said margin 80.73 feet to the Point of Beginning. Said parcel
contains 0.530 acres, more or less.

Physical address: 301 Beach Blvd., Biloxi, MS

Parcel 64 (Tax Parcel No. 1410P-01-003.000)

Beginning at the Northeast corner of the intersection of the East margin of Oak
Street, if extended South, with the South margin of U.S. Highway 90, and
continuing South along said projected East margin of Oak Street, if extended
South, to the waters of the Mississippi Sound; thence Westerly along the
meanderings of the Mississippi Sound to the extension of the West margin of Oak
Street, if extended South; thence North along the West margin of Oak Street, if
extended South, to the South margin of U.S. Highway 90; thence East along the
South margin of U.S. Highway 90 to the Point of Beginning, less and except any
part or all of the above described property that is or may be alleged to be or
is hereafter determined to be tidelands or tidally-influenced. The City of
Biloxi has vacated the above described property as a public street by Resolution
No. 664-10.

Parcel 71 (Tax Parcel No. 1510L-02-120.000 and 1510L-02-120.001)

Lots 1,2,3,4,5,20,21 and 24, as well as the East Forty (40) feet of Lots
15,19,22 and East Thirty (30) feet of Lot 23, all in Block 9 of the Revised
subdivision of Summerville Addition, as recorded in Copy Plat Book 1, at Page
26, of the Record of Plats maintained in the Second Judicial District Office of
the Chancery Clerk of Harrison County, Mississippi; also being described as all
that property conveyed by deeds recorded in Land Deed Copy Book 81 at Page 320;
Copy Book 84 at Page 54; Copy Book 87 at Page 386; Copy Book 128 at Page 371;
Copy Book 128 at Page 373; Book 148 at Page 498; Book 169 at Page 63, of said
Land Records, less that property described in Land Deed Book 141 at Page 409 of
said Land Records.

 

Exhibit B - 25



--------------------------------------------------------------------------------

Physical address: 1st Street, Biloxi, MS

Parcel 72 (Tax Parcel No. 1510L-02-122.000)

A piece of land off of the East end of Lots 17 and 18 in Block or Square No. 9
of the Plan of Summerville, in the City of Biloxi, in Harrison County, State of
Mississippi, as shown on the official map or plat thereof on file and of record
in Plat Book 2, at page 3 of the Record of Plats of Harrison County,
Mississippi, which said parcel of land is particularly described as follows,
to-wit:

A certain lot of land beginning at a point on the North line of the First
Street, which is 200 feet East of the North West corner of Maple Street and
First Street, running thence West a distance of 50 feet; thence North a distance
of 150 feet, thence East a distance of 50 feet; thence South a distance of 150
feet to the point of beginning. Said parcel of land being the East 50 feet of
Lot 18 and the East 50 feet of the South 70 feet of Lot 17 in Block 9 of said
Plan of Summerville, in the City of Biloxi, Mississippi.

Physical address: 252 1st Street, Biloxi, MS

Parcel 73 (Tax Parcel No. 1510L-02-123.000)

That certain lot or parcel of land commencing at a point on the North line of
First Street which is 100 feet East of the intersection of the North line of
First Street with the East line of Maple Street, running thence North a distance
of 150 feet, thence East 50 feet, thence South 150 feet, and thence West 50 feet
to the Point of Beginning, bounded on the North by the property of Murphy A.
Tauzin, on the East by property of Cleve Bourgeois, on the south by First
Street, and on the West by property of Mrs. Edmonia Toups, and being a part of
Lots 17 and 18 in block 9 of the Plan of Summerville Addition to the City of
Biloxi, as per plat thereof in Plat Book 3, Page 3, in the office of the
Chancery Clerk of Harrison County, Mississippi.

Physical address: 256 1st Street, Biloxi, MS

Parcel 74 (Tax Parcel No. 1510L-02-125.000)

The North Five feet (5’) of the West 100 feet of Lot Eighteen (18) and the West
One-half (1/2) of Lot Seventeen (17), Block Nine (9), Less the North 10 feet of
Lot Seventeen (17), Block Nine (9), SUMMERVILLE SUBDIVISION, as per map or plat
thereof on file and of record in the office of the Chancery Clerk of Harrison
County, Mississippi, Second Judicial District; being 75 feet on Maple Street and
extending in an Easterly direction between parallel lines a distance of 100
feet, together with an easement over, through and across the West 10 feet of Lot
Eighteen (18), Block Nine (9), SUMMERVILLE SUBDIVISION, for utility purpose,
being further described as follows, to-wit:

The West Ten feet (10’) of Lot Sixteen (16), less the North Five feet (5’)
thereof, Block Nine (9), SUMMERVILLE SUBDIVISION, as per map or plat thereof on
file and of record in the office of the Chancery Clerks Office of the Second
Judicial District of Harrison County, Mississippi; being 75 feet on Maple Street
by 1000 feet on First Street.

Physical address: 122 Maple Street, Biloxi, MS

Parcel 75 (Tax Parcel No. 1510L-02-126.000)

The North 10 feet of Lot 17, and the South 46.7 feet of Lot 16, Block 9, Revised
Subdivision of Blocks 9, 11, 12, 13, 17, 18 and 19 of SUMMERVILLE, City of
Biloxi, Harrison County, State of Mississippi, according to the official map or
plat thereof on file and of record in the office of the Chancery Clerk of the
Second Judicial District of Harrison County, Mississippi.

 

Exhibit B - 26



--------------------------------------------------------------------------------

Physical address: 126 Maple Street, Biloxi, MS

Parcel 76 (Tax Parcel No. 1510L-02-127.000)

Beginning at a point on the East line of Maple Street which is 206 2/3 feet
North of the Northeast corner of the intersection of First and Maple Streets and
running thence North a distance of 56 2/3 feet, thence East a distance of 100
feet, thence south a distance of 56 2/3 feet and thence West a distance of 100
feet to the Point of Beginning, being bounded on the North by the property of
Neville J. Gonsoulin, on the East by the property of Murphy A. Tauzin, on the
South by the property of Bernard J. Hebert and on the West by Maple Street and
being a part of Lots 15 and 16 in Block 9, of the Plan of Summerville Addition
as per plat thereof in Plat Book 2 at Page 3, in the office of the Chancery
clerk of Harrison County, Mississippi.

AND ALSO:

Beginning at a point which is 100 feet East of a point on Maple Street which is
206 2/3 feet North of the Northeast corner of the intersection of First and
Maple Streets and running thence North a distance of 56 2/3 feet, thence East a
distance of 100 feet, thence South a distance of 56 2/3 feet, thence West a
distance of 100 feet to the Point of Beginning being bounded on the North by the
property now or formerly of Neville J. Gonsoulin, on the East by the property
now or formerly of the City of Biloxi, on the South by the property now or
formerly of Murphy A. Tauzin and on the West by property heretofore conveyed by
Mrs. Eva Foreman to John B. Illich on February 15, 1952. Being part of Lots 15
and 16 in Block 9, of the Plan of Summerville Addition as per plat thereof in
Plat Book 2 at Page 3, in the office of the Chancery Clerk of Harrison County,
Mississippi.

Physical address: 128 Maple Street, Biloxi, MS 39530

Parcel 77 (Tax Parcel No. 1510L-02-129.000)

The West Two Hundred (W 200’) feet of Lots Nineteen (19) and Twenty Two (22) in
Block Nine (9) of the Map or Plat of the Estate of Jacob Ott in Biloxi,
Mississippi showing Revised Subdivision of Lots 9, 11, 12, 13, 17, 18 and 19 of
Summerville addition to the City of Biloxi, Harrison County, Mississippi, as per
Map or Plat on File in the office of the Chancery Clerk in Plat Book 7, page 17.

Physical address: 134 Maple Street, Biloxi, MS

Parcel 78 (Tax Parcel No. 1510L-02-134.000)

LOT 27, BLOCK 9, PLAN OF SUMMERVILLE ADDITION TO THE CITY OF BILOXI, as per plat
on file in the office of the Chancery Clerk of Harrison County, Second Judicial
District, Mississippi, in copy Plat Book 1 at Page 26.

Physical address: 243 Howard Avenue, Biloxi, MS

Parcel 3 (Tax Parcel No. 1410I-02-002.000)

That certain lot or parcel of land having a frontage on East Howard Avenue of
100 feet, more or less, running back South between parallel lines 175 feet to
the property now or formerly of Mrs. Charles Holley, being bounded on the East
by the property now or formerly of Charles DeJean, North by East Howard Avenue,
South by the property of Mrs. Charles Holley, and on the West by property now or
formerly Mary Anticich, being the same property conveyed to Frances C. Smolcich
by deed dated March 18, 1947, which appears of record in Book 300, page 70 (CB
103, page 46), on the Records of Deeds of the Second Judicial District of
Harrison County, Mississippi, and being the West 100 feet of Lot Nine (9), the
West 100 feet of Lot Eight (8) and the West 100 feet of the North 15 feet of Lot
Seven (7), all in Block Ten (10) of

 

Exhibit B - 27



--------------------------------------------------------------------------------

Summerville, an addition to the City of Biloxi, as per map or plat thereof,
recorded in Plat Book 2, Page 3, Records of Plats of Harrison County,
Mississippi; said property being conveyed together with all improvements,
easements, rights, and appurtenances thereunto belonging or in any way
appertaining.

Physical address: 139 Maple Street, Biloxi, MS

Parcel 9 (Tax Parcel No. 1410I-02-008.000)

THAT CERTAIN LOT or parcel of land being the South part of LOT FOUR (4). BLOCK
TEN (10), SUMMERVILLE ADDITION to the City of Biloxi, Harrison County,
Mississippi; and being more fully described as fronting on Maple Street a
distance of thirty-eight and one-half (38.5’) feet, more or less, and running
back parallel lines a distance of two hundred (200’) feet, more or less; and
being bounded on the North by property now or formerly of Derouen; on the East
by Maple Street; on the South by property now or formerly of Spencer; and on the
West by property now or formerly of Picard.

Physical address: 125 Maple Street, Biloxi, MS 39530

Parcel 12 (Tax Parcel No. 1410I-02-011.000)

One (1) Lot 50 x 99 feet, more or less, South by First St., East by Maple St.,
North by Stafford, West by Stafford. Being part of Lot 2, Block 10, Summerville,
City of Biloxi, Second Judicial District of Harrison County, Mississippi.

Physical address: 270 1st Street, Biloxi, MS 39530

Parcel 13 (Tax Parcel No. 1410I-02-012.000)

One lot of land and all improvements thereon lying and being within the
corporate limits of the City of Biloxi, State of Mississippi, and County of
Harrison, and being more fully described as follows:

Bounded on the East by property of Clafai Corneaux; bounded on the West by
property of Mrs. Ransonet; bounded on the South by First Street; and bounded on
the North by the property of Frank Covacevich. Having a front on the said First
Street of Twenty-five (25) feet and running back North between parallel lines
one hundred and fifty (150) feet to the property of the said Frank Covacevich,
being a part of Lots 1, 2, and 3, in Block 10, Plan of Summerville.

Physical address: 274 1st Street, Biloxi, MS 39530

Parcel 14 (Tax Parcel No. 1410I-02-015.000)

The East 75 Feet of Lot 18, Square 10 of Summerville Addition, as per map
thereof recorded in Book 2 at Page 3 of the Record of Plat of Harrison County,
Mississippi; being further described as bounded South by First Street, West by
Borden, East by property formerly of Stafford and North by Sumrall; having a
frontage on First Street of 75 feet and running back North between parallel
lines a distance of 80 feet; and being the same property conveyed to Edward
Romero and wife, Edith Romero by Mrs. John Wentzell by Warranty Deed dated
June 23, 1937, recorded in Book 215 at Page 527 of the Deed Records of Harrison
County, Mississippi.

 

Exhibit B - 28



--------------------------------------------------------------------------------

Physical address: 286 1st Street, Biloxi, MS 39530

Parcel 19 (Tax Parcel No. 1410I-02-020.000)

The following described lot or parcel of land situated and being in Harrison
County Mississippi and in the City of Biloxi with all improvements located
thereon, as follows:

A certain lot fronting on Oak Street 50 feet and running back east between
parallel lines a distance of 180 feet and being bounded on the South by a ten
foot alley known as Covacevich Alley, on the West by Oak Street, on the North by
the property of Henrietta Stanovich Laughran, on the East by the property of
grantor; being part of lot 16 of block 10 of Summerville Addition to the City of
Biloxi, Mississippi.

Physical address: 128 Oak Street, Biloxi, MS

Parcel 20 (Tax Parcel No. 1410I-02-021.000)

That certain lot or parcel of land described as beginning at the Northeast
Corner of lot one (1), block ten (10).

Summerville Addition to the City of Biloxi; running thence West along the North
line of said lot a distance of Eighty feet (80); running thence South along the
West line of said lot one (1) a distance of twenty feet (20’); running thence
South a distance of sixty feet (60’) to the South line of lot sixteen (16),
block ten (10). Summerville Addition, running thence East a distance of one
hundred feet (100’) to the East line of the said lot one (1); running thence
North a distance eighty feet (80’) more or less, to the point of beginning; said
property being the same property as conveyed to Hypolite Picard, Jr., by Frank
Covacevich on January 28, 1943, by deed which appears of record in book 253 at
pages 254-255 of the land deed records of Harrison County, Mississippi; and
property conveyed to Mrs. Ada Picard by Donald Covacevich and Jack W. Covacevich
on January 20, 1956, by deed which appears of record in book 417 at page 42-43,
of said records; together with the exclusive right, title and use of that
certain alley known as Covacevich Alley fronting ten feet (10’) on Oak Street
and running back East a distance of one hundred eighty feet (180’); being a part
of lot 16, block 10, Summerville Addition to the City of Biloxi.

Physical address: 126 Oak Street, Biloxi, MS

Parcel 26 (Tax Parcel No. 1410I-02-026.000)

That certain lot or parcel described as having a frontage on the East side of
Oak Street of 60 feet and running back in an Easterly direction between parallel
line of a distance to 280 feet, bounded on the South by property now or formerly
of Arguellas, on the East by the property now or formerly of Maybury and Holley,
on the North by property of Thornton and Skrmetta, and on the West by Oak
Street; being part of lots 10,12 and 13 in block 10 of Summerville Addition to
the City of Biloxi, Harrison County, Mississippi.

Physical address: 138 Oak Street, Biloxi, MS

Parcel 27 (Tax Parcel No. 1410I-02-027.000)

That certain lot or parcel of land having a frontage of 60 feet on the East line
of oak street, running back East 200 feet, more or less, and being bounded North
by property now or formerly of Aherns et al, on the east by property now or
formerly of Desporte, South by property now or formerly of Mennig, and West by
Oak Street, and being part of lots 11 and 12, block 10, Summerville Addition to
the City of Biloxi, together with all improvements, rights and appurtenances
thereunto belonging.

 

Exhibit B - 29



--------------------------------------------------------------------------------

Physical address: 140 Oak Street, Biloxi, MS

Parcel 29 (Tax Parcel No. 1410I-02-031.000)

That certain lot or parcel of land described as having a frontage of 95 feet,
more or less, on the South margin of East Howard Avenue between Oak and Maple
Streets, and extending back South between parallel lines a distance of 120 feet,
more or less, and being bounded on the North by East Howard Avenue; on the East
by property now or formerly of Cvitanovich; on the South by property now or
formerly of Austin; and on the west by property now or formerly of Guich (sic)
and Thornton said property being known as Municipal 1418 and 1420 East Howard
Avenue and being parts of lots 10, 11 and 12 of block 10, Summerville Addition
to the City of Biloxi, Mississippi.

Physical address: 281 Howard Avenue, Biloxi, MS

Parcel 34 (Tax Parcel No. 1410I-03-005.000 & 1410I-04-083.000)

That certain real property situated in the City of Biloxi, Second Judicial
District of Harrison County, Mississippi and lying in Section 34, Township 7
South, Range 9 West and being more particularly described as follows to-wit:

Commencing at the Northwest corner of the intersection of U.S. Highway 90 and
Oak Street in the City of Biloxi and run thence North 82°35’56” West along the
north edge of the sidewalk a distance of 251.34 feet to an iron pipe marking the
point-of-beginning of the herein described parcel. From said point-of-beginning
run thence North 00°07’39” East a distance of 537.7 feet to an iron pipe; thence
run North 89°50’46” West a distance of 56.8 feet to an iron pipe on the West
margin of Hood Lane: thence run South 88°41’24” West a distance of 168.6 feet to
an iron pipe: thence run South 00°07’ East a distance of 505 feet to an iron pin
on the North margin of U.S. Highway 90 or East Beach Boulevard; thence continue
South 00°07’ East 283 feet more or less, to the water’s edge of the Mississippi
Sound; thence run Southerly along the water’s edge to a point that lies South
00°07’ West of the point-of-beginning; thence run North 00°07’ East a distance
of 345 feet more or less, to the point-of-beginning, but subject to the rights
of the general public and county of Harrison in and to the sand beach lying
south of the seawall and North of the shoreline of the Mississippi sound and the
easement for the construction and maintenance of the U.S. highway 90.

Physical address: Highway 90, Biloxi, MS

Parcel 52 (Tax Parcel No. 1410I-04-021.000)

Beginning at the Northwest corner of the lot of land herein described which
point is on the East line of a lane or alley sometimes known as Hood’s land,
that is 250 feet, more or less, South of the South line of East Howard Avenue;
running thence in a Southerly direction along the East line of said lane or
alley a distance of 250 feet, more or less, to the North line of the property of
now or formerly Doss Summerlin; thence running Easterly along the North line of
the land now or formerly Summerlin and of Henning, a distance of 88 feet, more
or less, to the land now or formerly Emma Johnson; running thence in a Northerly
direction and parallel with the East line of Hood’s Lane a distance of 250 feet,
more or less, to the land now or formerly Viator; thence in a Westerly direction
along the South line of the land of Viator a distance of 88 feet, more or less,
to the point of beginning; said parcel of land being bounded North by land and
now or formerly Viator; East by now or formerly Emma Johnson; South by land now
or formerly Summerlin and of Henning; and on the West by said Hood’s Lane or
Alley; together with all of the improvements, right and appurtenances thereunto
belonging.

 

Exhibit B - 30



--------------------------------------------------------------------------------

Physical address: 112 Hood Lane, Biloxi, MS

Parcel 53 (Tax Parcel No. 1410I-04-021.001)

Beginning at a point on the East line of Hood Lane 150’ South of the South line
of East Howard Avenue; thence running South along the East line of Hood Lane a
distance of 100 feet; thence running East 43 feet; thence running North and
parallel to the East line of Hood Lane a distance of 100 feet; thence running
West 43 feet to the point of beginning; and being bounded on the North by
property of J.J. Viator, Sr.; on the East by property of J.J. Viator, Jr.; and
on the West by Hood Lane.

Beginning at a point which is 150’ south of the South line or East Howard Avenue
and 43 feet East of Hood lane; thence running South and parallel with the East
line of Hood Lane 100 feet to a point; thence running east 45’ to a point;
thence running North 100 to a point; thence running West 45 feet to the point of
beginning; being bounded on the North by now or formerly Hebert; on the East by
property of J.J. Viator, Sr.; on the South by property of J.J. Viator, Jr.; and
on the West by property of J.J. Viator, Sr.

Beginning at a point 100 feet South of the South line of East Howard Avenue and
88 feet East of the East line of Hood Lane; thence running South and parallel
with the East line of Hood Lane 425 feet to a point; thence running East 45 feet
to a point; thence running North and parallel to the East line of Hood Lane 425
feet to a point; thence running West 45 feet to the point of beginning; being
bounded on the North by property now or formerly N. Broussard; on the East by
property formerly of L.O. Johnson and on the South by now or formerly of Ladner;
and on the West by J.J. Viator, Jr. and J.J. Viator, Sr.

Physical address: 120 Hood Lane, Biloxi, MS

Parcel 57 (Tax Parcel No. 1410I-04-025.000)

Beginning at a point on the South line of East Howard Avenue where the same is
intersected by the East line of Hood Lane; thence running South along the East
line of Hood Lane a distance of one hundred fifty feet (150’) to a point; thence
running East by forty-three (43’) to a point; thence running North one hundred
fifty feet (150’) to a point on the South line of East Howard Avenue; thence
running West forty-three (43’) to the point of beginning. (Section block 51 of
the City of Biloxi.)

Physical address: Howard Avenue, Biloxi, MS

Parcel 58 (Tax Parcel No. 1410I-04-026.000)

A parcel of land situated and being located in Section Block 51, City of Biloxi,
Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows, to-wit:

Beginning at the intersection of the southerly margin of Howard Avenue with the
westerly margin of Hood Lane; thence run South 00°11’56” West 339.71 feet along
the Westerly margin of Hood Lane; thence run South 88°23’02” West 169.60 feet;
thence run North 00°00’00” East 229.04 feet; thence run North 89°47’53” East
82.46 feet along the North line of the property of Navarro and the South line of
the Property of Gonsoulin/Jakes and others; thence run North 47°34’25” East
35.48 feet along the line common to Navarro and Gonsoulin/Jakes; thence run
North 01°13’44” West 90.00 feet along the West line of Navarro and the East line
of Gonsoulin/Jakes to the Southerly margin of Howard Avenue; thence run North
88°52’52” East 64.00 feet along the Southerly margin of Howard Avenue to the
Point of Beginning.

Physical address: 115 Hood Lane, Biloxi, MS

Parcel 59 (Tax Parcel No. 1410I-04-027.000 & 1410I-04-027.001)

That certain piece or parcel of land together with all improvements thereon and
appurtenances there unto belonging in the City of Biloxi, Mississippi, described
as follows:

 

Exhibit B - 31



--------------------------------------------------------------------------------

Commencing at the intersection of the South line of Howard Avenue and the West
line of Hood Lane, thence running West along the south line of Howard Avenue 114
feet to a point, which is the Point of Beginning of the property herein
conveyed, thence south 115 feet 6 inches to a point, thence West 59 feet to the
West line of Hood property and the East line of Summerlin Alley, thence North
along Summerlin Alley 115.4 feet to the South line of Howard Avenue, thence East
59 feet to the Point of Beginning, Section Block 51. Being a part of the
property described in paragraph three of the Partition Deed of Mrs. Hazel Hood
Navarro, Lewis W. Hood, Jr. and Jacks Hood, dated April 12, 1965.

AND:

That certain piece or parcel of land together with all improvement thereon and
appurtenances there unto belonging in the city of Biloxi, Harrison County,
Mississippi, described as follows:

Commencing at a point on the West line of Hood Lane and the South line of Howard
Avenue, thence running West 64 feet along the South line of Howard Avenue to a
point which is the Point of Beginning of the property herein conveyed, thence
South 90 feet to a point, thence southwesterly along the South side of the Trunk
of the live Oak tree 38 feet more or less, to a point 17 feet West of the
Northwest corner of the new garage and 23 feet East of the Southeast corner of
the property of Jack Hood, this day conveyed to Esse Gonsoulin, thence West 23
feet to the Southeast corner of the property of Jack Hood, thence North 115 feet
6 inches to the South line of Howard Avenue, thence East 50 feet to the Point of
Beginning.

SAID PARCELS being also described as:

A parcel of land situated and being located in Section Block 51, City of Biloxi,
Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows, to-wit:

Commencing at the intersection of the southerly margin of Howard Avenue with the
westerly margin of Hood Lane; thence run South 88°52’52” West 64.00 feet along
the Southerly margin of Howard Avenue to the Point of Beginning of the parcel
herein described: thence run from said Point of Beginning, South 01°13’44” East
90.00 feet; thence run South 47°34’25” West 35.48 feet; thence run South
89°47’53” West 82.46 feet; thence run North 00°00’00” West 112.12 feet to the
Southerly margin of Howard Avenue; thence run North 88°52’53” East 106.74 feet
along the Southerly margin of Howard Avenue to the Point of Beginning.

Physical address: 327 and 329 Howard Avenue, Biloxi, MS

Parcel 62 (Tax Parcel No. 1410I-04-084.000)

That certain lot or parcel of land commencing at a point in the Northeast corner
of the property of Dr. L.W. Hood known as municipal number 1310 East Howard
Avenue, said point being at the intersection of the South side of East Howard
Avenue and the West side of Hood or Maybury Lane in Biloxi, Mississippi, thence
running South along the West line of said Hood or Maybury Lane a distance of 341
feet to the point of beginning which is also the Southeast corner of the
property conveyed to Mrs. Hazel Hood Navarro by deed recorded in book 284, page
240; thence West from said point to beginning along the South boundary line of
the property of Navarro 176 feet, more or less, to an alley or the property of
Doss Summerlin; thence South a distance of 159 feet to the South line of the
property of grantors; thence East 176 feet, more or less, to a point on the West
line of Hood or Maybury Lane; thence North along the West line of Hood or
Maybury Lane a distance of 159 feet to the point of beginning said lot being
bounded by alley or property of Summerlin; South by Island View Tourist Court,
formerly of Maybury; and East by Hood or Maybury Lane.

 

Exhibit B - 32



--------------------------------------------------------------------------------

Physical address: 109 Hood Lane, Biloxi, MS

Grand Biloxi - Parcel 92 (Tidelands Lease Parcels 1 & 2)

Tidelands Parcel 1 (Tax Parcel No. 1410P-01-004.001):

A parcel of land (submerged lands and tidelands) located in Claim Section 34,
Township 7 South, Range 9 West, City of Biloxi, Second District of Harrison,
Mississippi; and being more particularly described as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of Oak Street with the south margin (right-of-way) of U.S.
Highway 90, also known as Beach Boulevard, said point having the following State
Plane Coordinates, N.A.D. 1983, Mississippi East Zone in feet, North 324439.35
and East 973456.36; said point also being the northwest corner of that certain
tract of land described by a Boundary Agreement and being recorded in Warranty
Deed Book 338, Pages 283-290; thence South 00 degrees 24 minutes 55 seconds East
350.00 feet along said east margin (right-of-way) of Oak Street to the Point of
Beginning, said point also being located at the southwest corner of a certain
tract of land per the aforesaid Boundary Agreement; thence southeasterly along
the southerly line of the aforesaid Boundary Agreement the following twelve
courses, South 60 degrees 02 minutes 16 seconds East 20.04 feet, South 81
degrees 37 minutes 19 seconds East 11.55 feet, South 58 degrees 56 minutes 29
seconds East 18.04 feet, South 73 degrees 16 minutes 20 seconds East 25.87 feet,
South 66 degrees 03 minutes 59 seconds East 65.07 feet, South 41 degrees 27
minutes 45 seconds East 12.31 feet, South 66 degrees 12 minutes 50 seconds East
18.62 feet, South 77 degrees 21 minutes 47 seconds East 19.55 feet, South 64
degrees 14 minutes 00 seconds East 35.62 feet, South 64 degrees 36 minutes 48
seconds East 33.61 feet, South 73 degrees 01 minutes 45 seconds East 9.53 feet,
South 64 degrees 30 minutes 28 seconds East 13.99 feet; thence South 88 degrees
36 minutes 20 seconds West 256.14 feet to a point on the southerly projection of
the east margin (right-of-way) of Oak Street; thence North 00 degrees 24 minutes
55 seconds West 120.78 feet along said southerly projection of the east margin
(right-of-way) of Oak Street to the said Point of Beginning. Said parcel of land
(submerged lands and tidelands) contains 15,525 square feet or 0.356 acres, more
or less.

Tidelands Parcel 2 (Tax Parcel No. 1510M-01-025.002):

A certain parcel of land (submerged lands and tidelands) located in Claim
Section 34, Township 7 South, Range 9 West, City of Biloxi, Second District of
Harrison, Mississippi; and being more particularly described as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of Oak Street with the south margin (right-of-way) of U.S.
Highway 90, also known as Beach Boulevard, said point having the following State
Plane Coordinates, N.A.D. 1983, Mississippi East Zone in feet, North 324439.35
and East 973456.36; said point also being the northwest corner of that certain
tract of land described by a Boundary Agreement and being recorded in Warranty
Deed Book 338, Pages 283-290; thence easterly along said south margin (right-of-
way) of U.S. Highway 90 the following three courses, South 89 degrees 28 minutes
50 seconds East 230.94 feet, North 88 degrees 36 minutes 20 seconds East 605.66
feet, North 88 degrees 55 minutes 15 seconds East 181.31 feet to the northeast
corner of that certain tract of land per the aforesaid Boundary Agreement;
thence South 00 degrees 11 minutes 55 seconds East 427.16 feet to the Point of
Beginning, said point also being located at the most southeasterly corner of
that certain tract of land per the aforesaid Boundary Agreement; thence continue
South 00 degrees 11 minutes 55 seconds East 34.95 feet; thence South 88 degrees
36 minutes 20 seconds West 200.00 feet to a point located on the line of that
certain tract of land per the aforesaid Boundary Agreement; thence along the
line of that certain tract of land per the aforesaid Boundary agreement the
following twenty two courses, North 01 degrees 23 minutes 40 seconds West 26.00
feet, South 88 degrees 36 minutes 20 seconds West 4.98 feet, North 01

 

Exhibit B - 33



--------------------------------------------------------------------------------

degrees 23 minutes 40 seconds West 23.20 feet, South 60 degrees 12 minutes 52
seconds East 18.40 feet; thence South 64 degrees 25 minutes 17 seconds East
17.16 feet. South 53 degrees 31 minutes 41 seconds East 6.34 feet, South 61
degrees 44 minutes 07 seconds East 12.64 feet, South 58 degrees 19 minutes 04
seconds East 10.95 feet, South 72 degrees 15 minutes 59 seconds East 7.21 feet,
North 87 degrees 19 minutes 59 seconds East 6.26 feet, North 69 degrees 43
minutes 30 seconds East 5.58 feet, North 55 degrees 09 minutes 10 seconds East
28.03 feet, North 51 degrees 12 minutes 32 seconds East 20.66 feet, North 64
degrees 38 minutes 59 seconds East 9.51 feet, North 69 degrees 37 minutes 40
seconds East 21.27 feet, North 68 degrees 12 minutes 05 seconds East 7.38 feet,
North 84 degrees 51 minutes 18 seconds East 9.84 feet, South 86 degrees 12
minutes 06 seconds East 5.33 feet, South 78 degrees 09 minutes 28 seconds East
5.62 feet, South 79 degrees 24 minutes 04 seconds East 13.16 feet, South 68
degrees 06 minutes 53 seconds East 13.84 feet, South 38 degrees 38 minutes 16
seconds East 15.61 feet to the Point of Beginning. Said parcel of land
(submerged lands and tidelands) contains 7,797 square feet or 0.179 acres, more
or less.

By virtue of that Public Tidelands Lease dated November 16, 2015 by and between
State of Mississippi Secretary of State Public Lands Division and Grand Casinos
of Biloxi, LLC recorded on December 1, 2015 as Instrument No. 2015-3099-D-J2.

Parcel 30 (Tax Parcel Nos. 1410I-02-032.000; 1410I-02-032.001-Vacated street;
1510L-02-136.000; 1510M-01-025.000; 1510M-01-025.003; and
1410P-01-004.000-leased portion for theatre)

That certain real property situated in Blocks 1 and 2, Summerville Addition, and
other lands lying south of U.S. Highway 90, City of Biloxi, Second Judicial
District of Harrison County, Mississippi, being described more in particular as
follows, to-wit:

Beginning at an iron pipe marking the Southwest corner of the intersection of
U.S. Highway 90 and Pine Street if said were extended Southward and run S
00º11’55” E a distance of 397.19 feet along said West margin to an iron pin set
at the apparent mean high water line of the Mississippi Sound, thence run
Westerly along the meanderings of said apparent mean high water line to a point
on a timber bulkhead that lies S 83º23’05” W a distance of 283.50 feet from the
last mentioned point, thence run S 03º04’55” E along said timber bulkhead a
distance of 150.00 feet to a point, thence follow the meanderings of the
apparent mean high water line Southwesterly to a point on a timber bulkhead that
lies S 64º48’05” W a distance of 89.10 feet from the last mentioned point,
thence run S 03º16’05” W along said bulkhead a distance of 133.30 feet to a
point on a pier, thence run S 87º19’05” W along said pier a distance of 78.30
Feet to a point, thence run N 02º51’05” E along the same pier a distance of
262.80 feet to a point, thence N 89º07’55” W along the same pier a distance of
336.70 feet, thence run Northwesterly along the apparent mean high water line to
a point on the East margin of Oak Street that lies N 64º29’40” W a distance of
280.27 feet from the last mentioned point, thence run N 00º24’55” W along said
East margin a distance of 350.00 feet to an iron pipe in concrete on the South
margin of U.S. Highway 90, thence follow said South margin S 89º28’50” E a
distance of 230.94 feet to an iron pin, thence continue along said South margin
N 88º36’20” E a distance of 605.66 feet to a concrete right-of-way monument,
thence continue along said South margin N 88º55’15” E a distance of 181.31 feet
to the point of beginning, together with all riparian or other rights thereunto
appertaining. (Tax Parcel Nos. 1410P-01- 004.000, 1510M-01-025.000, &
1510M-01-025.003).

Physical address: 285 Beach Blvd, Biloxi, MS 39533

AND

All of Lots 1 through 10 inclusive, Block 2, Summerville Addition, City of
Biloxi, Second Judicial District of Harrison County, Mississippi, being
described more in particular as follows, to-wit:

 

Exhibit B - 34



--------------------------------------------------------------------------------

Beginning at an iron pipe marking the Northwest corner of said Block 2,
Summerville Addition, and run N 89º45’15” E along the South margin of First
Street a distance of 480.00 feet to an iron pin marking the Northeast corner of
said Block 2; thence run S 00º11’55” E along the West margin of Pine Street a
distance of 365.29 feet to a point on the North margin of the North Service
Drive of U. S. Highway 90; thence run S 89º23’18” W along said North margin a
distance of 480.57 feet to the East margin of Maple Street; thence run N
00º06’40” W along the East margin of Maple Street a distance of 368.36 feet to
the point of beginning. (Tax Parcel No. 1510L-02-136.000) AND

All of Lots 3-8 inclusive, Block 1, Summerville Addition, plus the East 20 feet
of Lot 2 and the East 10 feet of Lot 9, Block 1, Summerville Addition, City of
Biloxi, Second Judicial District, Harrison County, Mississippi, being described
more in particular as follows, to-wit:

Beginning at an iron pipe marking the Northeast corner of said Block 1 and run
South 00°03’09” East along the West margin of Maple Street a distance of 366.93
feet to a point on the North margin or the North Service Drive of U.S. Highway
90; thence run Southwesterly along said North margin to a point that lies South
89°06’54” West a distance of 340.17 feet from the last mentioned point; thence
run North 00°06’31” East a distance of 171.02 feet to a point; thence run North
89°49’51” East a distance of 169.68 feet to a point; thence run North 00°03’40”
West a distance of 199.93 feet to the South margin of First Street; thence run
North 89°45’15” East along said South margin of First Street a distance of
170.00 feet to the point of beginning. (Tax Parcel No. 1410I-02- 032.000)

Physical address: Beach Blvd, Biloxi, MS

AND All that part of vacated and abandoned Maple Street lying North of the South
right-of-way line of U.S. Highway 90 and South of the South line of First Street
being that portion of maple street vacated pursuant to Resolution No. 601-96 of
the City of Biloxi, located in Section 34, Township 7 South, Range 9 West, City
of Biloxi, Second Judicial District of Harrison County, Mississippi. Also known
as (Tax Parcel No. 1410I-02-032.001)

By virtue of that Lease dated June 23, 1992, executed by and between Mavar,
Inc., Lessor, and Grand Casinos of Mississippi, Inc.-Biloxi, Lessee, as
evidenced by a memorandum recorded on June 25, 1992 and in Book 244 at Page 309,
as amended by that First Amendment to Lease dated February 1, 1993, as evidenced
by memorandum recorded on February 5, 1993 in Deed Book 251 at Page 588, as
further amended by Second Amendment to Lease dated February 1, 1993, recorded on
February 5, 1993 in Deed Book 251 at Page 593, re-recorded in Deed Book 253 at
Page 385, as further amended by Third Amendment to Ground Lease dated July 31,
1998, recorded on August 7, 1998 in Deed Book 328 at Page 253, as assigned by
Grand Casinos of Biloxi, LLC (as successor in interest to Grand Casinos of
Mississippi, Inc. - Biloxi) to Grand Biloxi LLC recorded on July 28, 2017 as
Instrument No. 2017-1821-D-J2.

Parcel 60 (Tax Parcel No. 1410I-04-028.000)

Beginning at a point on the South side of the sidewalk on the South margin of
East Howard Avenue between Oak Street and Sophie Street where the line dividing
the property of Halat and Mrs. Emma Summerlin intersects the South margin of the
sidewalk on the South margin of East Howard Avenue, thence running South along
the line dividing the property herein described and the property of Halat a
distance of 430 feet, more or less, to a point where said boundary intersects
East Water Street if same were extended to that point; thence running in an
Easterly direction a distance of 108 feet along East Water Street extended to
the Westerly boundary of the property of Mrs. L. W. Hood, Sr.; thence, running
in a Northerly direction along the boundary dividing the property herein
described and the Hood property a distance of 430 feet, more or less, to the
South side of the sidewalk on the South margin of East Howard Avenue, thence
running along the South boundary of said sidewalk along a Westerly direction 108
feet, more or less, to the point of beginning.

 

Exhibit B - 35



--------------------------------------------------------------------------------

LESS AND EXCEPT

A parcel situated in the Northwest corner of the subject property measuring 106
feet North and South by 49 feet East and West which was conveyed by Mrs. Emma
Summerlin to Bairlleaux and Esposito. This being the same property conveyed to
Grantors by PEGGY WUNSTEL BERGERON on 24th of March 1993, and recorded in Book
260 pages 480 and 481.

Physical address: Howard Avenue

Harrah’s Metropolis

TRACT #1:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS TWO (2) AND ELEVEN (11),
TOWNSHIP SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL
MERIDIAN, BEING LOTS 29 THROUGH 36 AND LOTS 467 THROUGH 474 IN BLOCK 4 OF THE
CITY OF METROPOLIS, MASSAC COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED IN DEED
BOOK N, PAGE 375 IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE NORTH LINE OF FRONT
STREET AND THE EASTERLY RIGHT OF WAY LINE OF MARKET STREET, BEING THE SOUTHWEST
CORNER OF SAID LOT 36; THENCE ALONG THE EASTERLY RIGHT OF WAY LINE OF MARKET
STREET, SAID MARKET STREET HAVING AN 80 FOOT RIGHT OF WAY, N 34 DEGREES 47’46”
E, 150.00 FEET TO THE SOUTH LINE OF FIRST STREET AND BEING THE NORTHWEST CORNER
OF SAID LOT 474; THENCE ALONG THE SOUTH LINE OF FIRST STREET, NOW VACATED, S 55
DEGREES 12’ 14” E, 319.98 FEET TO THE NORTHEAST CORNER OF SAID LOT 467; THENCE
ALONG THE EAST LINE OF SAID LOTS 467 AND 29, S 34 DEGREES 47’46” W, 150.00 FEET
TO THE NORTH LINE OF FRONT STREET; THENCE ALONG THE NORTH LINE OF FRONT STREET,
NOW VACATED, N 55 DEGREES 12’14” W, 319.98 FEET TO THE POINT OF BEGINNING,
SITUATED IN MASSAC COUNTY, ILLINOIS.

TRACT #2:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS TWO (2) AND ELEVEN (11),
TOWNSHIP SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL
MERIDIAN, BEING LOTS 100 THROUGH 108, LOTS 142 THROUGH 144, THE SOUTHERLY 70
FEET OF LOTS 139 AND 141, THE WESTERLY 10 FEET OF THE NORTHERLY 80 FEET OF LOT
141, THE VACATED 14 FOOT ALLEY, ALL IN BLOCK 12, ALSO BLOCK 3, VACATED FIRST
STREET BETWEEN FERRY STREET AND METROPOLIS STREET AND VACATED FRONT STREET
BETWEEN FERRY STREET AND METROPOLIS STREET, ALL LOCATED IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED IN DEED BOOK N,
PAGE 375 IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS: BEGINNING AT THE INTERSECTION OF THE EASTERLY RIGHT OF WAY LINE OF
FERRY STREET AND THE SOUTH LINE OF FRONT STREET; THENCE TO AND ALONG THE
EASTERLY RIGHT OF WAY LINE OF FERRY STREET, SAID FERRY STREET HAVING AN 80 FOOT
RIGHT OF WAY; N 34 DEGREES 47’46” E, 519.00 FEET TO THE SOUTH RIGHT OF WAY LINE
OF SECOND STREET; THENCE ALONG THE SOUTH RIGHT OF WAY LINE OF SECOND STREET,
SAID SECOND STREET HAVING AN 80 FOOT RIGHT OF WAY, S 55 DEGREES 12’14” E, 189.99
FEET; THENCE LEAVING SECOND STREET RIGHT OF WAY AND 10

 

Exhibit B - 36



--------------------------------------------------------------------------------

FEET EASTERLY OF AND PARALLEL TO THE WEST LINE OF SAID LOT 141, S 34 DEGREES
47’46” W, 80.00 FEET; THENCE 70 FEET NORTHERLY OF AND PARALLEL TO THE SOUTH LINE
OF LOTS 139 AND 141, S 55 DEGREES 12’14” E, 169.98 FEET TO THE WESTERLY RIGHT OF
WAY LINE OF METROPOLIS STREET; THENCE ALONG THE WESTERLY RIGHT OF WAY LINE OF
METROPOLIS STREET, SAID METROPOLIS STREET HAVING A 100 FOOT RIGHT OF WAY, S 34
DEGREES 47’46” W, 439.00 FEET TO THE SOUTH LINE OF FRONT STREET AS ESTABLISHED
BY BOUNDARY LINE AGREEMENT RECORDED IN DEED BOOK 535, PAGE 042 IN THE MASSAC
COUNTY CLERK’S OFFICE; THENCE ALONG THE SOUTH LINE OF FRONT STREET, NOW VACATED,
N 55 DEGREES 12’14” W, 359.97 FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC
COUNTY, ILLINOIS,

AND AN EASEMENT FOR THE PURPOSES OF INGRESS AND EGRESS, OVER AND ACROSS THE
FOLLOWING DESCRIBED PARCEL OF LAND, TO-WIT: A PART OF LOT ONE HUNDRED FORTY ONE
(141) IN BLOCK TWELVE (12) CITY OF METROPOLIS ILLINOIS, AS PER RECORDED PLAT
THEREOF, DESCRIBED AS FOLLOWS:

BEGIN AT A POINT IN THE NORTH BOUNDARY LINE OF SAID LOT 141, BLOCK TWELVE (12),
CITY OF METROPOLIS, ILLINOIS, THIRTY (30) FEET WEST OF THE NORTH EAST CORNER,
RUN THENCE WESTWARDLY, ALONG THE NORTH BOUNDARY LINE OF SAID LOT A DISTANCE OF
TWENTY (20) FEET TO A POINT; RUN THENCE, AT RIGHT ANGLES, SOUTHERLY ON A LINE
PARALLEL WITH METROPOLIS STREET, A DISTANCE OF 80 FEET TO A POINT; RUN THENCE,
AT RIGHT ANGLES, EASTERLY ON A LINE PARALLEL WITH SECOND STREET, A DISTANCE OF
TWENTY (20) FEET; TO A POINT; RUN THENCE, NORTHERLY, AT RIGHT ANGLES, ON A LINE
PARALLEL WITH METROPOLIS STREET, A DISTANCE OF EIGHTY (80) FEET; TO THE POINT OF
BEGINNING; SAID PARCEL OVER WHICH SAID EASEMENT EXTENDS, FRONTING TWENTY
(20) FEET ON THE SOUTH SIDE OF SECOND STREET, AND EXTENDING SOUTHERLY, BETWEEN
PARALLEL LINES, A DISTANCE OF EIGHTY (80) FEET AS SET FORTH IN DEED RECORDS AT
VOLUME 127, PAGES 59-60 IN THE RECORDER’S OFFICE, MASSAC COUNTY, ILLINOIS.

(EXCEPT THE ENTIRE SOUTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY:)

BEING A PORTION OF THE VACATED FRONT STREET RIGHT-OF-WAY LOCATED EAST OF FERRY
STREET AND WEST OF METROPOLIS STREET IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL SECTION 11, TOWNSHIP 16
SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PROPERTY BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A STEEL ROD, ONE-HALF INCH IN
DIAMETER, TWENTY-FOUR INCHES LONG WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS
L.R.L.S. 2651” SET AT THE SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3 OF THE
PLAT OF METROPOLIS CITY OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378 OF THE
MASSAC COUNTY CLERK’S OFFICE, SAID POINT BEING LOCATED WHERE THE EASTERLY
RIGHT-OF-WAY LINE OF FERRY STREET INTERSECTS THE NORTHERLY RIGHT-OF-WAY LINE OF
FRONT STREET ; THENCE FROM SAID POINT OF BEGINNING PROCEED S. 55 DEGREES 12’14”
E. ALONG AND WITH THE SOUTHERLY LINE OF THE AFORESAID BLOCK NO. 3 AND THE
NORTHERLY LINE OF SAID FRONT STREET, 359.97 FEET TO A MAGNETIC NAIL SET NEAR THE
BACK OF A CONCRETE WALK SAID NAIL BEING LOCATED AT THE SOUTHEASTERLY CORNER OF
LOT NO. 19, BLOCK NO. 3 OF THE AFORESAID PLAT OF METROPOLIS CITY AND ON THE
WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS STREET; THENCE PROCEED S. 34 DEGREES
47’46” W, ALONG AND WITH THE PROJECTED WESTERLY RIGHT-OF-WAY LINE OF SAID
METROPOLIS

 

Exhibit B - 37



--------------------------------------------------------------------------------

STREET 55.00 FEET TO A MAGNETIC NAIL WITH A YELLOW PLASTIC CAP STAMPED “FMT
ENGRS I.L.R.S. 2651” SET ON THE NORTHERLY LINE OF TRACT 9 AS DESCRIBED IN
BOUNDARY LOCATION AGREEMENT BETWEEN THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS
RIVERBOAT CASINO CRUISES, INC., RECORDED IN VOLUME 535 AT PAGES 42 THROUGH 46 OF
RECORDS IN THE MASSAC COUNTY CLERK’S OFFICE, SAID MARKER ALSO BEING LOCATED ON
THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID FRONT STREET; THENCE PROCEED N. 55
DEGREES 12’14” W. ALONG AND WITH SAID RIGHT-OF-WAY LINE A DISTANCE OF 359.97
FEET TO A MAGNETIC NAIL WITH A YELLOW PLASTIC CAP AS HERETOFORE DESCRIBED SET AT
THE INTERSECTION WITH THE PROJECTED EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID
FERRY STREET; THENCE PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID
PROJECTED LINE, 55.00 FEET TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED
PROPERTY.

THE ABOVE SAID TRACT #2 (FEE PARCEL) IS ALSO DESCRIBED AS FOLLOWS:

SUB-TRACT 2:

LOTS 103-108 (EXCEPTING THEREFROM THE NORTHERLY 30 FEET OF LOT 105), THE
SOUTHERLY 70 FEET OF LOT 139, AND THE SOUTHERLY 70 FEET OF THE EASTERLY 50 FEET
OF LOT 141, ALL IN BLOCK 12 AS PER THE ORIGINAL PLAT AND AN EASEMENT FOR THE
PURPOSES OF INGRESS AND EGRESS, OVER AND ACROSS THE FOLLOWING DESCRIBED PARCEL
OF LAND, TO-WIT: A PART OF LOT ONE HUNDRED FORTY ONE (141) IN BLOCK TWELVE
(12) CITY OF METROPOLIS ILLINOIS, AS PER RECORDED PLAT THEREOF, DESCRIBED AS
FOLLOWS: BEGIN AT A POINT IN THE NORTH BOUNDARY LINE OF SAID LOT 141, BLOCK
TWELVE (12), CITY OF METROPOLIS, ILLINOIS, THIRTY (30) FEET WEST OF THE NORTH
EAST CORNER, RUN THENCE WESTWARDLY, ALONG THE NORTH BOUNDARY LINE OF SAID LOT A
DISTANCE OF TWENTY (20) FEET TO A POINT; RUN THENCE, AT RIGHT ANGLES, SOUTHERLY
ON A LINE PARALLEL WITH METROPOLIS STREET, A DISTANCE OF 80 FEET TO A POINT; RUN
THENCE, AT RIGHT ANGLES, EASTERLY ON A LINE PARALLEL WITH SECOND STREET, A
DISTANCE OF TWENTY (20) FEET TO A POINT; RUN THENCE, NORTHERLY, AT RIGHT ANGLES,
ON A LINE PARALLEL WITH METROPOLIS STREET, A DISTANCE OF EIGHTY (80) FEET TO THE
POINT OF BEGINNING; SAID PARCEL OVER WHICH SAID EASEMENT EXTENDS, FRONTING
TWENTY (20) FEET ON THE SOUTH SIDE OF SECOND STREET, AND EXTENDING SOUTHERLY,
BETWEEN PARALLEL LINES, A DISTANCE OF EIGHTY (80) FEET AS SET FORTH IN DEED
RECORDS AT VOLUME 127, PAGES 59-60 IN THE RECORDER’S OFFICE, MASSAC COUNTY,
ILLINOIS.

SUB-TRACT 7:

THE WEST 10 FEET OF LOT 141, LOT 142, LOT 143, LOT 144, LOT 100, LOT 101 AND LOT
102 IN BLOCK 12 OF THE ORIGINAL PLAT.

SUB-TRACT 14:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11 OF TOWNSHIP 16 SOUTH,
RANGE 4 BAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC
COUNTY, ILLINOIS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A MAGNETIZED NAIL SET IN THE TOP OF A THREE FOOT PLUS OR MINUS HIGH
CONCRETE WALL LOCATED WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF THE HEREIN
DESCRIBED ALLEY INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE

 

Exhibit B - 38



--------------------------------------------------------------------------------

OF FERRY STREET, SAID POINT BEING LOCATED SOUTH 34 DEGREES 47 MINUTES 46 SECONDS
WEST A DISTANCE OF 150.00 FEET FROM ANOTHER MAGNETIZED NAIL SET AT THE
INTERSECTION OF THE AFORESAID FERRY STREET RIGHT OF WAY LINE WITH THE
SOUTHWESTERLY RIGHT OF WAY LINE OF SECOND STREET AT THE NORTHERLY MOST CORNER OF
THE AFORESAID BLOCK 12; THENCE FROM SAID POINT OF BEGINNING PROCEED SOUTH 55
DEGREES 12 MINUTES 14 SECONDS EAST ALONG AND WITH THE NORTHEASTERLY RIGHT OF WAY
LINE OF THE HEREIN DESCRIBED PROPERTY 359.97 FEET TO A STAINLESS STEEL PLUG SET
IN THE NORTHWESTERLY SIDE OF A CONCRETE SIDEWALK ON THE NORTHWESTERLY RIGHT OF
WAY LINE OF METROPOLIS STREET; THENCE SOUTH 34 DEGREES 47 MINUTES 46 SECONDS
WEST WITH A PROJECTION OF SAID LINE 14.00 FEET TO A ONE HALF INCH DIAMETER STEEL
ROD AND CAP SET AT THE INTERSECTION WITH THE SOUTHWESTERLY RIGHT OF WAY LINE OF
THE HEREIN DESCRIBED ALLEY; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST
ALONG AND WITH SAID LINE 359.97 FEET TO A ONE HALF INCH DIAMETER STEEL ROD AND
CAP SET AT THE INTERSECTION WITH THE SOUTHEASTERLY RIGHT OF WAY LINE OF FERRY
STREET AFORESAID; THENCE NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST ALONG AND
WITH A PROJECTION OF SAID LINE 14.00 FEET TO THE POINT OF BEGINNING. A/K/A
VACATED 14 FOOT PUBLIC ALLEY LOCATED IN BLOCK 12 OF THE CITY OF METROPOLIS
BETWEEN FIRST, SECOND, FERRY AND METROPOLIS STREETS.

SUB-TRACT 15:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11 OF TOWNSHIP 16 SOUTH,
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC
COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE
HALF INCH DIAMETER REBAR FOUND WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF
FIRST STREET INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE OF FERRY STREET,
SAID POINT BEING THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 12; THENCE FROM
SAID POINT OF BEGINNING PROCEED SOUTH 55 DEGREES 12 MINUTES 14 SECONDS EAST WITH
THE NORTHEASTERLY RIGHT OF WAY LINE OF FIRST STREET 359.97 FEET TO A STAINLESS
STEEL PLUG SET IN THE NORTHWESTERLY OR BACK SIDE OF AN EIGHT FOOT WIDE CONCRETE
WALK WHERE SAID RIGHT OF WAY LINE INTERSECTS THE NORTHWESTERLY RIGHT OF WAY LINE
OF METROPOLIS STREET; THENCE SOUTH 34 DEGREES 47 MINUTES 46 SECONDS WEST WITH A
PROJECTION OF SAID NORTHWESTERLY LINE 35.00 FEET TO THE CENTER LINE OF THE RIGHT
OF WAY OF FIRST STREET; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG
AND WITH SAID CENTERLINE 359.97 FEET TO THE POINT OF INTERSECTION WITH THE
SOUTHEASTERLY RIGHT OF WAY LINE OF FERRY STREET IF PROJECTED IN A SOUTHWESTERLY
DIRECTION FROM THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 12; THENCE NORTH
34 DEGREES 47 MINUTES 46 SECONDS EAST ALONG AND WITH SAID PROJECTED LINE, 35.00
FEET TO THE POINT OF BEGINNING. A/K/A VACATED NORTHERLY ONE HALF (35 FEET) OF
FIRST STREET BETWEEN FERRY AND METROPOLIS STREETS.

SUB-TRACT 20:

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11), TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC COUNTY, ILLINOIS, AND BEING ALL OF
LOTS 19 THROUGH 27 AND LOTS 457 THROUGH 462 OF BLOCK 3 OF THE CITY OF METROPOLIS
AS SHOWN BY PLAT OF SAID CITY RECORDED IN DEED BOOK N, PAGES 375-

 

Exhibit B - 39



--------------------------------------------------------------------------------

377, IN THE MASSAC COUNTY CLERK’S OFFICE, SAID PARCEL OF LAND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A 1/2 INCH DIAMETER STEEL ROD
AND PLASTIC CAP (HEREINAFTER REFERENCED AS A STEEL ROD AND CAP) SET WHERE THE
NORTHERLY

RIGHT-OF-WAY LINE OF FRONT STREET INTERSECTS THE EASTERLY RIGHT-OF-WAY LINE OF
FERRY STREET, SAID STREETS BEING PUBLIC THOROUGHFARES HAVING RIGHTS-OF-WAY
WIDTHS OF 55 FEET AND 80 FEET, RESPECTIVELY; THENCE FROM SAID POINT OF BEGINNING
PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID EASTERLY RIGHT-OF-WAY LINE
AND THE WESTERLY LINE OF LOT 27 AFORESAID, 75.00 FEET TO A STEEL ROD AND CAP SET
AT THE COMMON CORNER BETWEEN LOTS 27 AND 465 OF THE AFORESAID BLOCK 3; THENCE S.

55 DEGREES 12’14” E. LEAVING SAID EASTERLY RIGHT-OF-WAY LINE AND ALONG AND WITH
THE COMMON LOT LINE BETWEEN LOTS 27, 26, 25 AND 465, 464 AND 463, A DISTANCE OF
119.99 FEET TO A STEEL ROD AND CAP SET AT THE COMMON CORNER OF LOTS 24, 25, 462
AND 463 OF SAID BLOCK 3; THENCE N. 34 DEGREES 47’46” E. ALONG AND WITH THE
DIVISION LINE BETWEEN LOTS 462 AND 463, A DISTANCE OF 75.00 FEET TO A STEEL ROD
AND CAP SET AT THE COMMON CORNER OF SAID LOTS ON THE SOUTHERLY RIGHT-OF-WAY LINE
OF FIRST STREET, A PUBLIC THOROUGHFARE HAVING A RIGHT-OF-WAY WIDTH OF 35 FEET;
THENCE S 55 DEGREES 12’14” E. ALONG AND WITH SAID SOUTHERLY LINE AND THE
NORTHERLY LINES OF LOTS 462 THROUGH 457 AFORESAID, 239.98 FEET TO A STEEL ROD
AND CAP SET AT THE POINT OF INTERSECTION WITH THE WESTERLY RIGHT-OF-WAY LINE OF
ANOTHER PUBLIC THOROUGHFARE KNOWN AS METROPOLIS STREET AND HAVING A 100 FOOT
RIGHT-OF-WAY WIDTH, THENCE S. 34 DEGREES 47’46” W. ALONG AND WITH SAID WESTERLY
LINE AND THE EASTERLY LINES OF LOTS 457 AND 19 AFORESAID, 150.00 FEET TO A
MAGNETIC NAIL SET AT THE BACK OF A CONCRETE WALK AT THE POINT OF INTERSECTION
WITH THE NORTHERLY RIGHT-OF-WAY LINE OF THE AFORESAID FRONT STREET; THENCE N. 55
DEGREES 12’14” W. ALONG AND WITH SAID NORTHERLY LINE AND THE SOUTHERLY LINES OF
LOTS 19 THROUGH 27 AFORESAID, 359.97 FEET TO THE POINT OF BEGINNING.

SUB-TRACT 21:

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11) , TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC COUNTY, ILLINOIS, AND BEING ALL OF
LOTS 463, 464 AND 465 OF BLOCK 3 OF THE CITY OF METROPOLIS AS SHOWN BY PLAT OF
SAID CITY RECORDED IN DEED BOOK N, PAGES 375-377 IN THE MASSAC COUNTY CLERK’S
OFFICE, SAID PARCEL OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A 1/2 INCH DIAMETER STEEL ROD AND PLASTIC CAP (HEREINAFTER
REFERENCED AS A STEEL ROD AND CAP) SET WHERE THE SOUTHERLY RIGHT-OF-WAY LINE OF
FIRST STREET INTERSECTS THE EASTERLY RIGHT-OF-WAY LINE OF FERRY STREET, SAID
STREETS BEING PUBLIC THOROUGHFARES HAVING RIGHTS-OF-WAY WIDTHS OF 35 FEET AND 80
FEET, RESPECTIVELY, SAID MARKER ALSO BEING LOCATED AT THE NORTHWESTERLY CORNER
OF LOT 465 OF BLOCK 3; THENCE FROM SAID POINT OF BEGINNING PROCEED S. 55 DEGREES
12’14” E. ALONG AND WITH SAID SOUTHERLY LINE AND THE NORTHERLY LINE OF LOTS 465,
464 AND 463 AFORESAID, 119.99 FEET TO A STEEL ROD AND CAP SET AT THE COMMON
CORNER BETWEEN LOTS 462 PAGE 463; THENCE LEAVING SAID SOUTHERLY LINE, PROCEED
ALONG AND WITH THE COMMON LINE BETWEEN THE AFORESAID LOTS 462 AND 463, S. 34
DEGREES 47’46” W., A DISTANCE

 

Exhibit B - 40



--------------------------------------------------------------------------------

OF 75.00 FEET TO A STEEL ROD AND CAP SET AT THE COMMON CORNER OF LOTS 462, 463,
24 AND 25 OF SAID BLOCK 3; THENCE N. 55 DEGREES 12’14” W. ALONG AND WITH THE
COMMON LINE BETWEEN LOTS 25, 26, 27, 463, 464 AND 465, A DISTANCE OF 119.99 FEET
TO A STEEL ROD AND CAP SET ON THE EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID
FERRY STREET AT THE COMMON CORNER BETWEEN LOTS 27 AND 465; THENCE N. 34 DEGREES
47 ‘46” E. ALONG AND WITH SAID EASTERLY LINE AND THE WESTERLY LINE OF LOT 465
AFORESAID, 75.00 FEET TO THE POINT OF BEGINNING.

SUB-TRACT 22:

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11), TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC COUNTY, ILLINOIS, AND BEING THE
FIRST STREET RIGHT-OF-WAY LOCATED BETWEEN THE EASTERLY RIGHT-OF-WAY LINE OF
FERRY STREET AND THE WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS STREET, SAID
PROPERTY BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A 1/2 INCH
DIAMETER STEEL ROD AND PLASTIC CAP (HEREINAFTER REFERENCED AS A STEEL ROD AND
CAP) SET WHERE THE SOUTHERLY RIGHT-OF-WAY LINE OF FIRST STREET INTERSECTS THE
EASTERLY RIGHT-OF-WAY LINE OF FERRY STREET, SAID STREETS BEING PUBLIC
THOROUGHFARES HAVING RIGHTS-OF-WAY WIDTHS OF 35 FEET AND 80 FEET RESPECTIVELY,
THENCE PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID EASTERLY LINE, 35.00
FEET TO A RAILROAD SPIKE SET AT THE POINT OF INTERSECTION WITH THE NORTHERLY
LINE OF SAID FIRST STREET; THENCE S. 55 DEGREES 12’14” E. ALONG AND WITH SAID
NORTHERLY LINE, 359.97 FEET TO A RAILROAD SPIKE, SET AT THE POINT OF
INTERSECTION WITH THE WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS STREET, A PUBLIC
THOROUGHFARE HAVING A RIGHT-OF-WAY WIDTH OF 100 FEET; THENCE S. 34 DEGREES
47’46” W. ALONG AND WITH SAID WESTERLY LINE 35.00 FEET TO A STEEL ROD AND CAP
SET AT THE POINT OF INTERSECTION WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF FIRST
STREET AND THE NORTHERLY LINE OF BLOCK 3 OF THE CITY OF METROPOLIS AS SHOWN BY
PLAT OF SAID CITY RECORDED IN DEED BOOK N, PAGES 375-377 OF THE MASSAC COUNTY
CLERK’S OFFICE; THENCE N. 55 DEGREES 12’14” W. ALONG AND WITH SAID COMMON LINE
359.97 FEET TO THE POINT OF BEGINNING.

SUB-TRACT 23:

THE ENTIRE NORTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY: PORTION
OF FRONT STREET RIGHT-OF-WAY BETWEEN FERRY STREET AND METROPOLIS STREET TO BE
CLOSED AND VACATED. BEING A PORTION OF THE FRONT STREET RIGHT-OF-WAY LOCATED
EAST OF FERRY STREET AND WEST OF METROPOLIS STREET IN THE CITY OF METROPOLIS,
MASSAC COUNTY, ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL SECTION 11,
TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PROPERTY
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A STEEL ROD, ONE-HALF
INCH IN DIAMETER, TWENTY-FOUR INCHES LONG WITH A YELLOW PLASTIC CAP STAMPED “FMT
ENGRS L.R.L.S. 2651” SET AT THE SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3
OF THE PLAT OF METROPOLIS CITY OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378
OF THE MASSAC COUNTY CLERK’S OFFICE, SAID POINT BEING LOCATED AT THE
SOUTHWESTERLY CORNER OF DOROTHY MILLER PARK WHERE THE EASTERLY RIGHT-OF-WAY LINE
OF FERRY STREET INTERSECTS THE NORTHERLY RIGHT-OF-WAY LINE OF FRONT STREET;
THENCE FROM SAID POINT OF BEGINNING PROCEED S. 55 DEGREES 12’14” E. ALONG AND
WITH THE SOUTHERLY LINE OF THE AFORESAID BLOCK NO. 3 AND THE NORTHERLY LINE OF
SAID

 

Exhibit B - 41



--------------------------------------------------------------------------------

FRONT STREET, 359.97 FEET TO A MAGNETIC NAIL SET NEAR THE BACK OF A CONCRETE
WALK AT THE SOUTHEASTERLY CORNER OF SAID DOROTHY MILLER PARK, SAID NAIL BEING
LOCATED AT THE SOUTHEASTERLY CORNER OF LOT NO. 19, BLOCK NO. 3 OF THE AFORESAID
PLAT OF METROPOLIS CITY AND ON THE WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS
STREET; THENCE PROCEED S. 34 DEGREES 47’46” W, ALONG AND WITH THE PROJECTED
WESTERLY RIGHT-OF-WAY LINE OF SAID METROPOLIS STREET 55.00 FEET TO A MAGNETIC
NAIL WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS I.L.R.S. 2651” SET ON THE
NORTHERLY LINE OF TRACT 9 AS DESCRIBED IN BOUNDARY LOCATION AGREEMENT BETWEEN
THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS RIVERBOAT CASINO CRUISES, INC.,
RECORDED IN VOLUME 535 AT PAGES 42 THROUGH 46 OF RECORDS IN THE MASSAC COUNTY
CLERK’S OFFICE, SAID MARKER ALSO BEING LOCATED ON THE SOUTHERLY RIGHT-OF-WAY
LINE OF SAID FRONT STREET; THENCE PROCEED N. 55 DEGREES 12’14” W. ALONG AND WITH
SAID RIGHT-OF-WAY LINE AND THE LINE OF SAID TRACT 9, A DISTANCE OF 359.97 FEET
TO A MAGNETIC NAIL WITH A YELLOW PLASTIC CAP AS HERETOFORE DESCRIBED SET AT THE
INTERSECTION WITH THE PROJECTED EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID
FERRY STREET; THENCE PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID
PROJECTED LINE, 55.00 FEET TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED
PROPERTY.

SUB-TRACT 24:

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11) R TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC COUNTY, ILLINOIS, AND BEING A
PORTION OF LOT 105, BLOCK 12 OF THE CITY OF METROPOLIS AS SHOWN BY PLAT OF THE
CITY OF METROPOLIS RECORDED IN DEED BOOK N, PAGE 375-377 IN THE MASSAC COUNTY
CLERK’S OFFICE, SAID PARCEL OF LAND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS: BEGINNING AT A 1/2 INCH DIAMETER STEEL ROD AND PLASTIC CAP PREVIOUSLY
SET WHERE THE WESTERLY LINE OF THE AFORESAID LOT 105 INTERSECTS THE FORMER
SOUTHERLY RIGHT-OF-WAY LINE OF A FOURTEEN FOOT WIDE PUBLIC ALLEY (THE “ALLEY”)
CLOSED BY CITY OF METROPOLIS, ILLINOIS, ORDINANCE #2001-13, RECORDED APRIL 11,
2001, IN BOOK 568, PAGE 59 OF THE OFFICIAL RECORDS OF MASSAC COUNTY, ILLINOIS
(THE “ORDINANCE”), SAID POINT OF BEGINNING BEING LOCATED S. 55 DEGREES 12’14” E.
A DISTANCE OF 199.98 FEET FROM ANOTHER 1/2 INCH DIAMETER STEEL ROD AND PLASTIC
CAP PREVIOUSLY SET WHERE SAID SOUTHERLY LINE INTERSECTS THE EASTERLY
RIGHT-OF-WAY LINE OF FERRY STREET, A PUBLIC THOROUGHFARE HAVING A RIGHT-OF-WAY
WIDTH OF EIGHTY FEET, SAID STREET ALLEY INTERSECTION POINT BEING LOCATED S. 34
DEGREES 47’46” W. A DISTANCE OF 164.00 FEET FROM THE POINT OF INTERSECTION OF
SAID EASTERLY RIGHT-OF-WAY LINE WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF SECOND
STREET, ANOTHER PUBLIC THOROUGHFARE HAVING A RIGHT-OF-WAY WIDTH OF EIGHTY FEET;
THENCE FROM THE POINT OF BEGINNING PROCEED S. 34 DEGREES 47’46” W. ALONG AND
WITH THE DIVISION LINE BETWEEN LOTS 105 AND 104 OF THE AFORESAID BLOCK 12, A
DISTANCE OF 30.00 FEET TO A 1/2 STEEL ROD AND PLASTIC CAP PREVIOUSLY SET AT THE
SOUTHWESTERLY CORNER OF THE HEREIN DESCRIBED PROPERTY; THENCE S 55 DEGREES
12’14” E. ACROSS SAID LOT 105, A DISTANCE OF 40.00 FEET TO A STAINLESS STEEL
PLUG PREVIOUSLY SET IN A CONCRETE SLAB ON THE DIVISION LINE BETWEEN LOTS 105 AND
106 OF THE AFORESAID BLOCK 12; THENCE N. 34 DEGREES 47’46” E. ALONG AND WITH
SAID DIVISION LINE 30.00 FEET TO A 1/2 INCH DIAMETER STEEL ROD AND PLASTIC CAP
PREVIOUSLY SET ON THE AFORESAID FORMER SOUTHERLY RIGHT-OF-WAY LINE OF SAID
ALLEY; THENCE N 55 DEGREES 12’14” W. ALONG AND WITH THE SOUTHERLY LINE OF SAID
VACATED ALLEY 40.00 FEET TO THE POINT OF BEGINNING.

 

Exhibit B - 42



--------------------------------------------------------------------------------

TRACT #3:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION TWO (2), TOWNSHIP SIXTEEN
(16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL MERIDIAN, BEING LOT 205
AND THE WESTERLY 2/3 OF LOT 207, BLOCK 17 IN THE CITY OF METROPOLIS, MASSAC
COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED IN DEED BOOK N, PAGE 375 IN THE
MASSAC COUNTY CLERK’ S OFFICE, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHERLY RIGHT OF WAY LINE OF SECOND
STREET AND THE EASTERLY RIGHT OF WAY LINE OF FERRY STREET; THENCE ALONG THE
EASTERLY RIGHT OF WAY LINE OF FERRY STREET, SAID FERRY STREET HAVING AN 80 FOOT
RIGHT OF WAY, N 34 DEGREES 47’06” W, 74.98 FEET TO THE NORTHWEST CORNER OF SAID
LOT 205; THENCE ALONG THE NORTH LINE OF SAID LOT 205, S 55 DEGREES 12’11” E,
119.98 FEET TO THE WEST LINE OF SAID LOT 207; THENCE ALONG THE WEST LINE OF SAID
LOT 207, N 34 DEGREES 46 “52” E, 74.97 FEET TO THE SOUTHERLY LINE OF A 24 FOOT
WIDE PUBLIC ALLEY; THENCE ALONG THE SOUTHERLY RIGHT OF WAY LINE OF SAID ALLEY, S
55 DEGREES 12’07” E, 40.00 FEET; THENCE 40 FEET EAST OF AND PARALLEL TO THE WEST
LINE OFSAID LOT 207, S 34 DEGREES 46’52” W, 149.95 FEET TO THE NORTHERLY RIGHT
OF WAY LINE OF SECOND STREET; THENCE ALONG THE NORTHERLY RIGHT OF WAY LINE OF
SECOND STREET, SAID SECOND STREET HAVING AN 80 FOOT RIGHT OF WAY, N 55 DEGREES
12’14” W 159.99 FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC COUNTY,
ILLINOIS.

TRACT #4:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION TWO (2) , TOWNSHIP SIXTEEN
(16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL MERIDIAN, BEING LOTS 202,
203, AND 204, BLOCK 18 IN THE CITY OF METROPOLIS, MASSAC COUNTY, ILLINOIS AS
SHOWN ON PLAT RECORDED IN DEED BOOK N, PAGE 375 IN THE MASSAC COUNTY CLERK’S
OFFICE, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE
INTERSECTION OF THE WESTERLY RIGHT OF WAY LINE OF FERRY STREET AND THE NORTHERLY
RIGHT OF WAY LINE OF SECOND STREET; THENCE ALONG THE NORTHERLY RIGHT OF WAY LINE
OF SECOND STREET, SAID SECOND STREET HAVING AN 80 FOOT RIGHT OF WAY, N 55
DEGREES 12’14” W, 179.99 FEET TO THE SOUTHWEST CORNER OF SAID LOT 202, THENCE
ALONG THE WEST LINE OF SAID LOT 202, N 34 DEGREES 47’34” E, 149.96 FEET TO THE
SOUTH LINE OF A 24 FOOT WIDE PUBLIC ALLEY; THENCE ALONG THE SOUTHERLY RIGHT OF
WAY LINE OF SAID ALLEY, S 55 DEGREES 12’07” E, 179.97 FEET TO THE WESTERLY RIGHT
OF WAY LINE OF FERRY STREET; THENCE ALONG THE WESTERLY RIGHT OF WAY LINE OF
FERRY STREET, SAID FERRY STREET HAVING AN 80 FOOT RIGHT OF WAY, S 34 DEGREES
47’06” W, 149.96 FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC COUNTY,
ILLINOIS.

TRACT #5:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION TWO (2), TOWNSHIP SIXTEEN
(16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL MERIDIAN, BEING BLOCK 11
AND THE VACATED ALLEY IN BLOCK 11, A PORTION OF BLOCK 10 AND THE VACATED ALLEY
IN BLOCK 10, VACATED MARKET STREET BETWEEN FIRST STREET AND SECOND STREET IN THE
CITY OF METROPOLIS, MASSAC COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED

 

Exhibit B - 43



--------------------------------------------------------------------------------

IN DEED BOOK N, PAGE 375 IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE
SOUTHERLY RIGHT OF WAY LINE OF SECOND STREET AND THE WESTERLY RIGHT OF WAY LINE
OF FERRY STREET; THENCE ALONG THE WESTERLY RIGHT OF WAY LINE OF FERRY STREET,
SAID FERRY STREET HAVING AN 80 FOOT RIGHT OF WAY, S 34 DEGREES 47’46” W, 244.00
FEET TO THE NORTH LINE OF FIRST STREET; THENCE ALONG THE NORTH LINE OF FIRST
STREET, NOW VACATED, AND BEING THE SOUTH LINE OF BLOCKS 11 AND 10, N 55 DEGREES
12’14” W, 569.98 FEET; THENCE LEAVING SAID BLOCK LINE, N 34 DEGREES 47’46” E,
24.50 FEET; THENCE N 55 DEGREES 12’14” W, 229.98 FEET TO THE EASTERLY RIGHT OF
WAY LINE OF PEARL STREET; THENCE ALONG THE EASTERLY RIGHT OF WAY LINE OF PEARL
STREET, SAID PEARL STREET HAVING AN 80 FOOT RIGHT OF WAY, N 34 DEGREES 47’46” E,
153.00 FEET; THENCE LEAVING SAID PEARL STREET RIGHT OF WAY LINE, S 55 DEGREES
12’14” E, 229.98 FEET; THENCE N 34 DEGREES 47’46” E, 66.50 FEET TO THE SOUTHERLY
RIGHT OF WAY LINE OF SECOND STREET; THENCE ALONG THE SOUTHERLY RIGHT OF WAY LINE
OF SECOND STREET, SAID SECOND STREET HAVING AN 80 FOOT RIGHT OF WAY, S 55
DEGREES 12’14” E, 569.98 FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC
COUNTY, ILLINOIS.

EXCEPT FROM ALL THE ABOVE DESCRIBED REAL ESTATE, ANY INTEREST IN THE COAL, OIL,
GAS AND OTHER MINERALS UNDERLYING THE LAND WHICH HAVE BEEN HERETOFORE CONVEYED
OR RESERVED IN PRIOR CONVEYANCES, AND ALL RIGHTS AND EASEMENTS IN FAVOR OF THE
ESTATE OF SAID COAL, OIL, GAS AND OTHER MINERALS, IF ANY, SITUATED IN MASSAC
COUNTY, ILLINOIS

TRACT 6:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11 AND SECTION 2,
TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY
OF METROPOLIS, MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING
AT A POINT IN THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE
IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER, THENCE WESTERLY ALONG THE
LOW WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE WEST LINE
OF BROADWAY STREET, EXTENDED TO THE POINT WHERE IT INTERSECTS THE LOW WATER MARK
OF THE OHIO RIVER; THENCE NORTHERLY ALONG THE WEST LINE OF BROADWAY STREET,
EXTENDED, TO THE SOUTH LINE OF FRONT

 

Exhibit B - 44



--------------------------------------------------------------------------------

STREET; THENCE EASTERLY ALONG THE SOUTH LINE OF SAID FRONT STREET TO THE EAST
LINE OF METROPOLIS STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS WITH THE
EAST LINE OF METROPOLIS STREET; THENCE SOUTHERLY ALONG THE EAST LINE OF
METROPOLIS STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS THE LOW WATER MARK
OF THE OHIO RIVER, TO THE POINT OF BEGINNING.

TOGETHER WITH THAT PROPERTY BEING THE BED AND BOTTOM OF THE OHIO RIVER
IMMEDIATELY ADJACENT TO THE UPLANDS LOCATED IN THE CITY OF METROPOLIS, MASSAC
COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING AT THE POINT IN THE
EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS THE
LOW WATER MARK OF THE OHIO RIVER; THENCE SOUTHERLY ALONG THE EAST LINE OF
METROPOLIS STREET TO THE POINT IN THE OHIO RIVER WHERE IT INTERSECTS THE
ILLINOIS/KENTUCKY STATE LINE; THENCE WESTERLY ALONG THE ILLINOIS/KENTUCKY STATE
LINE TO THE POINT WHERE IT INTERSECTS THE WEST LINE OF BROADWAY STREET,
EXTENDED, AT THE POINT WHERE IT INTERSECTS THE ILLINOIS/KENTUCKY STATE LINE;
THENCE NORTHERLY ALONG THE WEST LINE OF BROADWAY STREET TO THE POINT IN THE WEST
LINE OF BROADWAY STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS THE LOW
WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG THE LOW WATER MARK OF THE
OHIO RIVER, TO THE POINT OF BEGINNING.

ALSO BEING FURTHER DESCRIBED AS:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11, TOWNSHIP 16 SOUTH
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN, SITUATED IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, AS SHOWN ON PLAT RECORDED IN DEED BOOK N,
PAGE 375, IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY DESCRIBED
AS FOLLOWS: BEGINNING AT A POINT LOCATED AT THE INTERSECTION OF THE EAST RIGHT
OF WAY LINE OF METROPOLIS STREET EXTENDED AND THE PROPOSED SOUTH LINE OF FRONT
STREET, SAID POINT BEING 55 FEET FROM THE INTERSECTION OF THE EAST RIGHT OF WAY
LINE OF METROPOLIS STREET AND THE NORTH RIGHT OF WAY LINE OF FRONT STREET;
THENCE ALONG THE EAST LINE OF METROPOLIS STREET EXTENDED SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST, 559.55 FEET TO THE STATE LINE DIVIDING ILLINOIS AND
KENTUCKY, SAID STATE LINE BASED UPON U.S. SUPREME COURT CASE “ILLINOIS V.
KENTUCKY, NO. 106 ORIGINAL” WITH FINAL DECREE ENTERED ON DECEMBER 2, 1994;
THENCE ALONG SAID STATE LINE THE FOLLOWING 30 CALLS: NORTH 62 DEGREES 15 MINUTES
33 SECONDS WEST, 29.38 FEET; NORTH 59 DEGREES 03 MINUTES 18 SECONDS WEST, 78.88
FEET; NORTH 66 DEGREES 32 MINUTES 08 SECONDS WEST, 33.40 FEET; NORTH 56 DEGREES
02 MINUTES 07 SECONDS WEST, 69.41 FEET; NORTH 51 DEGREES 31 MINUTES 59 SECONDS
WEST, 65.88 FEET; NORTH 54 DEGREES 59 MINUTES 52 SECONDS WEST, 77.88 FEET; NORTH
56 DEGREES 01 MINUTES 50 SECONDS WEST, 34.70 FEET; NORTH 55 DEGREES 49 MINUTES
17 SECONDS WEST, 62.14 FEET; NORTH 55 DEGREES 05 MINUTES 08 SECONDS WEST, 67.76
FEET; NORTH 53 DEGREES 27 MINUTES 45 SECONDS WEST, 58.96 FEET; NORTH 56 DEGREES
01 MINUTES 56 SECONDS WEST, 104.13 FEET; NORTH 62 DEGREES 01 MINUTES 40 SECONDS
WEST, 69.57 FEET; NORTH 70 DEGREES 19 MINUTES 24 SECONDS WEST, 38.97 FEET; NORTH
48 DEGREES 25 MINUTES 01 SECONDS WEST, 44.25 FEET; NORTH 62 DEGREES 30 MINUTES
34 SECONDS WEST, 62.30 FEET; NORTH 57 DEGREES 52 MINUTES 50 SECONDS WEST, 65.47
FEET; NORTH 46 DEGREES 34 MINUTES 06 SECONDS WEST, 68.47 FEET; NORTH 45 DEGREES
47 MINUTES 17 SECONDS WEST, 54.49 FEET; NORTH 53 DEGREES 41 MINUTES 19 SECONDS
WEST, 66.89 FEET; NORTH 64 DEGREES 12 MINUTES 40 SECONDS WEST, 47.88 FEET; NORTH
57 DEGREES 26 MINUTES 17 SECONDS WEST, 104.53

 

Exhibit B - 45



--------------------------------------------------------------------------------

FEET; NORTH 58 DEGREES 32 MINUTES 43 SECONDS WEST, 139.93 FEET; NORTH 48 DEGREES
32 MINUTES 35 SECONDS WEST, 120.37 FEET;NORTH 51 DEGREES 34 MINUTES 37 SECONDS
WEST, 59.33 FEET; NORTH 50 DEGREES 23 MINUTES 14 SECONDS WEST, 31.18 FEET; NORTH
48 DEGREES 32 MINUTES 11 SECONDS WEST, 60.18 FEET; NORTH 43 DEGREES 45 MINUTES
32 SECONDS WEST, 63.33 FEET; NORTH 52 DEGREES 27 MINUTES 33 SECONDS WEST, 60.46
FEET; NORTH 48 DEGREES 43 MINUTES 04 SECONDS WEST, 28.03 FEET; NORTH 55 DEGREES
33 MINUTES 40 SECONDS WEST, 21.14 FEET TO A POINT ON THE WEST LINE OF BROADWAY
STREET EXTENDED; THENCE LEAVING SAID STATE LINE AND ALONG THE WEST LINE OF
BROADWAY STREET EXTENDED, NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST 275.84
FEET TO A HALF INCH REBAR WITH PLASTIC CAP SET; THENCE CONTINUING ALONG SAID
WEST LINE OF BROADWAY STREET EXTENDED, NORTH 34 DEGREES 47 MINUTES 46 SECONDS
EAST, 273.56 FEET TO A HALF INCH REBAR WITH PLASTIC CAP SET ON THE PROPOSED
SOUTH LINE OF FRONT STREET, SAID REBAR LOCATED 55 FEET FROM THE INTERSECTION OF
THE WEST RIGHT OF WAY LINE OF BROADWAY STREET AND THE NORTH RIGHT OF WAY LINE OF
FRONT STREET; THENCE ALONG THE PROPOSED SOUTH LINE OF FRONT STREET, SOUTH 55
DEGREES 12 MINUTES 14 SECONDS EAST, 1879.91 FEET TO THE POINT OF BEGINNING.

TRACT 7:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE (SAID LEASEHOLD ESTATE BEING DEFINED AS THE RIGHT OF POSSESSION
GRANTED IN THE LEASE FOR THE LEASE TERM), CREATED BY THE INSTRUMENT HEREIN
REFERRED TO AS THE LEASE (SECOND LANDING LEASE), EXECUTED BY CITY OF METROPOLIS,
AS LESSOR, AND SOUTHERN ILLINOIS RIVERBOAT CASINO CRUISES, INC., AS LESSEE,
DATED OCTOBER 1, 2015 FOR A PERIOD OF TEN (10) YEARS WITH TWO (2) OPTIONS TO
RENEW FOR A PERIOD OF FIVE (5) YEARS EACH AND APPROVED BY ORDINANCE 2015-17 ON
SEPTEMBER 14, 2015 BY THE CITY OF METROPOLIS FILED SEPTEMBER 18, 2017 IN BOOK
879, PAGES 952-971 IN THE MASSAC COUNTY RECORDER’S OFFICE WHICH LEASE DEMISES
THE FOLLOWING DESCRIBED LAND:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11, TOWNSHIP 16 SOUTH,
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY OF METROPOLIS,
MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN
THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS
THE MODERN LOW WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG THE SAID LOW
WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE EAST LINE OF
GIRARD STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS THE SAID MODERN LOW
WATER MARK ON THE OHIO RIVER; THENCE NORTHERLY ALONG THE EAST LINE OF GIRARD
STREET, EXTENDED, TO THE SOUTH R.O.W. LINE OF FRONT STREET; THENCE WESTERLY
ALONG THE SOUTH R.O.W. LINE OF SAID FRONT STREET TO THE EAST LINE OF METROPOLIS
STREET AT THE POINT WHERE IT INTERSECTS WITH THE EAST LINE OF METROPOLIS STREET;
THENCE SOUTHERLY ALONG THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO THE
POINT WHERE IT INTERSECTS THE MODERN LOW WATER MARK OF THE OHIO RIVER, BEING THE
POINT OF BEGINNING.

 

Exhibit B - 46



--------------------------------------------------------------------------------

TRACT 8:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

LOTS 28 AND 466 IN BLOCK NO. 4, OF THE ORIGINAL PLAT OF THE CITY OF METROPOLIS,
ILLINOIS.

TRACT 9:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE-HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF
FRONT STREET INTERSECTS THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF MARKET STREET,
SAID POINT BEING THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4, THENCE FROM
SAID POINT OF BEGINNING PROCEED SOUTH 55 DEGREES 12 MINUTES 14 SECONDS EAST WITH
THE NORTHEASTERLY RIGHT OF WAY LINE OF FRONT STREET 359.98 FEET TO THE POINT OF
INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET AT THE
SOUTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST WITH A PROJECTION OF SAID NORTHWESTERLY RIGHT OF WAY
LINE 55.00 FEET TO THE INTERSECTION WITH THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FRONT STREET, SAID SOUTHWESTERLY RIGHT OF WAY LINE BEING REFERRED TO AS
“PROPOSED

 

Exhibit B - 47



--------------------------------------------------------------------------------

SOUTH LINE OF FRONT STREET” AS CITED IN THE BOUNDARY LOCATION AGREEMENT BETWEEN
THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES, INC. OF
RECORD IN VOLUME 535, PAGES 42 THROUGH 46 OF THE MASSAC COUNTY RECORDER’S
OFFICE; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND WITH SAID
SOUTHWESTERLY LINE 359.98 FEET TO THE INTERSECTION WITH THE SOUTHEASTERLY RIGHT
OF WAY LINE OF MARKET STREET IF PROJECTED IN A SOUTHWESTERLY DIRECTION FROM THE
WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE NORTH 34 DEGREES 47
MINUTES 46 SECONDS EAST ALONG AND WITH SAID PROJECTED LINE 55.00 FEET TO THE
POINT OF BEGINNING. A/K/A PORTION OF VACATED FRONT STREET BETWEEN MARKET AND
FERRY STREETS;

TRACT 10:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FIRST STREET INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET,
SAID POINT BEING THE NORTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE FROM
SAID POINT OF BEGINNING PROCEED NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST WITH
THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET, IF PROJECTED, 70.00 FEET
TO THE POINT OF INTERSECTION WITH THE NORTHEASTERLY RIGHT OF WAY LINE OF FIRST
STREET AT THE WESTERLY MOST CORNER OF BLOCK 11 AFORESAID; THENCE SOUTH 55
DEGREES 12 MINUTES 14 SECONDS EAST ALONG AND WITH SAID NORTHEASTERLY RIGHT OF
WAY LINE, THE SAME BEING THE SOUTHWESTERLY LINE OF SAID BLOCK 11, A DISTANCE OF
359.98 FEET TO THE POINT OF INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY
LINE OF FERRY STREET AT THE SOUTHERLY MOST CORNER OF SAID BLOCK 11; THENCE SOUTH
34 DEGREES 47 MINUTES 46 SECONDS WEST ALONG AND WITH A PROJECTION OF THE
NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET, 70.00 FEET TO THE SOUTHWESTERLY
RIGHT OF WAY LINE OF FIRST STREET AT THE EASTERLY MOST CORNER OF BLOCK 4
AFORESAID; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND WITH
SAID RIGHT OF WAY LINE, 359.98 FEET TO THE POINT OF BEGINNING. A/K/A PORTION OF
VACATED FIRST STREET BETWEEN MARKET AND FERRY STREETS;

 

Exhibit B - 48



--------------------------------------------------------------------------------

AND

THE ENTIRE SOUTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY:

PORTION OF FRONT STREET RIGHT-OF-WAY BETWEEN FERRY STREET AND METROPOLIS STREET
TO BE CLOSED AND VACATED. BEING A PORTION OF THE FRONT STREET RIGHT-OF-WAY
LOCATED EAST OF FERRY STREET AND WEST OF METROPOLIS STREET IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL
SECTION 11, TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN,
SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A STEEL ROD, ONE-HALF INCH IN DIAMETER, TWENTY-FOUR INCHES LONG
WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS L.R.L.S. 2651” SET AT THE
SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3 OF THE PLAT OF METROPOLIS CITY
OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378 OF THE MASSAC COUNTY CLERK’S
OFFICE, SAID POINT BEING LOCATED AT THE SOUTHWESTERLY CORNER OF DOROTHY MILLER
PARK WHERE THE EASTERLY RIGHT-OF-WAY LINE OF FERRY STREET INTERSECTS THE
NORTHERLY RIGHT-OF-WAY LINE OF FRONT STREET; THENCE FROM SAID POINT OF BEGINNING
PROCEED S. 55 DEGREES 12’14” E. ALONG AND WITH THE SOUTHERLY LINE OF THE
AFORESAID BLOCK NO. 3 AND THE NORTHERLY LINE OF SAID FRONT STREET, 359.97 FEET
TO A MAGNETIC NAIL SET NEAR THE BACK OF A CONCRETE WALK AT THE SOUTHEASTERLY
CORNER OF SAID DOROTHY MILLER PARK, SAID NAIL BEING LOCATED AT THE SOUTHEASTERLY
CORNER OF LOT NO. 19, BLOCK NO. 3 OF THE AFORESAID PLAT OF METROPOLIS CITY AND
ON THE WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS STREET; THENCE PROCEED S. 34
DEGREES 47’46” W, ALONG AND WITH THE PROJECTED WESTERLY RIGHT-OF-WAY LINE OF
SAID METROPOLIS STREET 55.00 FEET TO A MAGNETIC NAIL WITH A YELLOW PLASTIC CAP
STAMPED “FMT ENGRS I.L.R.S. 2651” SET ON THE NORTHERLY LINE OF TRACT 9 AS
DESCRIBED IN BOUNDARY LOCATION AGREEMENT BETWEEN THE CITY OF METROPOLIS AND
SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES, INC., RECORDED IN VOLUME 535 AT
PAGES 41 THROUGH 46 OF RECORDS IN THE MASSAC COUNTY CLERK’S OFFICE, SAID MARKER
ALSO BEING LOCATED ON THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID FRONT STREET;
THENCE PROCEED N. 55 DEGREES 12’14” W. ALONG AND WITH SAID RIGHT-OF-WAY LINE AND
THE LINE OF SAID TRACT 9, A DISTANCE OF 359.97 FEET TO A MAGNETIC NAIL WITH A
YELLOW PLASTIC CAP AS HERETOFORE DESCRIBED SET AT THE INTERSECTION WITH THE
PROJECTED EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID FERRY STREET; THENCE
PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID PROJECTED LINE, 55.00 FEET
TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED PROPERTY.

Land Leftover from Harrah’s Gulfport

Parcel 1:

A parcel of land in the Northeast corner of Lot 1, Rear First Ward, Bay St.
Louis, Mississippi, measuring 181.5 feet along Beach Blvd. ROW by 281.5 feet
deep. Containing 1.17 acres, more or less, and being a part of Lot 1, Rear First
Ward, Bay St. Louis, Mississippi, as per the official map of said City made by
E.S. Drake, C.E., and filed in the office of the Chancery Clerk of Hancock
County, Mississippi, on May 1, 1923.

Together with all and singular the rights, privileges, improvements and
appurtenances to the same belonging or in any wise appertaining, including any
and all riparian and/or littoral rights running with said property.

 

Exhibit B - 49



--------------------------------------------------------------------------------

Being a part of the same property acquired by the Grantor herein by deed dated
October 30, 1957, and recorded in Hancock County Deed Book L-4, page 234.

Tax Parcel No. 136H-2-37-011.000

Parcel 2:

Commencing at an iron pin located at the Northeast corner of Lot 1, Rear First
Ward, City of Bay St. Louis, Mississippi, said pin is located at base of power
pole near fence corner on Southern right-of-way of Beach Road and run South
64°41’ West along said right-of-way a distance of 180.5 feet to an iron marking
the place of beginning of the land hereby described; thence run South 64°41’
West along Southern right-of-way of Beach Blvd. a distance of 963.64 feet to an
iron pipe (1/2”) set 8.5 feet Southwesterly of box culvert; thence South 69°43’
East a distance of 1085 feet to an old buggie spring leaf set flush with ground,
guarded by heart pine post; thence North 20°00’ East a distance of 474.0 feet to
a concrete and steel post; thence North 19°13’ West along fence line a distance
of 163.35 feet to an iron pin in fence; thence South 64°41’ West a distance of
180.5 feet to an iron pin; thence North 19°13’ West a distance of 281.5 feet to
the place of beginning; containing 10.5 acres, more or less and being all of Lot
1, Rear First Ward, City of Bay St. Louis, Mississippi, less and except 1.17
acres in the Northeast corner measuring 180.5 feet along Beach Blvd right-of-way
by 281.5 feet deep.

LESS AND EXCEPT TWO PARCELS:

One parcel 50ft. by 155 ft. conveyed to Robert C. Hadden, by Deed dated June 22,
1987 and recorded in Hancock County Deed Book BB-17, page 467 and re-recorded in
Book BB-27, page 376.

Another parcel 50 feet by 155 feet conveyed to John C. Chevis, Jr. et ux, by
deed dated March 2, 1989 and recorded in Hancock County Deed Book BB-35, page
690. Together with all and singular the rights, privileges, improvements and
appurtenances to the same belonging or in any wise appertaining, including any
and all riparian and/or littoral rights. Tax Parcel No. 136H-2-37- 011.001

Parcel 3:

Commencing at an iron pin located at the NE corner of Lot 2, Rear First Ward,
Bay St. Louis, Mississippi, and run South 15°5’ West along line between Lots 2
and 3 of said ward for 180.4 feet to an iron pin marking the P.O.B.; thence run
South 15°05’ West along said lot lines 2 and 3 for 357.6 feet to a fence corner;
thence South 73°00’ East for 39.5 feet; thence South 18°57’ West for 587.14 feet
to an iron pin on the Northern R.O.W. of Blakemore Street; thence South 20°00’
West for 280 feet to an iron pin at the Southeast corner of Lot 2; thence North
70°00’ West for 475.00 feet to an “Old Buggy Spring” set flush with ground;
thence North 20°00’ East for 474.0 feet to a concrete post; thence North 19°13’
West for 289.86 feet to an iron in fence; thence North 64°31’ East for 166.0
feet to an iron pipe; thence North 64°31’ East for 47.2 feet to an iron pin;
thence North 72°16’ East for 143.0 feet; thence North 67°20’ East for 70.05
feet; thence North 68°10’ East for 353.36 feet to P.O.B. Said land containing
12.0 acres, more or less, and being part of Lots 2 and 3, Rear First Ward, Bay
St. Louis, Mississippi.

AND ALSO:

Beginning at an iron pipe which is the SW corner of Lot 3 in the rear of the
First Ward of Bay St. Louis, Mississippi, as per official plat of said First
Ward by E. S. Drake, C.E., dated May 1, 1923, and filed in the office of the
Chancery Clerk of Hancock County, Mississippi; thence North 15°33’ East 591 feet
along a fence line to an iron stake; thence South 73°00’ East 67.5 feet along a
fence line to an iron pipe; thence South 20°00’ West 592 feet to the South line
of Lot 3; thence North 70°00’ West 22 feet to the place of beginning; said land
being part of Lot 3 in the Rear of the First Ward of Bay St. Louis, Mississippi.

 

Exhibit B - 50



--------------------------------------------------------------------------------

Tax Parcel No. 136H-2-37-010.000

Horseshoe Southern Indiana

PARCEL I:

TRACT I:

Part of Section 12, Township 4 South, Range 5 East, in Posey Township, in
Harrison County, Indiana, more particularly described as follows: Commencing at
a point on the bank of the Ohio River referred to as a stone corner to James
Farnsley and Arthur J. Cunningham in the Townsend deed, said point also being
the Southernmost corner of Lot #3 of the Farnsley Survey, as recorded in Deed
Record “Z” page 148; thence with the Southern line of Lot #3 of said Farnsley
Survey North 64 degrees 29 minutes 9 seconds West, 271.46 feet to a #4
reinforcing bar in the Northern right of way of State Road #111, THIS BEING THE
POINT OF BEGINNING; thence continue with the Southern line of #3 North 64
degrees 29 minutes 9 seconds West, 141.04 feet, North 21 degrees 30 minutes 51
seconds East, 495.00 feet, North 11 degrees 29 minutes 9 seconds West, 657.19
feet, North 74 degrees 14 minutes 25 seconds West, 1444.07 feet to an iron pin;
thence North 4 degrees 5 minutes 13 seconds West, 418.77 feet to an iron pin
found; thence South 86 degrees 54 minutes 47 seconds West, 429.00 feet; thence
North 84 degrees 40 minutes 23 seconds West, 891.00 feet; thence South 51
degrees 54 minutes 51 seconds West, 561.00 feet to an iron pin found in the
Southern line of Tract #3 of the Farnsley Survey; thence along the Eastern line
of Tract #6 of the Farnsley Survey continuing as follows: South 29 degrees 55
minutes 31 seconds West, 495.00 feet to an iron pin found, South 4 degrees 25
minutes 31 seconds West, 561.00 feet to an iron pin found; thence along the
South line of Tract #6 South 89 degrees 34 minutes 29 seconds East, 555.60 feet
to a point in the center of the Old Dug Road; thence along the center of the Old
Dug Road as follows: North 2 degrees 3 minutes 54 seconds East, 161.56 feet,
North 15 degrees 56 minutes 4 seconds East, 102.40 feet, North 73 degrees 13
minutes 24 seconds East, 139.57 feet, South 76 degrees 36 minutes 56 seconds
East, 139.40 feet, North 80 degrees 16 minutes 44 seconds East, 135.03 feet,
North 52 degrees 10 minutes 34 seconds East, 125.26 feet, North 39 degrees 22
minutes 34 seconds East, 53.31 feet, North 37 degrees 8 minutes 44 seconds East,
149.95 feet, North 66 degrees 10 minutes 4 seconds East, 98.95 feet, North 71
degrees 55 minutes 54 seconds East, 115.29 feet, North 44 degrees 54 minutes 04
seconds East, 223.85 feet, North 57 degrees 11 minutes 44 seconds East, 217.43
feet, South 89 degrees 31 minutes 46 seconds East, 91.00 feet, South 38 degrees
49 minutes 56 seconds East, 69.42 feet; thence leaving the center of said road
South 16 degrees 47 minutes 36 seconds East, 196.85 feet to a #4 reinforcing
bar; thence South 82 degrees 52 minutes 16 seconds West, 391.74 feet; thence
South 17 degrees 15 minutes 54 seconds East, 600.00 feet; thence North 80
degrees 01 minutes 40 seconds East, 289.89 feet to an iron pin found on the top
of the bluff; thence along the top of the bluff as follows: South 10 degrees 58
minutes 17 seconds East, 6.57 feet, South 26 degrees 36 minutes 3 seconds East,
52.67 feet, South 11 degrees 47 minutes 12 seconds West, 167.91 feet, South 10
degrees 59 minutes 28 seconds East, 86.18 feet,South 14 degrees 46 minutes 32
seconds West, 222.64 feet, South 3 degrees 39 minutes 48 seconds East, 117.73
feet, South 12 degrees 21 minutes 48 seconds East, 73.62 feet, South 16 degrees
51 minutes 48 seconds East, 78.03 feet, South 16 degrees 23 minutes 22 seconds
West, 88.62 feet, South 8 degrees 14 minutes 52 seconds West, 74.71 feet; thence
leaving the top of said bluff South 88 degrees 28 minutes 56 seconds East,
459.18 feet to a #4 reinforcing bar; thence North 27 degrees 11 minutes 34
seconds East, 26.92 feet to a point in the Northern line of Bridge Street, in
the Town of Bridgeport, as recorded in the Harrison County Courthouse; thence
along the Northern right of way of Bridge Street, South 73 degrees 59 minutes 56
seconds East, 477.21 feet to a right of way marker in the Northern right of way
of State Road #111; thence with said right of way as follows: North 63 degrees 2
minutes 1 second East, 460.09 feet, North 75 degrees 19 minutes 58 seconds East,
140.83 feet; thence

 

Exhibit B - 51



--------------------------------------------------------------------------------

along a curve concave Northwesterly whose radius is 502.96 feet and whose long
chord bears North 57 degrees 18 minutes 17 seconds East, having a length of
100.41 feet, a distance of 100.58 feet to the point of beginning.

ALSO:

Part of Section 12, Township 4 South, Range 5 East, in Posey Township,in
Harrison County, Indiana, more particularly described as follows: Commencing at
a point on the bank of the Ohio River referred to as a stone corner of James
Farnsley and Arthur J. Cunningham in the Townsend deed, said point also being
the Southernmost corner of Lot #3 of the Farnsley Survey, as recorded in Deed
Record Book “Z” page 148, THIS BEING THE POINT OF BEGINNING; thence along the
Southern line of Lot 3 of said Farnsley tract North 64 degrees 29 minutes 9
seconds West, 87.64 feet to a #4 reinforcing bar in the Southern right of way of
State Road #111; thence with said right of way as follows: Along a curve concave
Northwesterly whose radius is 672.96 feet and whose long chord bears South 47
degrees 1 minute 20 seconds West, having a length of 54.93 feet, a distance of
54.95 feet to a #4 reinforcing bar; thence South 24 degrees 35 minutes 30
seconds West, 274.71 feet to a #4 reinforcing bar; thence along a curve concave
Northwesterly whose radius is 226.00 feet and whose long chord bears South 38
degrees 7 minutes 12 seconds West, 105.73 feet, a distance of 106.72 feet to a
#4 reinforcing bar; thence South 6 degrees 31 minutes 30 seconds West, 298.78
feet to a point at the edge of the Ohio River; thence North 27 degrees 51
minutes 54 seconds East, 712.09 feet to the point of beginning.

TRACT II:

Part of Section 12, Township 4 South, Range 5 East, in Posey Township, in
Harrison County, Indiana AND Part of Section 7, Township 4 South, Range 6 East
of the Second Principal Meridian, in Franklin Township, in Floyd County,
Indiana, more particularly described as follows: Commencing at a stone corner to
James Farnsley and Arthur J. Cunningham, which is also the Southernmost corner
of Lot #3 of the Farnsley Survey, as recorded in Deed Record Book “Z” page 148,
said point being recreated and being on the bank of the Ohio River, THIS BEING
THE POINT OF BEGINNING, thence along the Southwestern line of Lot #3 of said
Farnsley Tract North 64 degrees 29 minutes 9 seconds West, 87.64 feet to a #4
reinforcing bar placed in the Southern right of way of Indiana State Highway
#111; thence along the right of way of said highway as follows: Along a curve
concave Northwesterly whose radius is 672.96 feet and whose long chord bears
North 34 degrees 10 minutes 30 seconds East, having a length of 245.46 feet, a
distance of 246.84 feet to a #4 reinforcing bar; thence continuing along said
right of way North 8 degrees 11 minutes 51 seconds West, 119.27 feet to a #4
reinforcing bar; thence North 65 degrees 10 minutes 25 seconds West, 70.00 feet
to a #4 reinforcing bar; thence South 44 degrees 7 minutes 0 seconds West,
105.95 feet to a #4 reinforcing bar; thence along a curve concave Northwesterly
whose radius is 502.96 feet and whose long chord bears South 37 degrees 37
minutes 17 seconds West, having a length of 242.57 feet, a distance of 244.99
feet to a #4 reinforcing bar in the Southern line of Lot #3 of said Farnsley
Tract; thence with said line North 64 degrees 29 minutes 9 seconds West, 141.04
feet; thence along the line of Lot #3 as follows: North 21 degrees 30 minutes 51
seconds East, 495.00 feet, North 11 degrees 29 minutes 9 seconds West, 657.19
feet, North 74 degrees 14 minutes 25 seconds West, 543.21 feet to an iron pin
found marking the corner of property, recorded in Deed Record Book “C-9” page
128; thence leaving the Southern line of Lot #3 and along the property line of
said tract as follows: North 18 degrees 26 minutes 36 seconds West, 112.26 feet
to an iron pin found, North 57 degrees 5 minutes 56 seconds West, 194.06 feet to
an iron pin found, North 47 degrees 22 minutes 31 seconds West, 157.28 feet to
an iron pin found, North 35 degrees 54 minutes 56 seconds West, 172.63 feet to
an iron pin found, North 65 degrees 25 minutes 11 seconds West, 134.39 feet to
an iron pin found, North 79 degrees 11 minutes 31 seconds West, 166.74 feet to
an iron pin found, North 59 degrees 5 minutes 30 seconds West, 227.74 feet to an
iron pin found marking the Northwestern corner of said tract; thence said point
being a corner of Lot #3 of said Farnsley Tract; thence continue along the
perimeter of said Lot #3 of Farnsley Tract as follows: South 86 degrees 54
minutes 47

 

Exhibit B - 52



--------------------------------------------------------------------------------

seconds West, 429.00 feet, North 84 degrees 40 minutes 23 seconds West, 891.00
feet, South 51 degrees 54 minutes 51 seconds West, 561.00 feet to an iron pin
found, North 60 degrees 23 minutes 49 seconds West, 746.55 feet to an iron pin
found; thence leaving the Southern line of Lot #3 of said Farnsley Tract North
13 degrees 9 minutes 43 seconds West, 135.00 feet to an iron pin found; thence
South 50 degrees 42 minutes 35 seconds West, 282.00 feet to a iron pin found in
the West line of the Northeast Quarter of the Northwest Quarter; thence with the
West line of said Quarter, Quarter North 0 degrees 6 minutes 54 seconds East,
967.33 feet to an iron pin found at the Northwest corner of the Northeast
Quarter of the Northwest Quarter of Section 12; thence with the North line of
said Section, East, basis of bearings this description, 132.86 feet to a pin
found as set in a legal survey completed April, 1979; thence continuing with
said line East, 3027.53 feet to a stone found; thence South 57 degrees 1 minute
58 seconds East, 672.07 feet to a stone found; thence South 56 degrees 22
minutes 46 seconds East, 39.82 feet to an iron pin found; thence South 1 degree
8 minutes 40 seconds East, 281.84 feet to an iron pin found; thence South 74
degrees 0 minutes 16 seconds East, 724.42 feet to an iron pin found; thence
South 66 degrees 32 minutes 11 seconds East, 922.90 feet to a point at the top
of the bank of the Ohio River; thence with the bank of said river as follows:
South 38 degrees 32 minutes 6 seconds West, 240.86 feet, South 33 degrees 40
minutes 44 seconds West, 208.82 feet, South 15 degrees 36 minutes 28 seconds
West, 215.79 feet, South 27 degrees 58 minutes 14 seconds West, 188.90 feet,
South 30 degrees 59 minutes 57 seconds West, 198.02 feet, South 29 degrees 30
minutes 53 seconds West, 229.26 feet, South 22 degrees 41 minutes 22 seconds
West, 203.10 feet, South 24 degrees 17 minutes 17 seconds West, 194.43 feet,
South 8 degrees 50 minutes 5 seconds West, 206.21 feet, South 27 degrees 15
minutes 27 seconds West, 205.43 feet to the point of beginning.

EXCEPT that part conveyed to Hoosier Energy Rural Electric Cooperative in a deed
recorded August 31, 1998 as Instrument No. 98056759 and more particularly
described as follows: Being a part of Section 12, Township 4 South, Range 5
East, in Harrison County, Indiana, and being part of the property conveyed to
RDI/Caesars Riverboat Casino, LLC, as described by deed, recorded in Deed Book
“9-O” page 337, said part being more particularly described as follows:
Commencing at the Northwest corner of the Northeast Quarter of the Northwest
Quarter of Section 12, Township 4 South, Range 5 East of the Second Principal
Meridian; thence South 00 degrees 06 minutes 54 seconds West, 967.33 feet, North
50 degrees 42 minutes 35 seconds East, 282.00 feet, South 13 degrees 09 minutes
43 seconds East, 135.00 feet, South 60 degrees 23 minutes 49 seconds East,
756.44 feet, North 51 degrees 54 minutes 51 seconds East, 561.00 feet, South 84
degrees 40 minutes 23 seconds East, 891.00 feet; and thence crossing Stuckeys
Road, North 86 degrees 54 minutes 47 seconds East, 429.00 feet to a four inch
diameter steel pipe; thence North 38 degrees 51 minutes 17 seconds East, 285.15
feet to THE TRUE POINT OF BEGINNING of the tract being herein described; thence
North 22 degrees 13 minutes 02 seconds East, 280.00 feet to a point; thence
South 67 degrees 46 minutes 58 seconds East, 185.00 feet to a point; thence
South 22 degrees 13 minutes 02 seconds West, 280.00 feet to a point; thence
North 67 degrees 46 minutes 58 seconds West, 185.00 feet to the true point of
beginning.

TRACT III:

Being a part of the Northeast Quarter of Fractional Section 12, Township 4
South, Range 5 East, in Posey Township, in Harrison County, Indiana, and being
the same property conveyed to Melvin Earl Porter and Marilyn Sue Porter as
described by deed, recorded in Deed Book “C-9” page 128, said property being
more particularly described as follows: Commencing at the Northwest corner of
the Northeast Quarter of the Northwest Quarter of Fractional Section 12,
Township 4 South, Range 5 East of the Second Principal Meridian; thence the
following courses: South 00 degrees 06 minutes 54 seconds West, 967.33 feet,
North 50 degrees 42 minutes 35 seconds East, 282.00 feet, South 13 degrees 09
minutes 43 seconds East, 135.00 feet, South 60 degrees 23 minutes 49 seconds
East, 756.55 feet, North 51 degrees 54 minutes 51 seconds East, 561.00 feet,
South 84 degrees 40 minutes 23 seconds East, 891.00 feet, and North 86 degrees
54 minutes 47 seconds East, 429.00 feet to a found four-inch diameter steel
pipe, BEING THE TRUE POINT OF BEGINNING of the tract being herein described;
thence with the line between Porter and Caesar’s

 

Exhibit B - 53



--------------------------------------------------------------------------------

(Deed Book “9-O” page 449), South 59 degrees 05 minutes 30 seconds East, 227.74
feet to a 5/8” diameter steel rebar; thence South 79 degrees 11 minutes 31
seconds East, 166.74 feet to a 5/8” diameter steel rebar; thence South 65
degrees 25 minutes 11 seconds East, 134.39 feet to a 5/8” diameter steel rebar;
thence South 35 degrees 54 minutes 56 seconds East, 172.63 feet at a 5/8”
diameter steel rebar; thence South 47 degrees 22 minutes 31 seconds East, 157.28
feet to a 5/8” diameter steel rebar; thence South 57 degrees 05 minutes 56
seconds East, 194.06 feet to a 5/8” diameter steel rebar; thence South 18
degrees 26 minutes 36 seconds East, 112.26 feet to a 5/8” diameter steel rebar
in the line between Porter and Caesar’s (Deed Book “9-N” page 458); thence with
said line, North 74 degrees 14 minutes 25 seconds West, 900.36 feet to a nail in
Stuckeys Road; thence with Stuckeys Road part of the way and beyond, North 04
degrees 05 minutes 13 seconds West, 418.77 feet to the point of beginning.
(Being the same real estate as intended in Deed Record Book “R-9 page 320, in
the Recorder’s Office, in Harrison County, Indiana.)

PARCEL II:

Being a part of the Northwest Quarter of fractional Section 13, Township 4
South, Range 5 East, in Harrison County, Indiana and being part of the property
conveyed to Lytle L. Smith as described by deed recorded in Deed Book 8-D, page
531, said part being more particularly described as follows:

Commencing at the northwest corner of the northwest quarter of fractional
Section 13; thence east with the north line of Section 13, 1125.00 feet to a
point in Lotticks Corner Road; thence continuing East 380.99 feet to a point;
thence departing the road and with the east line of Meytz (Deed Book 9-F, page
440), south 05 degrees 58 minutes 36 seconds West 723.72 feet to a found iron
pipe; thence with the north line of Voogd (Deed Book 9-K, page 967), East 63.80
feet to the true point of beginning of the tract being herein described; thence
North 34 degrees 30 minutes 38 seconds East 220.00 feet to a point; thence East
220.00 feet to a point in Doolittle Hill road; thence with Doolittle Hill road,
South 34 degrees 30 minutes 38 seconds West 220.00 feet to a point; thence
departing the road and with the north line of Voogd, West (passing a found iron
pipe at 21.78 feet) 220.00 feet in all to the true point of beginning.

Horseshoe Hammond

TRACT I:

PARCEL 9: (1050 Calumet Avenue and 200 N Indianapolis Boulevard)

A strip of land, lying in Section 1, Township 37 North, Range 10 West of the
Second Principal Meridian and Section 36, Township 38 North, Range 10 West of
the Second Principal Meridian, in Lake County, Indiana, more particularly
described as follows: Commencing at the intersection of the East line of said
Section 1 and the Northeasterly right of way line of the Baltimore and Ohio
Railroad; thence South 00 degrees 00 minutes 00 seconds East along said East
Section line 360.21 feet to the point of beginning; thence North 00 degrees 00
minutes 00 seconds East along said Section line 184.47 feet to the Southwesterly
right of way line of the Baltimore and Ohio Railroad; thence Northwesterly along
said right of way on a curve to the right 1092.66 feet, said curve having a
radius of 6893.42 feet and a chord that bears North 44 degrees 43 minutes 55
seconds West 1091.51 feet; thence North 40 degrees 11 minutes 28 seconds West
along said right of way line 230.52 feet to the centerline of Wolf River Channel
as dedicated in Book 92, page 439, in the Office of the Recorder, Lake County,
Indiana; thence South 21 degrees 54 minutes 16 seconds West along said
centerline 48.86 feet to the Southwesterly right of way line of said Baltimore
and Ohio Railroad; thence Northwesterly along said right of way line on a curve
to the right 656.96 feet, said curve having a radius of 11,454.71 feet and a
chord that bears North 40 degrees 55 minutes 26 seconds West 656.87 feet; thence
North 39 degrees 16 minutes 52 seconds West along said right of way line 1747.53
feet to the Southeasterly boundary of a parcel of land conveyed to Commonwealth
Edison of Indiana, Inc. as recorded in the Office of the Recorder of Lake
County, Indiana, on September 15, 1972, as Document

 

Exhibit B - 54



--------------------------------------------------------------------------------

No. 167074; thence South 27 degrees 20 minutes 35 seconds West along said
boundary 108.94 feet to the Northeasterly right of way line of the
Pittsburgh-Fort Wayne and Chicago Railroad; thence South 39 degrees 16 minutes
52 seconds East, along said right of way line, 1704.31 feet; thence
Southeasterly, along said right of way line, on a curve to the left 710.40 feet,
said curve having a radius of 11,554.71 feet and a chord that bears South 41
degrees 02 minutes 32 seconds East 710.29 feet, to the centerline of Wolf River
Channel as dedicated; thence South 21 degrees 54 minutes 16 seconds West along
said centerline and said right of way line 139.26 feet; thence South 50 degrees
08 minutes 20 seconds East along said right of way line, that is 50 feet from
the centerline of the Eastbound main track, 1339.82 feet to the point of
beginning.

PARCEL 10: (1025 Indianapolis Blvd.)

A strip of land lying in Section 1, Township 37 North, Range 10 West of the
Second Principal Meridian and Section 36, Township 38 North, Range 10 West of
the Second Principal Meridian, in Lake County, Indiana, more particularly
described as follows: Commencing at the intersection of the East line of said
Section 1 and the Northeasterly right of way line of said Baltimore and Ohio
Railroad; thence South 00 degrees 00 minutes 00 seconds East along said East
Section line 360.21 feet to the Northeasterly right of way line of said
Pittsburgh-Fort Wayne and Chicago Railroad; thence North 50 degrees 08 minutes
20 seconds West along said right of way line, that is 50 feet from the
centerline of the Eastbound main track, 1339.82 feet; thence North 46 degrees 13
minutes 12 seconds West, 377.55 feet to the point of beginning; thence
Northwesterly, parallel with and 32 feet from the centerline of the Westbound
main track on a curve to the right, 641.24 feet, said curve having a radius of
2775.00 feet and a chord that bears North 35 degrees 25 minutes 59 seconds West
639.81 feet; thence North 28 degrees 48 minutes 47 seconds West, parallel with
and 32 feet from the centerline of the Westbound main track, 319.11 feet; thence
Northwesterly, parallel with and 32 feet from the centerline of the Westbound
main track, on a curve to the left 373.11 feet, said curve having a radius of
3007.30 feet and a chord that bears North 32 degrees 22 minutes 03 seconds West,
372.87 feet to the Northeasterly right of way line of said Pittsburgh-Fort Wayne
and Chicago Railroad; thence South 39 degrees 16 minutes 52 seconds East along
said right of way line 920.03 feet; thence along said right of way line
Southeasterly on a curve to the left 236.19 feet, said curve having a radius of
11,554.71 feet and a chord that bears South 39 degrees 52 minutes 00 seconds
East 236.19 feet; thence South 02 degrees 27 minutes 28 seconds West 222.63 feet
to the point of beginning.

PARCEL 11: (1101 Railroad Street)

A parcel of land in Section 6, Township 37 North, Range 9 West of the Second
Principal Meridian, in the City of Hammond, Lake County, Indiana, being more
particularly described as follows: Commencing at the Southwest corner of said
Section 6; thence North 0 degrees 41 minutes 54 seconds East, 3,693.96 feet
along the West line of said Section 6 to the Northerly right of way line of the
Pittsburgh, Fort Wayne and Chicago Railroad right of way; thence South 49
degrees 27 minutes 36 seconds East, 1,275.61 feet along said Northerly railroad
right of way line to the centerline of Lake Avenue, said point being the point
of beginning; thence continuing on the last mentioned course 1,663.99 feet to
the North-South centerline of said Section 6; thence North 0 degrees 00 minutes
00 seconds East, 371.02 feet along said North-South centerline; thence North 53
degrees 00 minutes 00 seconds West, 1,334.80 feet to the East-West centerline of
said Section 6; thence South 89 degrees 12 minutes 48 seconds West, 26.11 feet
along said East-West centerline; thence North 53 degrees 00 minutes 00 seconds
West, 212.52 feet to the centerline of said Lake Avenue; thence South 0 degrees
42 minutes 48 seconds West, 220.32 feet along said centerline of Lake Avenue to
the point of beginning.

 

Exhibit B - 55



--------------------------------------------------------------------------------

PARCEL 14: (1114 Indianapolis Blvd.)

Part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West of
the Second Principal Meridian, in Lake County, Indiana, more particularly
described as follows:

Commencing at a point on the Southwesterly right of way line of Indianapolis
Boulevard also known as Indiana Boulevard, where the same is intersected by the
Southeast line produced of the real estate conveyed by Edward Roby to Aaron
Barnes by a Warranty Deed dated August 1, 1877 and recorded September 27, 1877,
in Deed Record 25, page 259; thence Southeasterly along the Southwesterly side
of said Indianapolis Boulevard, formerly known as Indiana Boulevard, 25 feet;
thence Southwesterly at right angles to said Boulevard, 140 feet; thence
Northwesterly parallel with said Boulevard 25 feet to the Southeast line of the
land conveyed as aforesaid by said Roby to Aaron Barnes, in Deed Record 25, page
259; thence Northeasterly along the aforementioned line 140 feet to the place of
beginning, excepting therefrom that portion of the above parcel deeded to the
City of Hammond, Indiana by Special (Limited) Warranty Deed dated August __,
2012 and recorded September 26, 2012 as Document No. 2012 067784, described as
follows:

A part of the East Half of Section 1, Township 37 North, Range 10 West, Lake
County, Indiana, and being that part of grantor’s land lying within the
right-of-way lines depicted on the attached Right-of-Way Parcel Plat marked as
Exhibit “B-1”, described as follows: Commencing at the point of intersection of
the East line of Section 1 aforesaid, and the centerline of Indianapolis
Boulevard, as the same existed prior to the year 1924 (the foregoing portion of
this description beginning with the words “the point of” is quoted from
Instrument No. 425300); thence North 39 degrees 07 minutes 00 seconds West
1,235.40 feet along the centerline of said Indianapolis Boulevard (also known as
U.S.R. 12, 20 and 41) to the prolonged Northwestern boundary of Parkview Avenue;
thence South 50 degrees 53 minutes 00 seconds West 40.00 feet along the
prolonged boundary of said Parkview Avenue to the Southwestern boundary of said
Indianapolis Boulevard; thence North 39 degrees 07 minutes 00 seconds West
884.59 feet along the boundary of said Indianapolis Boulevard; thence South 50
degrees 53 minutes West 30.00 feet along said boundary; thence North 39 degrees
07 minutes 00 seconds West 79.50 feet along said boundary; thence North 50
degrees 53 minutes 00 seconds East 30.00 feet along said boundary; thence North
39 degrees 07 minutes 00 seconds West 324.91 feet along said boundary to the
point of beginning of this description, which point is the Northeast corner of
the grantor’s land; thence South 50 degrees 53 minutes 00 seconds West 13.99
feet along the Southeastern line of the grantor’s land; thence North 39 degrees
06 minutes 55 seconds West 25.00 feet to the Northwestern line of the grantor’s
land at point “230” designated on said parcel plat; thence North 50 degrees 53
minutes 00 seconds East 13.99 feet along said Northwestern line to the
Southwestern boundary of said Indianapolis Boulevard; thence South 39 degrees 07
minutes 00 seconds East 25.00 feet along the boundary of said Indianapolis
Boulevard to the point of beginning.

Horseshoe Hammond - National Railroad

Parcel 1:

All of that certain premises as demised and depicted on an Exhibit to that
Memorandum of Lease by and between National Railroad Passenger Corporation
(Landlord) and Horseshoe Hammond, LLC (Tenant) dated                      ,
2017, defined as being a 78,805 S.F./1.809 acre leased area and also a leased
25’ non-exclusive roadway, being a portion of that parcel described herein
below:

ALL THAT PARCEL of land situate in the City of Hammond, County of Lake and State
of Indiana, being part of Section 6, Township 37 North, Range 9 West, of the
Second Principal Meridian, bounded and described according to a plan of survey
made by Plumb, Tuckett and Hubbard, Inc., Consulting Engineers, dated
November 8, 1978, as follows, viz: COMMENCING at the Southwest corner of said
Section 6; thence extending North 0 degrees 41 minutes 54 seconds East, along
the West line of said Section 6, said West line being coincident with the
centerline of Calumet Avenue, 3,406.41 feet to a P.K. nail marking the true
point of beginning for the parcel of land being described; EXTENDING from said
true point of beginning the following five courses and distances: (1) North 0
degrees 41 minutes 54 seconds East, continuing along said West line of Section 6
and centerline of Calumet Avenue, 168.76 feet to a P.K. nail in the
southwesterly

 

Exhibit B - 56



--------------------------------------------------------------------------------

line of land now or formerly of Baltimore and Ohio Railroad; thence
(2) Southeastwardly, by said last mentioned land, on a curve to the left having
a radius of 11,277.44 feet, the chord of which bears South 50 degrees 40 minutes
32 seconds East, for a length of 914.78 feet, the arc distance of 915.03 feet to
a point of tangent marked by an iron pin; thence (3) South 53 degrees 00 minutes
East, still by the last mentioned land, 328.30 feet to a P.K. nail in the
centerline of Lake Avenue; thence (4) South 0 degrees 42 minutes 48 seconds
West, along said centerline of Lake Avenue, 220.32 feet to a P.K. nail; thence
(5) North 49 degrees 27 minutes 36 seconds West, 1275.61 feet to the place of
beginning. CONTAINING 178,997.73 square feet, more or less, or 4.109 acres, more
or less.

Horseshoe Hammond - City of Hammond, Department of Redevelopment

PARCEL 2: (825 Empress Drive)

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast Corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.77
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 17.84 feet to the Point of Beginning of this
description; thence North 35 degrees 17 minutes 10 seconds East 813.45 feet;
thence North 79 degrees 22 minutes 58 seconds East 71.38 feet; thence South 54
degrees 36 minutes 55 seconds East 100.48 feet; thence South 35 degrees 23
minutes 05 seconds West 90.00 feet; thence North 54 degrees 36 minutes 55
seconds West 110.00 feet; thence South 35 degrees 17 minutes 10 seconds West
780.38 feet; thence North 46 degrees 40 minutes 28 seconds West 40.40 feet to
the Point of Beginning.

PARCEL 3: (1001 Calumet Avenue)

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.76
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 831.29 feet; thence North 79 degrees 22 minutes 58
seconds East 71.38 feet; thence South 54 degrees 36 minutes 55 seconds East
100.48 feet to the Point of Beginning of this description; thence continuing
South 54 degrees 36 minutes 55 seconds East 146.67 feet; thence South 35 degrees
16 minutes 41 seconds West 523.46 feet; thence North 54 degrees 35 minutes 11
seconds West 236.35 feet; thence South 35 degrees 15 minutes 53 seconds West
349.92 feet; thence North 46 degrees 40 minutes 28 seconds West 20.88 feet;
thence North 35 degrees 17 minutes 10 seconds East 780.38 feet; thence South 54
degrees 36 minutes 55 seconds East 110.00 feet; thence North 35 degrees 23
minutes 05 seconds East 90.00 feet to the Point of Beginning.

 

Exhibit B - 57



--------------------------------------------------------------------------------

PARCEL 5: (1002 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minutes 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right, said
point of curvature being North 36 degrees 00 minutes 00 seconds West 326.48 feet
from the radius point of said curve; thence northeasterly and easterly 176.71
feet along said curve to a point being North 04 degrees 59 minutes 19 seconds
West 326.48 feet from the radius point of said curve and to the Point of
Beginning of this description; thence North 48 degrees 49 minutes 21 seconds
East 35.00 feet; thence South 41 degrees 10 minutes 39 seconds East 625.56 feet;
thence South 41 degrees 14 minutes 09 seconds East 34.87 feet to a point on a
non-tangent curve concave to the northeast (said curve hereinafter referred to
as “Curve #1”), said point of curvature being South 48 degrees 38 minutes 51
seconds West 5,682.15 feet from the radius point of said curve; thence
southeasterly 150.03 feet along Curve #1 to a point being South 47 degrees 08
minutes 05 seconds West 5,682.15 feet from the radius point of Curve #1; thence
North 48 degrees 45 minutes 56 seconds East 96.78 feet; thence South 41 degrees
14 minutes 04 seconds East 100.00 feet; thence South 48 degrees 45 minutes 56
seconds West 128.09 feet to a point on a non-tangent curve concave to the
northeast (said curve is concentric with Curve #1), said point being South 46
degrees 08 minutes 30 seconds West 5,717.15 feet from the radius point of said
curve; thence North 41 degrees 14 minutes 09 seconds West 34.96 feet; thence
North 41 degrees 10 minutes 39 seconds West 625.58 feet to the Point of
Beginning.

PARCEL 6: (1001 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right, said
point of curvature being North 36 degrees 00 minutes 00 seconds West 326.48 feet
from the radius point of said curve; thence northeasterly and easterly 118.22
feet along said curve to the southwestern boundary of the 21.255 acre tract of
land described in the Quitclaim Deed recorded as instrument #91018107 on
April 17, 1991, in the Office of the Recorder of Lake County, Indiana, said
point being North 15 degrees 15 minutes 10 seconds West 326.48 feet from the
radius point of said curve, the next seven (7) courses are along the boundary of
said 21.255 acre tract

 

Exhibit B - 58



--------------------------------------------------------------------------------

of land; 1)thence North 41 degrees 15 minutes 08 seconds West 1,700.29 feet to
the Point of Beginning of this description; 2) thence North 41 degrees 15
minutes 08 seconds West 1,539.62 feet to the point of curvature of a curve to
the right, said point of curvature being South 48 degrees 44 minutes 52 seconds
West 24,828.52 feet from the radius point of said curve; 3) thence northwesterly
281.79 feet along said curve to its point of tangency, said point of tangency
being South 49 degrees 23 minutes 53 seconds West 24,828.52 feet from the radius
point of said curve; 4) thence North 40 degrees 36 minutes 07 seconds West
1,474.75 feet to the Indiana/Illinois State Line; 5) thence North 00 degrees 52
minutes 04 seconds West 138.52 feet along the Indiana/Illinois State Line; 6)
thence South 48 degrees 50 minutes 29 seconds East 279.19 feet; 7) thence South
41 degrees 14 minutes 04 seconds East 2,051.13 feet to the northwestern corner
of the tract of land described in the Quitclaim Deed recorded in Deed Record
1219, page 31, on November 5, 1962, in said Recorder’s Office, said corner being
on “Eggers Fence Line”; thence South 87 degrees 40 minutes 04 seconds East 11.27
feet along the northern boundary of said tract of land which is also along
“Eggers Fence Line”; thence South 41 degrees 12 minutes 09 seconds East 139.21
feet; thence South 40 degrees 14 minutes 07 seconds East 154.35 feet to a point
on a non-tangent curve concave to the southwest, said point being North 51
degrees 42 minutes 18 seconds East 1,514.88 feet from the radius point of said
curve; thence southeasterly 141.95 feet along said curve to a point being North
57 degrees 04 minutes 25 seconds East 1,514.88 feet from the radius point of
said curve; thence South 30 degrees 59 minutes 10 seconds East 154.35 feet;
thence South 30 degrees 01 minute 09 seconds East 186.88 feet; thence South 30
degrees 59 minutes 24 seconds East 155.62 feet to a point on a non-tangent curve
concave to the northeast, said point being South 57 degrees 04 minutes 25
seconds West 1,539.88 feet from the radius point of said curve; thence
southeasterly 143.63 feet to a point being South 51 degrees 43 minutes 47
seconds West 1,539.88 feet from the radius point of said curve; thence South 48
degrees 44 minutes 52 seconds West 29.89 feet to the Point of Beginning;

ALSO, a part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right (said
curve hereinafter referred to as “Curve #1), said point of curvature being North
36 degrees 00 minutes 00 seconds West 326.48 feet from the radius point of Curve
#1; thence northeasterly and easterly 176.71 feet along Curve #1 to a point
being North 04 degrees 59 minutes 19 seconds West 326.48 feet from the radius
point of Curve #1 and to the Point of Beginning of this description; thence
North 41 degrees 10 minutes 39 seconds West 1,372.17 feet to the point of
curvature of a curve to the right, said point of curvature being South 48
degrees 49 minutes 21 seconds West 474.78 feet from the radius point of said
curve; thence northwesterly 58.94 feet along said curve to its point of
tangency, said point of tangency being South 55 degrees 56 minutes 06 seconds
West 474.78 feet from the radius point of said curve; thence North 34 degrees 03
minutes 54 seconds West 45.58 feet to point of curvature of curve to the left,
said point of curvature being North 55 degrees 56 minutes 06 seconds East 729.28
feet from the radius point of said curve; thence northwesterly 90.62 feet along
said curve to its point of tangency, said point of tangency being North 48
degrees 48 minutes 55 seconds East 729.28 feet from the radius point of said
curve; thence North 41 degrees 11 minutes 05 seconds West 8.90 feet; thence
North 40 degrees 12 minutes 29 seconds West 154.34 feet to a point on a
nontangent curve

 

Exhibit B - 59



--------------------------------------------------------------------------------

concave to the northeast, said point being South 51 degrees 45 minutes 03
seconds West 1,500.05 feet from the radius point of said curve; thence
northwesterly 138.44 feet along said curve to a point being South 57 degrees 02
minutes 18 seconds West 1,500.05 feet from the radius point of said curve;
thence North 31 degrees 00 minutes 10 seconds West 154.34 feet; thence North 30
degrees 01 minute 34 seconds West 170.82 feet to the point of curvature of a
curve to the right, said point of curvature being South 59 degrees 58 minutes 26
seconds West 1,420.19 feet from the radius point of said curve; thence
northwesterly and northerly 273.83 feet along said curve to its point of
tangency, said point of tangency being South 71 degrees 01 minute 16 seconds
West 1,420.10 feet from the radius point of said curve; thence North 18 degrees
58 minutes 44 seconds West 56.31 feet to a point on the northwesterly extension
of the southwestern boundary of the 16.039 acre tract of land described in the
Warranty Deed recorded in Deed Record 1218, page 592, on November 9, 1962, in
the Office of the Recorder of Lake County, Indiana; thence South 41 degrees 14
minutes 04 seconds East 2,501.08 feet along the northwesterly extension of the
southwestern boundary of said 16.039 acre tract of land and along the
southwestern boundary of said 16.039 acre tract of land to a point being North
48 degrees 49 minutes 21 seconds East of the point of beginning; thence South 48
degrees 49 minutes 21 seconds West 193.47 feet to the Point of Beginning.

EXCEPTING AND EXCLUDING the following from the above-described parcels:

A parcel of real estate that is two hundred (200) feet wide (measured from east
to west) and fifty (50) feet in depth (measured from north to south) and located
in the northeasternmost corner of the above-described parcels.

PARCEL 7:

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, and to the point of beginning of this
description, said point of curvature being South 35 degrees 07 minutes 27
seconds West 55.00 feet from the radius point of said curve; thence
Southeasterly, Easterly, Northeasterly, Northerly, and Northwesterly 142.07 feet
along said curve to its point of tangency, said point of tangency being North 67
degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 270.31 feet to the point of
curvature of a curve left, said point of curvature being South 53 degrees 53
minutes 40 seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly, and Northwesterly 63.49 feet along said curve to its
point of tangency,

 

Exhibit B - 60



--------------------------------------------------------------------------------

said point of tangency being North 35 degrees 09 minutes 56 seconds East 40.00
feet from the radius point of said curve; thence North 54 degrees 50 minutes 04
seconds West 117.95 feet to the point of curvature of a curve to the right, said
point of curvature being South 35 degrees 09 minutes 56 seconds West 40.00 feet
from the radius point of said curve; thence Northwesterly, Northerly, and
Northeasterly 60.84 feet along said curve to its point of tangency, said point
of tangency being North 57 degrees 40 minutes 52 seconds West 40.00 feet from
the radius point of said curve; thence North 32 degrees 19 minutes 08 seconds
East 330.68 feet to the point of curvature of a curve to the left, said point of
curvature being South 57 degrees 40 minutes 52 seconds East 40.00 feet from the
radius point of said curve; thence Northeasterly, Northerly and Northwesterly
60.76 feet along said curve to its point of tangency, said point of tangency
being North 35 degrees 17 minutes 10 seconds East 40.00 feet from the radius
point of said curve; thence North 54 degrees 42 minutes 50 seconds West 227.88
feet to the terminus of this centerline description.

EXCEPTING THEREFROM THE PROPERTY DESCRIBED AS FOLLOWS:

A 32 foot-wide strip of land being a part of the Northwest Quarter of Section 6,
Township 37 North, Range 9 West located in North Township, Lake County, Indiana
the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degrees 01 minutes 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the Northeast, said point being South 38 degrees
59 minutes 01 seconds West, 1637.02 feet from the radius point of said curve;
thence Southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 43 minutes 21 seconds West, 1637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East, 650.47 feet to the point of a curvature of a curve to the left,
said point of curvature being South 36 degrees 48 minutes 21 seconds West,
2864.79 feet from the radius point of said curve; thence Southeasterly 84.09
feet along said curve to its point of tangency, said point of tangency being
South 35 degrees 07 minutes 27 seconds West 2864.79 feet from the radius point
of said curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to
the point of curvature of a curve to the left, said point of curvature being
South 35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of
said curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency, said point
of tangency being North 67 degrees 07 minutes 27 seconds East 55.00 feet from
the radius point of said curve; thence North 22 degrees 52 minutes 33 seconds
West 53.74 feet to the point of curvature of a curve to the right, said point of
curvature being South 67 degrees 07 minutes 27 seconds West 55.00 feet from the
radius point of said curve; thence Northwesterly, Northerly, and Northeasterly
56.62 feet along said curve to its point of tangency, said point of tangency
being North 53 degrees 53 minutes 40 seconds West 55.00 feet from the radius
point of said curve; thence North 36 degrees 06 minutes 20 seconds East 15.67
feet to the Point of Beginning of this centerline description; thence North 36
degrees 06 minutes 20 seconds East 254.64 feet to the point of curvature of a
curve left, said point of curvature being South 53 degrees 53 minutes 40 seconds
East 40.00 feet from the radius point of said curve; thence Northeasterly,
Northerly, and Northwesterly 63.49 feet along said curve to its point of
tangency, said point of tangency being North 35 degrees 09 minutes 56 seconds
East 40.00 feet from the radius point of said curve; thence North 54 degrees 50
minutes 04 seconds West 117.95 feet to the point of curvature of a curve to the
right, said point of curvatures being South 35 degrees 09 minutes 56 seconds
West 40.00 feet from the radius point of said curve; thence Northwesterly,
Northerly, and Northeasterly 60.84 feet along said curve to its point of
tangency, said point of tangencey being North 57 degrees 40 minutes 52 seconds
West 40.00 minutes 52 seconds West 40.00 feet from the radius point of said
curve; thence North 32 degrees 19 minutes 08 seconds East 330.68 feet to the
point of curvature of a curve to the left, said point of curvature being South
57 degrees 40 minutes 52 seconds East 40.00 feet from the radius point of said
curve; thence Northeasterly, Northerly, and Northwesterly 60.76 feet along said
curve to its point of tangency, said point of tangency being North 35 degrees 17
minutes 10 seconds East 40.00 feet from the radius point of said curve; thence
North 54 degrees 42 minutes 50 seconds West 227.88 feet to the TERMINUS of this
centerline description.

 

Exhibit B - 61



--------------------------------------------------------------------------------

PARCEL 8:

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
and part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West, more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right-of-way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearings is Indiana State
Plane NAD 83 Grid Bearing-West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to the point of beginning
and a point on the South line of land described in Instrument No. 2000-054153,
said point being 40 feet from the Northerly right of way of the Elgin Joliet and
Eastern Railroad (the next 4 courses are along the Southerly, Easterly, and
Northerly lines of said instrument); (1) thence South 39 degrees 44 minutes 48
seconds East 105.61 feet to a curve having a radius of 2637.78 feet, the radius
point of which bears North 50 degrees 15 minutes 13 seconds East; (2) thence
Southeasterly along said curve 238.83 feet to a point which bears South 45
degrees 03 minutes 57 seconds West from said radius point, said point being on
the Southerly extension of the lakeside face of the sheet piling wall;
(3) thence along said wall North 36 degrees 47 minutes 33 seconds East 315.53
feet to a point on the present shoreline of Lake Michigan; (4) thence
Northwesterly along the present shoreline of Lake Michigan 462 feet more or
less; thence South 38 degrees 37 minutes 30 seconds West 102.49 feet; thence
South 73 degrees 07 minutes 56 seconds West 43.25 feet; thence North 51 degrees
22 minutes 29 seconds West 41.88 feet; thence South 47 degrees 41 minutes 38
seconds West 41.79 feet; thence North 42 degrees 09 minutes 44 seconds West
16.98 feet; thence South 51 degrees 16 minutes 43 seconds West 105.38 feet to a
point on a non-tangent curve, the radius point of which bears North 48 degrees
44 minutes 26 seconds East, said point also being on the Northerly line of land
described in Instrument No. 97014032; thence along said Northerly line and
Southeasterly along said curve a distance of 213.39 feet to a point which bears
South 43 degrees 21 minutes 29 seconds West from said radius point, and the
point of beginning.

PARCEL 9:

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West,
more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right of way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearing is Indiana State
Plane NAD 83 Grid Bearing—West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to a point on the North
line of land described in Instrument No. 97014032, (the next 3 courses are along
the Northerly line of said instrument), said point being on a non-tangent curve,
the radius point of which bears North 43 degrees 21 minutes 29 seconds East;
(1) thence Northwesterly along said curve a distance of 213.39 feet to a point
which bears South 48 degrees 44 minutes 26 seconds West from said radius point,
said point also being the Point of Beginning; (2) thence continuing along said
curve a distance of 23.47 feet to a point which bears South 49 degrees 19
minutes 57 seconds East from said radius point; (3) thence North 40 degrees 40
minutes 03 seconds West 105.47 feet; thence North 48 degrees 34 minutes 46
seconds East 147.21 feet; thence South 22 degrees 59 minutes 46 seconds East
57.77 feet; thence South 51 degrees 22 minutes 29 seconds East 96.88 feet;
thence South 47 degrees 41 minutes 38 seconds West 41.79 feet; thence North 42
degrees 09 minutes 44 seconds West 16.98 feet; thence South 51 degrees 16
minutes 43 seconds West 105.38 feet; to the Point of Beginning.

 

Exhibit B - 62



--------------------------------------------------------------------------------

Horseshoe Hammond - Waterworks

PARCEL 4: (1001 Calumet Avenue)

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, said point of curvature being South
35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency being North
67 degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 15.67 feet to the POINT OF BEGINNING
of this centerline description; thence North 36 degrees 06 minutes 20 seconds
East 254.64 feet to the point of curvature of a curve left, said point of
curvature being South 53 degrees 53 minutes 40 seconds East 40.00 feet from the
radius point of said curve; thence Northeasterly, Northerly, and Northwesterly
63.49 feet along said curve to its point of tangency, said point of tangency
being North 35 degrees 09 minutes 56 seconds East 40.00 feet from the radius
point of said curve; thence North 54 degrees 50 minutes 04 seconds West 117.95
feet to the point of curvature of a curve to the right, said point of curvature
being South 35 degrees 09 minutes 56 seconds West 40.00 feet from the radius
point of said curve; thence Northwesterly, Northerly, and Northeasterly 60.84
feet along said curve to its point of tangency, said point of tangency being
North 57 degrees 40 minutes 52 seconds West 40.00 feet from the radius point of
said curve; thence North 32 degrees 19 minutes 08 seconds East 330.68 feet to
the point of curvature of a curve to the left, said point of curvature being
South 57 degrees 40 minutes 52 seconds East 40.00 feet from the radius point of
said curve; thence Northeasterly, Northerly and Northwesterly 60.76 feet along
said curve to its point of tangency, said point of tangency being North 35
degrees 17 minutes 10 seconds East 40.00 feet from the radius point of said
curve; thence North 54 degrees 42 minutes 50 seconds West 227.88 feet to the
terminus of this centerline description.

Horseshoe - Bossier City

TRACT 1:

PROPERTY A - (APN: 130257)

 

Exhibit B - 63



--------------------------------------------------------------------------------

Lots 1-7, 50-87, 96-97 and a portion of Rush Street and Ogilvie Street and the
alley adjacent to Lots 1-7 and Lots 81-85 and the South Half (S/2) of the alley
adjacent to Lots 86 and 87 (previously closed by Ordinance No. 499 of 1952) and
the alley adjacent to Lots 70-79 and Lots 61-69 and the alley adjacent to Lots
53-59 and Lots 50 and 96 and the alley adjacent to Lots 50-52 and Lots 96 and
97, all in the Corrected Map of East Shreveport Subdivision, Bossier City,
Bossier Parish, Louisiana, as per plat recorded in Book 60, Page 17 of the
Records of Bossier Parish, Louisiana, being more fully described as follows:

Tract A-1

Commencing at the Southwest corner of Lot 81, of said Corrected Map of East
Shreveport Subdivision, run thence North 50 degrees 18 minutes 20 seconds West a
distance of 221.07 feet; Run thence North 30 degrees 09 minutes 42 seconds West
a distance of 49.23 feet to a point on the southerly right of way line of
Coleman Street; Run thence along said southerly right of way line North 50
degrees 18 minutes 57 seconds East a distance of 280.80 feet; Thence leaving
said southerly right of way run South 29 degrees 55 minutes 58 seconds East a
distance of 135.05 feet to a point on the centerline of the aforementioned
closed alley; Run thence along said centerline North 50 degrees 20 minutes 35
seconds East a distance of 79.96 feet; Thence leaving said centerline run South
29 degrees 54 minutes 27 seconds East a distance of 135.07 feet to a point on
the northerly right of way line of Rush Street; Run thence South 30 degrees 07
minutes 34 seconds East a distance of 39.53 feet to a point on the southerly
right of way line of Rush Street; Run thence along said southerly right-of-way
line North 50 degrees 33 minutes 06 seconds East a distance of 160.01 feet to a
point on the westerly right of way line of Homer Street; Run thence along said
westerly right of way line South 30 degrees 09 minutes 44 seconds East a
distance of 543.12 feet; Thence leaving said westerly right of way line run
South 54 degrees 21 minutes 33 seconds West a distance of 241.79 feet; Run
thence North 50 degrees 18 minutes 20 seconds West a distance of 568.37 feet to
the Point of Beginning of tract; containing 6.0655 acres, more or less,

Tract A-2

and a tract of land located in Sections 29, 30 and 32, Township 18 North, Range
13 West, Bossier City, Bossier Parish, Louisiana, being more fully described as
follows: Commencing at the Southwest corner of Lot 81 of the Corrected Map of
East Shreveport Subdivision, as recorded in Book 60, Page 17 of the Records of
Bossier Parish, Louisiana, Run thence along the line which is an extension of
the northerly right of way line of Rush Street, South 50 degrees 23 minutes 52
seconds West a distance of 46.12 feet to a point on the westerly toe of the
Levee, said point being the Point of Beginning of tract herein described: Run
thence along said toe South 50 degrees 18 minutes 57 seconds East a distance of
555.42 feet to a point on the northerly right of way line of the East approach
to the Traffic Street Bridge as recorded in Book 35, Page 169 of the Records of
Bossier Parish, Louisiana; Run thence along said northerly right of way line
South 49 degrees 05 minutes 52 seconds West a distance of 563.81 feet to a point
on the easterly high bank of Red River; Run thence along said high bank the
following courses and distances: North 24 degrees 04 minutes 48 seconds West a
distance of 121.67 feet; North 21 degrees 19 minutes 14 seconds West a distance
of 100.63 feet; North 17 degrees 23 minutes 06 seconds East a distance of 22.62
feet; North 30 degrees 18 minutes 13 seconds West a distance of 79.82 feet;
North 31 degrees 18 minutes 23 seconds East a distance of 53.18 feet; North 07
degrees 10 minutes 06 seconds West a distance of 55.98 feet; North 48 degrees 13
minutes 12 seconds West a distance of 59.33 feet; North 32 degrees 31 minutes 48
seconds West a distance of 29.84 feet; North 29 degrees 01 minutes 28 seconds
West a distance of 84.63 feet; North 21 degrees 46 minutes 43 seconds West a
distance of 132.95 feet; North 33 degrees 59 minutes 55 seconds West a distance
of 177.79 feet and South 83 degrees 49 minutes 09 seconds West a distance of
36.32 feet to a point on the southerly right of way line of Illinois Central
Railroad; Run thence along said southerly right of way line North 50 degrees 25
minutes 33 seconds East a distance of 188.40 feet to a point on the westerly toe
of Levee; Run thence along said toe South 50 degrees 18 minutes 57 seconds East
a distance of 310.29 feet to the Point of Beginning of the tract, containing
6.6100 acres, more or less.

 

Exhibit B - 64



--------------------------------------------------------------------------------

PROPERTY B (APN: 130257)

Lots 8, 9, 10, 11, 12, 13, 88, 89, 90, 91 and a portion of Rush Street adjacent
to Lots 70 through 73 and Lots 88 through 91, (abandoned per Ordinance 94 of
1995) all in Corrected Map of East Shreveport Subdivision, as per plat recorded
in Book 60, Page 17, Bossier City, Bossier Parish, Louisiana, and the North Half
(S/2) of the alley adjacent to Lots 8 and 9 (previously closed by Ordinance
No. 499 of 1952) and a portion of the alley adjacent to and between Lots 10-13
and Lots 88-91 (previously closed by Ordinance No. 499 of 1952) and Lots 126,
127, 128, 129, 130, 131, 132, 133, 134 and Lot 138, less and except the portion
thereof conveyed to the City of Bossier City for a road, as recorded under
Registry Number 613394 of the Conveyance Records of Bossier Parish, Louisiana,
and the West Half (W/2) of the alley adjacent to Lots 127, 128, 129, 130, and
131 closed per Ordinance 78 of 1981, and a portion of the west half of the
aforesaid closed alley adjacent to Lot 132 described as starting from the
centerline of the alley on an angle S00°37“55“W from the SW corner of Lot 401
(on the Corrected Map of East Shreveport Subd Book 60 page 15) to a point on Lot
132, and the right of way of Coleman Street north of and adjacent to Lots 126,
127 and north of and adjacent to the abandoned alley between Lots 127 and 403
(abandoned per Ordinance 78 of 1981), and Lots 42 and 43 and a portion of Lot 44
and a portion of Lots 40 and 41 and Lots 30, 32, 33, 34, 29; and

The South 25 feet of Lot 392, Lots 393, 394, 395, all lots being located in
Corrected Map of East Shreveport Subdivision, Bossier City, Bossier Parish,
Louisiana, as per plat recorded in Book 60, Page 17, and the West Half (W/2) of
Ruston Street adjacent to said Lots (abandoned per Ordinance 41 of 2003) of the
Records of Bossier Parish, Louisiana.

LESS AND EXCEPT a tract of land identified as Parcel 1-15 of the Traffic Street
Widening Project and being a portion of Lot 138, East Shreveport Subdivision, as
recorded in Book 60, Page 17, Bossier Parish, Louisiana. Being more particularly
described as follows: From the point of intersection of the north right-of-way
line of Ogilvie Street and the east line of Lot 138, East Shreveport
Subdivision, as recorded in Book 60, Page 17, Bossier Parish, Louisiana, run
South 59°52’37” West, a distance of 57.54 feet, to the Point of Beginning of the
tract herein described; run thence South 59°52’37” West, a distance of 27.19
feet; run thence North 30°07’00” West, a distance of 3.78 feet; South 59°52’37”
West, a distance of 9.76 feet; run thence North 77°33’00” West, a distance of
24.67 feet; run thence North 34°56’15” West, a distance of 19.60 feet; run
thence North 59°52’39” East, along said south right-of-way line, a distance of
56.80 feet, to the point of curvature of a curve to the right having the
following data: Delta = 0°35’13”, Radius = 3,904.00 feet and Tangent = 20.00
feet; run thence in a Southeasterly direction, along said curve, a distance of
40.00 feet, to the Point of Beginning, containing 0.045 acres (1,965.754 square
feet), more or less, as calculated by the above courses and distances.

LESS AND EXCEPT a tract of land identified as Parcel 1-18 of the Traffic Street
Widening Project and being a portion of Lots 126 thru 134, both inclusive and
the south half of closed Coleman Street, East Shreveport Subdivision, as
recorded in Book 60, Page 17, Bossier Parish, Louisiana. Being more particularly
described as follows: From the point of intersection of the east right-of-way
line of Traffic Street and the south line of Lot 134, East Shreveport
Subdivision, as recorded in Book 60, Page 17, Bossier Parish, Louisiana, said
point and corner also being the Point of Beginning of the tract herein
described, run North 30°10’57” West, along said east right-of-way line, a
distance of 29.66 feet; run thence North 59°49’03” East, a distance of 15.08
feet; run thence North 27°08’04” West, a distance of 10.34 feet; run thence
North 30°28’13” West, a distance of 290.14, to the point of curvature of a curve
to the right having the following data: Delta = 2°52’56”, Radius = 1,106.28 feet
and Tangent = 27.83 feet; run thence in a Northwesterly direction, along said
curve, a distance of 55.65 feet, to the point of intersection the centerline of
closed Coleman Street; run thence South 89°45’35” East, a distance of 73.90
feet; run thence South 13°32’59” East, a distance of 57.35 feet; run thence
South 27°41’12” East, a distance of 153.55 feet, to the point of curvature of a
curve to the right having the following data: Delta = 2°03’25”, Radius =
3,904.00

 

Exhibit B - 65



--------------------------------------------------------------------------------

feet and Tangent = 70.08 feet; run thence in a Southeasterly direction along
said curve, a distance of 140.15 feet, to the point of intersection with the
common line between Lots 134 and 135, of said East Shreveport Subdivision; run
thence South 59°52’37” West, a distance of 65.59 feet, to the Point of
Beginning, containing 0.429 acres (18,704.763 square feet), more or less, as
calculated by the above courses and distances.

PROPERTY C - (APN: 130257)

A tract of land located in Section 29, Township 18 North, Range 13 West, Bossier
City, Bossier Parish, Louisiana, being more fully described as follows:
Commencing at the Southwest corner of Lot 81, of the Corrected Map of East
Shreveport subdivision, as recorded in Book 60, Page 17 of the Records of
Bossier Parish, Louisiana; Run thence South 50 degrees 18 minutes 20 seconds
East a distance of 568.37 feet; Run thence South 65 degrees 08 minutes 10
seconds West a distance of 50.08 feet; Run thence North 50 degrees 18 minutes 57
seconds West a distance of 865.71 feet to a point on the southerly right of way
line of the Kansas City Southern Railway; Run thence along said southerly right
of way line North 50 degrees 25 minutes 33 seconds East a distance of 46.18
feet; Thence leaving said southerly right of way line run South 50 degrees 18
minutes 20 seconds East a distance of 310.25 feet to the Point of Beginning of
tract, containing 0.907 acres, more or less.

PROPERTY “J” - (APN: 181331012005900 (Caddo Parish) & 124242 (Bossier Parish))

A tract of land situated in the North Half of the Northwest Quarter of
Section 32, Township; 18 North, Range 13 West, Bossier and/or Caddo Parish,
Louisiana, described as follows:

Begin at an iron pipe marking the extreme Northeast Corner of the tract herein
described which iron pipe is 154.27 feet East of the Northeast Corner of that
certain parcel of land sold to Albert L. Wilson, as per deed filed and recorded
in Conveyance Vol. 72, Page 97 of the Records of Bossier Parish, Louisiana,
thence South 14 degrees 58 minutes West 136.27 feet to an iron pipe for corner;
thence South 0 degrees 58 minutes East 94.5 feet to an iron bar for corner;
thence South 57 degrees 05 minutes East 395 feet to an iron pipe set flush with
the surface for a corner, the extreme East Corner of the tract herein described;
thence South 23 degrees 05 minutes West 329.35 feet to an iron pipe on the high
bank of Red River for a corner; thence North 74 degrees 57 minutes West along
said high bank of Red River 761.2 feet to a point; thence North 73 degrees 27
minutes West along said high bank 253.1 feet to a point; thence North 17 degrees
28 minutes West 96.8 feet to a point in that tract or parcel of land sold by
J.E. Reynolds, et al, to the City of Shreveport and Parish of Bossier, as per
deed filed and recorded in Conveyance Vol. 35, Page 169 of the Records of
Bossier Parish; thence along the traverse of said parcel of land North 60
degrees 32 minutes East 56 feet; thence North 45 degrees 02 minutes East 169
feet; thence North 1 degree 32 minutes East to the South line of tract sold by
H.H. Allen to Mrs. Myrtle Bufkin, et al, as per deed filed and recorded on
October 8, 1935, in Conveyance Vol. 121, Page 81 of the Records of Bossier
Parish, Louisiana; thence East on said South line to the Southeast corner of the
tract of land sold by J.E. Reynolds, et al to Albert L. Wilson, as per deed
recorded in Conveyance Vol. 73, Page 268 of the Records of Bossier Parish,
Louisiana; thence continue East along the South line of said Wilson tract 308.8
feet to the Southeast Corner of said Wilson tract; thence in a Northeasterly
direction along the Southeast line of a tract sold by J.M. Cook, et al to
Mrs. Annie M. Bufkin, et al, described in deed recorded in Conveyance Vol. 114,
Page 565 of the Records of Bossier Parish, Louisiana, to the Southeast Corner of
said tract; thence North along the East line of said tract a distance of 121
feet to the Northeast Corner of said Bufkin tract; thence East on the section
line between Sections 32 and 29 to an iron pipe marking the extreme Northeast
Corner herein described and being the point of beginning and containing 10.96
acres, more or less, and known as Riverside Lodge, together with all accretion
and batture lying between the above described tract and the Red River, the Red
River being the westerly boundary of the above described tract.

 

Exhibit B - 66



--------------------------------------------------------------------------------

(Being a portion of the same property acquired by First National Bank as Trustee
of Maxine Hart, et al, by a Deed of Trust from the Estate of Max W. Hart, dated
May 21, 1956, and recorded October 2, 1956, Book 268, Page 92 of the Conveyance
Records of Bossier Parish, Louisiana.)

LESS AND EXCEPT:

A certain tract or parcel of ground, together with all the improvements thereon
and all rights, ways, privileges and servitudes thereunto belonging or in
anywise appertaining, being situated in the fractional North Half of the
Northwest Quarter of Section 32, Township 18 North, Range 13 West, Bossier City,
Bossier Parish, Louisiana, the boundary lines of which tract is more
particularly described as follows, to-wit:

Beginning at an iron pin on the Northeast corner of said property; said pin
being 12 feet West of the right of way line of Riverside Drive; run thence South
15 degrees 33 minutes 58 seconds West 134.68 feet (136.27 feet recorded); thence
South 0 degrees 21 minutes 11 seconds East 93.39 feet (94.5 feet recorded);
thence South 57 degrees 04 minutes 56 seconds East 248.70 feet to a point and
corner; thence South 32 degrees 16 minutes 57 seconds West 388.96 feet to a
point and corner; thence North 74 degrees 56 minutes 56 seconds West 484.20
feet; thence North 36 degrees 39 minutes 21 seconds West 401.27 feet to an iron
pin; thence North 2 degrees 20 minutes 06 seconds East 38.82 feet to a point and
corner; thence South 89 degrees 22 minutes 09 seconds East a distance of 583.33
feet to a point and corner; thence North 44 degrees 25 minutes 46 seconds East
121.60 feet; thence North 0 degrees 24 minutes 31 seconds East 121 feet to a
point and corner; thence South 89 degrees 24 minutes 54 seconds East 70.83 feet
to the point of beginning and containing 6.995 acres, identified as Parcel No.
D-2-2 shown on property survey map for the Shreveport-Fillmore Expressway, State
Project No. 451-02-01, Federal Aid Interstate Project No. 1-20-1(15)19, Bossier
Parish, prepared by John D. Wilkinson, II, Registered Surveyor, dated
February 25, 1960, said map being filed in the office of the Department of
Highways in the City of Baton Rouge, Louisiana.

This has also been described as:

11.5 acres, more or less, in Section 32, Township 18 North, Range 13 West,
Bossier and/or Caddo Parishes, Louisiana, more fully described as follows: From
the Southwest Corner of Lot 34, Cook Subdivision of Bossier City, Bossier
Parish, Louisiana, as recorded in Book 141, at Page 11 of the Records of Bossier
Parish, Louisiana, and the point of beginning; run thence South 56 degrees 31
minutes 59 seconds East, 44.48 feet, run thence South 23 degrees 11 minutes 32
seconds West, 897.15 feet to a set 1” X 3’ iron pipe, continue thence South 23
degrees 11 minutes 32 seconds West, 70.0 feet to the high bank of Red River, run
thence northwesterly along the high bank of Red River, 1184 feet more or less,
run thence North 16 degrees 46 minutes 09 seconds West, 30.0 feet to a set 1” X
3’ iron pipe in the southeasterly line of that property conveyed by Reynolds to
the City of Shreveport and the Parish of Bossier as recorded in Book 35 at Page
169 of the Records of Bossier Parish, Louisiana; run thence along said
southeasterly line, North 61 degrees 13 minutes 52 seconds East, 56.0 feet to a
set 1” X 3’ iron pipe, run thence North 45 degrees 43 minutes 52 seconds East
169.0 feet to a set 1” X 3’ iron pipe, run thence North 2 degrees 13 minutes 52
seconds East, 61.18 feet to a LDH (Louisiana Department of Highways) concrete
monument, and the southerly right-of-way of I-20 (Interstate Highway 20), run
thence along said right-of-way South 36 degrees 45 minutes 35 seconds East,
401.40 feet, South 74 degrees 57 minutes 34 seconds East, 484.74 feet, North 32
degrees 16 minutes 57 seconds East, 390.49 feet, and South 56 degrees 31 minutes
59 seconds East, 101.44 feet to the southwest corner of said Lot 34 and the
point of beginning, together with all accretion and batture lying between the
above described tract and the Red River, the Red River being the westerly
boundary of the above described tract.

 

Exhibit B - 67



--------------------------------------------------------------------------------

All as shown in Cash Sale Deed by Max W. Hart, Jr. to Bossier City Land
Corporation dated January 14, 1997 recorded January 30, 1997 under Registry
No. 629452 of the Conveyance Records of Bossier Parish, Louisiana.

PROPERTY “K” - (APN: 124241)

One certain tract or parcel of land, together with all the improvements situated
thereon and all of the rights, ways, servitudes, privileges and advantages
thereunto belonging or in anywise appertaining, situated in Section 32, Township
18 North, Range 13 West, Northwest Land District, Bossier Parish, Louisiana,
identified as Parcels 1, 2, & 3, on the updated survey of State Project
No. ###-##-####, Shreveport-Fillmore Expressway, Route I-20, Bossier Parish,
Louisiana prepared by George D. Sullivan, Registered Professional Land Surveyor,
dated November 25, 1996, which property is more particularly described as
follows:

PARCEL NO. 1

Proceeding from the Department of Transportation and Development concrete
monument located along the control of access line of Riverside Drive, thence
North 25 degrees 17 minutes 59 seconds West a distance of 69.74 feet to the
point of beginning; thence continuing North 25 degrees 17 minutes 59 seconds
West a distance of 228.61 feet to a point and corner; thence proceed along the
arc of a curve having a radius of 207.56 feet (the chord of which bears South 48
degrees 19 minutes 24 seconds East a distance of 205.45 feet, a distance of
207.56 feet to a point and corner; thence proceed South 38 degrees 30 minutes 26
seconds West a distance of 89.55 feet to the point of beginning and containing a
net area of 7,431.51 square feet.

PARCEL NO. 2

Proceeding from the concrete Department of Transportation and Development marker
along the control of access of Riverside Drive, thence North 25 degrees 17
minutes 59 seconds West a distance of 36.31 feet to the point of beginning;
proceed North 25 degrees 17 minutes 59 seconds West a distance of 33.43 feet to
a point and corner; thence proceed North 38 degrees 30 minutes 26 seconds East a
distance of 89.55 feet to a point and corner; thence proceed along the arc of a
curve having a radius of 419.78 feet, (the chord of which bears South 64 degrees
35 minutes 27 seconds East a distance of 30.80 feet), a distance of 30.82 feet
to a point and corner; thence proceed South 38 degrees 30 minutes 26 seconds
West a distance of 111.29 feet to the point of beginning and containing a net
area of 3,012.57 square feet.

PARCEL NO. 3

Beginning at the Department of Transportation and Development concrete monument
along the control of access line of Riverside Drive, thence proceed North 25
degrees 17 minutes 59 seconds West a distance of 36.31 feet to a point and
corner; thence proceed North 38 degrees 30 minutes 26 seconds East a distance of
111.29 feet to a point and corner; thence proceed along the arc of a curve
having a radius of 419.78 feet (the Chord of which bears South 74 degrees 32
minutes 16 seconds East 114.79 feet), a distance of 114.95 feet to a point and
corner; thence proceed South 28 degrees 45 minutes 53 seconds West a distance of
166.04 feet to a point and corner; thence proceed North 56 degrees 19 minutes 11
seconds West a distance of 101.32 feet to the point of beginning and containing
a net area of 17,335.88 square feet.

PROPERTY “L” - (APN: 124243)

3.89 acres of land in the Northwest Quarter (NW /4) of Section 32, Township 18
North, Range 13 West, beginning on a point on Section line between Sections 29
and 32, Township 18 North, Range 13 West, 582.55 feet East of the Southwest
corner of Section 29, this point is also 75 feet Northwest from and at

 

Exhibit B - 68



--------------------------------------------------------------------------------

right angles to the centerline of the new traffic bridge over Red River, thence
South 49 degrees 27 minutes West 268.2 feet parallel with the centerline of said
bridge, thence South 40 degrees 33 minutes East 201.2 feet; thence South 70
degrees 58 minutes East 264 feet; thence North 60 degrees 32 minutes East 100
feet, thence North 45 degrees 02 minutes East 169 feet; thence North 01 degrees
32 minutes East 110 feet; thence North 68 degrees 28 minutes West 68 feet;
thence North 11 degrees 20 minutes West 112 feet to the Section line; thence
West along Section 300.9 feet to place of beginning; and a strip containing .30
of an acre of land in the Southwest Quarter of the Southwest Quarter (SW/4 of
SW/4) of Section 29, Township 18 North, Range 13 West, more particularly
described as follows: Beginning at a point on the Section line between Sections
29 and 32, Township 18 North, Range 13 West, 582.55 feet East of the southwest
corner of Section 29, this point is also 75 feet Northwest from and at right
angles to the centerline of the new traffic bridge over Red River; run thence
North 49 degrees 27 minutes East parallel to the said bridge 93.8 feet; thence
South 83 degrees 18 minutes East 224 feet; thence South 11 degrees 33 minutes
East 35.6 feet to Section line; thence West along Section line 300.9 feet to
place of beginning. Said property being located in Bossier Parish, Louisiana.

PROPERTY “M” - (APN: 130783)

LOTS THREE HUNDRED NINETY-SIX (396), THREE HUNDRED NINETY-SEVEN (397), THREE
HUNDRED NINETY-EIGHT (398) AND THREE HUNDRED NINETY NINE (399), CORRECTED MAP OF
EAST SHREVEPORT, a subdivision in the City of Bossier City, Bossier Parish,
Louisiana, as per plat recorded in Book 60, Page 17, and the West Half (W/2) of
Ruston Street adjacent to said Lots (abandoned per Ordinance 41 of 2003) of the
Conveyance Records of Bossier Parish, Louisiana.

PROPERTY “N” - (APN: 124924)

Lots 380, 381, 382, 383, 384, 385, 386, 387 and 388 of the Corrected Map of East
Shreveport, a subdivision of the City of Bossier City, per plat Book 60, page
17, and the East Half (E/2) of Ruston Street adjacent to said Lots (abandoned
per Ordinance 41 of 2003) of the Conveyance Records of Bossier Parish,
Louisiana.

PROPERTY “JJ” - (APN: 129621)

Lots 401, 403, East Shreveport Subdivision, a subdivision in Bossier City,
Bossier Parish, Louisiana, as per plat recorded in Conveyance Book 60, page 17
of the Records of Bossier Parish, Louisiana, and the right of way of Coleman
Street north of and adjacent to said lots closed by Ordinance No. 78 of 1981 and
the East half of the alley closed by Ordinance No. 78 of 1981, and less that
certain tract of land more fully described in Conveyance Book 936, page 566 of
the Records of Bossier Parish, Louisiana.

PROPERTY “P2” a/k/a “KK” - (APN: 148923)

Lot Three Hundred Ninety One (391) and the north fifteen feet of Lot Three
Hundred Ninety Two (392), of corrected map of East Shreveport Subdivision, a
subdivision in the City of Bossier City, Bossier Parish, Louisiana, as per plat
thereof recorded in Book 60, Page 17, and the West Half (W/2) of Ruston Street
adjacent to said Lots (abandoned per Ordinance 41 of 2003) of the official
Conveyance Records of Bossier Parish, Louisiana.

 

Exhibit B - 69



--------------------------------------------------------------------------------

PROPERTY “P1” a/k/a “LL” - (APN: 122787)

Tract P1-A

LOT THIRTY ONE (31), of EAST SHREVEPORT SUBDIVISION, a subdivision in the City
of Bossier City, Bossier Parish, Louisiana, as per plat thereof recorded in Book
60, Page 17 of the official Conveyance Records of Bossier Parish, Louisiana,

LESS AND EXCEPT Parcel 1-3 described as follows:

A tract of land identified as Parcel 1-3 of the Traffic Street Widening Project
and being a portion of Lot 31, East Shreveport Subdivision, as recorded in Book
60, Page 17, Bossier Parish, Louisiana, being more particularly described as
follows:

From the point of intersection of the south right-of-way line of Ogilvie Street
and the West right-of-way line of Traffic Street, East Shreveport Subdivision,
as recorded in Book 60, Page 17, Bossier Parish, Louisiana; said point and
corner also being the Point of Beginning of the tract herein described, run
South 30°25’23” East, along the west right-of-way line of said Traffic Street, a
distance of 40.00 feet, to the point of intersection with the lot line common to
Lots 31 and 32, of said East Shreveport Subdivision; run thence South 50°31’32”
West, along said common lot line, a distance of 40.35 feet; run thence North
30°43’12” West, a distance of 39.96 feet, to the point of intersection with the
south right-of-way line of said Ogilvie Street; run thence North 50°31’13” East,
along said right-of-way line, a distance of 40.56 feet, to the Point of
Beginning. Containing 0.037 acres (1598.0021 square feet), more or less.

and

Tract P1-B aka “MM” - (APN: 161535)

A tract of land, being a portion of Parcel 1-3, as recorded under Instrument
Number 794628, records of Bossier Parish, Louisiana. Being more particularly
described as follows:

From the point of intersection of the south right-of-way line of Ogilvie Street
and the West right-of-way line of Traffic Street, East Shreveport Subdivision,
as recorded in Book 60, Page 17, Bossier Parish, Louisiana; run South 30°25’23”
East, along the west right-of-way line of said Traffic Street, a distance of
35.16 feet, to the Point of Beginning of the tract herein described, run South
30°25’23” East, a distance of 4.84 feet, to the point of intersection with the
lot line common to Lots 31 and 32, of said East Shreveport Subdivision; run
thence South 5°31’32” West, along said common lot line, a distance of 40.35
feet; run thence North 30°43’12” West, a distance of 39.96 feet, to the point of
intersection with the south right-of-way line of said Ogilvie Street; run thence
North 50°31’13” East, along said right-of-way line, a distance of 5.40 feet, to
the point of curvature of a curve to the right having the following data: Delta
= 99°03’24”, Radius = 30.00 feet and Tangent = 35.16 feet; run thence in a
Southeasterly direction along said curve, a distance of 51.87 feet, to the Point
of Beginning. Containing 0.0303 acres (1321.171 square feet), more or less.

Horseshoe Bossier - Water Bottom

TRACT 3: (APN: N/A)

PROPERTY “Z”

Fee Simple: State of Louisiana, State Land Office

Leasehold: Horseshoe Entertainment

 

Exhibit B - 70



--------------------------------------------------------------------------------

That certain leasehold estate created by the Lease affecting the following
described property:

A tract of land located adjacent to Section 29, 30 and 32, Township 18 North,
Range 13 West, Bossier City, Bossier Parish, Louisiana, being more fully
described as follows:

Commencing at the Southwest corner of Lot 81, of the Corrected Map of East
Shreveport Subdivision, as recorded in Book 60, page 17 of the Records of
Bossier Parish, Louisiana; run thence along the line which is an extension of
the Northerly right of way line of Rush Street South 50°23’52” West a distance
of 46.12 feet to a point on the Westerly toe of the Levee; run thence along said
toe South 50°18’57” East a distance of 555.42 feet to a point on the Northerly
right of way line of the East approach to the Traffic Street Bridge as recorded
in Book 35, page 169 of the Records of Bossier Parish, Louisiana; run thence
along said Northerly right of way line South 49°05’52” West a distance of 563.81
feet to a point on the Easterly Bank of Red River; run thence along said bank
the following courses and distances: North 24°04’48” West a distance of 121.67
feet; North 21°19’14” West a distance of 100.63 feet; North 17°23’06” East a
distance of 22.62 feet; thence leaving said bank run South 62°39’42” West a
distance of 65.10 feet more or less to the mean low water level of Red River,
SAID POINT BEING THE POINT OF BEGINNING of tract herein described:

Continue thence South 62°39’42” West a distance of 163.93 feet into Red River;
run thence North 27°49’38” West a distance of 400.00 feet; run thence North
62°39’42” East a distance of 193.18 feet more or less to the mean low water
level of the River; run thence with the mean low water level South 27°20’18”
East a distance of 370.60 feet more or less and South 13°58’04” West a distance
of 39.13 feet more or less to the Point of Beginning of tract, containing 1.75
acres, more or less.

Horseshoe Bossier - Bonomo

TRACT 2: (APN: 124188)

Fee Simple:    Bonomo Investment Company, LLC & except as to the West 30 feet of
the East 40 feet of Lot 41 which is vested in Johnny Bonomo, Jr. and Mary
Cordaro Bonomo

Leasehold:    Horseshoe Entertainment

Lease affecting Lots 37, 38, 39, and the East 55 feet of Lot 40, and the East 40
feet of Lot 41, Corrected Map of East Shreveport, a subdivision of the City of
Bossier City, as per plat recorded in Book 60, page 17 of the Conveyance Records
of Bossier Parish, Louisiana.

Harrah’s Bossier City (Louisiana Downs)

TRACT 1: (APN: 132366 & 103349)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
Parish, Louisiana being more particularly described as follows:

From the common corner of Section 16, 17, 20 and 21 run North 0 degrees 30
minutes 45 seconds East along the line common to Section 16 and 17, a distance
of 353.32 feet to the point of intersection with the North right-of-way line of
Interstate 20 and being the point of beginning of the tract herein described;
said point being in a curve to the left; thence traversing said North
right-of-way line of Interstate 20 and Interstate 220, run Southwesterly along
said curve to the left a distance of 314.50 feet; run thence South 85 degrees 15
minutes 03 seconds West a distance of 1,050.43 feet; run thence South 79 degrees
42 minutes 56 seconds West a distance of 768.32 feet; run thence North 74
degrees 04 minutes 50 seconds West, a distance of 940.76 feet; run thence North
57 degrees 02 minutes 52 seconds West a distance of 469.84 feet; run thence
North 42 degrees 10 minutes 16 seconds West a distance of 438.63 feet; run
thence North 17 degrees 58

 

Exhibit B - 71



--------------------------------------------------------------------------------

minutes 00 seconds West a distance of 1,430.52 feet to the point of intersection
with the South right-of-way line of U.S. Highway No. 80; run thence North 47
degrees 16 minutes 27 seconds East, along said South right-of-way line of U.S.
Highway 80, a distance of 1,098.28 feet; run thence North 52 degrees 59 minutes
27 seconds East a distance of 502.49 feet; run thence North 47 degrees 16
minutes 26 seconds East, a distance of 200 feet; run thence North 41 degrees 33
minutes 26 seconds East, a distance of 502.49 feet; run thence North 47 degrees
16 minutes 27 seconds East, a distance of 188.77 feet; run thence South 89
degrees 44 minutes 13 seconds East, a distance of 2,358.28 feet to the point of
intersection with the East line of Section 17; run thence South 0 degrees 30
minutes 45 seconds West, along said East line of Section 17 a distance of
3,632.31 feet to the Point of Beginning.

LESS AND EXCEPT: (PART OF MOBILE HOME PARK)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
Parish, Louisiana, from the corner common to Sections 16, 17, 20 and 21, run
North 00 degrees 31 minutes 49 seconds East, along the line common to Sections
16 and 17, 2927.98 feet to the point of beginning of the tract herein to be
described; thence North 27 degrees 15 minutes 19 seconds West 165.78 feet to a
point; thence North 34 degrees 13 minutes 09 seconds West, 140.00 feet to a
point; thence North 42 degrees 43 minutes 09 seconds West, 310.00 feet to a
point; thence North 50 degrees 43 minutes 09 seconds West, 320.00 feet to a
point; thence North 20 degrees 43 minutes 09 seconds West, 170.00 feet to a
point; thence North 43 degrees 39 minutes 18 seconds West, 300.35 feet to a
point; thence South 89 degrees 41 minutes 17 seconds East, 890.00 feet to
intersect the East line of said Section 17; thence South 00 degrees 31 minutes
49 seconds West, along said East line of Section 17, 1065.00 feet to the Point
of Beginning.

ALSO LESS AND EXCEPT: (SPRINGHILL)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
City, Bossier Parish, Louisiana, being more fully described as follows:

Beginning at the common corner of Sections 16, 17, 20 and 21, Township 18 North,
Range 12 West, Bossier Parish, Louisiana; run thence along the east line of said
Section 17 North 00°30’45” East a distance of 3,985.63 feet; thence leaving said
east line run North 89°44’13” West a distance of 2,358.28 feet to a point on the
southerly right of way line of U.S. Highway 80; run thence along said southerly
right of way line the following courses and distances; South 47°16’27” West a
distance of 188.77 feet; South 41°33’26” West a distance of 502.49 feet; South
47°16’26” West a distance of 200.00 feet and South 52°59’27” West a distance of
164.19 feet to the Point of Beginning of tract herein described; thence leaving
said southerly right of way line run South 42°43’33” East a distance of 641.10
feet to the point of curvature of curve to the right (said curve having a radius
of 257.17 feet and a chord bearing South 37°58’07” West a distance of 71.64
feet); run thence along said curve an arc distance of 71.87 feet; run thence
South 47°07’26” West a distance of 98.50 feet; run thence South 33°24’12” West a
distance of 89.47 feet; run thence North 42°42’05” West a distance of 699.99
feet to a point on the southerly right of way line of U.S. Highway 80; run
thence along said southerly right of way line North 52°59’27” East a distance of
257.03 feet to the Point of Beginning.

The foregoing property is identified as Lot 1, Springhill Suites by Marriott
Project Site, a subdivision of Bossier City, Bossier Parish, Louisiana, as per
plat thereof recorded on November 21, 2006 in the Conveyance Records of Bossier
Parish, Louisiana, in Book 1364, page 66 under Registry No. 882654.

ALSO LESS AND EXCEPT: (NTP PROPERTIESS, LLC/COMFORT SUITES INN)

Two tracts of land located in Section 17, Township 18 North, Range 12 West,
Bossier Parish, Louisiana, being more particularly described as Lot 1 and Lot 2
as shown on Plat titled Panache Subdivision Unit No. 2 filed December 22, 2009
in Book 1364, Page 513, Instrument No. 983301 in the Conveyance Records of
Bossier Parish, Louisiana.

 

Exhibit B - 72



--------------------------------------------------------------------------------

ALSO LESS AND EXCEPT: (HOLIDAY INN)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
Parish, Louisiana, being more particularly described as Lot 1 as shown on Plat
titled Holiday Inn Express at Louisiana Downs filed March 10, 2011 in Book 1364,
Page 678, Instrument No. 1015135 in the Conveyance Records of Bossier Parish,
Louisiana.

ALSO LESS AND EXCEPT: (SIFUENTES & HOME FEDERAL)

Two tracts of land located in Section 17, Township 18 North, Range 12 West,
Bossier Parish, Louisiana being more particularly described as Lots 1 and 2 as
shown on Plat titled Louisiana Downs Commercial Subdivision filed April 11, 2013
in Book 1601, Page 115, Instrument No. 1070410 in the Conveyance Records of
Bossier Parish, Louisiana.

TRACT II (APN: 132368 - UNDEVELOPED BAYOU)

A tract of land lying West of the West top bank of Red Chute Bayou and East of
the West line of Section 16, Township 18 North, Range 12 West, Bossier Parish,
Louisiana. Said tract more fully described as follows:

From the Southwest corner of Section 16, Township 18 North, Range 12 West,
Bossier Parish, Louisiana, run North 0 degrees 32 minutes 10 seconds East along
the West line of said Section 16, a distance of 2,072.75 feet to the Point of
Beginning. Thence run South 89 degrees 43 minutes East a distance of 166.0 feet
to a point on the West Top Bank of Red Chute Bayou, thence run Southwesterly
along the West Top Bank of Red Chute Bayou to the point of intersection of the
West Top Bank of Red Chute Bayou with the West line of Section 16, thence run
North 0 degrees 32 minutes 10 seconds East along the West line of Section 16, to
the point of beginning.

TRACTS I AND II ALSO DESCRIBED AS:

As per survey by Blew & Associates, P.A. dated January 4, 2016, last revised
March 3, 2016, under Job No. 15-1341:

A TRACT OF LAND LOCATED IN SECTION 17, TOWNSHIP 18 NORTH, RANGE 12 WEST, BOSSIER
PARISH, LOUISIANA BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

FROM THE COMMON CORNER OF SECTION 16, 17,20 AND 21 RUN N00°29’58“E ALONG THE
LINE COMMON TO SECTION 16 AND 17, A DISTANCE OF 353.32 TO THE POINT OF
INTERSECTION WITH THE NORTH RIGHT OF WAY LINE OF INTERSTATE 20 AND BEING THE
POINT OF BEGINNING OF THE TRACT HEREIN DESCRIBED;

SAID POINT BEING IN A NON TANGENT CURVE TO THE LEFT, WITH A RADIUS OF 2877.85’,
AN ARC LENGTH OF 315.93°, AND A CHORD BEARING AND DISTANCE OF S86°46’32“W
315.77, THENCE CONTINUING ALONG THE RIGHT OF WAY LINE OF INTERSTATE 20 AND
INTERSTATE 220 FOR THE FOLLOWING 6 COURSES; THENCE S85°14’16“W 1050.43, THENCE
S79°42’09“W 768.32’, THENCE N74°0537“W 940.76’, THENCE N57°00’53“W 470.79’,
THENCE N42°06’09“W 438.60, THENCE N17°59’19“W 1429.05’ TO THE POINT OF
INTERSECTION WITH THE SOUTH RIGHT OF WAY OF U.S. HWY. 80, THENCE ALONG SOUTH
RIGHT OF WAY OF

 

Exhibit B - 73



--------------------------------------------------------------------------------

U.S. HWY. 80 N47°13’00“E 112.07, THENCE LEAVING SAID RIGHT OF WAY S42°34’33“E
346.03, THENCE S42°34’34“E 345.97, THENCE N46°50’59“E 297.27’, THENCE
N42°32’26“W 345.97’, THENCE N42°32’26“W 174.21’, THENCE S47°14’49“W 50.86’,
THENCE N78°15’10“W 112.82’, THENCE N42°34’34“W 78.01’ TO THE SOUTH RIGHT OF WAY
OF U.S. HWY. 80, THENCE ALONG SAID RIGHT OF WAY N47°13’00“E 265.41’, THENCE
N47°20’06“E 126.69’,THENCE LEAVING SAID RIGHT OF WAY S42°32’36“E 77.80’, THENCE
S06°46’03“E 112.60’, THENCE S47°27’24“W 53.90’, THENCE S42°31’39“E 207.90’,
THENCE N47°27’51“E 75.95’, THENCE S42°32’09“E 314.06’, THENCE N47°27’51“E
389.73’, THENCE ALONG A CURVE TO THE LEFT, WITH A RADIUS OF 30.00’, AN ARC
LENGTH OF 26.28’, AND A CHORD BEARING AND DISTANCE OF N22°21’46“E 25.45’, THENCE
N42°40’58“W 303.26’,THENCE N42°41’42“W 378.92’ TO THE SOUTH RIGHT OF WAY OF U.S.
HWY, 80, THENCE ALONG SAID RIGHT OF WAY N47°56’33“E 46.09, THENCE N52°58’40“E
81.26’, THENCE LEAVING SAID RIGHT OF WAY S42°43’45“E 699.65’, THENCE N33°17’56“E
89.25’, THENCE N47°21’33“E 98.56’, THENCE ALONG A CURVE TO THE LEFT, WITH A
RADIUS OF 258.28’, AN ARC LENGTH OF 72.03’, AND A CHORD BEARING AND DISTANCE OF
N37°36’41“E 71.80’, THENCE N42°44’47“W 640.65’ TO THE SOUTH RIGHT OF WAY OF U.S.
HWY. 80, THENCE ALONG SAID RIGHT OF WAY THE FOLLOWING 4 COURSES: N52°58’40“E
164.19’, THENCE N47°15’39“E 200.00’, THENCE N41°32’39“E 502.49’, THENCE
N46°44’05“E 188.36’, THENCE LEAVING SAID RIGHT OF WAY S89°39’43“E 1469.77°,
THENCE S43°42’40“E 300.59’, THENCE S20°43’56“E 170.00’, THENCE S50°43’56“E
320.00’, THENCE S42°43’56“E 310.00’, THENCE S34°13’56“E, 140.00’, THENCE
S27°16’06“E 165.78’, THENCE S00°29’58“W 847.88’, THENCE S89°45’12 E 166.00’,
THENCE Sl4°36’08“W 681.27’, THENCE S00°29’58“W 1059.43’ TO THE POINT OF
BEGINNING. CONTAINING 277.90 ACRES MORE OR LESS.

TRACT III:

Together with the benefit of the bus and pedestrian access rights granted
pursuant to the Reciprocal Easement and Covenant Agreement by and between
Harrah’s Bossier City Investment Company, LLC and LAD Hotel Partners, LLC
recorded February 13, 2007 in Book 1396, page 823 under Registry No. 889806 of
the Conveyance Records of Bossier Parish, Louisiana.

TRACT IV:

Together with the benefit of the right to access the electric box granted to
Harrah’s Bossier City Investment Company, LLC pursuant to the Declaration of
Restrictive Covenants and Easement Agreement by and between Harrah’s Bossier
City Investment Company, LLC and Sunrise Hospitality IV, LLC dated March 31,
2011, recorded April 1, 2011 in Book 1573, page 234 under Registry No. 1016578
of the Conveyance Records of Bossier Parish, Louisiana.

TRACT V:

Together with the benefit of the electrical and irrigation facilities rights
granted pursuant to Agreement of Servitude (Facilities) by and between Harrah’s
Bossier City Investment Company, L.L.C. and Home Federal Bank dated and recorded
December 9, 2013 under Instrument No. 1087383 of the Conveyance Records of
Bossier Parish, Louisiana.

TRACT VI:

Together with the benefit of the electrical and irrigation facilities rights
granted pursuant to Agreement of Servitude (Facilities) by and between Harrah’s
Bossier City Investment Company, L.L.C. and Sifuentes Properties, LLC dated and
recorded December 9, 2013 under Instrument No. 1087372 of the Conveyance Records
of Bossier Parish, Louisiana.

 

Exhibit B - 74



--------------------------------------------------------------------------------

Harrah’s North Kansas City

FEE PARCEL I:

All that part of the North half of Section 18, Township 50, Range 32, lying West
of the West Right of Way line of Missouri State Highway Route No. 269 (Chouteau
Trafficway), as now established and lying South of the South Right of Way line
of Missouri State Highway Route No. 210 as now established; lying East of the
Southeasterly Right of Way line of the Spur Road as described in Document No.
A-37877 in Book 484 at Page 361, all in North Kansas City, Clay County,
Missouri, described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South
00 degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a Tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southeasterly line
of the Rock Creek Channel Drainage Right of Way line, as established by Circuit
Court Case No. 19715, Cause Case No. 6422 in Book 83 at Page 566, dated
April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southeasterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the North Right of Way line of the
Burlington Northern Railroad, being also a point on the South line of a tract of
land conveyed to Northtown Devco by Quit-Claim Deed recorded in Book 1649 at
Page 889; thence North 81 degrees 48 minutes 08 seconds West along said South
line and along said North Right of Way line, a distance of 172.04 feet; thence
North 24 degrees 38 minutes 46 seconds East, 136.40 feet; thence Northeasterly
along a curve to the right, tangent to the last described course having a radius
of 685 feet and a central angle of 48 degrees 34 minutes 00 seconds, an arc
distance of 580.64 feet; thence North 73 degrees 12 minutes 46 seconds East,
tangent to the last described curve, 120 feet; thence South 16 degrees 47
minutes 14 seconds East, perpendicular to the last described course, 89.13 feet
to a point on the Southeasterly Right of Way line of said Spur Road and the
POINT OF BEGINNING of the tract of land to be herein described; thence
Northeasterly along a curve to the left and along said Southeast Right of Way
line, having an initial tangent being of North 38 degrees 37 minutes 47 seconds
East, and a radius of 1014.93 feet and a central angle of 10 degrees 54 minutes
12 seconds, an arc distance of 193.14 feet; thence North 27 degrees 43 minutes
35 seconds East, tangent to the last described curve and along said
Southeasterly Right of Way line, 218.10 feet to a point on the South Right of
Way line of said Missouri State Highway Route No. 210; thence North 78 degrees
53 minutes 50 seconds East along said South Right of Way line, 103.39 feet to a
point on the West Right of Way line of said Missouri State Highway Route No. 269
(Chouteau Trafficway), said point 157 feet opposite survey centerline Station
61+95; thence South 21 degrees 15 minutes 06 seconds East along said West Right
of Way line, 157 feet distant West of and parallel with said survey centerline,
a distance of 270.98 feet; thence South 73 degrees 12 minutes 24 seconds West,
424.54 feet; thence North 16 degrees 47 minutes 46 seconds West, perpendicular
to the last described course, 0.87 feet to the POINT OF BEGINNING.

 

Exhibit B - 75



--------------------------------------------------------------------------------

FEE PARCEL II:

All that part of the North Half of Fractional Section 18, Township 50, Range 32
in North Kansas City, Clay County, Missouri, being more particularly described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566 and dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the Northerly Right of Way line of
the Burlington Northern Railroad; thence South 81 degrees 48 minutes 08 seconds
East along said Northerly Right of Way line, a distance of 117.06 feet; thence
Southeasterly along said Northerly Right of Way line, tangent to the last
described course, having a radius of 1209.57 feet and a central angle of 1
degrees 52 minutes 23 seconds, an arc distance of 39.54 feet to the POINT OF
BEGINNING of the parcel of land to be herein described; thence North 24 degrees
38 minutes 46 seconds East, 42.73 feet; thence Northeasterly along a curve to
the right, tangent to the last described course, having a radius of 370.87 feet
and a central angle of 48 degrees 33 minutes 38 seconds, an arc distance of
314.33 feet; thence North 73 degrees 12 minutes 24 seconds East, tangent to the
last curve, 120.06 feet; thence North 16 degrees 47 minutes 36 seconds West,
perpendicular to the last described course, a distance of 75 feet; thence North
73 degrees 12 minutes 24 seconds East, perpendicular to the last described
course, a distance of 436.23 feet to a point on the West Right of Way line of
Missouri State Highway Route No. 269 (Chouteau Trafficway), as now established;
thence South 21 degrees 15 minutes 06 seconds East along said West Right of Way
line, a distance of 321.22 feet to a point on the Northerly Right of Way line of
said Burlington Northern Railroad; thence South 71 degrees 51 minutes 52 seconds
West along said Northerly Right of Way line, 384.42 feet; thence Southwesterly
along a curve to the right and along said Northerly Right of Way line, tangent
to the last described course, having a radius of 1209.57 feet and a central
angle of 24 degrees 27 minutes 37 seconds, an arc distance of 516.38 feet to the
POINT OF BEGINNING.

FEE PARCEL III:

All that part of the North Half of Fractional Section 18, Township 50, Range 32
in North Kansas City, Clay County, Missouri, being more particularly described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566 and dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a

 

Exhibit B - 76



--------------------------------------------------------------------------------

radius of 520.87 feet and a central angle of 28 degrees 01 minutes 39 seconds,
an arc distance of 254.79 feet; thence North 24 degrees 38 minutes 46 seconds
East, tangent to the last described curve, 657.31 feet to a point on the
Northerly Right of Way line of the Burlington Northern Railroad; thence South 81
degrees 48 minutes 08 seconds East along said Northerly Right of Way line, a
distance of 117.06 feet; thence Southeasterly along said Northerly Right of Way
line, tangent to the last described course, having a radius of 1209.57 feet and
a central angle of 1 degrees 52 minutes 23 seconds, an arc distance of 39.54
feet; thence North 24 degrees 38 minutes 46 seconds East, 42.73 feet; thence
Northeasterly along a curve to the right, tangent to the last described course,
having a radius of 370.87 feet and a central angle of 48 degrees 33 minutes 38
seconds, an arc distance of 314.33 feet; thence North 73 degrees 12 minutes 24
seconds East, tangent to the last curve, 120.06 feet; thence North 16 degrees 47
minutes 36 seconds West, perpendicular to the last described course, a distance
of 75 feet; thence North 73 degrees 12 minutes 24 seconds East, perpendicular to
the last described course, a distance of 436.23 feet to a point on the West
Right of Way line of Missouri State Highway Route No. 269 (Chouteau Trafficway),
as now established; thence North 21 degrees 15 minutes 06 seconds West along
said West Right of Way line, a distance of 421.44 feet to a point on the
Southerly Right of Way line of Missouri State Highway Route No. 210, as now
established; thence South 78 degrees 53 minutes 50 seconds West along said
Southerly Right of Way line, a distance of 103.39 feet and the POINT OF
BEGINNING of the parcel of land to be herein described; thence South 27 degrees
43 minutes 35 seconds West, 218.10 feet; thence Southwesterly along a curve to
the right, tangent to the last described course, having a radius of 1014.93 feet
and a central angle of 8 degrees 43 minutes 44 seconds, an arc distance of
154.62 feet; thence North 16 degrees 47 minutes 36 seconds West, 197.08 feet;
thence North 72 degrees 49 minutes 08 seconds West, 182.37 feet to a point on
the Southerly Right of Way line of said Missouri Highway Route No. 210; thence
North 78 degrees 53 minutes 50 seconds East along said Southerly Right of Way
line, a distance of 422.61 feet to the POINT OF BEGINNING.

FEE PARCEL IV:

All that part of the North Half of Fractional Section 18, Township 50, Range 32
in North Kansas City, Clay County, Missouri, being more particularly described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566 and dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the Northerly Right of Way line of
the Burlington Northern Railroad; thence North 81 degrees 48 minutes 08 seconds
West along said Northerly Right of Way line, a distance of 172.04 feet to the
POINT OF BEGINNING of the parcel of land to be herein described; thence the
following courses and distances along said Northerly Right of Way line; thence
North 81 degrees 48 minutes 08 seconds West, 16.80 feet; thence generally
Westerly along a curve to the left, tangent to the last described course, having
a radius of 1974.08 feet and a central angle of 14 degrees 19 minutes 00
seconds, an arc distance of 493.27 feet; thence South 83 degrees 52 minutes 52
seconds West, tangent to the last described curve, a distance of 190.60 feet;
thence Westerly along a curve to the right, tangent to the last described
course, having a radius of 1573.28 feet and a central angle of 7 degrees 43
minutes 00 seconds, an arc distance of 211.81 feet; thence North

 

Exhibit B - 77



--------------------------------------------------------------------------------

88 degrees 24 minutes 08 seconds West, tangent to the last described curve, a
distance of 296 feet; thence Westerly along a curve to the left, tangent to the
last described course, having a radius of 1974.08 feet and a central angle of 0
degrees 38 minutes 32 seconds, an arc distance of 22.13 feet to a point on the
Southerly Right of Way line of Missouri State Highway Route No. 210, as now
established; thence the following courses along said Southerly Right of Way
line; thence North 79 degrees 14 minutes 04 seconds East, 685.27 feet to a point
180 feet opposite Survey Centerline Station 59+00; thence North 59 degrees 17
minutes 55 seconds East, 423.79 feet to a point 145 feet opposite of Survey
Centerline Station 63+00; thence North 54 degrees 07 minutes 36 seconds East,
359.70 feet; thence Southwesterly along a curve to the left and no longer along
the Southerly Right of Way line of said Missouri State Highway Route No. 210,
having an initial tangent bearing of South 48 degrees 32 minutes 24 seconds
West, a radius of 895.87 feet and a central angle of 19 degrees 15 minutes 26
seconds, an arc distance of 301.10 feet; thence South 1 degrees 53 minutes 20
seconds East, 73.39 feet; thence South 39 degrees 02 minutes 43 seconds East,
59.17 feet; thence South 37 degrees 50 minutes 22 seconds West, 133.67 feet;
thence South 83 degrees 28 minutes 14 seconds East, 162.29 feet; thence South 24
degrees 38 minutes 46 seconds West, 77.06 feet to the POINT OF BEGINNING.

FEE PARCEL V:

All right, title and interest to a connection to Route 269 in the Northeast 1/4
Section 18, Township 50 North, Range 32 West, North Kansas City, Clay County,
Missouri included between Station 4+06 and Station 14+05.5 on the following
described connection centerline which is hereinafter described as referenced to
the connection centerline; containing 2.94 acres, more or less, of land.

The Route 269 connection centerline is located and described as follows:
Beginning at Station 52+61.85 on the Route 269 centerline which is a point on a
3 degree curve to the left 1133.3 feet East of the Northeast corner of the
Northeast 1/4 Section 18, Township 50 North, Range 32 West, said curve has an
interior angle of 44 degrees 10 minutes and is tangent at said Station to a line
having a bearing of South 7 degrees 21 minutes East; thence Southeasterly along
said curve 485.2 feet to P. T. Station 57+47.05; thence South 21 degrees 05
minutes East 222.95 feet to Station 59+70 which equals Station 0+00 on the
connection centerline; thence from said Station 0+00 the connection centerline
extends South 68 degrees 05 minutes West 4.6 feet to the P. C. of a 19 degree
curve to the left having an interior angle of 41 degrees 29 minutes; thence
Southwesterly along said curve 218.33 feet to the P. T. of curve; thence South
26 degrees 36 minutes West 350.75 feet to the P. C. of a 6 degree curve to the
right, said curve having an interior angle of 32 degrees; thence Southwesterly
along said curve 533.33 feet to the P. T. of curve; thence South 58 degrees 36
minutes West 111.91 feet to the P. C. of a 28 degree curve to the left, said
curve having an interior angle of 51 degrees 33 minutes; thence Southwesterly
along said curve 184.11 feet to the P. T. of curve; thence South 7 degrees 03
minutes West 2.01 feet to Station 14+05.05. The tract of land to be conveyed is
herein described: Beginning at a point on the existing Southerly Right of Way
line of Route 210TR, being also a point in the existing Southerly Right of Way
line of the Route 269 connection, 60 feet left of the Route 269 connection
centerline at a point at or near Station 3+96 on the connection centerline;
thence Southwesterly paralleling and 60 feet Southeasterly from the centerline
of said connection to a point opposite Station 12+73; thence Southeasterly 95
feet to a point in the centerline of a county road and distant 168 feet along
the center of said road from Station 14+05.05 on the centerline of said
connection; thence Westerly along the centerline of said county road 168 feet to
said Station 14+05.05; thence continuing Westerly along the centerline of county
road 150 feet to a point; thence Northeasterly 135 feet to a point opposite and
60 feet Northwesterly from the centerline of connection at Station 13+50; thence
Northeasterly paralleling and 60 feet Northwesterly from said centerline to a
point on said Southerly Right of Way line of Route 210TR at a point at or near
right of Station 4+18 on the connection centerline.

 

Exhibit B - 78



--------------------------------------------------------------------------------

EXCEPT THE FOLLOWING DESCRIBED PROPERTY: All that part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way line, as established by
Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated
April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the North Right of Way line of the
Burlington Northern Railroad Company, being also a point on the South line of a
tract of land conveyed to Northtown Devco by Quit Claim Deed recorded in Book
1649 at Page 889 and the POINT OF BEGINNING of the tract of land to be herein
described; thence North 81 degrees 48 minutes 08 seconds West along said South
line and along said North Right of Way line, a distance of 166.83 feet; thence
Easterly along a curve to the left, tangent to the last described course, having
a radius of 1974.08 feet and a central angle of 0 degrees 09 minutes 15 seconds,
an arc distance of 5.22 feet; thence North 24 degrees 38 minutes 46 seconds
East, 77.06 feet; thence North 83 degrees 28 minutes 14 seconds West, 162.29
feet; thence North 37 degrees 50 minutes 22 seconds East, 133.67 feet; thence
North 39 degrees 02 minutes 48 seconds West, 59.17 feet; thence North 1 degrees
53 minutes 20 seconds West, 73.39 feet; thence Northeasterly along a curve to
the right, having an initial tangent bearing of North 29 degrees 16 minutes 58
seconds East, a radius of 895.87 feet and a central angle of 41 degrees 34
minutes 36 seconds, an arc distance of 650.09 feet; thence South 72 degrees 47
minutes 34 seconds East, 197.30 feet; thence South 16 degrees 17 minutes 31
seconds East, 220.88 feet; thence North 73 degrees 12 minutes 36 seconds East,
perpendicular to the last described course, 413.51 feet, more or less, to a
point on the West Right of Way line of Missouri State Highway Route No. 269
(Chouteau Trafficway), as now established; thence South 21 degrees 05 minutes 05
seconds East along said West Right of Way, 150.42 feet, more or less, to a
point; thence South 73 degrees 12 minutes 46 seconds West, 453.93 feet, more or
less, to a point; thence South 16 degrees 47 minutes 14 seconds East,
perpendicular to the last described course, 75 feet; thence South 73 degrees 12
minutes 46 seconds West, perpendicular to the last described course, 120 feet;
thence Southwesterly along a curve to the left, tangent to the last described
course, having a radius of 370 feet and a central angle of 48 degrees 34 minutes
00 seconds, an arc distance of 313.63 feet; thence South 24 degrees 38 minutes
46 seconds West, tangent to the last described curve, 43.27 feet, more or less,
to a point on the North Right of Way line of said Burlington Northern Railroad;
thence Northwesterly along a curve to the right and along said North Right of
Way line, having a radius of 1209.57 feet and a central angle of 1 degree 52
minutes 23 seconds, an arc distance of 39.54 feet; thence North 81 degrees 48
minutes 08 seconds West, tangent to the last described curve and along said
North Right of Way line, 117.06 feet to the POINT OF BEGINNING; LESS AND EXCEPT
THAT PART, IF ANY, OF THE ABOVE-DESCRIBED PARCEL OF LAND WITHIN MISSOURI STATE
HIGHWAY ROUTE NO. 210. (NOTE: For the sake of reference, Norfolk and Western
Railway Company listed in the above legal descriptions, was formerly called the
Wabash Railroad Company. Likewise, the Burlington Northern Company as listed
above was formerly called the Chicago, Burlington & Quincy (CBQ R/R) Railroad
Company.)

 

Exhibit B - 79



--------------------------------------------------------------------------------

EASEMENT PARCELS:

(i) The perpetual easements, appurtenant to Leased Parcels I through X of Tract
1 and Fee Parcel I of Tract 1, for ingress and egress (pedestrian and vehicular
traffic), utilities, landscaping and signs, pursuant to that certain private
roadway and crossing agreement dated December 3, 1993, with attached addendum
and Exhibit’s “A” and “B”, as amended by the Second Addendum to Private Roadway
and Crossing Agreement dated as of June 9, 1994, and amended by Third Addendum
to Private Roadway and Crossing Agreement dated September 13, 1995, by and
between Burlington Northern Railroad Company and Harrah’s North Kansas City
Corporation, recorded September 22, 1995 as Document No. M-71140, in Book 2486
at Page 480, and re-recorded June 19, 1996, as Document No. N-3041, in Book 2572
at Page 45 over and across the land hereinafter described as Easement Parcel I
of Tract 1.

(ii) The permanent exclusive easements, appurtenant to Leased Parcels I and II
of Tract 1, for access (ingress and egress of persons and vehicles), signs and
utilities, pursuant to that certain easement agreement dated November 23, 1993,
by and between The City of Kansas City, Missouri, a Missouri municipal
corporation; and the City of North Kansas City, Missouri, a Missouri municipal
corporation, recorded March 14, 1993, as Document No. M-11173, in Book 2332 at
Page 153, as assigned by the First Amendment to Ground Lease, over and across
the land hereinafter described as Easement Parcel VI of Tract 1.

(iii) The non-exclusive easements, appurtenant to Leased Parcels I and II of
Tract 1, pursuant to that certain Cooperative Agreement by and between North
Kansas City Levee District and the City of North Kansas City, Missouri, recorded
April 19, 1994, as Document No. M-16122, in Book 2344 at Page 804, over and
across the land hereinafter described as Easement Parcels IV, V, VII and VIII of
Tract 1.

(iv) The non-exclusive easement for ingress and egress of persons and vehicles
(pedestrian and vehicular traffic), appurtenant to Fee Parcel I of Tract 1,
pursuant to that certain Easement Agreement, by and between The City of North
Kansas City, Missouri, a Missouri municipal corporation, and Harrah’s-North
Kansas City Corporation, a Nevada Corporation, recorded April 20, 1995, as
Document No. M-53652, in Book 2440 at Page 694 and as affected by the instrument
designated “Authorization” dated April 11, 1995, recorded April 20, 1995, as
Document No. M-53653, in Book 2440 at Page 705, over and across the Easternmost
424 feet, abutting the West Right of Way line of Chouteau Trafficway, of the
land hereinafter described as Leased Parcel IV of Tract 1.

(v) The perpetual exclusive easement appurtenant to Leased Parcels I and II of
Tract 1, for overhead crossing pursuant to that certain Private Overhead
Crossing Agreement dated June 13, 1994, by and between Burlington Northern
Railroad Company, a Delaware Corporation; Harrah’s—North Kansas City
Corporation, a Nevada corporation, and the City of North Kansas City, Missouri,
a municipal corporation, recorded June 30, 1994, as Document No. M-25531, in
Book 2369 at Page 141, over and across the land hereinafter described as
Easement Parcel II of Tract 1.

(vi) The perpetual aerial easement and right of way appurtenant to Leased
Parcels I and II of Tract 1 pursuant to that certain Deed of Easement dated
November 17, 1994 by and between Norfolk & Western Railway Company and the City
of North Kansas City, Missouri, a municipal corporation, recorded February 6,
1995, as Document No. M-46607, in Book 2423 at Page 164, over and across the
land hereinafter described as Easement Parcel III of Tract 1.

(vii) The non-exclusive easement for ingress and egress of persons and vehicles
(pedestrian and vehicular traffic), appurtenant to Fee Parcel II of Tract 1,
pursuant to that certain Easement Agreement dated January 4, 1994, by and
between the City of North Kansas City, Missouri, a Missouri municipal
corporation and Northtown Devco, a Missouri general partnership, recorded
January 24, 1994, as Document No. M-4953, in Book 2316 at Page 94, over and
across the Easternmost 450 feet, abutting the West Right of Way line of Chouteau
Trafficway, of the land hereinafter described as Leased Parcel IV of Tract 1.

 

Exhibit B - 80



--------------------------------------------------------------------------------

EASEMENT PARCEL I:

A strip of land, being part of Section 13, Township 50, Range 33 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, a distance of 402.11 feet to a
point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract conveyed to North Kansas City as described in
Document No. D-46601, in Book 1257 at Page 930; thence continuing South 0
degrees 33 minutes 52 seconds West along the West line of said North Kansas City
tract, a distance of 454.25 feet to a point on the East line of that certain
existing Right of Way granted for ingress and egress to North Kansas City by
Document No. E-37416, in Book 1457 at Page 413; thence Westerly along a curve to
the left, having an initial tangent bearing of North 89 degrees 53 minutes 20
seconds West, a radius of 300 feet and a central angle of 4 degrees 19 minutes
20 seconds, an arc distance of 22.63 feet; thence South 85 degrees 47 minutes 20
seconds West, tangent to the last described curve, 120.26 feet to a point on the
West line of said certain ingress and egress Right of Way and a point at which
said strip of land now lies 60 feet on each side of the following described
centerline; thence continuing South 85 degrees 47 minutes 20 seconds West 461.89
feet to a point at which said strip of land now lies 30 feet on each side of the
following described centerline; thence Westerly and Southwesterly along a curve
to the left, tangent to the last described course, having a radius of 150 feet
and a central angle of 55 degrees 39 minutes 53 seconds, an arc distance of
145.73 feet; thence South 30 degrees 07 minutes 27 seconds West, tangent to the
last described curve 7.40 feet, more or less to a point on the North line of a
tract of land owned by Burlington Northern Railroad Company by Special Warranty
Deed recorded in Book 419 at Page 2 and filed on July 5, 1947 and the point of
beginning of the tract of land to be herein described; thence South 89 degrees
57 minutes 11 seconds East along said North line, a distance of 48.24 feet;
thence South 2 degrees 07 minutes 21 seconds West along the Northerly
prolongation of the West line of that certain tract of land conveyed to AM & A
Realty by Book 1120 at Page 849, a distance of 180 feet to a point of
intersection with the Easterly Right of Way line of Warren Avenue, as now
established; thence Northwesterly along a curve to the left and along the
Northeasterly Right of Way line of said Warren Avenue, having an initial tangent
bearing of North 2 degrees 07 minutes 21 seconds East, a radius of 145 feet and
a central angle of 92 degrees 04 minutes 32 seconds, an arc distance of 233.02
feet; thence North 89 degrees 57 minutes 11 seconds West along the Northerly
Right of Way line of said Warren Avenue, tangent to the last described curve, a
distance of 6.43 feet to a point; thence North 30 degrees 07 minutes 27 seconds
East, 34.24 feet to a point on the North line of the tract of land owned by said
Burlington Northern Railway Company; thence South 89 degrees 57 minutes 11
seconds East along said North line, 92.45 feet to the Point of Beginning.

EASEMENT PARCEL II:

A strip of land, being part of the Burlington Northern Railroad Right of Way,
situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company, thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601, in Book 1257 at Page 930, being also a point on the South line of the
Rock Creek Drainage Channel Right of Way line, as established by Circuit Court
Case No.

 

Exhibit B - 81



--------------------------------------------------------------------------------

19715, Cause No. 6422, in Book 83 at page 566, dated April 30, 1951; thence
South 78 degrees 04 minutes 35 seconds East along said South Right of Way line
and along the Northeasterly line of said North Kansas City tract, a distance of
2063.66 feet to a point; thence North 52 degrees 40 minutes 25 seconds East, 325
feet; thence Northeasterly along a curve to the left, tangent to the last
described course, having a radius of 520.87 feet and central angle of 28 degrees
01 minutes 39 seconds, an arc distance of 254.79 feet; thence North 24 degrees
38 minutes 46 seconds East, tangent to the last described curve, 597.88 feet to
a point on the South Right of Way line of said Burlington Northern Railroad
Company and the point of beginning of said strip of land to be herein described;
thence North 81 degrees 48 minutes 08 seconds West along said South Right of Way
line, 156.40 feet; thence North 24 degrees 38 minutes 46 seconds East, 59.43
feet to a point on the North Right of Way line of said Burlington Northern
Railroad Company; thence South 81 degrees 48 minutes 08 seconds East along said
North Right of Way line, 273.46 feet; thence generally Easterly along a curve to
the left and along said North Right of Way line, tangent to the last described
course, having a radius of 1209.57 feet and a central angle of 1 degree 52
minutes 23 seconds, an arc distance of 39.54 feet; thence South 24 degrees 38
minutes 46 seconds West, 59.90 feet to a point on said South Right of Way line;
thence Westerly along a curve to the right and along said South Right of Way
line, having an initial tangent bearing of North 82 degrees 49 minutes 24
seconds West, a radius of 1266.57 feet and a central angle of 1 degree 01
minutes 16 seconds an arc distance of 22.57 feet; thence North 81 degrees 48
minutes 08 seconds West, tangent to the last described curve, 133.89 feet to the
point of beginning.

EASEMENT PARCEL III:

A strip of land, being part of the Norfolk & Western Railway Company Right of
Way situate in Fractional Section 18, Township 50, Range 32, in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601, in Book 1257 at Page 930, being also a point on the Southeasterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422, in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southeasterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to a point; thence North 52
degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly along a curve
to the left, tangent to the last described course, having a radius of 520.87
feet and a central angle of 28 degrees 01 minutes 39 seconds, an arc distance of
254.79 feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the
last described curve, 553.04 feet to a point on the South Right of Way line of
said Norfolk & Western Railway Company and the point of beginning of the strip
of land to be herein described; thence North 81 degrees 48 minutes 08 seconds
West along said South Right of Way line, 156.40 feet; thence North 24 degrees 38
minutes 46 seconds East, 44.83 feet to a point on the North Right of Way line of
said Norfolk & Western Railway Company; thence South 81 degrees 48 minutes 08
seconds East along said North Right of Way line, 290.29 feet; thence Easterly
along a curve to the left, tangent to the last described course and along said
North Right of Way line, having a radius of 1266.57 feet and a central angle of
1 degree 01 minutes 17 seconds, and an arc distance of 22.58 feet; thence South
24 degrees 38 minutes 46 seconds West, 45.01 feet to a point on said South Right
of Way line; thence Westerly along a curve to the left, having an initial
tangent bearing of North 82 degrees 13 minutes 57 seconds West, a radius of
1309.57 feet and a central angle of 0 degrees 25 minutes 49 seconds, an arc
distance of 9.83 feet; thence North 81 degrees 48 minutes 08 seconds West along
said South Right of Way line, tangent to the last described curve, 146.58 feet
to the point of beginning.

 

Exhibit B - 82



--------------------------------------------------------------------------------

EASEMENT PARCEL IV:

All that part of Fractional Section 18, Township 50, Range 32 in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601, in Book
1257 at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West
along the West line of said North Kansas City tract, a distance of 303.82 feet
to the Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress &
Egress granted by the document recorded as Document No. E-37416, in Book 1457 at
Page 413 and the POINT OF BEGINNING of the tract of land to be herein described;
thence continuing South 0 degrees 33 minutes 52 seconds West along said West
line and the East line of said Non-Exclusive Easement, a distance of 210.78 feet
to the Southeast corner of said Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said easement, 141.22 feet, more or less,
to a point on the West line of a tract of land conveyed to Northtown Devco by
deed recorded as Document No. F-23163, in Book 1649 at Page 889; thence North 0
degrees 33 minutes 53 seconds East along said West line, 147.93 feet to a point
on the Northwesterly line of said Non-Exclusive Easement; thence North 59
degrees 45 minutes 51 seconds East along said Northeasterly line, 139.70 feet to
a point on the West line of said tract of land conveyed to North Kansas City and
the Point of Beginning.

EASEMENT PARCEL V:

A strip of land, being part of Fractional Section 18, Township 50, Range 32 in
the City of North Kansas City, Clay County, Missouri, being more particularly
described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East, along said South Right of Way line, 402.11 feet to a point;
thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601, in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way line, as established by
Circuit Court Case No. 19715, Cause No. 6422, in Book 83 at Page 566, dated
April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to the POINT OF BEGINNING of the
strip of land to be herein described; thence North 78 degrees 04 minutes 35
seconds West along said Southwesterly line, 99 feet; thence North 52 degrees 40
minutes 25 seconds East, 293.88 feet to a point on the Northeasterly Right of
Way line of said Rock Creek Drainage Channel Right of Way, being also a point on
the South line of a parcel of land conveyed to Kansas City, Missouri by Document
No. A-77137, in Book 579 at Page 87; thence South 89 degrees 15 minutes 11
seconds East along said South line and said Northeasterly Right of Way line,
232.77 feet; thence Southwesterly along a curve to the right, having an initial
tangent bearing of South 44 degrees 13 minutes 47 seconds West, a radius of
595.87 feet and a central angle of 8 degrees 26 minutes 38 seconds, an arc
distance of 87.82 feet; thence South 52 degrees 40 minutes 26 seconds West,
tangent to the last described curve, 260.38 feet to a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way; thence North 78 degrees 04
minutes 35 seconds West along said Southwesterly Right of Way line, 99 feet to
the POINT OF BEGINNING.

 

Exhibit B - 83



--------------------------------------------------------------------------------

EASEMENT PARCEL VI:

A tract of land in Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18 (Frac. Sec);
thence South 0 degrees 48 minutes 41 seconds West along the West line of said
Fractional Section (Frac. Sec.), 2045.58 feet; thence North 85 degrees 21
minutes 52 seconds East 402.11 feet; thence South 0 degrees 33 minutes 52
seconds West, 364.36 feet to the Northwest corner of a tract of land conveyed to
North Kansas City by an instrument filed as Document No. D-46601, in Book 1257
at Page 930, in the Office of the Recorder of Deeds for Clay County, Missouri,
being also a point on the Southerly line of the Right of Way of the Rock Creek
Drainage Channel, as established by Circuit Case No. 19715, Cause No. 6422, in
Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees 04 minutes 35
seconds East along said Southerly line and along the Northerly line of said
North Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 315.37 feet to a point on the Northerly line of the
Right of Way of the said Rock Creek Drainage Channel, being also a point on the
Southerly line of a tract of land conveyed to Kansas City, Missouri by Document
No. A-77137, in Book 579 at Page 87 and the Point of Beginning of the tract of
land to be herein described; thence North 8 degrees 15 minutes 11 seconds West
along the Northerly line of said Channel 145.94 feet; thence North 52 degrees 40
minutes 25 seconds East, 124.52 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 430.87 feet and a
central angle of 14 degrees 33 minutes 47 seconds, an arc distance of 109.52
feet; thence North 18 degrees 03 minutes 07 seconds East, 201.66 feet; thence
North 65 degrees 21 minutes 14 seconds West, 25 feet; thence North 24 degrees 38
minutes 46 seconds East, perpendicular to the last course, 319.73 feet to a
point on the Northeasterly line of said tract of land conveyed to said Kansas
City, Missouri; thence South 20 degrees 32 minutes 48 seconds East along said
Northeasterly line, 422.84 feet to a point; thence South 24 degrees 38 minutes
46 seconds West, 21.74 feet; thence North 65 degrees 21 minutes 14 seconds West,
perpendicular to the last described course, 15 feet; thence South 41 degrees 20
minutes 43 seconds West, 104.40 feet; thence Southwesterly along a curve to the
right, having an initial tangent bearing of South 24 degrees 38 minutes 46
seconds West, a radius of 625.87 feet and a central angle of 17 degrees 45
minutes 19 seconds, an arc distance of 193.95 feet to a point on the South line
of said Kansas City, Missouri tract; thence North 89 degrees 15 minutes 11
seconds West along said South line, 154 feet to the Point of Beginning.

EASEMENT PARCEL VII:

A 20 foot wide strip of land, being part of Fractional Section 18, Township 50,
Range 32 in the City of North Kansas City, Clay County, Missouri, the centerline
being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601, in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422, in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 1178.63 feet to the Point of Beginning of the
centerline to be herein described; thence North 12 degrees 51 minutes 01 seconds
East, 70.59 feet to the Point of Termination.

 

Exhibit B - 84



--------------------------------------------------------------------------------

EASEMENT PARCEL VIII:

A strip of land, 120 feet in width, being part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
the centerline being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railroad; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601, in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422, in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 1908.52 feet to the Point of Beginning of the
centerline to be herein described; thence North 27 degrees 09 minutes 38 seconds
East to a point on the Northwesterly line of said Rock Creek Drainage Channel
Right of Way line and the Point of Termination.

Harrah’s North Kansas - Leasehold

LEASED PARCELS:

Leasehold Interest created by the Ground Lease described in and disclosed by
that certain Short Form Lease between the City of North Kansas City, Missouri, a
Missouri municipal corporation, lessor, and Harrah’s - North Kansas City
Corporation, a Nevada corporation, lessee, dated July 12, 1993, recorded
July 28, 1993, as Document No. L-81751, in Book 2252 at Page 712, demising and
leasing Leased Parcels I through X of Tract 1 for a term of ten (10) years, with
the option to extend the term for four (4) consecutive periods of five (5) years
each. As amended by the First Amendment to Ground Lease dated November 22, 1994,
recorded December 21, 1995, as Document No. M-80946, in Book 2512 at Page 434.
As further amended by the Second Amendment to Ground Lease dated December 19,
1995, recorded December 21, 1995, as Document No. M-80947, in Book 2512 at Page
447. And as further amended by the Third Amendment to Ground Lease dated
December 22, 1998, recorded February 10, 1999 as Document No. P-34397, in Book
2959 at Page 305.

LEASED PARCEL I:

All that part of Fractional Section 18, Township 50, Range 32, in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West (South 0 degrees 50 minutes 07 seconds West
Deed) along the West line of said Fractional Section 18, a distance of 2045.58
feet (2044.65 feet Deed) to a point on the South Right of Way line of the
Norfolk and Western Railway; thence North 85 degrees 21 minutes 52 seconds East
(North 85 degrees 30 minutes 00 seconds East Deed) along said South Right of Way
line, a distance of 402.11 feet; thence South 0 degrees 33 minutes 52 seconds
West (South 0 degrees 42 minutes 00 seconds West Deed), 364.36 feet to the point
of intersection of the East Right of Way line of the North Kansas City Levee
District with the South Right of Way line of the Rock Creek Drainage Channel
Right of Way, as established by Circuit Court Case No. 19715 on April 30, 1951,
and the Point of Beginning of the tract of land to be herein described; thence
South 78 degrees 04 minutes 35 seconds East (South 77 degrees 56 minutes 27
seconds East Deed) along said South Right of Way line, a distance of 2243.66
feet (2248.55 feet Deed) to a point on the high bank of the Missouri River as
described in Document No. D 46601 in Book 1257 at Page 928; thence the following
courses along said high bank; thence South 47 degrees 12 minutes 35 seconds West
(South 47 minutes 20 minutes 42 seconds West Deed), 139.61 feet (137.34 feet
Deed); thence South 41 degrees 53

 

Exhibit B - 85



--------------------------------------------------------------------------------

minutes 52 seconds West (South 42 degrees 02 minutes 00 seconds West Deed),
200.01 feet; thence South 42 degrees 28 minutes 15 seconds West (South 42
degrees 36 minutes 23 seconds West Deed), 200.04 feet; thence South 39 degrees
19 minutes 14 seconds West (South 39 degrees 27 minutes 22 seconds West Deed),
200.12 feet; thence South 36 degrees 38 minutes 04 seconds West (South 36
degrees 46 minutes 12 seconds West Deed), 203 feet; thence South 36 degrees 17
minutes 41 seconds West (South 36 degrees 25 minutes 49 seconds West Deed),
200.56 feet; thence South 30 degrees 51 minutes 35 seconds West (South 30
minutes 59 minutes 42 seconds West Deed), 200.04 feet; thence South 29 degrees
04 minutes 00 seconds West (South 29 degrees 12 minutes 08 seconds West Deed),
214.28 feet; thence South 35 degrees 27 minutes 41 seconds West (South 35
degrees 35 minutes 49 seconds West Deed), 200.36 feet; thence South 27 degrees
19 minutes 16 seconds West (South 27 degrees 27 minutes 24 seconds West Deed),
31.65 feet; thence North 62 degrees 40 minutes 44 seconds West and no longer
along said high bank, a distance of 351.28 feet; thence North 54 degrees 50
minutes 21 seconds West, 98.13 feet; thence North 83 degrees 56 minutes 57
seconds West, 128.58 feet; thence North 71 degrees 03 minutes 12 seconds West,
216.78 feet; thence North 89 degrees 26 minutes 08 seconds West, 410.40 feet to
a point on the East right-of-way line of said North Kansas City Levee; thence
North 0 degrees 33 minutes 52 seconds East along said East Right of Way line, a
distance of 1578.87 feet to the Point of Beginning; including all lands lying
between the high bank of said Missouri River and the low water line of said
Missouri River, as measured at right angles to the thread of the Missouri River
from the Northeast corner of the above described tract Southwesterly to the
Southeast corner of the above described tract, Subject to Accretions and/or
Reliction.

LEASED PARCEL II:

All that part of Fractional Section 18, and or land accreted thereto, Township
50 North, Range 32 West, in North Kansas City, Clay County, Missouri, described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 50 minutes 07 seconds West along the West line of said Fractional
Section 18 and the Southerly prolongation thereof, 2,044.65 feet, more or less
to the intersection of said line with the South Right of Way line of the Wabash
Railroad Company; thence the following courses along said Right of Way line;
thence North 85 degrees 30 minutes 00 seconds East, 905.10 feet; thence in an
Easterly direction along a curve to the left having a radius of 5,765.65 feet
and tangent to the last described course, an arc distance of 244.87 feet; thence
North 83 degrees 04 minutes 00 seconds East, 301.60 feet; thence in an Easterly
direction along a curve to the right having a radius of 1,874.08 feet and
tangent to the last described course, an arc distance of 283.48 feet; thence
South 88 degrees 16 minutes 00 seconds East, 296.00 feet; thence in an Easterly
direction along a curve to the left having a radius of 1,673.28 feet and tangent
to the last described course, an arc distance of 225.36 feet; thence North 84
degrees 01 minutes 00 seconds East, 190.60 feet; thence in an Easterly direction
along a curve to the right having a radius of 1,874.08 feet and tangent to the
last described course, an arc distance of 399.82 feet to the Northeast corner of
a tract of land conveyed to Kansas City, Missouri by deed recorded in Book 579
at Page 87, as Document No. A-77137 and the True Point of Beginning; thence in
an Easterly direction continuing along the last described curve, an arc distance
of 68.46 feet; thence South 81 degrees 40 minutes 00 seconds East, 305.90 feet;
thence in an Easterly direction along a curve to the left having a radius of
1,309.57 feet and tangent to the last described course, an arc distance of
601.88 feet; thence North 72 degrees 00 minutes 00 seconds East, 107.00 feet;
thence departing from said Right of Way line, South 21 degrees 55 minutes 00
seconds East, 56.00 feet to a point in the Northerly high bank of the Missouri
River; thence along said high bank the following courses; South 63 degrees 27
minutes 03 seconds West, 345.38 feet; thence South 58 degrees 04 minutes 01
seconds West, 195.97 feet; thence South 57 minutes 40 minutes 09 seconds West,
202.69 feet; thence South 56 degrees 31 minutes 17 seconds West, 200.02 feet;
thence South 52 degrees 25 minutes 26 seconds West, 86.06 feet to a point in the
Easterly line of the tract of land conveyed to Kansas City, Missouri, in said
Document Number A-77137; thence departing from said high bank, North 20 degrees
31 minutes 14 seconds West along the Easterly line of said Kansas City, Missouri
tract, 588.20 feet to the True Point of Beginning, including all lands lying

 

Exhibit B - 86



--------------------------------------------------------------------------------

between the high bank of said Missouri River and the low water line of said
Missouri River, as measured at right angles to the thread of the Missouri River
from the Southwest corner of said Tract, Northeasterly to the Southeast corner
thereof, Subject to accretion and/or reliction.

LEASED PARCEL III:

Part of Section 13, Township 50 Range 33, and part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, a distance of 402.11 feet to
a point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City as described
in Document No. D-46601 in Book 1257 at Page 930; thence continuing South 0
degrees 33 minutes 52 seconds West along the West line of said North Kansas City
tract a distance of 454.25 feet to a point on the East line of that certain
existing Right of Way granted for ingress and egress to North Kansas City by
Document E-37416 in Book 1457 at Page 413 and the Point of Beginning of the
centerline to be herein described; thence Westerly along a curve to the left,
having an initial tangent bearing of North 89 degrees 53 minutes 20 seconds
West, a radius of 300 feet and a central angle of 4 degrees 19 minutes 20
seconds, an arc distance of 22.63 feet; thence South 85 degrees 47 minutes 20
seconds West, tangent to the last described curve, 120.26 feet to a point on the
West line of said certain ingress and egress Right of Way and a point at which
said strip of land now lies 60 feet on each side of the following described
centerline; thence continuing South 85 degrees 47 minutes 20 seconds West,
461.89 feet to a point at which said strip of land now lies 30 feet on each side
of the following described centerline; thence Westerly and Southwesterly along a
curve to the left, tangent to the last described course, having a radius of 150
feet and a central angle of 55 degrees 51 minutes 23 seconds, an arc distance of
146.23 feet; thence South 29 degrees 55 minutes 57 seconds West, tangent to the
last described curve, a distance of 100.74 feet, more or less to a point on the
centerline for a 60 foot wide ingress and egress easement established by several
Documents with the latest being recorded as Document No. D-18113 in Book 1195 at
Page 921, thence Northwesterly along a curve to the left, having an initial
tangent bearing of North 60 degrees 23 minutes 38 seconds West, a radius of 115
feet and a central angle of 29 degrees 14 minutes 18 seconds, an arc distance of
58.68 feet; thence North 89 degrees 37 minutes 56 seconds West, tangent to the
last described curve, 226.43 feet; thence Westerly along a curve to the left,
tangent to the last described course, having a radius of 359.265 feet and a
central angle of 10 degrees 51 minutes 39 seconds, an arc distance of 68.1 feet,
more or less to a point on the East Right of Way line of Bedford Avenue as
established by QCD Document No. D-18113 in Book 1195 at Page 921 and the Point
of Termination.

THAT LIES WITHIN THE FOLLOWING DESCRIBED AREA:

Those parts of the Southeast Quarter (SE 1/4) of Section 13, Township 50 North,
Range 33 West, and of Fractional Section 18, Township 50 North, Range 32 West,
of the Fifth Principal Meridian, North Kansas City, Clay County, Missouri, being
more particularly described as follows: Commencing at the Northwest corner of
Fractional Section 24, Township and Range aforesaid; thence South 0 degrees 09
minutes 42 seconds West along the West line of said Fractional Section 24,
2,444.25 feet to a point on the Southeasterly line of the Right of Way of the
Norfolk & Western Railroad Company, which is also the Northwesterly line of land
owned by the Burlington Northern Railroad Company; thence North 46 degrees 50
minutes 10 seconds East along said Southeasterly line of the Right of Way of the
Norfolk & Western Railway Company, 3,552.07 feet to an angle point; thence North
38 degrees

 

Exhibit B - 87



--------------------------------------------------------------------------------

22 minutes 23 seconds East continuing along said Southeasterly line of the Right
of Way of the Norfolk & Western Railway Company, 2,873.49 feet to a True Point
of Beginning; thence from said True Point of Beginning, continuing North 38
degrees 22 minutes 23 seconds East along the railroad Right of Way line
aforesaid, 786.71 feet to a point; thence to the right along the arc of a
circular curve, which is concave Southeasterly, has a radius of 819.02 feet, a
long chord of 626.83 feet in length that bears North 60 degrees 56 minutes 26
seconds East, and a central angle of 44 degrees 59 minutes 54 seconds, 643.23
feet to a point on the Westerly line of the existing Right of Way for the Levee
of the North Kansas City Levee District; thence South 3 degrees 12 minutes 40
seconds East along said Levee Right of Way line 235.02 feet to an angle point;
thence North 86 degrees 47 minutes 20 seconds East continuing along the Right of
Way line for said Levee, 35.00 feet to an angle point; thence South 3 degrees 12
minutes 40 seconds East continuing still along the Right of Way line for said
Levee, 248.78 feet to an angle point; thence South 7 degrees 33 minutes 01
seconds East continuing still along the Right of Way line for said Levee, 202.08
feet to an angle point; thence South 0 degrees 42 minutes 00 seconds West
continuing still along the Right of Way for said Levee 247.03 feet to a point;
thence North 89 degrees 37 minutes 56 seconds West, 1,121.91 feet to the True
Point of Beginning aforesaid. (For the purpose of the bearings in the calls
hereinabove given, the West line of said Fractional Section 24, is taken as
bearing South 0 degrees 09 minutes 42 seconds West; and are on United States
Engineers Datum.)

LEASED PARCEL IV:

All that part of Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Right of Way line, as established by Circuit Court
Case No. 19715, Cause No. 6422 in Book 83 at Page 566; dated April 30, 1951;
thence South 78 degrees 04 minutes 35 seconds East along said Southwesterly
Right of Way line and along the Northeasterly line of said North Kansas City
tract, a distance of 2063.66 feet; thence North 52 degrees 40 minutes 25 seconds
East, 325 feet; thence Northeasterly along a curve to the left, tangent to the
last described course, having a radius of 520.87 feet a central angle of 28
degrees 01 minutes 39 seconds, an arc distance of 254.79 feet; thence North 24
degrees 38 minutes 46 seconds East, tangent to the last described curve, 657.31
feet to a point on the North Right of Way line of the Burlington Northern
Railroad Company, being also a point on the South line of a tract of land
conveyed to Northtown Devco by Quit Claim Deed recorded in Book 1649 at Page 889
and the POINT OF BEGINNING of the tract of land to be herein described; thence
North 81 degrees 48 minutes 08 seconds West along said South line and along said
North Right of Way line, a distance of 166.83 feet; thence Easterly along a
curve to the left, tangent to the last described course, having a radius of
1974.08 feet and a central angle of 0 degrees 09 minutes 15 seconds, an arc
distance of 5.22 feet; thence North 24 degrees 38 minutes 46 seconds East, 77.06
feet; thence North 83 degrees 28 minutes 14 seconds West, 162.29 feet; thence
North 37 degrees 50 minutes 22 seconds East, 133.67 feet; thence North 39
degrees 02 minutes 48 seconds West, 59.17 feet; thence North 1 degrees 53
minutes 20 seconds West, 73.39 feet; thence Northeasterly along a curve to the
right, having an initial tangent bearing of North 29 degrees 16 minutes 58
seconds East, a radius of 895.87 feet and a central angle of 41 degrees 34
minutes 36 seconds, an arc distance of 650.09 feet; thence South 72 degrees 47
minutes 34 seconds East, 197.30 feet; thence South 16 degrees 17 minutes 31
seconds East, 220.88 feet; thence North 73 degrees 12 minutes 46 seconds East,
perpendicular to the last described course, 413.51 feet, more or less, to a
point on the West Right of Way line of Missouri State Highway Route No. 269
(Chouteau Trafficway), as now established; thence South 21 degrees 05 minutes 05
seconds East along said West Right of Way, 150.42 feet, more or less, to a
point; thence

 

Exhibit B - 88



--------------------------------------------------------------------------------

South 73 degrees 12 minutes 46 seconds West, 453.93 feet, more or less, to a
point; thence South 16 degrees 47 minutes 14 seconds East, perpendicular to the
last described course, 75 feet; thence South 73 degrees 12 minutes 46 seconds
West, perpendicular to the last described course, 120 feet; thence Southwesterly
along a curve to the left, tangent to the last described course, having a radius
of 370 feet and a central angle of 48 degrees 34 minutes 00 seconds, an arc
distance of 313.63 feet; thence South 24 degrees 38 minutes 46 seconds West,
tangent to the last described curve, 43.27 feet, more or less, to a point on the
North Right of Way line of said Burlington Northern Railroad; thence
Northwesterly along a curve to the right and along said North Right of Way line,
having a radius of 1209.57 feet and a central angle of 1 degrees 52 minutes 23
seconds, an arc distance of 39.54 feet; thence North 81 degrees 48 minutes 08
seconds West, tangent to the last described curve and along said North Right of
Way line, 117.06 feet to the POINT OF BEGINNING; LESS AND EXCEPT THAT PART, IF
ANY, OF THE ABOVE-DESCRIBED PARCEL OF LAND WITHIN MISSOURI STATE HIGHWAY ROUTE
NO. 210.

LEASED PARCEL V:

A tract of land in Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet; thence North 85 degrees 21 minutes 52
seconds East, 402.11 feet to a point; thence South 0 degrees 33 minutes 52
seconds West, 364.36 feet to the Northwest corner of a tract of land conveyed to
North Kansas City by an instrument filed as Document No. D-46601 in Book 1257 at
Page 930, being also a point on the Southerly line of the Rock Creek Drainage
Channel Right of Way line, as established by Circuit Court Case No. 19715, Cause
No. 6422 in Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees
04 minutes 35 seconds East along said Southerly Right of Way line and along the
Northerly line of said North Kansas City tract, a distance of 2063.66 feet;
thence North 52 degrees 40 minutes 25 seconds East, 315.37 feet to a point on
the Northerly line of said Rock Creek Drainage Channel, being also a point on
the Southerly line of a tract of land conveyed to Kansas City, Missouri, by
Document No. A-77137 in Book 579 at Page 87 and the POINT OF BEGINNING of the
strip of land to be herein described; thence North 89 degrees 15 minutes 11
seconds West along the Northerly line of said Channel 145.94 feet; thence North
52 degrees 40 minutes 25 seconds East, 124.52 feet; thence Northeasterly along a
curve to the left, tangent to the last described course, having a radius of
430.87 feet and a central angle of 14 degrees 33 minutes 47 seconds, an arc
distance of 109.52 feet; thence North 18 degrees 03 minutes 07 seconds East,
201.66 feet; thence North 65 degrees 21 minutes 14 seconds West, 25 feet; thence
North 24 degrees 38 minutes 46 seconds East, perpendicular to the last course,
319.73 feet to a point on the Northeasterly line of the tract of land conveyed
to said Kansas City, Missouri; thence South 20 degrees 32 minutes 48 seconds
East along said Northeasterly line, 422.84 feet to a point; thence South 24
degrees 38 minutes 46 seconds West, 21.74 feet; thence North 65 degrees 21
minutes 14 seconds West, perpendicular to the last described course, 15 feet;
thence South 41 degrees 20 minutes 43 seconds West, 104.40 feet; thence
Southwesterly along a curve to the right, having an initial tangent bearing of
South 24 degrees 38 minutes 46 seconds West, a radius of 625.87 feet and a
central angle of 17 degrees 45 minutes 19 seconds, an arc distance of 193.95
feet to a point on the South line of said Kansas City, Missouri tract; thence
North 89 degrees 15 minutes 11 seconds West along said South line, 154 feet to
the POINT OF BEGINNING.

LEASED PARCEL VI:

A strip of land, being part of Fractional Section 18, Township 50, Range 32 in
the City of North Kansas City, Clay County, Missouri, being more particularly
described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes

 

Exhibit B - 89



--------------------------------------------------------------------------------

52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way line, as established by
Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated
April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to the POINT OF BEGINNING of the
strip of land to be herein described; thence North 78 degrees 04 minutes 35
seconds West along said Southwesterly line, 99 feet; thence North 52 degrees 40
minutes 25 seconds East, 293.88 feet to a point on the Northeasterly Right of
Way line of said Rock Creek Drainage Channel Right of Way, being also a point on
the South line of a parcel of land conveyed to Kansas City, Missouri, by
Document No. A-77137 in Book 579 at Page 87; thence South 89 degrees 15 minutes
11 seconds East along said South line and said Northeasterly Right of Way line,
232.77 feet; thence Southwesterly along a curve to the right, having an initial
tangent bearing of South 44 degrees 13 minutes 47 seconds West, a radius of
595.87 feet and a central angle of 8 degrees 26 minutes 38 seconds, an arc
distance of 87.82 feet; thence South 52 degrees 40 minutes 26 seconds West,
tangent to the last described curve, 260.38 feet to a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way; thence North 78 degrees 04
minutes 35 seconds West along said Southwesterly Right of Way line, 99 feet to
the POINT OF BEGINNING.

LEASED PARCEL VII:

A strip of land, being part of the Burlington Northern Railroad Right of Way,
situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southeasterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southeasterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to a point; thence North 52
degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly along a curve
to the left, tangent to the last described course, having a radius of 520.87
feet and central angle of 28 degrees 01 minutes 39 seconds, an arc distance of
254.79 feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the
last described curve, 597.88 feet to a point on the South Right of Way line of
said Burlington Northern Railroad and the POINT OF BEGINNING of said strip of
land to be herein described; thence North 81 degrees 48 minutes 08 seconds West
along said South Right of Way line, 156.40 feet; thence North 24 degrees 38
minutes 46 seconds East, 59.43 feet to a point on the North Right of Way line of
said Burlington Northern Railroad Company; thence South 81 degrees 48 minutes 08
seconds East along said North Right of Way line, 273.46 feet; thence generally
Easterly along a curve to the left and along said North Right of Way line,
tangent to the last described course, having a radius of 1209.57 feet and a
central angle of 1 degrees 52 minutes 23 seconds, an arc distance of 39.54 feet;
thence South 24 degrees 38 minutes 46 seconds West, 59.90 feet to a point on
said South Right of Way line; thence Westerly along a curve to the right and
along said South Right of Way line, having an initial tangent bearing of North
82 degrees 49 minutes 25 seconds West, a radius of 1266.57 feet and a central
angle of 1 degrees 01 minutes 16 seconds, an arc distance of 22.57 feet; thence
North 81 degrees 48 minutes 08 seconds West, tangent to the last described
curve, 133.89 feet to the POINT OF BEGINNING.

 

Exhibit B - 90



--------------------------------------------------------------------------------

LEASED PARCEL VIII:

A strip of land, being part of the Norfolk & Western Railway Company Right of
Way situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West along the West line of said
Fractional Section 18, a distance of 2045.58 feet to a point on the South Right
of Way line for the Norfolk & Western Railway Company; thence North 85 degrees
21 minutes 52 seconds East along said South Right of Way line, 402.11 feet to a
point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City as described
in Document No. D-46601 in Book 1257 at Page 930, being also a point on the
Southwesterly line of the Rock Creek Drainage Channel Right of Way line, as
established by Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at Page
566, dated April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East
along said Southeasterly Right of Way line and along the Northeasterly line of
said North Kansas City tract, a distance of 2063.66 feet to a point; thence
North 52 degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly
along a curve to the left, tangent to the last described course, having a radius
of 520.87 feet and central angle of 28 degrees 01 minutes 39 seconds, an arc
distance of 254.79 feet; thence North 24 degrees 38 minutes 46 seconds East,
tangent to the last described curve, 553.04 feet to a point on the South Right
of Way line of said Norfolk & Western Railway Company and the POINT OF BEGINNING
of the strip of land to be herein described; thence North 81 degrees 48 minutes
08 seconds West along said South Right of Way 156.40 feet; thence North 24
degrees 38 minutes 46 seconds East, 44.83 feet to a point on the North Right of
Way line of said Norfolk & Western Railway Company; thence South 81 degrees 48
minutes 08 seconds East along said North Right of Way line, 290.29 feet; thence
Easterly along a curve to the left, tangent to the last described course and
along said North Right of Way line, having a radius of 1266.57 feet and a
central angle of 1 degrees 01 minutes 17 seconds, an arc distance of 22.58 feet;
thence South 24 degrees 38 minutes 46 seconds West, 45.01 feet to a point on
said South Right of Way line; thence Westerly along a curve to the left, having
an initial tangent bearing of North 82 degrees 13 minutes 57 seconds West, a
radius of 1309.57 feet and a central angle of 0 degrees 25 minutes 49 seconds,
an arc distance of 9.83 feet; thence North 81 degrees 48 minutes 08 seconds West
along said South Right of Way line, tangent to the last described curve, 146.58
feet to the POINT OF BEGINNING.

LEASED PARCEL IX:

All that part of Fractional Section 18, Township 50, Range 32 in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Co.; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress
granted by the document recorded as Document No. E-37416 in Book 1457 at Page
413 and the POINT OF BEGINNING of the tract of land to be herein described;
thence continuing South 0 degrees 33 minutes 52 seconds West along said West
line and the East line of said Non-Exclusive Easement, a distance of 210.78 feet
to the Southeast corner of said Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said Easement, 120.31 feet, more or less,
to a point on the West line of a tract of land conveyed to Northtown Devco by

 

Exhibit B - 91



--------------------------------------------------------------------------------

deed recorded as Document F-23163 in Book 1649 at Page 889; thence North 0
degrees 33 minutes 53 seconds East along said West line, 147.93 feet to a point
on the Northwesterly line of said Non-Exclusive Easement; thence North 59
degrees 45 minutes 51 seconds East along said Northeasterly line, 139.70 feet to
a point on the West line of said tract of land conveyed to North Kansas City and
the POINT OF BEGINNING.

LEASED PARCEL X:

All that part of the Fractional Section 18, Township 50, Range 32 in North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 14 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 346.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress as
recorded by Document No. E-37416 in Book 1547 at Page 413; thence continuing
South 0 degrees 33 minutes 52 seconds West along said West line and the East
line of said Non-Exclusive Easement, a distance of 210.78 feet to the Southeast
corner of said Non-Exclusive Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said Easement, 120.31 feet to a point on
East line of a tract of land conveyed to Burlington Northern Railroad Company by
Special Warranty Deed recorded in Book 419 at Page 2 and filed on June 5, 1947
and the POINT OF BEGINNING of the tract of land to be herein described; thence
continuing South 86 degrees 25 minutes 36 seconds West along the South line of
said Non-Exclusive Easement, a distance of 26.57 feet, more or less to a point
on the East line of a tract of land conveyed to North Kansas City by Document
No. B-62254 in Book 773 at Page 685; thence North 0 degrees 22 minutes 45
seconds East along said East line, being also the West line of said
Non-Exclusive Easement, a distance of 133.78 feet, more or less to the Northwest
corner of said Easement; thence North 59 degrees 45 minutes 47 seconds East
along the Northwesterly line of said Easement 31.36 feet, more or less to a
point on the East line of said Burlington Northern Railroad Company tract;
thence South 0 degrees 33 minutes 52 seconds West along said East line, 147.92
feet; more or less to the POINT OF BEGINNING.

Harrah’s North Kansas - CEOC

TRACT 2:

All of Lots 1 through 33, both inclusive, and part of Lots 34 through 44, both
inclusive, “PLAN OF RANDOLPH SUBDIVISION OF EXHIBITS “B”, “C”, “E” AND “F”; Part
of Lot 6, Block 38; Part of Lots 1 through 5, and All of Lot 6, Block 39, “PLAN
OF RANDOLPH”, both being subdivisions in Randolph, Clay County, Missouri,
together with vacated Third Street, vacated Locust Street, and the vacated
alleys lying therein, all being more particularly described as follows:

Beginning at the Northeast corner of said Lot 1, “PLAN OF RANDOLPH SUBDIVISION
OF EXHIBITS “B”, “C”, “E”, AND “F”, said corner being the intersection of the
Southerly Right of Way line of the Norfolk & Southern Railroad (formerly Wabash
Railroad) and the West Right of Way line of Liberty Street, as both are now
established; thence South 0 degrees 44 minutes 54 seconds West along the West
Right of Way line of said Liberty Street, a distance of 500.92 feet to the
Southeast corner of said Lot 6, Block 39, “PLAN OF RANDOLPH”; thence South 80
degrees 48 minutes 37 seconds West, along the South line of said Lot 6 and the
South line of Lot 5 of said Block 39, a distance of 119.97 feet to a point on
the Northerly Right of

 

Exhibit B - 92



--------------------------------------------------------------------------------

Way line of the Birmingham Drainage District as established by Condemnation Case
No. 7087 filed in the Circuit Court of Clay County; thence North 74 degrees 47
minutes 13 seconds West, along said Northerly Right of Way line, a distance of
495.29 feet; thence Northerly continuing along said Northerly Right of Way line
of the Birmingham Drainage District, along a curve to the left, having an
initial tangent bearing of North 72 degrees 34 minutes 03 seconds West, a radius
of 672.93 feet, and a central angle of 1 degree 25 minutes 20 seconds an arc
distance of 16.70 feet to a point on the East Right of Way line of Interstate
Highway Route No. 435, as condemned by the State of Missouri in Case No. 33895
in the Circuit Court of Clay County, Missouri, as set forth in the Report of
Commissioners filed for record December 30, 1966 under Document No. C-7308 in
Book 917 at Page 600; thence North 2 degrees 17 minutes 24 seconds East, along
said East Right of Way line, a distance of 286.87 feet to a point on the
aforesaid Southerly Right of Way line of the Norfolk & Southern Railroad
(formerly the Wabash Railroad); thence North 80 degrees 48 minutes 37 seconds
East along said Southerly Right of Way line, a distance of 615.36 feet to the
Point of Beginning.

Horseshoe Tunica - Mississippi

Parcel E

A tract of land lying in Section 2 and Section 11, Township 3 South, Range 11
West, Tunica County, Mississippi and being more particularly described in its
entirety as follows:

Commencing at the section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West in Tunica County, Mississippi; thence South 00 degrees 00
minutes 06 seconds East along the east line of said Section 11 a distance of
115.73 feet to a point in the north line of the Yazoo-Mississippi Delta Levee
Board right-of-way; thence South 74 degrees 46 minutes 53 seconds west along
said right-of-way a distance of 1386.40 feet to a found spindle being the
southwestern most corner of the Sheraton Tunica Corporation property as recorded
in Book B5, Page 113 in Chancery Clerk’s Office, said point being the POINT OF
BEGINNING; thence South 74 degrees 46 minutes 53 seconds West along said
right-of-way a distance of 53.33 feet to a found iron pin being the southeastern
most corner of the Circus Mississippi, Inc. property as recorded in Book B5,
Page 125 in said Chancery Clerk’s Office; thence along the east line of said
Circus property the following calls: North 15 degrees 13 minutes 07 seconds West
a distance of 74.00 feet to a found spindle; thence South 74 degrees 46 minutes
53 seconds West a distance of 404.49 feet to a found spindle; thence North 15
degrees 13 minutes 07 seconds West a distance of 489.42 feet to a found iron pin
at a point on a curve; thence northeastwardly along a curve to the right having
a radius of 599.00 feet, a central angle of 17 degrees 16 minutes 44 seconds, a
chord bearing of North 50 degrees 50 minutes 14 seconds East, a chord distance
of 179.98 feet, a distance along its arc of 180.63 feet to a found iron pin;
thence North 15 degrees 14 minutes 08 seconds West a distance of 153.74 feet to
a found spindle; thence North 74 degrees 45 minutes 52 seconds East a distance
of 50.00 feet to a found spindle; thence North 15 degrees 14 minutes 08 seconds
West a distance of 133.31 feet to a found spindle; thence North 57 degrees 14
minutes 08 seconds West a distance of 228.13 feet to a found spindle; thence
North 32 degrees 45 minutes 52 seconds East a distance of 72.00 feet to a found
spindle; thence North 57 degrees 14 minutes 08 seconds West a distance of 192.00
feet to a found spindle; thence South 32 degrees 45 minutes 52 seconds West a
distance of 81.00 feet to a found spindle; thence North 58 degrees 17 minutes 44
seconds West a distance of 180.67 feet to a found iron pin in the east line of
the Sheraton Tunica Corporation and Circus Mississippi, Inc. property as
recorded in Book B5, Page 125 in Said Chancery Clerk’s Office; thence along the
east line of Said Sheraton Circus property the following calls; North 27 degrees
20 minutes 40 seconds East a distance of 109.30 feet to a set spindle; thence
North 39 degrees 45 minutes 35 seconds East a distance of 219.22 feet to a set
spindle; thence North 86 degrees 56 minutes 55 seconds East a distance of 24.73
feet to a set spindle; thence North 78 degrees 43 minutes 42 seconds East a
distance of 41.34 feet to a set spindle; thence North 11 degrees 54 minutes 55
seconds West a distance of 108.55 feet to a set iron pin; thence South 78
degrees 05 minutes 05 seconds West a distance of 246.70 feet to a set iron pin;
thence

 

Exhibit B - 93



--------------------------------------------------------------------------------

North 86 degrees 39 minutes 35 seconds West a distance of 172.42 feet to a set
iron pin; thence South 87 degrees 16 minutes 30 seconds West a distance of 79.24
feet to a set iron pin; thence North 72 degrees 26 minutes 12 seconds West a
distance of 79.07 feet to a set iron pin being the southwest corner of the
Robinson Property Group Limited Partnership property as recorded in Book U5,
Page 239 in said Chancery Clerk’s Office; thence North 74 degrees 46 minutes 53
seconds East along the south line of said Robinson Property Group property a
distance of 1570.68 feet to an angle point in said south line, said point lying
in the indefinite boundary between the State of Mississippi and the State of
Arkansas; thence South 53 degrees 58 minutes 28 seconds East along said line a
distance of 375.85 feet to a set iron pin in the west line of the Sheraton
Tunica Corporation property as recorded in Book B5, Page 113 in Chancery Clerk’s
Office; thence along said west line the following calls; thence South 61 degrees
16 minutes 10 seconds West a distance of 212.38 feet to a point; thence South 74
degrees 16 minutes 57 second. West a distance of 134.44 feet to a point; thence
South 58 degrees 06 minutes 50 seconds West a distance of 211.04 feet to a set
spindle; thence South 15 degrees 14 minutes 08 seconds East a distance of 376.84
feet to a set iron pin at a point of curvature; thence southwardly along a curve
to the right having a radius of 119.44 feet, a central angle of 41 degrees 59
minutes 59 seconds, a chord bearing of South 05 degrees 45 minutes 52 seconds
West, a chord distance of 85.60 feet, a distance along its arc of 87.55 feet to
a set spindle at the point of tangency; thence South 26 degrees 45 minutes 51
seconds West a distance of 68.37 feet to a set iron pin at a point of curvature;
thence southwardly along a curve to the left having a radius of 221.00 feet, a
central angle of 21 degrees 25 minutes 41 seconds, a chord bearing of South 16
degrees 03 minutes 01 seconds West, a chord distance of 82.17 feet, a distance
along its arc of 82.65 feet to a set iron pin at the point of tangency; thence
South 05 degrees 20 minutes 10 seconds West a distance of 214.15 feet to a set
spindle on a curve; thence eastwardly along a curve to the right having a radius
of 500.01 feet, a central angle of 21 degrees 38 minutes 12 seconds, a chord
bearing of South 78 degrees 26 minutes 53 seconds East, a chord distance of
187.70 feet, a distance along its arc of 188.82 feet to a set spindle; thence
South 15 degrees 13 minutes 07 seconds East a distance of 455.96 feet to a set
spindle; thence South 74 degrees 46 minutes 53 seconds West a distance of 353.13
feet to a set spindle; thence South 15 degrees 13 minutes 07 seconds East a
distance of 74.00 feet to the POINT OF BEGINNING;

Together with that certain Easement for High Volume Crossing from Board of Levee
Commissioners to Tunica County, Mississippi recorded in Book B5 at Page 180 and
Agreement regarding same in Book A5 at Page 490, as shown on the survey by
Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21, 2016, last
revised on December 19, 2017 and known as Job No. 15-1344;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on December 19, 2017 and known as Job No. 15-1344.

Parcel G

A tract of land lying in Section 2, Township 3 South, Range 11 West, in Tunica
County, Mississippi and being mare particularly described in its entirety as
follows:

Commencing at the section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West in Tunica County, Mississippi; thence North 00 degrees 00
minutes 06 seconds West along the East line of said Section 2 a distance of
601.52 feet to a point in the northeast line of the Sheraton Tunica Corporation
property as recorded in Book B5, Page 113 and Book L5, Page 605 in the Chancery
Clerk’s Office of Tunica County, Mississippi, said point being on the indefinite
boundary between the State of Arkansas and the State of Mississippi as shown on
the Robinsonville, Miss—Ark U.S.G.S. Quadrangle Map for this area; thence North
53 degrees 58 minutes 28 seconds West along the northeast line of said Sheraton
property and said indefinite State Boundary and the northeast line of the
Robinson Property Group Limited Partnership property as recorded in Book J5,
Page 452 in said Chancery Clerk’s Office a distance of 1417.21 feet to a

 

Exhibit B - 94



--------------------------------------------------------------------------------

point being the northeast corner of said Robinson Property Group property, said
point being the POINT OF BEGINNING, thence South 74 degrees 46 minutes 53
seconds West along the north line of said Robinson Property Group property a
distance of 1570.68 Feet to a set iron pin in the northeast line of the Sheraton
Tunica Corporation property as recorded in Book B5, Page 113 and Circus
Mississippi, Inc. property as recorded in Book B5, Page 125 in said Chancery
Clerk’s Office; thence along the northeast line of said Sheraton and Circus
property the following calls:

North 42 degrees 00 minutes 42 seconds West a distance of 53.06 feet to a set
iron pin;

North 31 degrees 14 minutes 39 seconds West a distance of 82.28 feet to a set
iron pin;

North 41 degrees 55 minutes 11 seconds West a distance of 117.68 feet to a
point;

North 55 degrees 11 minutes 19 seconds West a distance of 56.65 feet to a point;

thence North 74 degrees 46 minutes 53 seconds East along the south line of part
of the C. Greg Robinson property as recorded in Book J5, Page 447 in said
Chancery Clerk’s Office a distance of 800.42 feet to a point thence North 74
degrees 46 minutes 53 seconds East continuing along said south line a distance
of 685.41 feet to a point on said indeterminate State Boundary; thence South 53
degrees 58 minutes 28 seconds East along said indeterminate State Boundary a
distance of 352.64 feet to the POINT OF BEGINNING;

Together with that certain Easement for High Volume Crossing from Board of Levee
Commissioners to Tunica County, Mississippi recorded in Book B5 at Page 180 and
Agreement regarding same in Book A5 at Page 490, as shown on the survey by
Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21, 2016, last
revised on December 19, 2017 and known as Job No. 15-1344;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on December 19, 2017 and known as Job No. 15-1344.

Parcel F

Being the Robinson Property Group Limited Partnership property of record in Deed
Book E5, Page 510 in the Chancery Clerk’s Office of Tunica County, Mississippi,
lying in Section 8, Township 3 South, Range 10 West and being more particularly
described as follows:

Commencing at the intersection of the northwest right-of-way of U.S. Highway 61
(285’ R.O.W.) and the south line of said Section 8, said point being North 89
degrees 53 minutes 57 seconds West of the southeast corner of said Section 8;
thence North 45 degrees 37 minutes 58 seconds East along said northwest
right-of-way a distance of 268.73 feet to the POINT OF BEGINNING; thence
westwardly along a curve to the right having a radius of 255.00 feet, a central
angle of 89 degrees 41 minutes 26 seconds, a chord bearing of North 89 degrees
31 minutes 19 seconds West, a chord distance of 359.65 feet, a distance along
its arc of 399.18 feet to a point of tangency in the northeast right-of-way of
Casino Center Drive (160’ R.O.W.); thence North 44 degrees 40 minutes 36 seconds
West along said northeast right-of-way a distance of 73.11 feet to a set iron
pin being the southeast corner of the Cottage Inn, Inc. property as recorded in
Deed Book C5, Page 321 in said Chancery Clerk’s Office; thence North 45 degrees
49 minutes 24 seconds East along the southeast line of said Cottage Inn property
a distance of 462.13 feet to a found railroad iron being the southeast corner of
the J. Shea Leatherman, et al property as recorded in Deed Book U5, Page 11 in
said Chancery Clerk’s Office; thence North 02 degrees 11 minutes 03 seconds East
along the east line of said Leatherman property a distance of 263.80 feet to a
found metal post being the southwest corner of the J. Shea Leatherman property
as recorded in Deed Book U5, Page 11 in said Chancery Clerk’s Office; thence

 

Exhibit B - 95



--------------------------------------------------------------------------------

South 44 degrees 22 minutes 02 seconds East along the south line of said
Leatherman property a distance of 506.61 feet to a found metal post in the
northwest right-of-way of said U.S. Highway 61; thence South 45 degrees 37
minutes 58 seconds West along said northwest right-of-way a distance of 398.25
feet to the POINT OF BEGINNING.

The above described property is the same property described in Deed Book E5,
Page 508 in said Chancery Clerk’s Office.

Horseshoe Tunica - Arkansas

The following described land, situated in the County of Crittenden, State of
Arkansas.

BEING A DESCRIPTION OF PART OF THE G.A. ROBINSON, III AND C. GREG ROBINSON
PROPERTY AS RECORDED IN BOOK 561, PAGE 544 AT THE CRITTENDEN COUNTY CHANCERY
COURT CLERKS OFFICE, LOCATED IN THE SE 1/4 AND THE SW 1/4 OF FRACTIONAL SECTION
23, TOWNSHIP 3 NORTH, RANGE 7 EAST, CRITTENDEN COUNTY, ARKANSAS AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT AN IRON PIN AT THE SOUTHEAST
CORNER OF FRACTIONAL SECTION 2, TOWNSHIP 3 SOUTH, RANGE 11 WEST, TUNICA COUNTY,
MISSISSIPPI; THENCE N0°00’06’‘W ALONG THE EAST LINE OF SAID SECTION 2 A DISTANCE
OF 601.52 FEET TO A POINT ON THE NORTHEAST LINE OF THE SHERATON TUNICA
CORPORATION PROPERTY (BOOK B5, PAGE 113-TUNICA COUNTY COURT CLERKS OFFICE) AND
CIRCUS MISSISSIPPI, INC. PROPERTY (BOOK B5, PAGE 125-TUNICA COUNTY COURT CLERKS
OFFICE), SAID NORTHEAST LINE BEING THE. INDEFINITE BOUNDARY BETWEEN THE STATE OF
MISSISSIPPI AND THE STATE OF ARKANSAS AS SHOWN ON THE ROBINSONVILLE, MISS-ARK.
U.S.G.S. QUAD MAP FOR THIS AREA; THENCE N53°58’28’‘W ALONG THE NORTHEAST LINE OF
THE SAID SHERATON / CIRCUS PROPERTY A DISTANCE OF 1041.36 FEET TO A POINT, SAID
POINT BEING THE SOUTHEAST CORNER OF THE ROBINSON PROPERTY GROUP, L.P. PROPERTY
(BOOK J5, PAGE 452-TUNICA COUNTY COURT CLERKS OFFICE), SAID POINT BEING THE
POINT OF BEGINNING; THENCE N53°58’28’‘W ALONG THE SAID INDEFINITE STATE BOUNDARY
LINE A DISTANCE OF 728.50 FEET TO A POINT; THENCE N74°46’53’‘E A DISTANCE OF
89.76 FEET TO A POINT; THENCE S53°58’28’‘E ALONG A LINE THAT IS 70.00 FEET
NORTHEAST OF AND PARALLEL TO THE SAID INDEFINITE STATE BOUNDARY A DISTANCE OF
672.30 FEET TO A POINT; THENCE S36°01’32’‘W A DISTANCE OF 70.00 FEET TO THE
POINT OF BEGINNING.

Parcel ID: 1011900500000;

(1.126 acres Buck Island #53)

Tunica Roadhouse

CASINO/HOTEL PROPERTY DESCRIPTION

Being a description of the Sheraton Tunica Corporation tract of land as recorded
in Book B5, Page 113 and Book L5, Page 605, lying in Sections 2 and 11, Township
3 South, Range 11 West, Tunica County, Mississippi, and being more particularly
described as follows:

Commencing at the Section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West Tunica County, Mississippi; thence
S00°00’06”E along the east line of said Section 11 a distance of 115.73 feet to
a point on the north line of the Yazoo-Mississippi Delta Levee Board
Right-of-Way; thence S74°46’53”W along said Levee Board Right-of-Way a distance
of 705.41 feet to the point of beginning;

 

Exhibit B - 96



--------------------------------------------------------------------------------

thence continuing S74°46’53”W along said Levee Board Right-of-Way a distance of
681.00 feet to a point; thence N15°13’07”W a distance of 74.00 feet to a point;
thence N74°46’53”E a distance of 353.13 feet to a point; thence N15°13’07”W a
distance of 455.96 feet to a point on a curve; thence along a curve to the left
having a radius of 500.01 feet, an arc length of 188.82 feet (chord N78°26’53”W
– 187.70 feet) to a point; thence N05°20’10”E a distance of 214.15 feet to a
point of a curvature; thence along a curve to the right having a radius of
221.00 feet, an arc length of 82.65 feet (chord N16°03’01”E – 82.17 feet) to the
point of tangency; thence N26°45’51”E a distance of 68.37 feet to a point of
curvature; thence along a curve to the left having a radius 119.44 feet, an arc
length of 87.55 feet (chord N05°45’52”E – 85.60 feet) to the point of tangency;
thence N15°14’08”W a distance of 376.85 feet to a point; thence N58°06’50E a
distance of 211.04 feet to a point; thence N74°16’57”E a distance of 134.44 feet
to a point; thence
N61°16’10”E a distance of 212.38 feet to a point; thence S09°35’21E a distance
of 360.87 feet to a point on a curve; thence along a curve to the right having a
radius of 981.75 feet, an arc length of 283.49 feet (chord S37°41’34”E – 282.51
feet) to a point thence S54°08’03”E a distance of 676.40 feet to a point; thence
S26°45’51”W a distance of 139.53 feet to a point; thence S76°57’31”W a distance
of 563.30 feet to a point of curvature; thence along a curve to the left having
a radius of 80.00 feet, an arc length of 128.70 feet (chord S30°52’12”W – 115.27
feet) to the point of tangency; thence
S15°13’07”E a distance of 195.43 feet to the point of beginning;

Together with that certain Easement for High Volume Crossing from Board of Levee
Commissioners to Tunica County, Mississippi recorded in Book B5 at Page 180 and
Agreement regarding same in Book A5 at Page 490, as shown on the survey by
Blew & Associates, PA, Buckley Blew,
PLS No. 3264 dated March 21, 2016, last revised on October 5, 2017 and known as
Job No. 15-1344;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew,
PLS No. 3264 dated March 21, 2016, last revised on October 5, 2017 and known as
Job No. 15-1344.

TRACT 1 – PARCEL 4 PROPERTY DESCRIPTION

A tract of land lying in Sections 2 and 3, Township 3 South, Range 11 West,
Tunica County, Mississippi, and being more particularly described as follows:

Commencing at the Section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West; thence S00°00’06”E along the east line of said Section 11
a distance of 115.73 feet to a point on the North line of the Yazoo-Mississippi
Delta Levee Board Right-of-Way; thence S74°46’53”W along said Levee Board
Right-of-Way a distance of 1979.90 feet to a point; thence S68°17’02”W
continuing along said Levee Board Right-of-Way a distance of 786.60 feet to a
point; thence leaving said Levee Board Right-of-Way N00°04’52”W a distance of
917.87 fee to the Point of Beginning, said point lies on the south line of the
south line of Section 2; thence S89°48’46”W along said south line and the south
line of Section 3 a distance of 4251.59 feet to a point on the top of the east
bank of the Mississippi River; thence Northeastwardly along the top of said east
bank the following distances and courses:

280.86’ – N59°24’57”E

174.65’ – N56°29’34”E

341.17’ – N62°57’12”E

101.50’ – N57°26’54”E

250.36’ – N64°16’58”E

 

Exhibit B - 97



--------------------------------------------------------------------------------

350.31’ – N65°01’40”E

98.71’ – N63°16’36”E

126.78’ – N72°54’45”E

124.50’ – N85°52’26”E

59.92’ – N66°55’51”E

111.02’ – N47°00’53”E

253.05’ – N26°46’38”E

190.08 – N65°33’32”E

198.05’ – N52°40’53”E

364.66’ – N55°05’28”E

138.80’ – N53°22’53”E

187.72’ – N51°55’57”E

97.96’ – N35°30’21”E

99.75’ – N60°00’12”E

127.80’ – N55°52’21”E

267.54’ – N46°57’01”E

To the center line of a drainage ditch; thence southeastwardly along the
centerline of said ditch the following distances and courses:

132.28’ – S43°02’59”E

117.31’ – S51°23’18”E

82.02’ – S31°43’00”E

100.17’ – S44°33’30”E

178.92’ – S48°50’43”E

58.02’ – S33°57’24”E

115.52’ – S42°32’21”E

155.61’ – S47°19’38”E

59.02’ – S34°11’01”E

 

Exhibit B - 98



--------------------------------------------------------------------------------

83.85’ – S45°16’01”E

69.27’ – S34°10’27”E

62.93’ – S55°11’19”E

117.68’ – S41°55’11”E

82.28’ – S31°14’39”E

53.06’ – S42°00’42”E

79.07’ – S72°26’12”E

79.24’ – N87°16’30”E

172.42’ – S86°39’35”E

246.70’ – N78°05’05”E

To a point on the west line of the Robinson Property Group L.P. property; thence
along the west line of the said Robinson Property Group L.P. property and along
the west line of the Circus Mississippi, Inc. property the following distances
and courses:

108.55’ – S11°54’55”E

41.34’ – S78°43’42”W

24.73’ – S86°56’55”W

219.22’ – S39°45’35”W

109.30’ – S27°20’39”W

194.79’ – S39°45’35”W

To a point of curvature; thence along a curve to the left having a radius of
175.00 feet, an arc length of 100.06 feet (chord S23°22’46”W – 98.70 feet) to a
point; thence continuing along the west line of the Circus Mississippi, Inc.
property the following distances and courses:

223.71’ – S67°28’55”W

142.42’ – S22°31’05”E

213.36’ – S00°04’52”E

To the Point of Beginning;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on October 5, 2017 and known as Job No. 15-1344.

 

Exhibit B - 99



--------------------------------------------------------------------------------

TRACT 1 – PARCEL 5 PROPERTY DESCRIPTION

A tract of land lying in Section 11, Township 3 South, Range 11 West, Tunica
County, Mississippi, and being more particularly described as follows:

Commencing at the Section corner between Sections, 1, 2, 11 and 12, Township 3
South, Range 11 West; thence S00°00’06”E along the east line of said Section 11
a distance of 115.73 feet to a point on the north line of the Yazoo-Mississippi
Delta Levee Board Right-of-Way; thence S74°46’53”W along said Levee Board
Right-of-Way a distance of 1979.90 feet to a point; thence S68°17’02”W
continuing along said Levee Board Right-of-Way a distance of 544.92 feet to the
Point of Beginning; thence continuing S68°17’02”W along said Levee Board
Right-of-Way a distance of 241.65 feet to a point; thence leaving said Levee
Board Right-of-Way N00°04’52”W a distance of 198.49 feet to a point; thence
S64°07’06”E along the Southwest line of the Circus Mississippi, Inc. property a
distance of 249.87 feet to the point of beginning.

TRACT 1 – PARCEL 6 PROPERTY DESCRIPTION

A tract of land lying in Sections 1, 2, and 11, Township 3 South, Range 11 West,
Tunica County, Mississippi, and being more particularly described as follows:

Beginning at the Section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West Tunica County, Mississippi; thence S00°00’06”E along the
east line of said Section 11 a distance of 115.73 feet to a point on the north
line of the Yazoo-Mississippi Delta Levee Board Right-of-Way; thence S74°46’53”W
along said Levee Board Right-of-Way a distance of 705.41 feet to a point; thence
N15°13’07”W a distance of 195.43 feet to a point of curvature; thence along a
curve to the right having a radius of 80.00 feet, an arc length of 128.70 feet
(chord N30°52’12”E – 115.27 feet) to the point of tangency; thence N76°57’31”E a
distance of 563.30 feet to a point; thence N26°45’51”E a distance of 139.53 feet
to a point; thence N54°08’03”W a distance of 676.40 feet to a point; thence
along a curve to the left having a radius of 981.75 feet, an arc length of
283.49 feet (chord N37°41’34”W – 282.51 feet) to a point; thence N09°35’21”W a
distance of 360.87 feet to a point; thence S53°58’28”E a distance of 1808.08
feet to a point; thence S62°21’18”E a distance of 318.16 feet to a point on the
south line of said Section 1; thence S89°48’46”W along the south line of said
Section 1 a distance of 901.92 feet to the point of beginning;

Together with that certain Forty foot easement for ingress and egress over and
across Tract 1-Parcel 6, reserved by G. A. Robinson and C. Greg Robinson in Book
V4 at Page 16 and Book V4 at Page 19, amended by Book A5 at Page 505, as shown
on the survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated
March 21, 2016, last revised on October 5, 2017 and known as Job No. 15-1344.

TRACT 2 – PARCEL 3 PROPERTY DESCRIPTION

A tract of land lying in Section 11, Township 3 South, Range 11 West, Tunica
County, Mississippi and being more particularly described as follows:

Beginning at a found rail post at the Section corner between Sections 11, 12,
13, 14, Township 3 South, Range 11 West; thence S89°47’40”W along the south line
of said Section 11, a distance of 2635.24 feet to a concrete monument; thence
N89°54’22”W a distance of 1319.97 feet to a concrete monument; thence
N00°05’35”W a distance of 2205.45 feet to a set iron pin on the south line of
the Yazoo-Mississippi Delta Levee Board Right-of-Way; thence northeastwardly
along the south line of the said Levee Board Right-of-Way the following
distances and courses:

379.58’ – N79°38’00”E

 

Exhibit B - 100



--------------------------------------------------------------------------------

143.71’ – N58°00’59”E

140.00’ – S29°04’34”E

172.00’ – N60°55’26”E

100.00’ – N29°04’34”W

386.06’ – N52°57’35”E

342.68’ – N87°13’19”E

296.02’ – N04°02’28”E

361.58’ – N55°35’32”E

503.14’ – N68°23’41”E

469.38’ – N74°43’53”E

70.00’ – N10°53’34”W

49.12’ – N71°17’31”E

To a point on the west right-of-way line for Casino Center Drive (160.00 foot
Public Right-of-Way); thence S06°17’24”W along the West line of said Casino
Center Drive a distance of 146.21 feet to a point of curvature; thence
continuing along the west line of said Casino Center Drive along a curve to the
left having a radius of 1353.24 feet, an arc length 1132.50 feet (chord
S17°41’05”E – 1099.74 feet) to a point; thence S89°59’54”W a distance of 450.35
feet to a set iron pin; thence S00°00’06”E a distance of 736.95 feet a set iron
pin; thence N89°59’54”E a distance of 1502.44 feet to a point on the east line
of said Section 11; thence S00°00’06”E along the east line of said Section 11 a
distance of 1603.32 feet to the point of beginning.

Less and Except the Wetland Mitigation Parcel as recorded in Book A5, page 391
at said Clerks Office and being more particularly described as follows:

Commencing at a found rail post at the Section corner between Sections 11, 12,
13 and 14, Township 3 South, Range 11 West, Tunica County, Mississippi; thence
S89°47’40”W along the south line of said Section 11 a distance of 1049.84 feet
to a point; thence N00°12’20”W a distance of 30.00 feet to the point of
beginning; thence S89°47’40”W parallel to and 30.00 feet north of the south line
of Parcel 2 a distance of 1585.33 feet to a point; thence N89°54’22”W parallel
to and 30.00 feet north of the south line of Parcel 2 a distance 179.66 feet to
a point; thence N00°04’52”W a distance of 333.42 feet to a point; thence
S80°44’00”E a distance of 1788.65 feet to a point; thence S00°12’20”E a distance
of 40.00 feet to the point of beginning;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on October 5, 2017 and known as Job No. 15-1344.

 

Exhibit B - 101



--------------------------------------------------------------------------------

TRACT 2 – PARCEL 4 PROPERTY DESCRIPTION

A tract of land lying in Section 11, Township 3 South, Range 11 West, Tunica
County, Mississippi and being more particularly described as follows:

Commencing at a found rail post at the Section corner between Sections 11, 12,
13, 14, Township 3 South, Range 11 West, thence N0°00’06”W along the east line
of said Section 11 a distance of 2352.25 feet to the point of beginning; thence
S89°59’54W a distance of 838.66 feet to a point on the east line of Casino
Center Drive (160.00 foot public right-of-way); thence along the east line of
said Casino Center Drive along a 1193.24 foot radius curve to the right an arc
distance of 1131.79 feet (chord N20°52’57”W 1089.84 feet) to the point of
tangency; thence N6°17’24”E and continuing along the east line of said Casino
Center Drive a distance of 209.05 feet to a set iron pin on the south line of
the Yazoo-Mississippi Delta Levee Board Right-of-Way; thence northeastwardly
along the south line of the said Levee Board Right-of-Way the following courses
and distances:

N80°25’43”E – 395.64 feet

N81°19’07”E – 254.21 feet

N63°30’30”E – 628.78 feet

To a point on the east line of said Section 11; thence S0°00’06”E along the east
line of said Section 11 a distance of 1610.65 feet to the point of beginning;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on October 5, 2017 and known as Job No. 15-1344.

Caesars Atlantic City (Boardwalk Regency - Atlantic City)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ATLANTIC CITY,
COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY, AND IS DESCRIBED AS FOLLOWS:

CAESAR’S CASINO HOTEL

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’
WIDE) AND THE EASTERLY LINE OF CHRISTOPHER COLUMBUS BOULEVARD (FORMERLY KNOWN AS
MISSOURI AVENUE ) (50.00’ WIDE) AND EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 350.60’ TO THE WESTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE);
THENCE

2.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAID LINE A DISTANCE OF 770.34’ TO A
POINT IN THE CURVED INTERIOR LINE OF PARK; THENCE

3.    IN AND ALONG SAID INTERIOR LINE AND CURVING TO THE LEFT ALONG THE ARC OF A
CIRCLE HAVING A RADIUS OF 1259.09’ AN ARC DISTANCE OF 24.862’ TO A POINT OF
TANGENCY IN SAME; THENCE

4.    SOUTH 69° 09’ 33” WEST STILL IN AND ALONG SAME A DISTANCE OF 328.12’ TO
THE EASTERLY LINE OF CHRISTOPHER COLUMBUS BOULEVARD; THENCE

 

Exhibit B - 102



--------------------------------------------------------------------------------

5.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 729.37’ TO THE
POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 1 AND 2 IN BLOCK 41 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

TOGETHER WITH THE BENEFICIAL EASEMENTS AS SET FORTH IN DECLARATION OF CROSS
EASEMENTS BY AND BETWEEN BALLY’S PARK PLACE, INC. AND BOARDWALK REGENCY
CORPORATION AS SET FORTH IN DEED BOOK 6619 PAGE 86.

AIR RIGHTS (PACIFIC AVENUE): (DEED BOOK 5052 PAGE 311)

BEGINNING AT A POINT AT ELEVATION 23’ M.S.L. ABOVE THE NORTHWESTERLY R.O.W. LINE
OF PACIFIC AVENUE, SAID POINT BEING 67 FEET PLUS OR MINUS SOUTHWESTERLY ALONG
THE NORTHWESTERLY R.O.W. LINE OF PACIFIC AVENUE FROM ITS INTERSECTION WITH THE
SOUTHWESTERLY R.O.W. LINE OF ARKANSAS AVENUE; THENCE

1.    SOUTHEASTERLY AT RIGHT ANGLES TO PACIFIC AVENUE, 60.00 FEET TO A POINT
VERTICALLY ABOVE THE SOUTHEASTERLY R.O.W. LINE OF PACIFIC AVENUE AT ELEVATION
23’ M.S.L.; THENCE

2.    SOUTHWESTERLY PARALLELING THE SOUTHEASTERLY R.O.W. LINE OF PACIFIC AVENUE
AT AN ELEVATION OF 23’ M.S.L. A DISTANCE OF 22.00 FEET TO A POINT; THENCE

3.    NORTHWESTERLY AT RIGHT ANGLES TO PACIFIC AVENUE AND PARALLEL TO THE FIRST
COURSE HEREIN 60.00 FEET TO A POINT AT ELEVATION 23’ M.S.L. VERTICALLY ABOVE THE
NORTHWESTERLY R.O.W. LINE OF PACIFIC AVENUE; THENCE

4.    NORTHEASTERLY PARALLELING THE NORTHWESTERLY R.O.W. LINE OF PACIFIC AVENUE
AT ELEVATION 23’ M.S.L. A DISTANCE OF 22.00 FEET TO THE POINT OF BEGINNING.

AIR RIGHTS (ARKANSAS AVENUE): (DEED BOOK 6182 PAGE 94)

BEGINNING AT A POINT AT AN ELEVATION OF 21.00’ (U.S.C & G.S.) (1927 DATUM) SAID
POINT BEING DIRECTLY ABOVE THE NORTHWEST CORNER OF LOT 82 IN BLOCK 36. SAID
POINT ALSO BEING 450.00 FEET SOUTHEASTERLY ALONG THE EASTERLY R.O.W. LINE OF
ARKANSAS AVENUE FROM ITS INTERSECTION WITH THE SOUTHERLY R.O.W. LINE OF PACIFIC
AVENUE AT THE STATED ELEVATION; THENCE

1.    FOLLOWING DIRECTLY ABOVE THE SAID EASTERLY R.O.W. LINE OF ARKANSAS AVENUE
AT THE STATED ELEVATION SOUTH 27 DEGREES 28 MINUTES EAST, A DISTANCE OF 223.19
FEET TO A POINT, THENCE

2.    CONTINUING AT THE STATED ELEVATION AND AT RIGHT ANGLES TO SAID ARKANSAS
AVENUE SOUTH 62 DEGREES 32 MINUTES WEST, A DISTANCE OF 50.00 FEET TO A POINT AT
SAID ELEVATION DIRECTLY ABOVE THE WESTERLY R.O.W. LINE OF ARKANSAS AVENUE;
THENCE

 

Exhibit B - 103



--------------------------------------------------------------------------------

3.    CONTINUING AT THE STATED ELEVATION DIRECTLY ABOVE THE WESTERLY R.O.W. LINE
OF ARKANSAS AVENUE, PARALLEL TO THE FIRST COURSE HEREIN NORTH 27 DEGREES 28
MINUTES WEST, A DISTANCE OF 223.19 FEET; THENCE

4.    CONTINUING AT THE STATED ELEVATION AND AT RIGHT ANGLES TO SAID WESTERLY
R.O.W. LINE NORTH 62 DEGREES 32 MINUTES EAST, A DISTANCE OF 50.00 FEET TO THE
POINT OF BEGINNING.

CENTURION TOWER:

BEGINNING AT A POINT IN THE EASTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE) IN
THE SOUTHERLY LINE OF LOT 1 IN BLOCK 42, SAID POINT BEING SOUTH 27° 28’ 00” EAST
A DISTANCE OF 450.00’ FROM THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE)
AND EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF LOT 1, PARALLEL
WITH PACIFIC AVENUE A DISTANCE OF 187.50’ TO A POINT; THENCE

2.    SOUTH 27° 28’ 00” EAST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 50.00’
TO A POINT; THENCE

3.    NORTH 62° 32’ 00” EAST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 12.50’
TO A POINT; THENCE

4.    SOUTH 27° 28’ 00” EAST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 173.19’
TO A POINT; THENCE

5.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 200.00’
TO THE EASTERLY LINE OF ARKANSAS AVENUE; THENCE

6.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 223.19’ TO THE
POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 4.01 IN BLOCK 42 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

TOGETHER WITH AND SUBJECT TO A RIGHT-OF-WAY FOR INGRESS AND EGRESS IN AND OVER
THE FOLLOWING DESCRIBED PARCEL:

BEGINNING AT A POINT IN THE EASTERLY LINE OF ARKANSAS AVENUE, 663.19 FEET
SOUTHWARDLY OF THE SOUTHERLY LINE OF PACIFIC AVENUE AND EXTENDING; THENCE

1.    EASTWARDLY, PARALLEL WITH PACIFIC AVENUE, 129.0 FEET; THENCE

2.    SOUTHWARDLY, PARALLEL WITH ARKANSAS AVENUE, 5.0 FEET; THENCE

3.    EASTWARDLY, PARALLEL WITH PACIFIC AVENUE, 11.0 FEET; THENCE

4.    SOUTHWARDLY, PARALLEL WITH ARKANSAS AVENUE, 16.5 FEET; THENCE

5.    WESTWARDLY, PARALLEL WITH PACIFIC AVENUE, 11.0 FEET; THENCE

 

Exhibit B - 104



--------------------------------------------------------------------------------

6.    NORTHWARDLY, PARALLEL WITH ARKANSAS AVENUE, 11.5 FEET; THENCE

7.    WESTWARDLY, PARALLEL WITH PACIFIC AVENUE, 129.0 FEET TO THE EASTERLY LINE
OF ARKANSAS AVENUE; THENCE

8.    NORTHWARDLY IN AND ALONG THE EASTERLY LINE OF ARKANSAS AVENUE, 10.0 FEET
TO THE POINT AND PLACE OF BEGINNING.

TOGETHER WITH THE BENEFICIAL EASEMENTS AS SET FORTH IN DECLARATION OF CROSS
EASEMENTS BY AND BETWEEN BALLY’S PARK PLACE, INC. AND BOARDWALK REGENCY
CORPORATION AS SET FORTH IN DEED BOOK 6619 PAGE 86.

OCEAN ONE PIER (THE PIER AT CAESARS):

BEGINNING AT A POINT IN THE WESTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE) SAID
POINT BEING 770.34’ SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE).
SAID POINT ALSO BEING IN THE NORTHERLY LINE OF THE BOARDWALK RIGHT-OF-WAY
(60.00’ WIDE), SAID POINT ALSO BEING IN THE INTERIOR LINE OF PARK AND EXTENDING
FROM SAID BEGINNING POINT; THENCE

1.    SOUTH 27° 28’ 00” EAST IN AND ALONG THE EXTENDED WESTERLY LINE OF ARKANSAS
AVENUE A DISTANCE OF 1229.66’ TO A POINT IN THE RIPARIAN COMMISSIONERS EXTERIOR
LINE. SAID LINE BEING 2000.00’ SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE;
THENCE

2.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAID RIPARIAN COMMISSIONERS EXTERIOR
LINE PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 40.00’ TO A POINT; THENCE

3.    SOUTH 27° 28’ 00” EAST PARALLEL WITH THE EXTENDED WESTERLY LINE OF
ARKANSAS AVENUE A DISTANCE OF 430.00’ TO THE PIERHEAD LINE OF A RIPARIAN GRANT
RECORDED IN DEED BOOK 716, PAGE 471, SAID POINT BEING 2430.00’ SOUTH OF THE
SOUTHERLY LINE OF PACIFIC AVENUE; THENCE

4.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAID PIERHEAD LINE, PARALLEL WITH
PACIFIC AVENUE A DISTANCE OF 125.00’ TO A POINT; THENCE

5.    NORTH 27° 28’ 00” WEST AND PARALLEL WITH THE EXTENDED WESTERLY LINE OF
ARKANSAS AVENUE A DISTANCE OF 430.00’ TO A POINT IN THE AFORESAID RIPARIAN
COMMISSIONERS EXTERIOR; THENCE

6.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAID RIPARIAN COMMISSIONERS EXTERIOR
LINE AND PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 35.60’ TO A POINT; THENCE

7.    NORTH 27° 28’ 00” WEST AND PARALLEL WITH THE EXTENDED WESTERLY LINE OF
ARKANSAS AVENUE A DISTANCE OF 1253.207’ TO A POINT IN THE AFORESAID NORTHERLY
LINE OF THE BOARDWALK AND THE INTERIOR LINE OF PARK; THENCE

8.    NORTH 69° 09’ 33” EAST IN AND ALONG SAID LINE A DISTANCE OF 177.117’ TO A
POINT OF CURVATURE; THENCE

 

Exhibit B - 105



--------------------------------------------------------------------------------

9.    STILL ALONG SAID LINE IN A NORTHEASTWARDLY DIRECTION CURVING TO THE RIGHT
ALONG THE ARC OF A CIRCLE HAVING A RADIUS OF 1259.09’ AN ARC DISTANCE OF 24.862’
TO THE POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 93, 93-B01, 93-B02, 93-B03, 93-B04,
93-B-05, 93-B06, 93-B10, 93-B11, 93-B12, 93-B13, 93-B14 AND 93.01 IN BLOCK 1
(INCLUDING THE BOARDWALK RIGHT-OF-WAY) AS SHOWN ON THE ATLANTIC CITY TAX MAP

CAESARS GARAGE 1:

BEGINNING AT THE INTERSECTION OF THE EASTERLY LINE OF MISSOURI AVENUE (50.00’
WIDE) AND THE NORTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

1.    NORTH 27° 28’ 00” WEST IN AND ALONG THE EASTERLY LINE OF MISSOURI AVENUE A
DISTANCE OF 93.50’ TO A POINT IN THE SOUTHERLY LINE OF LOT 9; THENCE

2.    NORTH 62° 32’ 00” EAST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 50.00’
TO A POINT; THENCE

3.    NORTH 27° 28’ 00” WEST PARALLEL WITH MISSOURI AVENUE A DISTANCE OF 56.50’
TO A POINT; THENCE

4.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 50.00’
TO A POINT IN THE EASTERLY LINE OF MISSOURI AVENUE; THENCE

5.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 290.00’ TO A POINT
IN THE SOUTHERLY LINE OF LOT 1; THENCE

6.    NORTH 62° 32’ 00” EAST IN AND ALONG SAME AND PARALLEL WITH PACIFIC AVENUE
A DISTANCE OF 25.00’ TO A POINT; THENCE

7.    NORTH 27° 28’ 00” WEST PARALLEL WITH MISSOURI AVENUE A DISTANCE OF 43.43’
TO A POINT; THENCE

8.    SOUTH 52° 41’ 04” EAST A DISTANCE OF 55.47’ TO A POINT; THENCE

9.    SOUTH 87° 59’ 50” EAST A DISTANCE OF 67.58’ TO A POINT; THENCE

10.    NORTH 62° 32’ 00” EAST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 243.13’
TO A POINT IN THE WESTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE); THENCE

11.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 400.00’ TO THE
NORTHWEST LINE OF PACIFIC AVENUE; THENCE

12.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAME A DISTANCE OF 350.60’ TO THE
POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 1.02 IN BLOCK 161 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

NOTE: LOT 7 IS NO LONGER A MATTER OF RECORD.

 

Exhibit B - 106



--------------------------------------------------------------------------------

CAESARS GARAGE 2:

BEGINNING AT THE INTERSECTION OF THE WESTERLY LINE OF MICHIGAN AVENUE (50.00’
WIDE) AND THE NORTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

1.    SOUTH 62° 32’ 00” WEST IN AND ALONG THE NORTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 350.00’ TO THE EASTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE);
THENCE

2.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 414.00’ TO THE
SOUTHERLY LINE OF LOTS FRONTING ON ATLANTIC AVENUE (100.00’ WIDE); THENCE

3.    NORTH 62° 32’ 00” EAST IN AND ALONG SAME, PARALLEL WITH ATLANTIC AVENUE A
DISTANCE OF 350.00’ TO THE WESTERLY LINE OF MICHIGAN AVENUE; THENCE

4.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 414.00’ TO THE
POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 1.02 AND 1.03 IN BLOCK 159 AS SHOWN
ON THE ATLANTIC CITY TAX MAP

CAESARS SURFACE PARKING:

BEING KNOWN AND DESIGNATED AS LOT 21.02 IN BLOCK 157 AS SHOWN ON A MAP ENTITLED
“MINOR SUBDIVISION PLAN, BLOCK 157, LOT 21, CITY OF ATLANTIC CITY, ATLANTIC
COUNTY, NJ” PREPARED BY ARTHUR W. PONZIO COMPANY AND ASSOCIATES, INC, DATED
JUNE 27, 2013, LAST REVISED DECEMBER 12, 2013 AND FILED IN THE ATLANTIC COUNTY
CLERK’S OFFICE ON MAY 29, 2014 AS MAP NO 2014030575.

TOGETHER WITH DEED OF EASEMENT FOR PARKING AND ACCESS FROM CASINO REINVESTMENT
DEVELOPMENT AUTHORITY TO BOARDWALK REGENCY CORPORATION, DATED DECEMBER 27, 2013,
RECORDED JANUARY 7, 2014 AS INSTRUMENT NO 2014001024.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 21.01 IN BLOCK 157 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

Atlantic City (Caesars New Jersey)

CAESAR’S EGG HARBOR

BEGINNING AT A POINT IN THE NORTHEASTERLY LINE OF EAST ATLANTIC AVENUE A
DISTANCE OF 1500 FEET NORTHWESTWARDLY FROM THE FORMER CENTERLINE OF FIRST AVENUE
(NOW VACATED) AND EXTENDING; THENCE

1.    NORTHWESTWARDLY IN AND ALONG THE SAID NORTHWESTERLY LINE OF EAST ATLANTIC
AVENUE A DISTANCE OF 355.49 FEET TO THE EASTERLY RIGHT-OF-WAY LINE OF GARDEN
STATE PARKWAY; THENCE

 

Exhibit B - 107



--------------------------------------------------------------------------------

2.    IN AND ALONG SAME, MAKING AN INTERIOR ANGLE WITH THE PREVIOUS COURSE OF
119 DEGREES 37 MINUTES AND 25 SECONDS A DISTANCE OF 807.29 FEET IN THE
SOUTHWESTERLY LINE OF DELILAH ROAD; THENCE

3.    SOUTHEASTWARDLY IN AND ALONG SAME, MAKING AN INTERIOR ANGLE OF 90 DEGREES
58 MINUTES 40 SECONDS A DISTANCE OF 876.61 FEET TO THE CORNER OF LOT 9 IN BLOCK
402-1, ALSO BEING THE FORMER EXTENDED CENTERLINE OF UIBEL AVENUE; NOW VACATED;
THENCE

4.    WESTWARDLY IN AND ALONG SAME, MAKING AN INTERIOR ANGLE OF 59 DEGREES 23
MINUTES AND 55 SECONDS A DISTANCE OF 1148.02 FEET TO THE NORTHEASTERLY LINE OF
EAST ATLANTIC AVENUE AND POINT AND PLACE OF BEGINNING

EXCEPTING THEREOUT AND THEREFROM THOSE PORTIONS OF LOTS IN BLOCKS 21-D, AND 28-D
OF THE PLEASANTVILLE TERRACE THAT ARE CONTAINED WITHIN THE GARDEN STATE PARKWAY
RIGHT-OF-WAY AS SHOWN ON PLAN SHEETS 7 AND 8, SECTION 11, GARDEN STATE PARKWAY.

KNOWN AND DESIGNATED AS LOT 1 BLOCK 901 IN THE TOWNSHIP OF EGG HARBOR, ATLANTIC
COUNTY, NEW JERSEY

Bally’s Atlantic City

BALLYS PARK PLACE HOTEL:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND

DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF POP LLOYD BOULEVARD
(74.00’ WIDE) AND THE EASTERLY LINE OF MICHIGAN AVENUE (50.00’ WIDE) AND
EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF POP LLOYD
BOULEVARD A DISTANCE OF 402.35’ TO A POINT; THENCE

2.    NORTH 27° 28’ 00” WEST PARALLEL WITH MICHIGAN AVENUE A DISTANCE OF 84.00’
TO THE NORTH LINE OF LOT 4 IN BLOCK 44; THENCE

3.    NORTH 62° 32’ 00” EAST A DISTANCE OF 145.60’ TO THE WEST LINE OF PARK
PLACE (60.00’ WIDE); THENCE

4.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 615.31’ TO A POINT
IN THE CURVED INTERIOR LINE OF PARK; THENCE

5.    SOUTHWESTWARDLY IN AND ALONG SAME AND CURVING TO THE LEFT ALONG THE ARC OF
A CIRCLE HAVING A RADIUS OF 1679.20’ AN ARC DISTANCE OF 20.05’ TO A POINT OF
TANGENCY IN SAME; THENCE

 

Exhibit B - 108



--------------------------------------------------------------------------------

6.    SOUTH 73° 42’ 26.6” WEST STILL IN AND ALONG SAME A DISTANCE OF 538.51’ TO
THE EASTERLY LINE OF MICHIGAN AVENUE; THENCE

7.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 422.95’ TO THE
POINT AND PLACE OF BEGINNING.

LESS AND EXCEPT THE FOLLOWING DESCRIBED PARCEL:

BEGINNING AT A POINT IN THE EASTERLY LINE OF MICHIGAN AVENUE (950 FEET WIDE)
DISTANT 715.20 FEET AS MEASURED ALONG THE EASTERLY LINE OF MICHIGAN AVENUE FROM
THE SOUTHERLY LINE OF PACIFIC AVENUE (60 FEET WIDE) THENCE FROM SAID BEGINNING
POINT;

1.    EASTERLY, PARALLEL WITH PACIFIC AVENUE, 59.50 FEET TO A POINT; THENCE

2.    SOUTHERLY, PARALLEL WITH MICHIGAN AVENUE, 33.00 FEET TO A DRILL HOLE;
THENCE

3.    EASTERLY, PARALLEL WITH PACIFIC AVENUE, 76.85 FEET TO A NAIL; THENCE

4.    SOUTHERLY, PARALLEL WITH MICHIGAN AVENUE, 21.12 FEET TO A NAIL; THENCE

5.    EASTERLY, PARALLEL WITH PACIFIC AVENUE, 66.00 FEET TO A POINT WHICH IS
DISTANT 150 FEET WESTERLY OF THE WESTERLY LINE OF OHIO AVENUE (50 FEET WIDE);
THENCE

6.    SOUTHERLY, PARALLEL WITH MICHIGAN AVENUE, 1230.68 FEET TO THE EXTERIOR
LINE IN THE ATLANTIC OCEAN ESTABLISHED BY THE RIPARIAN COMMISSIONERS OF NEW
JERSEY; THENCE

7.    WESTERLY, PARALLEL WITH PACIFIC AVENUE, IN AND ALONG SAID EXTERIOR LINE,
202.35 FEET TO THE EASTERLY LINE OF MICHIGAN AVENUE IF SAME WERE EXTENDED
SOUTHERLY; THENCE

8.     NORTHERLY, IN AND ALONG THE EASTERLY LINE OF MICHIGAN AVENUE, IF
EXTENDED, 1284.80 FEET TO THE POINT AND PLACE OF BEGINNING

Together with the beneficial easement rights as set forth in Access and Parking
Agreement recorded in VOL 13723 CFN#201412082.

Together with the beneficial easement rights as set forth in Easement Agreement
Recorded in VOL 13724 CFN #2014012083.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 1 & 3 IN BLOCK 45 AND LOT 4 IN
BLOCK 44 AS SHOWN ON THE ATLANTIC CITY TAX MAP

 

Exhibit B - 109



--------------------------------------------------------------------------------

BOARDWALK PARCEL:

ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE EASTERLY LINE OF MICHIGAN AVENUE (50 FEET WIDE)
DISTANT 715.20 FEET AS MEASURED ALONG THE EASTERLY LINE OF MICHIGAN AVENUE FROM
THE SOUTHERLY LINE OF PACIFIC AVENUE (60 FEET WIDE) THENCE FROM SAID BEGINNING
POINT;

1.     NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC
AVENUE, 59.50 FEET TO A POINT; THENCE

2.     SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST, PARALLEL WITH MICHIGAN
AVENUE, 33.00 FEET TO A POINT; THENCE

3.     NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC
AVENUE, 76.85 FEET TO A POINT; THENCE

4.     SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST, PARALLEL WITH MICHIGAN
AVENUE, 21.12 FEET TO A POINT; THENCE

5.     NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC
AVENUE, 66.00 FEET; THENCE

6.     SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST, PARALLEL WITH MICHIGAN
AVENUE, A DISTANCE OF 1230.68 FEET TO A POINT IN THE RIPARIAN COMMISSIONERS LINE
2000 FEET SOUTH OF PACIFIC AVENUE; THENCE

7.     SOUTH 62 DEGREES 32 MINUTES 00 SECONDS WEST IN AND ALONG SAME A DISTANCE
OF 202.35 FEET TO A POINT IN THE EAST LINE OF MICHIGAN AVENUE IF EXTENDED;
THENCE

8.     NORTH 27 DEGREES 28 MINUTES 00 SECONDS WEST, IN AND ALONG SAME A DISTANCE
OF 1284.80 FEET TO THE POINT AND PLACE OF BEGINNING.

Together with the beneficial easement rights as set forth in Access and Parking
Agreement recorded in VOL 13723 CFN#201412082.

Together with the beneficial easement rights as set forth in Easement Agreement
Recorded in VOL 13724 CFN #2014012083.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 5 IN BLOCK 45 AS SHOWN ON THE
ATLANTIC CITY TAX MAP. NOTE: Lands lying waterward of the Interior Line of the
Public Park are assessed to the City of Atlantic City as Tax Lot 98 Block 1)

BALLY PARK PLACE GARAGE:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’
WIDE) AND THE EASTERLY LINE OF MICHIGAN AVENUE (50.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

 

Exhibit B - 110



--------------------------------------------------------------------------------

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 352.35’ TO THE WESTERLY LINE OF OHIO AVENUE (50.00’ WIDE); THENCE

2.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 360.00’ TO A POINT
IN THE NORTHERLY LINE OF POP LLOYD BOULEVARD (74.00’ WIDE); THENCE

3.    SOUTH 62° 32’ 00” WEST PARALLEL IN AND ALONG SAME A DISTANCE OF 352.35’ TO
THE EASTERLY LINE OF MICHIGAN AVENUE; THENCE

4.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 360.00’ TO THE
POINT AND PLACE OF BEGINNING.

Together with the beneficial easement rights as set forth in Access and Parking
Agreement recorded in VOL 13723 CFN#201412082.

Together with the beneficial easement rights as set forth in Easement Agreement
Recorded in VOL 13724 CFN #2014012083.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 1 IN BLOCK 43 AS SHOWN ON THE
ATLANTIC CITY TAX MAP

WILD WEST CASINO:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’
WIDE) AND THE EASTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 350.00’ TO THE WESTERLY LINE OF MICHIGAN AVENUE (50.00’ WIDE);
THENCE

2.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 847.08’ TO A POINT
IN THE INTERIOR LINE OF PARK; THENCE

3.    SOUTH 73° 42’ 27” WEST IN AND ALONG SAME A DISTANCE OF 332.25’ TO A POINT
OF CURVATURE IN SAME; THENCE

4.    STILL IN AND ALONG SAME AND CURVING TO THE LEFT ALONG THE ARC OF A CIRCLE
HAVING A RADIUS OF 1259.09’ AN ARC DISTANCE OF 24.86’ TO THE EASTERLY LINE OF
ARKANSAS AVENUE; THENCE

5.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 105.00’ TO THE
SOUTHERLY LINE OF LOT 4.01 IN BLOCK 43; THENCE

6.    NORTH 62° 32’ 00” EAST IN AND ALONG SAME, PARALLEL WITH PACIFIC AVENUE A
DISTANCE OF 200.00’ TO A POINT; THENCE

 

Exhibit B - 111



--------------------------------------------------------------------------------

7.    NORTH 27° 28’ 00” WEST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 173.19’
TO A POINT; THENCE

8.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 12.50’
TO A POINT; THENCE

9.    NORTH 27° 28’ 00” WEST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 50.00’
TO A POINT; THENCE

10.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 187.50’
TO THE WESTERLY LINE OF ARKANSAS AVENUE; THENCE

11.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 450.00’ TO THE
POINT AND PLACE OF BEGINNING.

Together with the beneficial easement rights as set forth in Declaration of
Cross Easements recorded in Deed Book 6619, page 86.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 1 IN BLOCK 42 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

HUMMOCK AVENUE PARCEL:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTH LINE OF HUMMOCK AVENUE (50.00’ WIDE) A DISTANCE OF
252.76’ SOUTHWEST OF OHIO AVENUE (50.00’ WIDE) AND EXTENDING; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF HUMMOCK AVENUE A
DISTANCE OF 69.76’ TO A POINT; THENCE

2.    SOUTH 27° 28’ 00” EAST PARALLEL WITH OHIO AVENUE AND AT RIGHT ANGLES TO
HUMMOCK AVENUE A DISTANCE OF 121.00’ TO A POINT; THENCE

3.    SOUTH 62° 32’ 00” WEST PARALLEL WITH HUMMOCK AVENUE A DISTANCE OF 3.53’ TO
A POINT DISTANT 152.00’ NORTHEAST OF BACHARACH BOULEVARD; THENCE

4.    NORTH 76° 40’ 59” WEST PARALLEL WITH BACHARACH BOULEVARD A DISTANCE OF
15.44 TO A POINT; THENCE

5.    SOUTH 13° 19’ 00” WEST AT RIGHT ANGLES TO BACHARACH BOULEVARD A DISTANCE
OF 76.00’ TO A POINT; THENCE

6.    NORTH 76° 40’ 59” WEST PARALLEL WITH BACHARACH BOULEVARD A DISTANCE OF
10.00’ TO A POINT; THENCE

7.    NORTH 13° 19’ 00” EAST AT RIGHT ANGLES TO BACHARACH BOULEVARD A DISTANCE
OF 76.00’ TO A POINT; THENCE

 

Exhibit B - 112



--------------------------------------------------------------------------------

8.    NORTH 76° 40’ 59” WEST PARALLEL WITH BACHARACH BOULEVARD A DISTANCE OF
103.50’ TO A POINT; THENCE

9.    NORTH 12° 59’ 55” EAST A DISTANCE OF 48.57’ TO THE SOUTHERLY LINE OF
HUMMOCK AVENUE AND THE POINT AND PLACE OF BEGINNING.

SUBJECT TO AND TOGETHER WITH THE RIGHT OF INGRESS AND EGRESS WITH OTHERS OVER
THE FOLLOWING DESCRIBED RIGHT OF WAY:

BEGINNING AT A POINT IN THE NORTHEAST LINE OF BACHARACH BLVD. (70 FEET WIDE)
DISTANT 570.5 FEET SOUTHEAST OF ARKANSAS AVENUE (60 FEET WIDE) AND EXTENDING
THENCE:

1.    NORTHEASTWARDLY AT RIGHT ANGLES TO BACHARACH BLVD. 152 FEET; THENCE

2.    SOUTHEASTWARDLY PARALLEL WITH BACHARACH BLVD. 20 FEET; THENCE

3.    SOUTHWESTWARDLY AT RIGHT ANGLES TO BACHARACH BLVD 152 FEET TO THE
NORTHEAST LINE OF BACHARACH BLVD.; THENCE

4.    NORTHWESTWARDLY IN AND ALONG BACHARACH BLVD 20 FEET TO THE POINT AND PLACE
OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: BEING KNOWN AS LOTS 20, 21 & 22 IN BLOCK 488 OF
THE ATLANTIC CITY TAX MAP

AIR RIGHTS OVER MICHIGAN AVENUE:

TRACT I:

BEGINNING AT A POINT IN THE WESTERLY LINE OF MICHIGAN AVENUE (50.00 WIDE), SAID
POINT BEING DISTANT 239.00 FEET SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE
(60.00 FEET WIDE), AND EXTENDING; THENCE

1.    NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC AVENUE
AND CROSSING MICHIGAN AVENUE, A DISTANCE OF 50.00 FEET TO THE EASTERLY LINE OF
MICHIGAN AVENUE; THENCE

2.    SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST IN AND ALONG THE EASTERLY LINE
OF MICHIGAN AVENUE A DISTANCE OF 50.00 FEET; THENCE

3.    SOUTH 62 DEGREES 32 MINUTES 00 SECONDS WEST, PARALLEL WITH PACIFIC AVENUE
AND CROSSING MICHIGAN AVENUE A DISTANCE OF 50.00 FEET TO THE WESTERLY LINE OF
MICHIGAN AVENUE; THENCE

4.    NORTH 27 DEGREES 28 MINUTES 00 SECONDS WEST IN AND ALONG THE WESTERLY LINE
OF MICHIGAN AVENUE, A DISTANCE OF 50.00 FEET TO THE POINT AND PLACE OF
BEGINNING.

BEING AN AREA ABOVE THE HORIZONTAL PLACE OF MICHIGAN AVENUE BETWEEN ELEVATION
46.00 FEET AND ELEVATION 46.00 FEET 6 INCHES SAID ELEVATIONS IN REFERENCE TO
U.S.C. AND G.S. DATUM

 

Exhibit B - 113



--------------------------------------------------------------------------------

(ELEVATION 0.00 =MEAN SEA LEVEL)

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 6 IN BLOCK 42 OF THE ATLANTIC
CITY TAX MAP

TRACT II

BEGINNING AT A POINT IN THE WESTERLY LINE OF MICHIGAN AVENUE (50.00 WIDE) SAID
POINT BEING DISTANT 503.17 FEET SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE
(60.00 FEET WIDE) AND EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    SOUTH 27 DEGREES 28 MINUTES EAST IN AND ALONG THE EASTERLY LINE OF
MICHIGAN AVENUE, A DISTANCE OF 27.16 FEET; THENCE

2.    SOUTH 39 DEGREES 32 MINUTES 00 SECONDS WEST, CROSSING MICHIGAN AVENUE A
DISTANCE OF 54.32 FEET TO THE WESTERLY LINE OF MICHIGAN AVENUE; THENCE

3.    NORTH 27 DEGREES 28 MINUTES WEST IN AND ALONG THE WESTERLY LINE OF
MICHIGAN AVENUE, A DISTANCE OF 27.16 FEET; THENCE

4.    NORTH 39 DEGREES 32 MINUTES 00 SECONDS EAST, CROSSING MICHIGAN AVENUE A
DISTANCE OF 54.32 FEET TO THE EASTERLY LINE OF MICHIGAN AVENUE; THE POINT AND
PLACE OF BEGINNING.

THE BOTTOM OF THE PROPOSED AIR RIGHTS WILL BE AT AN ELEVATION OF 20.00 N.G.V.D.
DATUM (MEAN SEA LEVEL= 0.00) AND THE TOP OF THE AIR RIGHTS WILL BE AT ELEVATION
46.00

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 7 IN BLOCK 42 OF THE ATLANTIC
CITY TAX MAP

AIR RIGHTS OVER OHIO AVENUE:

METES AND BOUNDS DESCRIPTION for proposed air rights above Ohio Avenue required
in conjunction with the Baily’s—Claridge Connection Project, situate in the City
of Atlantic City, County of Atlantic and State of New Jersey being bounded and
described as follows:

BEGINNING at a point in the easterly line of Ohio Avenue (50’ wide), South 27
degrees, 28 minutes, 00 seconds East 350.00’ from the southerly line of Pacific
Avenue (60’ wide), and extending from said beginning point; thence

1.    South 27 degrees 28 minutes 00 seconds East in and along the easterly line
of Ohio Avenue 10.00’ to the northerly line of Pop Lloyd Boulevard (74’ wide);
thence

2.    South 62 degrees 32 minutes 00 seconds West in and along same, parallel
with Pacific Avenue 50.00’ to the westerly line of Ohio Avenue; thence

3.    North 27 degrees 28 minutes 00 seconds West in and along same, 10.00’ to a
point; thence

4.    North 62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue
50.00 feet to the point and place of BEGINNING.

 

Exhibit B - 114



--------------------------------------------------------------------------------

The above described air rights are located a minimum of 14.00’ above the
existing grade elevation of Ohio Avenue.

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 4.02 IN BLOCK 44 OF THE
ATLANTIC CITY TAX MAP AIR RIGHTS OVER POP LLOYD BOULEVARD AS SET FORTH IN CITY
OF ATLANTIC ORDINANCE NO. 77 OF 1978 AND IN DEED BOOK 3442, PAGE 250.

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 13 IN BLOCK 43 OF THE ATLANTIC
CITY TAX MAP

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):

Block 42, Lot 1 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 42, Lot 6 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 42, Lot 7 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 43, Lot 1 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 43, Lot 13 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 44, Lot 4 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 44, Lot 4.02 on the official tax map of the CITY OF ATLANTIC CITY, County
of Atlantic, State of New Jersey

Block 45, Lot 1 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 45, Lot 3 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 45, Lot 5 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 488, Lot 23 on the official tax map of the CITY OF ATLANTIC CITY, County
of Atlantic, State of New Jersey

 

Exhibit B - 115



--------------------------------------------------------------------------------

Harrah’s Lake Tahoe

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DOUGLAS, STATE OF
NEVADA AND IS DESCRIBED AS FOLLOWS:

All that certain real property situate in the County of Douglas, State of
Nevada, described as follows:

PARCEL 1:

Beginning at the intersection of the Easterly right of way line of U.S. Highway
50 as it now exists and the Nevada-California State Line as it now exists, being
the true point of beginning; thence Northeasterly along said right of way line
of U.S. Highway 50, North 28°02’ East. 680.50 feet; thence leaving Highway 50,
South 61°58’ East, 102.73 feet; thence South 85°19’ East, 95.69 feet; thence
South 61°58” East, 260.00 feet; thence North 28°02’ East, 87.87 feet; thence
South 61°58’ East, 247.89 feet, more or less, to a point on the existing fence
along the Easterly line of that certain parcel of land described as Parcel 2 in
the Deed from Park Cattle Company to Harrah’s Club, recorded December 28, 1967
in Book 56, Page 334, File No. 39715 Official Records; thence along said fence
line, South 32°55’East, 194.91 feet, more or less to a found brass capped
concrete monument marked RE 933; thence continuing along a fence on the Easterly
line of that certain parcel of land described as Parcel 2 in the previously
mentioned Deed, South 0°25’42” East, 783.03 feet to a point on the North line of
the Southeast 1⁄4 of the Southeast 1⁄4 of Section 27, Township 13 North, Range
18 East, M.D.B.&M., said point being marked on the ground by a found brass
capped concrete monument marked RE 933; thence Easterly along said line, South
89°51’54” East, 279 feet, more or less, to the West line of the proposed
relocation of U.S. Highway 50 right of way; thence Southwesterly and
Northwesterly along said line of the proposed relocation of U.S. Highway 50, the
following courses per Highway bearings and distances: South 45°26’04” West,
62.60 feet; thence South 62°56’14” West 193.09 feet; thence South 42°34’22”
West, 167.96 feet; thence North 73°22’13” West, 88.54 feet; thence North
59°10’02” West, 101.98 feet; thence North 47°54’42” West, 388.23 feet, along a
curve to the left the tangent of which bears the last described course with a
radius of 500.00 feet through a central angle of 20°36’41” for an arc distance
of 179.87 feet to a point on the Nevada-California State Line as it now exists;
thence Westerly along the Nevada-California State Line to the point of its
intersection with the Easterly line of U.S. Highway 50 as it now exists, to the
true point of beginning.

EXCEPTING THEREFROM that portion of said land deeded to Douglas County, a
political subdivision of the State of Nevada, by Deed recorded January 9, 1979
in Book 1642, File No. 29467, Official Records.

APN: 1318-27-002-005 and 007

Document No. 723806 is provided pursuant to the requirements of Section 6.NRS
111.312.

PARCEL 2:

Together with non-exclusive easements and right-of-way for pedestrian and
vehicular ingress and egress; and perpetual exclusive encroachment and
maintenance easements, as set forth in that certain Reciprocal Easement
Agreement recorded May 10, 1990 in Book 590, Page 1628 Doc/Inst. No. 225749,
Official Records.

PARCEL 3:

Together with non-exclusive easements for Parking, UST Use and Access Areas and
for vehicular and pedestrian ingress egress as described and delineated in that
certain document entitled Easement

Agreement, recorded February 26, 2010, in Book 210, Page 5424, as Document
No. 759333, Official Records.

 

Exhibit B - 116



--------------------------------------------------------------------------------

PARCEL 4:

All that certain real property situate in the County of Carson City, State of
Nevada, described as follows:

The West 1/2 of the Southeast 1/4 of the Southeast 1/4 of the Northeast 1/4 of
Section 31, Township 15 North, Range 20 East, M.D.B.&M.

EXCEPTING THEREFROM, any portion thereof, lying within Cochise Street, W. Roland
Street, S. Carson Street or U.S. Highway 50 West.

APN: 9-284-01

Harvey’s Lake Tahoe (Tahoe Garage Propco) (Nevada) (leasehold interest)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DOUGLAS, STATE OF
NEVADA AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 10 East, MDB&M, Douglas County, Nevada, being more particularly described
as follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line at U.S. Highway 50;

Thence N. 48°42’34” W., 990.12 feet along the California-Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 117.90 feet along the California-Nevada state line;

Thence N. 30°18’30” E., 172.01 feet;

Thence N. 70°15’01” W., 157.23 feet;

Thence N. 29°43’25” W., 86.29 feet;

Thence N. 00°50’44” E., 33.27 feet;

Thence N. 62°26’55” W., 72.14 feet to a point on the Easterly right-of-way line
of Stateline Loop Road;

Thence N. 23°57’13” E., 121.09 feet along said Easterly right-of-way line;

Thence along said Easterly right-of-way line 144.33 feet along the arc of a
curve to the right having a central angle of 07°04’04” and a radius of 1170.00
feet (chord bears N. 27°29’15” E., 144.24 feet);

Thence S. 62°03’50” E., 1396.61 feet to a point on the Westerly right-of-way
line of U.S. Highway 50;

Thence S. 27°57’22” W., 296.01 feet along the Westerly right-of-way of U.S.
Highway 50;

Thence N. 62°02’38” W., 289.93 feet;

Thence N. 80°14-14” W., 709.00 feet to the POINT OF BEGINNING

Document No. 434235 is provided pursuant to the requirements of Section 6.NRS
111.312.

 

Exhibit B - 117



--------------------------------------------------------------------------------

PARCEL 2:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., Douglas County, Nevada, being more particularly
described us follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line of U.S. Highway 50;

Thence N. 48°42’34” W., 1108.02 feet along the California -Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 306.26 feet along the California-Nevada state line to a
point on the Easterly right-or-way line of Stateline Loop Road;

Thence N. 23°57’13” E., 154.41 feet along the Easterly right-of-way line of
Stateline Loop Road;

Thence S. 62°26’55” E., 72.14 feet;

Thence S. 00°50’44” W., 33.27 feet;

Thence S. 29°43’25” E., 86.29 feet;

Thence S. 70°15’01” E., 157.23 feet;

Thence S. 30°18’30” W., 172.01 feet to the POINT OF BEGINNING.

Document No. 434233 is provided pursuant to the requirements of Section 6.NRS
111.312.

The above Parcel 1 and 2 is also described as a whole parcel by that certain
legal description contained in the Boundary Line Adjustment Grant Bargain, Sale
Deed recorded March 8, 2013 as Document No. 819513 as follows:

A parcel of land located within Section 27, Township 13 North, Range 18 East,
M.D.B.&M., Douglas County, Nevada, being more particularly described as follows:

BEGINNING at a point being the intersection the Easterly right-of-way line of
Lake Parkway and the California-Nevada State Line which bears S. 50°37’18” W.,
3759.09 feet from the Northeast corner of said Section 27;

Thence N. 23°59’13” E., along said Easterly right-of-way line, 275.26 feet;

Thence, continuing along said Easterly right-of-way line, 144.26 feet along the
arc of a curve to the right having a central angle of 07°03’ 51” and a radius of
1,170.00 feet, (chord bears N. 27°31’09” E., 144.16 feet);

Thence S. 62°01 ‘24” E., 293.17 to a brass cap at the Southwesterly corner of
the 20.836 acre Park Cattle Company parcel as shown on the Record of Survey
Supporting a Boundary Line Adjustment for Park Cattle Co., Document No. 274260,
of the Douglas County Recorder’s office;

Thence S. 62°01’24” E., along the Southwesterly line of said parcel, 1105.54 to
the Northwesterly right-of-way line of U.S. Highway 50;

 

Exhibit B - 118



--------------------------------------------------------------------------------

Thence S. 27°59’57” W., along said right-of-way line, 296.01 feet to the
Northeasterly corner of the Harvey’s Tahoe Management Company, Inc. parcel as
described in the deed, Document No. 723806, of the Douglas County Recorder’s
office;

Thence along the Northerly line of said Harvey’s parcel the following four
courses;

N. 62°00’03” W., 289.93 feet;

N. 80°11’39” W., 613.21 feet;

S. 48°39’46” E., 11.05 feet;

N. 80°11’39” W., 95.61 feet to a point on the California-Nevada State Line;

Thence N. 48°39’46” W., along said State Line, 12.93 feet to a G.L.O. brass cap
State Line monument as shown on said Record of Survey, Document No. 274260;

Thence N. 48°42’34” W., continuing along said State Line, 424.48 feet to the
POINT OF BEGINNING.

Said land is also shown on the Record of Survey to Support a Boundary Line
Adjustment for Edgewood Companies, F.K.A. Park Cattle Company, according to the
map thereof, filed in the office of the County Recorder of Douglas County, State
of Nevada on March 8, 2013, in Book 313, Page 1687, as File No. 819512, Official
Records.

APN: 1318-27-001-013

Document No. 819513 is provided pursuant to the requirements of Section 6.NRS
111.312.

Harvey’s Lake Tahoe (Harveys Tahoe Management Company)

PARCEL 3:

All that certain piece or parcel of land situate in the Northeast 1⁄4 of the
Southeast 1⁄4 of Section 27, Township 13 North, Range 18 East, M.D.B.&M., County
of Douglas, State of Nevada, described as follows:

BEGINNING at the intersection of the California-Nevada State line with the
Westerly line of U.S. Highway 50; thence North 27°57’22” East along the Westerly
line of said U.S. Highway 50, a distance of 154.80 feet; thence North 56°30”
West, a distance of 291.50 feet; thence North 27°57’22” East, a distance of
266.35 feet to a point on the Northerly line of parcel conveyed to Harvey Gross,
et al, by Deed recorded June 2, 1944, in Book W of Deeds, Page 597, Douglas
County, Nevada, records; thence along the Northerly line of said parcel North
80°14’14” West, a distance of 613.15 feet to the Northeasterly corner of parcel
conveyed to William McCallum, et al, by Deed recorded November 24, 1952, in Book
A-1 of Deeds, Page 351, Douglas County, Nevada, records; thence along the
Northeasterly and Southeasterly line of said McCallum parcel, the two following
courses and distances: South 48°43’15” East, a distance of 211.24 feet and South
41°16’45” West, a distance of 50.00 feet to a point on said California-Nevada
State Line; thence South 48°43’15” East along the last mentioned line, a
distance of 697.47 feet to the POINT OF BEGINNING, said parcel being further
shown as Parcel No. 1 of that certain Record of Survey filed for record in the
office of the County Recorder on June 29, 1971 as File No. 60370, in Book 102,
Page 544.

A portion of APN: 1318-27-002-002

 

Exhibit B - 119



--------------------------------------------------------------------------------

Document No. 723806 is provided pursuant to the requirements of Section 6.NRS
111.312.

PARCEL 4:

That portion of the Southeast 1⁄4 of Section 27, Township 13 North, Range 18
East, M.D.B.&M., that is described as follows:

Commencing at a point on the Westerly right-of-way line of the Nevada State
Highway U.S. 50, which is 154.80 feet North 27°57’22” East of the intersection
of the California-Nevada State Line boundary with the Westerly right of way of
the Nevada U.S. Route 50; thence first course North 27°57’22” East, a distance
of 389.99 feet to a point on the Westerly right of way line of the Nevada State
Highway U.S. Route 50; thence second course North 80°14’14” West, a distance of
305.18 (305.48 record) feet; thence third course South 27°57’22” West, a
distance of 266.35 feet; thence fourth course South 56°30” East, a distance of
291.50 feet to the point of beginning, said land being further shown as Parcel
No. 2 on that certain Record of Survey filed for record in the office of the
County Recorder of Douglas County, Nevada on June 29, 1971 as File No. 60370, in
Book 102, Page 544.

EXCEPTING THEREFROM a parcel of land located within a portion of Section 27,
Township 13 North, Range 18 East, M.D.B.&M., Douglas County, Nevada, being more
particularly described as follows:

Commencing at a point lying at the intersection of California-Nevada State line
and the Westerly right of way line of U.S. Highway 50; thence North 27°57’22”
East, 449.50 feet along the Westerly right of way line of U.S. Highway 50 to the
point of beginning; thence North 62°02’38” West, 289.93 feet to the Northwest
corner of Parcel 2 as shown on the map filed within the Official Records of
Douglas County, Nevada on June 29, 1971, in Book 102, Page 544 as Document
No. 60370; thence South 80°14’14” East, 305.18 feet along the Northerly line of
said Parcel 2 to a point on the Westerly line of U.S. Highway 50; thence South
27°57’22” West, 95.29 feet along said Westerly right of way line of U.S. Highway
50 to the point of beginning.

A portion of APN: 1318-27-002-002

Harvey’s Lake Tahoe (California) (leasehold interest)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SOUTH LAKE TAHOE,
COUNTY OF EL DORADO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., El Dorado County, California, being more particularly
described as follows:

Commencing at a point lying at the intersection of the California-Nevada State
Line and the westerly right of way line of U.S. Highway 50; Thence North 48° 42’
34” West, 1104.38 feet along the California-Nevada State Line to the point of
beginning; thence South 88° 32’ 23” West, 290.89 feet along the Northerly right
of way line of Stateline Avenue; thence along the Easterly right of way line of
Stateline Loop Road, 37.84 feet along the arc of a curve to the right having a
central angle of 108° 24’ 37” and a radius of 20.00 feet (chord bears North 37°
15’ 44” West, 32.44 feet); thence continuing along the Easterly right of way
line of Stateline Loop Road, 75.86 feet along the arc of a non-tangent compound
curve having a central angle of 07° 00’ 36” and a radius of 620.00 feet (chord
bears North 20° 26’ 55” East, 75.81 feet); thence North 23° 57’ 13” East, 125.90
feet to a point on the California-Nevada State Line; thence departing said
Easterly right of way line of Stateline Loop Road, South 48° 42’ 34” East,
309.89 feet along the California-Nevada State Line to the point of beginning.

 

Exhibit B - 120



--------------------------------------------------------------------------------

Harrah’s Reno

All that certain real property situate in the County of Washoe, State of Nevada,
described as follows:

PARCEL 1A:

Lot 13, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 1B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-37

PARCEL 2A:

Lots 14 and 15, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the
map thereof, filed in the office of the County Recorder of Washoe County, State
of Nevada, on June 27, 1871.

PARCEL 2B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-38

PARCEL 3A:

Lot 16, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 3B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-39

PARCEL 4A:

Lot 17, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 4B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-40

 

Exhibit B - 121



--------------------------------------------------------------------------------

PARCEL 5A:

Lot 18 and the West 1⁄2 of Lot 19, in Block P of ORIGINAL TOWN, NOW CITY OF
RENO, according to the map thereof, filed in the office of the County Recorder
of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 5B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-41

PARCEL 6A:

The East one-half of Lot 19 and the West 4 feet of Lot 20, in Block P of
ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871. The East 21 feet of Lot 20, in Block P of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871.

PARCEL 6B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-42

PARCEL 7A:

Lots 21 through 24, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871.

PARCEL 7B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-43

PARCEL 8A:

The North 15 feet of Lot 3 and the South 32 feet of Lot 4, in Block P of
ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871.

PARCEL 8B:

All that portion of Lincoln Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No.2423996, Official Records Washoe County, State
of Nevada.

APN: 011-052-45

 

Exhibit B - 122



--------------------------------------------------------------------------------

PARCEL 9A:

The North 18 feet of Lot 4, in Block P of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871.

PARCEL 9B:

All that portion of Lincoln Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-46

PARCEL 10A:

The South half of Lot 5 and the North 6 inches(10 inches more or less per
Survey) of Lot 4, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871. The North half of Lot 5, in Block P of
ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871.

PARCEL 10B:

All that portion of Lincoln Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-47

PARCEL 11A:

Lot 6, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 11B:

All that portion of East Douglas Alley and Lincoln Alley granted by Order of
Abandonment recorded February 22, 2000, as Document No. 2423996, Official
Records Washoe County, State of Nevada.

APN: 011-052-48

PARCEL 12:

Parcel 2 as shown on “Parcel Map 3531 for G and S Investment Company, a Nevada
Limited Partnership a portion of Original Reno Townsite Between Blocks H and
P-Section 11, T19N, R19E, MDM, Reno, Washoe County, Nevada”, recorded June 18,
1999, Document No. 2352376 in the Office of the County Recorder of Washoe
County, Nevada.

APN: 011-370-50

PARCEL 13A: The Northerly 36 feet of Lot 2, and the Southerly 35 feet of Lot 3
in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof,
filed in the office of the County Recorder of Washoe County, State of Nevada, on
June 27, 1871.

 

Exhibit B - 123



--------------------------------------------------------------------------------

PARCEL 13B: All that portion of Lincoln Alley granted by Order of Abandonment
recorded March 19, 1990, as Document No. 1386768, Official Records Washoe
County, State of Nevada. APN: 011-052-32

PARCEL 14A: Lot 1 and the South 14 feet of Lot 2, in Block P of ORIGINAL TOWN,
NOW CITY OF RENO, according to the map thereof, filed in the office of the
County Recorder of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 14B: All that portion of Lincoln Alley granted by Order of Abandonment
recorded March 19, 1990, as Document No. 1386768, Official Records Washoe
County, State of Nevada. APN: 011-052-33

PARCEL 15A: Lots 7, 8, 9, 10, 11 and 12 in Block P of ORIGINAL TOWN, NOW CITY OF
RENO, according to the map thereof, filed in the office of the County Recorder
of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 15B: All that portion of East Douglas Alley and Lincoln Alley granted by
Order of Abandonment recorded February 22, 2000, as Document No. 2423996, and
Lincoln Alley granted by Order of Abandonment recorded March 19, 1990, as
Document No. 1386768, Official Records Washoe County, State of Nevada APN:
011-052-35, 36 and 44

PARCEL 16: Portions of public streets within the City of Reno, as shown on the
official map of Town of Reno, Washoe County, Nevada, August 1, 1868, being more
particularly described as follows: Beginning at the southwesterly corner of Lot
13 of Block P of the Town of Reno and proceeding thence in a southerly direction
along the westerly line of said Block to the southwesterly corner of said Block;
Thence proceeding along the southerly line of said Block in an easterly
direction to the southeasterly corner of said Block; Thence proceeding along the
easterly line of said block corner in a northerly direction to the southeasterly
of Lot 24 of said Block; Thence proceeding along the easterly prolongation of
the southerly line of said Lot 24 to the centerline of North Center Street;
Thence along said line in a southerly direction to the centerline of East Second
Street; Thence along said line in a westerly direction to the centerline of
North Virginia Street; Thence along said line a northerly direction to the
westerly prolongation of the southerly line of said Lot 13; Thence along said
line in an easterly direction to the TRUE POINT OF BEGINNING. Document Number
2910777 is provided pursuant to the requirements of Section 6.NRS 111.312

PARCEL 17: Portions of public streets and alleys within the City of Reno as
shown on the Official Map of the Town of Reno, Washoe County, Nevada, August 1,
1868, being more particularly described as follows: Beginning at the
southwesterly corner of Block Q of the Town of Reno and proceeding thence in an
easterly direction along southerly line of said Block to the southeasterly
corner of said Block; Thence along the easterly line of said Block in a
northerly direction 230 feet; Thence in a westerly direction along a line
parallel to the southerly line of said block 160 feet; Thence along a line
parallel to the easterly line of said Block in a northerly direction 90 feet, to
a point on the southerly line of Lot 16 of said Block; Thence in an easterly
direction along the southerly lines of Lots 16, 17, 18, 19, 20, 21 and 22, 160
feet to the southeasterly corner of Lot 22 of said Block; Thence along the
easterly line of said Lot in a northerly direction 50 feet; Thence along the
line parallel to the southerly line of said Block in an easterly direction to a
point on the centerline of Lake Street; Thence along said line in a southerly
direction 60 feet; Thence in a westerly direction along the line parallel to the
southerly line of said Block 190 feet; Thence along a line parallel to the
easterly line of said Block in a southerly direction 70 feet; Thence along a
line parallel with the southerly line of said Block in an easterly direction 190
feet, to a point on the centerline of Lake Street; Thence along said line in a
southerly direction to the center line of East Second Street; Thence along said
line in a westerly direction to the centerline of North Center Street; Thence
along said line in a northerly direction 320 feet; Thence easterly along a line
parallel to the southerly line of said Block to a point on the westerly of said
Block; Thence along said line in a southerly direction 320 feet to the TRUE
POINT OF BEGINNING. Document Number 2910777 is provided pursuant to the
requirements of Section 6.NRS 111.312

 

Exhibit B - 124



--------------------------------------------------------------------------------

PARCEL 18: Commencing at the Northeast corner of Second Street and Center
Street, the same being the Southwest corner of Block Q of ORIGINAL TOWN, NOW
CITY OF RENO, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada, on June 27, 1871; Thence Northerly
along the East line of North Center Street, a distance of 51’3”; Thence Easterly
a distance of 86 feet to a point 52’6” North of the North side line of Second
Street; Thence Easterly parallel with the North side line of Second Street, 54
feet to the West line of an alley running Northerly and Southerly through said
Block Q; Thence Southerly along the West line of said alley to the North side
line of Second Street; Thence Westerly along the North side line of said Second
Street a distance of 140 feet to the point of beginning. APN: 011-071-09

PARCEL 19A: Lot 3 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871.

PARCEL 19B: The West one-half of that portion of the North-South alley vacated
by the City of Reno, by Order of Abandonment recorded October 29, 1979 in Book
1445, Page 215, File No. 638561, Official Records, and re-recorded November 8,
1979 in Book 1448, Page 951, File No. 640621, Official Records which lies
Easterly of the Northerly and Southerly extension of the Easterly line of Lot 3
in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof,
filed in the office of the County Recorder of Washoe County, State of Nevada, on
June 27, 1871. APN: 011-071-25

PARCEL 20A: Portion of Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871, being more particularly described as follows:
Beginning at a point on the Easterly line of Center Street, 1’3” Northerly from
the Southwest corner of Lot 2 of said Block Q; Thence Easterly 86 feet to a
point 52’6” Northerly from the North line of Second Street; Thence Easterly
parallel with the North line of Second Street, 54 feet to the West line of an
alley running Northerly and Southerly through said Block Q; Thence Northerly
along the West line of said alley 47’6” to the Northeast corner of Lot 2 in said
Block Q; Thence Westerly along the North line of said Lot 2 a distance of 140
feet to the East line of Center Street; Thence Southerly along the East line of
Center Street, a distance of 48’9” to the point of beginning.

PARCEL 20B: Lots 4 and 5 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871.

PARCEL 20C: Lots 8, 9 and 10 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871. EXCEPTING THEREFROM that
portion of Lot 10 conveyed to the City of Reno and described in Deed of
Dedication recorded January 19, 1995 in Book 4231, Page 972 as Document
No. 1865294 of Official Records.

PARCEL 20D: Lot 7 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871. EXCEPTING THEREFROM the North 20 feet of said
Lot 7, conveyed to the City of Reno, by Quitclaim Deed recorded September 18,
1979 in Book 1430, page 962, File No. 630152, Official Records.

PARCEL 20E: Lots 11 through 22, inclusive in Block Q of ORIGINAL TOWN, NOW CITY
OF RENO, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 20F: That portion of the North-South alley vacated by the City of Reno,
by Order of Abandonment, recorded October 29, 1979 in Book 1445, Page 215, File
No. 638561, Official Records, and

 

Exhibit B - 125



--------------------------------------------------------------------------------

re-recorded November 8, 1979 in Book 1448, page 951, File No. 640621, Official
Records, described as follows: Beginning at the Southeast corner of Lot 1 in
Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed
in the office of the County Recorder of Washoe County, State of Nevada, on
June 27, 1871; Thence along the Easterly ends of the tier of lots to a point in
the Easterly end of Lot 4, 180 feet Northerly of said point of beginning; Thence
Easterly at a right angle 20 feet to a point in the Westerly end of Lot 7, 20
feet Southerly of the Northwest corner thereof; Thence along the Westerly ends
of the tier of lots, 180 feet to the Southwesterly corner of Lot 10 in said
block; Thence at a right angle of 20 feet to the point of beginning. EXCEPTING
THEREFROM that portion of the West one-half of said vacated alley which lies
Easterly of the Northerly and Southerly extension of the Easterly line of Lot 3
in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof,
filed in the office of the County Recorder of Washoe County, State of Nevada, on
June 27, 1871.

PARCEL 20G: That portion of the East-West alley vacated by the City of Reno by
Order of Abandonment, recorded October 29, 1979 in Book 1445, page 215, File
No. 638561 and re-recorded November 8, 1979 in Book 1448, page 951, File
No. 640621, Official Records, described as follows: Beginning at the Southwest
corner of Lot 11 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to the
map thereof, filed in the office of the County Recorder of Washoe County, State
of Nevada, on June 27, 1871; Thence along the Southerly ends of the tier of lots
to a point in the Southerly end of Lot 16, 140 feet Easterly of said point of
beginning; Thence Southerly at a right angle 20 feet to the Northeasterly corner
of Lot 5 of said Block; Thence along the Northerly line of said Lot 5, 140 feet
to the Northwesterly corner of said Lot 5; Thence at right angle 20 feet to the
point of beginning. APN: 011-071-26 Document Number 3715997 is provided pursuant
to the requirements of Section 6.NRS 111.312

PARCEL 21: Parcel B as shown on the Record of Survey Showing a Lot Line
Adjustment for Embassy Suites, Inc., Record of Survey Map No. 3197, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on March 5, 1997, as File No. 2077500, Official Records, being
more particularly described as follows: A parcel of land situate in Section 8
and 17, Township 19 North, Range 19 East, M.D.B.&M., Reno, Washoe County,
Nevada, and more particularly described as follows: Beginning at a point on the
Northerly line of the 14.08 acre parcel as shown on Record of Survey Map
No. 2064, from which the Southeast corner of said Section 8 bears South
67°24’08” East a distance of 1405.89 feet; Thence South 55°38’00” West a
distance of 217.88 feet; Thence along a tangent circular curve to the right with
a radius of 7134.00 feet and a central angle of 16°01’58” an arc length of
1996.27 feet; Thence with a non-tangent line South 36°02’00” East a distance of
78.94 feet; Thence North 56°46’58” East a distance of 196.19 feet; Thence North
69°43’20” East a distance of 171.00 feet; Thence South 82°14’25” East a distance
of 41.99 feet; Thence North 82°01’20” East a distance of 283.00 feet; Thence
North 66°29’50” East a distance of 101.00 feet; Thence North 38°02’00” East a
distance of 209.52 feet; Thence North 62°19’19” East a distance of 379.08 feet;
Thence South 87°25’20” East a distance of 174.84 feet; Thence North 88°23’00”
East a distance of 96.00 feet; Thence North 55°47’10” East a distance of 642.94
feet; Thence North 34°12’50” West a distance of 159.50 feet to the Point of
Beginning. APN: 039-170-24 Document No. 2077499 is provided pursuant to the
requirements of Section 6.NRS 111.312.

All that certain real property situate in the County of Washoe, State of Nevada,
described as follows:

Lot 5, 6, 7 and 8 in Block 5 as shown on the map of Evans North Addition, Tract
Map No. 24, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada on December 16, 1879.

APN: 007-501-10, 11, 12 and 13

 

Exhibit B - 126



--------------------------------------------------------------------------------

Bluegrass Downs

TRACT 1:

(Map Number 094-20-01-022)

Beginning at a 1/2” rebar located S. 55° 05’ 21” E., 93.65 feet from a 1” iron
pipe marking the northeast corner of Stuart Nelson Park, said northeast corner
of Stuart Nelson Park located approximately 343 feet west of the centerline of
Metcalf Lane, if extended, and located approximately 2436 feet north of the
north right-of-way line of Hinkleville Road (U.S. Highway 60); thence from said
point of beginning and along the north line of Stuart Nelson Park, N. 55° 05’
21” W., 458.52 feet to a 1/2” rebar located at the southeast corner of J.E.D.D.,
as recorded in Deed Book 695, Page 849 in the McCracken County Court Clerk’s
Office; thence along the east line of said J.E.D.D., N. 15° 02’ 24” E., 666.47
feet to a 1/2” rebar located on the south line of Illinois Central Railroad;
thence along the south line of Illinois Central Railroad, N. 82° 27’ 04” E.,
561.21 feet to a 1/2” rebar located on the East line of H. G. Ullerich, as
recorded in Deed Book 282, Page 113, aforesaid clerk’s office; thence along said
Ullerich’s East line, S. 19° 49’ 41” W., 1041.53 feet to the point of beginning.

Being in all respects the same property conveyed to Players Bluegrass Downs,
Inc., a Kentucky Corporation, by deed dated and recorded November 22, 1993, in
Deed Book 801, Page 408, McCracken County Court Clerk’s Office.

TRACT 2:

(Map Number 095-30-00-001)

Commencing at a right-of-way monument located on the East side of Metcalf Lane,
46 feet left of centerline station 107+45.00 as shown on the Kentucky Department
of Transportation plans for Hinkleville Road, Project No. S.P. 73-6172; thence
along the North right-of-way line of Hinkleville Road, S. 87° 07’ 11” E., 746.09
feet; thence along the West right-of-way line of Downs Drive, N. 1° 55’ 08” E.,
400.04 feet to a 1/2” rebar located at the northwest corner of Downs Drive and
said rebar being the point of beginning of the property herein described; thence
from said point of beginning and along the North line of N. S. Rhodes Property,
as recorded in Deed Book 716, Page 626 in the McCracken County Court Clerk’s
Office, N. 87° 08’ 26” W., 440.94 feet to a 1/2” rebar located on the East line
of H. W. Roberts, Jr. Property, as recorded in Deed Book 540, Page 295,
aforesaid clerk’s office; thence along the East line of C. S. Pirtle, as
recorded in Deed Book 429, Page 531 and Deed Book 667, Page 704, aforesaid
clerk’s office, Mary Sue Taylor, as recorded in Deed Book 783, Page 748,
aforesaid clerk’s office, and Barbara Riley, as recorded in Deed Book 530, Page
688, aforesaid clerk’s office, N. 02° 27’ 00” E., 719.12 feet to a 1/2” rebar;
thence along the North Property line of said Barbara Riley, N. 87° 43’ 24” W.,
316.20 feet to a 1/2” rebar located at the Northeast corner of Metcalf Lane;
thence N. 87° 37’ 18” E., 5.00 feet from said northwest corner; thence along the
west right-of-way line of Metcalf Lane, 25 feet from and parallel to the
centerline thereof, S. 02° 22’ 42” W., 92.00 feet to a 1/2” rebar located on the
North Line of D. F. Crosthwaite, as recorded in Deed Book 471, Page 564,
aforesaid clerk’s office; thence along said Crosthwaite’s North line, N. 87° 37’
18” W. 317.95 feet to a 1/2” rebar located at the northwest corner of said
Crosthwaite; thence N. 02° 25’ 25” E. 953.75 feet to a 1/2” rebar located at the
southeast corner of Stuart Nelson Park; thence along the East line of Stuart
Nelson Park, N. 02° 12’ 35” E., 461.23 feet to a 1” iron pipe located at the
Northeast corner of Stuart Nelson Park; thence S. 55° 05’ 21” E., 93.65 feet to
a 1/2” rebar; thence N. 19° 49’ 41” E., 40.68 feet to a 1/2” rebar located at
the Southwest corner of H. G. Ullerich, as recorded in Deed Book 282, Page 113,
aforesaid clerk’s office; thence along the South Line of H. G. Ullerich, as
recorded in Deed Book 282, Pages 34 and 113, aforesaid clerk’s office, Helen
Gramse, as recorded in Deed Book 240, Page 508, aforesaid clerk’s office, and
William Baumer, as recorded in Deed Book 723, Page 557, aforesaid clerk’s
office, the following three calls: S. 59° 40’ 47” E., 1655.72 feet to a 1/2”
rebar; S. 63° 24’ 13” E., 94.30 feet to a 1/2” rebar; S. 59° 03’ 33” E., 1054.28
feet to a 1/2” rebar located on the West right-of-way line of the Floodwall,

 

Exhibit B - 127



--------------------------------------------------------------------------------

S. 24° 02’ 34” W. 40.29 feet to a 1/2” rebar located on the North line of
Gibraltar Management Co., Inc., as recorded in Deed Book 528, Page 298 and Deed
Book 559, Page 81, aforesaid clerk’s office; thence along said Gibraltor
Management Co., Inc. Property, the following three calls: N. 59° 03’ 33” W.,
1057.60 feet to a nail in the race track, thence N. 63° 24’ 13” W., 94.09 feet
to a nail in the race track; thence S. 03° 20’ 54” W., 1225.40 feet to a 1/2”
rebar located at the Northeast corner of Wynn Sales and Service, Inc., as
recorded in Deed Book 667, Page 786, aforesaid clerk’s office; thence along the
north line of said Wynn Sales and Service, Inc., N. 87° 08’ 26” W., 335.75 feet
to a 1/2” rebar located at the Northeast corner of Downs Drive; thence N. 87°
08’ 26” W., 60.00 feet to the point of beginning.

Less and except an off-conveyance to the City of Paducah (1.065 acres) by deed
dated December 17, 2004, of record in Deed Book 1055, page 180, aforesaid
clerk’s office.

BEING in all respects the same property conveyed to Players Bluegrass Downs,
Inc., a Kentucky Corporation, by deed dated and recorded November 22, 1993, in
Deed Book 801, Page 411, McCracken County Court Clerk’s Office.

TRACT 3:

(Map Number 095-10-00-014.01)

Being Parcel B, containing 9.480 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a tract of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows: Beginning at a steel rod, 1⁄2 inch in
diameter by 30 inches line with a plastic cap stamped “KRLS 1842” (hereinafter
referred to as a steel rod and cap) set at the Southeasterly corner of the
herein described property, said steel rod and cap being located North 02° 25’
25” East, a distance of 714.83 feet from a mag nail set on the Northerly right
of way line of U.S. Highway 60, with said mag nail being located North 87° 08’
15” West, a distance of 307.10 feet from a concrete right of way marker located
at the intersection of said Northerly right of way line with the Westerly right
of way line of Metcalf Lane; thence from said point of beginning proceed North
86° 34’ 29” West along and with the Southerly line of the herein described
parcel 328.86 feet to a rebar with a metal cap found at the Southwesterly corner
of the subject site herein described; thence North 02° 31’ 05” East, along and
with the Westerly line of said site, 1,259.80 feet to a one inch diameter iron
pipe found; the Northwesterly corner of the herein descried tract; thence South
86° 34’ 19” East, a distance of 326.78 feet to a steel rod and cap set at the
Northeasterly corner of the subject site; thence South 02° 25’ 25” West, a
distance of 1,259.82 feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the McCracken County Clerk’s office

Being the same property leased to by unrecorded lease dated May 22, 1987, by and
between Inez Johnson and Coy Stacey and Bobby Dextor, the Original Lessees, and
subsequently assigned to Bluegrass Downs of Paducah, Ltd., (“Successor Lessee”)
by an unrecorded Assignment of Lease dated June 1, 1987, all as evidenced of
record by Memorandum of Lease dated June 1, 1987, of record in Deed Book 703,
page 373. Said Successor Lessee having assigned all of its right, title and
interest in and to said Lease to Players Bluegrass Downs, Inc., a Kentucky
corporation, by Assignment of Lease dated November 22, 1993, as

 

Exhibit B - 128



--------------------------------------------------------------------------------

evidenced of record by memorandum thereof recorded in Deed Book 801, page 405,
and as further affected by Agreement between Inez Johnson and Players Bluegrass
Downs, Inc., dated December 16, 1999, recorded in Deed Book 929, page 367, all
in the aforesaid clerk’s office.

TRACT 4:

(A part of Map Number 095-10-00-014)

Being Parcel A, containing 1.950 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a parcel of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows:

Beginning at a steel rod, 1⁄2” diameter by 30” long with a plastic cap stamped
“KRLS 1842” set at the time of this survey (hereinafter referred to as a steel
rod and cap) at the Southeasterly corner of the herein described property, said
steel rod and cap being located N. 02° -25’-25” E., a distance of 229.35 feet
from a mag. Nail set on the Northwesterly right-of-way line of U.S. Highway 60
with said Mag. Nail being located N. 87° -08’-15” W., as distance of 307.10 feet
from a concrete right-of-way marker located at the intersection of said
Northerly right-of-way line with the Westerly right-of-way line of Metcalf Lane;
thence from said point of beginning proceed N. 87° -55’-41” W. along and with
the Southwestly line of the herein described parcel and with an existing six
foot high chain link fence, 167.45 feet to a steel rod and cap set at the
Southwesterly corner of the herein described property; thence N 25° -31’-05” W.
and continuing along and with said chain-link fence, a distance of 20.17 feet to
a steel rod and cap set on the Westerly line of the herein described parcel of
land, thence N 03°03’-47” E. along and with the Westerly line aforesaid and
continuing along and with the chain-link fence aforesaid, 471.72 feet to a steel
road and cap set, the Northwesterly corner of the subject property; thence S 86°
-34’-29” E. along and with the Northerly line of said subject site, 171.66 feet
to a steel rod and cap set, the Northeasterly corner of said site; thence S 02°
-25’-25” W. along and with an existing six foot high chain-link fence, 485.48
feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the Office aforesaid.

Being the same property leased to Wayne Simpson and Gloria Simpson from Inez
Johnson, by unrecorded lease dated July 31, 1987, and assigned to Players
Bluegrass Downs, Inc., by Assignment of Lease dated June 13, 1994, of record in
Deed Book 805, Page 423, in the office aforesaid, and as amended by Agreement
between Inez Johnson, Wayne Simpson and Gloria Simpson, husband and wife, and
Players Bluegrass Downs, Inc., dated December 16, 1999, recorded in Deed Book
929, Page 343, all in the office aforesaid

 

Exhibit B - 129



--------------------------------------------------------------------------------

Caesars Atlantic City (Boardwalk Regency—Pleasantville)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF PLEASANTVILLE,
COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY, AND IS DESCRIBED AS FOLLOWS:

TRACT 1:

BEGINNING AT A POINT IN THE EASTERLY LINE OF MILL ROAD (TAX MAP WIDTH = 33’),
SOUTH 11 DEGREES, 31 MINUTES, 30 SECONDS WEST, 1054.25 FEET FROM THE SOUTHERLY
LINE OF DELILAH ROAD (TAX MAP WIDTH 66’), IF SAME WERE EXTENDED TO INTERSECT THE
EASTERLY LINE OF MILL ROAD, SAID POINT ALSO BEING IN THE CENTER OF THE OLD ADAMS
ROAD (ALSO KNOWN AS ADAMS LANE OR ADAMS ROAD) AS INDICATED IN DEED, AND EXTENDED
FROM SAID BEGINNING POINT; THENCE

1. SOUTH 58 DEGREES, 26 MINUTES, 57 SECONDS EAST IN AND ALONG THE CENTERLINE OF
THE OLD ADAMS ROAD, ALSO IN AND ALONG THE SOUTHERLY LINE OF LOT 2.01 IN BLOCK
166 AS SHOWN ON THE CURRENT PLEASANTVILLE CITY TAX MAP, 115.20 FEET TO AN ANGLE
POINT; THENCE

2.    SOUTH 40 DEGREES, 18 MINUTES, 57 SECONDS EAST CONTINUING IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 187.44 FEET TO AN ANGLE POINT; THENCE

3.    SOUTH 46 DEGREES, 11 MINUTES, 57 SECONDS EAST CONTINUING IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 109.56 FEET TO AN ANGLE POINT; THENCE

4.    SOUTH 37 DEGREES, 17 MINUTES, 57 SECONDS EAST CONTINUING IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 107.80 FEET TO AN ANGLE POINT; THENCE

5.    SOUTH 45 DEGREES, 47 MINUTES, 57 SECONDS EAST STILL IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 149.30 FEET TO A CONCRETE MONUMENT FOUND AT THE
NORTHERLY CORNER OF LOT 5 IN BLOCK 165, ALSO BEING A CORNER TO LANDS NOW OR
FORMERLY OF DANIEL MARTIN; THENCE

6.    SOUTH 25 DEGREES, 04 MINUTES, 03 SECONDS WEST IN AND ALONG THE LINE OF
LANDS NOW OR FORMERLY OF DANIEL MARTIN, 237.69 FEET (DEED DISTANCE = 237.80
FEET) TO A CONCRETE MONUMENT FOUND AT AN ANGLE POINT IN THE WESTERLY LINE OF
SAID LOT 5; THENCE

7.    NORTH 69 DEGREES, 29 MINUTES, 30 SECONDS WEST IN AND ALONG THE NORTHERLY
LINE OF LOT 5, 505.62 FEET (DEED DISTANCE = 522.20 FEET) TO THE EASTERLY LINE OF
MILL ROAD; THENCE

8.    NORTH 11 DEGREES, 31 MINUTES, 30 SECONDS EAST IN AND ALONG THE EASTERLY
LINE OF MILL ROAD, 517.47 FEET (521.10 FEET DEED) TO THE POINT OF BEGINNING.

TRACT 2:

BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF DELILAH ROAD (AS WIDENED TO 33
FEET FROM FORMER CENTERLINE) WHERE THE SAME IS INTERSECTED BY A CURVE HAVING A
RADIUS OF 35.00 FEET CONNECTING SAID LINE OF DELILAH ROAD AND THE EASTERLY LINE
OF MILL ROAD (33 FEET WIDE) AND EXTENDING; THENCE

1. ALONG THE SOUTHWESTERLY LINE OF DELILAH ROAD, SOUTH 55 DEGREES 15 MINUTES 00
SECONDS EAST A DISTANCE OF 511.61 FEET TO A POINT IN THE NORTHWESTERLY LINE OF
LOT 2.02 BLOCK 166; THENCE

2.    ALONG SAID LINE OF LOT 2.02, SOUTH 35 DEGREES 41 MINUTES 10 SECONDS WEST A
DISTANCE OF 362.46 FEET TO A POINT; THENCE

 

Exhibit B - 130



--------------------------------------------------------------------------------

3.    PARALLEL WITH DELILAH ROAD, SOUTH 55 DEGREES 15 MINUTES 00 SECONDS EAST A
DISTANCE OF 235.00 FEET TO A POINT IN THE NORTHWESTERLY LINE OF LOT 30.01;
THENCE

4.    ALONG SAID LINE OF LOT 30.01, SOUTH 35 DEGREES 41 MINUTES 10 SECONDS WEST
A DISTANCE OF 643.80 FEET (MEASURED) (659.70 FEET DEED) TO A POINT IN THE CENTER
OF OLD ADAMS ROAD; THENCE

5.    ALONG THE CENTER OF OLD ADAMS ROAD, NORTH 46 DEGREES 11 MINUTES 57 SECONDS
WEST A DISTANCE OF 72.04 FEET TO A POINT; THENCE

6.    CONTINUING ALONG THE CENTER OF OLD ADAMS ROAD, NORTH 40 DEGREES 18 MINUTES
57 SECONDS WEST A DISTANCE OF 187.44 FEET TO A POINT; THENCE

7.    CONTINUING ALONG THE CENTER OF OLD ADAMS ROAD, NORTH 58 DEGREES 26 MINUTES
57 SECONDS WEST A DISTANCE OF 115.21 FEET TO A POINT IN THE EASTERLY LINE OF
MILL ROAD; THENCE

8.    ALONG SAID LINE OF MILL ROAD NORTH 11 DEGREES 31 MINUTES 30 SECONDS EAST A
DISTANCE OF 1001.14 FEET TO A POINT OF CURVATURE; THENCE

9.    ALONG AN ARC CURVING TO THE RIGHT HAVING A RADIUS OF 35.00 FEET AN ARC
DISTANCE OF 69.17 FEET TO THE POINT AND PLACE OF BEGINNING.

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):

TRACT 1: BLOCK 165, LOT 24 ON THE OFFICIAL TAX MAP OF THE CITY OF PLEASANTVILLE,
COUNTY OF ATLANTIC, STATE OF NEW JERSEY

TRACT 2: BLOCK 166, LOT 1 & 1-B01 ON THE OFFICIAL TAX MAP OF THE CITY OF
PLEASANTVILLE, COUNTY OF ATLANTIC, STATE OF NEW JERSEY

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY): on the official
tax map of the Township of Egg Harbor, County of Atlantic, State of New Jersey

Las Vegas Land Assemblage

PARCEL 17: (APN 162-16-410-033)

Lots 79 and 80 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

PARCEL 18: (APN 162-16-410-036)

Lots 84 and 85 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 19: (APN 162-16-410-037)

 

Exhibit B - 131



--------------------------------------------------------------------------------

Lots 86 and 87 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 20: (APN 162-16-410-038)

Lots 88 and 89 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 11: (APN 162-16-410-050)

That portion of the North Half (N 1⁄2) of Section 21, Township 21 South, Range
61 East, M.D.M., more particularly described as follows:

Lot Three (3) as shown on file in File 62 of Parcel Maps, Page 64 in the office
of the County Recorder, Clark County, Nevada.

AND (APN 162-21-110-001)

Lots One (1) and Two (2) in Block One (1) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the office of the County
Recorder, Clark County, Nevada.

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
June 8, 1983, in Book 1747 as Document No. 1706535, of Official Records.

Further Excepting therefrom that portion as conveyed to Clark County by Deed
recorded February 24, 1994, in Book 940224 as Document No. 00525, of Official
Records.

Further Excepting therefrom that portion as relinquished to Clark County by that
certain Resolution of Relinquishment of a portion of State Highway Right of Way
recorded December 3, 2002, in Book 20021203 as Document No. 01508, of Official
Records.

PARCEL 12: (APN 162-16-410-059)

PARCEL 12-1:

The South 160 feet measured along the West line of Lot 113 in Block 5 of
FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book 5 of
Plats, Page 22, in the Office of the County Recorder of Clark County, Nevada.

PARCEL 12-2:

The East 35 feet of the South 160 feet, measured along the East line of Lot 112
in Block 5 FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book
5 of Plats, Page 22, in the Office of the County Recorder of Clark County,
Nevada.

 

Exhibit B - 132



--------------------------------------------------------------------------------

EXCEPTING from Parcels 1 and 2, that portion of land lying Southerly of the left
or Northerly right-of-way line of SR-592 (Flamingo Road) and Easterly of the
Westerly right-of-way line of Koval Lane; Said Northerly right-of-way line of
SR-592 (Flamingo Road) and said Westerly right-of-way line of Koval Lane being
more fully described as follows, to wit;

BEGINNING at the intersection of the left or Northerly right-of-way line of
SR-592 (Flamingo Road) with the Westerly boundary line of the East 35 feet of
the South 160 feet, measured along the East line of Lot 112 in Block 5 of
FLAMING ESTATE SUBDIVISION, as shown by map thereof on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder of Clark County, Nevada, 61.64
feet left of and at right angles to Highway Engineer’s Station “GCW” 75+76.36
P.O.T.; Said Point of Beginning further described as bearing South 55°32’42”
West, a distance of 235.20 feet from the North Quarter Corner of Section 21,
Township 21 South, Range 61 East, M.D.M.; Thence from a tangent which bears
North 89°59’03” East, curving to the right along said Northerly right-of way
line, with a radius of 4,306 feet, through an angle of 1°06’38”, an arc distance
of 83.46 feet to a point of reverse curvature; Thence from a tangent which bears
South 88°54’19” East, curving to the left along said Northerly right-of-way
line, with a radius of 54 feet, through an angle of 89°41’20”, an arc distance
of 84.53 feet to a point, the last 7.76 feet being along the Westerly line of
Koval Lane; Thence North 1°24’21” East, along said Westerly right of way line of
Koval Lane, a distance of 74.85 feet to a point; Thence from a tangent which
bears the last described course, curving to the right along said Westerly
right-of-way line, with a radius of 106 feet, through an angle of 4°14’19”, an
arc distance of 7.84 feet to an intersection with the North line of said
Section 21, the Point of Ending 200.00 feet left of and at right angles to the
centerline of SR-592 (Flamingo Road) at Highway Engineer’s Station “GCW”
77+13.39 P.O.T.; Said Point of Ending further described as bearing North
88°25’16” West, a distance of 53.17 feet from the North Quarter Corner of said
Section 21.

(Deed Reference 20060602-0004546)

(APN 162-16-410-035)

Lot 83 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on file in
Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark County,
Nevada.

TOGETHER WITH that certain vacated walkway 10 feet wide adjoining said Land on
the West boundary, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-034)

Lots 81 and 82 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.

TOGETHER WITH the Westerly portion of the 20 foot walkway 10 feet wide lying
Easterly of Lot 82, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

PARCEL 13: (APN 162-21-102-006)

 

Exhibit B - 133



--------------------------------------------------------------------------------

That portion of the Northwest Quarter (NW 1/4) of Section 21, Township 21 South,
Range 61 East, M.D.B.&M., Clark County, Nevada, being more particularly
described as follows:

COMMENCING at the Northeast corner of the Northwest Quarter (NW 1/4) of said
Section 21 as delineated on that certain recorded Parcel Map performed by Ralph
L. Kraemer at the instance of Richard Tam, et al, dated December 3, 1973 as
Document No. 343769 in File 1 of Parcel Maps, Page 35 of Official Records, Clark
County, Nevada;

THENCE South 0°20’17” East along the East line of the Northwest Quarter NW (1/4)
of said Section 21 a distance of 250.20 feet to a point; THENCE North 88°01’45”
West a distance of 40.03 feet to a point being the intersection of the South
right of way line of Flamingo Road (Proposed 100.00 feet wide) and the West
right of way line of Koval Lane (Present alignment 80.00 feet wide);

THENCE South 0°20’17”: East along the West right of way line of said Koval Lane
a distance of 710.58 feet to a point being the Northeast corner of Lot 2 as
delineated on the aforementioned Ralph L. Kraemer Parcel Map; said point also
being the TRUE POINT OF BEGINNING; THENCE continuing South 0°20’17” East a
distance of 450.00 feet to a point;

THENCE North 88°01’45” West a distance of 453.25 feet to a point in the West
line of said Lot 2; THENCE North 0°09’35” West along said West line a distance
of 449.95 feet to a point being the Northwest corner of said Lot 2; THENCE South
88°01’45” East along the North line thereof a distance of 451.85 feet to the
TRUE POINT OF BEGINNING.

(Deed reference 20041221-03152).

PARCEL 14: (APN 162-21-202-006)

THAT PORTION OF THE SOUTHEAST QUARTER (SE 1⁄4) OF THE NORTHWEST QUARTER (NW 1⁄4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., DESCRIBED AS
FOLLOWS:

LOT TWO (2) AS SHOWN BY MAP THEREOF IN FILE 1 OF PARCEL MAPS, PAGE 35, RECORDED
DECEMBER 3, 1973 IN BOOK 384 AS DOCUMENT NO. 343769 OF OFFICIAL RECORDS, CLARK
COUNTY, NEVADA.

ALSO EXCEPTING THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769, RECORDED DECEMBER 3, 1973, AS FILE 1 OF PARCEL MAPS, PAGE 35, IN
OFFICIAL RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL
AREA BEING BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.

 

Exhibit B - 134



--------------------------------------------------------------------------------

FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., CLARK COUNTY, NEVADA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST (NE) CORNER OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SAID SECTION 21 AS DELINEATED ON THAT CERTAIN RECORDED PARCEL MAP PERFORMED BY
RALPH L. KRAEMER AT THE INSTANCE OF RICHARD TAM, ET AL, DATED DECEMBER 3, 1973
AS DOCUMENT NO. 343769 IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS,
CLARK COUNTY, NEVADA;

THENCE SOUTH 0°20’17” EAST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW 1⁄4)
OF SAID SECTION 21 A DISTANCE OF 250.20 FEET TO A POINT;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 40.03 FEET TO A POINT BEING THE
INTERSECTION OF THE SOUTH RIGHT OF WAY LINE OF FLAMINGO ROAD (PURPOSED 100.00
FEET WIDE) AND THE WEST RIGHT OF WAY LINE OF KOVAL LANE (PRESENT ALIGNMENT 80.00
FEET WIDE);

THENCE SOUTH 0°20’17” EAST ALONG THE WEST RIGHT OF WAY LINE OF SAID KOVAL LANE A
DISTANCE OF 710.58 FEET TO A POINT BEING THE NORTHEAST CORNER (NE COR.) OF LOT
TWO (2) AS DELINEATED ON THE AFOREMENTIONED RALPH L. KRAEMER PARCEL MAP;

SAID POINT ALSO BEING THE TRUE POINT OF BEGINNING;

THENCE CONTINUING SOUTH 0°20’17” EAST A DISTANCE OF 450.00 FEET TO A POINT;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 453.25 FEET TO A POINT IN THE WEST
LINE OF SAID LOT TWO (2);

THENCE NORTH 0°09’35” WEST ALONG SAID WEST LINE A DISTANCE OF 449.95 FEET TO A
POINT BEING THE NORTHWEST CORNER (NW COR.) OF SAID LOT TWO (2);

THENCE SOUTH 88°01’45” EAST ALONG THE NORTH LINE THEREOF A DISTANCE OF 451.85
FEET TO THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM:

THAT PORTION OF THE EAST HALF (E 1⁄2) OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW 1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;

 

Exhibit B - 135



--------------------------------------------------------------------------------

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW 1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW 1⁄4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., ACCORDING TO THE
OFFICIAL PLAT OF SAID LAND, ON FILE IN THE OFFICE OF THE BUREAU OF LAND
MANAGEMENT, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).

PARCEL 15: (APN 162-21-202-003)

THAT PORTION OF THE NORTHWEST QUARTER (NW 1⁄4) OF SECTION 21, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.M., ACCORDING TO THE OFFICIAL PLAT OF SAID LAND, ON FILE IN
THE OFFICE OF THE BUREAU OF LAND MANAGEMENT, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

 

Exhibit B - 136



--------------------------------------------------------------------------------

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF SAID LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).

PARCEL 16: (APN 162-21-202-007)

THAT PORTION OF THE EAST HALF (E 1⁄2) OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW 1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW 1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

EXCEPT THE EAST 40 FEET AND THE SOUTH 40 FEET THEREOF CONVEYED TO THE COUNTY OF
CLARK FOR ROAD PURPOSES.

 

Exhibit B - 137



--------------------------------------------------------------------------------

ALSO EXCEPT THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769 RECORDED DECEMBER 3, 1973 AS FILE 1 OF PARCEL MAPS, PAGE 35 IN OFFICIAL
RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL AREA BEING
BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.

(Deed reference 20060802-05266).

PARCEL 8: (APN 162-16-410-042, 046, 047 and 090)

Lots 94, 95, 100, 101, 102 and 103 in Block Five (5) and Lots 75 and 76 in Block
Four (4) of Flamingo Estates, as shown by map there on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder, Clark County, Nevada

Together with those portions of Albert Avenue and Audrie Street as vacated by
that certain Order of Vacation, recorded December 11, 2012 as Instrument
No. 201212110001382, of Official Records.

Together with those portions Audrie Street and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16,

2012, in Book 20120216 as Document No. 01146 and Re-recorded March 23, 2012, in
Book 20120323 as Document No. 01850, of Official Records.

AND (APN 162-16-410-048)

Lot 105 in Block Five (5) of Flamingo Estates, as shown by map thereof on file
in Book 5of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Excepting therefrom the South 10 feet as conveyed to Clark County, Nevada by
deed recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

And further excepting therefrom that portion of said parcel as conveyed to the
State of Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

Together with the following described parcel:

Lot 104 in Block Five (5) of Flamingo Estates as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

 

Exhibit B - 138



--------------------------------------------------------------------------------

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
December 31, 1973, in Book 391 as Document No. 350018, of Official Records,
further described as follows:

The South Ten feet (10.00’) of Lot One Hundred Four (104) in Block Five (5) of
Flamingo Estates as shown by map on file in Book 5, of Plats, Page 22 in the
Office of the County Recorder of Clark County, Nevada; together with that
certain spandrel or radius in the Southwest corner of said Lot One Hundred Four
(104); Bounded on the Northeasterly side by a curve concave to the Northeast
having a radius of 22.00 feet that is tangent at its Easterly extremity to a
line parallel with and distant North 10.00 feet from the South line of said Lot
One Hundred Four (104) and tangent at its Northerly extremity to the West line
of said Lot One Hundred Four (104); bounded on the South side by the North line
of the South 10.00 feet of said Lot One Hundred Four (104) and bounded on the
West side by the West line of said Lot One Hundred Four (104). Excepting that
portion previously conveyed by Flamingo estates above mentioned.

Also excepting therefrom that portion of said parcels as conveyed to the State
of Nevada by documents October 10, 1995 in Book 951010 as Document No. 00032, of
Official Records, Clark County, Nevada.

Together with that portion of Audrie Street as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Also together with the following described parcel:

Lot One Hundred Six (106) in Block Five (5) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.

Excepting therefrom the Easterly 14 feet.

Further excepting therefrom the Westerly 20 feet of the Easterly 34 feet, not
including the Southerly 135.50 feet.

Further excepting therefrom the South 10 feet of said Lot One Hundred Six (106),
excepting the East 14 feet thereof, as conveyed to Clark County, Nevada by deed
recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

Also excepting therefrom that portion of said parcel as conveyed to the State of
Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

AND (APN 162-16-410-043)

Lot 96 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada, further
described as follows:

A portion of the Southeast Quarter (SE 1⁄4) of the Southwest Quarter (SW 1⁄4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 661.56
feet; thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point of the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; thence continuing South 01°36’34” West, 145.00 feet;
thence North 88°23’26” West, 170.00 feet; thence North 01°36’34” East, 145.00
feet; thence South 88°23’26” East, 170.00 feet to the Point of Beginning.

 

Exhibit B - 139



--------------------------------------------------------------------------------

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-044)

Lot 97 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-045)

Lots 98 and 99 in Block Five (5) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada, said land being further described as follows:

A portion of the Southeast Quarter (SE 1⁄4) of the Southwest Quarter (SW 1⁄4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
Thence South 88°23’26” East along the centerline of said Albert Street, 491.56
feet; Thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point on the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; Thence continuing South 01°36’34” West, 145.00 feet;
Thence North 88°23’26” West, 150.00 feet; Thence North 01°36’34” East, 145.00
feet; Thence South 88°23’26” East, 150.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-091)

Lots 77 and 78 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada, further described as follows:

A portion of the Southeast Quarter (SE 1⁄4) of the Southwest Quarter (SW 1⁄4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 146.56
feet; thence North 01°36’34” East, departing said centerline, 30.00 feet to a
point on the Northerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning. Thence South 88°23’26” East along said right-of-way line
140.00 feet; thence North 01°36’34” East, departing said right-of-way, 145.00
feet; thence North 88°23’26” West, 140.00 feet; thence South 01°36’34” West,
145.00 feet to the Point of Beginning.

 

Exhibit B - 140



--------------------------------------------------------------------------------

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Together with that portion of the alley as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.

Harrah’s Airplane Hangar

That potion of the North Half (N 1⁄2) of Section 28, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, being more particularly described as
follows:

Commencing at the Center Quarter Corner (C 1⁄4) of Section 28, Township 21
South, Range 61 East, M.D.M., Clark County, Nevada; thence North 00°37’41” West,
along the East line of the Northwest Quarter (NW 1⁄4) of said Section 28, 14.05
feet to the point of beginning.

Thence North 89°21’35” West, departing said point of beginning 102.28 feet;
thence North 00°38’25” East, 215.00 feet; thence South 89°21’35” East, 450.66
feet, to the beginning of a tangent curve concave southwesterly having a radius
of 25.00 feet and a central angle of 114°00’00”; thence along the arc of said
curve to the right, a distance of 49.76 feet to a point of tangency; thence
South 24°40’16” West, 202.36 feet; thence North 89°21’35” West, 176.08 feet;
thence North 00°38’25” East, 5.00 feet; thence North 89°21’35” West, 112.72 feet
to the point of beginning.

Said legal description attached to that certain Second Amendment to Imperial
Palace Lease Agreement dated October 7, 2003

Vacant Land at Turfway Park

PARCEL ONE:

Group Number: 2027

PIDN: 072-00-00-008.01

A parcel of land lying on the northwesterly side of Houston Road and adjacent to
the northeast side of St. Luke West Hospital 21 acre site in Florence, Boone
County, Kentucky and being more particularly described as follows:

BEGINNING at a point in the northwesterly right-of-way line of Houston Road,
said point also being the most northeasterly corner of a 21 acre parcel
previously conveyed to St. Luke West Hospital by Turfway Park Racing
Association, Inc. and running thence N 42-33-22 W, along the northeasterly side
of St. Luke West Hospital 21 acre site, a distance of 89.60 feet, to a point,
thence northwestwardly, along a curve toward the west, a chord bearing of N
52-28-27 W, a chord distance of 210.69 feet, an arc distance of 211.75 feet, to
a point, thence N 67-13-53 W, a distance of 174.05 feet, to a point, thence
southwestwardly, along a curve toward the south, a chord bearing of S 88-40-49
W, a chord distance of 273.90 feet, an arc distance of 276.16 feet, to a point,
thence N 32-33-39 E, a distance of 754.71 feet, to a point, thence N 50-25-31 E,
a distance of 660 feet, to a point, thence S 39-03-20 E, along the southwesterly
side of Marydale, a distance of 245.36 feet, to a point, thence S 38-23-09 E, a
distance of 454.64 feet, to a point, thence S 40-06-35 E, a distance of 87.12
feet, to a point in the northwesterly right-of-way line of Houston Road, thence

 

Exhibit B - 141



--------------------------------------------------------------------------------

S 46-45-40 W, along the northwesterly right-of-way line of Houston Road, a
distance of 451.89 feet, to a point, thence continuing along the aforementioned
right-of-way line as follows:

N 42-33-22 W - 15.39 feet;

S 47-26-38 W - 25 feet;

S 42-33-22 E - 15.68 feet;

S 46-45-30 W - 362.03 feet;

S 47-26-38 W - 182.95 feet, to the place of beginning, and containing 20.52
acres more or less.

BEING THE SAME LAND DESCRIBED AS FOLLOWS:

A parcel of land lying on the northwesterly side of Houston Road and adjacent to
the northeast side of St. Luke West Hospital 21 acre site in Florence, Boone
County, Kentucky and being more particularly described as follows:

BEGINNING at a point in the northwesterly right-of-way line of Houston Road,
said point also being the most northeasterly corner of a 21 acre parcel
previously conveyed to St. Luke West Hospital by Turfway Park Racing
Association, Inc. and running thence:

N 42-33-22 W, along the northeasterly side of St. Luke West Hospital 21 acres
site, a distance of 89.60 feet, to a point, thence N 52-28-27 W, a chord
distance of 210.69 feet, an arc distance of 211.75 feet, to a point, thence N
67-13-53 W, a distance of 174.05 feet, to a point, thence southwestwardly, along
a curve toward the south, a chord bearing of S 88-40-49 W, a chord distance of
273.90 feet, an arc distance of 276.16 feet, to a point, thence N 32-24-59 E, a
distance of 754.71 feet, to a point, thence N 50-36-52 E, a distance of 659.55
feet, to a point, thence S 38-58-58 E, along the southwesterly side of Marydale,
a distance of 245.36 feet, to a point, thence S 38-26-53 E, a distance of 454.64
feet, to a point, thence S 40-40-40 E, a distance of 86.75 feet, to a point in
the northwesterly right-of-way line of Houston Road, thence S 45-45-40 W, along
the northwesterly right-of-way line of Houston Road, a distance of 451.89 feet,
to a point, thence continuing along the aforementioned right-of-way line as
follows:

N 42-33-22 W - 15.39 feet,

S 47-26-38 W - 25 feet,

S 42-33-22 E - 15.68 feet,

S 46-45-40 W - 362.03 feet,

S 47-26-38 W - 182.95 feet, to the place of beginning, and containing 20.52
acres more or less

PARCEL TWO, TRACT 1:

Group Number: 2027

PIDN: 072-00-00-008.08

 

Exhibit B - 142



--------------------------------------------------------------------------------

A parcel of land lying on the southeasterly side of Houston Road, and at the
present easterly end of Beam Boulevard in Florence, Boone County, and being more
particularly described as follows:

BEGINNING at a point in the southeasterly right-of-way line of Beam Boulevard,
said point also being the northernmost corner of Lot 2, Turfway Square
Subdivision, and running thence:

N 47-26-38 E, along the right-of-way of Beam Boulevard, a distance of 31.88
feet, to a point, thence,

N 42-33-22 W, a distance of 55 feet, to a point, thence,

N 47-26-38 E, a distance of 510.99 feet, to a point, thence,

S 28-20-03 E, along the dividing line between Diocese of Covington and Turfway
Square, a distance of 1388.08 feet, to a point in the westerly right-of-way of
Interstate 57, thence,

S 47-56-37 W, along the aforementioned right-of-way, a distance of 162.38 feet,
to a point, thence;

S 10-35-12 W, a distance of 48.93 feet, to a point, thence,

N 42-33-22 E, along the north property line of Lot 2, a distance of 1318.47
feet, to the point of beginning and containing 11.462 acres more or less.

PARCEL TWO, TRACT 2:

Group Number: 2027

PIDN: 072-00-00-008.08

A parcel of land lying on the southeasterly side of Houston Road in Florence,
Boone County, Kentucky, and being more particularly described as follows:

BEGINNING at a point in the southeasterly right-of-way line of Houston Road,
said point also being the northernmost corner of Lot 8 of Turfway Square,
Section 3, and running thence,

N 47-26-38 E, along the southeasterly right-of-way line of Houston Road, a
distance of 554.44 feet, to a point, thence S 30-08-55 E, along the dividing
line between Turfway Square and Diocese of Covington (Marydale), a distance of
102.39 feet, to a point, thence N 62-26-21 E, a distance of 18.27 feet, to a
point, thence S 28-20-03 E, a distance of 159.16 feet, to a point, thence S
47-26-38 W, a distance of 510.99 feet, to a point, thence N 42-33-22 W, along
the northeasterly line of Lot 8 of Turfway Square Subdivision, Section 3, a
distance of 259 feet, to a place of beginning, and containing 3.185 acres more
or less.

TOGETHER WITH easements and restrictions as set forth in Reciprocal Easement
Agreement recorded in Easement Book 27, Page 250 in the offices of the Boone
County Clerk at Burlington, Kentucky as prospectively amended and restated in
their entirety, effective February 19, 1997, by Amended Reciprocal Easement
Agreement dated February 19, 1997 recorded in Easement Book 46, Page 62 of the
Boone County Clerk’s Records at Burlington, Kentucky.

TOGETHER WITH easements for sewer, water and access as set forth in Easement
Agreement dated November 13, 1991, recorded in Easement Book 27, page 292 of the
Boone County Clerk’s Records at Burlington, Kentucky.

All of the foregoing BEING the same property conveyed to TRIGGER REAL ESTATE
CORPORATION by deed from Turfway Park Racing Association, Inc., a Kentucky
corporation, dated July 15, 1998 and recorded in Deed Book 701, Page 171 of the
Boone County Clerk’s records at Burlington, Kentucky.

 

Exhibit B - 143



--------------------------------------------------------------------------------

Vacant Land in Splendora, TX

Lot 2, Block 2, White Oak Plantation Subdivision, Section 2, a subdivision in
Montgomery County, Texas, according to the map or plat thereof recorded in
Cabinet C, Sheet 198A, Map Records of Montgomery County, Texas.

Vacant Land in Missouri

PARCEL NO. 1: A parcel of ground being all of Lot 1 of the “Resubdivision Plat
of Riverport Tract 7”, a subdivision recorded as Daily No. 1065, on June 23,
1994, in Plat Book 327, pages 89 through 92, St. Louis County Recorder’s Office,
said parcel being more particularly described as follows: Beginning at the most
Southern corner of Lot 1, of said “Resubdivision Plat of Riverport Tract 7”,
said corner being in the Northeastern line of a Levee Easement recorded in Book
8351, page 1184, St. Louis County Recorder’s Office; thence North 23 degrees 10
minutes 00 seconds West 1291.20 feet along the Southwestern line of said Lot 1,
and along the Northeastern line of said Levee Easement, to an angle point
therein; thence North 25 degrees 30 minutes 00 seconds East 250.00 feet along
the Northwestern line of said Lot 1, being also the Southeastern line of said
Levee Easement, to the most Southwestern corner of a Drainage and Storm Water
Easement recorded in Book 8351 page 1187, St. Louis County Recorder’s Office;
thence in a generally Northeastwardly direction, along the southeastern line of
said Drainage and Storm Water Easement and along the Northwestern line of said
Lot 1, the following courses and distances: North 50 degrees 03 minutes 29
seconds East 262.30 feet, North 28 degrees 16 minutes 56 seconds East 222.78
feet to a point of curve; thence Northeastwardly 246.83 feet along a curve to
the right having a radius of 230.00 feet, the chord of which bears North 59
degrees 01 minute 32 seconds East 235.15 feet, to a point of tangency, in the
Southern line of said Drainage and Storm Water Easement, and the Northern line
of said Lot 1; thence North 89 degrees 46 minutes 09 seconds East 464.11 feet
along the Southern line of said Drainage and Storm Water Easement, and the
Northern line of said Lot 1, to the Northeastern corner of said Lot 1; thence
South 23 degrees 10 minutes 00 seconds East 1521.93 feet along the Northeastern
line of said Lot 1, being also the Southwestern line of Lot 2 of said
“Resubdivision Plat of Riverport Tract 7”, to the most Eastern corner of said
Lot 1; thence South 66 degrees 50 minutes 00 seconds West 1273.47 feet along the
Southeastern line of said Lot 1, to its most Southern corner and the point of
beginning.

PARCEL NO. 2: Non-Exclusive easements to use all private roadways as set forth
in the First Revised and Restated Riverport Project Trust Indenture recorded in
Book 8191 page 380, as amended by instruments recorded in Book 8465 page 1068,
Book 9013 page 1955, Book 10263 page 1872, Book 10694 page 1881, and Book 11104
page 991, Book 11304 page 1396, Book 11890 page 2353 and Book 15124 page 654 St.
Louis County Records.

PARCEL NO. 3: Non-Exclusive easements, according to Infrastructure Easement
Agreement recorded on July 22, 1994, in Book 10263 page 1910, St. Louis County
Records.

PARCEL NO. 4: Easements (Levee Easement), according to instrument recorded on
July 22, 1994, in Book 10263 page 1895 St. Louis County Records.

PARCEL NO. 5: Non-exclusive, perpetual, irrevocable appurtenant easement for
vehicle and pedestrian access, ingress and egress as set forth in Book 10263
page 1926 and as amended in the Amended and Restated Roadway Easement Agreement
recorded in Book 10694 page 1908.

 

Exhibit B - 144



--------------------------------------------------------------------------------

Harrah’s Philadelphia

PROPERTY 1:

PREMISES A:

ALL THAT CERTAIN tract of land with the buildings and improvements thereon
erected, SITUATE in the City of Chester , County of Delaware , Commonwealth of
Pennsylvania, as shown on an ALTA/ACSM Title Survey Plan dated April 30, 2004
and last revised October 8, 2004 and Reverse Subdivision Plan dated August 26,
2004 and last revised October 8, 2004, prepared by Catania Engineering
Associates, Inc., Consulting Engineers, 520 W. MacDade Boulevard, Milmont Park,
PA 19033-3311, as confirmed and also described on ALTA/NSPS Land Title Survey
prepared Catania Engineering Associates, Inc., dated May 7, 2018, last revised
November 13, 2018, Drawing No. 85797 being bounded and described as follows,
notwithstanding errors made to the legal description set forth in the Deed of
Correction dated 3-2-2018 and recorded 3-22-2018 in Delaware County in Volume
6143 Page 649:

BEGINNING at a point of intersection of the Southeasterly side of Second Street
(60 feet wide) with the Southwesterly side of Melrose Avenue (60 feet wide)
thence along said Second Street crossing a portion of the terminus of a 30 feet
wide access easement North 55 degrees 25 minutes 39 seconds East 540.06 feet to
a point; thence North 56 degrees 26 minutes East 71.87 feet to a point on the
Southwesterly side of Ridley Creek Channel (90 feet wide) thence leaving Second
Street along said Ridley Creek South 26 degrees 3 minutes 3 seconds East
1,437.73 feet to a point; thence South 55 degrees 50 minutes 36.8 seconds West
18.93 feet to a point; thence South 25 degrees 47 minutes 42 seconds East 117.11
feet to a point on the U.S. Pierhead Line of the Delaware River; thence along
said Pierhead Line South 66 degrees 4 minutes 48 seconds West 165.19 feet to a
point; thence South 51 degrees 36 minutes 32.4 seconds West 1,646.75 feet to a
point; thence leaving said Pierhead Line North 38 degrees 23 minutes 36 seconds
West 491.68 feet to a point; thence North 51 degrees 36 minutes 24 seconds East
50 feet to a point; thence North 38 degrees 23 minute 36 seconds West 480.43
feet to a point; thence South 80 degrees 16 minutes 34 seconds West 107.51 feet
to a point; thence North 56 degrees 02 minutes 41 seconds West 135.00 feet to a
point on the Southeasterly side of Conrail’s Railroad right-of-way (120 feet
wide) ; thence along said Conrail’s right-of-way North 33 degrees 57 minutes 09
seconds East 783.30 feet to a point of curve; thence along the arc of a curve to
the right having a radius of 5,639.65 feet for a distance of 221.47 feet to a
point of tangent; thence North 40 degrees 55 minutes 09 seconds East 440.00 feet
to a point; thence North 48 degrees 33 minutes 55 seconds East 249.01 feet to a
point on the Southwesterly side of Melrose Avenue (60 feet wide); thence along
said Melrose Avenue and a terminus of said 30 feet wide easement South 26
seconds 00 minutes 01 seconds East 30.33 feet to the first mentioned point and
place of beginning.

TOGETHER with the Reservation set forth in Deed Book 430 page 25 and the Rights
and Privileges set forth in Deed Book I-9 page 296.

PREMISES B:

ALL THAT CERTAIN lot or piece of land, SITUATE in the City of Chester, County of
Delaware, Commonwealth of Pennsylvania, as shown on a Plan for John J. McCusker,
Jr., dated July 25, 1985, prepared by H. Gilroy Damon Associates, Inc., Civil
Engineers, Sharon Hill, Pennsylvania, being bounded and described as follows:

BEGINNING at a point of intersection of the Southeasterly side of Fourth Street,
L.R. 542 (60 feet wide) with the 20 foot radius connecting the Northeasterly
side of Melrose Avenue (60 feet wide); thence along the said Fourth Street on a
1940.08 radius curving to the left, the arc distance of 168.41 feet to a point
of tangent; thence North 63 degrees 2 minutes 41 seconds East 343.64 feet to a
point on the Westerly side of Ridley Creek, thence leaving said Fourth Street
and extending along Ridley Creek, South 19 degrees 7 minutes 49 seconds East
11.5 feet to a point on the Northwesterly side of Conrail Railroad right-of-way,
thence along said right-of-way on a 6870 feet radius curving to the left, the
arc distance of 549.5 feet to a point on said Melrose Avenue; thence along said
Melrose Avenue, North 19 degrees 16 minutes 49 seconds West 84 feet to a point
of curve; thence on a 20 feet radius curving to the right; the arc distance of
30.46 feet to the first mentioned point and place of beginning.

 

Exhibit B - 145



--------------------------------------------------------------------------------

PROPERTY 2:

PREMISES 1:

ALL THAT CERTAIN tract or parcel of land, SITUATE in Chester City, Delaware
County, Pennsylvania, bounded and described according to a Reverse Subdivision
Plan for McCusker and Sons Paper Salvage Inc., made by H. Gilroy Damon
Associates, Inc., Civil Engineers, Sharon Hill , PA, dated 11-07-1996 and
recorded in Delaware County Plan Case 19 page 433, as follows; to wit:

BEGINNING at the point of intersection of the Easterly side of Hinkson Street
with the Southerly side of Fourth Street (S.R. 0291); thence extending along the
Southerly side of Fourth Street North 70 degrees 14 minutes 36 seconds East
395.00 feet to a point on the Easterly side of Melrose Avenue; thence extending
along same South 19 degrees 45 minutes 24 seconds East 117.50 feet to a point on
the Northerly side of lands now or late of Conrail (Chester Branch); thence
extending along same on the arc of a circle curving to the left having radius of
5759.65 feet the arc distance of 452.19 feet (having a chord bearing of South 48
degrees 31 minutes 53 seconds West 452.07 feet ) to a point a corner of lands of
the State Correctional Facility; thence extending along same North 19 degrees 45
minutes 24 seconds West 14.20 feet to a point on the Southerly side of Third
Street; thence extending along same North 70 degrees 14 minutes 36 seconds East
25.00 feet to a point on the Easterly side of Hinkson Street; thence extending
along same North 19 degrees 45 minutes 24 seconds West 270.54 feet to the first
mentioned point and place of beginning.

BEING Folio No. 49-03-00323-00.

PREMISES 2:

ALL THAT CERTAIN tract or piece of land , SITUATE in the City of Chester in the
County of Delaware and Commonwealth of Pennsylvania bounded and described
according to a Plan thereof dated June 17, 1969 and last revised on October 13,
1969 prepared by Catania Engineering Associates, Inc., Consulting Engineers as
follows:

BEGINNING at a point, the intersection of the center line of Second Street (60
feet wide) with the center line of Melrose Avenue North 19 degrees 45 minutes 24
seconds West the distance of 23.77 feet to a point; extending thence along the
lands of Philadelphia, Baltimore and Washington Railroad Company the following
three courses and distances: (1) North 49 degrees 56 minutes 28 seconds East
150.82 feet to a point; (2) North 50 degrees 44 minutes 14 seconds East 175.61
feet to a point; and (3) North 58 degrees 34 minutes 13 seconds East 150.12 feet
to a point; extending thence South 13 degrees 30 minutes 56 seconds East 98.94
feet to a point in the center line of said Second Street; and extending thence
along said center line of Second Street South 61 degrees 40 minutes 36 seconds
West 448.24 feet to a point and place of beginning.

BEING known as Parcel No. 1 as shown on said Plan.

BEING Folio No. 49-03-00703-00.

 

Exhibit B - 146



--------------------------------------------------------------------------------

Premises 1 and 2 are also described as follows pursuant to that certain
ALTA/NSPS Land Title Survey, Harrah’s Philadelphia Casino, 777 Harrah’s
Boulevard, City of Chester, Delaware County, PA, prepared by Catania Engineering
Associates, Inc., dated 5/7/2018 and last revised 11/13/2018:

PREMISES 1

ALL THAT CERTAIN tract or parcel of land, SITUATE in Chester City, Delaware
County, Pennsylvania, bounded and described as follows; to wit:

BEGINNING at the point of intersection of the Easterly right-of-way line of
Hinkson Street (50 feet) with the Southerly right-of-way line of Fourth Street
(a.k.a. S.R. 0291)(variable width); thence extending along the Southerly
right-of-way line of Fourth Street North 70 degrees 14 minutes 36 seconds East
394.16 feet to a point on the Westerly right-of-way line of Melrose Avenue;
thence extending along same South 19 degrees 45 minutes 24 seconds East 111.36
feet to a point on the Northerly side of lands now or late of Conrail (Chester
Branch); thence extending along same on the arc of a circle curving to the left
having radius of 5759.65 feet the arc distance of 452.17 feet (having a chord
bearing of South 48 degrees 31 minutes 53 seconds West 452.06 feet ) to a point
a corner of lands of the State Correctional Facility; thence extending along
same North 19 degrees 45 minutes 24 seconds West 14.20 feet to a point on the
Southerly side of Hinkson Street; thence extending North 70 degrees 14 minutes
36 seconds East 25.00 feet to a point on the Easterly right-of-way line of
Hinkson Street; thence extending along same North 19 degrees 45 minutes 24
seconds West 266.53 feet to the first mentioned point and place of beginning.

BEING Folio No. 49-03-00323-00.

PREMISES 2

ALL THAT CERTAIN tract or piece of land, SITUATE in the City of Chester in the
County of Delaware and Commonwealth of Pennsylvania bounded and described as
follows:

BEGINNING at a point, the intersection of the center line of Second Street (60
feet wide) with the center line of Melrose Avenue North 19 degrees 45 minutes 24
seconds West the distance of 23.77 feet to a point; extending thence along the
lands of Philadelphia Baltimore and Washington Railroad Company the following
three courses and distances: (1) North 49 degrees 56 minutes 28 seconds East
150.74 feet to a point; (2) North 50 degrees 44 minutes 14 seconds East 175.61
feet to a point and (3) North 58 degrees 34 minutes 13 seconds East 150.12 feet
to a point; extending thence South 13 degrees 30 minutes 56 seconds East 98.92
feet to a point in the center line of said Second Street; and extending thence
along said center line of Second Street South 61 degrees 40 minutes 36 seconds
West 448.00 feet to a point and place of beginning.

BEING Folio No. 49-03-00703-00.

As to Premises A

Being the same premises which The Redevelopment Authority of the County of
Delaware by Deed dated 9-21-2005 and recorded 10-19-2005 in Delaware County in
Volume 3629 Page 1810 conveyed unto Chester Downs and Marina, L.L.C., in fee.

Also as to Premises A

Being the same premises which The Redevelopment Authority of the County of
Delaware by Corrective Deed dated 6/11/2010 and recorded 6/25/2010 in Delaware
County in Volume 4761 Page 783 conveyed unto Chester Downs and Marina, L.L.C.,
in fee.

Also as to Premises A

 

Exhibit B - 147



--------------------------------------------------------------------------------

Being the same premises which Chester Downs and Marina, LLC, a Pennsylvania
limited liability company, erroneously identified in the prior deed as Chester
Downs and Marina, L.L.C. by Deed of Correction dated 3-2-2018 and recorded
3-22-2018 in Delaware County in Volume 6143 Page 649 conveyed unto Chester Downs
and Marina, LLC, a Pennsylvania limited liability company, in fee.

As to Premises B

Being the same premises which John J. McCusker, Jr. and Kevin P. McCusker by
Deed dated 3/3/2006 and recorded 3/22/2006 in Delaware County in Volume 3755
Page 1788 conveyed unto Chester Downs and Marina, L.L.C., a Pennsylvania Limited
Liability Company, in fee.

Also as to Premises B

Being the same premises which Chester Downs and Marina, LLC, a Pennsylvania
limited liability company, erroneously identified in the prior deed as Chester
Downs and Marina, L.L.C. by Deed of Correction dated 3-2-2018 and recorded
3-22-2018 in Delaware County in Volume 6143 Page 642 conveyed unto Chester Downs
and Marina, LLC, a Pennsylvania limited liability company, in fee.

As to Premises 1 and 2

Being the same premises which Harrah’s Operating Company, Inc., a Delaware
corporation by Deed dated 1/31/2007 and recorded 3/20/2007 in Delaware County in
Volume 4055 Page 1217 conveyed unto Chester Facility Holding Company, LLC, a
Delaware limited liability company, in fee.

Harrah’s Atlantic City

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ATLANTIC CITY,
COUNTY OF ATLANTIC, STATE OF NEW JERSEY AND IS DESCRIBED AS FOLLOWS:

FEE SIMPLE PARCEL 1:

Block 575, Lots 1 & 2; Block 576, Lot 3; Block 572, Lot 1; Block 573, Lots 1 & 3

BEGINNING at the point, said point being the intersection of the easterly
sideline of Connecticut Avenue with the southerly sideline of Old Brigantine
Boulevard and running thence;

1.    Across Old Brigantine Boulevard, North 70 degrees 54 minutes 20 seconds
West a distance of 40.00 feet to a point, thence;

2.    Along the centerline of Old Brigantine Boulevard, South 19 degrees 05
minutes 39 seconds West a distance of 197.94 feet to a point, thence;

3.    Across former Old Brigantine Boulevard, vacated by county ordinance
13-2003 and city ordinance 06-2003, North 70 degrees 54 minutes 20 seconds West
a distance of 40.00 feet to a point, thence;

4.    Along the westerly sideline of former Old Brigantine Boulevard, vacated by
county ordinance 13-2003 and city ordinance 06-2003, North 19 degrees 05 minutes
39 seconds East a distance of 70.74 feet to a point, thence;

5.    Along a common line between Block 576, Lots 1.01 and 1.04 the following
fifteen courses, on a curve to the right having a radius of 173.79 feet, a
length of 27.65 feet and whose chord bears North 21 degrees 41 minutes 52
seconds West a distance of 27.62 feet to a point, thence;

 

Exhibit B - 148



--------------------------------------------------------------------------------

6.    North 16 degrees 12 minutes 44 seconds West a distance of 29.63 feet to a
point of curvature, thence;

7.    On a curve to the right having a radius of 1000.00 feet, a length of
141.58 feet and whose chord bears North 12 degrees 09 minutes 22 seconds West a
distance of 141.46 feet to a point of reverse curve, thence;

8.    On a curve to the left having a radius of 200.00 feet, a length of 28.54
feet and whose chord bears North 12 degrees 11 minutes 16 seconds West a
distance of 28.51 feet to a point of compound curve, thence;

9.    On a curve to the left having a radius of 559.59 feet, a length of 112.06
feet and whose chord bears North 22 degrees 00 minutes 45 seconds West a
distance of 111.88 feet to a point of compound curve, thence;

10.    On a curve to the left having a radius of 450.00 feet, a length of 178.91
feet and whose chord bears North 39 degrees 08 minutes 21 seconds West a
distance of 177.73 feet to a point of reverse curve, thence;

11.    On a curve to the right having a radius of 200.00 feet, a length of 17.22
feet and whose chord bears North 48 degrees 03 minutes 44 seconds West a
distance of 17.21 feet to a point of reverse curve, thence;

12.    On a curve to the left having a radius of 567.95 feet, a length of 250.22
feet and whose chord bears North 58 degrees 13 minutes 00 seconds West a
distance of 248.20 feet to a point of tangency, thence;

13.    North 70 degrees 54 minutes 21 seconds West a distance of 792.14 feet to
a point, thence;

14.    On a curve to the left having a radius of 480.00 feet, a length of 234.90
feet and whose chord bears North 85 degrees 57 minutes 29 seconds West a
distance of 232.57 feet to a point, thence;

15.    North 27 degrees 40 minutes 15 seconds West a distance of 51.61 feet to a
point, thence;

17.    On a curve to the right having a radius of 926.00 feet, a length of
646.07 feet and whose chord bears North 80 degrees 21 minutes 09 seconds East a
distance of 633.04 feet to a point of compound curve, thence;

18.    On a curve to the right having a radius of 1526.00 feet, a length of
276.74 feet and whose chord bears South 74 degrees 27 minutes 53 seconds East a
distance of 276.36 feet to a point, thence;

19.    North 62 degrees 19 minutes 45 seconds East a distance of 561.74 feet to
a point, thence;

20.    North 27 degrees 40 minutes 15 seconds West a distance of 74.73 feet to a
point, thence;

21.    South 62 degrees 19 minutes 45 seconds West a distance of 25.00 feet to a
point, thence;

22.    North 27 degrees 40 minutes 15 seconds West a distance of 551 feet, more
or less, to a point, thence;

23.    Along the mean high water line, as the same may move from time to time by
natural forces of accretion or reliction 659 feet, more or less, to a point,
thence;

24.    Along the northerly sideline of Helen Avenue, South 62 degrees 19 minutes
45 seconds West a distance of 285 feet, more or less, to a point, thence;

 

Exhibit B - 149



--------------------------------------------------------------------------------

25.    Along the approximate centerline of vacated Massachusetts Avenue, South
27 degrees 40 minutes 15 seconds East a distance of 50.00 feet to a point,
thence;

26.    Along the southerly sideline of Helen Avenue, North 62 degrees 19 minutes
45 seconds East a distance of 315 feet, more or less, to a point, thence;

27.    Along the mean high water line, as same may move from time to time by
natural forces of accretion or reliction 801 feet, more or less, to a point,
thence;

28.    Along the bulkhead, more or less, the following twelve courses, North 64
degrees 38 minutes 40 seconds East a distance of 3.15 feet to a point, thence;

29.    South 28 degrees 08 minutes 35 seconds East a distance of 12.15 feet to a
point, thence;

30.    North 64 degrees 39 minutes 48 seconds East a distance of 44.70 feet to a
point, thence;

31.    South 73 degrees 02 minutes 57 seconds East a distance of 92.51 feet to a
point, thence;

32.    South 18 degrees 04 minutes 54 seconds West a distance of 2.78 feet to a
point, thence;

33.    South 83 degrees 04 minutes 50 seconds East a distance of 18.70 feet to a
point, thence;

34.    South 72 degrees 07 minutes 50 seconds East a distance of 407.04 feet to
a point, thence;

35.    South 72 degrees 08 minutes 06 seconds East a distance of 44.27 feet to a
point, thence;

36.    South 26 degrees 46 minutes 09 seconds East a distance of 6.70 feet to a
point, thence;

37.    North 64 degrees 11 minutes 37 seconds East a distance of 53.20 feet to a
point, thence;

38.    North 87 degrees 53 minutes 12 seconds East a distance of 28.01 feet to a
point, thence;

39.    Along the tract line, South 27 degrees 40 minutes 15 seconds West a
distance of 7 feet, more or less to a point, thence;

40.    Along the mean high water line, as same may move from time to time by
natural forces of accretion or reliction 165 feet, more or less, to a point,
thence;

41.    Along the northerly right-of-way line of Harrah’s Boulevard, North 60
degrees 03 minutes 15 seconds East a distance of 56 feet more or less to a
point, thence;

42.    Along the easterly sideline of Harrah’s Boulevard, South 29 degrees 56
minutes 45 seconds East a distance of 80.00 feet to a point, thence;

43.    Along the southerly right-of-way line of Harrah’s Boulevard, South 60
degrees 03 minutes 15 seconds West a distance of 79 feet more or less to a
point, thence;

44.    Along the mean high water line, as same may move from time to time by
natural forces of accretion or reliction 145 feet, more or less, to a point,
thence;

 

Exhibit B - 150



--------------------------------------------------------------------------------

45.    South 25 degrees 47 minutes 42 seconds East a distance of 48 feet more or
less to a point, thence;

46.    South 62 degrees 58 minutes 57 seconds West a distance of 59.46 feet to a
point, thence;

47.    South 17 degrees 01 minutes 32 seconds East a distance of 2.06 feet to a
point, thence;

48.    South 60 degrees 03 minutes 15 seconds West a distance of 34.76 feet to a
point, thence;

49.    South 27 degrees 40 minutes 15 seconds East a distance of 31.27 feet to a
point, thence;

50.    South 61 degrees 42 minutes 40 seconds West a distance of 3.70 feet to a
point, thence;

51.    South 27 degrees 01 minutes 02 seconds East a distance of 61.72 feet to a
point, thence;

52.    South 62 degrees 58 minutes 16 seconds West a distance of 142.58 feet to
a point, thence;

53.    South 62 degrees 19 minutes 45 seconds West a distance of 105.15 feet to
a point in the easterly sideline of Vermont Avenue, thence;

54.    Along the easterly sideline of Vermont Avenue, North 27 degrees 40
minutes 15 seconds West a distance of 189.99 feet to point, thence;

55.    Across Vermont Avenue, South 62 degrees 19 minutes 45 seconds West a
distance of 63.65 feet to a point, thence;

56.    Along the westerly sideline of Vermont Avenue, South 27 degrees 40
minutes 15 seconds East a distance of 249.59’, to point, thence;

57.    Along the northerly right-of-way line of Route 87 the following four
courses, South 53 degrees 45 minutes 03 seconds West a distance of 437.57 feet
to a point, thence;

58.    North 36 degrees 16 minutes 23 seconds West a distance of 6.07 feet to a
point, thence;

59.    South 53 degrees 45 minutes 10 seconds West a distance of 270.63 feet to
a point of curvature, thence;

60.    On a curve to the left having a radius of 2065.00 feet, a length of
384.43 feet and whose chord bears South 48 degrees 25 minutes 10 seconds West a
distance of 383.88 feet to a point, thence;

61.    Along the northerly sideline of Evelyn Avenue, South 62 degrees 19
minutes 45 seconds West a distance of 62.50 feet to a point, thence;

62.    Along the easterly sideline of Connecticut Avenue, North 27 degrees 40
minutes 15 seconds West a distance of 73.93 feet to the point and place of
BEGINNING.

Excepting Harrah’s Boulevard described as follows:

BEGINNING at a point, said point being at the intersection of the southerly
right-of-way line of Harrah’s Boulevard (80 feet wide) and the westerly
right-of-way line of Vermont Avenue (63.65 feet wide), said point also being
located South 27 degrees 40 minutes 15 seconds East, a distance of 249.69 feet
from the intersection of said line of Vermont Avenue with the northerly
right-of-way line of Brigantine Boulevard, also known as Route 87 (width
varies), common corner to Block 572 - Lot 1 and running thence

 

Exhibit B - 151



--------------------------------------------------------------------------------

1.    Along the southerly right-of-way line of Harrah’s Boulevard, South 62
degrees 19 minutes 45 seconds West, a distance of 669.69 feet to a point of
non-tangential curvature in the former Cecil Circle, thence;

2.    Along a curve to the left, having a radius of 100.00 feet, an arc length
of 82.30 feet with a chord bearing of North 27 degrees 40 minutes 16 seconds
West and a chord length of 80.00 feet to a point in the dividing line of Block
575 - Lot 1, thence;

Along the northerly right-of-way line of Harrah’s Boulevard, the following two
(2) courses:

3.    Along the dividing line of Block 575 - Lot 1, North 62 degrees 19 minutes
45 seconds East, a distance of 733.34 feet to a point, thence;

4.    South 27 degrees 40 minutes 15 seconds East, a distance of 80.00 feet to a
point, common corner to Block 573 - Lot 1 and the easterly right-of-way line of
Vermont Avenue, thence;

5.    South 62 degrees 19 minutes 45 seconds West, a distance of 63.65 feet to
the point and place of BEGINNING.

FEE SIMPLE PARCEL 2:

BEGINNING at a point in the southerly right of way line of Helen Avenue (50’
wide public right of way) and running thence:

1.    Along the southerly line of Helen Avenue, North 62°19’45” East a distance
of 25.00 feet to a point, thence;

2.    South 27°40’15” East a distance of 74.73 feet to a point, thence;

3.    Along a common line between Block 576, Lots 1.01 and Lot 1.13 the
following three courses, South 62°19’45” West a distance of 561.74 feet to a
point of cusp, thence;

4.    On a non-tangent curve to the left having a radius of 1,526.00 feet, an
arc length of 276.74 feet and whose chord bears North 74°27’53” West a distance
of 276.36 feet to a point of compound curve, thence;

5.    On a curve to the left having a radius of 926.00 feet, an arc length of
667.53 feet and whose chord bears South 79°41’19” West a distance of 653.17 feet
to a point, thence;

6.    North 31°44’52” West a distance of 165.80 feet more or less to the high
water line of Clam Thorofare, thence;

7.    Along the high water line of Clam Thorofare a distance of 1,394 feet more
or less to a point, thence;

8.    Along the westerly lot line of Lot 3, Block 576, South 27°40’15” East a
distance of 551 feet more or less, to the POINT OF BEGINNING.

BEING the same as Lot 1.13, Block 576 shown on a map entitled in part “Minor
Subdivision Plan, Harrah’s Atlantic City Propco, LLC, Block 576, Lot 1.09, City
of Atlantic City, Atlantic County, New Jersey” as prepared by Paulus, Sokolowski
and Sartor, LLC, dated 12/20/2012 and revised to 10/04/2013 and filed in the
Atlantic County Clerk’s office on November 12, 2013 as Instrument
No. 2013069820.

 

Exhibit B - 152



--------------------------------------------------------------------------------

Together with the non-exclusive beneficial easement interest appurtenant to
Parcel 1 as set forth in Declaration of Easements dated October 21, 2013
recorded October 21, 2013 in Book 13671 CFN# 2013065495.

Together with the non-exclusive beneficial Cross Access Easement interest
appurtenant to Parcel 1 as set forth in the Minor Subdivision Deed recorded
October 21, 2013 as Instrument No. 2013065494; and Corrective Minor Subdivision
Deed in Instrument No. 2014003445.

Together with the non-exclusive beneficial easement interest appurtenant to
Parcel 2 set forth in Storm Water Drainage and Discharge Easement Agreement by
and between Mac Corp. and Marina Associates, as set forth in Deed Book 6434,
page 42.

Together with the non-exclusive beneficial easement interest appurtenant to
Parcel 1 set forth in the Water Easement by and between Mac, Corp. and Marina
Associates as set forth in Instrument No. 3029406.

FEE SIMPLE PARCEL 3:

BEGINNING at a point, said point being a distance of 66.16 feet on a course of
South 53°18’25” West from the southeasterly terminus of Helen Avenue, and
running thence;

1.    South 43°21’32” West, a distance of 14.79 feet to a point, thence;

2.    North 46°38’28” West, a distance of 53.67 feet to a point, thence;

3.    South 43°21’32” West, a distance of 18.20 feet to a point, thence;

4.    North 46°38’28” West, a distance of 7.67 feet to a point, thence;

5.    South 43°21’32” West, a distance of 37.99 feet to a point, thence;

6.    South 46°38’28” East, a distance of 7.78 feet to a point, thence;

7.    South 43°21’32” West, a distance of 25.48 feet to a point, of a
non-tangential curve, thence;

8.    On a curve to the left, having a radius of 194.63 feet, an arc length of
110.95 feet, whose chord bears South 71°45’39” West, a chord distance of 109.46
feet, to a point, thence;

9.    South 17°21’32” West, a distance of 10.31 feet to a point, thence;

10.    North 72°38’28” West, a distance of 3.15 feet to a point, thence;

11.    South 17°21’32” West, a distance of 14.42 feet to a point, thence;

12.    South 72°38’28” East, a distance of 3.00 feet to a point, thence;

13.    South 17°21’32” West, a distance of 27.75 feet to a point, thence;

14.    North 72°38’28” West, a distance of 27.75 feet to a point, thence;

15.    North 17°21’32” East, a distance of 3.00 feet to a point, thence;

16.    North 72°38’28” West, a distance of 14.42 feet to a point, thence;

 

Exhibit B - 153



--------------------------------------------------------------------------------

17.    South 17°21’32” West, a distance of 3.00 feet to a point, thence;

18.    North 72°38’28” West, a distance of 26.91 feet to a point, thence;

19.    South 17°16’02” West, a distance of 36.07 feet to a point, thence;

20.    North 87°38’28” West, a distance of 46.18 feet to a point, thence;

21.    North 02°21’32” East, a distance of 8.75 feet to a point, thence;

22.    North 87°38’28” West, a distance of 24.25 feet to a point, thence;

23.    South 02°21’32” West, a distance of 56.08 feet to a point, thence;

24.    North 87°38’28” West, a distance of 83.83 feet to a point, thence;

25.    North 02°21’32” East, a distance of 41.04 feet to a point, thence;

26.    North 87°38’28” West, a distance of 33.92 feet to a point, thence;

27.    North 02°21’32” East, a distance of 6.25 feet to a point, thence;

28.    North 87°38’28” West, a distance of 88.00 feet to a point, said point
being distant 95.22 feet on a bearing of North 12°28’36” East from the fourth
course and an arc distance of 219.77 feet from the third terminus of Lot 1.13 in
Block 576, described above, thence;

29.    North 02°21’32” East, a distance of 50.67 feet to a point, thence;

30.    South 87°38’28” East, a distance of 8.46 feet to a point, thence;

31.    North 02°21’32” East, a distance of 33.83 feet to a point, thence;

32.    North 87°38’28” West, a distance of 8.46 feet to a point, thence;

33.    North 02°21’32” East, a distance of 215.17 feet to a point, thence;

34.    South 87°38’28” East, a distance of 60.00 feet to a point, thence;

35.    North 02°21’32” East, a distance of 22.04 feet to a point, thence;

36.    South 87°38’28” East, a distance of 43.50 feet to a point, thence;

37.    South 02°21’32” West, a distance of 7.00 feet to a point, thence;

38.    South 87°38’28” East, a distance of 186.67 feet to a point, thence;

39.    North 02°21’32” East, a distance of 7.00 feet to a point, thence;

40.    South 87°38’28” East, a distance of 43.50 feet to a point, thence;

41.    South 02°21’32” West, a distance of 22.00 feet to a point, thence;

 

Exhibit B - 154



--------------------------------------------------------------------------------

42.    South 87°38’28” East, a distance of 30.04 feet to a point, thence;

43.    South 02°21’32” West, a distance of 43.00 feet to a point, thence;

44.    South 87°38’28” East, a distance of 92.96 feet to a point, thence;

45.    South 02°21’32” West, a distance of 55.05 feet to a point, thence;

46.    South 87°38’28” East, a distance of 23.10 feet to a point, thence;

47.    South 46°38’28” East, a distance of 21.31 feet to a point, thence;

48.    North 43°21’32” East, a distance of 16.92 feet to a point, thence;

49.    South 46°38’28” East, a distance of 86.29 feet to the point and place of
BEGINNING.

BEING the same as Lot 1.14, Block 576 shown on a map entitled in part “Minor
Subdivision Plan, Harrah’s Atlantic City Propco, LLC, Block 576, Lot 1.13, City
of Atlantic City, Atlantic County, New Jersey” as prepared by Paulus, Sokolowski
and Sartor, LLC, dated 12/20/2012 and last revised to 10/04/2013, filed in the
Atlantic County Clerk’s office on November 12, 2013 as instrument
No. 2013069820.

Harrah’s Laughlin

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

That portion of fractional Section 24, Township 32 South, Range 66 East, M.D.M.,
Clark County, Nevada, described as follows:

Commencing at the West Quarter Corner (W 1⁄4) Corner of said Section 24; Thence
South 00°19’32” East, along the West line of said Section 24, a distance of
252.76 feet to the TRUE POINT OF BEGINNING; Thence North 89°26’48” East, 1156.24
feet to a point; Thence North 149.76 feet to a point, said point being on the
centerline of a 60-foot-wide utility and roadway easement; Thence along said
centerline the following courses: said point also being the beginning of a curve
concave to the Northwest (NW) having a radius of 80.00 feet; Thence Easterly
along said curve and curving to the left through a central angle of 32°15’00”,
an arc distance of 45.03 feet to a point of tangency; Thence North 57°45’00”
East, 144.62 feet to a point of tangency with a curve concave Southerly, having
a radius of 200.00 feet; Thence Easterly and curving to the right along said
curve through a central angle of 66°08’13”, an arc distance of 230.86 feet to a
point; Thence South 56°06’47” East, 51.67 feet to a point of tangency with a
curve concave to the Northeast (NE) having a radius of 80.00 feet; Thence
Easterly and curving to the left along curve through a central angle of
33°53’13”, an arc distance of 47.32 feet; Thence East, 5.40 feet to the end of
said centerline; Thence South 53.00 feet; Thence East, 160.00 feet, more or
less, to a point on the high ordinary water mark on the Westerly bank of the
Colorado River; Thence Southerly and meandering along said high ordinary water
mark the following courses: South 14°31’12” West, 547.10 feet; Thence South
07°05’37” East, 226.70 feet; Thence South 27°32’00” East, 344.00 feet; Thence
North 73°40’23” East, 206.30 feet; Thence South 08°19’53” East 152.30 feet;
Thence departing aforementioned high ordinary water mark South 80°00’00” West,
920.00 feet, more or less; Thence South 89°26’48” West, 1149.59 feet; thence
North 00°19’32” West, 1171.27 feet to the TRUE POINT OF BEGINNING.

 

Exhibit B - 155



--------------------------------------------------------------------------------

Further described as Lot Two (2) and a portion of Lot Three (3) as shown upon
that certain Parcel Map filed in File 48 of Parcel Maps, Page 2, of Official
Records.

EXCEPTING THEREFROM the following described land as conveyed to Clark County by
Deeds recorded July 28, 1987 in Book 870728 of Official Records as Document
No. 00686, and recorded July 29, 1987 in Book 870729 of Official Records as
Document No. 00865, Clark County, Nevada.

That portion of the Southwest Quarter (SW 1⁄4) of Fractional Section 24,
Township 32 South, Range 66 East, M.D.M., Clark County, Nevada, described as
follows:

Commencing at the Northwest (NW) corner of the Southwest Quarter (SW 1⁄4) of
said Fractional Section; Thence South 00°19’32” East, along the West line
thereof, 252.76 feet; Thence North 89°26’48” East, 604.66 feet to the TRUE POINT
OF BEGINNING, said point being a point on a curve concave Southeasterly and
having a radius of 460.00 feet, a radial line to said point bears North
48°31’28” West; Thence continuing North 89°26’48” East, 6.92 feet to a point on
a curve concave Southeasterly and having a radius of 460.00 feet, a radial line
to said point bears North 46°51’53” West; Thence Southwesterly along said curve,
through a central angle of 31°19’53”, an arc distance of 251.54 feet to a point
of tangency; Thence North 11°48’15” East 10.00 feet, to a point of tangency with
a curve concave Southeasterly and having a radius of 460.00 feet; Thence
Northeasterly along said curve, through a central angle of 29°40’17”, an arc
distance of 238.22 feet to the TRUE POINT OF BEGINNING.

Together with that certain parcel of land conveyed by Clark County by Deed
recorded September 28, 1987 in Book 870928 of Official Records as Document
No. 00961, Clark County, Nevada, described as follows:

That portion of the Southwest Quarter (SW 1⁄4) of Fractional Section 24,
Township 32 South, Range 66 East, M.D.M., Clark County, Nevada, described as
follows:

Commencing at the Northwest (NW) Corner of said Southwest Quarter (SW 1⁄4);
thence South 00°19’32” East along the West line thereof 252.76 feet; Thence
North 89°26’48” East, 502.79 feet to the TRUE POINT OF BEGINNING, said point
also being a point on a curve concave Southeasterly and having a radius of
540.00 feet, a radial line to said point bears North 55°46’51” West; Thence
continuing North 89°26’48” East, 4.80 feet to a point on a curve concave
Southeasterly and having a radius of 540.00 feet, a radial line to said point
bears North 54° 30’ 33” West; Thence Southwesterly along said curve, through a
central angle of 23°41’12”, an arc distance of 223.24 feet to a point of
tangency; Thence North 11°48’15” East, 10.00 feet to a point of tangency with a
curve concave Southeasterly and having a radius of 540.00 feet; Thence
Northeasterly along said concave curve, through a central angle of 22°24’54”, an
arc distance of 211.26 feet to the TRUE POINT OF BEGINNING.

FURTHER EXCEPTING THEREFROM that portion as conveyed to Clark County by Deed
recorded January 14, 1992 in Book 920114 of Official Records as Document
No. 00687, Clark County, Nevada, described as follows:

That portion of the Southwest Quarter (SW 1⁄4) of Section 24, Township 32 South,
Range 66 East, M.D.M., Clark County, Nevada, more particularly described as
follows:

Commencing at the West Quarter (W 1⁄4) corner of said Section 24, Township 32
South, Range 66 East, M.D.M., Clark County, Nevada; Thence South 00°19’32” East,
along the West line of said Section 24, a distance of 252.76 feet to the
Northwest (NW) corner of Parcel Two (2) of that certain Parcel Map recorded in
File 48, Page 2, Clark County Records; Thence North 89°26’48” East, along the
North line of said Parcel Two (2), a distance of 611.48 feet to a point on the
Easterly right-of-way of Casino Drive (80’ R.O.W.); said point being located on
a 460.00 foot radius non-tangent curve and to which point a radial line bears

 

Exhibit B - 156



--------------------------------------------------------------------------------

North 46°52’19” West; Thence Southwesterly along said curve and said
right-of-way through a central angle of 27°16’22”, a distance of 218.96 feet to
the POINT OF BEGINNING; Thence South 74°08’41” East, 12.00 feet to a point on a
448.00 foot radius curve and to which point a radial line bears North 74°08’41”
West; Thence Southwesterly, along said curve, through a central angle of
04°03’05”, a distance of 31.68 feet; thence South 11°48’15” West, 75.36 feet;
Thence South 19°23’20” West, 90.80 feet to a point on said Easterly
right-of-way; Thence North 11°48’15” East, along said right-of-way, a distance
of 165.36 feet to the beginning of a 460.00 foot radius curve, concave
Southeasterly; Thence Northeasterly along said curve, through a central angle of
04°03’05”, a distance of 32.53 feet to the POINT OF BEGINNING.

(The above metes and bounds description is the same that appears in that certain
deed recorded in Book 870819 as Document No. 00341 and Book 20080522 as Document
No. 05283, Official Records, Clark County, Nevada.)

AS-SURVEYED LEGAL DESCRIPTION:

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN LAUGHLIN, IN THE COUNTY OF
CLARK, STATE OF NEVADA, AND IS DESCRIBED AS FOLLOWS:

THAT PORTION OF FRACTIONAL SECTION 24, TOWNSHIP 32 SOUTH, RANGE 66 EAST, M.D.B.
& M., CLARK COUNTY, NEVADA, FURTHER DESCRIBED AS LOT TWO (2) AND A PORTION OF
LOT THREE (3) AS SHOWN UPON THAT PARCEL MAP ON FILE IN FILE 48 OF PARCEL MAPS,
PAGE 2, OF OFFICIAL RECORDS, DESCRIBED AS FOLLOWS:

COMMENCING AT A 2” BRASS DISK AT THE WEST QUARTER CORNER (W 1⁄4 COR.) OF SAID
SECTION 24;

THENCE SOUTH 00 DEGREES 19 MINUTES 32 SECONDS EAST ALONG THE WEST LINE OF
SECTION 24, A DISTANCE OF 252.76 FEET TO A FOUND 5/8” REBAR;

THENCE NORTH 89 DEGREES 26 MINUTES 43 SECONDS EAST, A DISTANCE OF 558.27 FEET TO
ALUMINUM CAP MARKED PLS 7808 IN THE CENTERLINE OF CASINO DRIVE;

THENCE NORTH 89 DEGREES 27 MINUTES 41 SECONDS EAST, A DISTANCE OF 53.32 FEET TO
A POINT ON THE EAST RIGHT OF WAY LINE OF CASINO DRIVE AND THE POINT OF
BEGINNING;

THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS EAST, A DISTANCE OF 544.80 FEET TO
A 5/8” REBAR WITH ALUMINUM CAP MARKED PLS 6201;

THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 149.76 FEET TO
A POINT IN THE CENTERLINE OF A 60 FOOT ROADWAY EASEMENT;

THENCE ALONG SAID CENTERLINE THE FOLLOWING SIX COURSES:

THENCE WITH A CURVE TO THE LEFT WITH A RADIUS OF 80.00 FEET, A CHORD BEARING OF
NORTH 75 DEGREES 33 MINUTES 20 SECONDS EAST, A CHORD LENGTH OF 49.51 FEET, AN
ARC DISTANCE OF 50.34 FEET;

THENCE NORTH 57 DEGREES 45 MINUTES 00 SECONDS EAST, A DISTANCE OF 144.62 FEET;

 

Exhibit B - 157



--------------------------------------------------------------------------------

THENCE WITH A CURVE TO THE RIGHT WITH A RADIUS OF 200.00 FEET, A CHORD BEARING
OF SOUTH 89 DEGREES 10 MINUTES 54 SECONDS EAST, A CHORD LENGTH OF 218.26 FEET,
AN ARC DISTANCE OF 230.86 FEET;

THENCE SOUTH 56 DEGREES 06 MINUTES 47 SECONDS EAST, A DISTANCE OF 51.67 FEET;

THENCE WITH A CURVE TO THE LEFT WITH A RADIUS OF 80.00 FEET, A CHORD BEARING OF
SOUTH 73 DEGREES 03 MINUTES 30 SECONDS EAST, A CHORD LENGTH OF 46.63 FEET, AN
ARC DISTANCE OF 47.32 FEET;

THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 5.41 FEET;

THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 53.00 FEET;

THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 160.00 FEET TO
A POINT ON THE ORDINARY HIGH WATER MARK OF THE COLORADO RIVER;

THENCE SOUTHERLY AND MEANDERING ALONG THE ORDINARY HIGH WATER MARK THE FOLLOWING
FIVE COURSES:

THENCE SOUTH 14 DEGREES 31 MINUTES 12 SECONDS WEST, A DISTANCE OF 547.10 FEET;

THENCE SOUTH 07 DEGREES 05 MINUTES 37 SECONDS EAST, A DISTANCE OF 226.70 FEET;

THENCE SOUTH 27 DEGREES 32 MINUTES 00 SECONDS EAST, A DISTANCE OF 344.00 FEET;

THENCE NORTH 73 DEGREES 40 MINUTES 23 SECONDS EAST, A DISTANCE OF 206.30 FEET;

THENCE SOUTH 08 DEGREES 19 MINUTES 53 SECONDS EAST, A DISTANCE OF 152.30 FEET;

THENCE SOUTH 80 DEGREES 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 920.00 FEET TO
A 1/2” IRON ROD WITH CAP MARKED PLS 2818;

THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, A DISTANCE OF 454.63 FEET TO
A POINT ON THE EAST RIGHT OF WAY LINE OF CASINO DRIVE;

THENCE NORTHERLY ALONG THE EAST RIGHT OF WAY LINE OF CASINO DRIVE, THE NEXT NINE
COURSES:

NORTH 23 DEGREES 03 MINUTES 12 SECONDS WEST, A DISTANCE OF 186.03 FEET;

THENCE WITH A CURVE TO THE LEFT WITH A RADIUS OF 1540.00 FEET, A CHORD BEARING
OF NORTH 28 DEGREES 37 MINUTES 13 SECONDS WEST, A CHORD LENGTH OF 298.79 FEET,
AN ARC DISTANCE OF 299.26 FEET;

THENCE WITH A CURVE TO THE RIGHT WITH A RADIUS OF 310.00 FEET, A CHORD BEARING
OF NORTH 11 DEGREES 11 MINUTES 29 SECONDS WEST, A CHORD LENGTH OF 242.21 FEET,
AN ARC DISTANCE OF 248.84 FEET;

THENCE NORTH 11 DEGREES 48 MINUTES 15 SECONDS EAST, A DISTANCE OF 119.66 FEET;

THENCE NORTH 19 DEGREES 23 MINUTES 56 SECONDS EAST, A DISTANCE OF 90.80 FEET;

 

Exhibit B - 158



--------------------------------------------------------------------------------

THENCE NORTH 11 DEGREES 48 MINUTES 15 SECONDS EAST, A DISTANCE OF 75.36 FEET;

THENCE WITH A CURVE TO THE RIGHT WITH A RADIUS OF 431.06 FEET, A CHORD BEARING
OF NORTH 13 DEGREES 52 MINUTES 16 SECONDS EAST, A CHORD LENGTH OF 31.69 FEET, AN
ARC DISTANCE OF 31.70 FEET;

THENCE NORTH 74 DEGREES 02 MINUTES 42 SECONDS WEST, A DISTANCE OF 11.98 FEET;

THENCE WITH A CURVE TO THE RIGHT WITH A RADIUS OF 459.87 FEET, A CHORD BEARING
OF NORTH 29 DEGREES 30 MINUTES 04 SECONDS EAST, A CHORD LENGTH OF 216.90 FEET,
AN ARC DISTANCE OF 218.97 FEET TO THE POINT OF BEGINNING.

ALSO:

COMMENCING AT A 2” BRASS DISK AT THE WEST QUARTER CORNER (W 1⁄4 COR.) OF SAID
SECTION 24;

THENCE SOUTH 00 DEGREES 19 MINUTES 32 SECONDS EAST ALONG THE WEST LINE OF
SECTION 24, A DISTANCE OF 252.76 FEET TO A FOUND 5/8” REBAR;

THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS EAST, A DISTANCE OF 502.79 FEET TO
A POINT ON THE WEST RIGHT OF WAY LINE OF CASINO DRIVE AND THE POINT OF
BEGINNING;

THENCE SOUTHERLY ALONG THE WEST RIGHT OF WAY LINE OF CASINO DRIVE THE FOLLOWING
FIVE COURSES:

THENCE WITH A CURVE TO THE LEFT WITH A RADIUS OF 540.00 FEET, A CHORD BEARING OF
SOUTH 23 DEGREES 00 MINUTES 46 SECONDS WEST, A CHORD LENGTH OF 209.91 FEET, AN
ARC DISTANCE OF 211.26 FEET;

THENCE SOUTH 11 DEGREES 42 MINUTES 54 SECONDS WEST, A DISTANCE OF 316.08 FEET;

THENCE WITH A CURVE TO THE LEFT WITH A RADIUS OF 390.00 FEET, A CHORD BEARING OF
SOUTH 12 DEGREES 44 MINUTES 32 SECONDS EAST, A CHORD LENGTH OF 285.18 FEET, AN
ARC DISTANCE OF 291.95 FEET;

THENCE WITH A CURVE TO THE RIGHT WITH A RADIUS OF 1460.00 FEET, A CHORD BEARING
OF SOUTH 28 DEGREES 37 MINUTES 13 SECONDS EAST, A CHORD LENGTH OF 283.27 FEET,
AN ARC DISTANCE OF 283.72 FEET;

THENCE SOUTH 23 DEGREES 03 MINUTES 07 SECONDS EAST, A DISTANCE OF 152.93 FEET;

THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, A DISTANCE OF 608.37 FEET TO
A POINT IN THE WEST LINE OF SECTION 24, SAID POINT BEARING NORTH 00 DEGREES 19
MINUTES 32 SECONDS WEST, A DISTANCE OF 1214.01 FEET FROM A 3” BRASS DISK MARKING
THE SOUTHWEST CORNER OF SECTION 24;

THENCE NORTH 00 DEGREES 19 MINUTES 32 SECONDS WEST ALONG THE WEST LINE OF
SECTION 24, A DISTANCE OF 1171.27 FEET TO THE POINT OF BEGINNING.

 

Exhibit B - 159



--------------------------------------------------------------------------------

The above as-surveyed legal description was prepared by Buckley D. Blew PLS
No. 24520 of Blew & Associates, PA on behalf of Bock & Clark Corporation an NV5
Company, dated August 5, 2019, and last revised                     .

PARCEL 2:

Non-exclusive easement as created by that certain Easement Agreement, recorded
January 31, 2018 as Instrument No. 20180131-0004373, for vehicular and
pedestrian ingress, egress and access over, under and across the land described
therein. Subject to the terms, provisions and conditions set forth in said
instrument.

APN: 264-24-302-001, 264-24-301-002

Harrah’s New Orleans

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE PARISH OF ORLEANS, STATE OF
LOUISIANA, AND IS DESCRIBED AS FOLLOWS:

Owned Property

One certain piece or portion of ground, together with all the buildings and
improvements thereon, situated in the First District, City of New Orleans, in
Square 16-A bounded by Lafayette Street, South Peters Street, Poydras Street and
Square 4 and is designated as Lot H-1A in accordance with a plan of
re-subdivision by the office of Gandolfo Kuhn, L.L.C. dated April 10, 2006,
drawing number T-182-20, approved by the City Planning Commission on June 4,
2008, and filed as Declaration of Title Change on June 26, 2008, recorded in
Instrument No. 411525 on July 1, 2008 and is also shown on a survey by Gandolfo
Kuhn, L.L.C. dated May 30, 2008; drawing number T-182-22 and is more
particularly described as follows:

Begin at the intersection of the east line of South Peters Street, with the
south line of Poydras Street; thence along said line of Poydras Street, South
76°14’24” East, a distance of 177.74 feet to a point and corner; thence go South
2°00’19” East, a distance of 369.93 feet along the division line of Square 16-A
and Square 4 to the north line of Lafayette Street; thence along said line North
75°59’17” West, a distance of 180.25 feet to the east line of South Peters
Street; thence along said line North 1°39’49” West, a distance of 368.50 feet to
the south line of Poydras Street and the point of beginning, containing 63,614
square feet.

Leased Property

Casino Premises:

A CERTAIN PORTION OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belonging or in anywise appertaining, situated in the First Municipal
District of the City of New Orleans bounded by Canal, South Peters, and Poydras
Streets, and Convention Center Boulevard shown as Square RS on a survey plat by
the office of Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No.
T-182-3, being more particularly described as follows:

Begin at Point A, being the southeast intersection of South Peters and Canal
Streets, measure thence along the east or river side line of South Peters Street
South 1 degree 39 minutes 1 second East, a distance of 727.65 feet to the
northerly line of Poydras Street and Point B; thence along said line of Poydras
Street South 76 degrees 14 minutes 24 seconds East, a distance of 540.52 feet to
the westerly or land side line of Convention Center Boulevard and Point C, also
being the easterly line of former Delta Street; thence North 2 degrees 24
minutes 29 seconds West, a distance of 455.48 feet to the southerly line of
Canal Street and Point K; thence along said line of Canal Street, North 52
degrees 44 minutes 2 seconds West, a distance of 661.98 feet to Point A and the
Point of Beginning and containing 7.016 acres.

 

Exhibit B - 160



--------------------------------------------------------------------------------

Together with the existing tunnel portions in the following described subsurface
areas:

Canal Street Portion:

THAT PORTION OF CANAL STREET which lies between two horizontal planes, the lower
plane lying and being at an elevation of -5 feet Cairo Datum and the upper plane
lying and being at an elevation of 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Canal Street right of way, First Municipal
District, City of New Orleans, Orleans Parish, Louisiana, the horizontal
boundaries of which are more fully described as follows:

Commencing at Point K, being the intersection of the easterly line of former
Delta Street and the southerly line of Canal Street, and also being the
northeast corner of Square RS, measure thence along the southerly line of Canal
Street North 52 degrees 44 minutes 02 seconds West, a distance of 87.04 feet to
the Point of Beginning. From the Point of Beginning, measure thence along the
southerly line of Canal Street North 52 degrees 44 minutes 02 seconds West, a
distance of 129.11 feet to the westerly line of the former I-310 Tunnel; thence
along said line along a curve to the right having a radius of 1689.02 feet, a
distance of 78.94 feet to the northerly line of said Tunnel; thence along said
line South 85 degrees 05 minutes 17 seconds East, a distance of 104 feet to the
easterly line of the former I-310 Tunnel; thence along said line along a curve
to the left having a radius of 1585.02 feet, a distance of 148.4 feet to the
Point of beginning and containing 11,774 square feet, as shown on a survey plat
by Gandolfo, Kuhn & Associates, last dated October 20, 1998, Drawing No.
T-182-3.

Poydras Street Portion:

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -5 feet Cairo Datum and the upper
plane lying and being at an elevation 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Poydras Street right of way, First
Municipal District, City of New Orleans, Orleans Parish, Louisiana, the
horizontal boundaries of which are more fully described as follows:

Commencing at Point B, being the intersection of the northerly line of Poydras
Street and the easterly line of S. Peters Street, and also being the southwest
corner of Square RS, measure thence along the northerly line of Poydras Street
South 76 degrees 14 minutes 24 seconds East, a distance of 361.51 feet to the
Point of Beginning.

From the Point of Beginning, measure thence along the northerly line of Poydras
Street, South 76 degrees 14 minutes 24 seconds East, a distance of 108.29 feet
to the easterly line of the former I-310 Tunnel; thence along said line South 2
degrees 24 minutes 52 seconds East, a distance of 31.08 feet to the southerly
line of said Tunnel; thence along said line South 87 degrees 35 minutes 08
seconds West, a distance of 104 feet to the westerly line of the former I-310
Tunnel; thence along said line North 2 degrees 24 minutes 52 seconds West, a
distance of 61.24 feet to the Point of Beginning and containing 4,801 square
feet, shown on a survey plat by Gandolfo, Kuhn & Associates, dated October 20,
1998, Drawing No. T-182-3.

 

Exhibit B - 161



--------------------------------------------------------------------------------

Lafayette Subsurface Area:

THAT PORTION OF LAFAYETTE STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -205 feet Cairo Datum
(approximate bottom of pile tip) and the upper plane lying and being at an
elevation of 30 feet Cairo Datum (approximate street grade), both as referenced
to United States Coast and Geodetic Survey Benchmark B-96 1991, NGS Published
Value, having an elevation of 28.72 feet Cairo Datum, which property forms a
portion of the Lafayette Street right of way, First Municipal District, City of
New Orleans, Orleans Parish, Louisiana, the horizontal boundaries of which are
more fully described as follows:

Begin at the southwest corner of Square 4 being the northeast intersection of
Lafayette and Fulton Streets, thence along the lower line of Lafayette Street
South 75 degrees 59 minutes 17 seconds East, a distance of 117 feet 9 inches 5
eighths to a point on the westerly line of Convention Center Boulevard (former
South Front Street) which lies 2 inches 1 eighth from the southeast corner of
Square 4; thence along the westerly line of Convention Center Boulevard, South 2
degrees 19 minutes 52 seconds East, a distance of 46 feet 10 inches 6 eighths to
the upper line of Lafayette Street and Northeast corner of Square 5; thence
along the upper line of Lafayette Street North 75 degrees 59 minutes 17 seconds
West, a distance of 118 feet 1 inch 1 eighth to the easterly line of Fulton
Street; thence along the easterly line of Fulton Street North 2 degrees 0
minutes 19 seconds West, a distance of 46 feet 9 inches 7 eighths to the Point
of Beginning, and containing 5,308 square feet all in accord with a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

Poydras Street Support Facility Premises:

Square 4, Lot 1:

A CERTAIN PARCEL OF LAND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First District of
the City of New Orleans, in Square 4, Orleans Parish, Louisiana, bounded by
Convention Center Boulevard (formerly South Front Street), Lafayette, Fulton and
Poydras Streets, which said parcel is designated as Lot 1 and is the only lot of
and comprises the whole of said Square 4, on plan of resubdivision of Stephen L.
Gremillion of Engineering Technology, Inc., dated June 28, 1982, approved by the
City Planning Commission under Subdivision Docket No. 96/82, registered as a
Declaration of Title Change under Entry No. 466470 in Conveyance Office Book
781, folio 237, records of Orleans Parish, and according to a survey by John J.
Avery, Jr., L.S., dated August 24,1990, and according to survey plat by
Gandolfo, Kuhn & Associates, Drawing No. T-182-3, dated October 20, 1998, said
Lot 1 is described as follows:

Beginning at the intersection of the upper line of Poydras Street with the
westerly line of Convention Center Boulevard; thence along said line of
Convention Center Boulevard, South 2 degrees, 23 minutes, 18 seconds East, 371
feet, 1 inch, 0 1/2 eighths to the lower line of Lafayette Street; thence along
said line North 75 degrees, 59 minutes, 17 seconds West, 117 feet, 7 inches, 4
eighths to the East line of Fulton Street; thence along said line, North 2
degrees, 0 minutes, 19 seconds West, 369 feet, 10 inches, 1 eighth to the upper
line of Poydras Street; thence along said line, South 76 degrees, 14 minutes, 24
seconds East, 114 feet, 10 inches, 6 eighths to the westerly line of Convention
Center Boulevard and the Point of Beginning and containing 41,385 square feet.

Square 5, Lot G:

A CERTAIN LOT OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First Municipal
District, City of New Orleans, in Square 5, Orleans Parish, Louisiana, bounded
by Convention Center Boulevard, Girod, Fulton, and Lafayette Streets, designated
as Lot G on a survey plat

 

Exhibit B - 162



--------------------------------------------------------------------------------

by the office of Gandolfo, Kuhn and Associates dated October 20, 1998, Drawing
No. T-182-3 and is more particularly described as follows:

Beginning at the southeast corner of Square 5 being the intersection of westerly
line of Convention Center Blvd. with the northerly line of Girod St.; thence
along the northerly line of Girod St. North 76 degrees, 00 minutes, 54 seconds
West, 120 feet 2 inches 6 eighths to the easterly line of Fulton St.; thence
along said easterly line; North 02 degrees 00 minutes 19 seconds West 363 feet 6
inches 2 eights to the southerly line of Lafayette Street; thence along said
southerly line South 75 degrees 59 minutes 17 seconds East, 118 feet, 1 inch, 1
eighth to the westerly line of Convention Center Blvd.; thence along said line,
South 02 degrees 19 minutes 52 seconds East, 364 feet, 0 inches, 6 eighths to
the northerly line of Girod St. and the point of beginning and containing 41,630
square feet.

Poydras Tunnel Area:

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -205 feet Cairo Datum
(approximate bottom of pile tip), and the upper plane lying and being at an
elevation of 30 feet Cairo Datum (approximate street grade), both as referenced
to United States Coast and Geodetic Survey Benchmark B-96 1991, NGS Published
Value, having an elevation of 28.72 feet Cairo Datum, which property forms a
portion of the Poydras Street right of way, First Municipal District, City of
New Orleans, Orleans Parish, Louisiana, the horizontal boundaries of which are
more fully described as follows:

Beginning at the northeast corner of Square 4, being the intersection of the
west line of Convention Center Boulevard with the south line of Poydras Street,
134 feet wide; thence go along the North line of Square 4, North 76 degrees 14
minutes 24 seconds West, 114 feet 10 inches 6 eighths to the Northwest corner of
Square 4, and the East line of Fulton Street; thence along the projection of
said line, North 2 degrees 0 minutes 19 seconds West, 139 feet 4 inches 1 eighth
to the North line of Poydras Street; thence along said line South 76 degrees 14
minutes 24 seconds East, 180 feet to a point; thence go South 25 degrees 14
minutes 37 seconds West, 136 feet 10 inches 1 eighth to the point of beginning
and containing 19,772 square feet, all as shown on a survey plat by Gandolfo,
Kuhn & Associates, dated on October 20, 1998; Drawing No. T-182-3.

Encroachment Areas:

A.    Those sidewalks and rights of ways adjacent to and portions of Poydras
Street, Convention Center Boulevard, Lafayette Street, and Fulton Street located
within ten (10) feet from the lot lines of Square 4, First Municipal District,
City of New Orleans, Orleans Parish, Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping, lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the improvements
located or to be located upon said Square 4. Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

B.    Those sidewalks and rights of ways adjacent to and portions of Lafayette
Street, Fulton Street, Convention Center Boulevard and Girod Street located
within ten (10) feet from the lot lines of Square 5, First Municipal District,
City of New Orleans, Orleans Parish, Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping, lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the improvements
located or to be located upon said Square 5. Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

 

Exhibit B - 163



--------------------------------------------------------------------------------

C.    Those sidewalks and right of ways adjacent to and portions of Poydras
Street, Convention Center Boulevard, South Peters Street, and Canal Street
located within fifteen (15) feet from the lot lines of Square RS, First
Municipal District, City of New Orleans, Orleans Parish, Louisiana, upon which
foundations, canopies, roof overhangs, columns, decorative paving, fountains,
landscaping, streetscaping, lighting, directional signage, underground utilities
and other encroachments are or will be constructed with the Improvements located
or to be located upon said Square RS. Reference is made to a survey plat by
Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

 

Exhibit B - 164



--------------------------------------------------------------------------------

EXHIBIT C

CAPITAL EXPENDITURES REPORT

[SEE ATTACHED]

 

Exhibit C - 1



--------------------------------------------------------------------------------

LOGO [g940333page723.jpg]

 

 

Exhibit C - 2



--------------------------------------------------------------------------------

LOGO [g940333page724.jpg]

 

 

Exhibit C - 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF

ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY

DISPOSAL REPORT

 

Company
Code

  

System
Number

  

Ext

  

Asset
ID

  

Asset
Description

  

Class

  

In
Svc
Date

  

Disposal
Date

  

DM

  

Acquired
Value

  

Current
Accum

  

Net
Proceeds

  

Gain/Loss
Adjustment

  

Realized
Gain/
Loss

  

GL

ADDITIONS REPORT

 

Project/Job Number

  

System
Number

  

GL Asset
Account

  

Asset
ID

  

Accounting
Location

  

Asset
Description

  

PIS
Date

  

Enter
Date

  

Est
Life

  

Acq
Value

  

Current
Accum

NOTES

 

Exhibit D - 1



--------------------------------------------------------------------------------

EXHIBIT E

GROUND LEASED PROPERTY

BLUEGRASS DOWNS - TRACT 3

TRACT 3:

(Map Number 095-10-00-014.01)

Being Parcel B, containing 9.480 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a tract of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows: Beginning at a steel rod, 1⁄2 inch in
diameter by 30 inches line with a plastic cap stamped “KRLS 1842” (hereinafter
referred to as a steel rod and cap) set at the Southeasterly corner of the
herein described property, said steel rod and cap being located North 02° 25’
25” East, a distance of 714.83 feet from a mag nail set on the Northerly right
of way line of U.S. Highway 60, with said mag nail being located North 87° 08’
15” West, a distance of 307.10 feet from a concrete right of way marker located
at the intersection of said Northerly right of way line with the Westerly right
of way line of Metcalf Lane; thence from said point of beginning proceed North
86° 34’ 29” West along and with the Southerly line of the herein described
parcel 328.86 feet to a rebar with a metal cap found at the Southwesterly corner
of the subject site herein described; thence North 02° 31’ 05” East, along and
with the Westerly line of said site, 1,259.80 feet to a one inch diameter iron
pipe found; the Northwesterly corner of the herein descried tract; thence South
86° 34’ 19” East, a distance of 326.78 feet to a steel rod and cap set at the
Northeasterly corner of the subject site; thence South 02° 25’ 25” West, a
distance of 1,259.82 feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the McCracken County Clerk’s office.

Being the same property leased to by unrecorded lease dated May 22, 1987, by and
between Inez Johnson and Coy Stacey and Bobby Dextor, the Original Lessees, and
subsequently assigned to Bluegrass Downs of Paducah, Ltd., (“Successor Lessee”)
by an unrecorded Assignment of Lease dated June 1, 1987, all as evidenced of
record by Memorandum of Lease dated June 1, 1987, of record in Deed Book 703,
page 373. Said Successor Lessee having assigned all of its right, title and
interest in and to said Lease to Players Bluegrass Downs, Inc., a Kentucky
corporation, by Assignment of Lease dated November 22, 1993, as evidenced of
record by memorandum thereof recorded in Deed Book 801, page 405, and as further
affected by Agreement between Inez Johnson and Players Bluegrass Downs, Inc.,
dated December 16, 1999, recorded in Deed Book 929, page 367, all in the
aforesaid clerk’s office.

 

Exhibit E - 1



--------------------------------------------------------------------------------

BLUEGRASS DOWNS - TRACT 4

TRACT 4:

(A part of Map Number 095-10-00-014)

Being Parcel A, containing 1.950 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a parcel of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows:

Beginning at a steel rod, 1⁄2” diameter by 30” long with a plastic cap stamped
“KRLS 1842” set at the time of this survey (hereinafter referred to as a steel
rod and cap) at the Southeasterly corner of the herein described property, said
steel rod and cap being located N. 02°-25’-25” E., a distance of 229.35 feet
from a mag. Nail set on the Northwesterly right-of-way line of U.S. Highway 60
with said Mag. Nail being located N. 87°-08’-15” W., as distance of 307.10 feet
from a concrete right-of-way marker located at the intersection of said
Northerly right-of-way line with the Westerly right-of-way line of Metcalf Lane;
thence from said point of beginning proceed N. 87°-55’-41” W. along and with the
Southwestly line of the herein described parcel and with an existing six foot
high chain link fence, 167.45 feet to a steel rod and cap set at the
Southwesterly corner of the herein described property; thence N 25°-31’-05” W.
and continuing along and with said chain-link fence, a distance of 20.17 feet to
a steel rod and cap set on the Westerly line of the herein described parcel of
land, thence N 03°03’-47” E. along and with the Westerly line aforesaid and
continuing along and with the chain-link fence aforesaid, 471.72 feet to a steel
road and cap set, the Northwesterly corner of the subject property; thence S
86°-34’-29” E. along and with the Northerly line of said subject site, 171.66
feet to a steel rod and cap set, the Northeasterly corner of said site; thence S
02°-25’-25” W. along and with an existing six foot high chain-link fence, 485.48
feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the Office aforesaid.

Being the same property leased to Wayne Simpson and Gloria Simpson from Inez
Johnson, by unrecorded lease dated July 31, 1987, and assigned to Players
Bluegrass Downs, Inc., by Assignment of Lease dated June 13, 1994, of record in
Deed Book 805, Page 423, in the office aforesaid, and as amended by Agreement
between Inez Johnson, Wayne Simpson and Gloria Simpson, husband and wife, and
Players Bluegrass Downs, Inc., dated December 16, 1999, recorded in Deed Book
929, Page 343, all in the office aforesaid.

HARRAH’S GULF COAST (formerly known as Grand Biloxi Casino Hotel) - TIDELANDS
LEASE

Tidelands Parcel 1:

A parcel of land (submerged lands and tidelands) located in Claim Section 34,
Township 7 South, Range 9 West, City of Biloxi, Second Judicial District of
Harrison County, Mississippi; and being more particularly described as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of Oak Street with the south margin (right-of-way) of U.S.
Highway 90, also known as Beach Boulevard, said point having the following State
Plane Coordinates, N.A.D. 1983, Mississippi East Zone in feet, North 324439.35
and East 973456.36; said point also being the northwest corner of that certain
tract of land described by a Boundary Agreement and being recorded in Warranty
Deed Book 338, Pages 283-290; thence South 00 degrees 24 minutes 55 seconds East
350.00 feet along said east margin (right-of-way) of Oak Street to the Point of
Beginning, said point also being located at the southwest corner of a certain
tract of land per the aforesaid Boundary Agreement; thence southeasterly along
the southerly line of the aforesaid Boundary

 

Exhibit E - 2



--------------------------------------------------------------------------------

Agreement the following twelve courses, South 60 degrees 02 minutes 16 seconds
East 20.04 feet, South 81 degrees 37 minutes 19 seconds East 11.55 feet, South
58 degrees 56 minutes 29 seconds East 18.04 feet, South 73 degrees 16 minutes 20
seconds East 25.87 feet, South 66 degrees 03 minutes 59 seconds East 65.07 feet,
South 41 degrees 27 minutes 45 seconds East 12.31 feet, South 66 degrees 12
minutes 50 seconds East 18.62 feet, South 77 degrees 21 minutes 47 seconds East
19.55 feet, South 64 degrees 14 minutes 00 seconds East 35.62 feet, South 64
degrees 36 minutes 48 seconds East 33.61 feet, South 73 degrees 01 minutes 45
seconds East 9.53 feet, South 64 degrees 30 minutes 28 seconds East 13.99 feet;
thence South 88 degrees 36 minutes 20 seconds West 256.14 feet to a point on the
southerly projection of the east margin (right-of-way) of Oak Street; thence
North 00 degrees 24 minutes 55 seconds West 120.78 feet along said southerly
projection of the east margin (right-of-way) of Oak Street to the said Point of
Beginning. Said parcel of land (submerged lands and tidelands) contains 15,525
square feet or 0.356 acres, more or less.

Tidelands Parcel 2:

A certain parcel of land (submerged lands and tidelands) located in Claim
Section 34, Township 7 South, Range 9 West, City of Biloxi, Second Judicial
District of Harrison County, Mississippi; and being more particularly described
as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of Oak Street with the south margin (right-of-way) of U.S.
Highway 90, also known as Beach Boulevard, said point having the following State
Plane Coordinates, N.A.D. 1983, Mississippi East Zone in feet, North 324439.35
and East 973456.36; said point also being the northwest corner of that certain
tract of land described by a Boundary Agreement and being recorded in Warranty
Deed Book 338, Pages 283-290; thence easterly along said south margin (right-of-
way) of U.S. Highway 90 the following three courses, South 89 degrees 28 minutes
50 seconds East 230.94 feet, North 88 degrees 36 minutes 20 seconds East 605.66
feet, North 88 degrees 55 minutes 15 seconds East 181.31 feet to the northeast
corner of that certain tract of land per the aforesaid Boundary Agreement;
thence South 00 degrees 11 minutes 55 seconds East 427.16 feet to the Point of
Beginning, said point also being located at the most southeasterly corner of
that certain tract of land per the aforesaid Boundary Agreement; thence continue
South 00 degrees 11 minutes 55 seconds East 34.95 feet; thence South 88 degrees
36 minutes 20 seconds West 200.00 feet to a point located on the line of that
certain tract of land per the aforesaid Boundary Agreement; thence along the
line of that certain tract of land per the aforesaid Boundary agreement the
following twenty two courses, North 01 degrees 23 minutes 40 seconds West 26.00
feet, South 88 degrees 36 minutes 20 seconds West 4.98 feet, North 01 degrees 23
minutes 40 seconds West 23.20 feet, South 60 degrees 12 minutes 52 seconds East
18.40 feet; thence South 64 degrees 25 minutes 17 seconds East 17.16 feet. South
53 degrees 31 minutes 41 seconds East 6.34 feet, South 61 degrees 44 minutes 07
seconds East 12.64 feet, South 58 degrees 19 minutes 04 seconds East 10.95 feet,
South 72 degrees 15 minutes 59 seconds East 7.21 feet, North 87 degrees 19
minutes 59 seconds East 6.26 feet, North 69 degrees 43 minutes 30 seconds East
5.58 feet, North 55 degrees 09 minutes 10 seconds East 28.03 feet, North 51
degrees 12 minutes 32 seconds East 20.66 feet, North 64 degrees 38 minutes 59
seconds East 9.51 feet, North 69 degrees 37 minutes 40 seconds East 21.27 feet,
North 68 degrees 12 minutes 05 seconds East 7.38 feet, North 84 degrees 51
minutes 18 seconds East 9.84 feet, South 86 degrees 12 minutes 06 seconds East
5.33 feet, South 78 degrees 09 minutes 28 seconds East 5.62 feet, South 79
degrees 24 minutes 04 seconds East 13.16 feet, South 68 degrees 06 minutes 53
seconds East 13.84 feet, South 38 degrees 38 minutes 16 seconds East 15.61 feet
to the Point of Beginning. Said parcel of land (submerged land and tidelands)
contains 7,797 square feet or 0.179 acres, more or less.

 

Exhibit E - 3



--------------------------------------------------------------------------------

HARRAH’S GULF COAST (formerly known as Grand Biloxi Casino Hotel) - GROUND LEASE

Parcel 30 (Tax Parcel Nos. 1410I-02-032.000; 1410I-02-032.001-Vacated street;
1510L-02-136.000; 1510M-01-025.000; 1510M-01-025.003; and
1410P-01-004.000-leased portion for theatre) That certain real property situated
in Blocks 1 and 2, Summerville Addition, and other lands lying south of U.S.
Highway 90, City of Biloxi, Second Judicial District of Harrison County,
Mississippi, being described more in particular as follows, to-wit:

Beginning at an iron pipe marking the Southwest corner of the intersection of
U.S. Highway 90 and Pine Street if said were extended Southward and run S
00º11’55” E a distance of 397.19 feet along said West margin to an iron pin set
at the apparent mean high water line of the Mississippi Sound, thence run
Westerly along the meanderings of said apparent mean high water line to a point
on a timber bulkhead that lies S 83º23’05” W a distance of 283.50 feet from the
last mentioned point, thence run S 03º04’55” E along said timber bulkhead a
distance of 150.00 feet to a point, thence follow the meanderings of the
apparent mean high water line Southwesterly to a point on a timber bulkhead that
lies S 64º48’05” W a distance of 89.10 feet from the last mentioned point,
thence run S 03º16’05” W along said bulkhead a distance of 133.30 feet to a
point on a pier, thence run S 87º19’05” W along said pier a distance of 78.30
Feet to a point, thence run N 02º51’05” E along the same pier a distance of
262.80 feet to a point, thence N 89º07’55” W along the same pier a distance of
336.70 feet, thence run Northwesterly along the apparent mean high water line to
a point on the East margin of Oak Street that lies N 64º29’40” W a distance of
280.27 feet from the last mentioned point, thence run N 00º24’55” W along said
East margin a distance of 350.00 feet to an iron pipe in concrete on the South
margin of U.S. Highway 90, thence follow said South margin S 89º28’50” E a
distance of 230.94 feet to an iron pin, thence continue along said South margin
N 88º36’20” E a distance of 605.66 feet to a concrete right-of-way monument,
thence continue along said South margin N 88º55’15” E a distance of 181.31 feet
to the point of beginning, together with all riparian or other rights thereunto
appertaining. (Tax Parcel Nos. 1410P-01- 004.000, 1510M-01-025.000, &
1510M-01-025.003).

Physical address: 285 Beach Blvd, Biloxi, MS 39533

AND

All of Lots 1 through 10 inclusive, Block 2, Summerville Addition, City of
Biloxi, Second Judicial District of Harrison County, Mississippi, being
described more in particular as follows, to-wit:

Beginning at an iron pipe marking the Northwest corner of said Block 2,
Summerville Addition, and run N 89º45’15” E along the South margin of First
Street a distance of 480.00 feet to an iron pin marking the Northeast corner of
said Block 2; thence run S 00º11’55” E along the West margin of Pine Street a
distance of 365.29 feet to a point on the North margin of the North Service
Drive of U. S. Highway 90; thence run S 89º23’18” W along said North margin a
distance of 480.57 feet to the East margin of Maple Street; thence run N
00º06’40” W along the East margin of Maple Street a distance of 368.36 feet to
the point of beginning. (Tax Parcel No. 1510L-02-136.000) AND

All of Lots 3-8 inclusive, Block 1, Summerville Addition, plus the East 20 feet
of Lot 2 and the East 10 feet of Lot 9, Block 1, Summerville Addition, City of
Biloxi, Second Judicial District, Harrison County, Mississippi, being described
more in particular as follows, to-wit:

Beginning at an iron pipe marking the Northeast corner of said Block 1 and run
South 00°03’09” East along the West margin of Maple Street a distance of 366.93
feet to a point on the North margin or the North Service Drive of U.S. Highway
90; thence run Southwesterly along said North margin to a point that lies South
89°06’54” West a distance of 340.17 feet from the last mentioned point; thence
run North 00°06’31” East a distance of 171.02 feet to a point; thence run North
89°49’51” East a distance of 169.68 feet to a point; thence run North 00°03’40”
West a distance of 199.93 feet to the South margin of First Street; thence run
North 89°45’15” East along said South margin of First Street a distance of
170.00 feet to the point of beginning. (Tax Parcel No. 1410I-02- 032.000)

 

Exhibit E - 4



--------------------------------------------------------------------------------

Physical address: Beach Blvd, Biloxi, MS

AND All that part of vacated and abandoned Maple Street lying North of the South
right-of-way line of U.S. Highway 90 and South of the South line of First Street
being that portion of maple street vacated pursuant to Resolution No. 601-96 of
the City of Biloxi, located in Section 34, Township 7 South, Range 9 West, City
of Biloxi, Second Judicial District of Harrison County, Mississippi. Also known
as (Tax Parcel No. 1410I-02-032.001)

Note: Parcel No. 1510M-01-025.002 is no longer a tax parcel

HARRAH’S AIRPLANE HANGAR

That potion of the North Half (N 1⁄2) of Section 28, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, being more particularly described as
follows:

Commencing at the Center Quarter Corner (C 1⁄4) of Section 28, Township 21
South, Range 61 East, M.D.M., Clark County, Nevada; thence North 00°37’41” West,
along the East line of the Northwest Quarter (NW 1⁄4) of said Section 28, 14.05
feet to the point of beginning.

Thence North 89°21’35” West, departing said point of beginning 102.28 feet;
thence North 00°38’25” East, 215.00 feet; thence South 89°21’35” East, 450.66
feet, to the beginning of a tangent curve concave southwesterly having a radius
of 25.00 feet and a central angle of 114°00’00”; thence along the arc of said
curve to the right, a distance of 49.76 feet to a point of tangency; thence
South 24°40’16” West, 202.36 feet; thence North 89°21’35” West, 176.08 feet;
thence North 00°38’25” East, 5.00 feet; thence North 89°21’35” West, 112.72 feet
to the point of beginning.

Said legal description attached to that certain Second Amendment to Imperial
Palace Lease Agreement dated October 7, 2003

HARRAH’S COUNCIL BLUFFS

Part of accretions to Government Lots 1, 2, 3 and 4, together with riparian
rights in Section 33, part of said accretions are located in part of the
protraction of Section 32, (according to the Plat of the Original Government
Survey, said Section 32 did not exist), Township 75 North, Range 44 West of the
5th Principal Meridian, Pottawattamie County, Council Bluffs, Iowa, more
particularly described as follows:

Commencing at the Southwest corner of the Northwest Quarter of the Northwest
Quarter of said Section 33; thence North 0 degrees 24 minutes 40 seconds West
along the West line of said Northwest Quarter of the Northwest Quarter, a
distance of 291.10 feet to a point 240.00 feet normally distant Southerly from
the centerline of the Aksarben Bridge as formerly established; thence South 79
degrees 56 minutes 00 seconds West and parallel with the centerline of said
Aksarben Bridge as formerly established, a distance of 64.21 feet to a point on
the Westerly right-of-way line of the Council Bluffs Missouri River levee and
Point of Beginning; thence Southerly along the Westerly right-of-way line of
said Council Bluffs Missouri River levee with the following courses: South 18
degrees 02 minutes 16 seconds West, 249.43 feet; thence South 17 degrees 23
minutes 41 seconds West, 236.29 feet; thence South 11 degrees 50 minutes 08
seconds East, 296.56 feet; thence South 23 degrees 33 minutes 45 seconds East,
585.38 feet; thence South 27 degrees 10 minutes 18 seconds East, 1068.68 feet;
thence South 17 degrees 04 minutes 16 seconds East, 289.85 feet; thence South 16
degrees 39 minutes 05 seconds East, 523.36 feet; thence South 36 degrees 23
minutes 31 seconds East, 32.65 feet to a point on the Northerly right-of-way
line of the Union Pacific Railroad Company, said point being 150.00 feet distant
North from the centerline of said Union Pacific Railroad Company measured at
right angles thereto; thence leaving the Westerly right-of-way line of said
Council

 

Exhibit E - 5



--------------------------------------------------------------------------------

Bluffs Missouri River levee South 88 degrees 50 minutes 40 seconds West along
the Northerly right-of-way line of said Union Pacific Railroad Company and
parallel with said centerline, a distance of 377.39 feet to the top of bank of
the Missouri River; thence Northerly along said top of bank with the following
courses: North 20 degrees 33 minutes 51 seconds West, 209.65 feet; thence North
1 degree 53 minutes 51 seconds West, 141.85 feet; thence North 21 degrees 26
minutes 59 seconds West, 70.05 feet; thence North 48 degrees 45 minutes 58
seconds West, 53.20 feet; thence North 22 degrees 07 minutes 51 seconds West,
200.15 feet; thence North 27 degrees 37 minutes 58 seconds West, 119.29 feet;
thence North 34 degrees 14 minutes 25 seconds West, 70.52 feet; thence North 15
degrees 29 minutes 39 seconds West, 110.90 feet; thence North 25 degrees 39
minutes 20 seconds West, 334.98 feet; thence North 5 degrees 52 minutes 48
seconds West, 93.47 feet; thence North 7 degrees 30 minutes 55 seconds East,
62.78 feet; thence North 8 degrees 06 minutes 51 seconds West, 87.65 feet;
thence North 34 degrees 10 minutes 59 seconds West, 100.89 feet; thence North 16
degrees 18 minutes 02 seconds West, 275.25 feet; thence North 32 degrees 43
minutes 12 seconds West, 154.20 feet; thence North 18 degrees 33 minutes 34
seconds West, 220.22 feet; thence North 8 degrees 07 minutes 54 seconds East,
76.37 feet; thence North 11 degrees 46 minutes 28 seconds West, 55.22 feet;
thence North 22 degrees 29 minutes 02 seconds West, 90.48 feet; thence North 13
degrees 57 minutes 21 seconds West, 78.61 feet; thence North 21 degrees 55
minutes 58 seconds West, 510.98 feet; thence North 2 degrees 16 minutes 52
seconds East, 72.13 feet to a point 240.00 feet normally distant Southerly from
the centerline of said Aksarben Bridge as formerly established; thence leaving
said top of bank North 79 degrees 56 minutes 00 seconds East and parallel with
the centerline of Aksarben Bridge as formerly established, a distance of 528.21
feet to the Point of Beginning. The Westerly line of said parcel, being the top
of bank of the Missouri River, is subject to change due to natural causes and
may not represent the actual location of the limit of title, pursuant to
Management Agreement dated August 8, 1994, recorded September 9, 1994 in Book
95, Page 6368 and Sublease Agreement dated March 1, 1995, recorded March 10,
1995 in Book 95, Page 21438;

EXCEPT river front roadway as described in Quit Claim Deed at Book 2011, Page
5606 and as shown in Acquisition Plat recorded in Book 2011, Page 5607 and
described as follows: A parcel of land being a portion of accretions to
Government Lots 1, 2, and 3 in Section 33, Township 75 North, Range 44 West of
the 5th Principle Meridian, Council Bluffs, Pottawattamie County, Iowa, being
more fully described as follows: Commencing at the Northwest corner of said
Section 33; thence along the West line of said Section 33, South 01 degrees 35
minutes 39 seconds West, 1034.31 feet; thence South 81 degrees 54 minutes 47
seconds West, 347.63 feet to the true point of beginning, said point being on a
non-tangent curve, concave Easterly, to which point a radial line bears South 86
degrees 32 minutes 43 seconds West, 456.50 feet; thence Southerly along said
curve, through a central angle of 25 degrees 46 minutes 30 seconds, 205.36 feet
to the beginning of a reverse curve concave Westerly, having a radius of 543.50
feet; thence Southerly along said reverse curve, through a central angle of 22
degrees 45 minutes 28 seconds, 215.88 feet to a point on the Westerly
right-of-way line of the Council Bluffs Missouri River Levee; thence along said
Westerly right-of-way line the following five (5) courses: 1) South 19 degrees
22 minutes 23 seconds West, 18.95 feet; 2) South 09 degrees 51 minutes 26
seconds East, 296.56 feet; 3) South 21 degrees 35 minutes 03 seconds East,
585.38 feet; 4) South 25 degrees 11 minutes 36 seconds East, 1068.68 feet; 5)
South 15 degrees 05 minutes 34 seconds East, 44.04 feet to a point on a
non-tangent curve, concave Northeasterly, to which point a radial line bears
South 29 degrees 29 minutes 49 seconds West, 183.00 feet; thence Northwesterly
along said curve, through a central angle of 35 degrees 24 minutes 31 seconds,
113.09 feet; thence North 25 degrees 05 minutes 40 seconds West, 1560.17 feet to
the beginning of a curve, concave Easterly, having a radius of 482.50 feet;
thence Northerly along said curve, through a central angle of 19 degrees 09
minutes 21 seconds, 161.32 feet; hence North 05 degrees 56 minutes 19 seconds
West, 202.85 feet to the beginning of a curve, concave Westerly, having a radius
of 467.50 feet; thence Northerly along said curve, through a central angle of 23
degrees 17 minutes 28 seconds, 190.04 feet to the beginning of a reverse curve
concave Easterly, having a radius of 532.50 feet; thence Northerly along said
curve, through a central angle of 25 degrees 06 minutes 46 seconds, 233.39 feet;
thence North 81 degrees 54 minutes 49 seconds East, 76.21 feet to the true point
of beginning. Said parcel contains an area of 134,229 square feet (3.081 acres),
more or less.

 

Exhibit E - 6



--------------------------------------------------------------------------------

HARRAH’S METROPOLIS

TRACT 6:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11 AND SECTION 2,
TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY
OF METROPOLIS, MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING
AT A POINT IN THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE
IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER, THENCE WESTERLY ALONG THE
LOW WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE WEST LINE
OF BROADWAY STREET, EXTENDED TO THE POINT WHERE IT INTERSECTS THE LOW WATER MARK
OF THE OHIO RIVER; THENCE NORTHERLY ALONG THE WEST LINE OF BROADWAY STREET,
EXTENDED, TO THE SOUTH LINE OF FRONT STREET; THENCE EASTERLY ALONG THE SOUTH
LINE OF SAID FRONT STREET TO THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO
THE POINT WHERE IT INTERSECTS WITH THE EAST LINE OF METROPOLIS STREET; THENCE
SOUTHERLY ALONG THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO THE POINT WHERE
IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER, TO THE POINT OF BEGINNING.

TOGETHER WITH THAT PROPERTY BEING THE BED AND BOTTOM OF THE OHIO RIVER
IMMEDIATELY ADJACENT TO THE UPLANDS LOCATED IN THE CITY OF METROPOLIS, MASSAC
COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING AT THE POINT IN THE
EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS THE
LOW WATER MARK OF THE OHIO RIVER; THENCE SOUTHERLY ALONG THE EAST LINE OF
METROPOLIS STREET TO THE POINT IN THE OHIO RIVER WHERE IT INTERSECTS THE
ILLINOIS/KENTUCKY STATE LINE; THENCE WESTERLY ALONG THE ILLINOIS/KENTUCKY STATE
LINE TO THE POINT WHERE IT INTERSECTS THE WEST LINE OF BROADWAY STREET,
EXTENDED, AT THE POINT WHERE IT INTERSECTS THE

 

Exhibit E - 7



--------------------------------------------------------------------------------

ILLINOIS/KENTUCKY STATE LINE; THENCE NORTHERLY ALONG THE WEST LINE OF BROADWAY
STREET TO THE POINT IN THE WEST LINE OF BROADWAY STREET, EXTENDED, AT THE POINT
WHERE IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG
THE LOW WATER MARK OF THE OHIO RIVER, TO THE POINT OF BEGINNING.

ALSO BEING FURTHER DESCRIBED AS:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11, TOWNSHIP 16 SOUTH
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN, SITUATED IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, AS SHOWN ON PLAT RECORDED IN DEED BOOK N,
PAGE 375, IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY DESCRIBED
AS FOLLOWS: BEGINNING AT A POINT LOCATED AT THE INTERSECTION OF THE EAST RIGHT
OF WAY LINE OF METROPOLIS STREET EXTENDED AND THE PROPOSED SOUTH LINE OF FRONT
STREET, SAID POINT BEING 55 FEET FROM THE INTERSECTION OF THE EAST RIGHT OF WAY
LINE OF METROPOLIS STREET AND THE NORTH RIGHT OF WAY LINE OF FRONT STREET;
THENCE ALONG THE EAST LINE OF METROPOLIS STREET EXTENDED SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST, 559.55 FEET TO THE STATE LINE DIVIDING ILLINOIS AND
KENTUCKY, SAID STATE LINE BASED UPON U.S. SUPREME COURT CASE “ILLINOIS V.
KENTUCKY, NO. 106 ORIGINAL” WITH FINAL DECREE ENTERED ON DECEMBER 2, 1994;
THENCE ALONG SAID STATE LINE THE FOLLOWING 30 CALLS: NORTH 62 DEGREES 15 MINUTES
33 SECONDS WEST, 29.38 FEET; NORTH 59 DEGREES 03 MINUTES 18 SECONDS WEST, 78.88
FEET; NORTH 66 DEGREES 32 MINUTES 08 SECONDS WEST, 33.40 FEET; NORTH 56 DEGREES
02 MINUTES 07 SECONDS WEST, 69.41 FEET; NORTH 51 DEGREES 31 MINUTES 59 SECONDS
WEST, 65.88 FEET; NORTH 54 DEGREES 59 MINUTES 52 SECONDS WEST, 77.88 FEET; NORTH
56 DEGREES 01 MINUTES 50 SECONDS WEST, 34.70 FEET; NORTH 55 DEGREES 49 MINUTES
17 SECONDS WEST, 62.14 FEET; NORTH 55 DEGREES 05 MINUTES 08 SECONDS WEST, 67.76
FEET; NORTH 53 DEGREES 27 MINUTES 45 SECONDS WEST, 58.96 FEET; NORTH 56 DEGREES
01 MINUTES 56 SECONDS WEST, 104.13 FEET; NORTH 62 DEGREES 01 MINUTES 40 SECONDS
WEST, 69.57 FEET; NORTH 70 DEGREES 19 MINUTES 24 SECONDS WEST, 38.97 FEET; NORTH
48 DEGREES 25 MINUTES 01 SECONDS WEST, 44.25 FEET; NORTH 62 DEGREES 30 MINUTES
34 SECONDS WEST, 62.30 FEET; NORTH 57 DEGREES 52 MINUTES 50 SECONDS WEST, 65.47
FEET; NORTH 46 DEGREES 34 MINUTES 06 SECONDS WEST, 68.47 FEET; NORTH 45 DEGREES
47 MINUTES 17 SECONDS WEST, 54.49 FEET; NORTH 53 DEGREES 41 MINUTES 19 SECONDS
WEST, 66.89 FEET; NORTH 64 DEGREES 12 MINUTES 40 SECONDS WEST, 47.88 FEET; NORTH
57 DEGREES 26 MINUTES 17 SECONDS WEST, 104.53 FEET; NORTH 58 DEGREES 32 MINUTES
43 SECONDS WEST, 139.93 FEET; NORTH 48 DEGREES 32 MINUTES 35 SECONDS WEST,
120.37 FEET;NORTH 51 DEGREES 34 MINUTES 37 SECONDS WEST, 59.33 FEET; NORTH 50
DEGREES 23 MINUTES 14 SECONDS WEST, 31.18 FEET; NORTH 48 DEGREES 32 MINUTES 11
SECONDS WEST, 60.18 FEET; NORTH 43 DEGREES 45 MINUTES 32 SECONDS WEST, 63.33
FEET; NORTH 52 DEGREES 27 MINUTES 33 SECONDS WEST, 60.46 FEET; NORTH 48 DEGREES
43 MINUTES 04 SECONDS WEST, 28.03 FEET; NORTH 55 DEGREES 33 MINUTES 40 SECONDS
WEST, 21.14 FEET TO A POINT ON THE WEST LINE OF BROADWAY STREET EXTENDED; THENCE
LEAVING SAID STATE LINE AND ALONG THE WEST LINE OF BROADWAY STREET EXTENDED,
NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST 275.84 FEET TO A HALF INCH REBAR
WITH PLASTIC CAP SET; THENCE CONTINUING ALONG SAID WEST LINE OF BROADWAY STREET
EXTENDED, NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST, 273.56 FEET TO

 

Exhibit E - 8



--------------------------------------------------------------------------------

A HALF INCH REBAR WITH PLASTIC CAP SET ON THE PROPOSED SOUTH LINE OF FRONT
STREET, SAID REBAR LOCATED 55 FEET FROM THE INTERSECTION OF THE WEST RIGHT OF
WAY LINE OF BROADWAY STREET AND THE NORTH RIGHT OF WAY LINE OF FRONT STREET;
THENCE ALONG THE PROPOSED SOUTH LINE OF FRONT STREET, SOUTH 55 DEGREES 12
MINUTES 14 SECONDS EAST, 1879.91 FEET TO THE POINT OF BEGINNING.

TRACT 7:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE (SAID LEASEHOLD ESTATE BEING DEFINED AS THE RIGHT OF POSSESSION
GRANTED IN THE LEASE FOR THE LEASE TERM), CREATED BY THE INSTRUMENT HEREIN
REFERRED TO AS THE LEASE (SECOND LANDING LEASE), EXECUTED BY CITY OF METROPOLIS,
AS LESSOR, AND SOUTHERN ILLINOIS RIVERBOAT CASINO CRUISES, INC., AS LESSEE,
DATED OCTOBER 1, 2015 FOR A PERIOD OF TEN (10) YEARS WITH TWO (2) OPTIONS TO
RENEW FOR A PERIOD OF FIVE (5) YEARS EACH AND APPROVED BY ORDINANCE 2015-17 ON
SEPTEMBER 14, 2015 BY THE CITY OF METROPOLIS FILED SEPTEMBER 18, 2017 IN BOOK
879, PAGES 952-971 IN THE MASSAC COUNTY RECORDER’S OFFICE WHICH LEASE DEMISES
THE FOLLOWING DESCRIBED LAND:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11, TOWNSHIP 16 SOUTH,
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY OF METROPOLIS,
MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN
THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS
THE MODERN LOW WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG THE SAID LOW
WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE EAST LINE OF
GIRARD STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS THE SAID MODERN LOW
WATER MARK ON THE OHIO RIVER; THENCE NORTHERLY ALONG THE EAST LINE OF GIRARD
STREET, EXTENDED, TO THE SOUTH R.O.W. LINE OF FRONT STREET; THENCE WESTERLY
ALONG THE SOUTH R.O.W. LINE OF SAID FRONT STREET TO THE EAST LINE OF METROPOLIS
STREET AT THE POINT WHERE IT INTERSECTS WITH THE EAST LINE OF METROPOLIS STREET;
THENCE SOUTHERLY ALONG THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO THE
POINT WHERE IT INTERSECTS THE MODERN LOW WATER MARK OF THE OHIO RIVER, BEING THE
POINT OF BEGINNING.

TRACT 8:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

LOTS 28 AND 466 IN BLOCK NO. 4, OF THE ORIGINAL PLAT OF THE CITY OF METROPOLIS,
ILLINOIS.

 

Exhibit E - 9



--------------------------------------------------------------------------------

TRACT 9:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE-HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF
FRONT STREET INTERSECTS THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF MARKET STREET,
SAID POINT BEING THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4, THENCE FROM
SAID POINT OF BEGINNING PROCEED SOUTH 55 DEGREES 12 MINUTES 14 SECONDS EAST WITH
THE NORTHEASTERLY RIGHT OF WAY LINE OF FRONT STREET 359.98 FEET TO THE POINT OF
INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET AT THE
SOUTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST WITH A PROJECTION OF SAID NORTHWESTERLY RIGHT OF WAY
LINE 55.00 FEET TO THE INTERSECTION WITH THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FRONT STREET, SAID SOUTHWESTERLY RIGHT OF WAY LINE BEING REFERRED TO AS
“PROPOSED SOUTH LINE OF FRONT STREET” AS CITED IN THE BOUNDARY LOCATION
AGREEMENT BETWEEN THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS RIVERBOAT/CASINO
CRUISES, INC. OF RECORD IN VOLUME 535, PAGES 42 THROUGH 46 OF THE MASSAC COUNTY
RECORDER’S OFFICE; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND
WITH SAID SOUTHWESTERLY LINE 359.98 FEET TO THE INTERSECTION WITH THE
SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET IF PROJECTED IN A SOUTHWESTERLY
DIRECTION FROM THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE NORTH
34 DEGREES 47 MINUTES 46 SECONDS EAST ALONG AND WITH SAID PROJECTED LINE 55.00
FEET TO THE POINT OF BEGINNING. A/K/A PORTION OF VACATED FRONT STREET BETWEEN
MARKET AND FERRY STREETS;

 

Exhibit E - 10



--------------------------------------------------------------------------------

TRACT 10:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS:THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FIRST STREET INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET,
SAID POINT BEING THE NORTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE FROM
SAID POINT OF BEGINNING PROCEED NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST WITH
THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET, IF PROJECTED, 70.00 FEET
TO THE POINT OF INTERSECTION WITH THE NORTHEASTERLY RIGHT OF WAY LINE OF FIRST
STREET AT THE WESTERLY MOST CORNER OF BLOCK 11 AFORESAID; THENCE SOUTH 55
DEGREES 12 MINUTES 14 SECONDS EAST ALONG AND WITH SAID NORTHEASTERLY RIGHT OF
WAY LINE, THE SAME BEING THE SOUTHWESTERLY LINE OF SAID BLOCK 11, A DISTANCE OF
359.98 FEET TO THE POINT OF INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY
LINE OF FERRY STREET AT THE SOUTHERLY MOST CORNER OF SAID BLOCK 11; THENCE SOUTH
34 DEGREES 47 MINUTES 46 SECONDS WEST ALONG AND WITH A PROJECTION OF THE
NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET, 70.00 FEET TO THE SOUTHWESTERLY
RIGHT OF WAY LINE OF FIRST STREET AT THE EASTERLY MOST CORNER OF BLOCK 4
AFORESAID; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND WITH
SAID RIGHT OF WAY LINE, 359.98 FEET TO THE POINT OF BEGINNING. A/K/A PORTION OF
VACATED FIRST STREET BETWEEN MARKET AND FERRY STREETS;

 

Exhibit E - 11



--------------------------------------------------------------------------------

AND

THE ENTIRE SOUTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY:

PORTION OF FRONT STREET RIGHT-OF-WAY BETWEEN FERRY STREET AND METROPOLIS STREET
TO BE CLOSED AND VACATED. BEING A PORTION OF THE FRONT STREET RIGHT-OF-WAY
LOCATED EAST OF FERRY STREET AND WEST OF METROPOLIS STREET IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL
SECTION 11, TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN,
SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A STEEL ROD, ONE-HALF INCH IN DIAMETER, TWENTY-FOUR INCHES LONG
WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS L.R.L.S. 2651” SET AT THE
SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3 OF THE PLAT OF METROPOLIS CITY
OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378 OF THE MASSAC COUNTY CLERK’S
OFFICE, SAID POINT BEING LOCATED AT THE SOUTHWESTERLY CORNER OF DOROTHY MILLER
PARK WHERE THE EASTERLY RIGHT-OF-WAY LINE OF FERRY STREET INTERSECTS THE
NORTHERLY RIGHT-OF-WAY LINE OF FRONT STREET; THENCE FROM SAID POINT OF BEGINNING
PROCEED S. 55 DEGREES 12’14” E. ALONG AND WITH THE SOUTHERLY LINE OF THE
AFORESAID BLOCK NO. 3 AND THE NORTHERLY LINE OF SAID FRONT STREET, 359.97 FEET
TO A MAGNETIC NAIL SET NEAR THE BACK OF A CONCRETE WALK AT THE SOUTHEASTERLY
CORNER OF SAID DOROTHY MILLER PARK, SAID NAIL BEING LOCATED AT THE SOUTHEASTERLY
CORNER OF LOT NO. 19, BLOCK NO. 3 OF THE AFORESAID PLAT OF METROPOLIS CITY AND
ON THE WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS STREET; THENCE PROCEED S. 34
DEGREES 47’46” W, ALONG AND WITH THE PROJECTED WESTERLY RIGHT-OF-WAY LINE OF
SAID METROPOLIS STREET 55.00 FEET TO A MAGNETIC NAIL WITH A YELLOW PLASTIC CAP
STAMPED “FMT ENGRS I.L.R.S. 2651” SET ON THE NORTHERLY LINE OF TRACT 9 AS
DESCRIBED IN BOUNDARY LOCATION AGREEMENT BETWEEN THE CITY OF METROPOLIS AND
SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES, INC., RECORDED IN VOLUME 535 AT
PAGES 41 THROUGH 46 OF RECORDS IN THE MASSAC COUNTY CLERK’S OFFICE, SAID MARKER
ALSO BEING LOCATED ON THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID FRONT STREET;
THENCE PROCEED N. 55 DEGREES 12’14” W. ALONG AND WITH SAID RIGHT-OF-WAY LINE AND
THE LINE OF SAID TRACT 9, A DISTANCE OF 359.97 FEET TO A MAGNETIC NAIL WITH A
YELLOW PLASTIC CAP AS HERETOFORE DESCRIBED SET AT THE INTERSECTION WITH THE
PROJECTED EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID FERRY STREET; THENCE
PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID PROJECTED LINE, 55.00 FEET
TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED PROPERTY.

HARVEY’S LAKE TAHOE (NEVADA)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DOUGLAS, STATE OF
NEVADA AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 10 East, MDB&M, Douglas County, Nevada, being more particularly described
as follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line at U.S. Highway 50;

 

Exhibit E - 12



--------------------------------------------------------------------------------

Thence N. 48°42’34” W., 990.12 feet along the California-Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 117.90 feet along the California-Nevada state line;

Thence N. 30°18’30” E., 172.01 feet;

Thence N. 70°15’01” W., 157.23 feet;

Thence N. 29°43’25” W., 86.29 feet;

Thence N. 00°50’44” E., 33.27 feet;

Thence N. 62°26’55” W., 72.14 feet to a point on the Easterly right-of-way line
of Stateline Loop Road;

Thence N. 23°57’13” E., 121.09 feet along said Easterly right-of-way line;

Thence along said Easterly right-of-way line 144.33 feet along the arc of a
curve to the right having a central angle of 07°04’04” and a radius of 1170.00
feet (chord bears N. 27°29’15” E., 144.24 feet);

Thence S. 62°03’50” E., 1396.61 feet to a point on the Westerly right-of-way
line of U.S. Highway 50;

Thence S. 27°57’22” W., 296.01 feet along the Westerly right-of-way of U.S.
Highway 50;

Thence N. 62°02’38” W., 289.93 feet;

Thence N. 80°14-14” W., 709.00 feet to the POINT OF BEGINNING

Document No. 434235 is provided pursuant to the requirements of Section 6.NRS
111.312.

PARCEL 2:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., Douglas County, Nevada, being more particularly
described us follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line of U.S. Highway 50;

Thence N. 48°42’34” W., 1108.02 feet along the California -Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 306.26 feet along the California-Nevada state line to a
point on the Easterly right-or-way line of Stateline Loop Road;

Thence N. 23°57’13” E., 154.41 feet along the Easterly right-of-way line of
Stateline Loop Road;

Thence S. 62°26’55” E., 72.14 feet;

Thence S. 00°50’44” W., 33.27 feet;

Thence S. 29°43’25” E., 86.29 feet;

 

Exhibit E - 13



--------------------------------------------------------------------------------

Thence S. 70°15’01” E., 157.23 feet;

Thence S. 30°18’30” W., 172.01 feet to the POINT OF BEGINNING.

Document No. 434233 is provided pursuant to the requirements of Section 6.NRS
111.312.

The above Parcel 1 and 2 is also described as a whole parcel by that certain
legal description contained in the Boundary Line Adjustment Grant Bargain, Sale
Deed recorded March 8, 2013 as Document No. 819513 as follows:

A parcel of land located within Section 27, Township 13 North, Range 18 East,
M.D.B.&M., Douglas County, Nevada, being more particularly described as follows:

BEGINNING at a point being the intersection the Easterly right-of-way line of
Lake Parkway and the California-Nevada State Line which bears S. 50°37’18” W.,
3759.09 feet from the Northeast corner of said Section 27;

Thence N. 23°59’13” E., along said Easterly right-of-way line, 275.26 feet;

Thence, continuing along said Easterly right-of-way line, 144.26 feet along the
arc of a curve to the right having a central angle of 07°03’ 51” and a radius of
1,170.00 feet, (chord bears N. 27°31’09” E., 144.16 feet);

Thence S. 62°01 ‘24” E., 293.17 to a brass cap at the Southwesterly corner of
the 20.836 acre Park Cattle Company parcel as shown on the Record of Survey
Supporting a Boundary Line Adjustment for Park Cattle Co., Document No. 274260,
of the Douglas County Recorder’s office;

Thence S. 62°01’24” E., along the Southwesterly line of said parcel, 1105.54 to
the Northwesterly right-of-way line of U.S. Highway 50;

Thence S. 27°59’57” W., along said right-of-way line, 296.01 feet to the
Northeasterly corner of the Harvey’s Tahoe Management Company, Inc. parcel as
described in the deed, Document No. 723806, of the Douglas County Recorder’s
office;

Thence along the Northerly line of said Harvey’s parcel the following four
courses;

N. 62°00’03” W., 289.93 feet;

N. 80°11’39” W., 613.21 feet;

S. 48°39’46” E., 11.05 feet;

N. 80°11’39” W., 95.61 feet to a point on the California-Nevada State Line;

Thence N. 48°39’46” W., along said State Line, 12.93 feet to a G.L.O. brass cap
State Line monument as shown on said Record of Survey, Document No. 274260;

Thence N. 48°42’34” W., continuing along said State Line, 424.48 feet to the
POINT OF BEGINNING.

 

Exhibit E - 14



--------------------------------------------------------------------------------

Said land is also shown on the Record of Survey to Support a Boundary Line
Adjustment for Edgewood Companies, F.K.A. Park Cattle Company, according to the
map thereof, filed in the office of the County Recorder of Douglas County, State
of Nevada on March 8, 2013, in Book 313, Page 1687, as File No. 819512, Official
Records.

APN: 1318-27-001-013

Document No. 819513 is provided pursuant to the requirements of Section 6.NRS
111.312.

HARVEY’S LAKE TAHOE (CALIFORNIA)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SOUTH LAKE TAHOE,
COUNTY OF EL DORADO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., El Dorado County, California, being more particularly
described as follows:

Commencing at a point lying at the intersection of the California-Nevada State
Line and the westerly right of way line of U.S. Highway 50; Thence North 48° 42’
34” West, 1104.38 feet along the California-Nevada State Line to the point of
beginning; thence South 88° 32’ 23” West, 290.89 feet along the Northerly right
of way line of Stateline Avenue; thence along the Easterly right of way line of
Stateline Loop Road, 37.84 feet along the arc of a curve to the right having a
central angle of 108° 24’ 37” and a radius of 20.00 feet (chord bears North 37°
15’ 44” West, 32.44 feet); thence continuing along the Easterly right of way
line of Stateline Loop Road, 75.86 feet along the arc of a non-tangent compound
curve having a central angle of 07° 00’ 36” and a radius of 620.00 feet (chord
bears North 20° 26’ 55” East, 75.81 feet); thence North 23° 57’ 13” East, 125.90
feet to a point on the California-Nevada State Line; thence departing said
Easterly right of way line of Stateline Loop Road, South 48° 42’ 34” East,
309.89 feet along the California-Nevada State Line to the point of beginning.

HORSESHOE BOSSIER - WATER BOTTOM

TRACT 3: (APN: N/A)

PROPERTY “Z”

Fee Simple: State of Louisiana, State Land Office

Leasehold: Horseshoe Entertainment

That certain leasehold estate created by the Lease affecting the following
described property:

A tract of land located adjacent to Section 29, 30 and 32, Township 18 North,
Range 13 West, Bossier City, Bossier Parish, Louisiana, being more fully
described as follows:

Commencing at the Southwest corner of Lot 81, of the Corrected Map of East
Shreveport Subdivision, as recorded in Book 60, page 17 of the Records of
Bossier Parish, Louisiana; run thence along the line which is an extension of
the Northerly right of way line of Rush Street South 50°23’52” West a distance
of 46.12 feet to a point on the Westerly toe of the Levee; run thence along said
toe South 50°18’57” East a distance of 555.42 feet to a point on the Northerly
right of way line of the East approach to the Traffic Street Bridge as recorded
in Book 35, page 169 of the Records of Bossier Parish, Louisiana; run thence
along said Northerly right of way line South 49°05’52” West a distance of 563.81
feet to a point on the Easterly Bank of Red River; run thence along said bank
the following courses and distances: North 24°04’48” West a distance of 121.67
feet; North 21°19’14” West a distance of 100.63 feet; North 17°23’06” East a
distance of 22.62 feet; thence leaving said bank run South 62°39’42” West a
distance of 65.10 feet more or less to the mean low water level of Red River,
SAID POINT BEING THE POINT OF BEGINNING of tract herein described:

 

Exhibit E - 15



--------------------------------------------------------------------------------

Continue thence South 62°39’42” West a distance of 163.93 feet into Red River;
run thence North 27°49’38” West a distance of 400.00 feet; run thence North
62°39’42” East a distance of 193.18 feet more or less to the mean low water
level of the River; run thence with the mean low water level South 27°20’18”
East a distance of 370.60 feet more or less and South 13°58’04” West a distance
of 39.13 feet more or less to the Point of Beginning of tract, containing 1.75
acres, more or less.

HORSESHOE BOSSIER - BONOMO

TRACT 2: (APN: 124188)

 

Fee Simple:    Bonomo Investment Company, LLC & except as to the West 30 feet of
the East 40 feet of Lot 41 which is vested in Johnny Bonomo, Jr. and Mary
Cordaro Bonomo Leasehold:    Horseshoe Entertainment

Lease affecting Lots 37, 38, 39, and the East 55 feet of Lot 40, and the East 40
feet of Lot 41, Corrected Map of East Shreveport, a subdivision of the City of
Bossier City, as per plat recorded in Book 60, page 17 of the Conveyance Records
of Bossier Parish, Louisiana.

HORSESHOE HAMMOND - NATIONAL RAILROAD

Parcel 1:

All of that certain premises as demised and depicted on an Exhibit to that
Memorandum of Lease by and between National Railroad Passenger Corporation
(Landlord) and Horseshoe Hammond, LLC (Tenant) dated _______ __, 2017, defined
as being a 78,805 S.F./1.809 acre leased area and also a leased 25’
non-exclusive roadway, being a portion of that parcel described herein below:

ALL THAT PARCEL of land situate in the City of Hammond, County of Lake and State
of Indiana, being part of Section 6, Township 37 North, Range 9 West, of the
Second Principal Meridian, bounded and described according to a plan of survey
made by Plumb, Tuckett and Hubbard, Inc., Consulting Engineers, dated
November 8, 1978, as follows, viz: COMMENCING at the Southwest corner of said
Section 6; thence extending North 0 degrees 41 minutes 54 seconds East, along
the West line of said Section 6, said West line being coincident with the
centerline of Calumet Avenue, 3,406.41 feet to a P.K. nail marking the true
point of beginning for the parcel of land being described; EXTENDING from said
true point of beginning the following five courses and distances: (1) North 0
degrees 41 minutes 54 seconds East, continuing along said West line of Section 6
and centerline of Calumet Avenue, 168.76 feet to a P.K. nail in the
southwesterly line of land now or formerly of Baltimore and Ohio Railroad;
thence (2) Southeastwardly, by said last mentioned land, on a curve to the left
having a radius of 11,277.44 feet, the chord of which bears South 50 degrees 40
minutes 32 seconds East, for a length of 914.78 feet, the arc distance of 915.03
feet to a point of tangent marked by an iron pin; thence (3) South 53 degrees 00
minutes East, still by the last mentioned land, 328.30 feet to a P.K. nail in
the centerline of Lake Avenue; thence (4) South 0 degrees 42 minutes 48 seconds
West, along said centerline of Lake Avenue, 220.32 feet to a P.K. nail; thence
(5) North 49 degrees 27 minutes 36 seconds West, 1275.61 feet to the place of
beginning. CONTAINING 178,997.73 square feet, more or less, or 4.109 acres, more
or less.

 

Exhibit E - 16



--------------------------------------------------------------------------------

HORSESHOE HAMMOND - WATERWORKS

PARCEL 4: (1001 Calumet Avenue)

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, said point of curvature being South
35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency being North
67 degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 15.67 feet to the POINT OF BEGINNING
of this centerline description; thence North 36 degrees 06 minutes 20 seconds
East 254.64 feet to the point of curvature of a curve left, said point of
curvature being South 53 degrees 53 minutes 40 seconds East 40.00 feet from the
radius point of said curve; thence Northeasterly, Northerly, and Northwesterly
63.49 feet along said curve to its point of tangency, said point of tangency
being North 35 degrees 09 minutes 56 seconds East 40.00 feet from the radius
point of said curve; thence North 54 degrees 50 minutes 04 seconds West 117.95
feet to the point of curvature of a curve to the right, said point of curvature
being South 35 degrees 09 minutes 56 seconds West 40.00 feet from the radius
point of said curve; thence Northwesterly, Northerly, and Northeasterly 60.84
feet along said curve to its point of tangency, said point of tangency being
North 57 degrees 40 minutes 52 seconds West 40.00 feet from the radius point of
said curve; thence North 32 degrees 19 minutes 08 seconds East 330.68 feet to
the point of curvature of a curve to the left, said point of curvature being
South 57 degrees 40 minutes 52 seconds East 40.00 feet from the radius point of
said curve; thence Northeasterly, Northerly and Northwesterly 60.76 feet along
said curve to its point of tangency, said point of tangency being North 35
degrees 17 minutes 10 seconds East 40.00 feet from the radius point of said
curve; thence North 54 degrees 42 minutes 50 seconds West 227.88 feet to the
terminus of this centerline description.

HORSESHOE HAMMOND - CITY OF HAMMOND, DEPARTMENT OF REDEVELOPMENT

PARCEL 2: (825 Empress Drive)

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West
located in North Township, Lake County, Indiana, being bounded as follows:

 

Exhibit E - 17



--------------------------------------------------------------------------------

Commencing at the Southeast Corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.77
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 17.84 feet to the Point of Beginning of this
description; thence North 35 degrees 17 minutes 10 seconds East 813.45 feet;
thence North 79 degrees 22 minutes 58 seconds East 71.38 feet; thence South 54
degrees 36 minutes 55 seconds East 100.48 feet; thence South 35 degrees 23
minutes 05 seconds West 90.00 feet; thence North 54 degrees 36 minutes 55
seconds West 110.00 feet; thence South 35 degrees 17 minutes 10 seconds West
780.38 feet; thence North 46 degrees 40 minutes 28 seconds West 40.40 feet to
the Point of Beginning.

PARCEL 3: (1001 Calumet Avenue)

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.76
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 831.29 feet; thence North 79 degrees 22 minutes 58
seconds East 71.38 feet; thence South 54 degrees 36 minutes 55 seconds East
100.48 feet to the Point of Beginning of this description; thence continuing
South 54 degrees 36 minutes 55 seconds East 146.67 feet; thence South 35 degrees
16 minutes 41 seconds West 523.46 feet; thence North 54 degrees 35 minutes 11
seconds West 236.35 feet; thence South 35 degrees 15 minutes 53 seconds West
349.92 feet; thence North 46 degrees 40 minutes 28 seconds West 20.88 feet;
thence North 35 degrees 17 minutes 10 seconds East 780.38 feet; thence South 54
degrees 36 minutes 55 seconds East 110.00 feet; thence North 35 degrees 23
minutes 05 seconds East 90.00 feet to the Point of Beginning.

PARCEL 5: (1002 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minutes 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right, said
point of curvature being North 36 degrees 00 minutes 00 seconds West 326.48 feet
from the radius point of said curve; thence northeasterly and

 

Exhibit E - 18



--------------------------------------------------------------------------------

easterly 176.71 feet along said curve to a point being North 04 degrees 59
minutes 19 seconds West 326.48 feet from the radius point of said curve and to
the Point of Beginning of this description; thence North 48 degrees 49 minutes
21 seconds East 35.00 feet; thence South 41 degrees 10 minutes 39 seconds East
625.56 feet; thence South 41 degrees 14 minutes 09 seconds East 34.87 feet to a
point on a non-tangent curve concave to the northeast (said curve hereinafter
referred to as “Curve #1”), said point of curvature being South 48 degrees 38
minutes 51 seconds West 5,682.15 feet from the radius point of said curve;
thence southeasterly 150.03 feet along Curve #1 to a point being South 47
degrees 08 minutes 05 seconds West 5,682.15 feet from the radius point of Curve
#1; thence North 48 degrees 45 minutes 56 seconds East 96.78 feet; thence South
41 degrees 14 minutes 04 seconds East 100.00 feet; thence South 48 degrees 45
minutes 56 seconds West 128.09 feet to a point on a non-tangent curve concave to
the northeast (said curve is concentric with Curve #1), said point being South
46 degrees 08 minutes 30 seconds West 5,717.15 feet from the radius point of
said curve; thence North 41 degrees 14 minutes 09 seconds West 34.96 feet;
thence North 41 degrees 10 minutes 39 seconds West 625.58 feet to the Point of
Beginning.

PARCEL 6: (1001 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right, said
point of curvature being North 36 degrees 00 minutes 00 seconds West 326.48 feet
from the radius point of said curve; thence northeasterly and easterly 118.22
feet along said curve to the southwestern boundary of the 21.255 acre tract of
land described in the Quitclaim Deed recorded as instrument #91018107 on
April 17, 1991, in the Office of the Recorder of Lake County, Indiana, said
point being North 15 degrees 15 minutes 10 seconds West 326.48 feet from the
radius point of said curve, the next seven (7) courses are along the boundary of
said 21.255 acre tract of land; 1)thence North 41 degrees 15 minutes 08 seconds
West 1,700.29 feet to the Point of Beginning of this description; 2) thence
North 41 degrees 15 minutes 08 seconds West 1,539.62 feet to the point of
curvature of a curve to the right, said point of curvature being South 48
degrees 44 minutes 52 seconds West 24,828.52 feet from the radius point of said
curve; 3) thence northwesterly 281.79 feet along said curve to its point of
tangency, said point of tangency being South 49 degrees 23 minutes 53 seconds
West 24,828.52 feet from the radius point of said curve; 4) thence North 40
degrees 36 minutes 07 seconds West 1,474.75 feet to the Indiana/Illinois State
Line; 5) thence North 00 degrees 52 minutes 04 seconds West 138.52 feet along
the Indiana/Illinois State Line; 6) thence South 48 degrees 50 minutes 29
seconds East 279.19 feet; 7) thence South 41 degrees 14 minutes 04 seconds East
2,051.13 feet to the northwestern corner of the tract of land described in the
Quitclaim Deed recorded in Deed Record 1219, page 31, on November 5, 1962, in
said Recorder’s Office, said corner being on “Eggers Fence Line”; thence South
87 degrees 40 minutes 04 seconds East 11.27 feet along the northern boundary of
said tract of land which is also along “Eggers Fence Line”; thence South 41
degrees 12 minutes 09 seconds East 139.21 feet; thence South 40 degrees 14
minutes 07 seconds East 154.35 feet to a point on a non-tangent curve concave to
the southwest, said point being North 51 degrees 42 minutes 18 seconds East
1,514.88 feet from the radius point of said curve; thence southeasterly 141.95
feet along said curve to a point being North 57 degrees 04 minutes 25

 

Exhibit E - 19



--------------------------------------------------------------------------------

seconds East 1,514.88 feet from the radius point of said curve; thence South 30
degrees 59 minutes 10 seconds East 154.35 feet; thence South 30 degrees 01
minute 09 seconds East 186.88 feet; thence South 30 degrees 59 minutes 24
seconds East 155.62 feet to a point on a non-tangent curve concave to the
northeast, said point being South 57 degrees 04 minutes 25 seconds West 1,539.88
feet from the radius point of said curve; thence southeasterly 143.63 feet to a
point being South 51 degrees 43 minutes 47 seconds West 1,539.88 feet from the
radius point of said curve; thence South 48 degrees 44 minutes 52 seconds West
29.89 feet to the Point of Beginning;

ALSO, a part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right (said
curve hereinafter referred to as “Curve #1), said point of curvature being North
36 degrees 00 minutes 00 seconds West 326.48 feet from the radius point of Curve
#1; thence northeasterly and easterly 176.71 feet along Curve #1 to a point
being North 04 degrees 59 minutes 19 seconds West 326.48 feet from the radius
point of Curve #1 and to the Point of Beginning of this description; thence
North 41 degrees 10 minutes 39 seconds West 1,372.17 feet to the point of
curvature of a curve to the right, said point of curvature being South 48
degrees 49 minutes 21 seconds West 474.78 feet from the radius point of said
curve; thence northwesterly 58.94 feet along said curve to its point of
tangency, said point of tangency being South 55 degrees 56 minutes 06 seconds
West 474.78 feet from the radius point of said curve; thence North 34 degrees 03
minutes 54 seconds West 45.58 feet to point of curvature of curve to the left,
said point of curvature being North 55 degrees 56 minutes 06 seconds East 729.28
feet from the radius point of said curve; thence northwesterly 90.62 feet along
said curve to its point of tangency, said point of tangency being North 48
degrees 48 minutes 55 seconds East 729.28 feet from the radius point of said
curve; thence North 41 degrees 11 minutes 05 seconds West 8.90 feet; thence
North 40 degrees 12 minutes 29 seconds West 154.34 feet to a point on a
nontangent curve concave to the northeast, said point being South 51 degrees 45
minutes 03 seconds West 1,500.05 feet from the radius point of said curve;
thence northwesterly 138.44 feet along said curve to a point being South 57
degrees 02 minutes 18 seconds West 1,500.05 feet from the radius point of said
curve; thence North 31 degrees 00 minutes 10 seconds West 154.34 feet; thence
North 30 degrees 01 minute 34 seconds West 170.82 feet to the point of curvature
of a curve to the right, said point of curvature being South 59 degrees 58
minutes 26 seconds West 1,420.19 feet from the radius point of said curve;
thence northwesterly and northerly 273.83 feet along said curve to its point of
tangency, said point of tangency being South 71 degrees 01 minute 16 seconds
West 1,420.10 feet from the radius point of said curve; thence North 18 degrees
58 minutes 44 seconds West 56.31 feet to a point on the northwesterly extension
of the southwestern boundary of the 16.039 acre tract of land described in the
Warranty Deed recorded in Deed Record 1218, page 592, on November 9, 1962, in
the Office of the Recorder of Lake County, Indiana; thence South 41 degrees 14
minutes 04 seconds East 2,501.08 feet along the northwesterly extension of the
southwestern boundary of said 16.039 acre tract of land and along the
southwestern boundary of said 16.039 acre tract of land to a point being North
48 degrees 49 minutes 21 seconds East of the point of beginning; thence South 48
degrees 49 minutes 21 seconds West 193.47 feet to the Point of Beginning.

 

Exhibit E - 20



--------------------------------------------------------------------------------

EXCEPTING AND EXCLUDING the following from the above-described parcels:

A parcel of real estate that is two hundred (200) feet wide (measured from east
to west) and fifty (50) feet in depth (measured from north to south) and located
in the northeasternmost corner of the above-described parcels.

PARCEL 7:

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, and to the point of beginning of this
description, said point of curvature being South 35 degrees 07 minutes 27
seconds West 55.00 feet from the radius point of said curve; thence
Southeasterly, Easterly, Northeasterly, Northerly, and Northwesterly 142.07 feet
along said curve to its point of tangency, said point of tangency being North 67
degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 270.31 feet to the point of
curvature of a curve left, said point of curvature being South 53 degrees 53
minutes 40 seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly, and Northwesterly 63.49 feet along said curve to its
point of tangency, said point of tangency being North 35 degrees 09 minutes 56
seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 50 minutes 04 seconds West 117.95 feet to the point of curvature of a
curve to the right, said point of curvature being South 35 degrees 09 minutes 56
seconds West 40.00 feet from the radius point of said curve; thence
Northwesterly, Northerly, and Northeasterly 60.84 feet along said curve to its
point of tangency, said point of tangency being North 57 degrees 40 minutes 52
seconds West 40.00 feet from the radius point of said curve; thence North 32
degrees 19 minutes 08 seconds East 330.68 feet to the point of curvature of a
curve to the left, said point of curvature being South 57 degrees 40 minutes 52
seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly and Northwesterly 60.76 feet along said curve to its
point of tangency, said point of tangency being North 35 degrees 17 minutes 10
seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 42 minutes 50 seconds West 227.88 feet to the terminus of this
centerline description.

 

Exhibit E - 21



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE PROPERTY DESCRIBED AS FOLLOWS:

A 32 foot-wide strip of land being a part of the Northwest Quarter of Section 6,
Township 37 North, Range 9 West located in North Township, Lake County, Indiana
the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degrees 01 minutes 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the Northeast, said point being South 38 degrees
59 minutes 01 seconds West, 1637.02 feet from the radius point of said curve;
thence Southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 43 minutes 21 seconds West, 1637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East, 650.47 feet to the point of a curvature of a curve to the left,
said point of curvature being South 36 degrees 48 minutes 21 seconds West,
2864.79 feet from the radius point of said curve; thence Southeasterly 84.09
feet along said curve to its point of tangency, said point of tangency being
South 35 degrees 07 minutes 27 seconds West 2864.79 feet from the radius point
of said curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to
the point of curvature of a curve to the left, said point of curvature being
South 35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of
said curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency, said point
of tangency being North 67 degrees 07 minutes 27 seconds East 55.00 feet from
the radius point of said curve; thence North 22 degrees 52 minutes 33 seconds
West 53.74 feet to the point of curvature of a curve to the right, said point of
curvature being South 67 degrees 07 minutes 27 seconds West 55.00 feet from the
radius point of said curve; thence Northwesterly, Northerly, and Northeasterly
56.62 feet along said curve to its point of tangency, said point of tangency
being North 53 degrees 53 minutes 40 seconds West 55.00 feet from the radius
point of said curve; thence North 36 degrees 06 minutes 20 seconds East 15.67
feet to the Point of Beginning of this centerline description; thence North 36
degrees 06 minutes 20 seconds East 254.64 feet to the point of curvature of a
curve left, said point of curvature being South 53 degrees 53 minutes 40 seconds
East 40.00 feet from the radius point of said curve; thence Northeasterly,
Northerly, and Northwesterly 63.49 feet along said curve to its point of
tangency, said point of tangency being North 35 degrees 09 minutes 56 seconds
East 40.00 feet from the radius point of said curve; thence North 54 degrees 50
minutes 04 seconds West 117.95 feet to the point of curvature of a curve to the
right, said point of curvatures being South 35 degrees 09 minutes 56 seconds
West 40.00 feet from the radius point of said curve; thence Northwesterly,
Northerly, and Northeasterly 60.84 feet along said curve to its point of
tangency, said point of tangencey being North 57 degrees 40 minutes 52 seconds
West 40.00 minutes 52 seconds West 40.00 feet from the radius point of said
curve; thence North 32 degrees 19 minutes 08 seconds East 330.68 feet to the
point of curvature of a curve to the left, said point of curvature being South
57 degrees 40 minutes 52 seconds East 40.00 feet from the radius point of said
curve; thence Northeasterly, Northerly, and Northwesterly 60.76 feet along said
curve to its point of tangency, said point of tangency being North 35 degrees 17
minutes 10 seconds East 40.00 feet from the radius point of said curve; thence
North 54 degrees 42 minutes 50 seconds West 227.88 feet to the TERMINUS of this
centerline description.

PARCEL 8:

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
and part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West, more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right-of-way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearings is Indiana State
Plane NAD 83 Grid Bearing-West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to the point of beginning
and a point on the South line of land described in Instrument No. 2000-054153,
said point being 40 feet from the Northerly right of way of the Elgin Joliet and
Eastern Railroad (the next 4 courses are along the Southerly, Easterly, and
Northerly lines of said instrument); (1) thence South 39 degrees 44 minutes 48
seconds East 105.61 feet to a curve having a radius of 2637.78 feet, the radius
point of which bears North 50 degrees 15 minutes 13 seconds East; (2) thence
Southeasterly along said curve 238.83 feet to a point which bears South 45
degrees 03 minutes 57 seconds

 

Exhibit E - 22



--------------------------------------------------------------------------------

West from said radius point, said point being on the Southerly extension of the
lakeside face of the sheet piling wall; (3) thence along said wall North 36
degrees 47 minutes 33 seconds East 315.53 feet to a point on the present
shoreline of Lake Michigan; (4) thence Northwesterly along the present shoreline
of Lake Michigan 462 feet more or less; thence South 38 degrees 37 minutes 30
seconds West 102.49 feet; thence South 73 degrees 07 minutes 56 seconds West
43.25 feet; thence North 51 degrees 22 minutes 29 seconds West 41.88 feet;
thence South 47 degrees 41 minutes 38 seconds West 41.79 feet; thence North 42
degrees 09 minutes 44 seconds West 16.98 feet; thence South 51 degrees 16
minutes 43 seconds West 105.38 feet to a point on a non-tangent curve, the
radius point of which bears North 48 degrees 44 minutes 26 seconds East, said
point also being on the Northerly line of land described in Instrument
No. 97014032; thence along said Northerly line and Southeasterly along said
curve a distance of 213.39 feet to a point which bears South 43 degrees 21
minutes 29 seconds West from said radius point, and the point of beginning.

PARCEL 9:

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West,
more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right of way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearing is Indiana State
Plane NAD 83 Grid Bearing - West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to a point on the North
line of land described in Instrument No. 97014032, (the next 3 courses are along
the Northerly line of said instrument), said point being on a non-tangent curve,
the radius point of which bears North 43 degrees 21 minutes 29 seconds East;
(1) thence Northwesterly along said curve a distance of 213.39 feet to a point
which bears South 48 degrees 44 minutes 26 seconds West from said radius point,
said point also being the Point of Beginning; (2) thence continuing along said
curve a distance of 23.47 feet to a point which bears South 49 degrees 19
minutes 57 seconds East from said radius point; (3) thence North 40 degrees 40
minutes 03 seconds West 105.47 feet; thence North 48 degrees 34 minutes 46
seconds East 147.21 feet; thence South 22 degrees 59 minutes 46 seconds East
57.77 feet; thence South 51 degrees 22 minutes 29 seconds East 96.88 feet;
thence South 47 degrees 41 minutes 38 seconds West 41.79 feet; thence North 42
degrees 09 minutes 44 seconds West 16.98 feet; thence South 51 degrees 16
minutes 43 seconds West 105.38 feet; to the Point of Beginning.

HARRAH’S NORTH KANSAS CITY

TRACT 1:

LEASED PARCELS:

Leasehold Interest created by the Ground Lease described in and disclosed by
that certain Short Form Lease between the City of North Kansas City, Missouri, a
Missouri municipal corporation, lessor, and Harrah’s - North Kansas City
Corporation, a Nevada corporation, lessee, dated July 12, 1993, recorded
July 28, 1993, as Document No. L-81751, in Book 2252 at Page 712, demising and
leasing Leased Parcels I through X of Tract 1 for a term of ten (10) years, with
the option to extend the term for four (4) consecutive periods of five (5) years
each. As amended by the First Amendment to Ground Lease dated November 22, 1994,
recorded December 21, 1995, as Document No. M-80946, in Book 2512 at Page 434.
As further amended by the Second Amendment to Ground Lease dated December 19,
1995, recorded December 21, 1995, as Document No. M-80947, in Book 2512 at Page
447. And as further amended by the Third Amendment to Ground Lease dated
December 22, 1998, recorded February 10, 1999 as Document No. P-34397, in Book
2959 at Page 305.

 

Exhibit E - 23



--------------------------------------------------------------------------------

LEASED PARCEL I:

All that part of Fractional Section 18, Township 50, Range 32, in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West (South 0 degrees 50 minutes 07 seconds West
Deed) along the West line of said Fractional Section 18, a distance of 2045.58
feet (2044.65 feet Deed) to a point on the South Right of Way line of the
Norfolk and Western Railway; thence North 85 degrees 21 minutes 52 seconds East
(North 85 degrees 30 minutes 00 seconds East Deed) along said South Right of Way
line, a distance of 402.11 feet; thence South 0 degrees 33 minutes 52 seconds
West (South 0 degrees 42 minutes 00 seconds West Deed), 364.36 feet to the point
of intersection of the East Right of Way line of the North Kansas City Levee
District with the South Right of Way line of the Rock Creek Drainage Channel
Right of Way, as established by Circuit Court Case No. 19715 on April 30, 1951,
and the Point of Beginning of the tract of land to be herein described; thence
South 78 degrees 04 minutes 35 seconds East (South 77 degrees 56 minutes 27
seconds East Deed) along said South Right of Way line, a distance of 2243.66
feet (2248.55 feet Deed) to a point on the high bank of the Missouri River as
described in Document No. D 46601 in Book 1257 at Page 928; thence the following
courses along said high bank; thence South 47 degrees 12 minutes 35 seconds West
(South 47 minutes 20 minutes 42 seconds West Deed), 139.61 feet (137.34 feet
Deed); thence South 41 degrees 53 minutes 52 seconds West (South 42 degrees 02
minutes 00 seconds West Deed), 200.01 feet; thence South 42 degrees 28 minutes
15 seconds West (South 42 degrees 36 minutes 23 seconds West Deed), 200.04 feet;
thence South 39 degrees 19 minutes 14 seconds West (South 39 degrees 27 minutes
22 seconds West Deed), 200.12 feet; thence South 36 degrees 38 minutes 04
seconds West (South 36 degrees 46 minutes 12 seconds West Deed), 203 feet;
thence South 36 degrees 17 minutes 41 seconds West (South 36 degrees 25 minutes
49 seconds West Deed), 200.56 feet; thence South 30 degrees 51 minutes 35
seconds West (South 30 minutes 59 minutes 42 seconds West Deed), 200.04 feet;
thence South 29 degrees 04 minutes 00 seconds West (South 29 degrees 12 minutes
08 seconds West Deed), 214.28 feet; thence South 35 degrees 27 minutes 41
seconds West (South 35 degrees 35 minutes 49 seconds West Deed), 200.36 feet;
thence South 27 degrees 19 minutes 16 seconds West (South 27 degrees 27 minutes
24 seconds West Deed), 31.65 feet; thence North 62 degrees 40 minutes 44 seconds
West and no longer along said high bank, a distance of 351.28 feet; thence North
54 degrees 50 minutes 21 seconds West, 98.13 feet; thence North 83 degrees 56
minutes 57 seconds West, 128.58 feet; thence North 71 degrees 03 minutes 12
seconds West, 216.78 feet; thence North 89 degrees 26 minutes 08 seconds West,
410.40 feet to a point on the East right-of-way line of said North Kansas City
Levee; thence North 0 degrees 33 minutes 52 seconds East along said East Right
of Way line, a distance of 1578.87 feet to the Point of Beginning; including all
lands lying between the high bank of said Missouri River and the low water line
of said Missouri River, as measured at right angles to the thread of the
Missouri River from the Northeast corner of the above described tract
Southwesterly to the Southeast corner of the above described tract, Subject to
Accretions and/or Reliction.

LEASED PARCEL II:

All that part of Fractional Section 18, and or land accreted thereto, Township
50 North, Range 32 West, in North Kansas City, Clay County, Missouri, described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 50 minutes 07 seconds West along the West line of said Fractional
Section 18 and the Southerly prolongation thereof, 2,044.65 feet, more or less
to the intersection of said line with the South Right of Way line of the Wabash
Railroad Company; thence the following courses along said Right of Way line;
thence North 85 degrees 30 minutes 00 seconds East, 905.10 feet; thence in an
Easterly direction along a curve to the left having a radius of 5,765.65 feet
and tangent to the last described course, an arc distance of 244.87 feet; thence
North 83 degrees 04 minutes 00 seconds East, 301.60 feet; thence in an Easterly
direction along a curve to the

 

Exhibit E - 24



--------------------------------------------------------------------------------

right having a radius of 1,874.08 feet and tangent to the last described course,
an arc distance of 283.48 feet; thence South 88 degrees 16 minutes 00 seconds
East, 296.00 feet; thence in an Easterly direction along a curve to the left
having a radius of 1,673.28 feet and tangent to the last described course, an
arc distance of 225.36 feet; thence North 84 degrees 01 minutes 00 seconds East,
190.60 feet; thence in an Easterly direction along a curve to the right having a
radius of 1,874.08 feet and tangent to the last described course, an arc
distance of 399.82 feet to the Northeast corner of a tract of land conveyed to
Kansas City, Missouri by deed recorded in Book 579 at Page 87, as Document No.
A-77137 and the True Point of Beginning; thence in an Easterly direction
continuing along the last described curve, an arc distance of 68.46 feet; thence
South 81 degrees 40 minutes 00 seconds East, 305.90 feet; thence in an Easterly
direction along a curve to the left having a radius of 1,309.57 feet and tangent
to the last described course, an arc distance of 601.88 feet; thence North 72
degrees 00 minutes 00 seconds East, 107.00 feet; thence departing from said
Right of Way line, South 21 degrees 55 minutes 00 seconds East, 56.00 feet to a
point in the Northerly high bank of the Missouri River; thence along said high
bank the following courses; South 63 degrees 27 minutes 03 seconds West, 345.38
feet; thence South 58 degrees 04 minutes 01 seconds West, 195.97 feet; thence
South 57 minutes 40 minutes 09 seconds West, 202.69 feet; thence South 56
degrees 31 minutes 17 seconds West, 200.02 feet; thence South 52 degrees 25
minutes 26 seconds West, 86.06 feet to a point in the Easterly line of the tract
of land conveyed to Kansas City, Missouri, in said Document Number A-77137;
thence departing from said high bank, North 20 degrees 31 minutes 14 seconds
West along the Easterly line of said Kansas City, Missouri tract, 588.20 feet to
the True Point of Beginning, including all lands lying between the high bank of
said Missouri River and the low water line of said Missouri River, as measured
at right angles to the thread of the Missouri River from the Southwest corner of
said Tract, Northeasterly to the Southeast corner thereof, Subject to accretion
and/or reliction.

LEASED PARCEL III:

Part of Section 13, Township 50 Range 33, and part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, a distance of 402.11 feet to
a point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City as described
in Document No. D-46601 in Book 1257 at Page 930; thence continuing South 0
degrees 33 minutes 52 seconds West along the West line of said North Kansas City
tract a distance of 454.25 feet to a point on the East line of that certain
existing Right of Way granted for ingress and egress to North Kansas City by
Document E-37416 in Book 1457 at Page 413 and the Point of Beginning of the
centerline to be herein described; thence Westerly along a curve to the left,
having an initial tangent bearing of North 89 degrees 53 minutes 20 seconds
West, a radius of 300 feet and a central angle of 4 degrees 19 minutes 20
seconds, an arc distance of 22.63 feet; thence South 85 degrees 47 minutes 20
seconds West, tangent to the last described curve, 120.26 feet to a point on the
West line of said certain ingress and egress Right of Way and a point at which
said strip of land now lies 60 feet on each side of the following described
centerline; thence continuing South 85 degrees 47 minutes 20 seconds West,
461.89 feet to a point at which said strip of land now lies 30 feet on each side
of the following described centerline; thence Westerly and Southwesterly along a
curve to the left, tangent to the last described course, having a radius of 150
feet and a central angle of 55 degrees 51 minutes 23 seconds, an arc distance of
146.23 feet; thence South 29 degrees 55 minutes 57 seconds West, tangent to the
last described curve, a distance of 100.74 feet, more or less to a point on the
centerline for a 60 foot wide ingress and egress easement established by several
Documents with the latest being recorded as Document No. D-18113 in Book 1195 at
Page 921, thence Northwesterly along a curve to the left, having an initial
tangent bearing of North 60 degrees 23 minutes 38 seconds West, a radius of 115
feet and a central angle of 29 degrees 14 minutes 18 seconds, an arc distance of
58.68 feet;

 

Exhibit E - 25



--------------------------------------------------------------------------------

thence North 89 degrees 37 minutes 56 seconds West, tangent to the last
described curve, 226.43 feet; thence Westerly along a curve to the left, tangent
to the last described course, having a radius of 359.265 feet and a central
angle of 10 degrees 51 minutes 39 seconds, an arc distance of 68.1 feet, more or
less to a point on the East Right of Way line of Bedford Avenue as established
by QCD Document No. D-18113 in Book 1195 at Page 921 and the Point of
Termination.

THAT LIES WITHIN THE FOLLOWING DESCRIBED AREA:

Those parts of the Southeast Quarter (SE 1/4) of Section 13, Township 50 North,
Range 33 West, and of Fractional Section 18, Township 50 North, Range 32 West,
of the Fifth Principal Meridian, North Kansas City, Clay County, Missouri, being
more particularly described as follows: Commencing at the Northwest corner of
Fractional Section 24, Township and Range aforesaid; thence South 0 degrees 09
minutes 42 seconds West along the West line of said Fractional Section 24,
2,444.25 feet to a point on the Southeasterly line of the Right of Way of the
Norfolk & Western Railroad Company, which is also the Northwesterly line of land
owned by the Burlington Northern Railroad Company; thence North 46 degrees 50
minutes 10 seconds East along said Southeasterly line of the Right of Way of the
Norfolk & Western Railway Company, 3,552.07 feet to an angle point; thence North
38 degrees 22 minutes 23 seconds East continuing along said Southeasterly line
of the Right of Way of the Norfolk & Western Railway Company, 2,873.49 feet to a
True Point of Beginning; thence from said True Point of Beginning, continuing
North 38 degrees 22 minutes 23 seconds East along the railroad Right of Way line
aforesaid, 786.71 feet to a point; thence to the right along the arc of a
circular curve, which is concave Southeasterly, has a radius of 819.02 feet, a
long chord of 626.83 feet in length that bears North 60 degrees 56 minutes 26
seconds East, and a central angle of 44 degrees 59 minutes 54 seconds, 643.23
feet to a point on the Westerly line of the existing Right of Way for the Levee
of the North Kansas City Levee District; thence South 3 degrees 12 minutes 40
seconds East along said Levee Right of Way line 235.02 feet to an angle point;
thence North 86 degrees 47 minutes 20 seconds East continuing along the Right of
Way line for said Levee, 35.00 feet to an angle point; thence South 3 degrees 12
minutes 40 seconds East continuing still along the Right of Way line for said
Levee, 248.78 feet to an angle point; thence South 7 degrees 33 minutes 01
seconds East continuing still along the Right of Way line for said Levee, 202.08
feet to an angle point; thence South 0 degrees 42 minutes 00 seconds West
continuing still along the Right of Way for said Levee 247.03 feet to a point;
thence North 89 degrees 37 minutes 56 seconds West, 1,121.91 feet to the True
Point of Beginning aforesaid. (For the purpose of the bearings in the calls
hereinabove given, the West line of said Fractional Section 24, is taken as
bearing South 0 degrees 09 minutes 42 seconds West; and are on United States
Engineers Datum.)

LEASED PARCEL IV:

All that part of Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Right of Way line, as established by Circuit Court
Case No. 19715, Cause No. 6422 in Book 83 at Page 566; dated April 30, 1951;
thence South 78 degrees 04 minutes 35 seconds East along said Southwesterly
Right of Way line and along the Northeasterly line of said North Kansas City
tract, a distance of 2063.66 feet; thence North 52 degrees 40 minutes 25 seconds
East, 325 feet; thence Northeasterly along a curve to the left, tangent to the
last described course, having a radius of 520.87 feet a central angle of 28
degrees 01 minutes 39 seconds, an arc distance of 254.79 feet; thence

 

Exhibit E - 26



--------------------------------------------------------------------------------

North 24 degrees 38 minutes 46 seconds East, tangent to the last described
curve, 657.31 feet to a point on the North Right of Way line of the Burlington
Northern Railroad Company, being also a point on the South line of a tract of
land conveyed to Northtown Devco by Quit Claim Deed recorded in Book 1649 at
Page 889 and the POINT OF BEGINNING of the tract of land to be herein described;
thence North 81 degrees 48 minutes 08 seconds West along said South line and
along said North Right of Way line, a distance of 166.83 feet; thence Easterly
along a curve to the left, tangent to the last described course, having a radius
of 1974.08 feet and a central angle of 0 degrees 09 minutes 15 seconds, an arc
distance of 5.22 feet; thence North 24 degrees 38 minutes 46 seconds East, 77.06
feet; thence North 83 degrees 28 minutes 14 seconds West, 162.29 feet; thence
North 37 degrees 50 minutes 22 seconds East, 133.67 feet; thence North 39
degrees 02 minutes 48 seconds West, 59.17 feet; thence North 1 degrees 53
minutes 20 seconds West, 73.39 feet; thence Northeasterly along a curve to the
right, having an initial tangent bearing of North 29 degrees 16 minutes 58
seconds East, a radius of 895.87 feet and a central angle of 41 degrees 34
minutes 36 seconds, an arc distance of 650.09 feet; thence South 72 degrees 47
minutes 34 seconds East, 197.30 feet; thence South 16 degrees 17 minutes 31
seconds East, 220.88 feet; thence North 73 degrees 12 minutes 46 seconds East,
perpendicular to the last described course, 413.51 feet, more or less, to a
point on the West Right of Way line of Missouri State Highway Route No. 269
(Chouteau Trafficway), as now established; thence South 21 degrees 05 minutes 05
seconds East along said West Right of Way, 150.42 feet, more or less, to a
point; thence South 73 degrees 12 minutes 46 seconds West, 453.93 feet, more or
less, to a point; thence South 16 degrees 47 minutes 14 seconds East,
perpendicular to the last described course, 75 feet; thence South 73 degrees 12
minutes 46 seconds West, perpendicular to the last described course, 120 feet;
thence Southwesterly along a curve to the left, tangent to the last described
course, having a radius of 370 feet and a central angle of 48 degrees 34 minutes
00 seconds, an arc distance of 313.63 feet; thence South 24 degrees 38 minutes
46 seconds West, tangent to the last described curve, 43.27 feet, more or less,
to a point on the North Right of Way line of said Burlington Northern Railroad;
thence Northwesterly along a curve to the right and along said North Right of
Way line, having a radius of 1209.57 feet and a central angle of 1 degrees 52
minutes 23 seconds, an arc distance of 39.54 feet; thence North 81 degrees 48
minutes 08 seconds West, tangent to the last described curve and along said
North Right of Way line, 117.06 feet to the POINT OF BEGINNING; LESS AND EXCEPT
THAT PART, IF ANY, OF THE ABOVE-DESCRIBED PARCEL OF LAND WITHIN MISSOURI STATE
HIGHWAY ROUTE NO. 210.

LEASED PARCEL V:

A tract of land in Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet; thence North 85 degrees 21 minutes 52
seconds East, 402.11 feet to a point; thence South 0 degrees 33 minutes 52
seconds West, 364.36 feet to the Northwest corner of a tract of land conveyed to
North Kansas City by an instrument filed as Document No. D-46601 in Book 1257 at
Page 930, being also a point on the Southerly line of the Rock Creek Drainage
Channel Right of Way line, as established by Circuit Court Case No. 19715, Cause
No. 6422 in Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees
04 minutes 35 seconds East along said Southerly Right of Way line and along the
Northerly line of said North Kansas City tract, a distance of 2063.66 feet;
thence North 52 degrees 40 minutes 25 seconds East, 315.37 feet to a point on
the Northerly line of said Rock Creek Drainage Channel, being also a point on
the Southerly line of a tract of land conveyed to Kansas City, Missouri, by
Document No. A-77137 in Book 579 at Page 87 and the POINT OF BEGINNING of the
strip of land to be herein described; thence North 89 degrees 15 minutes 11
seconds West along the Northerly line of said Channel 145.94 feet; thence North
52 degrees 40 minutes 25 seconds East, 124.52 feet; thence Northeasterly along a
curve to the left, tangent to the last described course, having a radius of
430.87 feet and a central angle of 14 degrees 33 minutes 47 seconds, an arc
distance of 109.52 feet; thence North 18 degrees 03 minutes 07 seconds East,
201.66 feet; thence

 

Exhibit E - 27



--------------------------------------------------------------------------------

North 65 degrees 21 minutes 14 seconds West, 25 feet; thence North 24 degrees 38
minutes 46 seconds East, perpendicular to the last course, 319.73 feet to a
point on the Northeasterly line of the tract of land conveyed to said Kansas
City, Missouri; thence South 20 degrees 32 minutes 48 seconds East along said
Northeasterly line, 422.84 feet to a point; thence South 24 degrees 38 minutes
46 seconds West, 21.74 feet; thence North 65 degrees 21 minutes 14 seconds West,
perpendicular to the last described course, 15 feet; thence South 41 degrees 20
minutes 43 seconds West, 104.40 feet; thence Southwesterly along a curve to the
right, having an initial tangent bearing of South 24 degrees 38 minutes 46
seconds West, a radius of 625.87 feet and a central angle of 17 degrees 45
minutes 19 seconds, an arc distance of 193.95 feet to a point on the South line
of said Kansas City, Missouri tract; thence North 89 degrees 15 minutes 11
seconds West along said South line, 154 feet to the POINT OF BEGINNING.

LEASED PARCEL VI:

A strip of land, being part of Fractional Section 18, Township 50, Range 32 in
the City of North Kansas City, Clay County, Missouri, being more particularly
described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to the POINT OF BEGINNING of the
strip of land to be herein described; thence North 78 degrees 04 minutes 35
seconds West along said Southwesterly line, 99 feet; thence North 52 degrees 40
minutes 25 seconds East, 293.88 feet to a point on the Northeasterly Right of
Way line of said Rock Creek Drainage Channel Right of Way, being also a point on
the South line of a parcel of land conveyed to Kansas City, Missouri, by
Document No. A-77137 in Book 579 at Page 87; thence South 89 degrees 15 minutes
11 seconds East along said South line and said Northeasterly Right of Way line,
232.77 feet; thence Southwesterly along a curve to the right, having an initial
tangent bearing of South 44 degrees 13 minutes 47 seconds West, a radius of
595.87 feet and a central angle of 8 degrees 26 minutes 38 seconds, an arc
distance of 87.82 feet; thence South 52 degrees 40 minutes 26 seconds West,
tangent to the last described curve, 260.38 feet to a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way; thence North 78 degrees 04
minutes 35 seconds West along said Southwesterly Right of Way line, 99 feet to
the POINT OF BEGINNING.

LEASED PARCEL VII:

A strip of land, being part of the Burlington Northern Railroad Right of Way,
situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southeasterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court

 

Exhibit E - 28



--------------------------------------------------------------------------------

Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated April 30, 1951;
thence South 78 degrees 04 minutes 35 seconds East along said Southeasterly
Right of Way line and along the Northeasterly line of said North Kansas City
tract, a distance of 2063.66 feet to a point; thence North 52 degrees 40 minutes
25 seconds East, 325 feet; thence Northeasterly along a curve to the left,
tangent to the last described course, having a radius of 520.87 feet and central
angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79 feet;
thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 597.88 feet to a point on the South Right of Way line of said
Burlington Northern Railroad and the POINT OF BEGINNING of said strip of land to
be herein described; thence North 81 degrees 48 minutes 08 seconds West along
said South Right of Way line, 156.40 feet; thence North 24 degrees 38 minutes 46
seconds East, 59.43 feet to a point on the North Right of Way line of said
Burlington Northern Railroad Company; thence South 81 degrees 48 minutes 08
seconds East along said North Right of Way line, 273.46 feet; thence generally
Easterly along a curve to the left and along said North Right of Way line,
tangent to the last described course, having a radius of 1209.57 feet and a
central angle of 1 degrees 52 minutes 23 seconds, an arc distance of 39.54 feet;
thence South 24 degrees 38 minutes 46 seconds West, 59.90 feet to a point on
said South Right of Way line; thence Westerly along a curve to the right and
along said South Right of Way line, having an initial tangent bearing of North
82 degrees 49 minutes 25 seconds West, a radius of 1266.57 feet and a central
angle of 1 degrees 01 minutes 16 seconds, an arc distance of 22.57 feet; thence
North 81 degrees 48 minutes 08 seconds West, tangent to the last described
curve, 133.89 feet to the POINT OF BEGINNING.

LEASED PARCEL VIII:

A strip of land, being part of the Norfolk & Western Railway Company Right of
Way situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West along the West line of said
Fractional Section 18, a distance of 2045.58 feet to a point on the South Right
of Way line for the Norfolk & Western Railway Company; thence North 85 degrees
21 minutes 52 seconds East along said South Right of Way line, 402.11 feet to a
point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City as described
in Document No. D-46601 in Book 1257 at Page 930, being also a point on the
Southwesterly line of the Rock Creek Drainage Channel Right of Way line, as
established by Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at Page
566, dated April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East
along said Southeasterly Right of Way line and along the Northeasterly line of
said North Kansas City tract, a distance of 2063.66 feet to a point; thence
North 52 degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly
along a curve to the left, tangent to the last described course, having a radius
of 520.87 feet and central angle of 28 degrees 01 minutes 39 seconds, an arc
distance of 254.79 feet; thence North 24 degrees 38 minutes 46 seconds East,
tangent to the last described curve, 553.04 feet to a point on the South Right
of Way line of said Norfolk & Western Railway Company and the POINT OF BEGINNING
of the strip of land to be herein described; thence North 81 degrees 48 minutes
08 seconds West along said South Right of Way 156.40 feet; thence North 24
degrees 38 minutes 46 seconds East, 44.83 feet to a point on the North Right of
Way line of said Norfolk & Western Railway Company; thence South 81 degrees 48
minutes 08 seconds East along said North Right of Way line, 290.29 feet; thence
Easterly along a curve to the left, tangent to the last described course and
along said North Right of Way line, having a radius of 1266.57 feet and a
central angle of 1 degrees 01 minutes 17 seconds, an arc distance of 22.58 feet;
thence South 24 degrees 38 minutes 46 seconds West, 45.01 feet to a point on
said South Right of Way line; thence Westerly along a curve to the left, having
an initial tangent bearing of North 82 degrees 13 minutes 57 seconds West, a
radius of 1309.57 feet and a central angle of 0 degrees 25 minutes 49 seconds,
an arc distance of 9.83 feet; thence North 81 degrees 48 minutes 08 seconds West
along said South Right of Way line, tangent to the last described curve, 146.58
feet to the POINT OF BEGINNING.

 

Exhibit E - 29



--------------------------------------------------------------------------------

LEASED PARCEL IX:

All that part of Fractional Section 18, Township 50, Range 32 in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Co.; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress
granted by the document recorded as Document No. E-37416 in Book 1457 at Page
413 and the POINT OF BEGINNING of the tract of land to be herein described;
thence continuing South 0 degrees 33 minutes 52 seconds West along said West
line and the East line of said Non-Exclusive Easement, a distance of 210.78 feet
to the Southeast corner of said Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said Easement, 120.31 feet, more or less,
to a point on the West line of a tract of land conveyed to Northtown Devco by
deed recorded as Document F-23163 in Book 1649 at Page 889; thence North 0
degrees 33 minutes 53 seconds East along said West line, 147.93 feet to a point
on the Northwesterly line of said Non-Exclusive Easement; thence North 59
degrees 45 minutes 51 seconds East along said Northeasterly line, 139.70 feet to
a point on the West line of said tract of land conveyed to North Kansas City and
the POINT OF BEGINNING.

LEASED PARCEL X:

All that part of the Fractional Section 18, Township 50, Range 32 in North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 14 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 346.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress as
recorded by Document No. E-37416 in Book 1547 at Page 413; thence continuing
South 0 degrees 33 minutes 52 seconds West along said West line and the East
line of said Non-Exclusive Easement, a distance of 210.78 feet to the Southeast
corner of said Non-Exclusive Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said Easement, 120.31 feet to a point on
East line of a tract of land conveyed to Burlington Northern Railroad Company by
Special Warranty Deed recorded in Book 419 at Page 2 and filed on June 5, 1947
and the POINT OF BEGINNING of the tract of land to be herein described; thence
continuing South 86 degrees 25 minutes 36 seconds West along the South line of
said Non-Exclusive Easement, a distance of 26.57 feet, more or less to a point
on the East line of a tract of land conveyed to North Kansas City by Document
No. B-62254 in Book 773 at Page 685; thence North 0 degrees 22 minutes 45
seconds East along said East line, being also the West line of said
Non-Exclusive Easement, a distance of 133.78 feet, more or less to the Northwest
corner of said Easement; thence North 59 degrees 45 minutes 47 seconds East
along the Northwesterly line of said Easement 31.36 feet, more or less to a
point on the East line of said Burlington Northern Railroad Company tract;
thence South 0 degrees 33 minutes 52 seconds West along said East line, 147.92
feet; more or less to the POINT OF BEGINNING.

 

Exhibit E - 30



--------------------------------------------------------------------------------

HARRAH’S NEW ORLEANS

Casino Premises:

A CERTAIN PORTION OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belonging or in anywise appertaining, situated in the First Municipal
District of the City of New Orleans bounded by Canal, South Peters, and Poydras
Streets, and Convention Center Boulevard shown as Square RS on a survey plat by
the office of Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No.
T-182-3, being more particularly described as follows:

Begin at Point A, being the southeast intersection of South Peters and Canal
Streets, measure thence along the east or river side line of South Peters Street
South 1 degree 39 minutes 1 second East, a distance of 727.65 feet to the
northerly line of Poydras Street and Point B; thence along said line of Poydras
Street South 76 degrees 14 minutes 24 seconds East, a distance of 540.52 feet to
the westerly or land side line of Convention Center Boulevard and Point C, also
being the easterly line of former Delta Street; thence North 2 degrees 24
minutes 29 seconds West, a distance of 455.48 feet to the southerly line of
Canal Street and Point K; thence along said line of Canal Street, North 52
degrees 44 minutes 2 seconds West, a distance of 661.98 feet to Point A and the
Point of Beginning and containing 7.016 acres.

Together with the existing tunnel portions in the following described subsurface
areas:

Canal Street Portion:

THAT PORTION OF CANAL STREET which lies between two horizontal planes, the lower
plane lying and being at an elevation of -5 feet Cairo Datum and the upper plane
lying and being at an elevation of 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Canal Street right of way, First Municipal
District, City of New Orleans, Orleans Parish, Louisiana, the horizontal
boundaries of which are more fully described as follows:

Commencing at Point K, being the intersection of the easterly line of former
Delta Street and the southerly line of Canal Street, and also being the
northeast corner of Square RS, measure thence along the southerly line of Canal
Street North 52 degrees 44 minutes 02 seconds West, a distance of 87.04 feet to
the Point of Beginning. From the Point of Beginning, measure thence along the
southerly line of Canal Street North 52 degrees 44 minutes 02 seconds West, a
distance of 129.11 feet to the westerly line of the former I-310 Tunnel; thence
along said line along a curve to the right having a radius of 1689.02 feet, a
distance of 78.94 feet to the northerly line of said Tunnel; thence along said
line South 85 degrees 05 minutes 17 seconds East, a distance of 104 feet to the
easterly line of the former I-310 Tunnel; thence along said line along a curve
to the left having a radius of 1585.02 feet, a distance of 148.4 feet to the
Point of beginning and containing 11,774 square feet, as shown on a survey plat
by Gandolfo, Kuhn & Associates, last dated October 20, 1998, Drawing No.
T-182-3.

 

Exhibit E - 31



--------------------------------------------------------------------------------

Poydras Street Portion:

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -5 feet Cairo Datum and the upper
plane lying and being at an elevation 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Poydras Street right of way, First
Municipal District, City of New Orleans, Orleans Parish, Louisiana, the
horizontal boundaries of which are more fully described as follows:

Commencing at Point B, being the intersection of the northerly line of Poydras
Street and the easterly line of S. Peters Street, and also being the southwest
corner of Square RS, measure thence along the northerly line of Poydras Street
South 76 degrees 14 minutes 24 seconds East, a distance of 361.51 feet to the
Point of Beginning.

From the Point of Beginning, measure thence along the northerly line of Poydras
Street, South 76 degrees 14 minutes 24 seconds East, a distance of 108.29 feet
to the easterly line of the former I-310 Tunnel; thence along said line South 2
degrees 24 minutes 52 seconds East, a distance of 31.08 feet to the southerly
line of said Tunnel; thence along said line South 87 degrees 35 minutes 08
seconds West, a distance of 104 feet to the westerly line of the former I-310
Tunnel; thence along said line North 2 degrees 24 minutes 52 seconds West, a
distance of 61.24 feet to the Point of Beginning and containing 4,801 square
feet, shown on a survey plat by Gandolfo, Kuhn & Associates, dated October 20,
1998, Drawing No. T-182-3.

Lafayette Subsurface Area:

THAT PORTION OF LAFAYETTE STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -205 feet Cairo Datum
(approximate bottom of pile tip) and the upper plane lying and being at an
elevation of 30 feet Cairo Datum (approximate street grade), both as referenced
to United States Coast and Geodetic Survey Benchmark B-96 1991, NGS Published
Value, having an elevation of 28.72 feet Cairo Datum, which property forms a
portion of the Lafayette Street right of way, First Municipal District, City of
New Orleans, Orleans Parish, Louisiana, the horizontal boundaries of which are
more fully described as follows:

Begin at the southwest corner of Square 4 being the northeast intersection of
Lafayette and Fulton Streets, thence along the lower line of Lafayette Street
South 75 degrees 59 minutes 17 seconds East, a distance of 117 feet 9 inches 5
eighths to a point on the westerly line of Convention Center Boulevard (former
South Front Street) which lies 2 inches 1 eighth from the southeast corner of
Square 4; thence along the westerly line of Convention Center Boulevard, South 2
degrees 19 minutes 52 seconds East, a distance of 46 feet 10 inches 6 eighths to
the upper line of Lafayette Street and Northeast corner of Square 5; thence
along the upper line of Lafayette Street North 75 degrees 59 minutes 17 seconds
West, a distance of 118 feet 1 inch 1 eighth to the easterly line of Fulton
Street; thence along the easterly line of Fulton Street North 2 degrees 0
minutes 19 seconds West, a distance of 46 feet 9 inches 7 eighths to the Point
of Beginning, and containing 5,308 square feet all in accord with a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

Poydras Street Support Facility Premises:

Square 4, Lot 1:

A CERTAIN PARCEL OF LAND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First District of
the City of New Orleans, in Square 4, Orleans Parish, Louisiana, bounded by
Convention Center Boulevard (formerly South Front Street), Lafayette, Fulton and
Poydras Streets, which said parcel is designated as Lot 1 and is the only lot of
and comprises the whole of said Square 4, on plan of resubdivision of Stephen L.
Gremillion of Engineering Technology, Inc., dated June 28, 1982, approved by the
City Planning Commission under Subdivision Docket No. 96/82, registered as a
Declaration of Title

 

Exhibit E - 32



--------------------------------------------------------------------------------

Change under Entry No. 466470 in Conveyance Office Book 781, folio 237, records
of Orleans Parish, and according to a survey by John J. Avery, Jr., L.S., dated
August 24,1990, and according to survey plat by Gandolfo, Kuhn & Associates,
Drawing No. T-182-3, dated October 20, 1998, said Lot 1 is described as follows:

Beginning at the intersection of the upper line of Poydras Street with the
westerly line of Convention Center Boulevard; thence along said line of
Convention Center Boulevard, South 2 degrees, 23 minutes, 18 seconds East, 371
feet, 1 inch, 0 1/2 eighths to the lower line of Lafayette Street; thence along
said line North 75 degrees, 59 minutes, 17 seconds West, 117 feet, 7 inches, 4
eighths to the East line of Fulton Street; thence along said line, North 2
degrees, 0 minutes, 19 seconds West, 369 feet, 10 inches, 1 eighth to the upper
line of Poydras Street; thence along said line, South 76 degrees, 14 minutes, 24
seconds East, 114 feet, 10 inches, 6 eighths to the westerly line of Convention
Center Boulevard and the Point of Beginning and containing 41,385 square feet.

Square 5, Lot G:

A CERTAIN LOT OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First Municipal
District, City of New Orleans, in Square 5, Orleans Parish, Louisiana, bounded
by Convention Center Boulevard, Girod, Fulton, and Lafayette Streets, designated
as Lot G on a survey plat by the office of Gandolfo, Kuhn and Associates dated
October 20, 1998, Drawing No. T-182-3 and is more particularly described as
follows:

Beginning at the southeast corner of Square 5 being the intersection of westerly
line of Convention Center Blvd. with the northerly line of Girod St.; thence
along the northerly line of Girod St. North 76 degrees, 00 minutes, 54 seconds
West, 120 feet 2 inches 6 eighths to the easterly line of Fulton St.; thence
along said easterly line; North 02 degrees 00 minutes 19 seconds West 363 feet 6
inches 2 eights to the southerly line of Lafayette Street; thence along said
southerly line South 75 degrees 59 minutes 17 seconds East, 118 feet, 1 inch, 1
eighth to the westerly line of Convention Center Blvd.; thence along said line,
South 02 degrees 19 minutes 52 seconds East, 364 feet, 0 inches, 6 eighths to
the northerly line of Girod St. and the point of beginning and containing 41,630
square feet.

Poydras Tunnel Area:

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -205 feet Cairo Datum
(approximate bottom of pile tip), and the upper plane lying and being at an
elevation of 30 feet Cairo Datum (approximate street grade), both as referenced
to United States Coast and Geodetic Survey Benchmark B-96 1991, NGS Published
Value, having an elevation of 28.72 feet Cairo Datum, which property forms a
portion of the Poydras Street right of way, First Municipal District, City of
New Orleans, Orleans Parish, Louisiana, the horizontal boundaries of which are
more fully described as follows:

Beginning at the northeast corner of Square 4, being the intersection of the
west line of Convention Center Boulevard with the south line of Poydras Street,
134 feet wide; thence go along the North line of Square 4, North 76 degrees 14
minutes 24 seconds West, 114 feet 10 inches 6 eighths to the Northwest corner of
Square 4, and the East line of Fulton Street; thence along the projection of
said line, North 2 degrees 0 minutes 19 seconds West, 139 feet 4 inches 1 eighth
to the North line of Poydras Street; thence along said line South 76 degrees 14
minutes 24 seconds East, 180 feet to a point; thence go South 25 degrees 14
minutes 37 seconds West, 136 feet 10 inches 1 eighth to the point of beginning
and containing 19,772 square feet, all as shown on a survey plat by Gandolfo,
Kuhn & Associates, dated on October 20, 1998; Drawing No. T-182-3.

 

Exhibit E - 33



--------------------------------------------------------------------------------

Encroachment Areas:

A. Those sidewalks and rights of ways adjacent to and portions of Poydras
Street, Convention Center Boulevard, Lafayette Street, and Fulton Street located
within ten (10) feet from the lot lines of Square 4, First Municipal District,
City of New Orleans, Orleans Parish, Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping, lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the improvements
located or to be located upon said Square 4. Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

B. Those sidewalks and rights of ways adjacent to and portions of Lafayette
Street, Fulton Street, Convention Center Boulevard and Girod Street located
within ten (10) feet from the lot lines of Square 5, First Municipal District,
City of New Orleans, Orleans Parish, Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping, lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the improvements
located or to be located upon said Square 5. Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

C. Those sidewalks and right of ways adjacent to and portions of Poydras Street,
Convention Center Boulevard, South Peters Street, and Canal Street located
within fifteen (15) feet from the lot lines of Square RS, First Municipal
District, City of New Orleans, Orleans Parish, Louisiana, upon which
foundations, canopies, roof overhangs, columns, decorative paving, fountains,
landscaping, streetscaping, lighting, directional signage, underground utilities
and other encroachments are or will be constructed with the Improvements located
or to be located upon said Square RS. Reference is made to a survey plat by
Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

 

 

Exhibit E - 34



--------------------------------------------------------------------------------

EXHIBIT F

LEGAL DESCRIPTION OF LAS VEGAS LAND ASSEMBLAGE

CEOC

PARCEL 17: (APN 162-16-410-033)

Lots 79 and 80 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

PARCEL 18: (APN 162-16-410-036)

Lots 84 and 85 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 19: (APN 162-16-410-037)

Lots 86 and 87 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 20: (APN 162-16-410-038)

Lots 88 and 89 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

HOLE IN THE WALL

PARCEL 11: (APN 162-16-410-050)

That portion of the North Half (N 1⁄2) of Section 21, Township 21 South, Range
61 East, M.D.M., more particularly described as follows:

Lot Three (3) as shown on file in File 62 of Parcel Maps, Page 64 in the office
of the County Recorder, Clark County, Nevada.

AND (APN 162-21-110-001)

Lots One (1) and Two (2) in Block One (1) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the office of the County
Recorder, Clark County, Nevada.

 

Exhibit F - 1



--------------------------------------------------------------------------------

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
June 8, 1983, in Book 1747 as Document No. 1706535, of Official Records.

Further Excepting therefrom that portion as conveyed to Clark County by Deed
recorded February 24, 1994, in Book 940224 as Document No. 00525, of Official
Records.

Further Excepting therefrom that portion as relinquished to Clark County by that
certain Resolution of Relinquishment of a portion of State Highway Right of Way
recorded December 3, 2002, in Book 20021203 as Document No. 01508, of Official
Records.

190 FLAMINGO

PARCEL 12: (APN 162-16-410-059)

PARCEL 12-1:

The South 160 feet measured along the West line of Lot 113 in Block 5 of
FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book 5 of
Plats, Page 22, in the Office of the County Recorder of Clark County, Nevada.

PARCEL 12-2:

The East 35 feet of the South 160 feet, measured along the East line of Lot 112
in Block 5 FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book
5 of Plats, Page 22, in the Office of the County Recorder of Clark County,
Nevada.

EXCEPTING from Parcels 1 and 2, that portion of land lying Southerly of the left
or Northerly right-of-way line of SR-592 (Flamingo Road) and Easterly of the
Westerly right-of-way line of Koval Lane; Said Northerly right-of-way line of
SR-592 (Flamingo Road) and said Westerly right-of-way line of Koval Lane being
more fully described as follows, to wit;

BEGINNING at the intersection of the left or Northerly right-of-way line of
SR-592 (Flamingo Road) with the Westerly boundary line of the East 35 feet of
the South 160 feet, measured along the East line of Lot 112 in Block 5 of
FLAMING ESTATE SUBDIVISION, as shown by map thereof on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder of Clark County, Nevada, 61.64
feet left of and at right angles to Highway Engineer’s Station “GCW” 75+76.36
P.O.T.; Said Point of Beginning further described as bearing South 55°32’42”
West, a distance of 235.20 feet from the North Quarter Corner of Section 21,
Township 21 South, Range 61 East, M.D.M.; Thence from a tangent which bears
North 89°59’03” East, curving to the right along said Northerly right-of way
line, with a radius of 4,306 feet, through an angle of 1°06’38”, an arc distance
of 83.46 feet to a point of reverse curvature; Thence from a tangent which bears
South 88°54’19” East, curving to the left along said Northerly right-of-way
line, with a radius of 54 feet, through an angle of 89°41’20”, an arc distance
of 84.53 feet to a point, the last 7.76 feet being along the Westerly line of
Koval Lane; Thence North 1°24’21” East, along said Westerly right of way line of
Koval Lane, a distance of 74.85 feet to a point; Thence from a tangent which
bears the last described course, curving to the right along said Westerly
right-of-way line, with a radius of 106 feet, through an angle of 4°14’19”, an
arc distance of 7.84 feet to an intersection with the North line of said
Section 21, the Point of Ending 200.00 feet left of and at right angles to the
centerline of SR-592 (Flamingo Road) at Highway Engineer’s Station “GCW”
77+13.39 P.O.T.; Said Point of Ending further described as bearing North
88°25’16” West, a distance of 53.17 feet from the North Quarter Corner of said
Section 21.

 

Exhibit F - 2



--------------------------------------------------------------------------------

(Deed Reference 20060602-0004546)

(APN 162-16-410-035)

Lot 83 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on file in
Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark County,
Nevada.

TOGETHER WITH that certain vacated walkway 10 feet wide adjoining said Land on
the West boundary, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-034)

Lots 81 and 82 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.

TOGETHER WITH the Westerly portion of the 20 foot walkway 10 feet wide lying
Easterly of Lot 82, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

PARCEL 13: (APN 162-21-102-006)

That portion of the Northwest Quarter (NW 1/4) of Section 21, Township 21 South,
Range 61 East, M.D.B.&M., Clark County, Nevada, being more particularly
described as follows:

COMMENCING at the Northeast corner of the Northwest Quarter (NW 1/4) of said
Section 21 as delineated on that certain recorded Parcel Map performed by Ralph
L. Kraemer at the instance of Richard Tam, et al, dated December 3, 1973 as
Document No. 343769 in File 1 of Parcel Maps, Page 35 of Official Records, Clark
County, Nevada;

THENCE South 0°20’17” East along the East line of the Northwest Quarter NW (1/4)
of said Section 21 a distance of 250.20 feet to a point; THENCE North 88°01’45”
West a distance of 40.03 feet to a point being the intersection of the South
right of way line of Flamingo Road (Proposed 100.00 feet wide) and the West
right of way line of Koval Lane (Present alignment 80.00 feet wide);

THENCE South 0°20;17: East along the West right of way line of said Koval Lane a
distance of 710.58 feet to a point being the Northeast corner of Lot 2 as
delineated on the aforementioned Ralph L. Kraemer Parcel Map; said point also
being the TRUE POINT OF BEGINNING; THENCE continuing South 0°20’17” East a
distance of 450.00 feet to a point;

 

Exhibit F - 3



--------------------------------------------------------------------------------

THENCE North 88°01’45” West a distance of 453.25 feet to a point in the West
line of said Lot 2; THENCE North 0°09’35” West along said West line a distance
of 449.95 feet to a point being the Northwest corner of said Lot 2; THENCE South
88°01’45” East along the North line thereof a distance of 451.85 feet to the
TRUE POINT OF BEGINNING.

(Deed reference 20041221-03152).

KOVAL INVESTMENT

PARCEL 14: (APN 162-21-202-006)

THAT PORTION OF THE SOUTHEAST QUARTER (SE 1⁄4) OF THE NORTHWEST QUARTER (NW 1⁄4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., DESCRIBED AS
FOLLOWS:

LOT TWO (2) AS SHOWN BY MAP THEREOF IN FILE 1 OF PARCEL MAPS, PAGE 35, RECORDED
DECEMBER 3, 1973 IN BOOK 384 AS DOCUMENT NO. 343769 OF OFFICIAL RECORDS, CLARK
COUNTY, NEVADA.

ALSO EXCEPTING THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769, RECORDED DECEMBER 3, 1973, AS FILE 1 OF PARCEL MAPS, PAGE 35, IN
OFFICIAL RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL
AREA BEING BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.

FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., CLARK COUNTY, NEVADA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST (NE) CORNER OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SAID SECTION 21 AS DELINEATED ON THAT CERTAIN RECORDED PARCEL MAP PERFORMED BY
RALPH L. KRAEMER AT THE INSTANCE OF RICHARD TAM, ET AL, DATED DECEMBER 3, 1973
AS DOCUMENT NO. 343769 IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS,
CLARK COUNTY, NEVADA;

 

Exhibit F - 4



--------------------------------------------------------------------------------

THENCE SOUTH 0°20’17” EAST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW 1⁄4)
OF SAID SECTION 21 A DISTANCE OF 250.20 FEET TO A POINT;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 40.03 FEET TO A POINT BEING THE
INTERSECTION OF THE SOUTH RIGHT OF WAY LINE OF FLAMINGO ROAD (PURPOSED 100.00
FEET WIDE) AND THE WEST RIGHT OF WAY LINE OF KOVAL LANE (PRESENT ALIGNMENT 80.00
FEET WIDE);

THENCE SOUTH 0°20’17” EAST ALONG THE WEST RIGHT OF WAY LINE OF SAID KOVAL LANE A
DISTANCE OF 710.58 FEET TO A POINT BEING THE NORTHEAST CORNER (NE COR.) OF LOT
TWO (2) AS DELINEATED ON THE AFOREMENTIONED RALPH L. KRAEMER PARCEL MAP;

SAID POINT ALSO BEING THE TRUE POINT OF BEGINNING;

THENCE CONTINUING SOUTH 0°20’17” EAST A DISTANCE OF 450.00 FEET TO A POINT;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 453.25 FEET TO A POINT IN THE WEST
LINE OF SAID LOT TWO (2);

THENCE NORTH 0°09’35” WEST ALONG SAID WEST LINE A DISTANCE OF 449.95 FEET TO A
POINT BEING THE NORTHWEST CORNER (NW COR.) OF SAID LOT TWO (2);

THENCE SOUTH 88°01’45” EAST ALONG THE NORTH LINE THEREOF A DISTANCE OF 451.85
FEET TO THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM:

THAT PORTION OF THE EAST HALF (E 1⁄2) OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW 1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

 

Exhibit F - 5



--------------------------------------------------------------------------------

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW 1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW 1⁄4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., ACCORDING TO THE
OFFICIAL PLAT OF SAID LAND, ON FILE IN THE OFFICE OF THE BUREAU OF LAND
MANAGEMENT, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).

PARCEL 15: (APN 162-21-202-003)

THAT PORTION OF THE NORTHWEST QUARTER (NW 1⁄4) OF SECTION 21, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.M., ACCORDING TO THE OFFICIAL PLAT OF SAID LAND, ON FILE IN
THE OFFICE OF THE BUREAU OF LAND MANAGEMENT, DESCRIBED AS FOLLOWS:

 

Exhibit F - 6



--------------------------------------------------------------------------------

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF SAID LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).

PARCEL 16: (APN 162-21-202-007)

THAT PORTION OF THE EAST HALF (E 1⁄2) OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW 1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW 1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

 

Exhibit F - 7



--------------------------------------------------------------------------------

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW 1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

EXCEPT THE EAST 40 FEET AND THE SOUTH 40 FEET THEREOF CONVEYED TO THE COUNTY OF
CLARK FOR ROAD PURPOSES.

ALSO EXCEPT THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769 RECORDED DECEMBER 3, 1973 AS FILE 1 OF PARCEL MAPS, PAGE 35 IN OFFICIAL
RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL AREA BEING
BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.

(Deed reference 20060802-05266).

TRB FLAMINGO LLC

PARCEL 8: (APN 162-16-410-042, 046, 047 and 090)

Lots 94, 95, 100, 101, 102 and 103 in Block Five (5) and Lots 75 and 76 in Block
Four (4) of Flamingo Estates, as shown by map there on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder, Clark County, Nevada

Together with those portions of Albert Avenue and Audrie Street as vacated by
that certain Order of Vacation, recorded December 11, 2012 as Instrument
No. 201212110001382, of Official Records.

Together with those portions Audrie Street and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-048)

Lot 105 in Block Five (5) of Flamingo Estates, as shown by map thereof on file
in Book 5of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

 

Exhibit F - 8



--------------------------------------------------------------------------------

Excepting therefrom the South 10 feet as conveyed to Clark County, Nevada by
deed recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

And further excepting therefrom that portion of said parcel as conveyed to the
State of Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

Together with the following described parcel:

Lot 104 in Block Five (5) of Flamingo Estates as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
December 31, 1973, in Book 391 as Document No. 350018, of Official Records,
further described as follows:

The South Ten feet (10.00’) of Lot One Hundred Four (104) in Block Five (5) of
Flamingo Estates as shown by map on file in Book 5, of Plats, Page 22 in the
Office of the County Recorder of Clark County, Nevada; together with that
certain spandrel or radius in the Southwest corner of said Lot One Hundred Four
(104); Bounded on the Northeasterly side by a curve concave to the Northeast
having a radius of 22.00 feet that is tangent at its Easterly extremity to a
line parallel with and distant North 10.00 feet from the South line of said Lot
One Hundred Four (104) and tangent at its Northerly extremity to the West line
of said Lot One Hundred Four (104); bounded on the South side by the North line
of the South 10.00 feet of said Lot One Hundred Four (104) and bounded on the
West side by the West line of said Lot One Hundred Four (104). Excepting that
portion previously conveyed by Flamingo estates above mentioned.

Also excepting therefrom that portion of said parcels as conveyed to the State
of Nevada by documents October 10, 1995 in Book 951010 as Document No. 00032, of
Official Records, Clark County, Nevada.

Together with that portion of Audrie Street as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Also together with the following described parcel:

Lot One Hundred Six (106) in Block Five (5) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.

Excepting therefrom the Easterly 14 feet.

Further excepting therefrom the Westerly 20 feet of the Easterly 34 feet, not
including the Southerly 135.50 feet.

Further excepting therefrom the South 10 feet of said Lot One Hundred Six (106),
excepting the East 14 feet thereof, as conveyed to Clark County, Nevada by deed
recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

 

Exhibit F - 9



--------------------------------------------------------------------------------

Also excepting therefrom that portion of said parcel as conveyed to the State of
Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

AND (APN 162-16-410-043)

Lot 96 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada, further
described as follows:

A portion of the Southeast Quarter (SE 1⁄4) of the Southwest Quarter (SW 1⁄4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 661.56
feet; thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point of the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; thence continuing South 01°36’34” West, 145.00 feet;
thence North 88°23’26” West, 170.00 feet; thence North 01°36’34” East, 145.00
feet; thence South 88°23’26” East, 170.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-044)

Lot 97 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-045)

Lots 98 and 99 in Block Five (5) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada, said land being further described as follows:

A portion of the Southeast Quarter (SE 1⁄4) of the Southwest Quarter (SW 1⁄4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
described as follows:

 

Exhibit F - 10



--------------------------------------------------------------------------------

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
Thence South 88°23’26” East along the centerline of said Albert Street, 491.56
feet; Thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point on the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; Thence continuing South 01°36’34” West, 145.00 feet;
Thence North 88°23’26” West, 150.00 feet; Thence North 01°36’34” East, 145.00
feet; Thence South 88°23’26” East, 150.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-091)

Lots 77 and 78 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada, further described as follows:

A portion of the Southeast Quarter (SE 1⁄4) of the Southwest Quarter (SW 1⁄4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 146.56
feet; thence North 01°36’34” East, departing said centerline, 30.00 feet to a
point on the Northerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning. Thence South 88°23’26” East along said right-of-way line
140.00 feet; thence North 01°36’34” East, departing said right-of-way, 145.00
feet; thence North 88°23’26” West, 140.00 feet; thence South 01°36’34” West,
145.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Together with that portion of the alley as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.

 

 

Exhibit F - 11



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REIT COMPLIANCE CERTIFICATE

REIT COMPLIANCE CERTIFICATE

Date: _______________, 20__

This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Regional Lease (the “Lease”) dated as of [__________,
2017], by and among the entities listed on Schedule A attached thereto
(collectively, and together with their respective successors and assigns,
“Landlord”), and Caesars Entertainment Operating Company, Inc., a Delaware
corporation, and the entities listed on Schedule B attached thereto
(collectively, and together with their respective successors and assigns,
“Tenant”), pursuant to Article XL of the Lease. Capitalized terms used herein
without definition shall have the meanings set forth in the Lease.

By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [_________] and
for such Fiscal Quarter Tenant is in compliance with the provisions of Article
XL of the Lease. Without limiting the generality of the foregoing, Tenant hereby
certifies that for such Fiscal Quarter, Tenant has not, without Landlord’s
advance written consent:

 

  (i)

sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

 

  (ii)

furnished or rendered any services to the subtenant, assignee or manager or
managed or operated the Leased Property so subleased, assigned or managed;

 

  (iii)

sublet or assigned to, or entered into a management arrangement for the Leased
Property with any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

 

  (iv)

sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Exhibit G - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed by Tenant on _____ day of
_______________, 20__.

 

[______] Name:  

 

Title:  

 

 

Exhibit G - 2



--------------------------------------------------------------------------------

EXHIBIT H

PROPERTY-SPECIFIC IP

 

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Status

Noodle Village (logo)    New Jersey    Bally’s    Specific    Bally’s Atlantic
City    22733    3/30/2007    22733    3/30/2007    Registered Studio   
New Jersey    Bally’s    Specific    Bally’s Atlantic City    15289    7/14/1998
   15289    7/14/1998    Registered Gold Tooth Gerties    New Jersey    Bally’s
   Specific    Bally’s Atlantic City    NA    12/5/2000    20,499    12/5/2000
   Registered Mountain Bar (and Logo)    New Jersey    Bally’s    Specific   
Bally’s Atlantic City    NA    8/11/1997    14,809    8/11/1997    Registered
Buck Wild Arcade    United States of America    Bally’s    Specific    Bally’s
Atlantic City    87/663083    10/27/2017    5504950    6/26/2018    Registered
Boardwalk Cupcakes (logo)    United States of America    Bally’s    Specific   
Bally’s Atlantic City    86/422551    10/13/2014    4780684    7/28/2015   
Registered Coyote Kate’s Slot Parlor    United States of America    Bally’s   
Specific    Bally’s Atlantic City    76/067657    6/9/2000    2523523   
12/25/2001    Registered Wild, Wild West Casino    United States of America   
Bally’s    Specific    Bally’s Atlantic City    75/106946    5/13/1996   
2837537    5/4/2004    Registered

 

Exhibit H - 1



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Status

$10,000 Pyramid    New Jersey    Bally’s    Specific    Bally’s Atlantic City   
NA    2/26/1992    10,296    2/26/1992    Registered 2100 Bar & Lounge    United
States of America    Caesars    Specific    Caesars Atlantic City    88/380074
   4/10/2019    5901817    11/5/2019    Registered Midwest Regional Poker
Championships    Indiana    Horseshoe    Specific    Caesars Southern Indiana   
N/A    6/1/2016    2016-0311    6/1/2016    Registered The Venue (logo)   
Indiana    Horseshoe    Specific    Caesars Southern Indiana    2009-0045   
1/21/2009    2009-0045    1/21/2009    Registered C-Bar (Logo)    Pennsylvania
   Harrah’s    Specific    Harrah’s Philadelphia    3341491    07/18/2011   
3341491    07/18/2011    Registered Mien Noodles (Logo)    Pennsylvania   
Harrah’s    Specific    Harrah’s Philadelphia    3341005    08/16/2010   
3341005    08/16/2010    Registered The Copper Mug    Pennsylvania    Harrah’s
   Specific    Harrah’s Philadelphia    3338702    10/23/2006    3338702   
10/23/2006    Registered Stir Cove Backstage Grill (Design)    Iowa    Harrah’s
   Specific    Harrah’s Council Bluffs        W00791884    7/13/2012   
5480TM-439811    7/13/2012    Registered Stir Cove Concert Series (Design)   
Iowa    Harrah’s    Specific    Harrah’s Council Bluffs    W00793603   
7/30/2012    5480TM-440692    7/30/2012    Registered

 

Exhibit H - 2



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Status

406 Club    United States of America    Harrah’s    Specific    Harrah’s Gulf
Coast    88/642449    10/04/2019    6008013    3/10/2020    Bellissimo    United
States of America    Harrah’s    Specific    Harrah’s Gulf Coast    77/032971   
10/31/2006    3246044    5/29/2007    Registered American River Cafe (Block)   
Nevada    Harrah’s    Specific    Harrah’s Lake Tahoe    30 34    5/29/1997   
SM00300034    5/29/1997    Registered American River Cafe (Design)    Nevada   
Harrah’s    Specific    Harrah’s Lake Tahoe    30-253    11/17/1997   
SM0030-0450    11/17/1997    Registered Friday’s Station (Block)    Nevada   
Harrah’s    Specific    Harrah’s Lake Tahoe    30-253    8/26/1997   
SM0030-0253    8/26/1997    Registered South Shore Room    Nevada    Harrah’s   
Specific    Harrah’s Lake Tahoe    18-002    9/1/1982    SM0018-0002    9/1/1982
   Registered Peek (Block)    United States of America    Harrah’s    Specific
   Harrah’s Lake Tahoe    86/263094    4/25/2014    4625059    10/21/2014   
Registered The Summit (Block)    United States of America    Harrah’s   
Specific    Harrah’s Lake Tahoe    73/040279    12/23/1974    1019015   
8/26/1975    Registered Pepper Rose (Design)    Louisiana    Harrah’s   
Specific    Harrah’s Louisiana Downs    NA    12/17/2001    57-2528   
12/17/2001    Registered “Louisiana Downs”    Louisiana    Harrah’s/Louisiana
Downs    Specific    Harrah’s Louisiana Downs    NA    4/19/1993    51-0725   
4/19/1993    Registered

 

Exhibit H - 3



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Status

Horse Cents (Block)    Louisiana    Harrah’s/ Louisiana Downs    Specific   
Harrah’s Louisiana Downs    NA    12/4/2003    58-0417    12/4/2003   
Registered Super Derby    Louisiana    Harrah’s/ Louisiana Downs    Specific   
Harrah’s Louisiana Downs    NA    4/19/1993    51-0724    4/19/1993   
Registered Louisiana Downs (Block)    United States of America    Harrah’s/
Louisiana Downs    Specific    Harrah’s Louisiana Downs    78/197284   
12/23/2002    2874317    8/17/2004    Registered Louisiana Downs Racing Horses
(Design)    United States of America    Harrah’s/ Louisiana Downs    Specific   
Harrah’s Louisiana Downs    78/199756    1/3/2003    2791383    12/9/2003   
Registered Super Derby (Block)    United States of America    Harrah’s/
Louisiana Downs    Specific    Harrah’s Louisiana Downs    78/199798    1/3/2003
   2788933    12/2/2003    Registered Bridges Dining Company    United States of
America    Harrah’s    Specific    Harrah’s Metropolis    86/433899   
10/24/2014    4759692    6/23/2015    Registered Carvings    United States of
America    Harrah’s    Specific    Harrah’s Reno    78/732311    10/13/2005   
3141982    9/12/2006    Registered Joy Luck Noodle Bar    United States of
America    Harrah’s    Specific    Harrah’s Reno    77/634470    12/16/2008   
3647464    6/30/2009    Registered Sage Room (Block)    Nevada    Harveys   
Specific    Harveys Lake Tahoe    E0411842011-4    7/18/2011    E0411842011-4   
7/18/2011    Registered Harveys (Block)    United States of America    Harveys
   Specific    Harveys Lake Tahoe    74/483631    1/28/1994    2026250   
12/31/1996    Registered Harveys (Design)    United States of America    Harveys
   Specific    Harveys Lake Tahoe    74/483632    1/28/1994    2038045   
2/18/1997    Registered

 

Exhibit H - 4



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Status

Harveys (Stylized)    United States of America    Harveys    Specific    Harveys
Lake Tahoe    78/821394    2/23/2006    3154177    10/10/2006    Registered
Harveys Casino Hotel You Can Have it All    United States of America    Harveys
   Specific    Harveys Lake Tahoe    75/295646    5/21/1997    2240209   
4/20/1999    Registered The Party’s at Harveys (Block)    United States of
America    Harveys    Specific    Harveys Lake Tahoe    74/484989    1/28/1994
   1878054    2/7/1995    Registered Best Blackjack in Louisiana (Block)   
Louisiana    Horseshoe    Specific    Horseshoe Bossier City    NA    12/30/1996
   54-3112    12/30/1996    Registered Frozen SeRum    Louisiana    Horseshoe   
Specific    Horseshoe Bossier City    NA    1/30/200    63-7822    6/21/2012   
Registered Impulse, Inc.    Louisiana    Horseshoe    Specific    Horseshoe
Bossier City    NA    4/30/2001    57-0311    4/30/2001    Registered Dare   
United States of America    Horseshoe    Specific    Horseshoe Bossier City   
86163460    1/13/2014    4615290    9/30/2014    Registered Four Winds (Block)
   United States of America    Horseshoe    Specific    Horseshoe Bossier City
   76/464872    11/6/2002    2829389    4/6/2004    Registered Four Winds
(Design)    United States of America    Horseshoe    Specific    Horseshoe
Bossier City    76/464866    11/6/2002    2829388    4/6/2004    Registered The
Eatery (Logo)    Indiana    Horseshoe    Specific    Horseshoe Hammond   
2018000024824    11/15/2018    2018000024824    11/15/2018    Registered

 

Exhibit H - 5



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

  

App. Date

   Reg. No.    Reg. Date   

Status

Benny’s Back Room    United States of America    Horseshoe    Specific   
Horseshoe Hammond    77/547938    8/15/2008    3678700    9/8/2009    Registered
Push    United States of America    Horseshoe    Specific    Horseshoe Hammond
   77/475098    5/15/2008    3592854    3/17/2009    Registered The Venue (logo)
   United States of America    Horseshoe    Specific    Horseshoe Hammond   
77/470223    5/9/2008    4709708    3/24/2015    Registered Where Entertainment
Knows No Bounds    United States of America    Horseshoe    Specific   
Horseshoe Hammond    77/521309    7/14/2008    3550200    12/23/2008   
Registered Bluesville (Block)    United States of America    Horseshoe   
Specific    Horseshoe Tunica    77/234865    7/20/2007    3456911    7/1/2008   
Registered Bluesville (Logo)    United States of America    Horseshoe   
Specific    Horseshoe Tunica    77/523188    7/16/2008    3554133    12/30/2008
   Registered Bluesville (Logo)    United States of America    Horseshoe   
Specific    Horseshoe Tunica    75/182186    10/15/1996    2148837    4/7/1998
   Registered Village Square (Block)    United States of America    Horseshoe   
Specific    Horseshoe Tunica    75/366182    10/1/1997    2221012    1/26/1999
   Registered Cancun Lagoon    Nevada    Harrah’s    Specific    Harrah’s
Laughlin    25-701    11/4/1992    25-701    11/4/1992    Registerd Ha Long
Baccarat Bay (Block)    Louisiana    Harrah’s    Specific    Harrah’s New
Orleans    NA    10/23/2008    60-3853    10/23/2008    NA Hoodoo Lounge (Block)
   Louisiana    Harrah’s    Specific    Harrah’s New Orleans    NA    8/26/2013
   10413375#GGG62    8/26/2013    NA Masquerade (Design)    United States of
America    Harrah’s    Specific    Harrah’s New Orleans    78/647537    6/6/2005
   3282446    8/21/2007    78/647537

 

Exhibit H - 6



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Status

Miracle on Fulton Street (Block)    United States of America    Harrah’s   
Specific    Harrah’s New Orleans    77/876336    11/19/2009    3814206   
7/6/2010    77/876336 We are Nola    United States of America    Harrah’s   
Specific    Harrah’s New Orleans    88/692834    11/14/2019          88/692834
We are Nola (Design)    United States of America    Harrah’s    Specific   
Harrah’s New Orleans    88/191641    11/13/2018    5957131    1/7/2020   
88/191641 2 GeauXpress    Louisiana    Harrah’s    Specific    Harrah’s New
Orleans    NA    8/19/2013    10411015#E5D52    8/19/2013    NA Get More Bang
for your Buck Guaranteed!    United States of America    Tunica Roadhouse   
Specific    Tunica Roadhouse    77/028361    10/24/2006    3460107    7/8/2008
   Registered Tunica Roadhouse Casino & Hotel (Design)    United States of
America    Tunica Roadhouse    Specific    Tunica Roadhouse    77/802032   
8/11/2009    3794897    5/25/2010    Registered Tunica Roadhouse Casino & Hotel
(Design)    United States of America    Tunica Roadhouse    Specific    Tunica
Roadhouse    77/802035    8/11/2009    3797493    6/1/2010    Registered

 

Exhibit H - 7



--------------------------------------------------------------------------------

Domain Name

  

Brand

  

Reg. Date

  

Registry Expiry Date

bluffsdogs.com    Bluffs Run    1997-12-30    2021-12-29 bluffsrun.com    Bluffs
Run    1995-12-04    2021-12-03 stircove.com    Harrah’s Council Bluffs   
2005-05-05    2021-05-05 stirliveandloud.com    Harrah’s Council Bluffs   
2010-03-24    2021-03-24 stirnightclub.com    Harrah’s Council Bluffs   
2006-08-16    2021-08-16 altitudetahoe.com    Harrah’s Lake Tahoe    2003-05-06
   2021-05-06 e-harveys.com    Harveys    2007-01-30    2022-01-30
experienceharveys.com    Harveys    2008-02-13    2022-02-13
experienceharveystahoe.com    Harveys    2008-02-13    2022-02-13
Harveys-marketing.com    Harveys    2004-03-26    2021-03-26 Harveys-email.com
   Harveys    2004-03-26    2021-03-26 harveys.casino    Harveys    2015-05-26
   2022-05-26 harveys.cn    Harveys    2003-03-16    2022-03-16 harveys.com   
Harveys    1995-05-04    2021-05-05 meetingsatharveys.com    Harveys   
2001-04-11    2021-04-11 harveys-online.com    Harveys    2003-07-01   
2021-07-01 harveys-sucks.com    Harveys    2004-04-08    2021-04-08

 

Exhibit H - 8



--------------------------------------------------------------------------------

Domain Name

  

Brand

  

Reg. Date

  

Registry Expiry Date

harveys-tahoe.com    Harveys    2001-11-13    2021-11-13 harveys.poker   
Harveys    2015-03-04    2021-03-04 harveyscasino.us    Harveys    2002-05-03   
2021-05-02 harveyscasinohotel.com    Harveys    2007-01-30    2022-01-30
harveysemail.com    Harveys    2004-03-26    2021-03-26 harveyslaketahoe.net   
Harveys    2011-04-15    2021-04-15 harveyslaketahoe.org    Harveys   
2011-04-25    2021-04-25 harveyslaketahoeweddings.com    Harveys    2018-01-11
   2022-01-11 harveysmarketing.com    Harveys    2004-03-26    2021-03-26
harveysmeetings.com    Harveys    2008-03-20    2021-03-20 harveyssucks.com   
Harveys    2004-04-08    2021-04-08 harveystahoe.com    Harveys    1998-01-05   
2022-01-04 harveystahoe.mobi    Harveys    2007-08-27    2021-08-27
harveystahoemeetings.com    Harveys    2008-03-20    2021-03-20
bluesvilletunica.com    Horseshoe Tunica    2007-02-22    2022-02-22
macauofchicago.com    Horseshoe Hammond    2014-07-20    2020-07-20
thevenuechicago.com    Horseshoe Hammond    2007-10-02    2021-10-02

 

Exhibit H - 9



--------------------------------------------------------------------------------

Domain Name

  

Brand

  

Reg. Date

  

Registry Expiry Date

thevenue-chicago.com    Horseshoe Hammond    2008-04-18    2021-04-18
thevenuechicagopride.com    Horseshoe Hammond    2008-06-19    2021-06-19
laketahoenightlife.com    Harrah’s Lake Tahoe    2004-10-25    2021-10-25
laketahoenights.com    Harrah’s Lake Tahoe    2004-10-25    2021-10-25
laketahoenightscene.com    Harrah’s Lake Tahoe    2004-10-25    2021-10-25
laketahoesbigchill.com    Harrah’s Lake Tahoe    2005-05-31    2021-05-31
ltfoodandwine.com    Harrah’s Lake Tahoe    2010-06-17    2021-06-17
ltsnowblast.com    Harrah’s Lake Tahoe    2010-10-19    2021-10-19
tahoeparty.com    Harrah’s Lake Tahoe    2005-09-07    2021-09-07 tahoestar.com
   Harrah’s Lake Tahoe    1999-01-15    2022-01-15 renonumbers.com    Harrah’s
Reno    2001-05-18    2021-05-18 renoweddingchapel.com    Harrah’s Reno   
2000-01-19    2022-01-19 tahoesummitsuites.com    Harrah’s Lake Tahoe   
2008-03-13    2021-03-13 southshoreroom.com    Harrah’s Lake Tahoe    2008-01-29
   2022-01-29 tunicanightclub.com    Horseshoe Tunica    2009-08-19   
2021-08-19 ladowns.com    Louisiana Downs    1995-07-24    2021-07-23
louisianadown.com    Louisiana Downs    2003-01-28    2022-01-28

 

Exhibit H - 10



--------------------------------------------------------------------------------

Domain Name

  

Brand

  

Reg. Date

  

Registry Expiry Date

tunicaroadhouse.org    Tunica Roadhouse    2006-01-20    2022-01-20
tunicaroadhouse.com    Tunica Roadhouse    2011-04-25    2021-04-25
tunicaroadhouse.casino    Tunica Roadhouse    2015-06-03    2021-06-03
tunica-roadhouse.com    Tunica Roadhouse    2015-06-03    2021-06-03
laughlinmeetings.com    Harrah’s Laughlin    2008-01-29    2022-01-29
laughlinnumbers.com    Harrah’s Laughlin    2001-05-18    2021-05-18
wearenola.com    Harrah’s New Orleans    2018-10-19    2020-10-19
nolaweddings.net    Harrah’s New Orleans    2007-07-30    2021-07-30
nolameetings.net    Harrah’s New Orleans    2007-07-30    2021-07-30
miracleonfultonst.com    Harrah’s New Orleans    2009-10-26    2021-10-26
miracleonfulton.com    Harrah’s New Orleans    2007-11-28    2021-11-28
masqueradeneworleans.com    Harrah’s New Orleans    2005-05-31    2021-05-31
fultonstreetnola.com    Harrah’s New Orleans    2007-03-30    2021-03-30
fultonstreetlive.com    Harrah’s New Orleans    2007-07-05    2021-07-05

 

Exhibit H - 11



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PACE REPORT

[SEE ATTACHED]

 

Exhibit I - 1



--------------------------------------------------------------------------------

LOGO [g940333page785.jpg]

 

 

Exhibit I - 2



--------------------------------------------------------------------------------

EXHIBIT J

DESCRIPTION OF TITLE POLICIES

 

Site & State

  

Title Insurance Company Policy Number

   Policy Amount  

Horseshoe Council Bluffs, IA

   Chicago: 236557    $ 600,000,000  

Harrah’s Council Bluffs, IA

   Chicago: 236558    $ 180,000,000  

Harrah’s Metropolis, IL

   Chicago: 1401-8976520    $ 160,000,000  

Horseshoe Southern Indiana, IN

   Chicago: 484962A    $ 535,000,000  

Horseshoe Hammond, IN

   Chicago: 484963A    $ 820,000,000  

Horseshoe Bossier City, LA

   Chicago: 7230618-212263586    $ 210,000,000  

Harrah’s Bossier City (Louisiana Downs), LA

   Chicago: 7230618-212264031    $ 15,000,000  

Vacant Land in Maryland Heights, MO

   Chicago: L20153989    $ 5,800,000  

Harrah’s North Kansas City, MO

   Chicago: L20153988    $ 420,000,000  

Harrah’s Gulf Coast (formerly known as Grand Biloxi), MS

   Chicago: MS 01-306-17-6406    $ 100,000,000  

Horseshoe Tunica, MS

   Chicago: MS 01-306-14-5534A    $ 379,950,000  

Tunica Roadhouse, MS

   Chicago: MS 01-306-15-5842C    $ 30,000,000  

Land Leftover from Harrah’s Gulfport, MS

   Chicago: MS 01-306-17-6405    $ 940,000  

Horseshoe Tunica, AR

   Chicago: 74306-212267738    $ 50,000  

Caesar’s Atlantic City, NJ

   Chicago: 2015-80317    $ 280,000,000  

Bally’s Atlantic City and Schiff Parcel. NJ

   Chicago: 2014-80746    $ 75,000,000  

Harrah’s Lake Tahoe, NV

   Chicago: 7230628-1-17-01404635    $ 230,000,000  

Harvey’s Lake Tahoe, NV

   Chicago: 7230628-1-17-01502209    $ 149,910,000  

Harvey’s Lake Tahoe, CA

   Chicago: FSJP-CTO1500740    $ 90,000  

Harrah’s Reno , NV

   Chicago: 7230628-1-17-01504907    $ 20,000,000  

Las Vegas Land Assemblage, NV

   Chicago: 7230628-1-17-15013291    $ 130,560,000  

Harrah’s Airplane, NV

   Chicago: 7230628-1-17-15013112 (LS)    $ 3,240,000  

 

Exhibit J - 1



--------------------------------------------------------------------------------

Site & State

  

Title Insurance Company Policy Number

   Policy Amount  

Bluegrass Downs Racing, KY

   Chicago: 3035/4658A    $ 760,000  

Vacant Land at Turfway Park, KY

   Chicago: C1503144LKY    $ 4,470,000  

Land in Splendora, TX

   Chicago: TX- 3710001776-O    $ 16,000  

Harrah’s Philadelphia

   Chicago: 180180PHI    $ 241,500,000  

Harrah’s Atlantic City

  

Chicago: 19-000958NCS

Fidelity: 19-000958-ANCS

   $ 599,250,000  

Harrah’s Laughlin

  

Chicago: FNCP-IMP-7230628-1-19-42043943

Fidelity: 4243973A

   $ 434,750,000  

Harrah’s New Orleans

  

Chicago: LA01-106-20-7252

Fidelity: LA01-106-20-7251

   $ 789,500,000  

 

Exhibit J - 2



--------------------------------------------------------------------------------

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE SUCH INFORMATION (i) IS
NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
EXCLUDED INFORMATION HAS BEEN MARKED AT THE APPROPRIATE PLACES AS FOLLOWS:
[****]

EXHIBIT K

SPECIFIED ADDITIONAL L1 QUALIFIED TRANSFEREES

 

  1.

[****]

 

  2.

[****]

For the avoidance of doubt, except as set forth in the proviso below, only
[****] and [****] themselves, and not any successor and/or assign of either
(including, without limitation, any successor or assign by operation of law of,
or any surviving or continuing entity in any merger, consolidation or similar
event involving, [****] or [****], shall be the Person referenced in the last
sentence of the definition of “L1 Qualified Transferee” set forth in this Lease,
provided, however, that (i) if [****] or [****] survive any such merger, then
such surviving entity shall be deemed to constitute [****] or [****], as
applicable, and (ii) the survivor in any internal restructuring of [****] or
[****] shall be deemed to constitute [****] or [****], as applicable.

 

Exhibit K - 1



--------------------------------------------------------------------------------

EXHIBIT L

L1/L2 TRANSFER AND PERMITTED FACILITY SUBLEASE ADDITIONAL INFORMATION

 

  •  

Financial Statements for the last three (3) most recent Fiscal Periods for any
proposed L1 Successor Tenant or L2 Successor Tenant, as the case may be, and its
Parent Company, if any.

 

  •  

List of all gaming, hotel and other entertainment facilities owned and/or
managed by the proposed L1 Successor Tenant or L2 Successor Tenant, as the case
may be, and its Affiliates during the preceding five (5) years.

 

  •  

EBITDAR for the last three (3) most recent Fiscal Periods for any proposed L1
Successor Tenant or L2 Successor Tenant, as the case may be, and its Parent
Company, if any.

 

  •  

List of all Gaming Licenses of the proposed L1 Successor Tenant or L2 Successor
Tenant, as the case may be, and its Affiliates substantially in the form of
Schedule 1 to this Lease

 

  •  

Names of principal owners/investors of the proposed L1 Successor Tenant or L2
Successor Tenant, as the case may be.

 

Exhibit L - 1



--------------------------------------------------------------------------------

EXHIBIT M

BRANDS

Horseshoe

Harrah’s

Tunica Roadhouse

Caesars

Bally’s

Harveys

Bluegrass Downs

 

Exhibit M - 1



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF GUARANTY

[SEE ATTACHED]

 

Exhibit N - 1



--------------------------------------------------------------------------------

Execution Version

GUARANTY

This GUARANTY OF LEASE (this “Guaranty”), is made and entered into as of the
20th day of July, 2020 by and among ELDORADO RESORTS, INC., a Nevada corporation
(to be renamed Caesars Entertainment, Inc. and converted to a Delaware
corporation on the date hereof, following the making by Guarantor of this
Guaranty) (together with its successors and permitted assigns. “Guarantor”), the
entities listed on Schedule A (together with their respective successors and
permitted assigns, collectively. “Existing Landlord”), Harrah’s Atlantic City
LLC. a Delaware limited liability company (together with its successors and
assigns. “Harrah’s Atlantic City Landlord”). New Laughlin Owner LLC. a Delaware
limited liability company (together with its successors and assigns. “Harrah’s
Laughlin Landlord”), and Harrah’s New Orleans LLC. a Delaware limited liability
company (together with its successors and assigns. “Harrah’s New Orleans
Landlord”, together with Harrah’s Atlantic City Landlord and Harrah’s Laughlin
Landlord, collectively. “Joining Landlord”, and together with Existing Landlord,
collectively. “Landlord”).

RECITALS

A. The Existing Landlord, as landlord. CEOC. LLC. a Delaware limited liability
company (as successor by merger to Caesars Entertainment Operating Company.
Inc.) and the entities listed on Schedule B attached hereto, collectively as
tenant (collectively. “Existing Tenant”), entered into that certain Lease
(Non-CPLV) dated as of October 6, 2017. as amended by (i) that certain First
Amendment to Lease (Non-CPLV). dated as of December 22, 2017, (ii) that certain
Second Amendment to Lease (Non-CPLV) and Ratification of SNDA. dated as of
February 16, 2018, (iii) that certain Third Amendment to Lease (Non-CPLV). dated
as of April 2, 2018, (iv) that certain Fourth Amendment to Lease (Non-CPLV).
dated as of December 26, 2018 and (v) that certain Omnibus Amendment to Leases
among Existing Landlord. Existing Tenant, certain Affiliates of Existing
Landlord and certain Affiliates of Existing Tenant, dated as of June 1, 2020
(collectively, the “Prior Non-CPLV Lease”).

B. Concurrently herewith. Landlord. Existing Tenant. Harrah’s Atlantic City
Operating Company. LLC. a New Jersey limited liability company (together with
its successors and assigns. “Harrah’s Atlantic City Tenant”). Harrah’s Laughlin.
LLC. a Nevada limited liability company (together with its successors and
assigns. “Harrah’s Laughlin Tenant”). Jazz Casino Company. L.L.C., a Louisiana
limited liability company (together with its successors and assigns. “Harrah’s
New Orleans Tenant”, together with Harrah’s Atlantic City Tenant and Harrah’s
Laughlin Tenant, collectively. “Joining Tenant”, and together with Existing
Tenant, collectively. “Tenant”; it being understood that, for purposes of this
Guaranty. “Tenant” shall include all entities which comprise Tenant from time to
time pursuant to and in accordance with the Lease (as defined below)) and.
solely for the purposes of the penultimate paragraph of Section 1.1 of the
Lease. Propco TRS LLC. a Delaware limited liability company, are entering into
that certain Fifth Amendment to Lease (Non-CPLV) (“Fifth Amendment”; the Prior
Non-CPLV Lease, as amended by the Fifth Amendment, and as may be further
amended, restated, supplemented, waived or otherwise modified from time to time,
collectively the “Lease”), whereby, among other things, (i) the Fifth Amendment
Additional Property (as defined in the Lease) is being incorporated into the
Lease, (ii) Joining Landlord is being added as a “Landlord” under the Lease,
(iii) Joining Tenant is being added as a “Tenant” under the Lease and
(iv) certain other modifications are being made thereto. All capitalized terms
used, and not otherwise defined, herein shall have the same meanings ascribed to
such terms in the Lease.

 

Exhibit N - 2



--------------------------------------------------------------------------------

C. Tenant is a wholly owned indirect subsidiary of Guarantor, and Guarantor
acknowledges and agrees that it will derive substantial benefits from the Lease,
that this Guaranty is given in accordance with the requirements of the Lease and
that Landlord would not have been willing to enter into the Fifth Amendment
unless Guarantor was willing to execute and deliver this Guaranty.

AGREEMENTS

NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged. Guarantor agrees as follows:

1. Guaranty. In consideration of the benefit derived or to be derived by it from
the Lease and the Golf Course Use Agreement. Guarantor hereby unconditionally
and irrevocably guarantees to Landlord and Golf Course Owner (as applicable), as
a primary obligor and not merely as a surety, the following (the matters
described in the following clause (a) and clause (b), collectively, the
“Obligations”), whenever incurred or accrued, including, without limitation,
before the date of execution of this Guaranty:

(a) the faithful, prompt and complete payment and performance in full in cash of
all monetary obligations of (x) Tenant under the Lease and (y) Golf Course User
under the Golf Course Use Agreement when due (including, without limitation,
during any Transition Period), including, without limitation, (i) all Rent and
Additional Charges of any nature and any and all other sums payable by Tenant
under the Lease, (ii) Golf Course User’s payment obligations of any nature under
the Golf Course Use Agreement (including all Golf Course Use Payments (as
defined in the Golf Course Use Agreement)) (including under any Severance
Agreement (as defined in the Golf Course Use Agreement) entered into pursuant to
the Golf Course Use Agreement), (iii) Tenant’s obligation to expend the Required
Capital Expenditures in accordance with the Lease (or to deposit sums into the
Cap Ex Reserve) and any other expenditures of any nature required of Tenant
under the Lease, (iv) Tenant’s obligations under Section 10.6(b) of the Lease
and (v) Tenant’s obligation to pay monetary damages in connection with any
breach of the Lease or the Golf Course Use Agreement and to pay indemnification
obligations, in each case as provided in and subject to all applicable terms of
the Lease and the Golf Course Use Agreement: and

(b) the faithful, prompt and complete performance when due of (other than the
monetary obligations described in clause (a) above) each and every one of the
provisions, terms and conditions of the Lease and all covenants, agreements,
conditions and requirements to be kept, performed and satisfied by Tenant under
the Lease, including, without limitation, all obligations with respect to the
operation of the Facility, all indemnification and insurance obligations, and
all obligations to maintain, rebuild, restore or replace the Leased Property or
any portion thereof or any facilities or improvements now or hereafter located
thereat.

 

- 2 -

Exhibit N - 3



--------------------------------------------------------------------------------

in each case under clause (a) and clause (b), including (x) amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (as defined below) or similar laws, and (y) any late charges
and interest provided for under the Lease (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding). In the event of the failure of (I) Tenant to pay any Rent.
Additional Charges or any other sums under the Lease, or to render any other
performance required of Tenant under the Lease, or (II) Golf Course User to pay
any Golf Course Use Payments or any other sums under any Golf Course Agreement,
when due or within any applicable cure period. Guarantor shall forthwith (A) pay
and perform or cause to be paid and performed any and all such Obligations, in
each case to the full extent provided under the Lease or the applicable Golf
Course Agreement, and (B) pay all reasonable costs of collection or enforcement
and other actual damages suffered or incurred by Landlord or Golf Course Owner,
as applicable, that result from the non-performance thereof. As to the
Obligations. Guarantor’s liability under this Guaranty is without limit except
solely as and to the extent provided in Section 13 hereof. Guarantor agrees that
its guarantee provided herein constitutes a guarantee of payment and performance
and not of collection. Guarantor shall be jointly and severally liable with
Tenant and Golf Course User, as applicable, for the payment and performance of
the Obligations.

2. Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect, and shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
whether or not notice thereof is given to Guarantor:

(a) any amendment, modification, renewal or extension of the Lease pursuant to
its terms;

(b) any compromise, release, consent, extension, indulgence, forbearance or
other action or inaction in respect of any terms of the Lease or any other
instrument or agreement by Landlord or by any other Person;

(c) any substitution or release, in whole or in part, of any security for this
Guaranty which Landlord may hold at any time:

(d) any exercise or non-exercise by Landlord of any right, power or remedy under
or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of (or failure to enforce) any such right, power or
remedy;

(e) any change in the existence, structure or ownership of, or any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or trusteeship affecting. Tenant. Landlord or Guarantor
or their respective successors or assigns or any of their respective Affiliates
or any of their respective assets, or any actual or attempted rejection,
assumption. assignment, separation, severance, or recharacterization of the
Lease or any portion thereof or any obligations thereunder, or any discharge of
liability thereunder, in connection with any such proceeding or otherwise;

(f) any limitation of Tenant’s liability under the Lease or any limitation of
Tenant’s liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof:

 

- 3 -

Exhibit N - 4



--------------------------------------------------------------------------------

(g) subject to Section 14 hereof, any sale, lease, or transfer of all or any
part of any interest in any Facility or any portion thereof or any or all of the
assets of Tenant to any other Person other than to Landlord;

(h) any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;

(i) any breach by (or any act or omission of any nature of) Landlord under or in
respect of the Lease;

(j) any extensions of time for performance under the Lease;

(k) the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;

(l) the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Lease to pay any money judgment;

(m) the failure to give Guarantor any notice of acceptance, default or
otherwise:

(n) any rights, powers or privileges Landlord may now or hereafter have against
any other Person or collateral;

(o) except as provided in Section 14 below, any assignment of the Lease, or any
subletting or subsubletting of. or any other occupancy arrangements in respect
of. all or any part of the Facility;

(p) any other defenses, other than a defense of payment or performance in full,
as the case may be. of the Obligations;

(q) the existence of any claim, setoff, counterclaim, defense or other rights
that may at any time be available to. or asserted by. Guarantor or Tenant
against Landlord, whether in connection with the Lease, the Obligations or
otherwise;

(r) any law or statute that may operate to cap. limit, or otherwise restrict the
claims of a lessor of real property, including, but not limited to.
Section 502(b)(6) of the Bankruptcy Code;

(s) the invalidity, illegality or unenforceability of all or any part of the
Obligations, or of any document or agreement (including the Lease) executed in
connection with the Obligations, for any reason whatsoever;

 

- 4 -

Exhibit N - 5



--------------------------------------------------------------------------------

(t) the unenforceability (for any reason whatsoever) of this Guaranty,
including, without limitation, as a result of rejection in any bankruptcy,
insolvency, dissolution or other proceeding; or

(u) any other circumstances, whether or not Guarantor had notice or knowledge
thereof.

3. Primary Liability. The liability of Guarantor with respect to the Obligations
shall be a primary, direct, immediate, continuing and unconditional guaranty of
payment and performance and not of collection, may not be revoked by Guarantor
and shall continue to be effective with respect to all of the Obligations
notwithstanding any attempted revocation by Guarantor and shall not be
conditional or contingent upon the genuineness, validity, regularity or
enforceability of the Lease or any other documents or instruments relating to
the Obligations, including, without limitation, any Person’s lack of authority
or lawful right to enter into such document on such Person’s behalf, or the
pursuit by Landlord of any remedies Landlord may have. Without limitation of the
foregoing. Landlord may proceed against Guarantor: (a) prior to or in lieu of
proceeding against Tenant, its assets, any security deposit, or any other
guarantor or any other Person; and (b) prior to or in lieu of pursuing any other
rights or remedies available to Landlord. All rights and remedies afforded to
Landlord by reason of this Guaranty or by law are separate, independent and
cumulative, and the exercise of any rights or remedies shall not in any way
limit, restrict or prejudice the exercise of any other rights or remedies.

Following the occurrence of a Tenant Event of Default, a separate action or
actions may be brought and prosecuted against Guarantor whether or not Tenant is
joined therein or a separate action or actions are brought against Tenant.
Landlord may maintain successive actions for other defaults. Landlord’s rights
hereunder shall not be exhausted by its exercise of any of its rights or
remedies or by any such action or by any number of successive actions until and
unless all indebtedness and Obligations, the payment and performance of which
are hereby guaranteed, have been paid and fully performed.

4. Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to Guarantor. Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Lease; or
(c) release Tenant by consent to any assignment (or otherwise) as to all or any
portion of the Obligations hereby guaranteed, in each case pursuant to the terms
of the Lease. Any exercise or non-exercise by Landlord of any right hereby given
to Landlord, dealing by Landlord with Guarantor or any other guarantor. Tenant
or any other Person, or change, impairment, release or suspension of any right
or remedy of Landlord against any Person, including, without limitation. Tenant
and any other guarantor, will not affect any of the Obligations of Guarantor
hereunder or give Guarantor any recourse or offset against Landlord.

5. Waiver. With respect to the Lease. Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties and/or guarantors
or any other accommodation parties, under any statutory provisions, common law
or any other provision of law. custom or practice, and agrees not to assert or
take advantage of any such rights or remedies including, but not limited to:

 

- 5 -

Exhibit N - 6



--------------------------------------------------------------------------------

(a) any right to require Landlord to proceed against Tenant or any other Person
or to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against Guarantor
or to require that Landlord cause a marshaling of Tenant’s assets or any assets
given as collateral for this Guaranty, or to proceed against Tenant and/or any
collateral held by Landlord at any time or in any particular order:

(b) any defense that may arise by reason of the incapacity or lack of authority
of any Person or Persons:

(c) notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant.
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;

(d) any defense based upon an election of remedies by Landlord which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
to proceed against Tenant for reimbursement, or both:

(e) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal:

(f) any duty on the part of Landlord to disclose to Guarantor any facts Landlord
may now or hereafter know about Tenant, regardless of whether Landlord has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Tenant and of all
circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;

(g) any defense arising because of Landlord’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101. et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(h) any defense based on any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code: and

(i) all rights and remedies accorded by applicable law to guarantors, including,
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.

 

- 6 -

Exhibit N - 7



--------------------------------------------------------------------------------

6. Enforcement.

(a) The obligations of Guarantor hereunder are independent of the obligations of
Tenant under the Lease. This Guaranty may be enforced by Landlord without the
necessity at any time of resorting to or exhausting any other security (such as.
for example, any security deposit of Tenant held by Landlord) or collateral and
without the necessity at any time of having recourse to the remedy provisions of
the Lease (such as. for example, terminating the Lease) or otherwise, and
Guarantor hereby expressly waives the right to require Landlord to proceed
against Tenant or any other Person, to exercise its rights and remedies under
the Lease, or to pursue any other remedy whatsoever against any Person, security
or collateral or enforce any other right at law or in equity. Without limitation
of the generality of the foregoing, it shall not be necessary for Landlord (and
Guarantor hereby waives any rights which it may have to require Landlord), in
order to enforce any Obligation against Guarantor, first to institute suit or
exhaust its remedies against any other Person, security or collateral or resort
to any other means of obtaining payment of any Obligation. Nothing herein shall
prevent Landlord from suing any Person to enforce the terms of the Lease or from
exercising any other rights available to Landlord under the Lease or any other
instrument or agreement, and the exercise of any of the aforesaid rights shall
not affect the obligations of Guarantor hereunder. Guarantor understands that
the exercise, or any forbearance from exercising, by Landlord of certain rights
and remedies contained in the Lease may affect or eliminate Guarantor’s right of
subrogation against Tenant and that Guarantor may therefore incur liability
hereunder that is not subject to reimbursement; nevertheless Guarantor hereby
authorizes and empowers Landlord to exercise, in its sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantor that its Obligations hereunder shall be
absolute, independent and unconditional, in each case in accordance with its
terms hereunder.

(b) No failure or delay on the part of Landlord in exercising any right, power
or privilege under this Guaranty shall operate as a waiver of or otherwise
affect any such right, power or privilege, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(c) It is understood that Landlord, without impairing this Guaranty, may,
subject to the terms of the Lease, apply payments from Tenant or any subtenant
of the Leased Property or from any reletting of the Leased Property upon a
Tenant Event of Default or from or in connection with any exercise of rights or
remedies, to any due and unpaid rent or other charges or to such other
Obligations owed by Tenant to Landlord pursuant to the Lease in such amounts and
in such order as Landlord, in its sole and absolute discretion, determines:
provided that any amount so paid and applied reduces the aggregate outstanding
liabilities of Tenant under the Lease by such amount as required under the
Lease.

7. Information. Guarantor (a) assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant and its
Affiliates and any other guarantor, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that Guarantor assumes and incurs hereunder, and (b) agrees that
Landlord will not have any duty to advise Guarantor of information regarding
such circumstances or risks.

 

- 7 -

Exhibit N - 8



--------------------------------------------------------------------------------

8. No Subrogation. Until the Guaranty Termination Date (as defined in
Section 14), Guarantor shall have no right of subrogation and waives (a) any
right to enforce any remedy which Guarantor now has or may hereafter have
against Tenant or any of Tenant’s assets (including any such remedy of Landlord)
and any benefit of, and any right to participate in. any security now or
hereafter held by Landlord with respect to the Lease, (b) any rights of
reimbursement, indemnity or subrogation against Tenant arising from any payment
of Obligations by Guarantor, and (c) any right of contribution Guarantor may
have against any other Person that is liable under the Lease arising from such
payment or otherwise in connection with the Lease or this Guaranty.

9. Agreement to Comply with terms of Lease. Guarantor hereby agrees (a) to
comply with all terms of the Lease applicable to it. (b) that it shall take no
action, and that it shall not omit to take any action, which action or omission,
as applicable, would cause a breach of the terms of the Lease, and (c) that it
shall not commence an involuntary proceeding or file an involuntary petition in
any court of competent jurisdiction seeking (i) relief in respect of Tenant or
any of its Subsidiaries, or of a substantial part of the property or assets of
Tenant or any of its Subsidiaries, under the Bankruptcy Code, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law.
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Tenant or any of its Subsidiaries or for a
substantial part of the property or assets of Tenant or any of its Subsidiaries.

10. Agreement to Pay; Contribution; Subordination. Without limitation of any
other provision of this Guaranty, including, without limitation. Section 8
above, or any other right of Landlord at law or in equity, upon the failure of
Tenant to pay any Obligation when and as the same shall become due. Guarantor
hereby unconditionally and irrevocably promises to and will forthwith pay, or
cause to be paid, to Landlord in cash the amount of such unpaid Obligation. Upon
payment by Guarantor of any sums to Landlord as provided above, all rights of
Guarantor against Tenant arising as a result thereof by way of subrogation,
contribution, reimbursement, indemnity or otherwise shall be subject to the
limitations set forth in Section 8 above and this Section 10. Guarantor further
agrees that any rights of subrogation, contribution, reimbursement, indemnity or
otherwise which Guarantor may have against Tenant or against any collateral or
security, and any rights of contribution Guarantor may have against any other
Person, in connection with any payment of Obligations or otherwise under this
Guaranty or the Lease by Guarantor shall be junior and subordinate to any rights
Landlord may have against Tenant or any such other Person, to all right, title
and interest Landlord may have in any such collateral or security, and to any
rights Landlord may have against Tenant or any such other Person. If any amount
shall be paid to Guarantor on account of any such reimbursement, indemnity,
subrogation or contribution rights at any time prior to the Guaranty Termination
Date when a Tenant Event of Default shall have occurred and be continuing, such
amount shall be held in trust for Landlord and shall forthwith be paid over to
Landlord to be credited and applied against the Obligations, whether matured or
unmatured, in accordance with the terms of the Lease or any applicable security
agreement. If for any reason whatsoever Tenant now or hereafter becomes indebted
to Guarantor or any Affiliate of Guarantor, such indebtedness and all interest
thereon shall at all times be junior and subordinate to Tenant’s obligation to
Landlord to pay and perform as and when due in accordance with the terms of the
Lease the guaranteed Obligations, it being understood that Guarantor and each
Affiliate of Guarantor shall be permitted to receive payments from Tenant on
account of such indebtedness (but subject in all events to the preceding
provisions of this Section 10). except during any period that any Tenant Event
of Default shall have occurred and be continuing. During any such period.
Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly junior and subordinate to Landlord’s rights and

 

- 8 -

Exhibit N - 9



--------------------------------------------------------------------------------

remedies under the Lease. Furthermore, in the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Tenant as debtor. Guarantor hereby assigns to Landlord any right it
may have to prove its claim in any such proceeding so as to establish its rights
hereunder and receive directly from receiver, trustee or other court custodian
dividends and payments which would otherwise be payable to Guarantor with
respect to debts and liability owing by Tenant to Guarantor up to the amounts
owed to Landlord hereunder.

11. Application of Payments. With respect to the Lease, and with or without
notice to Guarantor. Landlord, in Landlord’s sole discretion and at any time and
from time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) following the occurrence of a Tenant Event of Default,
apply any or all payments or recoveries from Tenant or from any other guarantor
under any other instrument or realized from any security, in such manner and
order of priority as Landlord may determine, to any indebtedness or other
obligation of Tenant with respect to the Lease and whether or not such
indebtedness or other obligation is guaranteed hereby or is otherwise secured,
and (b) refund to Tenant any payment received by Landlord under the Lease.

12. Guaranty Default. Upon the failure of Guarantor to pay the amounts required
to be paid hereunder when due following the occurrence of a Tenant Event of
Default under the Lease. Landlord shall have the right to bring such actions at
law or in equity, including, without limitation, appropriate injunctive relief,
as it deems appropriate to compel compliance, payment or deposit, and among
other remedies to recover its reasonable attorneys’ fees in any proceeding,
including any appeal therefrom and any post judgment proceedings.

13. Maximum Liability. Each of Guarantor and. by its acceptance of the
guarantees provided herein. Landlord, hereby confirms that it is the intention
of such Person that the guarantees provided herein and the obligations of
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the United States Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law. the Uniform
Fraudulent Conveyance Act. the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of Guarantor hereunder. To effectuate the
foregoing intention. Landlord hereby irrevocably agrees that the obligations of
Guarantor under this Guaranty shall be limited to the maximum amount as will
result in such obligations not constituting a fraudulent transfer or conveyance.

14. Release. Guarantor shall automatically be released from its obligations
hereunder upon the earlier to occur of either of the following: (x) (other than
with respect to amounts then due and payable by Guarantor) upon the consummation
of a Lease Foreclosure Transaction pursuant to clause (i) of Section 22.2 of the
Lease, and (y) upon the irrevocable satisfaction and discharge in full of all of
the Obligations (the date upon which such release occurs, the “Guaranty
Termination Date”); provided (in the case of clause (x)) that Landlord shall
have received a Replacement Guaranty from a Qualified Replacement Guarantor in
accordance with clause (i) of Section 22.2 of the Lease (and. in the case of
such a Replacement Guaranty delivered in connection with a New Lease obtained
pursuant to Section 17.1(f) of the Lease, such New Lease shall satisfy the
requirements for a New Lease contained in the last sentence of Section 17.1(f).
including that it be at the rent and additional rent, and upon the terms,
covenants and conditions of. the Lease; it being understood that (i) the
Obligations hereunder shall in no event include the obligations of the tenant
under a New Lease, and (ii) the preceding clause (i) shall in no event be deemed
to vitiate the Obligations hereunder in respect of the Lease).

 

- 9 -

Exhibit N - 10



--------------------------------------------------------------------------------

15. Guarantor’s Representations and Warranties. Guarantor represents and
warrants that:

(i) Guarantor (a) is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Nevada (it being understood that
Guarantor is to be renamed Caesars Entertainment. Inc. and converted to a
Delaware corporation on the date hereof following the making by Guarantor of
this Guaranty); (b) is duly qualified to do business and is in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification; and (c) is in
compliance with all applicable Legal Requirements where the failure to comply
would reasonably be expected to have a materially adverse effect on Guarantor’s
ability to pay or perform the Obligations in accordance with the terms hereof:

(ii) the execution, delivery, and performance of this Guaranty (a) are within
Guarantor’s coroperate powers, (b) have been duly authorized by all necessary or
proper corporate action, (c) are not in contravention of any provision of
Guarantor’s articles or certificate of incorporation or by-laws, (d) will not
violate any law or regulation, or any order or decree of any court or
governmental instrumentality, (e) will not conflict with or result in the breach
of. or constitute a default under, any indenture, mortgage, deed of trust,
lease, agreement, or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, (f) will not result in the creation
or imposition of any lien upon any of the property of Guarantor, and (g) do not
require the consent or approval of any governmental body, agency, authority, or
any other Person except those already obtained, except in the case of clauses
(e) and (g). where such conflict, breach or failure to obtain a consent or
approval, would not reasonably be expected to have a materially adverse effect
on Guarantor’s ability to pay or perform the Obligations in accordance with the
terms hereof: and

(iii) this Guaranty is duly executed and delivered on behalf of Guarantor and
constitutes a legal, valid, and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms.

16. Guarantor’s Covenants.

(a) Dividends. In addition to any other applicable restrictions hereunder, prior
to the Covenant Termination Date (as defined below). Guarantor shall not.
directly or indirectly, declare or pay any dividend or make any other
distribution with respect to its capital stock or other equity interests with
any assets other than cash unless such dividend or distribution would not
reasonably be expected to result in Guarantor’s inability to perform its
Guaranty obligations under this Guaranty.

 

- 10 -

Exhibit N - 11



--------------------------------------------------------------------------------

(b) Restricted Payments. In addition to the foregoing, prior to the Covenant
Termination Date. Guarantor shall not directly or indirectly (i) declare or pay.
or cause to be declared or paid, any dividend, distribution or other direct or
indirect payment or transfer (in each case, in cash, stock, other property, a
combination thereof or otherwise) with respect to any of Guarantor’s capital
stock or other equity interests, (ii) purchase or otherwise acquire or retire
for value any of Guarantor’s capital stock or other equity interests, or
(iii) engage in any other transaction with any direct or indirect holder of
Guarantor’s capital stock or other equity interests which is similar in purpose
or effect to those described above (collectively, a “Restricted Payment”),
except that (x) Guarantor can execute any of the transactions outlined above if
Guarantor’s equity market capitalization exceeds $5.5 billion, or (y) if
Guarantor’s equity market capitalization is less than $5.5 billion, then the
Guarantor may declare or pay dividends or distributions or engage in any other
transactions described in Section 16(b)(i) above in the aggregate amount of less
than or equal to $200 million in any fiscal year and the Guarantor may purchase
or otherwise acquire or retire for value, as described in Section 16(b)(ii)
above, up to $ 500 million shares of Guarantor’s capital stock or other equity
interests in any fiscal year (it being understood that from and after such time
that the aggregate amount of all such transactions during any fiscal year of
Guarantor exceeds $200 million or $500 million, as applicable, as provided in
this clause (v), no further such transactions shall be permitted during such
fiscal year of Guarantor under this clause (y)).

(c) Survival of Covenants. As used herein, the term “Covenant Termination Date”
shall mean the earliest to occur of (1) the Guaranty Termination Date,
(2) October 6. 2023. and (3) the first day on which (x) the Total Net Leverage
Ratio of the Guarantor is less than or equal to 5.00:1.00 and (y) the EBITDAR to
Rent Ratio is equal to or greater than 3.00:1.00.

For the purpose of the foregoing:

(i) “EBITDAR to Rent Ratio” means the ratio of (a) the EBITDAR of Guarantor and
its Subsidiaries on a consolidated basis during the applicable Trailing Test
Period of Guarantor and its Subsidiaries (provided, that, to the extent any such
Subsidiary is not wholly owned (directly or indirectly) by Guarantor, the
EBITDAR of such Subsidiary shall be limited to Guarantor’s pro-rata ownership
interests in such Subsidiary) to (b) the sum of (w) the Rent under the Lease,
plus (x) the Rent (as defined in the Las Vegas Lease), plus (y) the Rent (as
defined in the Joliet Lease), plus (z) actual rent (excluding additional rent
such as pass-throughs of expenses) payable by Guarantor and its Subsidiaries on
a consolidated basis under all other Gaming Leases, in each case during such
Trailing Test Period (the sum of clauses (w) through (z). the “Gaming Lease
Rent”).

(ii) “Gaming Lease” means a lease entered into by Guarantor or any of its
Subsidiaries pursuant to which lease Guarantor or any of its Subsidiaries occupy
and use real property, vessels or similar assets for. or primarily in connection
with, the operation of one or more Gaming Facilities thereon or thereat.

(iii) “EBITDAR” means for any applicable twelve (12) month period, the
consolidated net income or loss of a Person on a consolidated basis for such
period, determined in accordance with GAAP, provided, however, that without
duplication and in each case to the extent included in calculating net income
(calculated in accordance with GAAP): (i) income tax expense shall be excluded;
(ii) interest expense shall be excluded; (iii) depreciation and amortization
expense shall be excluded; (iv) amortization of intangible assets shall be
excluded; (v) write-downs and reserves for non-recurring

 

- 11 -

Exhibit N - 12



--------------------------------------------------------------------------------

restructuring-related items (net of recoveries) shall be excluded:
(vi) reorganization items shall be excluded; (vii) any impairment charges or
asset write-offs, non-cash gains, losses, income and expenses resulting from
fair value accounting required by the applicable standard under GAAP and related
interpretations, and non-cash charges for deferred tax asset valuation
allowances, shall be excluded; (viii) any effect of a change in accounting
principles or policies shall be excluded; (ix) any non-cash costs or expense
incurred pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement shall be excluded; (x) any nonrecurring gains or losses
(less all fees and expenses relating thereto) shall be excluded; (xi) rent
expense shall be excluded; and (xii) the impact of any deferred proceeds
resulting from failed sale accounting shall be excluded (it being understood, in
connection with any EBITDAR calculation made pursuant to this Guaranty
(a) promptly following request therefor. Guarantor shall provide Landlord with
all supporting documentation and backup information with respect thereto as may
be reasonably requested by Landlord, (b) such calculation shall be as reasonably
agreed upon between Landlord and Guarantor, and (c) if Landlord and Guarantor do
not agree within twenty (20) days of either party seeking to commence
discussions, the same may be determined by an Expert in accordance with and
pursuant to the process set forth in Section 34.2 of the Lease).

(iv) “EBITDA” means the same meaning as “EBITDAR” as defined herein but without
giving effect to clause (xi) in the definition thereof (it being understood that
to the extent any Gaming Lease Rent is accounted for as interest expense in
accordance with GAAP, such interest expense will be accounted for as rent and
thus included in clause (xi) of the definition of EBITDAR), and

(v) “Total Net Leverage Ratio” means, with respect to Guarantor and its
Subsidiaries on a consolidated basis, on any date, the ratio of (i) (a) the
aggregate principal amount of (without duplication) all indebtedness consisting
of indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit (but excluding contingent obligations under outstanding
letters of credit) and other purchase money indebtedness and guarantees of any
of the foregoing obligations, of Guarantor and its Subsidiaries determined on a
consolidated basis on such date in accordance with GAAP (it being understood
that neither the Lease nor the Las Vegas Lease, nor the Joliet Lease nor any
other Gaming Lease shall be treated as indebtedness regardless of how they are
treated under GAAP) less (b) the aggregate amount of all cash or cash
equivalents of Guarantor and its Subsidiaries that would not appear “restricted”
on a consolidated balance sheet of Guarantor and its Subsidiaries to
(ii) EBITDA.

17. Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, or by an overnight express service to the following address:

 

- 12 -

Exhibit N - 13



--------------------------------------------------------------------------------

 

To Guarantor:    c/o Caesars Entertainment. Inc.    100 West Liberty Street.
Suite 1150    Reno. Nevada 89501    Attention: General Counsel    Email:
equatmann@eldoradoresorts.com To Landlord:    c/o VICI Properties Inc.    535
Madison Avenue. 20th Floor   

New York. New York 10022

Attn: General Counsel

Email: corplaw@viciproperties.com

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day. or if not. on the first Business Day after delivery. If delivery
is refused. Notice shall be deemed to have been given on the date delivery was
first attempted.

18. Miscellaneous.

(a) No term, condition or provision of this Guaranty may be amended, waived or
modified except by an express written instrument to that effect signed by
Landlord and Guarantor. No waiver of any term, condition or provision of this
Guaranty will be deemed a waiver of any other term, condition or provision,
irrespective of similarity, or constitute a continuing waiver of the same term,
condition or provision, unless otherwise expressly provided.

(b) If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.

(c) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. EXCEPT THAT THE LAWS OF THE STATE WHERE THE LEASED
PROPERTY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO
OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO
ANY OF THE LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE
GOVERNED BY THE LAWS OF SUCH STATE. GUARANTOR CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL
DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK. GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO

 

- 13 -

Exhibit N - 14



--------------------------------------------------------------------------------

BE NAMED AS A NECESSARY PARTY. GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE
EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW
YORK AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK.

(d) GUARANTOR. BY ITS EXECUTION OF THIS GUARANTY. AND LANDLORD. BY ITS
ACCEPTANCE OF THIS GUARANTY. HEREBY WAIVES TRIAL BY JURY AND THE RIGHT THERETO
IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON. UNDER. OUT OF. BY REASON OF
OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION. BREACH OR
ENFORCEMENT THEREOF.

(e) In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to. reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party’s reasonable costs and expenses as provided in this
Section 18(e).

(f) Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Lease; and (iii) further represents that Guarantor has been
advised by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof.

(g) Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.

(h) All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord’s successors and permitted assigns.

(i) Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in this Guaranty are for
convenience and reference only, and shall not affect the construction thereof.

 

- 14 -

Exhibit N - 15



--------------------------------------------------------------------------------

(j) This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

(k) For the avoidance of doubt. Guarantor consents to the collateral assignment

of this Guaranty to any Fee Mortgagee and agrees that any Person that is a
permitted successor to. and/or assignee of. Landlord’s interest under the Lease
in accordance with the terms thereof shall constitute a permitted successor
and/or assignee and intended beneficiary hereof (and shall become, be recognized
by Guarantor as. and have all of the rights of. “Landlord” hereunder).

(l) As used in this Guaranty, the following terms have the following meanings:

(i) “Golf Course Owner” shall mean Rio Secco LLC. Cascata LLC. Chariot Run LLC
and Grand Bear LLC. collectively, together with their respective successors and
assigns.

(ii) “Golf Course User” shall mean Caesars Enterprise Services. LLC and CEOC.
LLC. collectively, together with their respective successors and assigns.

(iii) “Golf Course Use Agreement” shall mean that certain Golf Course Use
Agreement, dated October 6, 2017. as amended by that certain First Amendment to
Golf Course Use Agreement, dated April 20, 2020. as further amended by that
certain Second Amendment to Golf Course Use Agreement, dated as of the date
hereof, and as may be further amended, restated, supplemented, waived or
otherwise modified from time to time.

[Signature Page to Follow]

 

- 15 -

Exhibit N - 16



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

GUARANTOR:

ELDORADO RESORTS, INC.,

a Nevada corporation

By:  

 

Name: Title:

 

[Signature Page to Regional Lease Guaranty]

Exhibit N - 17



--------------------------------------------------------------------------------

LANDLORD:

HORSESHOE COUNCIL BLUFFS LLC

HARRAH’S COUNCIL BLUFFS LLC

HARRAH’S METROPOLIS LLC

HORSESHOE SOUTHERN INDIANA LLC

NEW HORSESHOE HAMMOND LLC

NEW HARRAH’S NORTH KANSAS CITY LLC

GRAND BILOXI LLC

HORSESHOE TUNICA LLC

NEW TUNICA ROADHOUSE LLC

CAESARS ATLANTIC CITY LLC

BALLY’S ATLANTIC CITY LLC

HARRAH’S LAKE TAHOE LLC

HARVEY’S LAKE TAHOE LLC

HARRAH’S RENO LLC

BLUEGRASS DOWNS PROPERTY OWNER LLC

VEGAS DEVELOPMENT LLC

VEGAS OPERATING PROPERTY LLC

MISCELLANEOUS LAND LLC

PROPCO GULFPORT LLC

PHILADELPHIA PROPCO LLC,

HARRAH’S ATLANTIC CITY LLC,

NEW LAUGHLIN OWNER LLC,

HARRAH’S NEW ORLEANS LLC

each, a Delaware limited liability company

 

By:  

 

Name: David A. Kieske Title: Treasurer

HORSESHOE BOSSIER CITY PROP LLC

HARRAH’S BOSSIER CITY LLC,

each, a Louisiana limited liability company

 

By:  

 

Name: David A. Kieske Title: Treasurer

 

[Signature Page to Regional Lease Guaranty]

Exhibit N - 18



--------------------------------------------------------------------------------

GOLF COURSE OWNER:

RIO SECCO LLC,

a Delaware limited liability company

 

By:  

 

Name: David Kieske Title: Treasurer

CASCATA LLC,

a Delaware limited liability company

 

By:  

 

Name: David Kieske Title: Treasurer

CHARIOT RUN LLC,

a Delaware limited liability company

 

By:  

 

Name: David Kieske Title: Treasurer

GRAND BEAR LLC,

a Delaware limited liability company

 

By:  

 

Name: David Kieske Title: Treasurer

 

[Signature Page to Regional Lease Guaranty]

Exhibit N - 19



--------------------------------------------------------------------------------

Schedule A

EXISTING LANDLORD ENTITIES

Horseshoe Council Bluffs LLC

Harrah’s Council Bluffs LLC

Harrah’s Metropolis LLC

Horseshoe Southern Indiana LLC

New Horseshoe Hammond LLC

Horseshoe Bossier City Prop LLC

Harrah’s Bossier City LLC

New Harrah’s North Kansas City LLC

Grand Biloxi LLC

Horseshoe Tunica LLC

New Tunica Roadhouse LLC

Caesars Atlantic City LLC

Bally’s Atlantic City LLC

Harrah’s Lake Tahoe LLC

Harvey’s Lake Tahoe LLC

Harrah’s Reno LLC

Bluegrass Downs Property Owner LLC

Vegas Development LLC

Vegas Operating Property LLC

Miscellaneous Land LLC

Propco Gulfport LLC

Philadelphia Propco LLC

 

Exhibit N - 20



--------------------------------------------------------------------------------

Schedule B

EXISTING TENANT ENTITIES

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

HBR Realty Company LLC

Harveys Iowa Management Company LLC

Southern Illinois Riverboat/Casino Cruises LLC

Caesars Riverboat Casino LLC

Roman Holding Company of Indiana LLC

Horseshoe Hammond, LLC

Horseshoe Entertainment

Harrah’s Bossier City Investment Company, LLC

Harrah’s North Kansas City LLC

Grand Casinos of Biloxi, LLC

Robinson Property Group LLC

Tunica Roadhouse LLC

Boardwalk Regency LLC

Caesars New Jersey LLC

Bally’s Park Place LLC

Harveys Tahoe Management Company LLC

Players Bluegrass Downs LLC

Casino Computer Programming, Inc.

Harveys BR Management Company, Inc.

Hole in the Wall, LLC

Chester Downs and Marina, LLC

 

Exhibit N - 21



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF FEE MORTGAGEE SNDA

[SEE ATTACHED]

 

Exhibit O - 1



--------------------------------------------------------------------------------

APNs:

103100600, 103100601, 103100603, 103100604, 103100605, 103100606, 103100607,
103100608, 103100609, 103100202, 103100201, 103100101, 103100102, 105100404,
105100406

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Ari Blaut

SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
effective as of                     , 2020 is made and entered into on
                    , 2020, and is by and among Goldman Sachs Bank USA, as
collateral agent for those certain lenders pursuant to the Credit Agreement (as
defined below), a New York State-chartered bank, having an address at 200 West
Street, New York, New York 10282 (together with its successors and assigns in
such capacity, “Agent”), the entities listed on Schedule A attached hereto
(collectively, and together with their respective successors and assigns.
“Landlord”) (solely for purposes of Sections 4 and 5(b)(y)(B) hereof) and the
entities listed on Schedule B attached hereto (collectively, and together with
their respective successors and assigns. “Tenant”).

WHEREAS, by a certain Lease (Non-CPLV), dated as of October 6, 2017. between
Landlord and Tenant, as amended by (i) that certain First Amendment to Lease
(Non-CPLV). dated as of December 22, 2017. (ii) that certain Second Amendment to
Lease (Non-CPLV) and Ratification of SNDA. dated as of February 16, 2018. (iii)
that certain Third Amendment to Lease (Non-CPLV). dated as of April 2, 2018.
(iv) that certain Fourth Amendment to Lease (Non-CPLV). dated as of December 26,
2018. (v) that certain Omnibus Amendment to Leases. dated as of June 1, 2020.
and (vi) that certain Fifth Amendment to Lease (Non-CPLV). dated as of
                    , 2020 (as the same may be amended, modified or supplemented
from time to time, collectively, the “Lease”), Landlord leased to Tenant the
Leased Property (as such term is defined in the Lease), including the Property
(as defined below), as evidenced by that certain Memorandum of Lease, dated as
of                     , 2020. and recorded in the conveyance records of the
Clerk of Court for the Parish of Orleans. State of Louisiana (“Recorder’s
Office”) as Conveyance Instrument Number                     , Notarial Archives
Number                     ;

WHEREAS, Agent and certain other lenders have made or intend to make a loan (the
“Loan”) to an affiliate of the Landlord pursuant to the terms of that certain
Credit Agreement, dated as of December 22, 2017, by and among VICI Properties 1
LLC. as the borrower (the

 

Exhibit O - 2



--------------------------------------------------------------------------------

“Borrower”), the Agent, and the other financial institutions party thereto from
time to time, as amended by that certain Amendment No. 1 to Credit Agreement,
dated September 24, 2018, as amended by that certain Amendment No. 2 to Credit
Agreement, dated May 15, 2019, as amended by that certain Amendment No. 3 to
Credit Agreement, dated May 15, 2019 (as the same may be amended, modified,
restated, severed, consolidated, renewed, replaced, or supplemented from time to
time, the “Credit Agreement”). which Loan shall be secured by, among other
things, that certain First Lien Fee and Leasehold Multiple Indebtedness
Mortgage, Security Agreement, and Pledge of Leases and Rents, dated
                    , 2020 recorded in the mortgage records of the Recorder’s
Office as Mortgage Instrument Number                     , Notarial Archives
Number                      (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the immovable property more particularly described on
Exhibit A annexed hereto and made a part hereof (the “Property”); as well as
that certain UCC 1 Financing Statement maintained in the Central Registry of the
Louisiana Secretary of State (the “UCC Financing Statement”) encumbering the
movable property as more particularly described in the UCC Financing Statement;

WHEREAS, Tenant acknowledges that Agent will rely on this Agreement in making
the Loan to the Borrower;

WHEREAS, Agent and Tenant desire to evidence their understanding with respect to
the Mortgage and the Lease as hereinafter provided; and

WHEREAS, pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and will subordinate the Lease to the Mortgage and to the lien
thereof and. in consideration of Tenant’s delivery of this Agreement, Agent has
agreed not to disturb Tenant’s possessory rights in the Property under the Lease
on the terms and conditions hereinafter set forth.

NOW. THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

1. Tenant covenants, stipulates and agrees that the Lease and all of Tenant’s
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property or any portion thereof) is hereby, and
shall at all times continue to be, subordinated and made secondary and inferior
in each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein. Subordination is to have the same force and
effect as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions had been executed, acknowledged, delivered and
recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.

2. Agent agrees that if Agent exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Agent, or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Property, nor any of Tenant’s rights, privileges and
options under the terms

 

Exhibit O - 3



--------------------------------------------------------------------------------

of the Lease, so long as there is no continuing Tenant Event of Default (as
defined in the Lease) (or. if there is a continuing Tenant Event of Default,
this clause (a) shall be subject to the rights granted to a Permitted Leasehold
Mortgagee (as defined in the Lease) as expressly set forth in the Lease) and
(b) will be bound by the provisions of Article XVII of the Lease for the benefit
of each Permitted Leasehold Mortgagee (as defined in the Lease). In addition,
Agent or any person prosecuting such rights and remedies agrees that, so long as
the Lease has not been terminated on account of a Tenant Event of Default. Agent
or such other person, as the case may be. shall not name or join Tenant as a
defendant in any exercise of Agent’s or such person’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord. In the
latter case. Agent or any person prosecuting such rights and remedies may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action. Notwithstanding anything to the contrary contained
herein, if a Tenant Event of Default has occurred and is continuing at such time
that a Successor Landlord (defined below) takes ownership and leasehold title to
the Property, such Successor Landlord shall be subject to the terms and
provisions in the Lease concerning the exercise of rights and remedies upon such
Tenant Event of Default, including the provisions of Articles XVI. XVII and
XXXVI.

3. If. at any time Agent (or any person, or such person’s successors or assigns,
who acquires the interest of Landlord under the Lease through foreclosure of the
Mortgage, transfer in lieu of foreclosure or otherwise) shall succeed to the
rights of Landlord under the Lease as a result of a default or event of default
under the Mortgage. Tenant shall attorn to and recognize such person so
succeeding to the rights of Landlord under the Lease (herein sometimes called
“Successor Landlord”) as Tenant’s landlord under the Lease, said attornment to
be effective and self-operative without the execution of any further
instruments.

4. Landlord authorizes and directs Tenant to honor any written demand or notice
from Agent instructing Tenant to pay rent or other sums to Agent rather than
Landlord (a “Payment Demand”), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant’s
receipt of such Payment Demand. Tenant may rely upon any notice, instruction.
Payment Demand, certificate, consent or other document from, and signed by.
Agent and shall have no duty to investigate the same or the circumstances under
which the same was given. Any payment made by Tenant to Agent or in response to
a Payment Demand shall be deemed proper payment by Tenant of such sum pursuant
to the Lease.

5. (a) If Agent shall become the owner of the Property or the Property shall be
sold by reason of foreclosure or other proceedings brought to enforce the
Mortgage or if the Property shall be transferred by deed in lieu of foreclosure.
Agent or any Successor Landlord shall be deemed to have assumed all terms and
covenants of the Lease to be observed or performed by Landlord from and after
the date on which such Agent or such Successor Landlord (as the case may be)
succeeds to Landlord’s interests under the Lease: provided, however, such Agent
or Successor Landlord (as the case may be) shall not be:

 

Exhibit O - 4



--------------------------------------------------------------------------------

(i) liable for any act or omission of any prior landlord (including Landlord) or
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Agent or such Successor Landlord succeeded to any prior
landlord (including Landlord); or

(ii) obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Agent or such
Successor Landlord succeeded to the interest of such landlord under the Lease;
or

(iii) obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or

(iv) subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or

(v) bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one (1) month in advance; or

(vi) bound by any amendment, modification, termination or surrender of the Lease
made without the written consent of Agent (except for any amendment or
modification entered into pursuant to and in accordance with the Credit
Agreement which does not require the consent of Agent, so long as a copy of such
amendment or modification is promptly delivered to Agent).

(b) Notwithstanding the foregoing, (x) Tenant reserves any right it may have to
any and all claims or causes of action (i) against Landlord for prior losses or
damages arising prior to. and (ii) against the Successor Landlord for all losses
or damages arising from and after, the date that such Successor Landlord takes
title to the Property, and (y) if (i) at any time Agent (or any person, or such
person’s successors or assigns, who acquires the Property or the interest of
Landlord under the Lease through foreclosure of the Mortgage, transfer in lieu
of foreclosure or otherwise) shall acquire the Property or succeed to the rights
of Landlord under the Lease as a result of a default or event of default under
the Mortgage and (ii) the Successor Landlord or the successor party that
acquires the Property acquires fewer than all of the other Facilities (as such
term is defined in the Lease) under the Lease, then (A) such party, on the one
hand, and Tenant, on the other hand, will enter into a Severance Lease (as
defined in the Lease) in accordance with Article XVIII of the Lease (a
“Severance Lease”), and references herein to the Lease shall refer to such
Severance Lease from and after the time such Severance Lease is executed, and
(B) such Severance Lease will constitute a Severance Lease for all purposes of
the Lease (including Section 18.2 of the Lease).

6. Tenant hereby represents, warrants, covenants and agrees to and with Agent:

(a) to use commercially reasonable efforts to deliver to Agent, by certified
mail, return receipt requested, a duplicate of each notice of default delivered
by Tenant to Landlord at the same time as such notice is given to Landlord and
no such notice of default shall be deemed given by Tenant under the Lease unless
and until a copy of such notice shall have been so delivered to Agent. Agent
shall have the right (but shall not be obligated) to cure such default. Tenant
shall

 

Exhibit O - 5



--------------------------------------------------------------------------------

accept performance by Agent or its designee of any term, covenant, condition or
agreement to be performed by Landlord under the Lease with the same force and
effect as though performed by Landlord. Tenant further agrees to afford Agent or
the designee a period of thirty (30) days beyond any period afforded to Landlord
or its designee for the curing of such default during which period Agent or its
designee may elect (but shall not be obligated) to seek to cure such default,
or, if such default cannot be cured within that time, then such additional time
as may be necessary to pure such default (including but not limited to
commencement of foreclosure proceedings) but in no event more than ninety
(90) days, during which period Agent or its designee may elect (but shall not be
obligated) to seek to pure such default, prior to taking any action to terminate
the Lease;

(b) that Tenant is the sole owner of the leasehold estate created by the Lease;
and

(c) to promptly certify, to Tenant’s knowledge, in writing to Agent, in
connection with any proposed assignment of the Mortgage, whether or not any
default on the part of Landlord then exists under the Lease and to deliver to
Agent any tenant estoppel certificates required under the Lease.

7. Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Agent solely as security for the obligations of the Borrower pursuant to the
Credit Agreement, and Agent shall have no duty, liability or obligation under
the Lease or any extension or renewal thereof, unless Agent shall specifically
undertake such liability in writing or Agent becomes and then only with respect
to periods in which Agent becomes, the owner and leasehold owner of the
Property.

8. This agreement was negotiated in the State of New York, which state the
parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. Accordingly, in all respects this
Agreement (and any agreement formed pursuant to the terms hereof) shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of New York (without regard to principles or conflicts of law) and any
applicable laws of the United States of America, except that all provisions
hereof relating to the creation of the leasehold estate and all remedies set
forth in Article XVI of the Lease relating to recovery of possession of the
Property (such as an action for unlawful detainer, in rem action or other
similar action) shall be construed and enforced according to, and governed by,
the laws of the State in which the Property is located.

9. This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor agent pursuant to the terms of the Credit Agreement)
and may be amended, supplemented, waived or modified only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought. Each Permitted
Leasehold Mortgagee (as defined in the Lease) (for so long as such Permitted
Leasehold Mortgagee (as defined in the Lease) holds a Permitted Leasehold
Mortgage (as defined in the Lease)) is an intended third party beneficiary of
Section 2(b) entitled to enforce the same as if a party to this Agreement.

 

Exhibit O - 6



--------------------------------------------------------------------------------

10. All notices to be given under this Agreement shall be in writing and shall
be deemed served upon receipt by the addressee if served personally or. if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord. Tenant or Agent
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

 

Agent’s Address:   

Goldman Sachs Bank USA

200 West Street

New York. New York 10282

Attn: Joshua Desai

With a copy to:   

Sullivan & Cromwell LLP

125 Broad Street.

New York. New York 10004

Attn: Ari B. Blaut. Esq.

Tenant’s Address:   

Jazz Casino Company. L.L.C.

c/o Caesars Entertainment. Inc.

100 West Liberty Street. Suite 1150

Reno, NV 89501

Attention: General Counsel

Email: equatmann@eldoradoresorts.com

With a copy to:   

Latham & Watkins

12670 High Bluff Drive

San Diego. CA 92130

Attn: Sony Ben-Moshe

Landlord’s Address:   

Harrah’s New Orleans LLC

c/o VICI Properties Inc.

535 Madison Avenue. 20th Floor

New York. NY 10022

Attn: corplaw@viciproperties.com

With a copy to:   

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York. New York 10036

Attn: Tzvi Rokeach

11. If this Agreement conflicts with the Lease, then this Agreement shall govern
as between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement. This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to. or for delivery of nondisturbance agreements by the holder of. the
Mortgage.

 

Exhibit O - 7



--------------------------------------------------------------------------------

12. In the event Agent shall acquire Landlord’s interest in the Property. Tenant
shall look only to the estate and interest, if any. of Agent in the Property for
the satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
Agent as a Successor Landlord under the Lease or under this Agreement, and no
other property or assets of Agent shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease, the relationship of the landlord and tenant under the
Lease or Tenant’s use or occupancy of the Property or any claim arising under
this Agreement.

13. If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Agent.

14. This Agreement constitutes the entire agreement between Agent and Tenant
regarding the subordination of the Lease to the Mortgage and the rights and
obligations of Tenant and Agent as to the subject matter of this Agreement.

15. Except as expressly provided for in this Agreement. Agent shall have no
obligations to Tenant with respect to the Lease.

16. Tenant represents to Agent that it has full authority to enter into this
Agreement, which has been duly authorized by all necessary actions. Agent
represents to Tenant that it has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.

17. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit O - 8



--------------------------------------------------------------------------------

AGENT:

GOLDMAN SACHS BANK USA,

a New York State-chartered bank

By:  



     

  Name:   Title:

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF NEW YORK

On the      day of                      in the year 2020, before me, the
undersigned, personally appeared                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

IN WITNESS WHEREOF. I have hereunto set my hand and official seal.

 

     



     

      Notary Public My Commission Expires:      

     

     

[Signature Page to SNDA - Harrah’s New Orleans]

 

Exhibit O - 9



--------------------------------------------------------------------------------

 

LANDLORD (solely for purposes of Sections 4 and 5(b)(y)(B) hereof):

Harrah’s New Orleans LLC.

a Delaware limited liability company

By:  



     

  Name: David Kieske   Title:   Treasurer

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF NEW YORK

On the      day of                      in the year 2020. before me. the
undersigned                     , personally appeared David Kieske. personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

IN WITNESS WHEREOF. I have hereunto set my hand and official seal.

 

     



     

      Notary Public My Commission Expires:      

     

     

[Signature Page to SNDA - Harrah’s New Orleans]

 

Exhibit O - 10



--------------------------------------------------------------------------------

STATE OF NEVADA

COUNTY OF WASHOE

Thus done and passed by Jazz Casino Company. L.L.C, in the presence of the
undersigned notary public, duly commissioned and qualified in and for the County
of Washoe. State of Nevada, and the undersigned competent witnesses on the
             day of                     , 2020. who hereunto signed their names
together with the appearer and the undersigned notary public.

 

TENANT:

JAZZ CASINO COMPANY, L.L.C.,

a Louisiana limited liability company

By:  

    

Name:   Edmund L. Quatmann, Jr. Title:   Secretary

 

WITNESSES:

By:  

 

Print Name:  

 

By:  

 

Print Name:  

 

 

 

Notary Public

Print Name:  

 

Notary/Bar Roll No.  

 

My commission expires:  

 

[Signature Page to SNDA - Harrah’s New Orleans]

 

Exhibit O - 11



--------------------------------------------------------------------------------

SCHEDULE A

LANDLORD ENTITIES

Horseshoe Council Bluffs LLC

Harrah’s Council Bluffs LLC

Harrah’s Metropolis LLC

Horseshoe Southern Indiana LLC

New Horseshoe Hammond LLC

Horseshoe Bossier City Prop LLC

Harrah’s Bossier City LLC

New Harrah’s North Kansas City LLC

Grand Biloxi LLC

Horseshoe Tunica LLC

New Tunica Roadhouse LLC

Caesars Atlantic City LLC

Bally’s Atlantic City LLC

Harrah’s Lake Tahoe LLC

Harvey’s Lake Tahoe LLC

Harrah’s Reno LLC

Bluegrass Downs Property Owner LLC

Vegas Development LLC

Vegas Operating Property LLC

Miscellaneous Land LLC

Propco Gulfport LLC

Philadelphia Propco LLC

Harrah’s New Orleans LLC

Harrah’s Atlantic City LLC

New Laughlin Owner LLC

 

Exhibit O - 12



--------------------------------------------------------------------------------

SCHEDULE B

TENANT ENTITIES

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

HBR Realty Company LLC

Harveys Iowa Management Company LLC

Southern Illinois Riverboat/Casino Cruises LLC

Caesars Riverboat Casino, LLC

Roman Holding Company of Indiana LLC

Horseshoe Hammond, LLC

Horseshoe Entertainment

Harrah’s Bossier City Investment Company, L.L.C.

Harrah’s North Kansas City LLC

Grand Casinos of Biloxi, LLC

Robinson Property Group LLC

Tunica Roadhouse LLC

Boardwalk Regency LLC

Caesars New Jersey LLC

Bally’s Park Place LLC

Harveys Tahoe Management Company LLC

Players Bluegrass Downs LLC

Hole in the Wall, LLC

Casino Computer Programming, Inc.

Harveys BR Management Company, Inc.

Chester Downs and Marina, LLC

Jazz Casino Company, L.L.C.

Harrah’s Atlantic City Operating Company LLC

Harrah’s Laughlin, LLC

 

Exhibit O - 13



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE PARISH OF ORLEANS, STATE OF
LOUISIANA, AND IS DESCRIBED AS FOLLOWS:

Owned Property

One certain piece or portion of ground, together with all the buildings and
improvements thereon, situated in the First District, City of New Orleans, in
Square 16-A bounded by Lafayette Street, South Peters Street, Poydras Street and
Square 4 and is designated as Lot H-l A in accordance with a plan of
re-subdivision by the office of Gandolfo Kuhn, L.L.C, dated April 10, 2006,
drawing number T-182-20. approved by the City Planning Commission on June 4,
2008, and filed as Declaration of Title Change on June 26, 2008, recorded in
Instrument No. 411525 on July 1, 2008 and is also shown on a survey by Gandolfo
Kuhn, L.L.C, dated May 30, 2008; drawing number T-182-22 and is more
particularly described as follows:

Begin at the intersection of the east line of South Peters Street, with the
south line of Poydras Street; thence along said line of Poydras Street, South
76°14’24” East, a distance of 177.74 feet to a point and corner: thence go South
2°00’19” East, a distance of 369.93 feet along the division line of Square 16-A
and Square 4 to the north line of Lafayette Street; thence along said line North
75°59’17” West, a distance of 180.25 feet to the east line of South Peters
Street: thence along said line North 1°39’49” West, a distance of 368.50 feet to
the south line of Poydras Street and the point of beginning. containing 63,614
square feet.

Leased Property

Casino Premises:

A CERTAIN PORTION OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belonging or in anywise appertaining, situated in the First Municipal
District of the City of New Orleans bounded by Canal, South Peters, and Poydras
Streets, and Convention Center Boulevard shown as Square RS on a survey plat by
the office of Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No.
T-182-3, being more particularly described as follows:

Begin at Point A, being the southeast intersection of South Peters and Canal
Streets, measure thence along the east or river side line of South Peters Street
South 1 degree 39 minutes 1 second East, a distance of 727.65 feet to the
northerly line of Poydras Street and Point B; thence along said line of Poydras
Street South 76 degrees 14 minutes 24 seconds East, a distance of 540.52 feet to
the westerly or land side line of Convention Center Boulevard and Point C, also
being the easterly line of former Delta Street; thence North 2 degrees 24
minutes 29 seconds West, a distance of 455.48 feet to the southerly line of
Canal Street and Point K; thence along said line of Canal Street, North 52
degrees 44 minutes 2 seconds West, a distance of 661.98 feet to Point A and the
Point of Beginning and containing 7.016 acres.

Together with the existing tunnel portions in the following described subsurface
areas:

 

Exhibit O - 14



--------------------------------------------------------------------------------

Canal Street Portion:

THAT PORTION OF CANAL STREET which lies between two horizontal planes, the lower
plane lying and being at an elevation of -5 feet Cairo Datum and the upper plane
lying and being at an elevation of 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Canal Street right of way, First Municipal
District, City of New Orleans, Orleans Parish, Louisiana, the horizontal
boundaries of which are more fully described as follows:

Commencing at Point K, being the intersection of the easterly line of former
Delta Street and the southerly line of Canal Street, and also being the
northeast corner of Square RS, measure thence along the southerly line of Canal
Street North 52 degrees 44 minutes 02 seconds West, a distance of 87.04 feet to
the Point of Beginning. From the Point of Beginning, measure thence along the
southerly line of Canal Street North 52 degrees 44 minutes 02 seconds West, a
distance of 129.11 feet to the westerly line of the former I-310 Tunnel; thence
along said line along a curve to the right having a radius of 1689.02 feet, a
distance of 78.94 feet to the northerly line of said Tunnel; thence along said
line South 85 degrees 05 minutes 17 seconds East, a distance of 104 feet to the
easterly line of the former I-310 Tunnel; thence along said line along a curve
to the left having a radius of 1585.02 feet, a distance of 148.4 feet to the
Point of beginning and containing 11,774 square feet, as shown on a survey plat
by Gandolfo, Kuhn & Associates, last dated October 20, 1998. Drawing No.
T-182-3.

Poydras Street Portion:

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -5 feet Cairo Datum and the upper
plane lying and being at an elevation 30 feet Cairo Datum (approximate street
grade), both as referenced to United States Coast and Geodetic Survey Benchmark
B-96 1991, NGS Published Value having an elevation of 28.72 feet Cairo Datum,
which property forms a portion of the Poydras Street right of way. First
Municipal District, City of New Orleans, Orleans Parish, Louisiana, the
horizontal boundaries of which are more fully described as follows:

Commencing at Point B, being the intersection of the northerly line of Poydras
Street and the easterly line of S. Peters Street, and also being the southwest
corner of Square RS, measure thence along the northerly line of Poydras Street
South 76 degrees 14 minutes 24 seconds East, a distance of 361.51 feet to the
Point of Beginning.

From the Point of Beginning, measure thence along the northerly line of Poydras
Street, South 76 degrees 14 minutes 24 seconds East, a distance of 108.29 feet
to the easterly line of the former I-310 Tunnel; thence along said line South 2
degrees 24 minutes 52 seconds East, a distance of 31.08 feet to the southerly
line of said Tunnel; thence along said line South 87 degrees 35 minutes 08
seconds West, a distance of 104 feet to the westerly line of the former I-310
Tunnel; thence along said line North 2 degrees 24 minutes 52 seconds West, a
distance of 61.24 feet to the Point of Beginning and containing 4,801 square
feet, shown on a survey plat by Gandolfo. kuhn & Associates, dated October 20,
1998, Drawing No. T-182-3.

 

Exhibit O - 15



--------------------------------------------------------------------------------

Lafayette Subsurface Area:

THAT PORTION OF LAFAYETTE STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of -205 feet Cairo Datum
(approximate bottom of pile tip) and the upper plane lying and being at an
elevation of 30 feet Cairo Datum (approximate street grade), both as referenced
to United States Coast and Geodetic Survey Benchmark B-96 1991. NGS Published
Value, having an elevation of 28.72 feet Cairo Datum, which property forms a
portion of the Lafayette Street right of way. First Municipal District. City of
New Orleans, Orleans Parish. Louisiana, the horizontal boundaries of which are
more fully described as follows:

Begin at the southwest corner of Square 4 being the northeast intersection of
Lafayette and Fulton Streets, thence along the lower line of Lafayette Street
South 75 degrees 59 minutes 17 seconds East, a distance of 117 feet 9 inches 5
eighths to a point on the westerly line of Convention Center Boulevard (former
South Front Street) which lies 2 inches 1 eighth from the southeast corner of
Square 4: thence along the westerly line of Convention Center Boulevard. South 2
degrees 19 minutes 52 seconds East, a distance of 46 feet 10 inches 6 eighths to
the upper line of Lafayette Street and Northeast corner of Square 5: thence
along the upper line of Lafayette Street North 75 degrees 59 minutes 17 seconds
West, a distance of 118 feet 1 inch 1 eighth to the easterly line of Fulton
Street: thence along the easterly line of Fulton Street North 2 degrees 0
minutes 19 seconds West, a distance of 46 feet 9 inches 7 eighths to the Point
of Beginning, and containing 5.308 square feet all in accord with a survey plat
by Gandolfo. Kuhn & Associates, dated October 20. 1998. Drawing No. T-182-3.

Poydras Street Support Facility Premises:

Square 4, Lot 1:

A CERTAIN PARCEL OF LAND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First District of
the City of New Orleans, in Square 4. Orleans Parish. Louisiana, bounded by
Convention Center Boulevard (formerly South Front Street). Lafayette. Fulton and
Poydras Streets, which said parcel is designated as Lot 1 and is the only lot of
and comprises the whole of said Square 4. on plan of resubdivision of Stephen L.
Gremillion of Engineering Technology. Inc., dated June 28, 1982, approved by the
City Planning Commission under Subdivision Docket No. 96/82, registered as a
Declaration of Title Change under Entry No. 466470 in Conveyance Office Book
781, folio 237, records of Orleans Parish, and according to a survey by John J.
Avery, Jr., L.S., dated August 24, 1990, and according to survey plat by
Gandolfo. Kuhn & Associates. Drawing No. T-182-3. dated October 20. 1998. said
Lot 1 is described as follows:

Beginning at the intersection of the upper line of Poydras Street with the
westerly line of Convention Center Boulevard; thence along said line of
Convention Center Boulevard. South 2 degrees. 23 minutes. 18 seconds East. 371
feet. 1 inch. 0 1/2 eighths to the lower line of Lafayette Street; thence along
said line North 75 degrees, 59 minutes, 17 seconds West, 117 feet, 7 inches, 4
eighths to the East line of Fulton Street; thence along said line. North 2
degrees, 0 minutes, 19 seconds West, 369 feet, 10 inches, 1 eighth to the upper
line of Poydras Street; thence along said line. South 76 degrees. 14 minutes. 24
seconds East, 114 feet, 10 inches, 6 eighths to the westerly line of Convention
Center Boulevard and the Point of Beginning and containing 41,385 square feet.

 

Exhibit O - 16



--------------------------------------------------------------------------------

Square 5, Lot G:

A CERTAIN LOT OF GROUND, together with all the buildings and improvements
thereon, and all of the rights, ways, privileges, servitudes and advantages
thereunto belong or in anywise appertaining, situated in the First Municipal
District. City of New Orleans, in Square 5. Orleans Parish. Louisiana, bounded
by Convention Center Boulevard. Girod. Fulton, and Lafayette Streets, designated
as Lot G on a survey plat by the office of Gandolfo, Kuhn and Associates dated
October 20, 1998. Drawing No. T-182-3 and is more particularly described as
follows:

Beginning at the southeast comer of Square 5 being the intersection of westerly
line of Convention Center Blvd. with the northerly line of Girod St.; thence
along the northerly line of Girod St. North 76 degrees. 00 minutes. 54 seconds
West. 120 feet 2 inches 6 eighths to the easterly line of Fulton St.; thence
along said easterly line; North 02 degrees 00 minutes 19 seconds West 363 feet 6
inches 2 eights to the southerly line of Lafayette Street; thence along said
southerly line South 75 degrees 59 minutes 17 seconds East, 118 feet, 1 inch, 1
eighth to the westerly line of Convention Center Blvd.; thence along said line.
South 02 degrees 19 minutes 52 seconds East, 364 feet, 0 inches, 6 eighths to
the northerly line of Girod St. and the point of beginning and containing 41.630
square feet.

Poydras Tunnel Area:

THAT PORTION OF POYDRAS STREET which lies between two horizontal planes, the
lower plane lying and being at an elevation of-205 feet Cairo Datum (approximate
bottom of pile tip), and the upper plane lying and being at an elevation of 30
feet Cairo Datum (approximate street grade), both as referenced to United States
Coast and Geodetic Survey Benchmark B-96 1991. NGS Published Value, having an
elevation of 28.72 feet Cairo Datum, which property forms a portion of the
Poydras Street right of way. First Municipal District. City of New Orleans.
Orleans Parish. Louisiana, the horizontal boundaries of which are more fully
described as follows:

Beginning at the northeast corner of Square 4. being the intersection of the
west line of Convention Center Boulevard with the south line of Poydras Street.
134 feet wide; thence go along the North line of Square 4. North 76 degrees 14
minutes 24 seconds West, 114 feet 10 inches 6 eighths to the Northwest corner of
Square 4, and the East line of Fulton Street; thence along the projection of
said line, North 2 degrees 0 minutes 19 seconds West, 139 feet 4 inches 1 eighth
to the North line of Poydras Street; thence along said line South 76 degrees 14
minutes 24 seconds East, 180 feet to a point; thence go South 25 degrees 14
minutes 37 seconds West, 136 feet 10 inches 1 eighth to the point of beginning
and containing 19.772 square feet, all as shown on a survey plat by Gandolfo.
Kuhn & Associates, dated on October 20, 1998; Drawing No. T-182-3.

Encroachment Areas:

A. Those sidewalks and rights of ways adjacent to and portions of Poydras
Street. Convention Center Boulevard, Lafayette Street, and Fulton Street located
within ten (10) feet from the lot lines of Square 4. First Municipal District.
City of New Orleans. Orleans Parish. Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping, lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the improvements
located or to be located upon said Square 4. Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

 

Exhibit O - 17



--------------------------------------------------------------------------------

B. Those sidewalks and rights of ways adjacent to and portions of Lafayette
Street, Fulton Street, Convention Center Boulevard and Girod Street located
within ten (10) feet from the lot lines of Square 5, First Municipal District.
City of New Orleans, Orleans Parish, Louisiana upon which foundations, canopies,
roof overhangs, columns, decorative paving, fountains, landscaping,
streetscaping. lighting, directional signage, underground utilities and other
encroachments are or will be constructed in connection with the improvements
located or to be located upon said Square 5, Reference is made to a survey plat
by Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

C. Those sidewalks and right of ways adjacent to and portions of Poydras Street,
Convention Center Boulevard, South Peters Street, and Canal Street located
within fifteen (15) feet from the lot lines of Square RS, First Municipal
District, City of New Orleans, Orleans Parish. Louisiana, upon which
foundations, canopies, roof overhangs, columns, decorative paving, fountains,
landscaping, streetscaping. lighting, directional signage, underground utilities
and other encroachments are or will be constructed with the Improvements located
or to be located upon said Square RS. Reference is made to a survey plat by
Gandolfo, Kuhn & Associates, dated October 20, 1998, Drawing No. T-182-3.

 

Exhibit O - 18



--------------------------------------------------------------------------------

EXHIBIT P

MANAGED FACILITIES IP TRADEMARKS

Any Trademarks included in System-wide IP that are necessary for the operation
or management of the Facilities, including the Trademark listed below:

Horseshoe Council Bluffs

Harrah’s Council Bluffs

Harrah’s Metropolis

Caesars Southern Indiana

Horseshoe Hammond

Horseshoe Bossier City

Harrah’s Bossier City (Louisiana Downs)

Harrah’s North Kansas City

Harrah’s Gulf Coast

Horseshoe Tunica

Tunica Roadhouse

Caesars Atlantic City

Bally’s Atlantic City

Harrah’s Lake Tahoe

Harveys Lake Tahoe

Harrah’s Reno

Bluegrass Downs

Harrah’s Philadelphia

Harrah’s New Orleans

Harrah’s Laughlin

Harrah’s Atlantic City

 

Exhibit P - 1



--------------------------------------------------------------------------------

SCHEDULE A

LANDLORD ENTITIES

Horseshoe Council Bluffs LLC

Harrah’s Council Bluffs LLC

Harrah’s Metropolis LLC

Horseshoe Southern Indiana LLC

New Horseshoe Hammond LLC

Horseshoe Bossier City Prop LLC

Harrah’s Bossier City LLC

New Harrah’s North Kansas City LLC

Grand Biloxi LLC

Horseshoe Tunica LLC

New Tunica Roadhouse LLC

Caesars Atlantic City LLC

Bally’s Atlantic City LLC

Harrah’s Lake Tahoe LLC

Harvey’s Lake Tahoe LLC

Harrah’s Reno LLC

Bluegrass Downs Property Owner LLC

Vegas Development LLC

Vegas Operating Property LLC

Miscellaneous Land LLC

Propco Gulfport LLC

Philadelphia Propco LLC

Harrah’s Atlantic City LLC

New Laughlin Owner LLC

Harrah’s New Orleans LLC

 

Schedule A - 1



--------------------------------------------------------------------------------

SCHEDULE B

TENANT ENTITIES

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

HBR Realty Company LLC

Harveys Iowa Management Company LLC

Southern Illinois Riverboat/Casino Cruises LLC

Caesars Riverboat Casino, LLC

Roman Holding Company of Indiana LLC

Horseshoe Hammond, LLC

Horseshoe Entertainment

Harrah’s Bossier City Investment Company, L.L.C.

Harrah’s North Kansas City LLC

Grand Casinos of Biloxi, LLC

Robinson Property Group LLC

Tunica Roadhouse LLC

Boardwalk Regency LLC

Caesars New Jersey LLC

Bally’s Park Place LLC

Harveys Tahoe Management Company LLC

Players Bluegrass Downs LLC

Hole in the Wall, LLC

Casino Computer Programming, Inc.

Harveys BR Management Company, Inc.

Chester Downs and Marina, LLC

Harrah’s Atlantic City Operating Company, LLC

Harrah’s Laughlin, LLC

 

Jazz Casino Company, L.L.C.

 

Schedule B - 1



--------------------------------------------------------------------------------

SCHEDULE 1

GAMING LICENSES

 

Unique

ID

  

Legal Entity

Name

  

License

Category

  

Type of License

  

Issuing Agency

  

State

  

Description of

License

294    Bally’s Park Place LLC    Gaming    Lottery License    State of NJ,
Lottery Commission    New Jersey    Bally’s Atlantic City 446    Bally’s Park
Place LLC    Gaming   

Casino License /

Sports Wagering License

   New Jersey Casino Control Commission    New Jersey    Bally’s Atlantic City
447    Boardwalk Regency LLC    Gaming    Casino License    New Jersey Casino
Control Commission    New Jersey    Caesars Atlantic City 00718-02    CEOC, LLC
   Gaming   

Non restricted Gaming License /

 

Manufacturer/ Distributor License

   Nevada Gaming Commission    Nevada    Harrah’s Reno 458    Caesars Riverboat
Casino, LLC    Gaming    Riverboat Gaming License    Indiana Gaming Commission
   Indiana    Caesars Southern Indiana 0974    Casino Computer Programming, Inc.
   Gaming    Manufacturer/Distributor Gaming license    Mississippi Gaming
Commission    Mississippi    (allows us to be Manufacturer/Distributor) 0972   
Grand Casinos of Biloxi, LLC    Gaming    Gaming License    Mississippi Gaming
Commission    Mississippi    Harrah’s Gulf Coast 463    Harrah’s Bossier City
Investment Company, L.L.C.    Gaming    Slot Machine Gaming License    Louisiana
Gaming Control Board    Louisiana    Louisiana Downs 21-29849    Harrah’s
Bossier City Investment Company, L.L.C.    Racing    Racing and Offtrack
Wagering    Louisiana State Racing Commission    Louisiana    Louisiana Downs
MGC156031    Harrah’s North Kansas City LLC    Gaming    Gaming License   
Missouri Gaming Commission    Missouri    Harrah’s North Kansas City 456   
Harveys BR Management Company, Inc.    Gaming   

Approved as Manager

Also has Lottery license with IA Lottery

   Iowa Racing and Gaming Commission    Iowa    Horseshoe Council Bluffs

 

Schedule 1 - 1



--------------------------------------------------------------------------------

Unique

ID

  

Legal Entity

Name

  

License

Category

  

Type of License

  

Issuing Agency

  

State

  

Description of

License

455    Harveys Iowa Management Company LLC    Gaming   

Gaming License

 

Sports Wagering License; also has a shelf approval

   Iowa Racing and Gaming Commission    Iowa    Harrah’s Council Bluffs 01070-01
   Harveys Tahoe Management Company LLC    Gaming   

Non restricted Gaming License

 

Race and Sports book wagering licenses; also has a Distributor license

   Nevada Gaming Commission    Nevada    Harveys Lake Tahoe 01070-01    Harveys
Tahoe Management Company LLC    Gaming   

Non restricted Gaming License

 

Race and Sports book wagering licenses

   Nevada Gaming Commission    Nevada    Harrah’s Lake Tahoe 457    Horseshoe
Hammond, LLC    Gaming    Casino Owner’s License    Indiana Gaming Commission   
Indiana    Horseshoe Hammond 462    Horseshoe Entertainment    Gaming   
Riverboat Gaming License    Louisiana Gaming Control Board    Louisiana   
Horseshoe Bossier City 459    Robinson Property Group LLC    Gaming    Gaming
License    Mississippi Gaming Commission    Mississippi    Horseshoe Tunica 121
   Roman Holding Company of Indiana LLC    Gaming    Certificate of
Documentation    United States Coast Guard    Indiana    Permits operation of
riverboat 454    Southern Illinois Riverboat/Casino Cruises LLC    Gaming   
Owner’s License    Illinois Gaming Board    Illinois    Harrah’s Metropolis

 

Schedule 1 - 2



--------------------------------------------------------------------------------

Unique

ID

  

Legal Entity

Name

  

License

Category

  

Type of License

  

Issuing Agency

  

State

  

Description of

License

   Chester Downs and Marina, LLC    Gaming   

Category 1 Slot Operator License /

 

Table Games Operation Certificate; Sports Wagering Certificate

   Pennsylvania Gaming Control Board    Pennsylvania    Harrah’s Philadelphia   
Chester Downs and Marina, LLC    Racing    Race Track License; Electronic
Wagering License    Pennsylvania State Harness Racing Commission    Pennsylvania
   Harrah’s Philadelphia    Chester Downs and Marina, LLC    Gaming    Lottery
License    Pennsylvania Lottery    Pennsylvania    Harrah’s Philadelphia   

Jazz Casino Company, LLC /

 

Harrah’s New Orleans Management Company, LLC

   Gaming    Gaming License    Louisiana Gaming Control Board    Louisiana   
Harrah’s New Orleans 10720-01    Harrah’s Laughlin, LLC    Gaming   

Non-Restricted Gaming License

 

Manufacturer/ Distributor Licenses

   Nevada Gaming Commission    Nevada    Harrah’s Laughlin    Harrah’s Atlantic
City Operating Company, LLC    Gaming   

Casino License /

 

Sports Wagering License

   New Jersey Casino Control Commission    New Jersey    Harrah’s Atlantic City

 

Schedule 1 - 3



--------------------------------------------------------------------------------

SCHEDULE 2

GROUND LEASES

Bluegrass Downs

Lease Agreement dated as of May 22, 1987, by and between the Inez Johnson, as
landlord, and Coy Stacey and Bobby Dexter, as tenant, as assigned to Bluegrass
Downs of Paducah, LTD, as of June 1, 1987, as further assigned to Players
Bluegrass Downs, Inc. as of November 22, 1993

Leases dated as of July 31, 1987, by and between the Inez Johnson, as landlord,
and Wayne and Gloria Simpson, as tenant, as assigned to Players Bluegrass Downs
Inc., as of December 16, 1999, and as extended by that certain Extension of
Lease Agreement dated as of September 8, 2017

Harrah’s Gulf Coast (formerly known as Grand Biloxi Casino Hotel)

Public Trust Tidelands Lease dated November 16, 2015, and recorded December 1,
2015, by and between Secretary of State, for and on behalf of the State of
Mississippi, as lessor, and Grand Casinos of Biloxi, LLC, as tenant

Ground Lease, dated June 23, 1992 , recorded on June 25, 1992 in Book 244 at
Page 309, as amended by (i) that certain First Amendment to Ground Lease, dated
November 9, 1992, evidenced of record by that Memorandum of First Amendment to
Lease, dated February 1, 1993, recorded on February 5, 1993 in Deed Book 251 at
Page 385, (ii) that certain Second Amendment to Lease Agreement, dated as of
February 1, 1993, and recorded February 5, 1993, in Deed Book 251 at Page 593,
and re-recorded [ ] in Deed Book 253 at Page 385, (iii) that certain Third
Amendment to Ground Lease, dated as of July 31, 1998, and recorded August 7,
1998, at Deed Book 328, at Page 253, and (iv) that certain Addendum to Ground
Lease, dated September 29, 2005, by and between Mavar, Inc. as landlord, and
Grand Casinos of Biloxi, LLC, successor in interest to Grand Casinos of
Mississippi, Inc. - Biloxi, as tenant

Harrah’s Airplane Hangar

Lease Agreement dated May 19, 1998, as amended pursuant to that certain First
Amendment to Imperial Place Air, Ltd. Lease Agreement, dated September 21, 1999,
and that certain Second Amendment to Imperial Palace Lease Agreement dated
October 7, 2003, and as assigned pursuant to that certain Assignment and
Assumption of Agreement dated December 12, 2005, and as further amended pursuant
to that Third Amendment to Lease Agreement dated October 2, 2007, by and between
the County of Clark, as lessor, and Caesar’s Entertainment Operating Company,
Inc., successor in interest to Harrah’s Operating Company, Inc., successor in
interest to Sunrise Hangar, LLC, as lessee

Harrah’s Council Bluffs

Sublease Agreement filed of record in Book 95 Page 21438 of the Pottawattamie
County records, and later amended by First Amendment to Sublease Agreement filed
of record May 4, 2011 in Book 2011 Page 5607 of the Pottawattamie County, Iowa

 

Schedule 2 - 1



--------------------------------------------------------------------------------

Harrah’s Metropolis

Lease, dated as of October 9, 1995, by and between the City of Metropolis, as
landlord, and Southern Illinois Riverboat/Casino Cruises, Inc., as tenant, as
amended by that certain First Amendment to Lease Agreement dated March 26, 2001,
and that certain Second Amendment to Lease Agreement dated March 9, 2004

Lease, dated as of December 10, 1990, by and between the City of Metropolis as
landlord, and Southern Illinois Riverboat/Casino Cruises, Inc. (as successor in
interest to P.C.I., Inc., a Nevada corporation), as tenant as amended by that
certain Amendment to Lease dated May 26, 1992, Amendment to Lease dated July 13,
1992, Amendment to Lease dated August 25, 1995, Amendment to Lease dated
March 26, 2001, Amendment to Lease dated March 9, 2004 and Amendment to Lease
dated September 13, 2004

Harrah’s North Kansas City

Ground Lease between Harrah’s North Kansas City LLC, a Missouri limited
liability company, as successor-by-merger to Harrah’s North Kansas City
Corporation, a Nevada corporation, as Lessee, and The City of North Kansas City,
Missouri, as Lessor, dated July 12, 1993, as amended by that certain First
Amendment to Ground Lease dated November 22, 1994, that certain Second Amendment
to Ground Lease dated as of December 19, 1995, that certain Third Amendment to
Ground Lease dated December 22, 1998, that certain Fourth Amendment to Ground
Lease dated June 28, 2005, that certain Letter Re: Extension of that certain
Ground Lease dated July 12, 1993, dated February 11, 2010, and that certain
Letter Re: Extension of that certain Ground Lease dated July 12, 1993, dated
October 14, 2014, and as evidenced by that certain Short Form Lease recorded
July 28, 1993, in Book 2252, Page 712, of the Office of the Recorder of Deeds
for Clay County, Missouri

Harvey’s Lake Tahoe

Parcel 1:

A Leasehold Estate as created and set forth in that certain unrecorded Lease,
dated July 9, 1973, by and between PARK CATTLE CO., a Nevada Corporation, as
Lessor and HARVEY’S WAGON WHEEL, INC., a Nevada corporation, as Lessee dated
February 28, 1985 as disclosed by a MEMORANDUM OF LEASE, dated February 28, 1985
and recorded March 18, 1985, in Book 385, Page 1631, as Document No. 114959, and
as modified by (i) an unrecorded Modification of Lease dated April 27, 1979,
(ii) an unrecorded Second Amendment to Lease dated February 28, 1985, and
(iii) by a unrecorded Third Amendment to the Parking Lease and Assignment of
Leases dated June 1, 1997, as disclosed by a MEMORANDUM OF LEASE, dated
February 11, 1998, recorded March 6, 1998 in Book 398, Page 1298, as Document
No. 434235, and (iv) an unrecorded Fourth Amendment to Lease Agreement,
effective as of September 1, 2014, by and between EDGEWOOD COMPANIES, formerly
known as PARK CATTLE COMPANY, a Nevada Corporation, as Lessor and TAHOE GARAGE
PROPCO, as Lessee and as assigned (x) by that certain unrecorded Assignment of
Leases, effective June 1, 1997, where by HARVEY’S CASINO RESORTS, a Nevada
corporation, formerly known as HARVEY’S WAGON WHEEL, INC., a Nevada corporation
assigned to HARVEY’S TAHOE

 

Schedule 2 - 2



--------------------------------------------------------------------------------

MANAGEMENT COMPANY, INC., a Nevada corporation and (y) by that certain
ASSIGNMENT AND ASSUMPTION OF LEASES recorded January 21, 2008, in Book 108, Page
5387, as Document No. 716866 where HARVEY’S TAHOE MANAGEMENT COMPANY, INC., a
Nevada corporation assigned to TAHOE PROPCO, LLC, a Delaware limited liability
company and (z) by that certain ASSIGNMENT AND ASSUMPTION OF LEASES recorded
January 21, 2008, in Book 108, Page 5393, as Document No. 716867 where TAHOE
PROPCO, LLC, a Delaware limited liability company assigned to TAHOE GARAGE
PROPCO, LLC, a Delaware limited liability Company as to Parcel 1; and

Parcel 2:

A Leasehold Estate as created and set forth in that certain unrecorded Lease,
dated July 9April 17, 19731979, by and between PARK CATTLE CO., a Nevada
Corporation, as Lessor and HARVEY’S WAGON WHEEL, INC., a Nevada corporation, as
Lessee, as superseded by that certain Net Lease Agreement, dated February 1985,
by and between PARK CATTLE CO., a Nevada Corporation, as Lessor and HARVEY’S
WAGON WHEEL, INC., a Nevada corporation, as Lessee and by an unrecorded
Modification of Lease dated February 28, 1985, as disclosed by a MEMORANDUM OF
LEASE, recorded March 18, 1985, in Book 385, Page 1636, as Document No. 114960,
and as modified by a unrecorded First Amendment to the Douglas County Greenbelt
Lease Agreement dated June 1, 1997, as disclosed by a MEMORANDUM OF LEASE
recorded March 6, 1998 in Book 398, Page 1288, as Document No. 434233, and as
assigned (i) by that certain unrecorded Assignment of Leases, effective June 1,
1997, where by HARVEY’S CASINO RESORTS, a Nevada corporation, formerly known as
HARVEY’S WAGON WHEEL, INC., a Nevada corporation assigned to HARVEY’S TAHOE
MANAGEMENT COMPANY, INC., a Nevada corporation and (ii) by that certain
ASSIGNMENT AND ASSUMPTION OF LEASES recorded January 21, 2008, in Book 108, Page
5387, as Document No. 716866 where HARVEY’S TAHOE MANAGEMENT COMPANY, INC., a
Nevada corporation assigned to TAHOE PROPCO, LLC, a Delaware limited liability
company and (iii) by that certain ASSIGNMENT AND ASSUMPTION OF LEASES recorded
January 21, 2008, in Book 108, Page 5393, as Document No. 716867 where TAHOE
PROPCO, LLC, a Delaware limited liability company assigned to TAHOE GARAGE
PROPCO, LLC, a Delaware limited liability Company as to Parcel 2

A leasehold as created by that certain lease dated February 28, 1985, executed
by Park Cattle Co., a Nevada corporation, as lessor, and Harvey’s Wagon Wheel,
Inc., a Nevada corporation, as lessee, as referenced in the document entitled,
“Memorandum of Lease”, which was recorded March 18, 1985 at Book 2410, Page 354,
of Official Records, for the term, upon and subject to all the provisions
contained in said document, and in said lease.

By First Amendment dated June 1, 1997, executed by Park Cattle Company, a Nevada
corporation, as lessor and Harvey’s Casino Resorts, formerly known as Harvey’s
Wagon Wheel, Inc., a Nevada corporation, lessee, said lease was modified, as
disclosed by that certain Memorandum of Lease, recorded March 30, 1998 at
Instrument No. 98-0016398-00, of Official Records.

By Assignment dated February 11, 1998, executed by Harvey’s Wagon Wheel, Inc., a
Nevada corporation, as assignor, the interest of the assignor in and to the
above leasehold estate was assigned to Harvey’s Tahoe Management Company, Inc.,
a Nevada corporation, as assignee, recorded March 30, 1998 at Instrument
No. 98-0016398-00, of Official Records.

 

Schedule 2 - 3



--------------------------------------------------------------------------------

By Assignment dated January 30, 2008, executed by Harvey’s Tahoe Management
Company, Inc., a Nevada corporation, as assignor, the interest of the assignor
in and to the above leasehold estate was assigned to Tahoe Propco, LLC, a
Delaware limited liability company, as assignee, recorded February 1, 2008 at
Instrument No. 2008-0005109-00, of Official Records.

By Assignment dated January 30, 2008, executed by Tahoe Propco, LLC, a Delaware
limited liability company, as assignor, the interest of the assignor in and to
the above leasehold estate was assigned to Tahoe Garage Propco, LLC, a Delaware
limited liability company, as assignee, recorded February 1, 2008 at Instrument
No. 2008-0005108-00, of Official Records.

Horseshoe Bossier City

State of Louisiana Commercial Lease by and between State of Louisiana, State
Land Office and Horseshoe Entertainment, a Louisiana Ltd. Partnership, dated
July 6, 1994, recorded in the public records of Bossier Parish, Louisiana on
July 13, 2004 as Registry No. 810117, as extended by that certain Letter RE:
Renewal of Commercial Water Bottom Lease Contract No. 3000, dated June 30, 2014

Lease Agreement by and between Johnny Bonomo, Jr., and Mary C. Bonomo, and
Horseshoe Entertainment, dated February 8, 1996

Horseshoe Hammond

Lease Agreement dated April 16, 2002, by and between the National Railroad
Passenger Corporation (aka Amtrak), as landlord, and Horseshoe Hammond, LLC, as
tenant, as extended by that certain Letter Re: Renewal of Lease Agreement, dated
September 11, 2008, as amended pursuant to that certain First Amendment to Lease
Agreement dated April 13, 2012, as amended pursuant to that certain Letter Re:
Renewal of Lease Agreement dated January 10, 2017

License Agreement dated June 19, 1996, by and between the Department of
Waterworks of the City of Hammond and the City of Hammond, Indiana, by and
through its Department of Waterworks, as landlord, and Horseshoe Hammond, LLC,
as tenant, as amended pursuant to that certain First Amendment to Lease, dated
April [ ], 2007

Lease (Casino and Parking) dated June 19, 1996, by and between City of Hammond,
Department of Redevelopment, as landlord, and Horseshoe Hammond, LLC, as tenant,
as amended pursuant to that certain undated Amendment to Lease, that certain
Second Amendment to Lease dated December 5, 2002, that certain Third Amendment
to Lease dated December 5, 2006

License Agreement dated June 21, 1996, by and between Hammond Port Authority, as
landlord, and Horseshoe Hammond, LLC, as tenant, as amended pursuant to that
certain Amendment to License Agreement, dated December 19, 2002.

 

Schedule 2 - 4



--------------------------------------------------------------------------------

Harrah’s New Orleans

Second Amended and Restated Lease Agreement dated as of April 3, 2020, by and
among NOBC, as landlord, Landlord (as the assignee of all of JCC’s right, title
and interest therein, pursuant to that certain HNO Ground Lease Assignment and
Assumption Agreement dated as of the Fifth Amendment Date, by and between JCC
and Landlord), as tenant, and the City of New Orleans, Louisiana, as intervenor,
as affected by that certain letter agreement dated as of April 3, 2020.

 

Schedule 2 - 5



--------------------------------------------------------------------------------

SCHEDULE 3

MAXIMUM FIXED RENT TERM

 

Property Name

  

City, State

  

Maximum
Fixed Rent

Term1

  

Deadline for
Appraisal
Described in
Clause (c)(iv)
of the
definition of
Rent2

Harrah’s Lake Tahoe

   Stateline, NV    25    July 31, 2039

Harvey’s Lake Tahoe

   Stateline, NV    25    July 31, 2039

Harrah’s Reno

   Reno, NV    30    July 31, 2044

Bally’s Atlantic City

   Atlantic City, NJ    25    July 31, 2039

Caesars Atlantic City

   Atlantic City, NJ    28    July 31, 2044

Horseshoe Hammond

   Hammond, IN    25    July 31, 2039

Horseshoe Southern Indiana

   Elizabeth, IN    30    July 31, 2044

Harrah’s Metropolis

   Metropolis, IL    35    July 31, 2049

Harrah’s North Kansas City

   North Kansas City, MO            30    July 31, 2044

Harrah’s Council Bluffs

   Council Bluffs, IA    30    July 31, 2044

Horseshoe Council Bluffs

   Council Bluffs, IA    20    July 31, 2034

Harrah’s Gulf Coast (formerly known as Grand Biloxi Casino Hotel)

   Biloxi, MS    30    July 31, 2044

Horseshoe Tunica

   Tunica Resorts, MS    30    July 31, 2044

 

1 

Unless otherwise specified, expressed in terms of number of years following the
Commencement Date.

2 

The appraisal must be obtained prior to delivery of a Renewal Notice, which may
be delivered at least twelve (12), but not more than eighteen (18), months prior
to the then-current Stated Expiration Date (absent the occurrence of a Casualty
Event that permits Tenant to deliver a Renewal Notice not more than twenty-four
(24) months prior to the then-current Stated Expiration Date in accordance with
Section 14.2(a) of this Lease). This column sets forth the date that is
immediately prior to the latest date on which a Renewal Notice may be delivered
by Tenant to Landlord.

 

Schedule 3 - 1



--------------------------------------------------------------------------------

Property Name

  

City, State

  

Maximum

Fixed Rent

Term1

  

Deadline for
Appraisal
Described in
Clause (c)(iv)
of the
definition of
Rent2

Tunica Roadhouse

   Tunica Resorts, MS    30    July 31, 2044

Harrah’s Bossier City (Louisiana Downs)

   Bossier City, LA    20    July 31, 2034

Horseshoe Bossier City

   Bossier City, LA    30    July 31, 2044

Harrah’s Philadelphia

   Chester, PA    29 years 364 days following the Fifth Amendment Date    N/A

Harrah’s Atlantic City

   Atlantic City, NJ    35 years following the Fifth Amendment Date    July 31,
2049

Harrah’s Laughlin

   Laughlin, NV    30 years following the Fifth Amendment Date    July 31, 2044

Harrah’s New Orleans

   New Orleans, LA    35 years following the Fifth Amendment Date    July 31,
2049

 

Schedule 3 - 2



--------------------------------------------------------------------------------

SCHEDULE 4

SPECIFIED SUBLEASES

 

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A

   Bally’s Park Place LLC    Bally’s Atlantic City    Best Buy kiosk    NewZoom,
Inc. d/b/a ZoomSystems    REVOCABLE LICENSE AGREEMENT    10/1/2010    Zoom.pdf

8171

   Bally’s Park Place LLC    Bally’s Atlantic City    Buca Di Beppo    Buca di
Beppo (USA), LLC    BUCA DI BEPPO - RESTAURANT FRANCHISE AGREEMENT - BALLY’S
ATLANTIC CITY, NEW JERSEY    5/15/2014    9500 BAC Buca Franchise Agreement
Fully Executed-2.pdf

8197

   Bally’s Park Place LLC    Bally’s Atlantic City    Fralinger’s Taffy   
Fralinger’s Inc.    FRALINGER’S SALT WATER TAFFY LEASE AGREEMENT    12/1/2014   
Fralingers Salt Water Taffy Lease.pdf

8167

   Bally’s Park Place LLC    Bally’s Atlantic City    Guy Fieri Barrels & Chops
   GRF Enterprises, LLC    RESTAURANT LICENSE AGREEMENT    5/15/2014    9019 -
Guy Fieri Barrels Chops - Restaurant License Agreement - Fully Executed.pdf

14871

   Bally’s Park Place LLC    Bally’s Atlantic City    Guy Fieri Barrels & Chops
   GRF Enterprises, LLC    FIRST AMENDMENT TO THE RESTAURANT LICENSE AGREEMENT
   7/1/2015    BAC Fieri Barrel and Chops 1st Am Fully Executed.pdf

N/A

   Bally’s Park Place LLC    Bally’s Atlantic City    Guy’s Bar-B-Que Joint   
GRF Enterprises, LLC    RESTAURANT LICENSE AGREEMENT    12/22/2015    BAC Guy
Fieri BBQ Restaurant License Agreement Fully Executed.pdf

8178

   Bally’s Park Place LLC    Bally’s Atlantic City    Harry’s Oyster Bar   
Harry’s Oyster Bar, LLC.    LEASE AGREEMENT    8/30/2010    BAC Harry_s
Bar_(34186698_1).PDF

 

Schedule 4 - 1



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8208

   Bally’s Park Place LLC    Bally’s Atlantic City    Johnny Rockets    J.
Rockets Development - Atlantic City, LLC d/b/a Johnny Rockets    ADDENDUM TO
LEASE AGREEMENT    8/22/2003    Johnny Rockets - Lease Addendum 8-22-03.pdf

8209

   Bally’s Park Place LLC    Bally’s Atlantic City    Johnny Rockets    J.
Rockets Development - Atlantic City, LLC d/b/a Johnny Rockets    LEASE EXTENSION
AGREEMENT    10/1/2009    Johnny Rockets - Lease Extension 10-09.pdf

8207

   Bally’s Park Place LLC    Bally’s Atlantic City    Johnny Rockets    J.
Rockets Development, LLC    LEASE AGREEMENT    10/1/2003    Johnny Rockets -
Lease 8-22-03.pdf

N/A

   Bally’s Park Place LLC    Bally’s Atlantic City    Landau    NLH - Short
Hills Ltd., Inc.    RETAIL LEASE AGREEMENT    8/5/2004    Landau (Lease).pdf

N/A

   Bally’s Park Place LLC    Bally’s Atlantic City    Landau    NLH - Short
Hills Ltd., Inc.    ASSIGNMENT AND ASSUMPTION AND FIRST AMENDMENT TO THE RETAIL
LEASE AGREEMENT    9/1/2014    Landau Assignment Assumption First Amendment
Final.pdf

8215

   Bally’s Park Place LLC    Bally’s Atlantic City    Sack O’ Subs    Sacko - AC
LLC d/b/a Sack O’Subs    LEASE AGREEMENT    5/19/2010    Sacko-AC LLC LEASE
(04-29-10).pdf

N/A

   Bally’s Park Place LLC    Bally’s Atlantic City    Walt’s Original Primo
Pizza    Phanie M, LLC    LEASE AGREEMENT    4/29/2010    Phanie Pizza Lease.pdf

N/A

   Bally’s Park Place LLC    Bally’s Atlantic City    Walt’s Original Primo
Pizza    Phanie M, LLC    RENEWAL LETTER    4/25/2016    Phanie Pizza
Renewal.pdf

N/A

   Boardwalk Regency LLC    Caesars Atlantic City    Best Buy kiosk    NewZoom,
Inc. d/b/a ZoomSystems    REVOCABLE LICENSE AGREEMENT    11/1/2010    Zoom2.pdf

8337

   Boardwalk Regency LLC    Caesars Atlantic City    Café Tazza    Caffe Mille
Luci, LLC    LEASE AGREEMENT    9/8/2010    Caffe Mille Luci-Lease.pdf

 

Schedule 4 - 2



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8339

   Boardwalk Regency LLC    Caesars Atlantic City    Dusk Nightclub    AC
NIGHTLIFE, LLC    LEASE AGREEMENT    1/19/2009    Dusk Lease_(34245171_1).PDF

8288

   Boardwalk Regency LLC    Caesars Atlantic City    Dusk Nightclub    AC
NIGHTLIFE, LLC D/B/A DUSK    FIRST ADDENDUM TO LEASE AGREEMENT    6/25/2009   
3002 - AC Nightlife - Addendum.pdf

8308

   Boardwalk Regency LLC    Caesars Atlantic City    Gordon Ramsay Pub    Gordon
Ramsay Holdings Limited    DEVELOPMENT, OPERATION AND LICENSE AGREEMENT AMONG
GORDON RAMSAY, GORDON RAMSAY HOLDINGS LIMITED AND BOARDWALK REGENCY CORPORATION
DBA CAESARS ATLANTIC CITY    5/16/2014    7348 CAC - Gordon GR PUB Development
Operation License Agreement - Fully Executed.pdf

8277

   Boardwalk Regency LLC    Caesars Atlantic City    Health care provider
facility    Shore Health Enterprises, Inc.    AMENDMENT TO OFFICE LEASE
AGREEMENT    6/11/2013    12 - Shore Health Lease Amendment_(34170339_1).PDF

8360

   Boardwalk Regency LLC    Caesars Atlantic City    Health care provider
facility    Shore Health Enterprises, Inc.    OFFICE LEASE AGREEMENT   
3/28/2013    Shore Crucial Care Lease fully exec.pdf

8289

   Boardwalk Regency LLC    Caesars Atlantic City    Morton’s Steakhouse   
MORTON’S OF CHICAGO/ATLANTIC CITY LLC    LEASE AGREEMENT    8/16/2004    3005 -
Morton’s - Lease.pdf

8333

   Boardwalk Regency LLC    Caesars Atlantic City    Morton’s Steakhouse   
Morton’s of Chicago/Atlantic City, LLC    FIRST AMENDMENT TO LEASE AGREEMENT   
7/10/2009    CAC Mortons 1st Am_(34186679_1).PDF

8348

   Boardwalk Regency LLC    Caesars Atlantic City    Office space    Parker
McCay, P.A.    OFFICE LEASE AGREEMENT    3/13/2012    Parker McCay PA - Office
Lease_(34245176_1).PDF

 

Schedule 4 - 3



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A

   Boardwalk Regency LLC    Caesars Atlantic City    The Pier    Pier
Renaissance    CONSENT TO ASSIGNMENT OF LEASE AND THIRD AMENDMENT TO LEASE   
4/1/2015    Pier.pdf

15084

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Corporate/Other    Hertz    The Hertz Corporation    FINANCIAL
GUARANTEE AGREEMENT    12/20/2013    FIN The Hertz Corporation Master
2016-12-31.pdf

15085

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Corporate/Other    Hertz    The Hertz Corporation    FIRST
AMENDMENT TO THE FINANCIAL GUARANTEE AGREEMENT    10/1/2014    Hertz
Amendment.pdf

9686

   190 Flamingo, LLC, as assigned to CEOC, LLC, interest by merger to Caesars
Entertainment Operating Company, Inc.    Corporate/Other    Jay’s Market   
Twobohn II, LLC    LEASE AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF LEASE
AGREEMENT, CONSENT OF LANDLORD    11/6/2006    Jays Market Assign of
Lease_(34229214_1).PDF

7221

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Corporate/Other    Starbucks    Starbucks Corporation   
STARBUCKS CORPORATION FIRST AMENDMENT TO MASTER LICENSING AGREEMENT   
12/21/2011    7924 SBUX 1st Am 12-21-11 Fully Executed.pdf

 

Schedule 4 - 4



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

14899

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Corporate/Other    Starbucks    Starbucks Corporation    MASTER
LICENSING AGREEMENT    9/12/2011    1078 Executed Starbucks MLA 9-12-2011.pdf

14900

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Corporate/Other    Starbucks    Starbucks Corporation    SECOND
AMENDMENT TO THE MASTER LICENSING AGREEMENT    9/13/2013    Final Executed
Second Amendment (Rincon).pdf

9336

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Council Bluffs    Harrah’s Council Bluffs Ground Lease
   Harveys Iowa Management Company, Inc.    GROUND LEASE AGREEMENT    3/27/2002
   5106-Harrah’s Operating Company, Inc.-Ground Lease-Executed.pdf

9409

   Grand Casinos of Biloxi, LLC    Harrah’s Gulf Coast    Grand Crowne Resorts
   Surrey Vacation Resorts, Inc. d/b/a Grand Crowne Resorts Ocean View Vacation
Villas    SECOND AMENDMENT TO LEASE AGREEMENT    11/10/2012    6958 - Surrey
Vacation Resorts, Inc. - Second Am Ex_(34263062_1).PDF

9416

   Grand Casinos of Biloxi, LLC    Harrah’s Gulf Coast    Steak ‘n Shake   
Biloxi Coast Management, Inc.    BILOXI COAST MANAGEMENT, INC. DBA STEAK ‘N
SHAKE LEASE AGREEMENT    1/16/2014    8672 - Grand Biloxi - Steak N Shake
Restaurant Lease - Fully executed.pdf

9435

   Grand Casinos of Biloxi, LLC    Harrah’s Gulf Coast    Steak ‘n Shake   
STEAK N SHAKE ENTERPRISES, INC.    ADDENDUM TO LEASE AGREEMENT    1/21/2014   
Steak N Shake Executed 2014 Addendum to Lease Agreement.pdf

 

Schedule 4 - 5



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

9417

   Grand Casinos of Biloxi, LLC    Harrah’s Gulf Coast    The Magnolia House   
LAGNIAPPE CONSULTING, LLC    RESTAURANT LICENSE AGREEMENT    12/23/2013    8897
- Grand Biloxi - Lagniappe Consulting -Restaurant License Agreement Fully
Executed.pdf

9388

   Harrah’s Bossier City Investment Company, L.L.C.    Harrah’s Louisiana Downs
   Fuddrucker’s*    CASINO BOSSIER, INC. D/B/A FUDDRUCKER’S RESTAURANT    Lease
Agreement    6/8/2007    Fuddrucker’s - LA Downs.pdf

N/A

   Harrah’s North Kansas City, LLC    Harrah’s North Kansas City    Randolph
parking lot    CASECO Truck Body & Equipment Sales    LEASE AGREEMENT   
1/5/2016    Caseco Lease Agreement.pdf

7721

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Hash House a Go    Reno Run LLC    FIRST
AMENDMENT TO THE LEASE AGREEMENT    1/4/2012    Harrah’s Reno Hash House 1st
Am_(34186744_1).PDF

14991

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Hash House a Go    Reno Run LLC    LEASE
AGREEMENT    1/7/2011    DOC.PDF

14992

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Hash House a Go    Reno Run LLC    SECOND
AMENDMENT TO THE LEASE AGREEMENT    1/1/2015    img-208061832-0001.pdf

 

Schedule 4 - 6



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

15086

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Hertz    The Hertz Corporation    CONCESSION
AGREEMENT    12/20/2013    Executed Hertz - Harrah’s Reno Concession Agmt.pdf

9761

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Ichiban Japanese Steakhouse    Karma
Restaurants, Inc.    LEASE AGREEMENT    5/1/2005    Asset 17 REN Ichiban
Lease_(34263177_1).PDF

N/A

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Ichiban Japanese Steakhouse    Karma
Restaurants, Inc.    EXTENSION LETTER    2/20/2015    Ichibans Extension
Letter.pdf

7724

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Landau    Landau Casino Inc    RETAIL LEASE
AGREEMENT    11/1/2011    Harrah’s Reno Landau_(34186748_1).PDF

N/A

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Landau    Landau Casino Inc    RENEWAL LETTER
   11/6/2015    Landau Renewal Letter.pdf

 

Schedule 4 - 7



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

7001

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Quiznos    JASVIR AND RUBY SINGH    THIRD
AMENDMENT TO THE LICENSE AGREEMENT    10/27/2011    3938-Quiznos-Third
Amendment-Executed.pdf

7142

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Quiznos    Jasvir and Ruby Singh    FOURTH
AMENDMENT    10/18/2012    6978-Jasvir & Ruby Singh-Fourth Amendment-Final.pdf

7333

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Quiznos    Jasvir and Ruby Singh    FIFTH
AMENDMENT TO THE LICENSE AGREEMENT    10/30/2013    8924-Jasvir Ruby Singh-Fifth
Amendment-Executed final.pdf

14922

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Quiznos    Jasvir and Ruby Singh    LICENSE
AGREEMENT    8/13/2004    Quiznos Reno License Agreement.PDF

14923

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Quiznos    Jasvir and Ruby Singh    FIRST
AMENDMENT TO LICENSE AGREEMENT    8/5/2009    Quiznos 1st Am ex.pdf

 

Schedule 4 - 8



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

14924

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Quiznos    Jasvir and Ruby Singh    SECOND
AMENDMENT TO LICENSE AGREEMENT    9/3/2010    Quiznos Reno 2nd Am ex.pdf

14925

   CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.    Harrah’s Reno    Quiznos    Jasvir and Ruby Singh    SIXTH
AMENDMENT TO LICENSE AGREEMENT    12/1/2014    98-LG - Jasvir Ruby Singh - Sixth
Amendment - Final.pdf

9052

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Cabo
Wabo Cantina    Cabo Wabo Enterprises (“CWE”)    MARCH 2005 AMENDMENT TO LICENSE
AGREEMENT    5/1/2004    March 2005 Cabo Wabo Amendment to License Agreement.pdf

14873

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Cabo
Wabo Cantina    Red Head, Inc.    FOURTH AMENDMENT TO THE LICENSE AGREEMENT   
7/1/2015    Harvey’s Fourth Amendment to License Agreement 2015.pdf

9056

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Cabo
Wabo Cantina    Red Head, Inc. d/b/a Cabo Wabo Enterprises    THIRD AMENDMENT TO
LICENSE AGREEMENT    7/1/2011    NewThird Amendment to License Agreement
FINA-2012L.pdf

14874

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Cabo
Wabo Cantina    Red Head, Inc. d/b/a Cabo Wabo Enterprises    LICENSE AGREEMENT
   7/1/2011    Cabo Wabo HLT License Agmt and Amendments.pdf

 

Schedule 4 - 9



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

9016

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe   
Cinnabon    Partridge Enterprises, Inc.    LEASE AGREEMENT    8/12/2005   
cinnabon lease rider 1 letter.pdf

9002

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe   
Cinnabon    Partridge Enterprises, Inc.    FIRST AMENDMENT TO LEASE AGREEMENT   
6/1/2010    Cinnabon 1st Amendment_(34263213_1).PDF

N/A

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe   
Cinnabon    Partridge Enterprises, Inc.    SECOND AMENDMENT TO LEASE AGREEMENT
   6/1/2015    Cinnabon Second Amendment.pdf

8942

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    CV
Sports    Sunrise Sports, Inc., d/b/a CV Sports    RETAIL LEASE AGREEMENT   
9/25/2014    10113 - Sunrise Sports - Retail Lease - Fully Executed.pdf

9771

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe   
Fatburger/Thai-Asian/Tahoe Italian Pizza    FST TAHOE PARTNERS, LLC    LEASE
AGREEMENT    3/31/2005    2995 - FST Tahoe - executed.pdf

14888

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe   
Fatburger/Thai-Asian/Tahoe Italian Pizza    FST Tahoe Partners, LLC    FIRST
AMENDMENT TO LEASE AGREEMENT    4/17/2015    Fatburger First Amendment 4-17-15
doc.pdf

9033

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Hard
Rock Café    Hard Rock Cafe International (USA), Inc    ADDENDUM TO AGREEMENT   
12/17/1999    Harveys Tahoe Hard Rock Addendum 12-17-99_(34186715_1).PDF

9034

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Hard
Rock Café    Hard Rock Cafe International (USA), Inc.    AMENDMENT TO LEASE
AGREEMENT    1/17/1998    Harveys Tahoe Hard Rock Am 2004_(34186717_1).PDF

 

Schedule 4 - 10



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

9035

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Hard
Rock Café    Hard Rock Cafe International (USA), Inc.,    LEASE AGREEMENT   
9/16/1998    Harveys Tahoe Hard Rock Lease_(34186720_1).PDF

9026

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Hard
Rock Café    Hard Rock Cafe International, Inc.    NOTICE OF EXTENSION OF LEASE
AGREEMENT    9/25/2012    Hard Rock 5 year lease extension request.pdf

9036

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Hard
Rock Café    Hard Rock Cafe, International (USA), Inc.    LETTER AMENDMENT   
10/29/2007    Harveys Tahoe Hard Rock Letter Am_(34186721_1).PDF

9029

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Hertz
   The Hertz Corporation    CONCESSION AGREEMENT    12/20/2013    Harrah’s Tahoe
Hertz Concession Agmt_(34186707_1).PDF

15087

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Hertz
   The Hertz Corporation    CONCESSION AGREEMENT    12/20/2013    Executed Hertz
- Harvey’s Resort Lake Tahoe Concession Agmt.pdf

8941

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    J.
Boutique    J Boutique LLC    J BOUTIQUE - RETAIL LEASE AGREEMENT    7/4/2014   
10081 -J Boutique - Retail Lease - Fully Executed.pdf

9047

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Landau
   THE HYMAN COMPANIES, INC.    RETAIL LEASE AGREEMENT    11/10/2003    Landau
Agreement.pdf

15223

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Landau
   THE HYMAN COMPANIES, INC.    RETAIL LEASE AGREEMENT    11/10/2003   
img-718101734-0001.pdf

 

Schedule 4 - 11



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

9756

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Lulu
   Nicole Robbins, Diana Knowlton, and Mary Lou Montonya    LICENSE AGREEMENT
AND FIRST, SECOND AND THIRD AMENDMENTS    1/21/2001    img-909164344-0001.pdf

N/A

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe   
Promenade Deck    Linda Addi    LINDA ADDI D/B/A PROMENADE DECK FASHIONS LEASE
   4/1/2015    New Lease Promenade Deck.pdf

9040

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Straw
Hat Pizza    Nevada Pizza Restaurant    SECOND AMENDMENT TO THE LEASE AGREEMENT
   6/10/2013    Harveys Tahoe Straw Hat 2nd Am_(34186725_1).PDF

9064

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Straw
Hat Pizza    NEVADA PIZZA RESTAURANT, INC.    AMENDMENT TO THE LEASE AGREEMENT
   12/1/2010    Straw Hat Amendment.pdf

9065

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Straw
Hat Pizza    NEVADA PIZZA RESTAURANTS, INC.    LEASE AGREEMENT    11/1/2010   
Straw Hat Lease.pdf

9066

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe    Straw
Hat Pizza    NEVADA PIZZA RESTAURANTS, INC.    SECOND AMENDMENT TO THE LEASE
AGREEMENT    6/10/2013    Straw Hat Second Amendment (Deli).pdf

N/A

   Harveys Tahoe Management Company LLC.    Harveys/Harrah’s Lake Tahoe    Upper
Deck Emporium    Linda Addi    UPPER DECK EMPORIUM LEASE    2/1/2016    HLT
Upper Deck Lease.pdf

N/A

   Harveys Tahoe Management Company LLC    Harveys/Harrah’s Lake Tahoe   
Wedding chapel    Destination Tahoe Weddings and Events, LLC    LEASE AGREEMENT
   10/1/2015    HLT Destination Tahoe Weddings Lease Fully Executed.pdf

 

Schedule 4 - 12



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

9143

   Horseshoe Entertainment    Horseshoe Bossier City    8 OZ. Steakhouse    NR
Restaurant Group Inc.    AMENDMENT 1 TO THE LEASE AGREEMENT    8/16/2010    8 Oz
1st Amendment_(34245121_1).PDF

9144

   Horseshoe Entertainment    Horseshoe Bossier City    8 OZ. Steakhouse    NR
Restaurant Group, Inc.    LEASE AGREEMENT    4/23/2010    8 Oz Burger
Lease_(34245123_1).PDF

N/A

   Horseshoe Entertainment    Horseshoe Bossier City    LA Chocolatiers    LA
Chocolatiers, LLC    LEASE AGREEMENT    1/22/2015    106 SE - HBC LA
Chocolatiers Lease.pdf

10109

  

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

 

Harveys BR Management Company, Inc.

   Horseshoe Council Bluffs    Hilton Garden Inn    23RD STREET HOTEL
ASSOCIATES, LLC    GROUND LEASE AGREEMENT    2/29/2008    Doc265798567.pdf

9351

   HBR Realty Company LLC    Horseshoe Council Bluffs    Pari-mutuel dog
racetrack    IOWA WEST RACING ASSOCIATION    LEASE AGREEMENT    10/5/1999   
5107-Iowa West Racing Association-Ground Lease-Executed.pdf

N/A

   Horseshoe Hammond, LLC    Horseshoe Hammond    Touch of Luck    DP3 Massage,
LLC dba A Touch of Luck    REVOCABLE ROVING CHAIR LICENSE AGREEMENT    3/1/2014
   Touch of Luck Executed Contract.pdf

N/A

   Horseshoe Hammond, LLC    Horseshoe Hammond    Touch of Luck    DP3 Massage,
LLC dba A Touch of Luck    FIRST AMENDMENT TO REVOCABLE ROVING CHAIR LICENSE
AGREEMENT    8/1/2015    UHA DP3 Touch of Luck 1st Am Final.pdf

8804

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Graeter’s Ice
Cream    Tedesco, LLC d/b/a Graeter’s Ice Cream    LEASE AGREEMENT    3/1/2009
   2009 - Tedesco, LLC dba Graeter’s Ice Cream - Lease Agmt (fully-executed,
part 1).pdf

 

Schedule 4 - 13



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

14892

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Graeter’s Ice
Cream    Tedesco, LLC d/b/a Graeter’s Ice Cream    RENEWAL LETTER    7/29/2015
   2015 Tedesco - Horseshoe Southern Indiana and Graeter’s Lease Renewal.pdf

8891

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Indulge Spa   
Pampering People LLC    FIRST AMENDMENT TO THE LEASE AGREEMENT    8/14/2012   
Spa - crime insurance document, August 2012.pdf

8892

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Indulge Spa   
Pampering People LLC    LEASE AGREEMENT    6/4/2012    Spa, June 2012.pdf

14839

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Indulge Spa   
The Pampering People, LLC    LEASE AGREEMENT    5/22/2015    Spa, Jun2015
Executed-Second Amendment to Lease.pdf

14840

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Indulge Spa   
The Pampering People, LLC    SECOND AMENDMENT TO LEASE AGREEMENT    7/1/2015   
Spa 2015-07-The Pampering People-Rent Abatement-Second Amendment-f.pdf

15228

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Indulge Spa   
The Pampering People, LLC    THIRD AMENDMENT TO LEASE AGREEMENT    1/1/2016   
img-718101415-0001.pdf

14893

   Caesars Riverboat Casino, LLC    Horseshoe Southern Indiana    Indulge Spa   
The Pampering People, LLC    LICENSE AGREEMENT    7/2/2013    Spa-The Pampering
People, LLC dba Indulge Spa - Rev Roving Massage License Agmt - Final.pdf

 

Schedule 4 - 14



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

9576

   Robinson Property Group LLC    Horseshoe Tunica    8 OZ. Burger Bar    TUNICA
RESTAURANT GROUP, INC.    LEASE AGREEMENT    8/31/2011    5112-Tunica Restaurant
Group, Inc.-Restaruant Lease-Executed.pdf

9607

   Robinson Property Group LLC    Horseshoe Tunica    8 OZ. Burger Bar    TUNICA
RESTAURANT GROUP, INC.    FIRST AMENDMENT TO THE LEASE AGREEMENT    4/17/2013   
7907 - First Amendment to the Lease Agreement - Final.pdf

N/A

   Robinson Property Group LLC    Horseshoe Tunica    Landau    NAT Landau Hyman
Jewels, Ltd., Inc.    LEASE AGREEMENT    10/12/2015    Landau.pdf

N/A

   Robinson Property Group LLC    Horseshoe Tunica    Lucky 8 Asian Bistro   
Lucky 8 Inc.    LUCKY 8 ASIAN BISTRO LEASE    4/18/2016    UTU Lucky 8 (King
Chow) Lease Fully Executed.pdf

9071

   Chester Downs and Marina, LLC    Harrah’s Philadelphia    Philly Steak Shack
and Krispy Kreme    Chester TL Partners, LLC    LEASE AND FIRST AMENDMENT TO
LEASE    3/28/2012   

N/A

   Chester Downs and Marina, LLC    Harrah’s Philadelphia    Guy Fieri’s
Philadelphia Kitchen & Bar    GRF Enterprises, LLC    RESTAURANT LICENSE
AGREEMENT    9/2/2016    CCR Guy Fieri License Agreement Final.pdf

8484

   Chester Downs and Marina, LLC    Harrah’s Philadelphia    American Tower   
ATC Indoor Das, LLC    FIRST AMENDMENT TO MULTI-CARRIER BUILDING NEUTRAL HOST
LEASE AGREEMENT    10/1/2013    8482 – ATC Indoor DAS LLC – Harrah’s
Philadelphia (ATC.344346) – First Amendment – Final.pdf       Las Vegas Land
Assemblage Properties    Verizon Wireless Cell Tower    Southwest Wireless,
Inc., d/b/a Verizon Wireless (successor in interest to Centel Cellular Company
of Nevada Limited Partnership)    Land Lease Agreement    12/8/1994   

 

Schedule 4 - 15



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A

   Harrah’s Atlantic City Operating Company, LLC    Harrah’s Atlantic City   
American Tower    ATC Indoor DAS, LLC    MULTI-CARRIER IN-BUILDING NEUTRAL HOST
LEASE AGREEMENT, AS AMENDED    9/29/2005    N/A

N/A

   Harrah’s Atlantic City Operating Company, LLC    Harrah’s Atlantic City   
Cafe Tazza    Caffe Mille Luci, LLC    LEASE    5/3/2012    N/A

N/A

   Harrah’s Atlantic City Operating Company, LLC    Harrah’s Atlantic City   
New Cingular Wireless    New Cingular Wireless PCS, LLC    LICENSE AGREEMENT, AS
AMENDED    3/15/2001    N/A

N/A

   Harrah’s Atlantic City Operating Company, LLC    Harrah’s Atlantic City   
McCormick & Schmick    McCormick & Schmick Restaurant Corp.    LEASE, AS AMENDED
   12/12/2007    N/A

N/A

   Harrah’s Atlantic City Operating Company, LLC    Harrah’s Atlantic City   
Sprint Spectrum    Sprint Spectrum Realty Company, LLC    LICENSE AGREEMENT, AS
AMENDED    7/13/2005    N/A

N/A

   Harrah’s Laughlin, LLC    Harrah’s Laughlin    Laughlin Watercraft Rentals   
Laughlin Watercraft Rentals, LLC    JET SKI CONCESSION LICENSE AGREEMENT, AS
AMENDED    4/28/2009    N/A

N/A

   Harrah’s Laughlin, LLC    Harrah’s Laughlin    Cinnabon    KEO, LLC    LEASE
   1/10/2017    N/A

N/A

   Harrah’s Laughlin, LLC    Harrah’s Laughlin    Red Mango    KEO, LLC    LEASE
   1/10/2017    N/A

 

Schedule 4 - 16



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A

   Harrah’s Laughlin, LLC    Harrah’s Laughlin    Verizon    Southwestco
Wireless LP    CELLULAR RADIO TRANSMISSION LICENSE, AS AMENDED    2/1/1994   
N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Live Nation Worldwide
   Live Nation Worldwide, Inc.    LEASE FOR FILLMORE AT HARRAH’S NEW ORLEANS   
11/27/2017    N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Balance Massage
Services    Balance Massage Services, L.L.C.    MASSAGE SERVICES AGREEMENT, AS
AMENDED    10/2/2007    N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Fulton Alley    Fulton
Alley, LLC    FULTON ALLEY, LLC D/B/A FULTON ALLEY LEASE, AS AMENDED   
12/16/2012    N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Gordon Biersch    GB
Acquisition, Inc.    RESTAURANT LEASE AGREEMENT, AS AMENDED    11/25/2003    N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Grand Isle Seafood
Restaurant    Grand Isle Partners, L.L.C.    LEASE, AS AMENDED    7/24/2006   
N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Ruth’s Chris Steak
House    RCSH Operations L.L.C.    RESTAURANT LEASE AGREEMENT, AS AMENDED   
3/11/2008    N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    T-Mobile    T-Mobile
Central, L.L.C.    LEASE AGREEMENT    4/13/2009    N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    McAlister’s Deli   
New Orleans Deli & Dining, LLC    LEASE AGREEMENT, AS AMENDED    1/12/2004   
N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Fuddruckers Restaurant
   Park Lane of New Orleans, LLC    LEASE AGREEMENT, AS AMENDED    12/26/2003   
N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    SpectraSite
Communications    SpectraSite Communications, Inc.    MULTI-CARRIER IN-BUILDING
NEUTRAL HOST LEASE AGREEMENT, AS AMENDED    1/9/2006    N/A

 

Schedule 4 - 17



--------------------------------------------------------------------------------

Contract
ID

  

Debtor(s)

  

Property

Name

  

Name of
Operation

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Counter Bar    The
Hospitality Management of New Orleans, Inc.    EMPLOYEE DINING ROOM SUBLEASE   
2/1/2018    N/A

N/A

   Jazz Casino Company, L.L.C.    Harrah’s New Orleans    Property Management
Agreement    Caesars Enterprise Services, LLC and Caesars License Company, LLC
   MANAGEMENT AGREEMENT    5/20/2014    N/A

 

Schedule 4 - 18



--------------------------------------------------------------------------------

SCHEDULE 5

INTENTIONALLY OMITTED

 

Schedule 5 - 1



--------------------------------------------------------------------------------

SCHEDULE 5-A

PROPERTY-SPECIFIC RENT ALLOCATION

 

Leased Property

   Allocated Annual Initial Rent  

Horseshoe Bossier:

   $ 417,673.63  

Horseshoe Southern Indiana:

   $ 3,221,235.00  

 

Schedule 5-A - 1



--------------------------------------------------------------------------------

SCHEDULE 6

LONDON CLUBS

 

Property    Address Golden Nugget (01120)    22 Shaftesbury Avenue, London W1D
7EJ Sportsman (01110)    Old Quebec Street, London W1H 7AF
The Playboy Club/10 Brick Street (01140)    14 Old Park Lane, London W1K 1ND
Leicester Square (01180)    5-6 Leicester Square, London WC2H 7NA Southend
(01210)    Eastern Esplanade, Southend on Sea, Essex SS1 2ZG Brighton (01220)   
Brighton Marina Village, Brighton, Sussex BN2 5UT Manchester (01240)    The
Great Northern, Watson Street, Manchester M3 4LP Nottingham (01270)    108 Upper
Parliament Street, Nottingham NG1 6LF Glasgow (01250)    Springfield Quay,
Paisley Road, Glasgow G5 8NP Leeds (01280)    4 The Boulevard, Clarence Dock,
Leeds LS10 1PZ

 

Schedule 6 - 1



--------------------------------------------------------------------------------

SCHEDULE 7

PERMITTED PROPERTY SALES

[SEE ATTACHED]

 

Schedule 7 - 1



--------------------------------------------------------------------------------

LOGO [g940333page865.jpg]

 

 

Schedule 7 - 2



--------------------------------------------------------------------------------

LOGO [g940333page866.jpg]

2

 

Schedule 7 - 3



--------------------------------------------------------------------------------

LOGO [g940333page867.jpg]

3

 

Schedule 7 - 4



--------------------------------------------------------------------------------

LOGO [g940333page868.jpg]

4

 

Schedule 7 - 5



--------------------------------------------------------------------------------

LOGO [g940333page869.jpg]

5

 

Schedule 7 - 6



--------------------------------------------------------------------------------

LOGO [g940333page870.jpg]

 

 

Schedule 8 - 1



--------------------------------------------------------------------------------

SCHEDULE 9

EXCLUDED FACILITIES

 

No.

  

Property

  

State

1.    Horseshoe Council Bluffs    Iowa 2.    Horseshoe Hammond    Indiana 3.   
Horseshoe Tunica    Mississippi and Arkansas 4.    Harrah’s Lake Tahoe    Nevada
5.    Harvey’s Lake Tahoe    Nevada and California 6.    Harrah’s Atlantic City
   New Jersey 7.    Harrah’s New Orleans    Louisiana

 

Schedule 9 - 1



--------------------------------------------------------------------------------

SCHEDULE 10

CHESTER PROPERTY PAYMENT AGREEMENTS

 

1.

Agreement Between Redevelopment Authority of the County of Delaware
(“Authority”) and Chester Downs and Marina, LLC (“CDM”) dated as of October 18,
2002 (“Redevelopment Agreement”)

 

2.

Amendment to Part I of Redevelopment Agreement between the Authority and CDM
dated July 21, 2005

 

3.

Amendment to Redevelopment Agreement between the Authority and CDM d/b/a
Harrah’s Chester Casino and Racetrack dated June 21, 2010

 

4.

Deed dated September 21, 2005 and recorded October 19, 2005 in the Office of
Recorder of Deeds of Delaware County, PA at RD Book 03629, page 1810 between the
Authority as grantor and CDM as grantee

 

5.

Corrective Deed dated June 11, 2010 recorded June 25, 2010 in the Office of
Recorder of Deeds of Delaware County, PA at RD Book 4761, page 783 between the
Authority as grantor and CDM as grantee (with the County of Delaware and the
City of Chester added as Joinder parties)

 

6.

Amended and Restated Additional Consideration Payment Method Agreement dated
October 1, 2011 among the City of Chester, the Authority and Harrah’s Chester
Downs Investment Company, LLC f/k/a Chester Downs and Marina, LLC, Harrah’s
Chester Downs Investment Company, LLC, Harrah’s Chester Downs Management
Company, LLC and Harrah’s Operating Company, Inc.

 

7.

Amended and Restated Additional Consideration Payment Method Agreement dated
October 1, 2011 among the County of Delaware, the Authority and Harrah’s Chester
Downs Investment Company, LLC f/k/a Chester Downs and Marina, LLC, Harrah’s
Chester Downs Investment Company, LLC, Harrah’s Chester Downs Management
Company, LLC and Harrah’s Operating Company, Inc.

 

Schedule 10 - 1



--------------------------------------------------------------------------------

SCHEDULE 11

2018 FACILITY EBITDAR

[Intentionally Omitted]

 

Schedule 11 - 1



--------------------------------------------------------------------------------

SCHEDULE 12

HNO LITIGATION

 

1.

Jazz Casino Company, LLC and JCC Fulton Development, LLC v. T.A. “Tim” Barfield,
Jr., et al.

 

2.

Kimberly L. Robinson, et al, v. Jazz Casino Company, LLC and JCC Fulton
Development, L.L.C.

 

3.

JCC Fulton Development, LLC v. Tim Barfield, et al.

 

4.

Jazz Casino Company, LLC v. Tim Barfield, et al.

 

5.

JCC Fulton Development, LLC v. Cynthia Bridges, et al.

 

6.

Jazz Casino Company, LLC v. Cynthia Bridges, et al.

 

7.

John Harvey v. Jazz Casino Company, LLC et al.

 

8.

Irvin Magri, Jr. v. Jazz Casino Company, LLC

 

Schedule 12 - 1



--------------------------------------------------------------------------------

SCHEDULE 13

HNO LICENSE EXTENSION AGREEMENTS

None.

 

Schedule 13 - 1



--------------------------------------------------------------------------------

SCHEDULE 14

SPECIFIED FIFTH AMENDMENT ADDITIONAL PROPERTY CAPITAL IMPROVEMENT PROJECTS

 

Facility

  

Capital Improvement Project

Harrah’s Atlantic City

  

The renovation of rooms in the Marina Tower.

Harrah’s Laughlin    The modernization of elevators in the Central Tower and
improvements to the elevators in the S. Tower.

 

Schedule 14 - 1